Exhibit 10.2

LOAN AGREEMENT

Dated as of February 2, 2007

Among

HRHH HOTEL/CASINO, LLC,
as Hotel/Casino Borrower

and

HRHH CAFE, LLC,
as Café Borrower

and

HRHH DEVELOPMENT, LLC,
as Adjacent Borrower

and

HRHH IP, LLC,
as IP Borrower

and

HRHH GAMING, LLC,
as Gaming Borrower

and

COLUMN FINANCIAL, INC.,
as Lender


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

 

 

 

 

 

Section 1.1

 

Definitions

 

1

Section 1.2

 

Principles of Construction

 

55

 

 

 

 

 

ARTICLE II. GENERAL TERMS

 

56

 

 

 

 

 

Section 2.1

 

Loan Commitment; Disbursement to Borrowers

 

56

Section 2.2

 

Interest Rate

 

57

Section 2.3

 

Loan Payment

 

64

Section 2.4

 

Prepayments

 

65

Section 2.5

 

Release of Property

 

74

Section 2.6

 

Cash Management

 

89

Section 2.7

 

Extensions of the Initial Maturity Date

 

94

Section 2.8

 

Exit Fee

 

102

Section 2.9

 

Unused Advance Fee

 

103

 

 

 

 

 

ARTICLE III. CONSTRUCTION LOAN.

 

104

 

 

 

 

 

Section 3.1

 

Construction Loan Advances

 

104

Section 3.2

 

Conditions Precedent to Initial Construction Loan Advance

 

106

Section 3.3

 

Conditions Precedent to Subsequent Construction Loan Advances

 

113

Section 3.4

 

Conditions of Final Construction Loan Advance

 

117

Section 3.5

 

No Reliance

 

118

Section 3.6

 

Procedures for Loan Advances

 

118

Section 3.7

 

Direct Advances to Third Parties

 

119

Section 3.8

 

Loan Advances Do Not Constitute a Waiver

 

120

Section 3.9

 

Cost Overruns; Reallocation of Line Items

 

120

Section 3.10

 

Contingency Reallocations

 

122

Section 3.11

 

Stored Materials

 

122

Section 3.12

 

Loan Balancing and Shortfalls

 

123

Section 3.13

 

Quality of Work

 

124

Section 3.14

 

Imported Materials

 

124

Section 3.15

 

Approval of Change Orders

 

124

Section 3.16

 

Construction Covenants

 

125

Section 3.17

 

Pre-Construction Advances

 

129

Section 3.18

 

Work at Adjacent Property

 

134

Section 3.19

 

Administrative Agent

 

135

Section 3.20

 

Monthly Interest Payments During Construction

 

137

Section 3.21

 

Construction Loan Advances Once Construction Loan is Fully Advanced

 

138

Section 3.22

 

Right of Borrowers to Halt Construction and Restore.

 

140

 

i


--------------------------------------------------------------------------------


 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES.

 

143

 

 

 

 

 

Section 4.1

 

Representations of Borrowers

 

143

Section 4.2

 

Survival of Representations

 

158

Section 4.3

 

Definition of Borrowers’ Knowledge

 

158

 

 

 

 

 

ARTICLE V. COVENANTS OF BORROWERS

 

158

 

 

 

 

 

Section 5.1

 

Affirmative Covenants

 

158

Section 5.2

 

Negative Covenants

 

176

 

 

 

 

 

ARTICLE VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

184

 

 

 

 

 

Section 6.1

 

Insurance

 

184

Section 6.2

 

Casualty

 

189

Section 6.3

 

Condemnation

 

190

Section 6.4

 

Restoration

 

191

 

 

 

 

 

ARTICLE VII. RESERVE FUNDS

 

195

 

 

 

 

 

Section 7.1

 

Required Repair Fund

 

195

Section 7.2

 

Tax and Insurance Escrow Fund

 

198

Section 7.3

 

Replacements and Replacement Reserve

 

198

Section 7.4

 

Interest Reserve Fund

 

199

Section 7.5

 

Initial Renovation Reserve Fund

 

200

Section 7.6

 

General Reserve Fund

 

204

Section 7.7

 

Construction Loan Reserve Fund

 

205

Section 7.8

 

Reserve Funds, Generally

 

205

 

 

 

 

 

ARTICLE VIII. DEFAULTS

 

206

 

 

 

Section 8.1

 

Event of Default

 

206

Section 8.2

 

Remedies

 

211

 

 

 

 

 

ARTICLE IX. SPECIAL PROVISIONS

 

215

 

 

 

 

 

Section 9.1

 

Sale of Note and Securitization

 

215

Section 9.2

 

Securitization Indemnification

 

217

Section 9.3

 

Intentionally Omitted

 

220

Section 9.4

 

Exculpation

 

220

Section 9.5

 

Matters Concerning Managers and Liquor Manager

 

224

Section 9.6

 

Matters Concerning Gaming Operator

 

225

Section 9.7

 

Servicer

 

225

Section 9.8

 

Restructuring of Loan

 

226

 

 

 

 

 

ARTICLE X. MISCELLANEOUS

 

227

 

 

 

 

 

Section 10.1

 

Survival

 

227

Section 10.2

 

Lender’s Discretion

 

227

Section 10.3

 

Governing Law

 

227

Section 10.4

 

Modification, Waiver in Writing

 

229

 

ii


--------------------------------------------------------------------------------


 

Section 10.5

 

Delay Not a Waiver

 

229

Section 10.6

 

Notices

 

229

Section 10.7

 

Trial by Jury

 

231

Section 10.8

 

Headings

 

232

Section 10.9

 

Severability

 

232

Section 10.10

 

Preferences

 

232

Section 10.11

 

Waiver of Notice

 

232

Section 10.12

 

Remedies of Borrowers

 

232

Section 10.13

 

Expenses; Indemnity

 

232

Section 10.14

 

Schedules and Exhibits Incorporated

 

234

Section 10.15

 

Offsets, Counterclaims and Defenses

 

234

Section 10.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

 

234

Section 10.17

 

Publicity

 

235

Section 10.18

 

Waiver of Marshalling of Assets

 

236

Section 10.19

 

Waiver of Counterclaim

 

236

Section 10.20

 

Conflict; Construction of Documents; Reliance

 

236

Section 10.21

 

Brokers and Financial Advisors

 

237

Section 10.22

 

Prior Agreements

 

237

Section 10.23

 

Joint and Several Liability

 

237

Section 10.24

 

Certain Additional Rights of Lender (VCOC)

 

237

Section 10.25

 

Future Funding, Participations and Assignment

 

238

 

 

 

 

 

ARTICLE XI. INTENTIONALLY OMITTED

 

239

 

 

 

 

 

ARTICLE XII. GAMING PROVISIONS

 

239

 

 

 

 

 

Section 12.1

 

Operation of Casino Component

 

239

Section 12.2

 

Gaming Liquidity Requirements

 

241

 

 

 

 

 

ARTICLE XIII. RIGHT OF FIRST OFFER

 

242

 

 

 

 

 

Section 13.1

 

Right of First Offer

 

242

Section 13.2

 

Right of First Offer Procedure

 

242

Section 13.3

 

Application to Credit Suisse

 

243

 

iii


--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Schedule I-A

 

—

 

Legal Description of Hotel/Casino Property

Schedule I-B

 

—

 

Legal Description of Café Property

Schedule I-C

 

—

 

Legal Description of Adjacent Property

Schedule II

 

—

 

Description of Project

Schedule III

 

—

 

Intentionally Omitted

Schedule IV

 

—

 

Allocated Loan Amounts

Schedule V

 

—

 

FF&E, Capital & Equipment Leases

Schedule VI

 

—

 

Organizational Structure

Schedule VII

 

—

 

Approximate Release Parcel

Schedule VIII

 

—

 

Litigation

Schedule IX

 

—

 

Operating Permits

Schedule X

 

—

 

Rent Roll

Schedule XI

 

—

 

IP

Schedule XII

 

—

 

Required Repairs — Deadlines for Completion

Schedule XIII

 

—

 

Schedule and Budget for Initial Renovations

Schedule XIV

 

—

 

Projected Monthly Net Operating Income

Schedule XV

 

—

 

Net Worth Requirements

Schedule XVI

 

—

 

Uses of Working Capital Advance

Schedule XVII

 

—

 

Right of First Offer Terms for Affiliate Release Parcel Purchasers and Affiliate
Adjacent Parcel Purchasers

Schedule XVIII

 

—

 

Right of Last Look Terms for Affiliate Release Parcel Purchasers and Affiliate
Adjacent Parcel Purchasers

 

 

 

 

 

Exhibit A

 

 

 

Advance Request

Exhibit B

 

 

 

Anticipated Cost Report

Exhibit C

 

 

 

Architect’s Consent

Exhibit D

 

 

 

Construction Completion Guaranty

Exhibit E

 

 

 

Construction Manager’s Consent

Exhibit F

 

 

 

General Contractor’s Consent

Exhibit G

 

 

 

Major Contractor’s Consent

Exhibit H

 

 

 

Application and Certificate for Payment

Exhibit I

 

 

 

Architect’s Certificate

Exhibit J

 

 

 

Construction Manager’s Certificate

Exhibit K

 

 

 

Contractor’s Certificate

Exhibit L-1

 

 

 

Lien Waiver — Progress Payment/Conditional

Exhibit L-2

 

 

 

Lien Waiver — Progress Payment/Unconditional

Exhibit L-3

 

 

 

Lien Waiver — Final Payment/Conditional

Exhibit L-4

 

 

 

Lien Waiver — Final Payment/Unconditional

Exhibit M

 

 

 

Affirmation of Payment

Exhibit N

 

 

 

General Contractor’s Certificate

Exhibit O

 

 

 

Form of Casino Component Lease

Exhibit P

 

 

 

Letter of Credit Reduction Notice

 

iv


--------------------------------------------------------------------------------


LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of February 2, 2007 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among COLUMN FINANCIAL, INC., a Delaware corporation, having an
address at 11 Madison Avenue, New York, New York 10010 (together with its
successors and assigns, “Lender”), and HRHH HOTEL/CASINO, LLC, a Delaware
limited liability company, having its principal place of business c/o Morgans
Hotel Group Co., 475 Tenth Avenue, New York, New York 10018, Attention: Marc
Gordon, Chief Investment Officer (“Hotel/Casino Borrower”), HRHH CAFE, LLC, a
Delaware limited liability company, having its principal place of business c/o
Morgans Hotel Group Co., 475 Tenth Avenue, New York, New York 10018, Attention:
Marc Gordon, Chief Investment Officer (“Café Borrower”), HRHH DEVELOPMENT, LLC,
a Delaware limited liability company, having its principal place of business c/o
Morgans Hotel Group Co., 475 Tenth Avenue, New York, New York 10018, Attention:
Marc Gordon, Chief Investment Officer (“Adjacent Borrower”), HRHH IP, LLC, a
Delaware limited liability company, having its principal place of business c/o
Morgans Hotel Group Co., 475 Tenth Avenue, New York, New York 10018, Attention:
Marc Gordon, Chief Investment Officer (“IP Borrower”), and HRHH GAMING, LLC, a
Nevada limited liability company, having its principal place of business c/o
Morgans Hotel Group Co., 475 Tenth Avenue, New York, New York 10018, Attention:
Marc Gordon, Chief Investment Officer (“Gaming Borrower”; and each of
Hotel/Casino Borrower, Café Borrower, Adjacent Borrower, IP Borrower and Gaming
Borrower, individually, a “Borrower”, and collectively, “Borrowers”), jointly
and severally.

W I T N E S S E T H:

WHEREAS, Borrowers desire to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrowers, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined);

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant, agree, represent and warrant
as follows:


ARTICLE I.


DEFINITIONS; PRINCIPLES OF CONSTRUCTION


SECTION 1.1            DEFINITIONS.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap


--------------------------------------------------------------------------------


Agreement, a long-term unsecured debt rating of at least “AA-” by S&P and “Aa3”
from Moody’s, which rating shall not include a “t” or otherwise reflect a
termination risk.

“Acquisition Costs” shall mean $932,576,584.29, representing the costs paid on
the Closing Date directly or indirectly in connection with the acquisition of
the Properties and the IP and/or in making the Loan (including, without
limitation, required deposits to Reserve Funds).

“Acquisition Loan” shall mean that portion of the Loan to be made by Lender to
Borrowers on the date hereof pursuant to this Agreement in the principal amount
equal to the Acquisition Loan Amount.

“Acquisition Loan Advance” shall mean the advance of the Acquisition Loan Amount
made on the date hereof pursuant to the provisions of this Agreement.

“Acquisition Loan Amount” shall mean an amount equal to $760,000,000.00, which
represents the portion of the principal amount of the Loan advanced pursuant to
this Agreement on the date hereof.

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(d) hereof.

“Additional Non-Qualified Mandatory Prepayment” shall have the meaning set forth
in Section 2.4.2(d) hereof.

“Additional Non-Qualified Prepayment Date” shall mean July 1, 2008.

“Administrative Agent” shall have the meaning set forth in Section 3.19.1
hereof.

“Administrative Agent Fee” shall mean an annual fee payable to the
Administrative Agent equal to $200,000.00, payable in equal quarterly
installments, in advance.

“Adjacent Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and assigns.

“Adjacent Parcel Purchaser” shall have the meaning set forth in Section 2.5.2(a)
hereof.

“Adjacent Parcel Release Price” shall have the meaning set forth in Section
2.5.2(a)(vi) hereof.

“Adjacent Parcel Sale” shall have the meaning set forth in Section 2.5.2(a)
hereof.

“Adjacent Property” shall mean that or those certain parcel(s) of real property
more particularly described on Schedule I-C attached hereto and made a part
hereof, the Improvements thereon and all personal property owned by Adjacent
Borrower and encumbered by the Mortgage, together with all rights pertaining to
such property and Improvements, as more particularly described in the granting
clause of the Mortgage and referred to therein as the “Adjacent Property”.

2


--------------------------------------------------------------------------------


“Adjacent Property IP License” shall have the meaning set forth in Section
5.1.26(b) hereof.

“Advance Request” shall mean that certain form of Advance Request attached
hereto as Exhibit A.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliate Adjacent Parcel Purchaser” shall have the meaning set forth in
Section 2.5.2(a).

“Affiliate Adjacent Parcel Release Price” shall have the meaning set forth in
Section 2.5.2(a)(vi).

“Affiliate IP License” shall have the meaning set forth in Section 5.1.26(d)
hereof.

 “Affiliate IP Purchaser” shall have the meaning set forth in Section 2.5.3(a).

“Affiliate IP Release Price” shall have the meaning set forth in Section
2.5.3(a)(vi).

“Affiliate Joint Venture Counterparty” shall mean any party to an Affiliate
Joint Venture who is a Restricted Party or any Affiliate thereof.

“Affiliate Release Parcel Purchaser” shall have the meaning set forth in Section
2.5.1(a).

“Affiliate Release Parcel Release Price” shall have the meaning set forth in
Section 2.5.1(a)(vi).

“Affiliated IP Party” shall mean (i) any subsidiary of any Borrower hereafter
formed with Lender’s consent, (ii) HRHI, but only from and after the
consummation of the transactions contemplated by the Merger Agreement, and (iii)
any subsidiary of HRHI, but only from and after the consummation of the
transactions contemplated by the Merger Agreement.

“Affiliated Manager” shall mean any Manager in which any Borrower or any
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Affirmation of Payment” shall have the meaning set forth in Section
3.3(b)(iii).

“Aggregate Monthly Amount” shall have the meaning set forth in Section 2.6.2(b)
hereof.

“Agreement Regarding Morton Indemnification and Escrow” shall mean that certain
Collateral Assignment and Acknowledgment (Morton Indemnification), dated as of
the date hereof, made by PM Realty, LLC, Red, White and Blue Pictures, Inc.,
Peter A. Morton, 510 Development Corporation, Morgans Hotel Group Co., Morgans
Group LLC and Chicago Title

3


--------------------------------------------------------------------------------


Agency of Nevada, Inc. in favor of Lender, (i) acknowledging that Lender is a
third party beneficiary of the Morton Indemnification and the PWR/RWB Escrow
Agreement, and (ii) consenting to Lender’s rights under Section 5.2.11 hereof.

“Allocated Loan Amount” shall mean, with respect to the Adjacent Property (on a
per acre basis) and the IP, the amount of the Loan allocated to each of the
Adjacent Property (on a per acre basis) and the IP as set forth on Schedule IV
attached hereto and made a part hereof; provided, however, that throughout the
term of the Loan, if applicable, the Allocated Loan Amounts shall be adjusted as
follows: (a) in the event that any Borrower shall make a voluntary prepayment of
the Loan, the Allocated Loan Amount for the Adjacent Property (on a per acre
basis) and/or the IP, to the extent any of the foregoing is then securing the
Loan, shall be reduced by an amount equal to (i) the aggregate amount of such
prepayment multiplied by (ii) the Allocated Loan Percentage for the Adjacent
Property (on a per acre basis) or the IP, as applicable, and (b) in the event of
a Casualty or Condemnation to the Adjacent Property resulting in the application
of Net Proceeds to the Loan in accordance with the provisions of this Agreement,
the Allocated Loan Amount for the Adjacent Property shall be reduced by the
amount of such Net Proceeds up to the amount of the Allocated Loan Amount for
the Adjacent Property (on an aggregate basis), but any excess Net Proceeds over
the Allocated Loan Amount for the Adjacent Property shall not reduce the
Allocated Loan Amount for the IP, it being expressly acknowledged and agreed by
Lender and Borrowers that under no circumstances other than the foregoing
clauses (a) and (b), including the payment of any Release Parcel Release Price,
Adjacent Parcel Release Price or IP Release Price, shall the payment of any
principal of the Loan, or any other event, result in the reduction of the
Allocated Loan Amount for the Adjacent Property (either on a per acre or
aggregate basis) or the IP.

“Allocated Loan Percentage” shall mean, with respect to the Adjacent Property
(on a per acre basis) or the IP, as applicable, as of any date of determination
and calculated prior to the prepayment with respect to which the Allocated Loan
Amount calculation is being made on such date of determination, a fraction,
expressed as a percentage, (i) the numerator of which is the Allocated Loan
Amount for the Adjacent Property (on a per acre basis) or the IP, as applicable,
and (ii) the denominator of which is the difference between $1,360,000,000.00
less any principal prepayments made prior to the prepayment with respect to
which the Allocated Loan Amount calculation is being made on such date of
determination.

“Alteration Threshold Amount” shall mean (i) prior to Substantial Completion of
the Project (but excluding any portion of the Project), Two Million and No/100
Dollars ($2,000,000.00), and (ii) following Substantial Completion of the
Project, Three Million and No/100 Dollars ($3,000,000.00).

“Alternative Minimum Interest Reserve Amount” shall have the meaning set forth
in Section 2.4.2(b)(ii) hereof.

“Alternative Minimum Mandatory Letter of Credit” shall have the meaning set
forth in Section 2.4.2(b)(ii) hereof.

4


--------------------------------------------------------------------------------


“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for all of the Properties, collectively, prepared by Borrowers or
the applicable Manager(s) for the applicable Fiscal Year or other period.

“Anticipated Cost Report” shall mean a report in the form set forth in Exhibit B
executed by the Construction Manager which sets forth the anticipated costs to
complete construction of the Project, after giving effect to costs incurred
during the previous month and any anticipated Change Orders.

“Applicable Exit Fee Percentage” shall mean one percent (1%), unless Borrowers
shall fully repay the Debt on or prior to the Maturity Date with the proceeds of
a Refinancing Loan which is provided by Credit Suisse or an Affiliate thereof
(whether or not it is Lender), in which case it shall mean one-half of one
percent (0.50%).  Borrowers expressly acknowledge and agree that neither Lender
nor Credit Suisse nor any Affiliate thereof shall have any obligation to offer
or to provide any Refinancing Loan and the failure to offer or to provide any
Refinancing Loan shall not affect Borrowers’ obligation to pay the Exit Fee.

“Applicable Interest Rate” shall mean the rate or rates at which the Outstanding
Principal Balance bears interest from time to time in accordance with the
provisions of Section 2.2.3 hereof.  The Applicable Interest Rate for the
initial Interest Period is Nine and 47/100ths (9.47)%.

“Appraised Value” shall mean the appraised value of the applicable Property or
the applicable portion thereof based on one or more appraisals reasonably
acceptable to Lender conducted by one or more licensed appraisers.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Approved Bank” shall mean a bank or other financial institution which has a
minimum long term unsecured debt rating of at least “AA” by S&P and Fitch and
“Aa2” by Moody’s.

“Approved Pre-Construction Expenses” shall have the meaning specified in Section
3.17.1(a) hereof.

“Architect” shall mean each of (i) Klai Juba Architects, the architect engaged
by (or on behalf of) one or more Borrowers or an Affiliate thereof with respect
to the Project on the date hereof, (ii) any other architect engaged by (or on
behalf of) one or more Borrowers with respect to the Project after the date
hereof and approved by Lender in its reasonable discretion, and (iii) any
successor of any of the foregoing, in each case as approved by Lender in its
reasonable discretion; provided, that in no event shall any Architect (a) be an
Affiliate of any Restricted Party or (b) have any equity interest or any
equivalent thereof in any of the Properties or in any Restricted Party.

“Architect’s Certificate” shall have the meaning set forth in Section
3.2(f)(xi).

5


--------------------------------------------------------------------------------


“Architect’s Contract” shall mean a contract for architectural services to be
entered into by and between one or more Borrowers and Architect in respect of
the Project and approved by Lender in its reasonable discretion.

“Architect’s Consent” shall mean an Architect Certification and Consent
Agreement executed and delivered by the Architect in favor of Lender and
substantially in the form attached as Exhibit C.

“Asbestos Survey” shall have the meaning set forth in Section 3.18(b).

“Assignment of Contracts” shall mean that certain Assignment of Contracts,
Operating Permits and Construction Permits, dated as of the date hereof, from
Borrowers to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Hotel/Casino Borrower, Café
Borrower, Adjacent Borrower and Gaming Borrower, as assignors, to Lender, as
assignee, assigning to Lender all of each such Borrower’s right, title and
interest in and to the Leases and Rents of its Property as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Assignment of Liquor Management Agreement” shall mean that certain Assignment
of Liquor Management Agreement and Subordination of Management Fees, dated as of
the date hereof, among Lender, Hotel/Casino Borrower and HRHI, in its capacity
as the Liquor Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean either of the Assignment of
Management Agreement (Adjacent Property) or the Assignment of Management
Agreement (All Properties).

“Assignment of Management Agreement (Adjacent Property)” shall mean that certain
Assignment of Management Agreement (Adjacent Property), dated as of the date
hereof, among Lender, Adjacent Borrower and Sub-Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Management Agreement (All Properties)” shall mean that certain
Assignment of Management Agreement and Subordination of Management Fees (All
Properties), dated as of the date hereof, among Lender, Café Borrower,
Hotel/Casino Borrower, Adjacent Borrower and the Affiliated Manager of such
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Assignment of Restaurant Management Agreement” shall mean that certain
Assignment of Restaurant Management Agreement, dated as of the date hereof,
among Lender, Hotel/Casino Borrower, EGG, LLC and Kerry Simon, the managers of
Simon Kitchen and Bar at the Hotel/Casino Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

6


--------------------------------------------------------------------------------


“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation of all or any part of any Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition from any Person; (d) such Person
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for such Person or any portion of
any Property; or (e) such Person making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due.

“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be amended
from time to time.

“Basic Carrying Costs” shall mean, for any period, with respect to each
Property, the sum of the following costs associated with such Property:  (a)
Taxes, (b) Other Charges, and (c) Insurance Premiums.

“Bonafide Adjacent Parcel Purchaser” shall have the meaning set forth in Section
2.5.2(a).

“Bonafide Adjacent Parcel Release Price” shall have the meaning set forth in
Section 2.5.2(a)(v).

“Bonafide IP Purchaser” shall have the meaning set forth in Section 2.5.3(a).

“Bonafide IP Release Price” shall have the meaning set forth in Section
2.5.3(a)(v).

 “Bonafide Release Parcel Purchaser” shall have the meaning set forth in Section
2.5.1(a).

“Bonafide Release Parcel Release Price” shall have the meaning set forth in
Section 2.5.1(a)(v).

“Borrower” and “Borrowers” shall have the meanings set forth in the introductory
paragraph hereto, together with its or their successors and permitted assigns.

“Borrower Advance Date” shall have the meaning set forth in Section 3.21 hereof.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

7


--------------------------------------------------------------------------------


“Café Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

“Café Property” shall mean that or those certain parcel(s) of real property more
particularly described on Schedule 1-B attached hereto and made a part hereof,
the Improvements thereon and all personal property owned by Café Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, as more particularly described in the granting clause of the
Mortgage and referred to therein as the “Cafe Property”.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements, but excluding capitalized interest).

“Cash Management Account” shall have the meaning set forth in Section 2.6.2(a)
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrowers and Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Casino Account” shall mean, if and when Gaming Borrower becomes the Gaming
Operator in accordance with the terms of this Agreement, individually or
collectively, one or more accounts established and maintained from time to time
by Gaming Borrower and reasonably approved by Lender; provided, however, that
any such Casino Account shall be established and maintained pursuant to, and in
accordance with, all applicable Gaming Laws and shall be subject to a security
interest in favor of Lender pursuant to the Loan Documents.

“Casino Component” shall mean that portion of the Hotel/Casino Property devoted
to the operation of a casino gaming operation and, as of the date hereof, leased
to HRHI pursuant to the HRHI Lease and subleased to Gaming Operator pursuant to
the Gaming Sublease, including, without limitation, those areas devoted to the
conduct of games of chance, facilities associated directly with gaming
operations, including, without limitation, casino support areas such as
surveillance and security areas, cash cages, counting and accounting areas and
gaming back-of-the-house areas, in each case, to the extent the operation
thereof requires a Gaming License under applicable Gaming Laws, as more
particularly described and set forth in the HRHI Lease and the Gaming Sublease
as the “Premises”.

“Casino Component Lease” shall mean a lease substantially in the form attached
hereto as Exhibit O, by and between Hotel/Casino Borrower, as lessor, and Gaming
Borrower, as lessee, pursuant to which Hotel/Casino Borrower shall lease the
Casino Component to Gaming Borrower for the operation of the Casino Component as
a casino, which, provided no monetary Default or any Event of Default has
occurred and is continuing, shall be entered into upon (i) Gaming Borrower’s
receipt of all necessary approvals from the Gaming Authorities, (ii) the
termination of the Gaming Sublease pursuant to the terms thereof, (iii) the
surrender of any Gaming Licenses by the existing licensee under applicable
Gaming Laws, if required, (iv) the

8


--------------------------------------------------------------------------------


issuance to Gaming Borrower of all Gaming Licenses necessary to operate the
Casino Component as a casino, and (v) the effectiveness of such Gaming Licenses.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(c)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(c)(iv)
hereof.

“Certificate” shall have the meaning set forth in Section 7.1.2 hereof.

“Certificate of Occupancy” shall mean a permanent or temporary certificate of
occupancy, in either case, for the portion of the Project specified in such
certificate of occupancy issued by the applicable Governmental Authority
pursuant to applicable Legal Requirements which permanent or temporary
certificate of occupancy shall permit such portion of the Project covered
thereby to be lawfully occupied and used for its intended purposes, shall be in
full force and effect and, in the case of a temporary certificate of occupancy,
shall permit full use and lawful occupancy of the portion(s) of the Project
covered thereby, and if such temporary certificate of occupancy shall provide
for an expiration date, any Punch List Items which must be completed in order
for such temporary certificate of occupancy to be renewed or extended shall be
completed no later than fifteen (15) days prior to the applicable expiration
date thereof.

“Change Order” shall mean any change order, amendment, deviation, supplement,
addition, deletion, revision or other modification in any respect to the Plans
and Specifications, the Loan Budget, the Construction Schedule, the Architect’s
Agreement, any Major Contract or any other contract or subcontract with a Trade
Contractor, including minor departures from the Plans and Specifications
pursuant to field orders.

“Closing Completion Guaranty” shall mean that certain Closing Guaranty of
Completion, dated as of the date hereof, from Guarantors to Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrowers in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Comparable Hotel/Casinos” shall mean hotel and casino resorts in Las Vegas,
Nevada which are of a similar nature, quality and scope as the hotel and casino
resort being operated on the Hotel/Casino Property as of the date hereof,
including, without limitation, Mandalay Bay Resort and Casino, MGM Grand Hotel
and Casino, The Palms Casino Resort and Caesars Palace, in each of the foregoing
instances, as existing and being operated on the date hereof.

9


--------------------------------------------------------------------------------


“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(c)
hereof.

“Constituent Member” shall mean any direct member or partner in any Borrower and
any Person that, directly or indirectly through one or more other partnerships,
limited liability companies, corporations or other entities is a stockholder,
member or partner in any Borrower.

“Construction Completion Guaranty” shall mean a Construction Guaranty of
Completion from Guarantors in favor of Lender in the form attached hereto as
Exhibit D, as such agreement may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Construction Consultant” shall mean a Person engaged by Lender to inspect the
Project and the Properties as construction progresses and to consult with and to
provide advice to, and to render reports to, Lender which, at Lender’s option,
may be either an officer or employee of Lender or a consulting architect,
engineer or inspector appointed or engaged by Lender at the sole cost and
expense of Borrowers.  On the date hereof, the Construction Consultant is
Inspection & Valuation International, Inc.

“Construction Consultant Approval” shall mean, with respect to any Advance
Request delivered hereunder, a certificate or report of the Construction
Consultant approving such Advance Request and confirming the satisfaction (or
waiver in writing by Lender) of the conditions to the applicable Construction
Loan Advance set forth in Section 3.2, 3.3 and/or 3.4, hereof, as applicable,
based upon a site observation of the Project made by the Construction Consultant
not more than thirty (30) days prior to the applicable Requested Disbursement
Date, which shall include, among other things, the following:

(A)           A CERTIFICATION THAT THE CONSTRUCTION CONSULTANT HAS RECEIVED AND
APPROVED (I) WITH RESPECT TO THE INITIAL CONSTRUCTION LOAN ADVANCE, ALL KNOWN
PLANS AND SPECIFICATIONS, OR (II) WITH RESPECT TO ALL SUBSEQUENT CONSTRUCTION
LOAN ADVANCES, ALL KNOWN CHANGE ORDERS;

(B)           A CERTIFICATION, IN THE CONSTRUCTION CONSULTANT’S REASONABLE
PROFESSIONAL OPINION, THAT THE WORK PERFORMED AS OF THE DATE THEREOF IS
SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, AND THE
CONSTRUCTION LOAN ADVANCE REQUESTED PURSUANT TO THE ADVANCE REQUEST IS
SUBSTANTIALLY IN ACCORDANCE WITH THE LOAN BUDGET AND THE CONSTRUCTION SCHEDULE;

(C)           (I) VERIFICATION OF THE PORTION OF THE PROJECT COMPLETED AS OF THE
DATE OF SUCH SITE OBSERVATION, AND (II) AN ESTIMATE OF (A) THE PERCENTAGE OF THE
CONSTRUCTION OF THE PROJECT COMPLETED AS OF THE DATE OF SUCH SITE OBSERVATION ON
THE BASIS OF WORK IN PLACE AS PART OF THE PROJECT AND THE APPROVED LOAN BUDGET
AND THE VALUE OF SUCH COMPLETED CONSTRUCTION, (B) THE HARD COSTS ACTUALLY
INCURRED FOR WORK IN PLACE AS PART OF THE PROJECT AS OF THE DATE OF SUCH SITE

10


--------------------------------------------------------------------------------


OBSERVATION, (C) THE SUM NECESSARY TO COMPLETE CONSTRUCTION OF THE PROJECT IN
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, AND (D) THE AMOUNT OF TIME FROM
THE DATE OF SUCH SITE OBSERVATION THAT WILL BE REQUIRED TO ACHIEVE SUBSTANTIAL
COMPLETION OF THE PROJECT;

(D)           A CERTIFICATION THAT ALL AMOUNTS REQUESTED UNDER THE ADVANCE
REQUEST THAT ARE FOR THE PAYMENT OF HARD COSTS HAVE BEEN INCURRED FOR WORK AND
MATERIALS ACTUALLY PERFORMED AND DELIVERED AND CONSISTENT WITH THE PLANS AND
SPECIFICATIONS FOR SUCH PROJECT TO DATE, EXCEPT AS SET FORTH IN SECTION 3.1.11
HEREOF;

(E)           A CERTIFICATION THAT NO SHORTFALL THEN EXISTS;

(F)            A CERTIFICATION THAT THE ADVANCE REQUEST DOES NOT INCLUDE ANY
AMOUNTS IN RESPECT OF STORED MATERIALS OR, IF THE ADVANCE REQUEST DOES INCLUDE
AMOUNTS IN RESPECT OF STORED MATERIALS, THEN A CERTIFICATION (I) AS TO THE VALUE
OF STORED MATERIALS STORED AT THE HOTEL/CASINO PROPERTY OR THE ADJACENT
PROPERTY, (II) AS TO THE VALUE OF STORED MATERIALS STORED OFF-SITE, AND (III)
THAT THE REQUIREMENTS OF SECTION 3.1.11 HEREOF ARE SATISFIED WITH RESPECT TO ALL
SUCH STORED MATERIALS;

(G)           A CERTIFICATION, TO THE BEST KNOWLEDGE OF THE CONSTRUCTION
CONSULTANT (FOR WHICH PURPOSE IT HAS, TO THE EXTENT REASONABLY APPROPRIATE IN
ITS PROFESSIONAL JUDGMENT, RELIED UPON OBSERVATIONS, CERTIFICATIONS AND
RESPONSES OF THE APPLICABLE ARCHITECT AND PERSONS EMPLOYED FOR THE CONSTRUCTION
OF THE PROJECT), THAT THE CONSTRUCTION OF THE PROJECT TO THE DATE OF THE ADVANCE
REQUEST HAS BEEN PERFORMED IN A GOOD AND WORKMANLIKE MANNER, IN CONFORMITY WITH
GOOD CONSTRUCTION AND ENGINEERING PRACTICES AND IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE PLANS AND SPECIFICATIONS AND THE CONSTRUCTION SCHEDULE;

(H)           A CERTIFICATION THAT THE CONSTRUCTION CONSULTANT HAS REVIEWED ALL
ADVANCE REQUESTS MADE PRIOR TO THE DATE THEREOF AND COMPARED THE INVOICES OR
OTHER DOCUMENTATION SUPPORTING SUCH PRIOR CONSTRUCTION LOAN ADVANCES WITH THE
LINE ITEM CATEGORIES PRESENTLY IN EFFECT AND THAT THE TOTAL ADVANCES TO DATE IN
EACH SUCH LINE ITEM CATEGORY DO NOT EXCEED THE BUDGETED AMOUNT FOR SUCH CATEGORY
IN ANY MATERIAL RESPECT, EXCEPT AS PERMITTED PURSUANT TO SECTIONS 3.9, 3.10
AND/OR 3.15 HEREOF; AND

(I)            A CERTIFICATION THAT (I) THE LOAN BUDGET FAIRLY REPRESENTS IN ALL
MATERIAL RESPECTS THE PROJECT COSTS THAT IT REASONABLY ANTICIPATES WILL BE
INCURRED THROUGH THE DATE OF FINAL COMPLETION IN THE AGGREGATE AND FOR EACH LINE
ITEM SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, AND (II) THE
CONSTRUCTION CONSULTANT IS NOT AWARE OF ANY MATERIAL COSTS THAT WILL BE NEEDED
TO BE PAID OR INCURRED BY BORROWERS IN ORDER TO CAUSE SUBSTANTIAL COMPLETION OR
FINAL COMPLETION TO OCCUR OTHER THAN THE PROJECT COSTS IDENTIFIED IN THE LOAN
BUDGET.

“Construction Loan” shall mean that portion of the Loan to be made by Lender to
Borrowers pursuant to this Agreement in an aggregate principal amount not to
exceed the Construction Loan Amount.

“Construction Loan Advance” shall mean any advance of any portion of the
Construction Loan Amount pursuant to this Agreement, including, without
limitation, (i) any Pre-Construction Advance once advanced in accordance with
Section 3.17 hereof, (ii) the Second Anniversary Unfunded Construction Loan
Advance, if applicable, and/or (iii) any

11


--------------------------------------------------------------------------------


subsequent advance of funds advanced into the Construction Loan Reserve Account
pursuant to the Second Anniversary Unfunded Construction Loan Advance as
contemplated under Section 3.1(d) hereof, if applicable, in each of the
foregoing instances, in accordance with the terms hereof.

“Construction Loan Amount” shall mean, as of any date of determination, an
amount equal to the lesser of (i) $600,000,000.00 or (ii) the amount that, when
added to the Outstanding Principal Balance as of such date of determination,
will cause the Total Cost Ratio to equal 80%, whichever of the foregoing clauses
(i) or (ii) is less being the maximum aggregate amount of Construction Loan
Advances that could be made hereunder as of such date of determination.

“Construction Loan Reserve Account” shall have the meaning set forth in Section
7.7.1 hereof.

“Construction Management Agreement” shall mean an agreement to be entered into
by and between Borrowers and Construction Manager providing for the construction
of the Project in accordance with the Plans and Specifications prepared in
accordance with the requirements of this Agreement and approved by Lender in its
reasonable discretion.

“Construction Manager” shall mean a construction manager to be engaged by one or
more Borrowers or any Affiliate thereof in connection with the Project and
approved by Lender in its reasonable discretion; provided, that in no event
shall the Construction Manager (a) be an Affiliate of any Restricted Party or
(b) have any equity interest or any equivalent thereof in any of the Properties
or in any Restricted Party.

“Construction Manager’s Certificate” shall have the meaning set forth in Section
3.2(f)(xi).

“Construction Manager’s Consent” shall mean a Construction Manager Certification
and Consent Agreement executed and delivered by the Construction Manager in
favor of Lender and substantially in the form attached as Exhibit E.

“Construction Qualification Date” shall mean April 1, 2008, subject to Excusable
Delay not to exceed fifteen (15) days.

“Construction Restoration Completion Notice” shall have the meaning set forth in
Section 3.22(c) hereof.

“Construction Restoration Payment Statement” shall have the meaning set forth in
Section 3.22(c) hereof.

“Construction Schedule” shall mean a schedule for the construction and
completion of the Project, in form and substance acceptable to Lender in its
reasonable discretion, and including, without limitation, (i) a construction
progress schedule reflecting the anticipated dates of completion of specified
subcategories of the Loan Budget, (ii) a trade-by-trade breakdown of the
estimated periods of commencement and completion of the work to be completed in
connection with the Project, and (iii) such other information as the
Construction Consultant shall reasonably require.

12


--------------------------------------------------------------------------------


“Contingency (Hard Costs)” shall mean the amount allocated as a contingency
reserve in the Loan Budget for Hard Costs, which shall in no event start out
being less than ten percent (10%) of the total amount of the Hard Costs included
in the Loan Budget.

“Contingency Line Item” shall have the meaning set forth in Section 3.10(a).

“Contingency (Soft Costs)” shall mean the amount allocated as a contingency
reserve in the Loan Budget for Soft Costs, which shall in no event start out
being less than five percent (5%) of the total amount of the Soft Costs included
in the Loan Budget, excluding, however, the interest Line Item.

“Contingency” shall mean, collectively, the Contingency (Hard Costs) and the
Contingency (Soft Costs).

“Contractor’s Certificate” shall have the meaning set forth in Section
3.2(f)(xi).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

“Cost Savings” shall have the meaning set forth in Section 3.9(b) hereof.

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement, IXIS
Financial Products Inc., and with respect to any Replacement Interest Rate Cap
Agreement, any substitute Acceptable Counterparty.

“Credit Suisse” shall mean Credit Suisse Securities (USA) LLC and its successors
in interest.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, if applicable, any Spread Maintenance
Premium, any Prepayment Fee, the Unused Advance Fee, the Administrative Agent
Fee and the Exit Fee) due to Lender in respect of the Loan under the Note, this
Agreement, the Mortgage and the other Loan Documents.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean, as of any date of determination, a
ratio in which:

(a)           the numerator is the Pro-Forma Net Cash Flow as of such date of
determination; and

(b)           the denominator is the aggregate amount of interest that is
reasonably estimated by Lender to be due and payable on the Outstanding
Principal Balance as of such date of determination for the following full twelve
(12) calendar month period.

13


--------------------------------------------------------------------------------


“Debt Yield” shall mean:

(a)           for all calculations of Debt Yield except in connection with the
Second Qualified Extension Option, a ratio (expressed as a percentage) in which:
(i) the numerator is the Net Cash Flow for the trailing twelve (12) calendar
month period ending with the last calendar month prior to the date of
determination for which financial reports have been delivered under Section
5.1.1 hereof, as reasonably determined by Lender based on the financial
statements delivered to Lender pursuant to Section 5.1.11 hereof, and (ii) the
denominator is the Outstanding Principal Balance as of such date of
determination, subject, however, to the provisions of Section 2.7.3 hereof; and

(b)           for the calculation of Debt Yield in connection with the Second
Qualified Extension Option, a ratio (expressed as a percentage) in which: (i)
the numerator is the Net Cash Flow for a period equal to the lesser of (A) the
trailing twelve (12) calendar month period ending with the last calendar month
prior to the date of determination for which financial reports have been
delivered under Section 5.1.1 hereof, or (B) the period commencing on the first
(1st) day of the First Full Operating Month through and including the last day
of the last calendar month prior to the date of determination for which
financial reports have been delivered under Section 5.1.1 hereof, with such Net
Cash Flow, in the case of the foregoing clause (B), then being reasonably
annualized by Lender, and in each of the foregoing cases under clause (A) or (B)
above, as reasonably determined by Lender based on the financial statements
delivered to Lender pursuant to Section 5.1.11 hereof, and (ii) the denominator
is the Outstanding Principal Balance as of such date of determination, subject,
however, to the provisions of Section 2.7.3 hereof.

“Debt Yield Letter of Credit” shall have the meaning set forth in Section
2.7.3(b) hereof.

“Deeded Adjacent Property” shall have the meaning set forth in Section 3.2(u)
hereof.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) four percent (4%) above the Applicable Interest Rate.

“Determination Date” shall mean, (i) with respect to the initial Interest
Period, the date that is two (2) London Business Days prior to the Closing Date,
and (ii) with respect to any subsequent Interest Period, the date that is two
(2) London Business Days prior to the fifteenth (15th) day of the calendar month
in which such Interest Period commences.

“Disbursement Schedule” shall mean the schedule of the amounts of Construction
Loan Advances anticipated to be requisitioned by Borrowers each month during the
term of the Loan, as certified by Borrower and reasonably approved by Lender and
the Construction Consultant.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular or other offering
documents,

14


--------------------------------------------------------------------------------


in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

“DLJ Entities” shall have the meaning set forth in Section 10.16(c) hereof.

“DLJ Guarantor” shall mean DLJ MB IV HRH, LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“DLJMB Parties” shall have the meaning set forth in Section 9.4 hereof.

“Draw Request” shall mean, with respect to each Construction Loan Advance, an
Advance Request together with all other documents required by this Agreement to
be furnished to Lender as a condition to such Construction Loan Advance.

“Eighteen Month Anniversary” shall mean the date that is eighteen calendar
months from the Closing Date.

“Eligible Account” shall mean a separate and identifiable “deposit account”, as
such term is defined in any applicable Uniform Commercial Code, from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Environmental Indemnity” shall mean that certain Borrowers Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrowers in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

15


--------------------------------------------------------------------------------


“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.2(b) hereof.

“Excess Cash Termination Conditions” shall mean that (i) as of any Financial
Determination Date, the Properties have achieved and maintained a Debt Service
Coverage Ratio of not less than 1.10 to 1.00 for the immediately preceding two
(2) consecutive calendar quarters, and (ii) no Event of Default shall have
occurred and be continuing.

“Excess Cash Release Date” shall mean the date upon which the Excess Cash
Termination Conditions have been satisfied.

“Excess Fully Funded IP Release Proceeds” shall have the meaning set forth in
Section 2.4.3(g) hereof.

“Excess IP Release Proceeds” shall have the meaning set forth in Section
2.4.3(g) hereof.

“Excess Non-Fully Funded IP Release Proceeds” shall have the meaning set forth
in Section 2.4.3(g) hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f)
hereof.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by reference to) its net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or any other jurisdiction in which it is
subject to tax solely as a result of any present or former connection between
the Administrative Agent, such Lender or other recipient, as applicable, and the
jurisdiction imposing such tax other than a present or former connection solely
as a result of the activities and transactions specifically contemplated by this
Agreement, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause (a) of
this definition, and (c) in the case of a Non-U.S. Lender, any withholding tax
that is imposed on amounts payable to such Non-U.S. Lender at the time such
Non-U.S. Lender designates a new lending office, unless the designation of such
new lending office was at the request of Borrowers, or is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.2.3(e)(iii) hereof, except to
the extent that such Non-U.S. Lender was entitled, at the time of designation of
a new lending office, to receive additional amounts from Borrowers with respect
to such withholding tax pursuant to Section 2.2.3(e) hereof.

“Excusable Delay” shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of any Borrower and not arising out
of (a) the negligence, willful misconduct or illegal act of any

16


--------------------------------------------------------------------------------


Borrower or any Affiliate of any Borrower, or (b) any cause or circumstance
resulting from the insolvency, bankruptcy or lack of funds of any Borrower, any
Guarantor or any Affiliate of any Borrower or any Guarantor.

“Existing FF&E Leases” shall have the meaning set forth in the definition of
“Special Purpose Entity” set forth below.

“Exit Fee” shall have the meaning set forth in Section 2.8 hereof.

“Extended Maturity Date” shall mean, as applicable, either (a) the Qualified
Extended Maturity Date as set forth in Section 2.7.2 hereof, or (b) the
Non-Qualified Extended Maturity Date as set forth in Section 2.7.1 hereof.

“Extension Debt Service Coverage Ratio” shall mean, with respect to any
Extension Term, a ratio for the applicable twelve (12) month period in which:

(a)           the numerator is the Projected Underwritten Net Cash Flow for such
Extension Term; and

(b)           the denominator is the aggregate amount of interest that would be
payable on the sum of the Outstanding Principal Balance as of the first day of
such Extension Term plus the amount of any anticipated Construction Loan
Advances in accordance with the Construction Schedule, if any, for the following
full twelve (12) calendar month period at an interest rate equal to the Strike
Price applicable to such Extension Term plus the Spread.

“Extension Interest Shortfall” shall mean, with respect to each Extension Term,
the difference between: (a) the Required Net Cash Flow with respect to such
Extension Term, less (b) the amount on deposit in the Interest Reserve Fund as
of the day immediately preceding the first (1st) day of such Extension Term.

“Extension Option” shall mean any Qualified Extension Option or Non-Qualified
Extension Option, as applicable.

“Extension Term” shall mean any Qualified Extension Term or Non-Qualified
Extension Term, as applicable.

“Extra Non-Accrued Interest” shall have the meaning set forth in Section 2.4.5
hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“FF&E” shall mean all furniture, furnishings, fixtures and equipment required
for the operation of any of the Properties, including, without limitation, (i)
lobby furniture, carpeting, draperies, paintings, bedspreads, television sets,
office furniture and equipment such as safes, cash registers, and accounting,
duplicating and communication equipment, telephone systems, back and front of
the house computerized systems, guest room furniture, specialized hotel
equipment such as equipment required for the operation of kitchens, laundries,
the front desk, dry cleaning facilities, bar and cocktail lounges, restaurants,
recreational facilities as they may exist from time to time, and decorative
lighting, material handling equipment and cleaning and

17


--------------------------------------------------------------------------------


engineering equipment and all other fixtures, equipment, apparatus and personal
property needed for such purposes, (ii) Gaming Equipment which any Borrower is
lawfully permitted to own or lease, and (iii) rock and roll memorabilia unique
to the Hotel/Casino Property and similar in character to the other rock and roll
memorabilia displayed at the Hotel/Casino Property.

“FF&E Expenditures” shall mean amounts expended for the purchase, replacement
and/or installation of FF&E at the Properties.

“FF&E Expenditures Work” shall mean any labor performed or materials installed
in connection with any FF&E Expenditures.

“Final Completion” shall mean that, in addition to Substantial Completion, (i)
all Punch List Items shall have been completed Lien free and substantially in
accordance with the Plans and Specifications, all Legal Requirements and this
Agreement, (ii) one or more Certificates of Occupancy shall have been issued (if
subject to any conditions, such conditions being acceptable to Lender in its
sole and absolute discretion) for the entire Project, and (iii) reasonably
satisfactory evidence shall have been delivered to Lender confirming that all
other Governmental Approvals have been issued and all other Legal Requirements
have been satisfied in all material respects so as to allow the Project to be
used and operated in accordance with the Loan Documents.

“Financial Determination Date” shall have the meaning set forth in Section 2.6.4
hereof.

“First Anniversary” shall mean the first anniversary of the Closing Date.

“First Full Operating Month” shall mean the calendar month following the month
in which Substantial Completion occurs.

“First Non-Qualified Extended Maturity Date” shall mean February 9, 2010.

“First Non-Qualified Extension Option” shall have the meaning set forth in
Section 2.7.1(a) hereof.

“First Non-Qualified Extension Term” shall have the meaning set forth in Section
2.7.1(a) hereof.

“First Qualified Extended Maturity Date” shall mean February 9, 2011.

“First Qualified Extension Option” shall have the meaning set forth in Section
2.7.2(a) hereof.

“First Qualified Extension Term” shall have the meaning set forth in Section
2.7.2(a) hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

18


--------------------------------------------------------------------------------


“Fitch” shall mean Fitch, Inc.

“Fully Prepaid IP Sale” shall have the meaning set forth in Section 2.4.3(g)
hereof.

“Future Funding Obligations” shall have the meaning set forth in Section
10.25(a) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Gaming Assets” shall have the meaning set forth in the Gaming Sublease.

“Gaming Assets Note” shall mean that certain Gaming Asset Note dated as February
2, 2007 made by the Gaming Operator to HRHI, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Gaming Authority” shall mean any of the Nevada Gaming Commission, the Nevada
State Gaming Control Board, the Clark County Liquor and Gaming Licensing Board
and any other Governmental Authority and/or regulatory authority or body or any
agency which has, or may at any time after the Closing Date have, jurisdiction
over the gaming activities or the sale or distribution of liquor at any of the
Properties, or any successor to any such authority.

“Gaming Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

“Gaming Employees” shall have the meaning set forth in the Gaming Sublease.

“Gaming Equipment” shall mean any and all gaming devices (as defined in NRS
463.0155), gaming device parts, inventory and other related gaming equipment and
supplies used in connection with the operation of a casino, including, without
limitation, slot machines, gaming tables, cards, dice, chips, tokens (including
slot machine tokens not currently in circulation, and “reserve” chips, if any,
not currently in circulation), player tracking systems, cashless wagering
systems (as defined in NRS 463.014) and associated equipment (as defined in NRS
463.0136), which are located at any Property, are owned or leased by any
Borrower and are used or useable exclusively in the present or future operation
of slot machines and live games at any Property, together with all improvements
and/or additions thereto, mobile gaming systems (as defined in Regulation
14.010(11) under NRS Chapter 463), all contracts necessary to own or operate any
of the Gaming Equipment and/or to conduct gaming operations for the Casino
Component, all assignable manufacturers and other warranties applicable to the
Gaming Equipment, all computer hardware and software used to operate the Gaming
Equipment and/or to conduct gaming operations for the Casino Component.

“Gaming Laws” shall mean the provisions of the Nevada Gaming Control Act,
codified as NRS Chapter 463, as amended from time to time, all regulations of
the Gaming Authorities promulgated thereunder, as amended from time to time, the
provisions of the Clark County Code, as amended from time to time, and all other
laws, statutes, rules, rulings, orders, ordinances, regulations and other Legal
Requirements of any Gaming Authority.

19


--------------------------------------------------------------------------------


“Gaming License” shall mean any license, qualification, franchise,
accreditation, approval, registration, permit, finding of suitability or other
authorization relating to gaming, the gaming business or the operation of a
casino under the Gaming Laws or required by any Gaming Authority or otherwise
necessary under any Gaming Laws for the operation of gaming, the gaming business
or a resort casino at the Hotel/Casino Property.

“Gaming Liquidity Requirement” shall mean, if and when Gaming Borrower becomes
the Gaming Operator in accordance with the terms of this Agreement, the minimum
bankroll requirements for cash and cash equivalents required to be maintained by
Gaming Borrower pursuant to the Gaming Laws in an amount no greater than is
mandated by Nevada Gaming Commission Regulation 6.150.

“Gaming Member” shall mean HRHH Gaming Member, LLC, a Delaware limited liability
company.

“Gaming Operating Reserve” shall mean, if and when Gaming Borrower becomes the
Gaming Operator in accordance with the terms of this Agreement, such cash funds
and reserves that are held and maintained by Gaming Borrower, in its capacity as
the duly licensed operator of the Casino Component under applicable Gaming Laws,
either on-site at the Hotel/Casino Property or in the Casino Account, including,
without limitation, casino chips, tokens, checks and markers; provided that all
such Gaming Operating Reserves (i) are established and maintained solely for use
in the day-to-day operation and management of the Casino Component in the
ordinary course of business, and (ii) are funded and maintained in accordance
with the requirements of all applicable Gaming Laws and are in the amounts that
are reasonable and customary for casino operations at Comparable Hotel/Casinos
(it being agreed that 110% of statutory or regulatory minimums shall be deemed a
reasonable and customary minimum amount for these purposes).

“Gaming Operator” shall mean (i) for so long as the Gaming Sublease is in effect
and all required Gaming Licenses are maintained in accordance with applicable
Gaming Laws, Golden HRC, LLC, a Nevada limited liability company, the subtenant
under the Gaming Sublease, and (ii) during any time when the Gaming Sublease is
not in effect, a Qualified Gaming Operator who is supervising, managing and
operating all gaming activities at the Hotel/Casino Property.

“Gaming Recognition Agreement” shall mean that certain Recognition Agreement,
dated as of the date hereof, executed by Lender, Hotel/Casino Borrower, HRHI and
Golden HRC LLC in connection with the Gaming Sublease, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Gaming Shortfall Notes” shall mean the “Shortfall Notes” as defined in the
Gaming Sublease.

“Gaming Sublease” shall mean that certain Casino Sublease, dated as of November
6, 2006, by and among MHG HR Acquisition Corp., as sublandlord, Morgans Hotel
Group Co., and Golden HRC, LLC, as subtenant (it being acknowledged and agreed
that, upon consummation of the transactions under the Merger Agreement, HRHI
succeeded to the interests

20


--------------------------------------------------------------------------------


of MHG HR Acquisition Corp. thereunder), covering the Casino Component of the
Hotel/Casino Property as more particularly described therein, as such Casino
Sublease was modified by that certain First Amendment to Casino Sublease, dated
as of January 9, 2007 and by the Gaming Recognition Agreement, and as the same
may hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Gaming Surplus Fund Reserve” shall mean the “Surplus Fund Reserve” as defined
in the Gaming Sublease.

“Gaming Working Capital Note” shall mean the “Working Capital Note” as defined
in the Gaming Sublease.

“General Contractor” shall mean each of (i) the general contractor engaged by
(or on behalf of) one or more Borrowers or any Affiliate thereof with respect to
the Project from time to time after the date hereof and approved by Lender in
its reasonable discretion (which approval may take into account, without
limitation, the financial condition and stability of any proposed general
contractor), and (ii) any successor of the foregoing approved by Lender in its
reasonable discretion (which approval may also take into account, without
limitation, the financial condition and stability of any such successor);
provided, that in no event shall the General Contractor (a) be an Affiliate of
any Restricted Party or (b) have any equity interest or any equivalent thereof
in any of the Properties or in any Restricted Party.

“General Contract” shall mean a guaranteed maximum price contract with the
General Contractor entered into by one or more Borrowers or any Affiliate
thereof in connection with the Project and approved by Lender in its reasonable
discretion; provided, that (i) it shall be based on Plans and Specifications
that are at least eighty percent (80%) complete in the Construction Consultant’s
reasonable opinion and have been approved up to such point of completion by
Lender and Construction Consultant in their reasonable discretion, and (ii) in
no event shall allowances within such contract exceed fifteen percent (15%) of
the guaranteed maximum price.

“General Contractor’s Consent” shall mean a General Contractor’s Performance
Letter executed and delivered by the General Contractor in favor of Lender and
substantially in the form attached as Exhibit F.

“General Reserve Account” shall have the meaning set forth in Section 7.6.1
hereof.

“General Reserve Excess Cash Conditions” shall mean, as of any Financial
Determination Date, that (i) for the prior calendar month, the Net Operating
Income from the Properties exceeded the projected Net Operating Income from the
Properties as set forth on Schedule XIV attached hereto by at least fifteen
percent (15%), and (ii) no Event of Default shall have occurred and be
continuing.

“General Reserve Fund” shall have the meaning set forth in Section 7.6.1 hereof.

“Governmental Approvals” shall mean all approvals, consents, waivers, orders,
acknowledgments, authorizations, permits and licenses required under applicable
Legal Requirements to be obtained from any Governmental Authority for the
construction of any and

21


--------------------------------------------------------------------------------


all of the Project and/or the use, occupancy and operation following completion
of construction, as the context requires.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, including, without limitation, any Gaming Authority.

“Gross Income from Operations” shall mean, for any period, all Rents and all
other income and proceeds (whether in cash or on credit, and computed in
accordance with GAAP and, to the extent applicable with respect to the
Hotel/Casino Property, the Uniform System of Accounts), received by any Borrower
or by any Manager (on behalf of any Borrower) or by Sub-Manager (on behalf of
any Borrower or any Manager) for the use, occupancy or enjoyment of any of the
Properties, or any part thereof, or received by any Borrower or any Manager or
Sub-Manager for the sale of any goods, services or other items sold on or
provided from any of the Properties in the ordinary course of such Property’s
operation, including, without limitation: (a) all income and proceeds received
under Leases, including, without limitation, the HRHI Lease; (b) all income and
proceeds received from rental of rooms and commercial, meeting, conference
and/or banquet space within any of the Properties including net parking revenue;
(c) all income and proceeds received from food and beverage operations and from
catering services conducted from any of the Properties even though rendered
outside of any of the Properties; (d) without duplication of the foregoing
clause (a) or the following clause (e), all income, proceeds and other amounts
received by any Borrower under the Gaming Sublease; (e) without duplication of
the foregoing clauses (a) or (d), all income, proceeds and revenue generated
from gaming activities at any Property; (f) any payments received by or on
behalf of any Borrower under the Gaming Assets Note, the Shortfall Notes or the
Working Capital Note or from the Surplus Fund Reserve; (g) all income and
proceeds from business interruption, rental interruption and use and occupancy
insurance with respect to the operation of any of the Properties (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); (h) all Awards for temporary use (after deducting
therefrom all costs incurred in the adjustment or collection thereof and in
Restoration of any of the Properties); (i) all income and proceeds from
judgments, settlements and other resolutions of disputes with respect to matters
which would be includable in this definition of “Gross Income from Operations”
if received in the ordinary course of any of the Properties’ operation (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); (j) interest on credit accounts, rent concessions or
credits, and other required pass-throughs and interest on Reserve Funds; and (k)
deposits received for rental of rooms; and “Gross Income from Operations” shall
also include all licensing fees and other income and receipts generated by the
IP; but “Gross Income from Operations” shall exclude (1) gross receipts received
by lessees, licensees or concessionaires of any of the Properties (but not any
percentage rents or similar payments derived therefrom); (2) income and proceeds
from the sale or other disposition of goods, FF&E, capital assets and other
items not in the ordinary course of the operation of the applicable Property;
(3) federal, state and municipal excise, sales and use taxes collected directly
from customers, patrons or guests of any of the Properties as a part of or based
on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (4) Awards (except to
the extent provided in clause (h) above); (5) refunds, rebates, discounts and
other similar credits of amounts not included in Operating Expenses at any time
and uncollectible accounts; (6)

22


--------------------------------------------------------------------------------


gratuities collected by the employees at any of the Properties; (7) the proceeds
of any financing, refinancing or sale of any of the Properties (or all of the
membership interests in any Borrower) or the FF&E; (8) other non-recurring
income or proceeds resulting other than from the use or occupancy of any of the
Properties, or any part thereof, or other than from the sale of goods, services
or other items sold on or provided from any of the Properties in the ordinary
course of business; (9) any credits or refunds made to customers, guests or
patrons in the form of allowances or adjustments to previously recorded
revenues; (10) deposits received for rental of banquet space or business or
conference meeting rooms; (11) security deposits received under any Leases,
unless and until the same shall be applied in accordance with the terms of the
applicable Lease(s); (12) all proceeds from insurance to the extent not included
in income pursuant to clause (g) above; and (13) any disbursements to any
Borrower from any of the Reserve Funds and any interest earned thereon.

“Guarantor” shall mean each of the Morgans Guarantor and the DLJ Guarantor.

“Guarantor Transfer” shall have the meaning set forth in Section 5.2.10(d)(D)
hereof.

“Hard Costs” shall mean, collectively, the costs set forth in the Loan Budget
which are for labor, materials, equipment, furniture and fixtures and fees and
expenses of any construction manager and/or general contractor engaged in
connection with the Project.

“Hotel/Casino Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and assigns.

“Hotel/Casino Property” shall mean that or those certain parcel(s) of real
property more particularly described on Schedule I-A attached hereto and made a
part hereof, the Improvements thereon and all personal property owned by
Hotel/Casino Borrower and encumbered by the Mortgage, together with all rights
pertaining to such property and Improvements, as more particularly described in
the granting clause of the Mortgage and referred to therein as the “Hotel Casino
Property”.

“HRHI” shall mean Hard Rock Hotel, Inc., a Nevada corporation, together with its
successors and permitted assigns.

“HRHI Gaming Agreement” shall mean that certain HRHI Gaming Agreement, dated as
of the date hereof, executed by Lender, Hotel/Casino Borrower and HRHI in
connection with the Gaming Sublease and the gaming operations at the
Hotel/Casino Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“HRHI Guaranty” shall mean that certain HRHI Guaranty Agreement, dated as of the
date hereof, from HRHI to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“HRHI Lease” shall mean that certain Lease, dated the date hereof, between
Hotel/Casino Borrower, as landlord, and HRHI, as tenant, covering the Casino
Component of the Hotel/Casino Property as more particularly described therein,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

23


--------------------------------------------------------------------------------


“HRHI Security Agreement” shall mean that certain HRHI Security Agreement, dated
as of the date hereof, from HRHI to Lender, securing the HRHI Guaranty and
covering certain assets of HRHI described therein, including, without
limitation, all of HRHI’s right, title and interest in and to the Gaming Assets
Note, the Gaming Shortfall Notes, the Gaming Surplus Fund Reserve and the Gaming
Working Capital Note, as such HRHI Security Agreement may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“HR Holdings” shall mean Hard Rock Hotel Holdings, LLC, a Delaware limited
liability company.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to each Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations for
which such Person or its assets are liable); (d) obligations under letters of
credit (for which such Person is liable if such amounts were advanced thereunder
or for which such Person is liable to reimburse); (e) obligations under
acceptance facilities; (f) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss
for which funds are required to be paid; and (g) obligations secured by any
Liens, for which such Person or its assets are liable.

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

“Indemnified Taxes” shall mean taxes other than Excluded Taxes.

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as
the Independent Director or Independent Manager of a Borrower or Gaming Member),
officer, employee, partner, member (other than a “special member” or “springing
member”), manager, attorney or counsel of any Borrower, Gaming Member, HRHI or
any Affiliate of any of them; (b) a customer, supplier or other person who
derives any of its purchases or revenues from its activities with any Borrower,
Gaming Member, HRHI or any Affiliate of any of them; (c) a Person Controlling or
under common Control with any such stockholder, director, officer, employee,
partner, member, manager, customer, supplier or other Person; or (d) a member of
the immediate family of any such stockholder, director, officer, employee,
partner, member, manager, customer, supplier or other Person.  A natural Person
who satisfies the foregoing definition other than subparagraph (b) shall not be
disqualified from serving as an Independent Director or Independent Manager of a
Borrower or Gaming Member if such natural Person is an independent director or
independent manager

24


--------------------------------------------------------------------------------


provided by a nationally recognized company that provides professional
independent directors or independent managers and that also provides other
corporate services in the ordinary course of its business.  A natural Person who
otherwise satisfies the foregoing definition except for being the independent
director or independent manager of a “special purpose entity” affiliated with
any Borrower or Gaming Member that does not own a direct or indirect equity
interest in any Borrower or Gaming Member shall not be disqualified from serving
as an Independent Director or Independent Manager of a Borrower or Gaming Member
if such individual is at the time of initial appointment, or at any time while
serving as a Independent Director of a Borrower or Gaming Member, an Independent
Director or Independent Manager of a “special purpose entity” affiliated with a
Borrower or Gaming Member (other than any Person that owns a direct or indirect
equity interest in any Borrower or Gaming Member) if such natural Person is an
independent director or independent manager provided by a nationally-recognized
company that provides professional independent directors or independent
managers.

“Initial Construction Loan Advance” shall mean Lender’s first Construction Loan
Advance, excluding, however, any Pre-Construction Advance and the Second
Anniversary Unfunded Construction Loan Advance.

“Initial Maturity Date” shall mean, as applicable, either (a) the Qualified
Initial Maturity Date, in the event the Qualification Conditions have been
satisfied on or prior to the Construction Qualification Date, or (b) the
Non-Qualified Initial Maturity Date, in the event the Qualification Conditions
have not been satisfied on or prior to the Construction Qualification Date.

“Initial Maturity Extension Interest Shortfall” shall mean, for purposes of
determining the amount of the interest Line Item in the Loan Budget as set forth
in Section 3.2(l)(ii) hereof, the difference between: (a) the difference between
(i) the projected underwritten Net Cash Flow to be earned from and after the
date of the Initial Construction Loan Advance through the last day of the
Initial Maturity Extension Period, as reasonably estimated and underwritten by
Lender based on the Approved Annual Budget then in effect and underwriting
criteria consistent with that used by Lender to determine the amount of the
deposit to the Interest Reserve Fund on the Closing Date, less (ii) the amount
of interest which is anticipated to be due and payable on the Loan from and
after the date of the Initial Construction Loan Advance through the last day of
the Initial Maturity Extension Period, taking into account the anticipated
Construction Loan Advances from and after the date of the Initial Construction
Loan Advance through the last day of the Initial Maturity Extension Period, all
as reasonably estimated by Lender based on the then applicable Spread; less (b)
the amount on deposit in the Interest Reserve Fund in excess of the Minimum
Balance as of the date of the Initial Construction Loan Advance.

“Initial Maturity Extension Period” shall mean a one (1) year extension of the
Loan which shall automatically occur, without the payment of any fee or other
sums and without Lender, any Borrower or any other Person taking any action,
upon the satisfaction of the Qualification Conditions on or prior to the
Construction Qualification Date.

“Initial Renovation Costs” shall mean the costs and expenses of performing the
Initial Renovations as set forth on the budget for the Initial Renovations
included in Schedule XIII attached hereto and made a part hereof.

25


--------------------------------------------------------------------------------


“Initial Renovation Reserve Account” shall have the meaning set forth in Section
7.5.1 hereof.

“Initial Renovation Reserve Fund” shall have the meaning set forth in Section
7.5.1 hereof.

“Initial Renovations” shall have the meaning set forth in Section 7.5.1 hereof.

“Initial Renovations Budget” shall mean a budget, prepared by Borrowers and
approved by Lender in its reasonable discretion, which shall identify the costs
and expenses, on a project-by-project and line item basis, for which the Initial
Renovation Reserve Funds may be used, and all amendments and modifications
thereto reasonably approved by Lender.

“Initial Renovations Shortfall” shall have the meaning set forth in Section
7.5.2 hereof.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Latham & Watkins LLP in connection with the
Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(c) hereof.

“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement, dated as of the date hereof, among IP Borrower and
HRHI, as debtors, and Lender, as secured party, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on and including the eighth (8th) day of the calendar month in which
such Payment Date occurs; provided, however, that no Interest Period shall end
later than the Maturity Date (other than for purposes of calculating interest at
the Default Rate), and the initial Interest Period shall begin on and include
the Closing Date and shall end on and include February 8, 2007.

“Interest Rate Cap Agreement” shall mean, as applicable, an interest rate cap
agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender by and among Borrowers and
an Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

“Interest Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Interest Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

“Internal Approvals” shall have the meaning set forth in Section 13.2(b) hereof.

“IP” shall have the meaning ascribed to such term in Section 4.1.37(a) hereof.

26


--------------------------------------------------------------------------------


“IP Agreements” shall have the meaning ascribed to such term in Section
4.1.37(a) hereof.

“IP Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

“IP License” shall have the meaning set forth in Section 5.1.26(a) hereof.

“IP Material Adverse Effect” shall have the meaning ascribed to such term in
Section 4.1.37(d) hereof.

“IP Release Price” shall have the meaning set forth in Section 2.5.3(a)(vi)
hereof.

“IP Sale” shall have the meaning set forth in Section 2.5.3(a) hereof.

“Joint Venture” shall mean any Person in which an Affiliate Joint Venture
Counterparty owns a direct and/or indirect ownership interest, whether in the
form of one or more membership interests, one or more partnership interests or
capital stock.

“Junior Holder” shall have the meaning set forth in Section 10.25(a) hereof.

“Junior Participation” shall have the meaning set forth in Section 10.25(a)
hereof.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Property, including, without limitation, the HRHI Lease, and (a) every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement, and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.  The foregoing definition
expressly excludes ordinary course hotel room rentals.

“Legal Requirements” shall mean, with respect to each Property, all federal,
state, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting such Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, including, without limitation, the Gaming Laws
and the Americans with Disabilities Act of 1990, as amended, and all permits,
licenses and authorizations and regulations relating thereto, including, without
limitation, all Governmental Approvals, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to any Borrower, at any time in force affecting such Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Property or any part thereof, or (b)
in any way limit the use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

27


--------------------------------------------------------------------------------


“Lender Monthly Interest Advance” shall have the meaning set forth in Section
3.20.1 hereof.

“Lender’s Rejection Notice” shall have the meaning set forth in Section 13.2(c)
hereof.

“Lender Successor Owner” shall have the meaning set forth in Section 5.1.23
hereof.

“Letter of Credit” shall mean an irrevocable, unconditional (other than
ministerial conditions), transferable, clean sight draft letter of credit, as
the same may be replaced, split, substituted, modified, amended, supplemented,
assigned or otherwise restated from time to time, (either an evergreen letter of
credit or a letter of credit which does not expire until at least two (2)
Business Days after the Maturity Date or such earlier date as such Letter of
Credit is no longer required pursuant to the terms of this Agreement) in favor
of Lender and entitling Lender to draw thereon based solely on a statement
purportedly executed by an officer of Lender stating that it has the right to
draw thereon, and issued by a (i) domestic Approved Bank or the U.S. agency or
branch of a foreign Approved Bank, or if there are no domestic Approved Banks or
U.S. agencies or branches of a foreign Approved Bank then issuing letters of
credit, then such letter of credit may be issued by a domestic bank, the long
term unsecured debt rating of which is the highest such rating then given by the
Rating Agency or Rating Agencies, as applicable, to a domestic commercial bank,
or (ii) Credit Suisse, Cayman Islands Branch so long as it has and maintains a
minimum long term unsecured debt rating of at least “A+” by S&P and Fitch and
“A1” by Moody’s.

“Letter of Credit Reduction Notice” shall mean a notice, in the form attached
hereto as Exhibit P or in such other form as Lender shall reasonably approve,
requesting that the issuer of any Required Equity Letter of Credit amend such
Required Letter of Credit to evidence a reduction in the amount thereof.

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/100,000th of 1% (0.00001%)) for deposits in U.S. dollars, for a one-month
period, that appears on Telerate Page 3750 (or the successor thereto) as of
11:00 a.m., London time, on the related Determination Date.  If such rate does
not appear on Telerate Page 3750 as of 11:00 a.m., London time, on such
Determination Date, LIBOR shall be the arithmetic mean of the offered rates
(expressed as a percentage per annum) for deposits in U.S. dollars for a
one-month period that appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Determination Date, if at least two such offered rates so
appear.  If fewer than two such offered rates appear on the Reuters Screen Libor
Page as of 11:00 a.m., London time, on such Determination Date, Lender shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender in its reasonable discretion to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
amounts of not less than U.S. $1,000,000.  If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, Lender shall
request any three major banks in New

28


--------------------------------------------------------------------------------


York City selected by Lender in its reasonable discretion to provide such bank’s
rate (expressed as a percentage per annum) for loans in U.S. dollars to leading
European banks for a one-month period as of approximately 11:00 a.m., New York
City time on the applicable Determination Date for amounts of not less than U.S.
$1,000,000.  If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.  LIBOR shall be determined conclusively by Lender
or its agent, absent manifest error.

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“Licensed IP” shall have the meaning set forth in Section 4.1.37(b) hereof.

“Lien” shall mean, with respect to each Property, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting any Borrower, the related
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.  For the avoidance of doubt, “Lien”
shall not be deemed to include any Permitted IP Encumbrances.

“Line Item” shall mean a line item of cost or expense set forth in the Loan
Budget, as the same may be adjusted in compliance with the terms hereof.

“Line Item Component” shall have the meaning set forth in Section 3.9(b) hereof.

“Liquor Management Agreement” shall mean, with respect to the Hotel/Casino
Property and, if applicable, the Adjacent Property, that certain Liquor
Management and Employee Services Agreement, dated as of the date hereof, between
Hotel/Casino Borrower and HRHI, in its capacity as the Liquor Manager, as the
same may be amended, modified or supplemented from time to time, pursuant to
which the Liquor Manager shall manage all alcoholic beverage services at the
Hotel/Casino Property and, if applicable, the Adjacent Property, or, if the
context requires, a Replacement Liquor Management Agreement.

“Liquor Manager” shall mean, with respect to the Hotel/Casino Property, HRHI,
or, if the context requires, another Qualified Liquor Manager.

“Loan” shall mean the loan made by Lender to Borrowers pursuant to this
Agreement in a maximum principal amount of up to ONE BILLION THREE HUNDRED SIXTY
MILLION and No/100 Dollars ($1,360,000,000.00), which shall be comprised of the
Acquisition Loan and the Construction Loan and shall be evidenced by the Note.

“Loan Advance” or “Loan Advances” shall mean (i) the Acquisition Loan Advance,
and (ii) each Construction Loan Advance made by Lender to or for the account of
Borrowers after the Closing Date pursuant to the terms of this Agreement.

“Loan Budget” shall mean the budget for total estimated Project Costs prepared
by Borrowers and approved by Lender in its reasonable discretion, which shall
detail all items of

29


--------------------------------------------------------------------------------


direct and indirect costs estimated to be incurred in connection with the
construction of the Project, and all amendments and modifications thereto
approved by Lender in accordance with this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, each O&M
Agreement, each Assignment of Management Agreement, the Assignment of Restaurant
Management Agreement, the Assignment of Liquor Management Agreement, the
Intellectual Property Security Agreement, the Gaming Recognition Agreement, the
HRHI Gaming Agreement, the Agreement Regarding Morton Indemnification and
Escrow, the Assignment of Contracts, the Non-Recourse Guaranty, the
Non-Qualified Prepayment Guaranty, the Closing Completion Guaranty, the
Construction Completion Guaranty (if and when executed and delivered in
accordance with the terms of this Agreement), the HRHI Guaranty, the HRHI
Security Agreement, the Cash Management Agreement, the Collateral Assignment of
Interest Rate Cap Agreement and all other documents executed and/or delivered in
connection with the Loan.

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the Outstanding Principal Balance and the denominator
is equal to the appraised value of the applicable Properties based on one or
more appraisals reasonably acceptable to Lender conducted by one or more
licensed appraisers.

“Lockbox Account” shall have the meaning set forth in Section 2.6.1(a) hereof.

“Lockbox Bank” shall mean Wells Fargo Bank, National Association, or any
successor or permitted assigns thereof.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Major Contractor” shall mean the Construction Manager, the General Contractor
and any other contractor hired by one or more Borrowers or an Affiliate thereof
or any subcontractor, in any of the foregoing instances, approved by Lender in
its reasonable discretion, and either (i) supplying design services, labor
and/or materials in connection with the Project for an aggregate contract price,
initially or thereafter by virtue of Change Orders, equal to or greater than (a)
for purposes of the definition of “Payment and Performance Bonds” set forth
below and all provisions of this Agreement related thereto, and for purposes of
all requirements herein for obtaining Lien waivers (except if a lower amount is
otherwise expressly provided), $2,000,000.00, and (b) for all other provisions
of this Agreement, $5,000,000.00, in each of the foregoing instances, whether
pursuant to one contract or agreement or multiple contracts or agreements, or
(ii) which relates to major design elements such as engineering, traffic flow
and landscape architecture, or (iii) which relates to major project elements
such as steel, concrete, HVAC systems, windows, doors and other similar items;
provided, that in no event shall any Major Contractor (a) be an Affiliate of any
Restricted Party or (b) have any equity interest or any equivalent thereof in
any of the Properties or in any Restricted Party.

30


--------------------------------------------------------------------------------


“Major Contractor’s Consent” shall mean a Major Contractor Certification and
Consent Agreement executed and delivered by the applicable Major Contractor in
favor of Lender and substantially in the form attached as Exhibit G.

“Major Contracts” shall mean any contract with a Major Contractor.

“Major Lease” shall mean any of the following: (i) any Lease of space at any of
the Properties for retail, restaurant or any other use in excess of 20,000
square feet to a single tenant or by the aggregate of one or more affiliated
tenants, (ii) any Lease of space at any of the Properties for retail, restaurant
or any other use providing for net rental payments (including, without
limitation, percentage rent) in excess of $7,500,000 per annum to a single
tenant or by the aggregate of one or more affiliated tenants, it being
acknowledged and agreed that for purposes of determining whether a new Lease is
a Major Lease, percentage rent shall be estimated based on Lender’s reasonable
underwriting at the time of Lease execution, (iii) any Lease of space at any of
the Properties with an Affiliate of Borrower, or (iv) any Lease that is not the
result of arm’s length negotiations.

“Management Agreement” shall mean, with respect to each Property, the property
management agreement entered into by and between the applicable Borrower or
Borrowers and the applicable Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which such Manager is to
provide property management and other services with respect to the Property
owned by such Borrower, or, if the context requires, a Replacement Management
Agreement; provided, however, that the foregoing definition shall expressly
exclude the Sub-Management Agreement.

“Manager” shall mean Morgans Hotel Group Management LLC or, if the context
requires, a Qualified Manager who is managing any of the Properties, it being
understood that the foregoing definition shall expressly exclude the
Sub-Manager.

“Material Change Order” shall mean any Change Order with respect to the Project,
other than with respect to any guaranteed maximum price Major Contract, that,
together with all other Change Orders theretofore entered into with respect to
the Project, (i) increases any Line Item in the Loan Budget in excess of (a) the
greater of ten percent (10%) over the original amount of such Line Item stated
in the Loan Budget, but in no event in excess of $1,000,000.00, or (b)
$500,000.00 over the original amount of such Line Item stated in the Loan
Budget, and/or (ii) increases the aggregate amount of the Loan Budget in excess
of ten percent (10%) over the original amount thereof.

“Material Economic Terms” shall have the meaning set forth in Section 13.1
hereof.

“Maturity Date” shall mean the Initial Maturity Date or, if applicable, the
Extended Maturity Date, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents,

31


--------------------------------------------------------------------------------


under the laws of such state or states whose laws are held by any court of
competent jurisdiction to govern the interest rate provisions of the Loan.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of May 11, 2006, by and among Morgans Hotel Group Co., MHG HR Acquisition
Corp., Hard Rock Hotel, Inc. and Peter A. Morton, as amended by that certain
First Amendment to Agreement and Plan of Merger, dated as of January 30, 2007.

“Minimum Balance” shall mean, as of any Payment Date, an amount equal to the
amount of the Monthly Interest Payment due on such Payment Date calculated at
the Applicable Interest Rate in effect on such Payment Date.

“Minimum Mandatory Amount” shall mean, as of any date of determination, (a) if
one or more Release Parcel Sales have not resulted in Release Parcel Release
Prices paid to Lender in an aggregate amount of at least $40,000,000.00 prior to
such date of determination, then the Minimum Mandatory Amount shall mean
$110,000,000.00, or (b) if one or more Release Parcel Sales have resulted in
Release Parcel Release Prices paid to Lender in an aggregate amount in excess of
$40,000,000.00 prior to such date of determination, then the Minimum Mandatory
Amount shall mean an amount equal to the difference between (i) $110,000,000.00
and (ii) the aggregate amount of Release Parcel Release Prices paid to Lender
prior to such date of determination, but in no event shall such calculation
result in a negative number.

“Minimum Mandatory Prepayment” shall have the meaning set forth in Section
2.4.2(b)(i) hereof.

“Minor Casualty” shall mean any injury or damage to the Improvements on the
Hotel/Casino Property and/or the Adjacent Property, including any partially
constructed portion of the Project, (i) the cost of which to Restore, together
with any prior such damages which (A) have not yet been Restored or (B) with
respect to which Net Proceeds in an amount sufficient for Restoration have not
yet been received by Borrowers or Lender as required pursuant to this Agreement,
is less than $5,000,000.00, and (ii) is not materially interfering with, and is
not, in Lender’s reasonable judgment, reasonably likely to materially interfere
with, the progress of construction of the Project.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Monthly Interest Advance” shall have the meaning set forth in Section 3.20.1
hereof.

“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1
hereof.

“Monthly Gaming Requirement Certificate” shall have the meaning set forth in
Section 12.2 hereof.

“Morgans Guarantor” shall mean Morgans Group LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Morgans Parent” shall mean Morgans Hotel Group Co., a Delaware corporation,
together with its successors and permitted assigns.

32


--------------------------------------------------------------------------------


“Mortgage” shall mean that certain first priority Construction Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Financing Statement
(Fixture Filing), dated the date hereof, executed and delivered by Borrowers as
security for the Loan and encumbering the Properties, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Morton” shall mean Peter A. Morton.

“Morton Assigned IP” shall have the meaning set forth in Section 4.1.37(b)
hereof.

“Morton Indemnification” shall mean that certain Indemnification Agreement dated
as of May 11, 2006 between Morgans Hotel Group Co., the indirect parent of each
of the Borrowers, and Morton, as the same has been and may be amended, modified
or supplemented from time to time.

“Named Knowledge Parties” shall have the meaning set forth in Section 4.3
hereof.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
(a) (i) Operating Expenses for the Properties, and (ii) monthly contributions to
the Replacement Reserve Fund, in each of the foregoing instances, for such
period, from (b) Gross Income from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for the Properties for such period from Gross
Income from Operations for such period.

“Net Proceeds” shall have the meaning set forth in Section 6.4(c) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(c)(vi)
hereof.

“Net Worth Requirements” shall mean those requirements set forth on Schedule XV
attached hereto and made a part hereof.

“New Mezzanine Loan” shall have the meaning set forth in Section 9.8 hereof.

“Non-Fully Prepaid IP Sale” shall have the meaning set forth in Section 2.4.3(g)
hereof.

“Non-Qualified Extended Maturity Date” shall have the meaning set forth in
Section 2.7.1 hereof.

“Non-Qualified Extension Option” shall have the meaning set forth in Section
2.7.1 hereof.

“Non-Qualified Extension Term” shall have the meaning set forth in Section 2.7.1
hereof.

“Non-Qualified Initial Maturity Date” shall mean February 9, 2009.

33


--------------------------------------------------------------------------------


“Non-Qualified Mandatory Prepayment” shall have the meaning set forth in Section
2.4.2(c) hereof.

“Non-Qualified Prepayment Guaranty” shall mean that certain Guaranty Agreement
(Non-Qualified Mandatory Prepayment), dated as of the date hereof, from
Guarantors to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Non-Qualified Prepayment Letter of Credit” shall have the meaning set forth in
Section 2.4.2(c) hereof.

“Non-Recourse Guaranty” shall mean that certain Guaranty Agreement, dated as of
the date hereof, from Guarantors to Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Non-U.S. Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than laws of the United States of America, any State thereof
or the District of Columbia.

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of up to ONE BILLION THREE HUNDRED SIXTY MILLION and No/100
Dollars ($1,360,000,000.00), made by Borrowers in favor of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Notice” shall have the meaning set forth in Section 10.6 hereof.

“NRS” shall mean the Nevada Revised Statutes, as amended from time to time.

“O&M Agreement” shall mean an Operations and Maintenance Agreement, dated as of
the date hereof, by and among a Borrower and Lender given in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.  On the Closing Date, an O&M Agreement shall be
entered into by each of Hotel/Casino Borrower and Lender and Adjacent Borrower
and Lender.

“Obligations” shall mean, collectively, Borrowers’ obligations for the payment
of the Debt and the performance of the Other Obligations.

“Officer’s Certificate” shall mean a certificate delivered to Lender by a
Borrower which is signed by an authorized officer or manager of such Borrower or
a Constituent Member, as applicable, which shall in all events be subject to
Section 9.4 hereof.

“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and/or management of any of the Properties that
are incurred on a regular monthly or other periodic basis, including without
limitation, utilities, ordinary repairs, maintenance, environmental and
engineering (but excluding utilities) (which ordinary repairs, maintenance,
environmental and engineering (but excluding utilities) for the purposes of this
definition shall be no less than an assumed expense of $400,000.00 per month,
and following the

34


--------------------------------------------------------------------------------


First Full Operating Month, such assumed expense shall increase to $600,000.00
per month, insurance, license fees, property taxes and assessments, advertising
expenses, base and incentive management fees, payroll and related taxes,
computer processing charges, tenant improvements and leasing commissions,
operational equipment or other lease payments as approved by Lender, and other
similar costs, but excluding depreciation and amortization with respect to the
Properties, Debt Service, Capital Expenditures, items that would otherwise
constitute Project Costs, Extraordinary Expenses, the cost of any items incurred
at any Manager’s expense pursuant to any Management Agreement or at the
Sub-Manager’s expense pursuant to the Sub-Management Agreement, non-recurring
expenses and contributions to the Replacement Reserve Fund, the Tax and
Insurance Escrow Fund and any other reserves required under the Loan Documents. 
Operating Expenses shall also include the cost (computed in accordance with
GAAP) of any complimentary food, beverages, hotel room and/or other amenities
provided to any customers or guests of the Hotel/Casino Property, including,
without limitation, under the Gaming Sublease, under the Liquor Management
Agreement and/or under any Management Agreement.

“Operating Permits” shall have the meaning set forth in Section 4.1.22 hereof.

“Optional IP Release Payment” shall have the meaning set forth in Section
2.4.3(g) hereof.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Property, now or hereafter levied or assessed or imposed against
such Property or any part thereof.

“Other Obligations” shall mean (a) the performance of all obligations of each
Borrower contained herein; (b) the performance of each obligation of each
Borrower contained in any other Loan Document; and (c) the performance of each
obligation of each Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of this Agreement, the Note or any other Loan Documents.

“Other Taxes” means any and all stamp or documentary taxes or any other excise
or property taxes, or similar governmental charges or levies imposed, enacted or
to become effective after the date hereof, arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement.  Other Taxes shall not include Excluded Taxes.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“Owned IP” shall have the meaning set forth in Section 4.1.37(b) hereof.

“Partial Adjacent Parcel” shall have the meaning set forth in Section 2.5.2(a)
hereof.

“Partial Release Parcel” shall have the meaning set forth in Section 2.5.1(a)
hereof.

35


--------------------------------------------------------------------------------


“Payment and Performance Bonds” shall mean dual-obligee payment and performance
bonds relating to each Major Contractor other than the General Contractor,
issued by a surety company or companies and in form and content reasonably
acceptable to Lender, in each case in an amount not less than the full contract
price, together with a dual obligee and modification rider in form reasonably
acceptable to Lender which shall be attached thereto.

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.  The first Payment Date shall be February 9, 2007 for
all purposes of this Agreement other than the payment of the Monthly Interest
Payments (because Borrowers and Lender acknowledge that stub interest through
February 9, 2007 is being paid on the Closing Date) and the required deposits to
the Tax and Insurance Escrow Fund (because Borrowers and Lender acknowledge that
the required initial deposit to the Tax and Insurance Escrow Fund through
February 9, 2007 is being deposited on the Closing Date), and the first Payment
Date for purposes of the Monthly Interest Payments and the required deposits to
the Tax and Insurance Escrow Fund shall be March 9, 2007.

“Permitted Adjacent/Café Uses” shall have the meaning set forth in Section
4.1.11 hereof.

“Permitted Encumbrances” shall mean, with respect to a Property, collectively
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy
relating to such Property, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet delinquent, (d) such other title and survey
exceptions, documents, agreements or instruments as Lender has approved or may
approve in writing in Lender’s reasonable discretion, (e) easements,
restrictions, covenants and/or reservations which are necessary for the
operation of such Property that do not and would not have a material adverse
effect on (i) the business operations, economic performance, assets, financial
condition, equity, contingent liabilities, material agreements or results of
operations of any Borrower, any Guarantor or any Property or (ii) the value of,
or cash flow from, any Property, (f) zoning restrictions and/or laws affecting
such Property that do not and would not have a material adverse effect on (i)
the business operations, economic performance, assets, financial condition,
equity, contingent liabilities, material agreements or results of operations of
any Borrower, any Guarantor or any Property or (ii) the value of, or cash flow
from, any Property, (g) the Liens securing any Existing FF&E Leases and/or any
Permitted Future FF&E Leases, and (h) any other Liens which are being duly
contested in accordance with the provisions of Section 5.1.1 or 5.1.2 hereof or
Section 3.6(b) of the Mortgage, but only for so long as such contest shall be
permitted pursuant to said Section 5.1.1 or 5.1.2 hereof or Section 3.6(b) of
the Mortgage, as applicable.

“Permitted Future FF&E Leases” shall have the meaning set forth in the
definition of “Special Purpose Entity” set forth below.

“Permitted Investment Fund” shall have the meaning set forth in the definition
of “Qualified Guarantor Transferee” set forth below.

36


--------------------------------------------------------------------------------


“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

“Permitted IP Encumbrances” shall mean, with respect to the IP, collectively (a)
the Liens and security interests created by the Loan Documents, (b) such other
Liens or security interests as Lender may approve in writing in Lender’s sole
discretion, (c) the Liens on the IP set forth on Schedule XI hereto, which shall
be extinguished on or prior to the Closing Date, and (d) any other IP Agreements
permitted under this Agreement.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Property.

“Physical Conditions Report” shall mean, with respect to each Property, a report
prepared by a company reasonably satisfactory to Lender regarding the physical
condition of such Property, reasonably satisfactory in form and substance to
Lender.

“Pink Taco IP” shall have the meaning set forth in Section 4.1.37(b) hereof.

“Pink Taco License” shall have the meaning set forth in Section 4.1.37(b)
hereof.

“Plans and Specifications” shall mean the plans and specifications for the
Project prepared by the Architect and reasonably approved by Lender in
accordance with the terms hereof, as the same may be amended and supplemented
from time to time in accordance with the terms of this Agreement.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Pre-Construction Advance” shall have the meaning set forth in Section 3.17.1
hereof.

“Pre-Construction Budget” shall mean a budget, prepared by Borrowers and
approved by Lender in its reasonable discretion, which shall identify the costs
and expenses for which the proceeds of any Pre-Construction Advance may be used,
and all amendments and modifications thereto reasonably approved by Lender;
provided, however, that at such time, if ever, as the Loan Budget shall be
approved by Lender in accordance with the terms of this Agreement, the
Pre-Construction Budget shall thereafter be deemed null and void and the
proceeds of all subsequent Pre-Construction Advances, if any, shall be used to
pay costs and expenses set forth in the Loan Budget.

“Pre-Construction Letter of Credit” shall have the meaning set forth in Section
3.17.1(g) hereof.

“Pre-Construction Work” shall have the meaning set forth in Section 3.17.1(b)
hereof.

37


--------------------------------------------------------------------------------


“Prepayment Fee” shall mean an amount equal to the following:

(i)            two percent (2.0%) of each of the Minimum Mandatory Prepayment
(or any partial payment on account thereof), each Release Parcel Release Price,
each Adjacent Parcel Release Price and the IP Release Price, if any of the
foregoing are due and payable in accordance with the terms of this Agreement
after the Closing Date through, but excluding, May 9, 2007;

(ii)           one and one-half percent (1.5%) of each of the Minimum Mandatory
Prepayment (or any partial payment on account thereof), each Release Parcel
Release Price, each Adjacent Parcel Release Price and the IP Release Price, if
any of the foregoing are due and payable in accordance with the terms of this
Agreement on or after May 9, 2007 through, but excluding, December 9, 2007; and

(iii)          one percent (1.0%) of each of the Minimum Mandatory Prepayment
(or any partial payment on account thereof), each Release Parcel Release Price,
each Adjacent Parcel Release Price and the IP Release Price, if any of the
foregoing are due and payable in accordance with the terms of this Agreement on
or after December 9, 2007 through, but excluding, the Prepayment Fee Release
Date.

“Prepayment Fee Release Date” shall mean May 9, 2008.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., and (d) all other Legal
Requirements relating to money laundering or terrorism.

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time.  If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate”.  If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-hundredth (100th) of one percent (1%).  If The Wall Street Journal ceases to
publish the “Prime Rate”, Lender shall select an equivalent publication that
publishes such “Prime Rate”, and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

38


--------------------------------------------------------------------------------


“Pro-Forma Net Cash Flow” shall mean, as of any date of determination, (i) Gross
Income from Operations collected for the trailing three (3) month period ending
with the last calendar month for which financial reports are then required to
have been delivered under Section 5.1.11 hereof, multiplied by four (4), less
(ii) actual Operating Expenses for the trailing twelve (12) month period ending
with such last calendar month for which financial reports are then required to
have been delivered under Section 5.1.11 hereof, as adjusted by Lender to
reflect any actual increases to Operating Expenses then known to Lender (i.e.,
real estate taxes and insurance premiums) as reflected in the Approved Annual
Budget in effect.

“Project” shall mean those renovations and improvements (exclusive of the
Initial Renovations) expected to be constructed and performed on the
Hotel/Casino Property and the Adjacent Property in accordance with the terms of
this Agreement and the other Loan Documents, including, without limitation, a
parking facility, an expansion of the hotel and casino on the Hotel/Casino
Property and the construction of an approximately 440 room hotel facility, as
generally described on Schedule II attached hereto and as more particularly
described in the Plans and Specifications.

“Project Cost Ceiling” shall mean an amount equal to the difference between (i)
the amount of the Required Equity Letter of Credit delivered pursuant to Section
3.2(h) in connection with the Initial Construction Loan Advance minus (ii)
$50,000,000.00.

“Project Cost Ceiling Date” shall mean the date upon which the Project Costs
incurred or expended by Borrowers in connection with the Project reach the
Project Cost Ceiling.

“Project Costs” shall mean, collectively, all Hard Costs and Soft Costs incurred
or to be incurred in connection with the financing, development, design,
engineering, procurement, installation and construction of the Project until
Final Completion thereof, in each case as set forth in the Loan Budget.

“Projected Underwritten Net Cash Flow” shall mean, with respect to each
Extension Option, the projected underwritten Net Cash Flow to be earned during
the applicable Extension Term, as reasonably estimated and underwritten by
Lender based on (i) the Approved Annual Budget then in effect and (ii)
underwriting criteria consistent with that used by Lender to determine the
amount of the deposit to the Interest Reserve Fund on the Closing Date.

“Property” and “Properties” shall mean, individually and collectively, each and
every one of the Hotel/Casino Property, the Café Property and the Adjacent
Property that, as of any particular date, is subject to the terms of this
Agreement, the Mortgage and the other Loan Documents.

“Provided Information” shall mean any and all financial and other information
prepared and provided by any Borrower, any Manager, Sub-Manager, HRHI or any
Guarantor or under the supervision or control of any Borrower, any Manager,
Sub-Manager, HRHI or any Guarantor (but excluding third party independent
reports) with respect to one or more of the Properties, the IP, any Borrower,
any Manager, Sub-Manager, HRHI and/or any Guarantor.

39


--------------------------------------------------------------------------------


“Publicly Traded Company” shall mean any Person with a class of securities
traded on a national or international securities exchange and/or registered
under Section 12(b) or 12(g) of the Securities Exchange Act or 1934.

“Punch List Items” shall mean, collectively, minor or insubstantial details of
construction, decoration, mechanical adjustment or installation, which do not
materially hinder or impede the use, operation, or maintenance of the Project.

“Purchaser Licensed IP” shall have the meaning set forth in Section 2.5.3(a)(xi)
hereof.

“PWR/RWB Escrow Agreement” shall mean that certain Escrow Agreement dated as of
May 11, 2006 between PM Realty, LLC, Red, White and Blue Pictures, Inc., Morton,
510 Development Corporation, Morgans Hotel Group Co., the indirect parent of
each of the Borrowers, Morgans Group LLC and Chicago Title Agency of Nevada,
Inc., as the same has been and may be amended, modified or supplemented from
time to time.

“Qualification Conditions” shall mean, collectively, that (i) the satisfaction
of the conditions for the Initial Construction Loan Advance set forth in Section
3.2 hereof shall have occurred, (ii) no Event of Default shall have occurred and
be continuing, and (iii) Lender shall have advanced the Initial Construction
Loan Advance; provided, however, that if the conditions set forth in the
foregoing clauses (i) and (ii) have been satisfied and the failure of Lender to
have advanced the Initial Construction Loan Advance is due to no fault of
Borrowers or any Affiliate thereof, then the Qualification Conditions shall be
deemed satisfied notwithstanding that the Initial Construction Loan Advance has
not actually been advanced.

“Qualified Extended Maturity Date” shall have the meaning set forth in Section
2.7.2 hereof.

“Qualified Extension Option” shall have the meaning set forth in Section 2.7.2
hereof.

“Qualified Extension Term” shall have the meaning set forth in Section 2.7.2
hereof.

“Qualified Gaming Operator” shall mean (a) Golden HRC, LLC, (b) Gaming Borrower,
if and when Gaming Borrower shall become the Gaming Operator for the
Hotel/Casino Property in accordance with the provisions of Article XII hereof,
or (c) a reputable and experienced gaming operator (which may be an Affiliate of
any Borrower) possessing experience in supervising, operating and managing
gaming activities at properties similar in size, scope, use and value as the
Hotel/Casino Property, provided, that with respect to any Person under any of
the foregoing clauses (a), (b) or (c), such Person shall have, at all times
during its engagement as Gaming Operator, all required approvals and licenses
from all applicable Governmental Authorities, including, without limitation, all
Gaming Authorities, and provided, further, that with respect to the foregoing
clause (c): (i) such Person shall be reasonably acceptable to Lender and such
Person shall agree to operate the gaming operations at the Hotel/Casino Property
pursuant to one or more written agreements previously approved by Lender in its
reasonable discretion (including, by way of example but without limitation, a
new lease and/or sublease and related recognition agreement), (ii) after a
Securitization has occurred, Borrowers shall have obtained prior written
confirmation from the applicable Rating Agencies that the supervision, operation
and management of the gaming activities at the Hotel/Casino

40


--------------------------------------------------------------------------------


Property by such Person will not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof, and (iii) if
such Person is an Affiliate of any Borrower, (A) if such Affiliate was covered
in the Insolvency Opinion or in any subsequent Additional Insolvency Opinion,
Borrowers shall have obtained and delivered to Lender an update of such
Insolvency Opinion or Additional Insolvency Opinion, as applicable, which
addresses the new relationship between such Affiliate and Borrowers, or (B) if
such Affiliate was not covered in the Insolvency Opinion or in any subsequent
Additional Insolvency Opinion, Borrowers shall have obtained and delivered to
Lender an Additional Insolvency Opinion with respect to such Affiliate and
Borrowers.

“Qualified Guarantor Transferee” shall mean any one or more of the following:

(i)            an investment trust, bank, saving and loan association, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund, government entity or plan;

(ii)           an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
as amended, or an entity that is an “accredited investor” within the meaning of
Regulation D under the Securities Act, as amended;

(iii)          an institution substantially similar to any of the entities
described in the foregoing clause (i) or (ii);

(iv)          any entity Controlling or Controlled by or under common Control
with any of the entities described in the foregoing clause (i) or (ii);

(v)           any Person (a) with a long-term unsecured debt rating from the
Rating Agencies of at least Investment Grade or (b) who, together with its
Affiliates, (A) (x) owns in its entirety, or (y) owns a general partnership
interest, managing membership interest or other equivalent ownership and
management interest in, an entity that owns, or (z) operates, at least ten (10)
full service hotels exclusive of the Properties totaling in the aggregate no
less than 3,500 rooms; or

(vi)          any other Person (including opportunity funds) that has been
approved as a Qualified Guarantor Transferee by the Rating Agencies.

“Qualified Initial Maturity Date” shall mean February 9, 2010.

“Qualified Liquor Manager” shall mean either (a) HRHI, (b) Gaming Borrower, (c)
Hotel Casino Borrower, (d) Golden HRC, LLC, or (e) a reputable and experienced
liquor management organization (which may be an Affiliate of any Borrower)
possessing experience in managing all or substantially all alcoholic beverage
services at properties similar in size, scope, use and value as the Hotel/Casino
Property, provided, that (i) any Person referred to in the foregoing clause (a)
through (e) shall have, at all times during its engagement as the Liquor
Manager, all Governmental Approvals necessary to provide all alcoholic beverage
services at the Hotel/Casino Property, and (ii) with respect to clause (e)
above, (A) after a Securitization has occurred, Borrowers shall have obtained
prior written confirmation from the applicable Rating Agencies that management
of all alcoholic beverage services at the Hotel/Casino Property by

41


--------------------------------------------------------------------------------


such Person will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof, and (B) if such Person
is an Affiliate of any Borrower, (1) if such Affiliate was covered in the
Insolvency Opinion or in any subsequent Additional Insolvency Opinion, Borrowers
shall have obtained and delivered to Lender an update of such Insolvency Opinion
or Additional Insolvency Opinion, as applicable, which addresses the new
relationship between such Affiliate and Borrowers, or (2) if such Affiliate was
not covered in the Insolvency Opinion or in any subsequent Additional Insolvency
Opinion, Borrowers shall have obtained and delivered to Lender an Additional
Insolvency Opinion with respect to such Affiliate and Borrowers.

“Qualified Manager” shall mean either (a) any Manager with respect to the
Property it is managing on the date hereof, or (b) in the reasonable judgment of
Lender, a reputable and experienced property management organization (which may
be an Affiliate of any Borrower or Guarantor) possessing experience in managing
properties similar in size, scope, use and value as the applicable Property,
provided, that with respect to clause (b) above, (i) after a Securitization has
occurred, Borrowers shall have obtained prior written confirmation from the
applicable Rating Agencies that management of the applicable Property by such
Person will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof, and (ii) if such Person
is an Affiliate of any Borrower, (A) if such Affiliate was covered in the
Insolvency Opinion or in any subsequent Additional Insolvency Opinion, Borrowers
shall have obtained and delivered to Lender an update of such Insolvency Opinion
or Additional Insolvency Opinion, as applicable, which addresses the new
relationship between such Affiliate and Borrowers, or (B) if such Affiliate was
not covered in the Insolvency Opinion or in any subsequent Additional Insolvency
Opinion, Borrowers shall have obtained and delivered to Lender an Additional
Insolvency Opinion with respect to such Affiliate and Borrowers.

“Qualified Real Estate Guarantor” shall mean (i) Morgans Group LLC or (ii) a
Qualified Guarantor Transferee that (i) is regularly engaged in the business of
making or owning commercial real estate loans (including mezzanine loans with
respect to commercial real estate), (ii) operating hospitality properties, or
(iii) employing executive level employees with at least ten (10) years of
experience with regard to the same as part of a business segment or business
sector of a Qualified Guarantor Transferee.

“Rank” shall have the meaning set forth in Section 4.1.37(b) hereof.

“Rank IP” shall have the meaning set forth in Section 4.1.37(b) hereof.

“Rank License” shall have the meaning set forth in Section 4.1.37(b) hereof.

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s and Fitch, or any other nationally recognized statistical
rating agency which has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated any
of the Securities.

“Re-Dating” shall have the meaning set forth in Section 9.1.2 hereof.

42


--------------------------------------------------------------------------------


“Refinancing Loan” shall mean a loan or loans (i) the proceeds of which is/are
used in whole or in part to refinance the Loan, and/or (ii) is/are secured by a
lien on any of the Properties and/or the IP and/or the direct or indirect
ownership interests in one or more Borrowers.

“Registered,” with respect to any IP, means any IP issued by, registered with,
renewed by or the subject of a pending application before, any Governmental
Authority or Internet domain name registrar.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Related Loan” shall mean a loan to an Affiliate of any Borrower or secured by a
Related Property, that is included in a Securitization with the Loan.

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Property.

“Release Parcel” shall mean a portion of the Adjacent Property consisting of
approximately, but in no event less than, fifteen (15) acres and substantially
identified on Schedule VII attached hereto and made a part hereof, on which no
portion of the Project is contemplated to be constructed, as such portion is
reasonably approved by Lender prior to the date of the first Release Parcel
Sale.

“Release Parcel Binding Contract” shall have the meaning set forth in Section
2.4.2(b)(i) hereof.

“Release Parcel Release Price” shall have the meaning set forth in Section
2.5.1(a)(vi) hereof.

“Release Parcel Purchaser” shall have the meaning set forth in Section 2.5.1(a)
hereof.

“Release Parcel Sale” shall have the meaning set forth in Section 2.5.1(a)
hereof.

“Relinquishment Effective Date” shall have the meaning set forth in Section
3.1(c) hereof.

“Relinquishment Notice” shall have the meaning set forth in Section 3.1(c)
hereof.

“Remaining Adjacent Property” shall mean that portion of the Adjacent Property
that does not constitute the Release Parcel.

“REMIC Requirements” shall have the meaning set forth in Section 2.5.1(a)(xvi)
hereof.

“Rents” shall mean, with respect to each Property, all rents (including, without
limitation, percentage rents), rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a Bankruptcy
Action) or in lieu of rent or rent

43


--------------------------------------------------------------------------------


equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues
(including liquor revenues), deposits (including, without limitation, security
deposits, utility deposits and deposits for rental of rooms, but excluding
deposits for rental of banquet space or business or conference meeting rooms),
accounts, cash, issues, profits, charges for services rendered, all other
amounts payable as rent under any Lease or other agreement relating to any
Property (including without limitation the Liquor Management Agreement or
Replacement Liquor Management Agreement), and other payments and consideration
of whatever form or nature received by or paid to or for the account of or
benefit of any Borrower, any Manager, Sub-Manager or any of their respective
agents or employees from any and all sources arising from or attributable to any
Property and/or the Improvements thereon, and proceeds, if any, from business
interruption or other loss of income insurance, including, without limitation,
all hotel receipts, revenues and net credit card receipts collected from guest
rooms, restaurants, bars, meeting rooms, banquet rooms and recreational
facilities, revenues from telephone services, internet services, laundry
services and television, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of any Property or rendering of services by
any Borrower or any operator or manager of the hotel or the commercial space
located in any of the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), net license, lease, sublease and net concession fees and rentals,
health club membership fees, food and beverage wholesale and retail sales,
service charges and vending machine sales.

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms substantially identical to
the Interest Rate Cap Agreement except that the same shall be effective in
connection with replacement of the Interest Rate Cap Agreement following a
downgrade of the long-term unsecured debt rating of the Counterparty; provided,
that with respect to any Replacement Interest Rate Cap Agreement to be delivered
by Borrowers to Lender in connection with Borrower’s exercise of any Extension
Option, the strike price shall be the Strike Price applicable to such Extension
Option being exercised; and, provided, further, that to the extent any such
interest rate cap agreement does not meet the foregoing requirements, a
“Replacement Interest Rate Cap Agreement” shall be such interest rate cap
agreement reasonably approved in writing by Lender.

“Replacement Liquor Management Agreement” shall mean, collectively, (a) either
(i) a management agreement with a Qualified Liquor Manager substantially in the
same form and substance as the Liquor Management Agreement being replaced, or
(ii) a liquor management agreement with a Qualified Liquor Manager, which liquor
management agreement shall be reasonably acceptable to Lender in form and
substance, provided, with respect to this subclause (ii), after the occurrence
of a Securitization, Lender, at its option, may require that Borrowers obtain
confirmation from the applicable Rating Agencies that such liquor management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof; and (b) an assignment of
liquor management agreement and subordination of liquor management fees in a
form reasonably acceptable to Lender, executed and delivered to Lender by
Borrowers and such Qualified Liquor Manager at Borrowers’ expense.

44


--------------------------------------------------------------------------------


“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement being replaced, or (ii) a management
agreement with a Qualified Manager, which management agreement shall be
reasonably acceptable to Lender in form and substance, provided, with respect to
this subclause (ii), after the occurrence of a Securitization, Lender, at its
option, may require that Borrowers obtain confirmation from the applicable
Rating Agencies that such management agreement will not cause a downgrade,
withdrawal or qualification of the then current rating of the Securities or any
class thereof; and (b) an assignment of management agreement and subordination
of management fees substantially in the form then used by Lender (or such other
form and substance reasonably acceptable to Lender), executed and delivered to
Lender by Borrowers and such Qualified Manager at Borrowers’ expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

“Requested Disbursement Date” shall have the meaning set forth in Section 3.6
hereof.

“Required Equity Amount” shall have the meaning set forth in Section 3.2(h)
hereof.

“Required Equity Letter of Credit” shall have the meaning set forth in Section
3.2(h) hereof.

“Required Net Cash Flow” shall mean, with respect to each Extension Term, the
amount of Net Cash Flow that will need to be generated during such Extension
Term in order to achieve an Extension Debt Service Coverage Ratio of 1.05 to
1.00.

“Required Prepayment” shall have the meaning set forth in Section 2.4.2(b)
hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Initial Renovation
Reserve Fund, the Interest Reserve Fund, the General Reserve Fund, any funds on
deposit in the Construction Loan Reserve Account, any Shortfall Funds and any
other escrow fund established pursuant to the Loan Documents.

“Restoration” shall mean the repair and restoration of a Property after a
Casualty or Condemnation as nearly as possible to the condition such Property
was in immediately prior to

45


--------------------------------------------------------------------------------


such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender to the extent required hereunder.

“Restoration Threshold” shall mean Ten Million Dollars ($10,000,000.00).

“Restoration Value Threshold” shall mean that (i) in the case of a Condemnation,
the Net Proceeds are less than 15% of the then current fair market value of the
applicable Property, and (ii) in the case of a Casualty, the Net Proceeds are
less than 30% of the then current fair market value of the applicable Property.

“Restricted Party” shall mean, collectively, each Borrower, HRHI, HR Holdings
and each Guarantor.

“Retainage” shall mean, for each construction contract and subcontract, the
greater of (i) ten percent (10%) of all Hard Costs funded to the Trade
Contractor (or any General Contractor to the extent any General Contractor is
performing the work) under such contract or subcontract until such time as the
work to be provided thereunder is fifty percent (50%) complete as reasonably
determined and certified by the Construction Consultant, at which time the
retainage holdback upon each subsequent payment under such contract or
subcontract shall be reduced to such amount as is necessary to maintain a
retainage holdback, taking into account the amount already being held back,
equal to at least five percent (5%) of the total amount of the applicable
contract or subcontract, including any increases thereto, and (ii) the actual
retainage under such contract or subcontract.

“Revised Maturity Date” shall have the meaning set forth in Section 3.22(b)
hereof.

“Right of First Offer” shall have the meaning set forth in Section 13.1 hereof.

“Right of First Offer Notice” shall have the meaning set forth in Section 13.1
hereof.

“Right of First Offer Information and Materials” shall have the meaning set
forth in Section 13.2(b) hereof.

“ROFO Term Sheet” shall have the meaning set forth in Section 13.2(d) hereof.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of, or a grant of option with
respect to, a legal or beneficial interest.

“Sale Request” shall have the meaning set forth in Section 2.5.1(a)(i) hereof.

“Second Anniversary” shall mean the second anniversary of the Closing Date.

“Second Anniversary Unfunded Construction Loan Advance” shall have the meaning
set forth in Section 3.1 hereof.

46


--------------------------------------------------------------------------------


“Second Non-Qualified Extended Maturity Date” shall mean February 9, 2011.

“Second Non-Qualified Extension Option” shall have the meaning set forth in
Section 2.7.1(b) hereof.

“Second Non-Qualified Extension Term” shall have the meaning set forth in
Section 2.7.1(b) hereof.

“Second Qualified Extended Maturity Date” shall mean February 9, 2012.

“Second Qualified Extension Option” shall have the meaning set forth in Section
2.7.2(b) hereof.

“Second Qualified Extension Term” shall have the meaning set forth in Section
2.7.2(b) hereof.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Servicer” shall have the meaning set forth in Section 9.7 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.7 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Shortfall” shall mean, at any given time, the amount by which the sum of (i)
the unfunded portion of the then applicable Construction Loan Amount, taking
into account the existing unapplied Contingency Line Items and applying a
percentage of completion analysis with respect thereto, (ii) any General Reserve
Funds then on deposit in the General Reserve Account, if any, and (iii) any
Interest Reserve Funds then on deposit in the Interest Reserve Account in excess
of the Minimum Balance, if any, is less than the actual sum, as reasonably
estimated by Lender (based on advice of Construction Consultant), which will be
required to complete the Project in accordance with the Plans and
Specifications, the Loan Budget and all Legal Requirements, and to pay all
unpaid Project Costs in connection therewith, including, without limitation, the
payment of interest through and including the Qualified Initial Maturity Date
(i.e., including the Initial Maturity Extension Period).

“Shortfall Account” shall have the meaning set forth in Section 3.12(b) hereof.

“Shortfall Funds” shall have the meaning set forth in Section 3.12(a) hereof.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Soft Costs” shall mean, collectively, the costs set forth in the Loan Budget
which are not Hard Costs, including, without limitation, fees and expenses of
any architect or engineer

47


--------------------------------------------------------------------------------


engaged in connection with the Project, fees and expenses of Borrowers’ counsel
and Lender’s counsel, fees and expenses of the Construction Consultant and the
Administrative Agent, Debt Service, pre-opening costs and expenses, operating
supplies and equipment and such other costs as are set forth in the Loan Budget.

“Special Purpose Entity” shall mean a limited partnership or limited liability
company that since the date of its formation and at all times on and after the
date thereof, has complied with and shall at all times comply with the following
requirements:

(a)           was, is and will be organized solely for the purpose of (i) (A)
acquiring, developing, constructing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating one of the Properties or the IP
and incidental personal and intangible property related thereto, (B) operating
the gaming and/or liquor operations at the Hotel/Casino Property and owning
incidental personal and intangible property related thereto, (C) entering into
this Agreement with Lender, (D) refinancing its Property or the IP in connection
with repayment of the Loan, and/or (E) transacting lawful business that is
incident, necessary and appropriate to accomplish any of the foregoing; or (ii)
acting as a general partner of the limited partnership that owns one of the
Properties or the IP or that acts as the gaming operator and/or liquor manager
at the Hotel/Casino Property or managing member of the limited liability company
that owns one of the Properties or the IP or that acts as the gaming operator
and/or liquor manager at the Hotel/Casino Property;

(b)           has not been and is not engaged in, and will not engage in, any
business unrelated to (i) (A) the construction, financing, acquisition,
development, ownership, management or operation of one of the Properties or the
IP and incidental personal and intangible property related thereto, or (B)
operating the gaming operations and/or liquor operations at the Hotel/Casino
Property and owning incidental personal and intangible property related thereto,
(ii) acting as general partner of the limited partnership that owns one of the
Properties or the IP or that acts as the gaming operator and/or liquor manager
at the Hotel/Casino Property, or (ii) acting as managing member of the limited
liability company that owns one of the Properties or the IP or that acts as the
gaming operator and/or liquor manager at the Hotel/Casino Property;

(c)           has not had, does not have and will not have any assets other than
those related to one of the Properties or the IP or the gaming and/or liquor
operations at the Hotel/Casino Property, or, if such entity is a general partner
in a limited partnership, its general partnership interest in the limited
partnership that owns one of the Properties or the IP or that acts as the gaming
operator and/or liquor manager at the Hotel/Casino Property, or, if such entity
is a managing member of a limited liability company, its membership interest in
the limited liability company that owns one of the Properties or the IP or that
acts as the gaming operator and/or liquor manager at the Hotel/Casino Property;

(d)           has not engaged, sought or consented to, and to the fullest extent
permitted by law, will not engage in, seek or consent to, any: (i) dissolution,
winding up, liquidation, consolidation, merger or sale of all or substantially
all of its assets outside of its ordinary course of business and other than as
expressly permitted in this Agreement; (ii) other than as expressly permitted in
this Agreement, transfer of partnership or membership interests (if such entity
is a general partner in a limited partnership or a managing member in a limited
liability company); or

48


--------------------------------------------------------------------------------


(iii) amendment of its limited partnership agreement, articles of organization,
certificate of formation or operating agreement (as applicable) with respect to
the matters set forth in this definition unless Lender issues its prior written
consent, which consent shall not be unreasonably withheld, and, after the
occurrence of a Securitization, the confirmation in writing from the applicable
Rating Agencies that such amendment will not, in and of itself, result in a
downgrade, withdrawal or qualification of the then current ratings assigned to
any Securities or any class thereof in connection with any Securitization;

(e)           if such entity is a limited partnership, has had, now has, and
will have, as its only general partners, Special Purpose Entities that are
limited liability companies;

(f)            if such entity is a limited liability company with more than one
member, has had, now has and will have at least one member that is a Special
Purpose Entity that is a corporation that has at least two (2) Independent
Directors or a limited liability company that has at least two (2) Independent
Managers and that, in either instance, owns at least one-tenth of one percent
(.10%) of the equity of the limited liability company;

(g)           if such entity is a limited liability company with only one
member, has been, now is, and will be, a limited liability company organized in
the State of Delaware that (i) has as its only member a non-managing member;
(ii) has at least two (2) Independent Managers and has not caused or allowed and
will not cause or allow the taking of any “Material Action” (as defined in such
entity’s operating agreement) without the unanimous affirmative vote of one
hundred percent (100%) of the member and such entity’s two (2) Independent
Managers; and (iii) at least one (1) springing member (or two (2) springing
members if such springing members are natural persons who will replace a member
of such entity seriatim not simultaneously) that will become a member of such
entity upon the occurrence of an event causing the member to cease to be a
member of such limited liability company;

(h)           if such entity is (i) a limited liability company, has had, now
has and will have an operating agreement, or (ii) a limited partnership, has
had, now has and will have a limited partnership agreement, that, in each case,
provides that such entity will not: (A) to the fullest extent permitted by law,
take any actions described in Subsection (d)(i) above; (B) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth in this definition, in each instance, without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
and, after the occurrence of a Securitization, confirmation in writing from the
applicable Rating Agencies that engaging in such other business activity or such
amendment, as applicable, will not, in and of itself, result in a downgrade,
withdrawal or qualification of the then current ratings assigned to any
Securities or any class thereof in connection with any Securitization; or (C)
without the affirmative vote of two (2) Independent Managers and of all the
partners or members of such entity, as applicable (or the vote of two (2)
Independent Managers of its general partner or managing member, if applicable),
file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest;

(i)            has been, is and will remain solvent and has paid and will pay
its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its assets as

49


--------------------------------------------------------------------------------


the same have or shall become due, and has maintained, is maintaining and will
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations; provided, however, this provision shall not require the equity
owner(s) of such entity to make any additional capital contributions;

(j)            has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

(k)           other than as provided in the Cash Management Agreement or in any
Management Agreement with respect to one or more other Borrowers, has maintained
and will maintain its accounts, books and records separate from any other Person
(except other Borrowers) and has filed and will file its own tax returns, except
to the extent that it has been or is (i) required to file consolidated tax
returns by law; or (ii) treated as a “disregarded entity” for tax purposes and
is not required to file tax returns under applicable law;

(l)            has maintained and will maintain its own (except with other
Borrowers) records, books, resolutions (if any) and agreements;

(m)          other than as provided in the Cash Management Agreement or in any
Management Agreement with respect to one or more other Borrowers, (i) has not
commingled and will not commingle its funds or assets with those of any other
Person; and (ii) has not participated and will not participate in any cash
management system with any other Person;

(n)           has held and will hold its assets in its own name;

(o)           has conducted and will conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of any
Borrower, except for services rendered under a business management services
agreement with an Affiliate that complies with the terms contained in Subsection
(dd) below, so long as the manager, or equivalent thereof, under such business
management services agreement holds itself out as an agent of such Borrower;

(p)           has maintained and will maintain its financial statements,
accounting records and other entity documents separate from any other Person and
has not permitted and will not permit its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP (or such
other accounting basis acceptable to Lender); provided, however, that a
Borrower’s assets may be included in a consolidated financial statement of its
Affiliate, provided that such assets shall also be listed on such Single Purpose
Entity’s own separate balance sheet;

(q)           has paid and will pay its own liabilities and expenses, including
the salaries of its own employees (if any), out of its own funds and assets, and
has maintained and will maintain, or will enter into a contract with an
Affiliate to maintain, which contract shall be reasonably satisfactory to Lender
in form and substance and shall be subject to the requirements of clause (dd)
below, a sufficient number of employees (if any) in light of its contemplated
business operations; provided, however, this provision shall not require the
equity owner(s) of such entity to make any additional capital contributions;

(r)            has observed and will observe all Delaware or Nevada, as
applicable, partnership or limited liability company formalities, as applicable;

50


--------------------------------------------------------------------------------


(s)           has not incurred and will not incur any Indebtedness other than
(i) the Debt, Taxes and Other Charges, (ii) unsecured trade payables and
operational debt not evidenced by a note and in an aggregate amount not
exceeding two percent (2%) of the then Outstanding Principal Balance (not
including any trade payables in an amount not to exceed $200,000 that are the
subject of a good faith dispute by a Borrower, in appropriate proceedings
therefor, and for which adequate reserves have been established by such
Borrower); provided that any Indebtedness incurred pursuant to subclause (ii)
shall be (A) paid within sixty (60) days of the date incurred (other than
attorneys’ and other professional fees) and (B) incurred in the ordinary course
of business, (iii) the FF&E, capital and equipment leases shown on Schedule V
attached hereto and made a part hereof, provided that the aggregate principal
amount payable thereunder does not exceed $5,000,000 and shall be paid within
sixty (60) days of the date when due (collectively, the “Existing FF&E Leases”),
(iv) any FF&E, capital and equipment leases hereinafter entered into in
connection with any of the Properties in the ordinary course of business,
provided that the aggregate principal amount payable thereunder does not exceed
$15,000,000 and shall be paid within sixty (60) days of the date when due
(collectively, “Permitted Future FF&E Leases”), and (v) any Letters of Credit
required or permitted to be furnished hereunder or any reimbursement obligation
with respect thereto;

(t)            has not assumed or guaranteed or become obligated for, and will
not assume or guarantee or become obligated for, the debts of any other Person
and has not held out and will not hold out its credit as being available to
satisfy the obligations of any other Person except as permitted pursuant to this
Agreement; except, if such entity is a general partner of a limited partnership,
in such entity’s capacity as general partner of such limited partnership or a
member of a limited liability company, in such entity’s capacity as a member of
such limited liability company;

(u)           has not acquired and will not acquire obligations or securities of
its partners, members or shareholders or any other Affiliate except with respect
to the ownership of the limited liability company interests or partnership
interests (as applicable) of the Single Purpose Entities as shown on the
organizational chart attached to this Agreement as Schedule VI;

(v)           has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate; provided, however, to the extent invoices for such services are not
allocated and separately billed to each entity, there is a system in place that
provides that the amount thereof that is to be allocated among the relevant
parties will be reasonably related to the services provided to each such party;

(w)          has maintained and used, now maintains and uses and will maintain
and use separate invoices and checks bearing its name.  The invoices and checks
utilized by the Special Purpose Entity or utilized to collect its funds or pay
its expenses have borne and shall bear its own name and have not borne and shall
not bear the name of any other entity unless such entity is clearly designated
as being the Special Purpose Entity’s agent;

(x)            except as provided in the Loan Documents, has not pledged and
will not pledge its assets to secure the obligations of any other Person;

51


--------------------------------------------------------------------------------


(y)           has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of any
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in Subsection (dd) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of such Borrower;

(z)            except as provided in the Cash Management Agreement or in any
Management Agreement, has maintained and will maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person;

(aa)         has not made and will not make loans to any Person or hold evidence
of indebtedness issued by any other Person or entity (other than cash and
investment grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

(bb)         has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(cc)         except for capital contributions and capital distributions
expressly permitted under the terms and conditions of its organizational
documents and properly reflected in its books and records, has not entered into
or been a party to and will not enter into or be a party to, any transaction
with its partners, members, shareholders or Affiliates except in the ordinary
course of its business and on terms which are commercially reasonable and are no
less favorable to it than would be obtained in a comparable arm’s length
transaction with an unrelated third party;

(dd)         except with respect to the Independent Managers, has not had and
will not have any obligation to indemnify, and has not indemnified and will not
indemnify, its partners, officers, directors or members, as the case may be,
unless such an obligation was and is fully subordinated to the Debt and will not
constitute a claim against it in the event that cash flow in excess of the
amount required to pay the Debt is insufficient to pay such obligation;

(ee)         does not and will not have any of its obligations guaranteed by any
Affiliate except for (i) Guarantors pursuant to the Non-Recourse Guaranty, the
Non-Qualified Prepayment Guaranty, the Closing Completion Guaranty and the
Construction Completion Guaranty, and (ii) HRHI pursuant to the HRHI Guaranty;
provided, that if such entity is a limited partnership, such entity’s general
partner will be generally liable for its obligations; and

(ff)           has complied and will comply with all of the terms and provisions
contained in its organizational documents.

“Spread” shall mean, subject to application of the Default Rate, 4.15%;
provided, however, that (a) subject to the following clause (b), if Substantial
Completion has not occurred on or before the date which is twenty-four (24)
months from the date of the Initial Construction Loan Advance, the Spread shall
increase to 4.65% from and including such date which is twenty-four (24) months
from the date of the Initial Construction Loan Advance through but excluding

52


--------------------------------------------------------------------------------


the first Payment Date following Substantial Completion, following which the
Spread shall again be 4.15%, and (b) if the Second Non-Qualified Extension Term
is exercised in accordance with the terms of Section 2.7.1 hereof, the Spread in
effect from time to time pursuant to the foregoing clause (a) shall increase by
0.25% throughout the Second Non-Qualified Extension Term and thereafter until
the Obligations are paid in full.

“Spread Maintenance Premium” shall mean, with respect to any prepayment of the
Outstanding Principal Balance prior to the Spread Maintenance Release Date,
other than any prepayment from the proceeds of any Minimum Mandatory Prepayment
(or any partial payment on account thereof), Non-Qualified Mandatory Prepayment,
Additional Non-Qualified Mandatory Prepayment, Release Parcel Release Price,
Adjacent Parcel Release Price and/or IP Release Price, an amount equal to the
product of (a) the principal amount of such prepayment, multiplied by (b) the
Spread, and multiplied by (c) a fraction, the numerator of which shall equal the
actual number of days from the date of such payment through the Spread
Maintenance Release Date and the denominator of which is 360; provided, however,
if any such prepayment shall occur on a day other than a Payment Date, the
numerator of such fraction shall equal the actual number of days from the next
succeeding ninth (9th) day of a calendar month through the Spread Maintenance
Release Date.

“Spread Maintenance Release Date” shall mean, as applicable, either (i) May 9,
2008, in the event the Qualification Conditions have not been satisfied on or
prior to the Construction Qualification Date, or (ii) August 9, 2008, in the
event the Qualification Conditions have been satisfied on or prior to the
Construction Qualification Date.

“State” shall mean the State of Nevada.

“Stop Notice” shall have the meaning set forth in Section 3.22(a) hereof.

“Stored Materials” shall have the meaning set forth in Section 3.11 hereof.

“Strike Price” shall mean, as applicable, with respect to:

(i)            the period commencing on the Closing Date through and including
the Initial Maturity Date, five and one-half percent (5.5%) per annum; and

(ii)           for each Extension Term, a rate to be selected by Borrowers no
later than ten (10) days prior to the first day of such Extension Term, which
shall in no event exceed one percent (1%) in excess of LIBOR as of the most
recent Determination Date.

“Sub-Management Agreement” shall mean that certain Paradise Bay Club Apartments
Management Agreement, dated as of September 17, 2004, between PM Realty LLC
(predecessor-in-interest to Adjacent Borrower) and Sub-Manger, with respect to
the Adjacent Property, as the same has been and may be amended, modified or
supplemented from time to time.

“Sub-Manager” shall mean, with respect to the Adjacent Property, ConAm
Management Corporation.

53


--------------------------------------------------------------------------------


“Subsequent Required Equity Amount” shall have the meaning set forth in Section
3.3(d) hereof.

“Substantial Completion” shall mean the Lien free (subject to Borrowers’ rights
to contest certain Liens as provided in Sections 5.1.1 and 5.1.2 hereof and
Section 3.6(b) of the Mortgage) substantial completion of the Project
substantially in accordance with the Plans and Specifications, all Legal
Requirements and this Agreement, such compliance to be evidenced to the
reasonable satisfaction of Lender and the Construction Consultant, together with
the delivery to Lender of one or more Certificates of Occupancy (if subject to
any conditions, such conditions being reasonably acceptable to Lender) for the
Project (except to the extent third parties under Leases who are not Affiliates
of any Restricted Party have not obtained their Certificate(s) of Occupancy) and
evidence that all other Governmental Approvals have been issued and all other
Legal Requirements have been satisfied as necessary to permit the commencement
at the Project of substantially all gaming, hotel, food and beverage operations
contemplated in the space constituting the Project in accordance with the Plans
and Specifications other than immaterial portions thereof.

“Survey” shall mean a current survey of each of the Properties, certified to the
title company and Lender and their successors and assigns, in form and content
reasonably satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Property or part thereof, together with all interest and penalties
thereon.

“Terrorism Cap” shall have the meaning set forth in Section 6.1(a)(x) hereof.

“Terrorism Insurance” shall have the meaning set forth in Section 6.1(a)(x)
hereof.

“Third Party IP License” shall have the meaning set forth in Section 5.1.26(c)
hereof.

“Third Party Lenders” shall mean third party institutional lenders which are in
the business of providing loans similar to the Refinancing Loans

“Title Company” shall mean First American Title Insurance Company, or any
successor title company reasonably acceptable to Lender and licensed to issue
title insurance in the State of Nevada.

“Title Insurance Policy” shall mean one or more ALTA mortgagee title insurance
policies in a form reasonably acceptable to Lender (or, if the Properties are in
a State which does not permit the issuance of such ALTA policy, such form as
shall be permitted in such State and reasonably acceptable to Lender) issued
with respect to the Properties and insuring the lien of the Mortgage as against
such Properties.

54


--------------------------------------------------------------------------------


“Total Costs” shall mean, as of any date of determination, (i) the sum of all
Acquisition Costs and all Project Costs, less (ii) any Release Parcel Release
Price, Adjacent Parcel Release Price and/or IP Release Price paid to Lender
prior to such date of determination.

“Total Cost Ratio” shall mean, as of any date of determination, a ratio,
expressed as a percentage, in which (i) the numerator is the Outstanding
Principal Balance as of such date of determination, and (ii) the denominator is
the Total Costs as of such date of determination.

“Trade Contractor” shall mean any contractor, subcontractor or supplier that
provides labor, materials, equipment or services in connection with the
construction of the Project, including specifically any Major Contractor, but
excluding specifically the Architect.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transfer Restricted Party” shall mean, collectively, each Borrower, each
Constituent Member of each Borrower, HRHI, HR Holdings and each Guarantor.

“Trust” shall have the meaning set forth in Section 10.25(a) hereof.

“Unaffiliated Joint Venture Counterparty” shall mean any party to any Affiliate
Joint Venture other than any Affiliate Joint Venture Counterparty.

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association.

“Unused Advance Fee” shall have the meaning set forth in Section 2.9 hereof.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

“Zoning Reports” shall mean the zoning reports regarding each of the Properties
obtained by Lender from The Planning & Zoning Resource Corp. in connection with
making the Loan.


SECTION 1.2            PRINCIPLES OF CONSTRUCTION.  ALL REFERENCES TO SECTIONS,
SUBSECTIONS, CLAUSES, EXHIBITS AND SCHEDULES ARE TO SECTIONS, SUBSECTIONS,
CLAUSES, EXHIBITS AND SCHEDULES IN OR TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.  ALL USES OF THE WORD “INCLUDING” SHALL MEAN “INCLUDING, WITHOUT
LIMITATION” UNLESS THE CONTEXT SHALL INDICATE OTHERWISE.  UNLESS OTHERWISE
SPECIFIED, THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.  ALL USES IN THIS AGREEMENT
OF THE PHRASE “ANY BORROWER” SHALL BE DEEMED TO MEAN “ANY ONE OR MORE OF THE
BORROWERS INCLUDING ALL OF THE BORROWERS”.  ALL USES IN THIS AGREEMENT OF THE
PHRASE “ANY PROPERTY” OR “ANY OF THE PROPERTIES” SHALL BE DEEMED TO MEAN “ANY
ONE OR MORE OF THE PROPERTIES INCLUDING ALL OF THE PROPERTIES”.  ALL USES IN
THIS AGREEMENT OF THE PHRASE “THE IP” SHALL BE DEEMED TO MEAN “ALL OR ANY PART
OF THE IP”.  UNLESS OTHERWISE SPECIFIED, ALL MEANINGS ATTRIBUTED TO DEFINED
TERMS HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS
OF THE TERMS SO DEFINED.

55


--------------------------------------------------------------------------------


ARTICLE II.
GENERAL TERMS

Section 2.1                                   Loan Commitment; Disbursement to
Borrowers.

2.1.1                     Agreement to Lend and Borrow.  Subject to and upon the
terms and conditions set forth herein, Lender hereby agrees to make and
Borrowers hereby jointly and severally agree to accept the Loan.

2.1.2                     Acquisition Loan.  Borrowers hereby acknowledge and
agree that, on the date hereof, Lender made the Acquisition Loan Advance to
Borrowers in the principal amount of $760,000,000.00, which Acquisition Loan
Advance represents a full disbursement of all proceeds of the Acquisition Loan
in the maximum principal amount of the Acquisition Loan Amount.  The Acquisition
Loan is evidenced by the Note and this Agreement, is secured by the Mortgage and
the other Loan Documents and shall be repaid with interest, costs and charges as
more particularly set forth in the Note, this Agreement, the Mortgage and the
other Loan Documents.  Principal amounts of the Acquisition Loan which are
repaid for any reason may not be reborrowed.  Lender shall not fund any portion
of the Acquisition Loan from any account holding “plan assets” of one or more
plans within the meaning of 29 C.F.R. 2510.3-101 unless such Acquisition Loan
will not constitute a non-exempt prohibited transaction under ERISA.  Borrowers
shall use the proceeds of the Acquisition Loan to (a) directly or indirectly
acquire the Properties and the IP, (b) repay and discharge any existing loans
relating, directly or indirectly, to any of the Properties and/or the IP, (c)
make deposits into the Reserve Funds on the Closing Date in the amounts provided
herein, (d) pay costs and expenses incurred in connection with the closing of
the Loan, as reasonably approved by Lender, as set forth on a sources and uses
of funds schedule executed by Borrowers and Lender on the Closing Date, and (e)
for such other purposes as shall be reasonably approved by Lender, as set forth
on a sources and uses of funds schedule executed by Borrowers and Lender on the
Closing Date.

2.1.3                     Construction Loan.  Subject to the conditions and upon
the terms herein provided, Lender hereby agrees to lend to Borrowers, and
Borrowers hereby agree to borrow from Lender, the Construction Loan in a maximum
principal amount not to exceed the Construction Loan Amount.  The Construction
Loan is evidenced by the Note and this Agreement, is secured by the Mortgage and
the other Loan Documents and shall be repaid with interest, costs and charges as
more particularly set forth in the Note, this Agreement, the Mortgage and the
other Loan Documents.  Principal amounts of the Construction Loan which are
repaid for any reason may not be reborrowed.  Lender shall not fund any portion
of the Construction Loan from any account holding “plan assets” of one or more
plans within the meaning of 29 C.F.R. 2510.3-101 unless such Construction Loan
will not constitute a non-exempt prohibited transaction under ERISA.  Borrowers
shall use the proceeds of the Construction Loan to pay Project Costs as
contemplated hereunder.  The Construction Loan shall be advanced in accordance
with the provisions of Article III hereof.

2.1.4                     Maximum Aggregate Loan Amount.  Notwithstanding
anything contained herein or in any other Loan Document to the contrary, the
aggregate amount advanced under the Acquisition Loan and the Construction Loan
shall not under any circumstances exceed the Loan Amount.  Other than the
disbursement of the Acquisition Loan Advance made on the

56


--------------------------------------------------------------------------------


date hereof and any Construction Loan Advances made pursuant to this Agreement,
Lender shall have no obligation to loan any additional funds in respect of the
Loan.

Section 2.2                                   Interest Rate

2.2.1                     Interest Generally.  Interest on the Outstanding
Principal Balance shall accrue from the Closing Date to but excluding the
Maturity Date at the Applicable Interest Rate.  Borrowers shall pay to Lender on
each Payment Date the interest accrued on the Loan for the preceding Interest
Period.

2.2.2                     Interest Calculation.  Interest on the Outstanding
Principal Balance shall be calculated by multiplying (a) the actual number of
days elapsed in the period for which the calculation is being made by (b) a
daily rate based on a three hundred sixty (360) day year by (c) the Outstanding
Principal Balance.  If, at any time, Lender or Borrowers determine that Lender
has miscalculated the Applicable Interest Rate (whether because of a
miscalculation of LIBOR or otherwise), such party shall notify the other of the
necessary correction.  Upon the agreement of the parties as to the correction,
if the corrected Applicable Interest Rate represents an increase in the
applicable monthly payment, Borrowers shall, within ten (10) days after receipt
of notice from Lender, pay to Lender the corrected amount.  Upon the agreement
of the parties as to the correction, if the corrected Applicable Interest Rate
represents an overpayment by Borrowers to Lender and no Event of Default then
exists, Lender shall promptly refund the overpayment to Borrowers or, at
Borrowers’ option, credit such amounts against Borrowers’ payment next due
hereunder.

2.2.3                     Determination of Interest Rate.  (a) The Applicable
Interest Rate with respect to the Loan shall be: (i) LIBOR plus the Spread with
respect to the applicable Interest Period for a LIBOR Loan or (ii) the Prime
Rate plus the Prime Rate Spread for a Prime Rate Loan if the Loan is converted
to a Prime Rate Loan pursuant to the provisions of Section 2.2.3(c) or (f)
hereof.

(B)                                 SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SECTION 2.2.3, THE LOAN SHALL BE A LIBOR LOAN AND BORROWERS SHALL PAY INTEREST
ON THE OUTSTANDING PRINCIPAL BALANCE AT LIBOR PLUS THE SPREAD FOR THE APPLICABLE
INTEREST PERIOD.  ANY CHANGE IN THE APPLICABLE INTEREST RATE HEREUNDER DUE TO A
CHANGE IN LIBOR SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE
FIRST DAY OF THE APPLICABLE INTEREST PERIOD.

(C)                                  IN THE EVENT THAT LENDER SHALL HAVE
DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING
UPON BORROWERS ABSENT MANIFEST ERROR) THAT BY REASON OF CIRCUMSTANCES AFFECTING
THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING LIBOR, THEN LENDER SHALL FORTHWITH GIVE NOTICE BY TELEPHONE OF SUCH
DETERMINATION, CONFIRMED IN WRITING, TO BORROWERS AT LEAST ONE (1) BUSINESS DAY
PRIOR TO THE LAST DAY OF THE RELATED INTEREST PERIOD.  IF SUCH NOTICE IS GIVEN,
THE RELATED OUTSTANDING LIBOR LOAN SHALL BE CONVERTED, ON THE FIRST DAY OF THE
NEXT OCCURRING INTEREST PERIOD, TO A PRIME RATE LOAN.

(D)                                 IF, PURSUANT TO THE TERMS OF THIS AGREEMENT,
ANY PORTION OF THE LOAN HAS BEEN CONVERTED TO A PRIME RATE LOAN AND LENDER SHALL
DETERMINE IN GOOD FAITH (WHICH

57


--------------------------------------------------------------------------------


DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWERS ABSENT MANIFEST
ERROR) THAT THE EVENT(S) OR CIRCUMSTANCE(S) WHICH RESULTED IN SUCH CONVERSION
SHALL NO LONGER BE APPLICABLE, LENDER SHALL GIVE NOTICE BY TELEPHONE OF SUCH
DETERMINATION, CONFIRMED IN WRITING, TO BORROWERS AT LEAST ONE (1) BUSINESS DAY
PRIOR TO THE LAST DAY OF THE RELATED INTEREST PERIOD.  IF SUCH NOTICE IS GIVEN,
THE RELATED OUTSTANDING PRIME RATE LOAN SHALL BE CONVERTED TO A LIBOR LOAN ON
THE FIRST DAY OF THE NEXT OCCURRING INTEREST PERIOD.

(E)                                  (I)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS SECTION 2.2.3(E), WITH RESPECT TO A LIBOR LOAN, ALL PAYMENTS MADE BY
BORROWERS HEREUNDER SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT REDUCTION FOR
OR ON ACCOUNT OF, ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF
BORROWERS SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (A) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL SUCH REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.2.3) THE ADMINISTRATIVE AGENT OR
LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B) BORROWERS SHALL MAKE SUCH
DEDUCTIONS, AND (C) BORROWERS SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.  IF LENDER GIVES
BORROWERS WRITTEN NOTICE THAT ANY SUCH AMOUNTS ARE PAYABLE BY BORROWERS,
BORROWERS SHALL PAY ALL SUCH AMOUNTS TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS BY THE LATER OF (1) FIVE (5)
BUSINESS DAYS AFTER RECEIPT OF DEMAND FROM LENDER AND (2) THEIR DUE DATE, AND,
AS PROMPTLY AS POSSIBLE THEREAFTER, SUCH BORROWER SHALL SEND TO LENDER AN
ORIGINAL OFFICIAL RECEIPT, IF AVAILABLE, OR CERTIFIED COPY THEREOF SHOWING
PAYMENT OF SUCH INDEMNIFIED TAXES OR OTHER TAXES.

(ii)                                  Without duplication of any additional
amounts paid pursuant to this Section 2.2.3(e), each Borrower shall indemnify
the Administrative Agent and Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, provided that, if Borrowers determine that any such
Indemnified Taxes or Other Taxes were not correctly or legally imposed or
asserted, the Administrative Agent or the Lender, as applicable, shall, upon
payment by Borrowers of the full amount of any Indemnified Taxes or Other Taxes,
allow Borrowers to contest (and shall cooperate in such contest), the imposition
of such tax upon the reasonable request of Borrowers and at Borrowers’ expense;
provided, however, that the Administrative Agent or Lender shall not be required
to participate in any contest that would, in its reasonable judgment, expose it
to a material commercial disadvantage or require it to disclose any information
it considers confidential or proprietary.  A certificate as to the amount of
such payment or liability delivered to Borrowers by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender (together with
any supporting detail reasonably requested by Borrowers), shall be conclusive,
provided that such amounts are determined on a reasonable basis.

(iii)                               Any Non-U.S. Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which

58


--------------------------------------------------------------------------------


Borrowers are located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrowers (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
or as reasonably requested by Borrowers, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by Borrowers
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  Each Non-U.S. Lender shall deliver to Borrowers and the
Administrative Agent (or, in the case of a participant, to the Lender from which
the related participation shall have been purchased), on or before the date that
such Non-U.S. Lender becomes a party to this Agreement, two (2) properly
completed and duly executed copies of U.S. Internal Revenue Service Form W-8BEN,
Form W-8IMY or Form W-8ECI, as applicable, (or successor forms thereto),
claiming a complete exemption from, or reduction of, U.S. federal withholding
tax on all payments by Borrowers under this Agreement.  Each Non-U.S. Lender
shall promptly provide such forms upon becoming aware of the obsolescence,
expiration or invalidity of any form previously delivered by such Non-U.S.
Lender (unless it is legally unable to do so as a result of a change in law) and
shall promptly notify Borrowers at any time it determines that any previously
delivered forms are no longer valid.

(iv)                              Lender or any successor and/or assign of
Lender that is incorporated under the laws of the United States of America or a
state thereof agrees that, on or before it becomes a party to this Agreement and
from time to time thereafter before the expiration or obsolescence of the
previously delivered form, it will deliver to Borrowers a United States Internal
Revenue Service Form W-9 or successor applicable form, as the case may be, to
establish exemption from United States backup withholding tax.  If required by
applicable law, Borrowers are hereby authorized to deduct from any payments due
to Lender pursuant to Section 2.2.3 hereof the amount of any withholding taxes
resulting from Lender’s failure to comply with this Section 2.2.3(e)(ii).

(v)                                 If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of or
will receive a credit for Indemnified Taxes or Other Taxes with respect to which
Borrowers have paid additional amounts pursuant to this Section 2.2.3(e), it
shall pay over to Borrowers an amount equal to the additional amounts paid by
Borrowers under this Section 2.2.3(e) (with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund or credit), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that Borrowers, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to Borrowers (plus
any interest to the extent accrued from the date such refund is paid over to
Borrowers) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority or is unable to claim the credit.  This Section
2.2.3(e)(v) shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to Borrowers or any other Person.

(F)                                    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
SECTION 2.2.3(E) HEREOF, IF ANY REQUIREMENT OF LAW OR ANY CHANGE THEREIN OR IN
THE INTERPRETATION OR APPLICATION THEREOF, SHALL HEREAFTER MAKE IT UNLAWFUL FOR
LENDER TO MAKE OR MAINTAIN A LIBOR LOAN AS CONTEMPLATED HEREUNDER (I) THE
OBLIGATION OF LENDER HEREUNDER TO MAKE A LIBOR LOAN OR TO CONVERT A PRIME

59


--------------------------------------------------------------------------------


RATE LOAN TO A LIBOR LOAN SHALL BE CANCELED FORTHWITH AND (II) ANY OUTSTANDING
LIBOR LOAN SHALL BE CONVERTED AUTOMATICALLY TO A PRIME RATE LOAN ON THE NEXT
SUCCEEDING PAYMENT DATE OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW. 
BORROWERS HEREBY AGREE PROMPTLY TO PAY LENDER, UPON DEMAND, ANY ADDITIONAL
AMOUNTS NECESSARY TO COMPENSATE LENDER FOR ANY ACTUAL OUT-OF-POCKET COSTS
INCURRED BY LENDER IN MAKING ANY CONVERSION IN ACCORDANCE WITH THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INTEREST OR FEES PAYABLE BY LENDER TO LENDERS
OF FUNDS OBTAINED BY IT IN ORDER TO MAKE OR MAINTAIN THE LIBOR LOAN HEREUNDER;
PROVIDED THAT SUCH ADDITIONAL AMOUNT IS GENERALLY CHARGED BY LENDER TO OTHER
BORROWERS WITH LOANS SIMILAR TO THE LOAN.

(G)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
SECTION 2.2.3(E) HEREOF, IN THE EVENT THAT ANY CHANGE IN ANY REQUIREMENT OF LAW
OR IN THE INTERPRETATION OR APPLICATION THEREOF, OR COMPLIANCE BY LENDER WITH
ANY REQUEST OR DIRECTIVE HAVING THE FORCE OF LAW HEREAFTER ISSUED FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY:

(I)                                     SHALL HEREAFTER IMPOSE, MODIFY OR HOLD
APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT
AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT
OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION
OF FUNDS BY, ANY OFFICE OF LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF LIBOR HEREUNDER;

(II)                                  SHALL HEREAFTER HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON LENDER’S CAPITAL AS A CONSEQUENCE OF ITS
OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH LENDER COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION LENDER’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY ANY MATERIAL AMOUNT; OR

(III)                               SHALL HEREAFTER IMPOSE ON LENDER ANY OTHER
CONDITION AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE ACTUAL
OUT-OF-POCKET COST TO LENDER OF MAINTAINING LOANS OR EXTENSIONS OF CREDIT OR TO
REDUCE ANY AMOUNT RECEIVABLE HEREUNDER;

then, in any such case, Borrowers shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable; provided that such additional amount is generally
charged by Lender to other borrowers with loans similar to the Loan.  If Lender
becomes entitled to claim any additional amounts pursuant to this Section
2.2.3(g), Lender shall provide Borrowers with not less than ninety (90) days
notice specifying in reasonable detail the event by reason of which it has
become so entitled and the additional amount required to fully compensate Lender
for such additional cost or reduced amount.

(H)                                 EACH BORROWER AGREES TO PAY TO LENDER AND TO
HOLD LENDER HARMLESS FROM ANY ACTUAL OUT-OF-POCKET EXPENSE WHICH LENDER SUSTAINS
OR INCURS AS A CONSEQUENCE OF (I) ANY DEFAULT BY BORROWERS IN PAYMENT OF THE
PRINCIPAL OF OR INTEREST ON A LIBOR LOAN, INCLUDING, WITHOUT LIMITATION, ANY
SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY LENDER TO LENDERS
OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN A LIBOR LOAN HEREUNDER, (II) ANY
PREPAYMENT (WHETHER VOLUNTARY OR MANDATORY) OF THE LIBOR LOAN ON A DAY THAT (A)
IS NOT THE PAYMENT DATE IMMEDIATELY FOLLOWING THE LAST DAY OF AN INTEREST PERIOD
WITH

60


--------------------------------------------------------------------------------


RESPECT THERETO OR (B) IS THE PAYMENT DATE IMMEDIATELY FOLLOWING THE LAST DAY OF
AN INTEREST PERIOD WITH RESPECT THERETO IF BORROWERS DID NOT GIVE THE PRIOR
NOTICE OF SUCH PREPAYMENT REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR
FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN
THE LIBOR LOAN HEREUNDER, AND (III) THE CONVERSION (FOR ANY REASON WHATSOEVER,
WHETHER VOLUNTARY OR INVOLUNTARY) OF THE APPLICABLE INTEREST RATE FROM LIBOR
PLUS THE SPREAD TO THE PRIME RATE PLUS THE PRIME RATE SPREAD WITH RESPECT TO ANY
PORTION OF THE OUTSTANDING PRINCIPAL BALANCE THEN BEARING INTEREST AT LIBOR PLUS
THE SPREAD ON A DATE OTHER THAN THE PAYMENT DATE IMMEDIATELY FOLLOWING THE LAST
DAY OF AN INTEREST PERIOD, INCLUDING, WITHOUT LIMITATION, SUCH ACTUAL
OUT-OF-POCKET EXPENSES ARISING FROM INTEREST OR FEES PAYABLE BY LENDER TO
LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN A LIBOR LOAN HEREUNDER (THE
AMOUNTS REFERRED TO IN CLAUSES (I), (II) AND (III) ARE HEREIN REFERRED TO
COLLECTIVELY AS THE “BREAKAGE COSTS”); PROVIDED, HOWEVER, THAT BORROWERS SHALL
NOT INDEMNIFY LENDER FROM ANY LOSS OR EXPENSE ARISING FROM LENDER’S WILLFUL
MISCONDUCT, FRAUD, ILLEGAL ACTS OR GROSS NEGLIGENCE.  NO BREAKAGE COSTS SHALL BE
DUE OR PAYABLE IF, IN CONNECTION WITH ANY PREPAYMENT OF THE LOAN BY BORROWERS,
BORROWERS PAY INTEREST THROUGH THE NEXT PAYMENT DATE AS PROVIDED IN SECTION
2.4.1 HEREOF.

(I)                                     SUBJECT TO SECTION 2.2.3(E) ABOVE,
LENDER SHALL NOT BE ENTITLED TO CLAIM COMPENSATION PURSUANT TO THIS SECTION
2.2.3 FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, INCREASED COST OR REDUCTION IN
AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER, OR ANY REDUCED RATE OF RETURN, WHICH
WAS INCURRED OR WHICH ACCRUED MORE THAN NINETY (90) DAYS BEFORE THE DATE LENDER
NOTIFIED BORROWERS IN WRITING OF THE CHANGE IN LAW OR OTHER CIRCUMSTANCE ON
WHICH SUCH CLAIM OF COMPENSATION IS BASED AND DELIVERED TO BORROWERS A WRITTEN
STATEMENT SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR CALCULATING THE
ADDITIONAL AMOUNTS OWED TO LENDER UNDER THIS SECTION 2.2.3, WHICH STATEMENT,
MADE IN GOOD FAITH, SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO
ABSENT MANIFEST ERROR.

2.2.4                     Additional Costs.  Lender will use reasonable efforts
(consistent with legal and regulatory restrictions) to maintain the availability
of the LIBOR Loan and to avoid or reduce any increased or additional costs
payable by Borrowers under Section 2.2.3 hereof, including, if requested by
Borrowers, a transfer or assignment of the Loan to a branch, office or Affiliate
of Lender in another jurisdiction, or a redesignation of its lending office with
respect to the Loan, in order to maintain the availability of the LIBOR Loan or
to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not separately agreed to by Borrowers
to be reimbursed by Borrowers and (b) would not be disadvantageous in any other
material respect to Lender as determined by Lender in its reasonable discretion.

2.2.5                     Default Rate.  In the event that, and for so long as,
any Event of Default shall have occurred and be continuing, the Outstanding
Principal Balance and, to the extent permitted by law, all accrued and unpaid
interest in respect of the Loan and any other amounts due pursuant to the Loan
Documents, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.

61


--------------------------------------------------------------------------------


2.2.6                     Usury Savings.  This Agreement, the Note and the other
Loan Documents are subject to the express condition that at no time shall any
Borrower be obligated or required to pay interest on the Outstanding Principal
Balance at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate.  If, by the
terms of this Agreement or the other Loan Documents, any Borrower is at any time
required or obligated to pay interest on the Outstanding Principal Balance at a
rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

2.2.7                     Interest Rate Cap Agreement.  (a) Prior to or
contemporaneously with the Closing Date, Borrowers shall enter into one or more
Interest Rate Cap Agreements with a blended LIBOR strike price equal to the
Strike Price.  Each Interest Rate Cap Agreement (i) shall be in a form and
substance reasonably acceptable to Lender, (ii) shall be with an Acceptable
Counterparty, (iii) shall direct such Acceptable Counterparty to deposit
directly into the Lockbox Account any amounts due Borrowers under such Interest
Rate Cap Agreement so long as any portion of the Debt exists, provided that the
Debt shall be deemed to exist even if one or more of the Properties or the IP is
transferred by judicial or non-judicial foreclosure or deed-in-lieu thereof,
(iv) shall be for a period equal to the current term of the Loan, and (v) when
aggregated with all other Interest Rate Cap Agreements, shall have an initial
notional amount equal to the outstanding principal balance of the Loan as of the
Closing Date.  Borrowers shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under all Interest Rate Cap
Agreements, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreements (which shall, by their respective terms, authorize the
assignment to Lender and require that payments be deposited directly into the
Lockbox Account).

(B)                                 BORROWERS SHALL COMPLY WITH ALL OF THEIR
OBLIGATIONS UNDER THE TERMS AND PROVISIONS OF EACH INTEREST RATE CAP AGREEMENT. 
ALL AMOUNTS PAID BY THE COUNTERPARTY UNDER EACH INTEREST RATE CAP AGREEMENT TO
BORROWERS OR LENDER SHALL BE DEPOSITED IMMEDIATELY INTO THE LOCKBOX ACCOUNT. 
BORROWERS SHALL TAKE ALL ACTIONS REASONABLY REQUESTED BY LENDER TO ENFORCE
LENDER’S RIGHTS UNDER EACH INTEREST RATE CAP AGREEMENT IN THE EVENT OF A DEFAULT
BY THE COUNTERPARTY AND SHALL NOT WAIVE, AMEND OR OTHERWISE MODIFY ANY OF ITS
RIGHTS THEREUNDER.

(C)                                  IN THE EVENT OF ANY DOWNGRADE OF THE RATING
OF THE ACCEPTABLE COUNTERPARTY BELOW “AA-” BY S&P OR “AA3” BY MOODY’S, BORROWERS
SHALL REPLACE THE APPLICABLE INTEREST RATE CAP AGREEMENT(S) WITH ONE OR MORE
REPLACEMENT INTEREST RATE CAP

62


--------------------------------------------------------------------------------


AGREEMENTS NOT LATER THAN TEN (10) BUSINESS DAYS FOLLOWING RECEIPT OF NOTICE
FROM LENDER OF SUCH DOWNGRADE.

(D)                                 IN THE EVENT THAT BORROWERS FAIL TO PURCHASE
AND DELIVER TO LENDER ANY INTEREST RATE CAP AGREEMENT OR FAIL TO MAINTAIN EACH
INTEREST RATE CAP AGREEMENT IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT, AFTER TEN (10) BUSINESS DAYS NOTICE TO BORROWERS AND BORROWERS’
FAILURE TO CURE, LENDER MAY PURCHASE THE REQUIRED INTEREST RATE CAP AGREEMENT(S)
AND THE ACTUAL OUT-OF-POCKET COST INCURRED BY LENDER IN PURCHASING SUCH INTEREST
RATE CAP AGREEMENT(S) SHALL BE PAID BY BORROWERS TO LENDER WITH INTEREST THEREON
AT THE DEFAULT RATE FROM THE DATE SUCH COST WAS INCURRED BY LENDER UNTIL SUCH
ACTUAL OUT-OF-POCKET COST IS REIMBURSED BY BORROWERS TO LENDER.

(E)                                  IN CONNECTION WITH EACH INTEREST RATE CAP
AGREEMENT, BORROWERS SHALL OBTAIN AND DELIVER TO LENDER AN OPINION FROM COUNSEL
(WHICH COUNSEL MAY BE IN-HOUSE COUNSEL FOR THE COUNTERPARTY) FOR THE
COUNTERPARTY (UPON WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY RELY) WHICH
SHALL PROVIDE, IN RELEVANT PART, THAT:

(I)                                     THE COUNTERPARTY IS DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION AND HAS THE ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND
DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, SUCH INTEREST RATE CAP AGREEMENT;

(II)                                  THE EXECUTION AND DELIVERY OF SUCH
INTEREST RATE CAP AGREEMENT BY THE COUNTERPARTY, AND ANY OTHER AGREEMENT WHICH
THE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO, AND THE
PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN AND REMAIN DULY AUTHORIZED
BY ALL NECESSARY ACTION AND DO NOT CONTRAVENE ANY PROVISION OF ITS CERTIFICATE
OF INCORPORATION OR BY-LAWS (OR EQUIVALENT ORGANIZATIONAL DOCUMENTS) OR ANY LAW,
REGULATION OR CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING IT OR ITS
PROPERTY;

(III)                               ALL CONSENTS, AUTHORIZATIONS AND APPROVALS
REQUIRED FOR THE EXECUTION AND DELIVERY BY THE COUNTERPARTY OF SUCH INTEREST
RATE CAP AGREEMENT, AND ANY OTHER AGREEMENT WHICH THE COUNTERPARTY HAS EXECUTED
AND DELIVERED PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL FORCE AND EFFECT, ALL
CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH, AND NO OTHER ACTION BY, AND NO
NOTICE TO OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS
REQUIRED FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; AND

(IV)                              SUCH INTEREST RATE CAP AGREEMENT, AND ANY
OTHER AGREEMENT WHICH THE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT
THERETO, HAS BEEN DULY EXECUTED AND DELIVERED BY THE COUNTERPARTY AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE COUNTERPARTY,
ENFORCEABLE AGAINST THE COUNTERPARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT
LAW).

63


--------------------------------------------------------------------------------


(F)                                    AT SUCH TIME AS THE LOAN IS REPAID IN
FULL, ALL OF LENDER’S RIGHT, TITLE AND INTEREST IN ALL INTEREST RATE CAP
AGREEMENTS SHALL TERMINATE AND LENDER SHALL, AT BORROWERS’ REASONABLE EXPENSE,
PROMPTLY EXECUTE AND DELIVER SUCH DOCUMENTS AS MAY BE REASONABLY REQUIRED AND
PREPARED BY THE COUNTERPARTY AND/OR BORROWERS TO EVIDENCE RELEASE OF EACH
INTEREST RATE CAP AGREEMENT.

Section 2.3                                   Loan Payment.

2.3.1                     Payments Generally.  Borrowers shall pay to Lender on
each Payment Date the interest accrued on the Loan for the preceding Interest
Period (the “Monthly Interest Payment”), except that Borrowers shall pay to
Lender an amount equal to the interest accrued on the Outstanding Principal
Balance for the initial Interest Period on the Closing Date.  For purposes of
making payments hereunder, but not for purposes of calculating Interest Periods,
if the day on which such payment is due is not a Business Day, then amounts due
on such date shall be due on the immediately preceding Business Day.  With
respect to payments of principal due on the Maturity Date, interest shall be
payable at the Applicable Interest Rate or the Default Rate, as the case may be,
through and including the day immediately preceding such Maturity Date.  All
amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever,
except as otherwise expressly provided in Section 2.2.3(e) hereof.

Lender shall have the right from time to time, in its sole discretion, upon not
less than ten (10) days prior written notice to Borrowers, to change the monthly
Payment Date to a different calendar day and to correspondingly adjust the
Interest Period and Lender and Borrowers shall promptly execute an amendment to
this Agreement to evidence any such changes.

2.3.2                     Payment on Maturity Date.  Borrowers shall pay to
Lender on the Maturity Date the Outstanding Principal Balance, all accrued and
unpaid interest, the Exit Fee (if applicable) and all other amounts due
hereunder and under the Note, the Mortgage and the other Loan Documents.

2.3.3                     Late Payment Charge.  If any principal, interest or
any other sums due under the Loan Documents (other than the payment of principal
due on the Maturity Date) is not paid by Borrowers by the date on which it is
due, Borrowers shall pay to Lender upon demand an amount equal to the lesser of
(a) four percent (4%) of such unpaid sum or (b) the maximum amount permitted by
applicable law, in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment.  Any such amount shall be secured by the
Mortgage and the other Loan Documents to the extent permitted by applicable law.

2.3.4                     Method and Place of Payment.  Except as otherwise
specifically provided herein, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 2:00 P.M., New York City
time, on the date when due and shall be made in lawful money of the United
States of America in immediately available funds at Lender’s office at 11
Madison Avenue, New York, New York 10010, Attention: Edmund Taylor, or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.

64


--------------------------------------------------------------------------------


Section 2.4                                   Prepayments.

2.4.1                     Voluntary Prepayments.  From and after the date
hereof, so long as no Event of Default has occurred and is continuing, Borrowers
may, at their option and upon at least ten (10) days prior written notice to
Lender (or such shorter period as may be permitted by Lender), prepay the Debt
in whole or in part, but in no event shall any partial prepayment be less than
$5,000,000.00; provided that any prepayment is accompanied by (a) if such
prepayment occurs on a date other than a Payment Date, all interest which would
have accrued on the amount of the Loan to be paid through, but not including,
the next succeeding ninth (9th) day of a calendar month, or, if such prepayment
occurs on a Payment Date, through and including the last day of the Interest
Period immediately prior to the applicable Payment Date; (b) if such prepayment
occurs prior to the Spread Maintenance Release Date, the Spread Maintenance
Premium due with respect to the amount prepaid, if any; and (c) all other sums
due and payable under this Agreement, the Note, and the other Loan Documents,
including, but not limited to, the Breakage Costs, if any, the applicable
Prepayment Fee, if any, the Exit Fee (or the applicable portion thereof), if
applicable, and all of Lender’s costs and expenses (including reasonable
attorney’s fees and disbursements) incurred by Lender in connection with such
prepayment.  No Spread Maintenance Premium or, subject to the proviso at the end
of this sentence, any other prepayment premium or fee shall be due in connection
with any prepayment of the Loan (i) made after the Spread Maintenance Release
Date, or (ii) made from the proceeds of any Minimum Mandatory Prepayment (or any
partial payment on account thereof), Non-Qualified Mandatory Prepayment,
Additional Non-Qualified Mandatory Prepayment, Release Parcel Release Price,
Adjacent Parcel Release Price and/or IP Release Price; provided, however, that
the applicable Prepayment Fee shall be due in connection with any prepayment of
the Loan made from the proceeds of any Minimum Mandatory Prepayment (or any
partial payment on account thereof), Release Parcel Release Price, Adjacent
Parcel Release Price and/or IP Release Price if any such prepayment shall occur
prior to the Prepayment Fee Release Date.  If a notice of prepayment is given by
Borrowers to Lender pursuant to this Section 2.4.1, the amount designated for
prepayment and all other sums required under this Section 2.4 shall be due and
payable on the proposed prepayment date; provided, however, Borrowers shall have
the right to postpone or revoke such prepayment upon written notice to Lender
not less than two (2) Business Days prior to the date such prepayment is due so
long as Borrowers pay Lender and/or Servicer all actual out-of-pocket third
party costs and expenses incurred by Lender or Servicer in connection with such
postponement or revocation.

2.4.2                     Mandatory Prepayments.

(A)                                  NET PROCEEDS.  ON THE NEXT OCCURRING
PAYMENT DATE FOLLOWING THE DATE ON WHICH LENDER ACTUALLY RECEIVES ANY NET
PROCEEDS, IF LENDER IS NOT OBLIGATED TO, AND DOES NOT OTHERWISE ELECT IN ITS
SOLE DISCRETION TO, MAKE SUCH NET PROCEEDS AVAILABLE TO BORROWERS FOR
RESTORATION IN ACCORDANCE WITH SECTION 6.4 HEREOF, BORROWERS SHALL PREPAY, OR
AUTHORIZE LENDER TO APPLY NET PROCEEDS AS A PREPAYMENT OF, THE OUTSTANDING
PRINCIPAL BALANCE IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH NET
PROCEEDS.  NO SPREAD MAINTENANCE PREMIUM OR ANY OTHER PENALTY OR PREMIUM SHALL
BE DUE IN CONNECTION WITH ANY PREPAYMENT MADE PURSUANT TO THIS SECTION 2.4.2(A),
WHETHER OCCURRING PRIOR TO OR AFTER THE SPREAD MAINTENANCE RELEASE DATE.  ANY
PARTIAL PREPAYMENT UNDER THIS SECTION 2.4.2(A) SHALL BE APPLIED TO THE LAST
PAYMENTS OF PRINCIPAL

65


--------------------------------------------------------------------------------


DUE UNDER THE LOAN.  ANY NET PROCEEDS IN EXCESS OF THE AMOUNT REQUIRED TO PAY
THE DEBT IN FULL SHALL BE DISBURSED TO BORROWERS.

(B)                                 MINIMUM MANDATORY PREPAYMENT AND ALTERNATIVE
MINIMUM MANDATORY LETTER OF CREDIT.

(i)                                     In the event that the entire Release
Parcel has not been sold pursuant to one or more Release Parcel Sales
consummated in accordance with the provisions of Section 2.5.1 hereof,
including, without limitation, the payment of the Release Parcel Release
Price(s) resulting from any such Release Parcel Sale(s), on or prior to the
First Anniversary, subject to extension as set forth in the immediately
following sentence, Borrowers shall pay to Lender on the First Anniversary,
subject to extension as set forth in the immediately following sentence, a
mandatory prepayment of the Outstanding Principal Balance in the Minimum
Mandatory Amount (the “Minimum Mandatory Prepayment”).  Notwithstanding the
foregoing, in the event that, on the First Anniversary, the then unsold portion
of the Release Parcel is subject to one or more binding commitments to sell
and/or binding contracts of sale which, in each case, are not subject to any
contingencies other than standard title and similar conditions and under which
any Borrower has received a non-refundable deposit, the amount of which is
consistent with then market standards (subject only to such standard title and
similar conditions and the selling Borrower’s performance) (each a “Release
Parcel Binding Contract”), then (i) if the closing of the Release Parcel Sale(s)
pursuant to such Release Parcel Binding Contract(s) shall occur in accordance
with the provisions of Section 2.5.1 hereof, resulting in the entire Release
Parcel having been sold in one or more Release Parcel Sales, including, without
limitation, the payment of each applicable Release Parcel Release Price, within
sixty (60) days following the First Anniversary, then the Minimum Mandatory
Prepayment shall not be required to be made by Borrowers at any time, or (ii) if
any Release Parcel Binding Contracts shall be terminated, or the purchaser
thereunder shall notify any Borrower in writing that it shall not close
thereunder, during the sixty (60) days following the First Anniversary, then
Borrowers shall make the Minimum Mandatory Prepayment within fifteen (15) days
following such termination or receipt of such written notice from the purchaser,
or (iii) if the closing of any Release Parcel Sale pursuant to any such Release
Parcel Binding Contract shall not occur for any other reason within sixty (60)
days following the First Anniversary, then Borrowers shall make the Minimum
Mandatory Prepayment within fifteen (15) days following such sixtieth (60th)
day, irrespective of whether the closing of such Release Parcel Sale pursuant to
the Release Parcel Binding Contract shall close during such fifteen (15) day
period.

(ii)                                  Notwithstanding the foregoing, in lieu of
clause (i) above, in the event that the entire Release Parcel has not been sold
pursuant to one or more Release Parcel Sales consummated in accordance with the
provisions of Section 2.5.1 hereof, including, without limitation, the payment
of the Release Parcel Release Price(s) resulting from any such Release Parcel
Sale(s), on or prior to the First Anniversary, subject to extension as set forth
in the foregoing clause (i), in lieu of making the Minimum Mandatory Prepayment
on the First Anniversary, Borrowers shall have the right, on before the First
Anniversary, to (A) deliver to Lender a Letter of Credit in the Minimum
Mandatory Amount (an “Alternative Minimum Mandatory Letter of Credit”), and (B)
deliver to Lender, for deposit into the Interest Reserve Account and thereafter
to constitute a portion of the Interest Reserve Fund for all purposes under

66


--------------------------------------------------------------------------------


this Agreement and the other Loan Documents (the “Alternative Minimum Interest
Reserve Amount”), an amount equal to (x) the Minimum Mandatory Amount multiplied
by (y) the Strike Price plus the Spread and then (z) such amount divided by two
(2).  In the event that, on or prior to the First Anniversary, Borrowers shall
deliver the Alternative Minimum Mandatory Letter of Credit and the Alternative
Minimum Interest Reserve Amount, Borrowers’ obligation to make the Minimum
Mandatory Prepayment shall be extended until the Eighteen Month Anniversary and
the following shall apply:

(1)                                  in the event that between the First
Anniversary and the Eighteen Month Anniversary Borrowers shall consummate any
Release Parcel Sales in accordance with the provisions of Section 2.5.1 hereof,
including, without limitation, the payment of the Release Parcel Release
Price(s) resulting from any such Release Parcel Sale(s), upon the payment of any
such Release Parcel Release Price to Lender, Lender shall, at Borrowers’ option
and at Borrowers’ sole cost and expense, (aa) accept an amendment to, exchange
of or replacement for the Alternative Minimum Mandatory Letter of Credit in an
amount equal to such Release Parcel Release Price, so long as Lender is not
required to relinquish physical possession of the Alternative Minimum Mandatory
Letter of Credit until such amendment, exchanged item or replacement has been
delivered to Lender, and (bb) return to Borrower a ratable portion of the
Alternative Minimum Interest Reserve Amount, as reasonably determined by Lender;

(2)                                  in the event that between the First
Anniversary and the Eighteen Month Anniversary Borrowers shall, at their sole
election, fully or partially pay the Minimum Mandatory Prepayment, Lender shall,
at Borrowers’ option and at Borrowers’ sole cost and expense, (aa) accept an
amendment to the Alternative Minimum Mandatory Letter of Credit in an amount
equal to the amount of such payment or return such Alternative Minimum Mandatory
Letter of Credit if such payment fully pays the Minimum Mandatory Prepayment,
and (bb) return to Borrowers a ratable portion of the Alternative Minimum
Interest Reserve Amount, as reasonably determined by Lender, or return the
balance of the Alternative Minimum Interest Reserve Amount to Borrowers if such
payment fully pays the Minimum Mandatory Prepayment; and/or

(3)                                  in the event that on or before the Eighteen
Month Anniversary the entire Release Parcel has not been sold pursuant to one or
more Release Parcel Sales consummated in accordance with the provisions of
Section 2.5.1 hereof, including, without limitation, the payment of the Release
Parcel Release Price(s) resulting from any such Release Parcel Sale(s), on or
after the Eighteen Month Anniversary, Lender may draw down on the Alternative
Minimum Mandatory Letter of Credit and shall apply the proceeds to prepayment of
the Loan in satisfaction of the Minimum Mandatory Prepayment, it being
acknowledged and agreed by Borrowers that, in such instance, Borrowers shall not
receive a return of any portion of the Alternative Minimum

67


--------------------------------------------------------------------------------


Interest Reserve Amount, which shall be and remain a portion of the Interest
Reserve Fund.

(iii)                               Each payment of or on account of the Minimum
Mandatory Prepayment, whether made pursuant to one or a combination of the
forgoing clauses (a), (b)(I), (b)(II) and/or (b)(III), shall be accompanied by
(1) if such Minimum Mandatory Prepayment (or a partial payment on account
thereof) occurs on a date other than a Payment Date, all interest which would
have accrued on the amount of the Loan to be prepaid through, but not including,
the next succeeding ninth (9th) day of a calendar month (subject to Section
2.4.5 hereof), or, if such Minimum Mandatory Prepayment (or a partial payment on
account thereof) occurs on a Payment Date, through and including the last day of
the Interest Period immediately prior to the applicable Payment Date, (2) the
applicable Prepayment Fee, and (3) all other sums due and payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited to
the Breakage Costs, if any, and all of Lender’s costs and expenses (including
reasonable attorney’s fees and disbursements) incurred by Lender in connection
with such Minimum Mandatory Prepayment (or such partial payment on account
thereof), but Lender acknowledges and agrees that (1) no Spread Maintenance
Premium shall be due at any time in connection with the Minimum Mandatory
Prepayment (or any partial payment on account thereof), and (2) no Exit Fee
shall be due at any time in connection with the Minimum Mandatory Prepayment (or
any partial payment on account thereof).  Each payment of or on account of the
Minimum Mandatory Prepayment shall be applied as contemplated by Section 2.4.3
hereof.

(C)                                  NON-QUALIFIED MANDATORY PREPAYMENT. 
WITHOUT LIMITING THE FOREGOING SECTION 2.4.2(B), IN THE EVENT THAT THE
QUALIFICATION CONDITIONS HAVE NOT BEEN SATISFIED ON OR PRIOR TO THE CONSTRUCTION
QUALIFICATION DATE, AND WHETHER OR NOT THE ENTIRE RELEASE PARCEL SHALL HAVE BEEN
SOLD PURSUANT TO ONE OR MORE RELEASE PARCEL SALES IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.5.1 HEREOF, BORROWERS SHALL PAY TO LENDER ON THE
CONSTRUCTION QUALIFICATION DATE A MANDATORY PREPAYMENT OF THE OUTSTANDING
PRINCIPAL BALANCE IN THE AMOUNT OF $50,000,000.00 (THE “NON-QUALIFIED MANDATORY
PREPAYMENT”).  THE PAYMENT OF THE NON-QUALIFIED MANDATORY PREPAYMENT SHALL BE
ACCOMPANIED BY (A) IF SUCH NON-QUALIFIED MANDATORY PREPAYMENT OCCURS ON A DATE
OTHER THAN A PAYMENT DATE, ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT
OF THE LOAN TO BE PREPAID THROUGH, BUT NOT INCLUDING, THE NEXT SUCCEEDING NINTH
(9TH) DAY OF A CALENDAR MONTH (SUBJECT TO SECTION 2.4.5 HEREOF), OR, IF SUCH
NON-QUALIFIED MANDATORY PREPAYMENT OCCURS ON A PAYMENT DATE, THROUGH AND
INCLUDING THE LAST DAY OF THE INTEREST PERIOD IMMEDIATELY PRIOR TO THE
APPLICABLE PAYMENT DATE, AND (B) ALL OTHER SUMS DUE AND PAYABLE UNDER THIS
AGREEMENT, THE NOTE, AND THE OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED
TO, THE BREAKAGE COSTS, IF ANY, AND ALL OF LENDER’S COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) INCURRED BY LENDER IN
CONNECTION WITH SUCH NON-QUALIFIED MANDATORY PREPAYMENT, BUT LENDER ACKNOWLEDGES
AND AGREES THAT (1) NO SPREAD MAINTENANCE PREMIUM SHALL BE DUE AT ANY TIME IN
CONNECTION WITH THE NON-QUALIFIED MANDATORY PREPAYMENT, (2) NO PREPAYMENT FEE
SHALL BE DUE AT ANY TIME IN CONNECTION WITH THE NON-QUALIFIED MANDATORY
PREPAYMENT, AND (3) NO EXIT FEE SHALL BE DUE AT ANY TIME IN CONNECTION WITH THE
NON-QUALIFIED MANDATORY PREPAYMENT.  THE NON-QUALIFIED MANDATORY PREPAYMENT
SHALL BE APPLIED AS CONTEMPLATED BY SECTION 2.4.3 HEREOF.

68


--------------------------------------------------------------------------------


Borrowers and Lender further agree with respect to the Non-Qualified Mandatory
Prepayment that: (x) in lieu of making the Non-Qualified Mandatory Prepayment if
the same shall be due in accordance with the foregoing paragraph of this Section
2.4.2(c), Borrowers shall have the right to deliver to Lender, no later than the
Construction Qualification Date, a Letter of Credit in the amount of
$50,000,000.00 (a “Non-Qualified Prepayment Letter of Credit”); (y) on the
Closing Date, Guarantors are guaranteeing the payment of the Non-Qualified
Mandatory Prepayment pursuant to the Non-Qualified Prepayment Guaranty, which
shall be returned to Guarantors promptly following (I) Borrowers’ payment of the
Non-Qualified Mandatory Prepayment, or (II) Borrowers’ delivery of a
Non-Qualified Prepayment Letter of Credit (or a combination of the foregoing
clauses (I) and (II)), or (III) pursuant to Section 3.22(e) hereof, whichever
shall be applicable and shall first occur; and (z) no Relinquishment Notice sent
by Borrowers, if any, shall be effective unless and until Borrowers shall have
either paid the Non-Qualified Mandatory Prepayment or delivered a Non-Qualified
Prepayment Letter of Credit.  Upon the satisfaction of clause (I), (II) or (III)
above (or satisfaction by a combination of clauses (I) and (II) above), Lender
shall, at Borrowers’ reasonable expense (including Lender’s reasonable
attorneys’ fees), promptly execute and deliver such documents as may be
reasonably requested by Borrowers or Guarantors to evidence release of the
Non-Qualified Prepayment Guaranty.

(D)                                 ADDITIONAL NON-QUALIFIED MANDATORY
PREPAYMENT.  WITHOUT LIMITING THE FOREGOING SECTIONS 2.4.2(B) AND (C), IN THE
EVENT THAT BORROWERS WERE OBLIGATED TO MAKE THE NON-QUALIFIED MANDATORY
PREPAYMENT (OR DELIVER A NON-QUALIFIED PREPAYMENT LETTER OF CREDIT IN LIEU
THEREOF) AS PROVIDED IN THE FOREGOING SECTION 2.4.2(C), BORROWERS SHALL PAY TO
LENDER ON THE ADDITIONAL NON-QUALIFIED PREPAYMENT DATE AN ADDITIONAL MANDATORY
PREPAYMENT OF THE OUTSTANDING PRINCIPAL BALANCE IN THE AMOUNT OF $75,000,000.00
(THE “ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT”).  THE PAYMENT OF THE
ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT SHALL BE ACCOMPANIED BY (A) IF
SUCH ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT OCCURS ON A DATE OTHER THAN A
PAYMENT DATE, ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT OF THE LOAN TO
BE PREPAID THROUGH, BUT NOT INCLUDING, THE NEXT SUCCEEDING NINTH (9TH) DAY OF A
CALENDAR MONTH (SUBJECT TO SECTION 2.4.5 HEREOF), OR, IF SUCH ADDITIONAL
NON-QUALIFIED MANDATORY PREPAYMENT OCCURS ON A PAYMENT DATE, THROUGH AND
INCLUDING THE LAST DAY OF THE INTEREST PERIOD IMMEDIATELY PRIOR TO THE
APPLICABLE PAYMENT DATE, AND (B) ALL OTHER SUMS DUE AND PAYABLE UNDER THIS
AGREEMENT, THE NOTE, AND THE OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED
TO, THE BREAKAGE COSTS, IF ANY, AND ALL OF LENDER’S COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) INCURRED BY LENDER IN
CONNECTION WITH SUCH ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT, BUT LENDER
ACKNOWLEDGES AND AGREES THAT (1) NO SPREAD MAINTENANCE PREMIUM SHALL BE DUE AT
ANY TIME IN CONNECTION WITH THE ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT,
(2) NO PREPAYMENT FEE SHALL BE DUE AT ANY TIME IN CONNECTION WITH THE ADDITIONAL
NON-QUALIFIED MANDATORY PREPAYMENT, AND (3) NO EXIT FEE SHALL BE DUE AT ANY TIME
IN CONNECTION WITH THE ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT.  THE
ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT SHALL BE APPLIED AS CONTEMPLATED
BY SECTION 2.4.3 HEREOF.

(E)                                  IF BORROWERS ELECT TO DELIVER AN
ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT PURSUANT TO SECTION 2.4.2(B)
HEREOF AND/OR A NON-QUALIFIED PREPAYMENT LETTER OF CREDIT PURSUANT TO SECTION
2.4.2(B) HEREOF, THE FOLLOWING SHALL APPLY THERETO:

69


--------------------------------------------------------------------------------


(I)                                     BORROWERS SHALL PAY TO LENDER ALL OF
LENDER’S REASONABLE OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION WITH SUCH
ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT
LETTER OF CREDIT, AS APPLICABLE, INCLUDING, WITHOUT LIMITATION, ANY COSTS OR
EXPENSES INCURRED IN DRAWING DOWN ON THE SAME.  BORROWERS SHALL NOT BE ENTITLED
TO DRAW FROM SUCH ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR
NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE.  UPON FIVE (5) DAYS
NOTICE TO LENDER AND PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, BORROWERS MAY REPLACE SUCH ALTERNATIVE MINIMUM MANDATORY LETTER
OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, WITH
A PARTIAL PREPAYMENT OF THE LOAN IN AN AMOUNT EQUAL TO SUCH ALTERNATIVE MINIMUM
MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS
APPLICABLE, WHICH PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.4.3
HEREOF AS THOUGH IT WERE THE MINIMUM MANDATORY PREPAYMENT (OR A PORTION THEREOF)
OR THE NON-QUALIFIED MANDATORY PREPAYMENT, AS APPLICABLE, FOLLOWING WHICH
PREPAYMENT, LENDER SHALL PROMPTLY RETURN SUCH ALTERNATIVE MINIMUM MANDATORY
LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS
APPLICABLE, TO BORROWERS.

(II)                                  SUCH ALTERNATIVE MINIMUM MANDATORY LETTER
OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE,
DELIVERED UNDER THIS AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE PAYMENT OF
THE DEBT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT, AT ITS OPTION, TO DRAW ON SUCH ALTERNATIVE
MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF
CREDIT, AS APPLICABLE, AND TO APPLY ALL OR ANY PART THEREOF TO THE PAYMENT OF
THE DEBT IN SUCH ORDER, PROPORTION OR PRIORITY AS LENDER MAY DETERMINE.

(III)                               IN ADDITION TO ANY OTHER RIGHT LENDER MAY
HAVE TO DRAW UPON SUCH ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR
NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, PURSUANT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, LENDER SHALL HAVE THE ADDITIONAL RIGHTS TO
DRAW IN FULL ON ANY ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR
NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE: (I) WITH RESPECT TO
ANY EVERGREEN ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR
NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, IF LENDER HAS RECEIVED
A NOTICE FROM THE ISSUING BANK THAT SUCH ALTERNATIVE MINIMUM MANDATORY LETTER OF
CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, WILL NOT
BE RENEWED AND A SUBSTITUTE ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT
AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, IS NOT PROVIDED
AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING
ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT
LETTER OF CREDIT, AS APPLICABLE, IS SCHEDULED TO EXPIRE; (II) WITH RESPECT TO
ANY ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED
PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, WITH A STATED EXPIRATION DATE, IF
LENDER HAS NOT RECEIVED A NOTICE FROM THE ISSUING BANK THAT IT HAS RENEWED SUCH
ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT
LETTER OF CREDIT, AS

70


--------------------------------------------------------------------------------


APPLICABLE, AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH SUCH
ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT
LETTER OF CREDIT, AS APPLICABLE, IS SCHEDULED TO EXPIRE AND A SUBSTITUTE
ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT
LETTER OF CREDIT, AS APPLICABLE, IS NOT PROVIDED AT LEAST TEN (10) BUSINESS DAYS
PRIOR TO THE DATE ON WHICH THE OUTSTANDING ALTERNATIVE MINIMUM MANDATORY LETTER
OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, IS
SCHEDULED TO EXPIRE; (III) UPON RECEIPT OF NOTICE FROM THE ISSUING BANK THAT
SUCH ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED
PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, WILL BE TERMINATED AND A SUBSTITUTE
ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT
LETTER OF CREDIT, AS APPLICABLE, IS NOT PROVIDED AT LEAST TEN (10) BUSINESS DAYS
PRIOR TO THE DATE ON WHICH THE OUTSTANDING ALTERNATIVE MINIMUM MANDATORY LETTER
OF CREDIT AND/OR NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, IS
SCHEDULED TO BE TERMINATED; OR (IV) IF LENDER HAS RECEIVED NOTICE THAT THE BANK
ISSUING ANY ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED
PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, SHALL CEASE TO BE AN ELIGIBLE
INSTITUTION AND WITHIN TEN (10) BUSINESS DAYS AFTER LENDER NOTIFIES BORROWERS IN
WRITING OF SUCH CIRCUMSTANCE, BORROWERS SHALL FAIL TO DELIVER TO LENDER A
SUBSTITUTE ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR NON-QUALIFIED
PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, ISSUED BY AN ELIGIBLE INSTITUTION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE ABOVE, LENDER IS NOT
OBLIGATED TO DRAW UPON ANY ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR
NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, UPON THE HAPPENING OF
AN EVENT SPECIFIED IN CLAUSE (I), (II), (III) OR (IV) ABOVE AND SHALL NOT BE
LIABLE FOR ANY LOSSES SUSTAINED BY BORROWERS DUE TO THE INSOLVENCY OF THE BANK
ISSUING ANY SUCH ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR
NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE, IF LENDER HAS NOT
DRAWN UPON SUCH ALTERNATIVE MINIMUM MANDATORY LETTER OF CREDIT AND/OR
NON-QUALIFIED PREPAYMENT LETTER OF CREDIT, AS APPLICABLE.

(F)                                    CREDITS AGAINST MANDATORY PREPAYMENTS. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 2.4.2, BORROWERS SHALL
BE GIVEN A CREDIT AGAINST THE MINIMUM MANDATORY PREPAYMENT, THE NON-QUALIFIED
MANDATORY PREPAYMENT AND/OR THE ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT,
AND THE REQUIRED AMOUNTS THEREOF SHALL THEREAFTER BE REDUCED, AS FOLLOWS AND AS
APPLICABLE (BUT IN NO EVENT SHALL ANY SUCH CREDIT REDUCE ANY SUCH PAYMENT BELOW
ZERO DOLLARS): (I) THE AMOUNT OF ANY OPTIONAL IP RELEASE PAYMENT SHALL BE
CREDITED AGAINST, AT BORROWERS’ OPTION, ANY OF THE MINIMUM MANDATORY PREPAYMENT,
THE NON-QUALIFIED MANDATORY PREPAYMENT AND/OR THE ADDITIONAL NON-QUALIFIED
MANDATORY PREPAYMENT, THUS REDUCING THE AMOUNT REQUIRED TO BE PAID ON ACCOUNT OF
SUCH MINIMUM MANDATORY PREPAYMENT, NON-QUALIFIED MANDATORY PREPAYMENT AND/OR
ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT, AS APPLICABLE, BY AN EQUAL
AMOUNT; (II) THE AMOUNT OF ANY ADJACENT PARCEL RELEASE PRICE SHALL BE CREDITED
AGAINST THE ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT THUS REDUCING THE
AMOUNT REQUIRED TO BE PAID ON ACCOUNT OF SUCH ADDITIONAL NON-QUALIFIED MANDATORY
PREPAYMENT BY AN EQUAL AMOUNT; AND (III) $40,000,000 OF ANY IP RELEASE PRICE
THAT ARISES FROM AN IP SALE OCCURRING PRIOR TO THE FIRST ANNIVERSARY SHALL BE
CREDITED AGAINST THE

71


--------------------------------------------------------------------------------


MINIMUM MANDATORY PREPAYMENT THUS REDUCING THE MINIMUM MANDATORY PREPAYMENT BY
AN EQUAL AMOUNT.

2.4.3                     Application of Payments of Principal.  Notwithstanding
anything to the contrary contained in this Agreement, the following principal
payments shall be applied as follows:

(A)                                  ANY VOLUNTARY PREPAYMENT, INCLUDING,
WITHOUT LIMITATION, ANY PREPAYMENT PURSUANT TO SECTION 2.7.3(A), 2.7.3(B)(I),
3.2(H), 3.2(H)(A), 3.3(D) OR 3.17.2(A) HEREOF, SHALL BE APPLIED FIRST, TO THE
DEBT, IN ANY ORDER, PRIORITY AND PROPORTIONS AS LENDER SHALL ELECT IN ITS SOLE
DISCRETION FROM TIME TO TIME, UNTIL THE DEBT IS PAID IN FULL, AND THEN ANY
BALANCE SHALL BE DISBURSED TO BORROWERS;

(B)                                 ANY MINIMUM MANDATORY PREPAYMENT (OR ANY
PARTIAL PAYMENT ON ACCOUNT THEREOF), NON-QUALIFIED MANDATORY PREPAYMENT AND/OR
ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT SHALL BE APPLIED FIRST, TO THE
DEBT, IN ANY ORDER, PRIORITY AND PROPORTIONS AS LENDER SHALL ELECT IN ITS SOLE
DISCRETION FROM TIME TO TIME, UNTIL THE DEBT IS PAID IN FULL, AND THEN ANY
BALANCE SHALL BE DISBURSED TO BORROWERS;

(C)                                  ALL NET PROCEEDS NOT REQUIRED TO BE MADE
AVAILABLE FOR RESTORATION, AND AS TO WHICH LENDER HAS NOT OTHERWISE ELECTED IN
ITS SOLE DISCRETION TO MAKE AVAILABLE FOR RESTORATION, SHALL BE APPLIED FIRST,
TO THE DEBT, IN ANY ORDER, PRIORITY AND PROPORTIONS AS LENDER SHALL ELECT IN ITS
SOLE DISCRETION FROM TIME TO TIME, UNTIL THE DEBT IS PAID IN FULL, AND THEN ANY
BALANCE SHALL BE DISBURSED TO BORROWERS;

(D)                                 ANY RESERVE FUNDS OR OTHER CASH COLLATERAL
HELD BY OR ON BEHALF OF LENDER, WHETHER IN THE CASH MANAGEMENT ACCOUNT, THE TAX
AND INSURANCE ESCROW ACCOUNT, THE REPLACEMENT RESERVE ACCOUNT, THE REQUIRED
REPAIR ACCOUNT, THE INITIAL RENOVATION RESERVE ACCOUNT, THE INTEREST RESERVE
ACCOUNT, THE GENERAL RESERVE ACCOUNT, THE CONSTRUCTION LOAN RESERVE ACCOUNT, THE
SHORTFALL ACCOUNT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY NET PROCEEDS
AND/OR ANY EXCESS CASH FLOW THEN BEING HELD BY LENDER, SHALL, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BE APPLIED BY
LENDER AS FOLLOWS OR MAY CONTINUE TO BE HELD BY LENDER AS ADDITIONAL COLLATERAL
FOR THE LOAN, ALL IN LENDER’S SOLE DISCRETION: FIRST, TO THE DEBT, IN ANY ORDER,
PRIORITY AND PROPORTIONS AS LENDER SHALL ELECT IN ITS SOLE DISCRETION FROM TIME
TO TIME, UNTIL THE DEBT IS PAID IN FULL, AND THEN, ANY BALANCE SHALL BE
DISBURSED TO BORROWERS;

(E)                                  SUBJECT TO SECTION 2.5.4 HEREOF, THE
PROCEEDS OF ANY RELEASE PARCEL RELEASE PRICE SHALL BE APPLIED TO THE LOAN;

(F)                                    SUBJECT TO SECTION 2.5.4 HEREOF, THE
PROCEEDS OF ANY ADJACENT PARCEL RELEASE PRICE SHALL BE APPLIED TO THE LOAN;

(G)                                 SUBJECT TO SECTION 2.5.4 HEREOF, (I) THE
PROCEEDS OF ANY IP RELEASE PRICE WHICH IS LESS THAN OR EQUAL TO $80,000,000 AND
ARISES FROM AN IP SALE (A “NON-FULLY PREPAID IP SALE”) OCCURRING AT ANY TIME
WHEN BORROWERS HAVE NOT PAID IN FULL THE MINIMUM MANDATORY PREPAYMENT, THE
NON-QUALIFIED MANDATORY PREPAYMENT AND THE ADDITIONAL NON-QUALIFIED MANDATORY
PREPAYMENT, SHALL BE APPLIED TO THE LOAN; (II) THE PROCEEDS OF ANY IP

72


--------------------------------------------------------------------------------


RELEASE PRICE WHICH IS LESS THAN OR EQUAL TO $60,000,000 AND ARISES FROM AN IP
SALE (A “FULLY PREPAID IP SALE”) OCCURRING AT ANY TIME AFTER BORROWERS HAVE PAID
IN FULL THE MINIMUM MANDATORY PREPAYMENT, THE NON-QUALIFIED MANDATORY PREPAYMENT
AND THE ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT, SHALL BE APPLIED TO THE
LOAN; AND (III) THE PROCEEDS OF ANY IP RELEASE PRICE IN EXCESS OF $80,000,000
WHICH ARISE FROM A NON-FULLY PREPAID IP SALE (THE “EXCESS NON-FULLY FUNDED IP
RELEASE PROCEEDS”) OR THE PROCEEDS OF ANY IP RELEASE PRICE IN EXCESS OF
$60,000,000 WHICH ARISE FROM A FULLY PREPAID IP SALE (“EXCESS FULLY FUNDED IP
RELEASE PROCEEDS”; AND WHICHEVER OF THE EXCESS FULLY FUNDED IP RELEASE PROCEEDS
OR THE EXCESS NON-FULLY FUNDED IP RELEASE PROCEEDS IS APPLICABLE, THE “EXCESS IP
RELEASE PRICE PROCEEDS”), SHALL, AT BORROWERS’ OPTION, EITHER (A) BE DEPOSITED
IN THE GENERAL RESERVE ACCOUNT AND THEREAFTER CONSTITUTE A PART OF THE GENERAL
RESERVE FUND FOR ALL PURPOSES UNDER THE LOAN AGREEMENT, TO BE HELD AND DISBURSED
BY LENDER AS SET FORTH IN SECTION 7.6 HEREOF, OR (B) APPLIED AS FOLLOWS, IN SUCH
AMOUNTS AS BORROWERS SHALL ELECT: (1) UP TO FIFTY PERCENT (50%) OF SUCH EXCESS
IP RELEASE PRICE PROCEEDS SHALL BE APPLIED TO SATISFY ANY REQUIRED EQUITY AMOUNT
OR SUBSEQUENT REQUIRED EQUITY AMOUNT THEN DUE AND PAYABLE AND/OR TO PAY ANY
UNUSED ADVANCE FEE, EXIT FEE AND/OR ADMINISTRATIVE AGENT FEE THEN DUE AND
PAYABLE, AND/OR (2) THE BALANCE OF SUCH EXCESS IP RELEASE PRICE PROCEEDS AFTER
APPLICATION IN ACCORDANCE WITH THE FOREGOING CLAUSE (1), BUT IN NO EVENT LESS
THAN FIFTY PERCENT (50%) THEREOF, TO REPAYMENT OF THE LOAN (ANY REPAYMENT OF THE
LOAN PURSUANT TO THIS SECTION 2.4.3(G)(III)(B)(2) PAID OUT OF EXCESS NON-FULLY
FUNDED IP RELEASE PROCEEDS BEING REFERRED TO AS THE “OPTIONAL IP RELEASE
PAYMENT”); AND

(H)                                 ALL RENTS RECEIVED BY LENDER UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT PURSUANT TO SECTION
3.1 OF THE ASSIGNMENT OF LEASES SHALL BE APPLIED BY LENDER AS FOLLOWS OR MAY
CONTINUE TO BE HELD BY LENDER AS ADDITIONAL COLLATERAL FOR THE LOAN, ALL IN
LENDER’S SOLE DISCRETION: FIRST, (I) TO THE EXPENSES OF MANAGING AND SECURING
ANY OF THE PROPERTIES, AS CONTEMPLATED BY CLAUSE (A) OF SAID SECTION 3.1 OF THE
ASSIGNMENT OF LEASES, AND/OR (II) TO THE DEBT, IN ANY ORDER, PRIORITY AND
PROPORTIONS AS LENDER SHALL ELECT IN ITS SOLE DISCRETION FROM TIME TO TIME,
UNTIL THE DEBT IS PAID IN FULL, AND THEN THE BALANCE DISBURSED TO BORROWERS.

2.4.4                     Prepayments After Default.  If during the continuance
of an Event of Default payment of all or any part of the Debt is tendered by
Borrowers or otherwise recovered by Lender (including through application of any
Reserve Funds or any Net Proceeds), (a) such tender or recovery shall be deemed
made on the next occurring Payment Date together with the monthly Debt Service
amount calculated at the Default Rate from and after the date of such Event of
Default, (b) if such tender or recovery occurs on or prior to the Spread
Maintenance Release Date, Borrowers shall pay, in addition to the Debt, the
Spread Maintenance Premium due on the amount of the Loan being prepaid or
satisfied, and (c) Borrower shall also pay an amount equal to one percent (1%)
of the amount of the Loan being prepaid or satisfied.

2.4.5                     Prepayments Made on Dates Other Than Payment Dates. 
With respect to any provision herein or in any other Loan Document providing
that if a payment or prepayment of the Loan is made on a date other than a
Payment Date such payment or prepayment shall be accompanied by all interest
which would have accrued on the amount of the Loan so paid or prepaid through,
but not including, the next succeeding ninth (9th) day of a calendar month,
Borrowers shall be entitled to a credit toward the following month’s Monthly
Interest Payment or any other amounts due under the Loan in an amount equal to
the amount of

73


--------------------------------------------------------------------------------


interest actually earned by Lender on the portion of such interest payment in
excess of the amount of interest actually accrued on the date of such payment or
prepayment (the “Extra Non-Accrued Interest”).  In order to effectuate the
foregoing, upon any prepayment resulting in any Extra Non-Accrued Interest
pursuant to the terms hereof, Lender shall deposit such Extra Non-Accrued
Interest in an interest-bearing account for the benefit of Lender until the next
Payment Date in order to determine the credit against the next Monthly Interest
Payment due to Borrowers under this Section 2.4.5, following which Payment Date
(a) Lender may withdraw such Extra Non-Accrued Interest, together with all
interest accrued thereon, from such account and apply the amount of the interest
accrued on such Extra Non-Accrued Interest to amounts due and payable to Lender
on such Payment Date, (b) such Extra Non-Accrued Interest, together with all
interest accrued thereon, shall constitute the sole and exclusive property of
Lender, and (c) Lender shall have no further obligations to Borrowers with
respect to such Extra Non-Accrued Interest and/or the interest accrued thereon. 
Lender shall not be responsible for obtaining any particular interest rate with
respect to any Extra Non-Accrued Interest.

Section 2.5                                   Release of Property.  Except as
set forth in this Section 2.5, no repayment or prepayment of all or any portion
of the Note shall cause, give rise to a right to require, or otherwise result
in, the release of the Lien of the Mortgage or any other Loan Document on any
Property or the IP.

2.5.1                     Releases of Release Parcel.

(A)                                  CONDITIONS FOR RELEASE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, ADJACENT BORROWER SHALL HAVE THE RIGHT, WITHOUT THE PRIOR CONSENT OF
LENDER AND WITHOUT VIOLATING THE LOAN DOCUMENTS, TO (1) SELL ONE OR MORE
PORTIONS OF THE RELEASE PARCEL (EACH, INCLUDING THE ENTIRE RELEASE PARCEL, A
“PARTIAL RELEASE PARCEL”) EITHER TO A BONAFIDE THIRD PARTY PURCHASER (A
“BONAFIDE RELEASE PARCEL PURCHASER”) OR TO AN AFFILIATE OF BORROWER OR ANY OTHER
RESTRICTED PARTY (AN “AFFILIATE RELEASE PARCEL PURCHASER”; AND TOGETHER WITH A
BONAFIDE RELEASE PARCEL PURCHASER, INDIVIDUALLY, A “RELEASE PARCEL PURCHASER”),
OR (2) REFINANCE ONE OR MORE PARTIAL RELEASE PARCELS (EACH OF THE FOREGOING,
INCLUDING A SALE OR REFINANCING OF THE ENTIRE RELEASE PARCEL, A “RELEASE PARCEL
SALE”, IT BEING AGREED THAT, FOR PURPOSES OF THIS SECTION 2.5.1, A REFINANCING
OF A PARTIAL RELEASE PARCEL, INCLUDING THE ENTIRE RELEASE PARCEL, SHALL BE
TREATED AS A RELEASE PARCEL SALE THEREOF TO AN AFFILIATE RELEASE PARCEL
PURCHASER), AND OBTAIN A RELEASE OF SUCH PARTIAL RELEASE PARCEL FROM THE LIENS
OF THE MORTGAGE AND THE OTHER LOAN DOCUMENTS ENCUMBERING SUCH PARTIAL RELEASE
PARCEL, PROVIDED THAT ALL OF THE FOLLOWING CONDITIONS SHALL BE SATISFIED WITH
RESPECT TO EACH SUCH RELEASE PARCEL SALE:

(I)                                     AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
THE ANTICIPATED DATE OF SUCH RELEASE PARCEL SALE, ADJACENT BORROWER SHALL HAVE
SUBMITTED TO LENDER A WRITTEN REQUEST FOR RELEASE (A “SALE REQUEST”),
SPECIFICALLY IDENTIFYING AND LEGALLY DESCRIBING THE PARTIAL RELEASE PARCEL THAT
ADJACENT BORROWER INTENDS TO SELL, WHICH PROPOSED PARTIAL RELEASE PARCEL SHALL,
UNLESS IT IS THE ENTIRE RELEASE PARCEL, BE REASONABLY ACCEPTABLE TO LENDER
TAKING INTO ACCOUNT ITS POTENTIAL IMPACT ON THE VALUE OF THE REMAINING PORTIONS
OF THE RELEASE PARCEL AND THE REMAINING ADJACENT PARCEL, WHICH SALE REQUEST
SHALL INCLUDE A COPY OF THE CONTRACT OF SALE RELATING TO SUCH RELEASE PARCEL
SALE AND AN OFFICER’S CERTIFICATE PROVIDING A CERTIFICATION THAT

74


--------------------------------------------------------------------------------


(A) AS OF THE DATE OF SUCH SALE REQUEST, NO MONETARY DEFAULT NOR ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (B) THE PROPOSED PURCHASER IS A
BONAFIDE RELEASE PARCEL PURCHASER OR AN AFFILIATE RELEASE PARCEL PURCHASER, AS
APPLICABLE, AND (C) THE COPY OF THE CONTRACT OF SALE RELATING TO SUCH RELEASE
PARCEL SALE ATTACHED TO SUCH CERTIFICATION IS TRUE, CORRECT AND COMPLETE;

(II)                                  ADJACENT BORROWER SHALL HAVE DELIVERED TO
LENDER REASONABLY DETAILED INFORMATION REGARDING THE TERMS OF, AND THE ACTUAL
AND REASONABLY ANTICIPATED COSTS AND EXPENSES ASSOCIATED WITH, SUCH RELEASE
PARCEL SALE IN ORDER TO ENABLE LENDER TO REASONABLY DETERMINE THE RELEASE PARCEL
RELEASE PRICE WITH RESPECT THERETO, ALL OF WHICH SHALL BE CERTIFIED BY ADJACENT
BORROWER TO LENDER AS TRUE, COMPLETE AND CORRECT;

(III)                               ALL ACCRUED AND UNPAID INTEREST AND ANY
UNPAID OR UNREIMBURSED AMOUNTS IN RESPECT OF THE LOAN AND ANY OTHER SUM THEN DUE
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY APPLICABLE BREAKAGE COSTS, SHALL HAVE BEEN PAID IN FULL OR SHALL
HAVE BEEN ARRANGED TO BE PAID IN FULL CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH
RELEASE PARCEL SALE; PROVIDED, HOWEVER, IF SUCH RELEASE PARCEL SALE CLOSES ON A
DATE WHICH IS NOT A PAYMENT DATE, BORROWERS SHALL ALSO HAVE PAID OR SHALL HAVE
ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH RELEASE PARCEL
SALE INTEREST ON THE RELEASE PARCEL RELEASE PRICE TO, BUT NOT INCLUDING, THE
NEXT SUCCEEDING NINTH (9TH) DAY OF A CALENDAR MONTH;

(IV)                              IF THE CLOSING OF SUCH RELEASE PARCEL SALE
SHALL OCCUR PRIOR TO THE PREPAYMENT FEE RELEASE DATE, BORROWERS SHALL HAVE PAID
OR SHALL HAVE ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH
RELEASE PARCEL SALE THE PREPAYMENT FEE BASED ON THE AMOUNT OF THE APPLICABLE
RELEASE PARCEL RELEASE PRICE;

(V)                                 IF THE RELEASE PARCEL PURCHASER IS A
BONAFIDE RELEASE PARCEL PURCHASER, IN ADDITION TO THE AMOUNTS SET FORTH IN THE
FOREGOING CLAUSES (III) AND (IV), BORROWERS SHALL HAVE PAID, OR SHALL HAVE
ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH RELEASE PARCEL
SALE, TO LENDER A RELEASE PRICE WITH RESPECT TO THE SALE OF SUCH PARTIAL RELEASE
PARCEL EQUAL TO THE GREATER OF THE FOLLOWING (WHICHEVER OF THE FOLLOWING
SUBCLAUSE (A) OR (B) IS GREATER, SUCH PARTIAL RELEASE PARCEL’S “BONAFIDE RELEASE
PARCEL RELEASE PRICE”), WHICH BONAFIDE RELEASE PARCEL RELEASE PRICE SHALL BE
APPLIED AS CONTEMPLATED BY SECTION 2.4.3 HEREOF:

(A)                              (1) THE GROSS SALES PRICE FOR SUCH PARTIAL
RELEASE PARCEL, LESS (2) THE AMOUNT OF ALL REASONABLE AND CUSTOMARY CLOSING
COSTS IN CONNECTION WITH SUCH RELEASE PARCEL SALE ACTUALLY PAID BY ANY BORROWER
TO ANY PERSON WHO IS NOT A RESTRICTED PARTY OR ANY AFFILIATE THEREOF; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL SUCH CLOSING COSTS EXCEED EIGHT PERCENT (8%) OF
SUCH GROSS SALES PRICE; OR

75


--------------------------------------------------------------------------------


(B)                                ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
PER ACRE ALLOCATED LOAN AMOUNT FOR SUCH PORTION OF THE RELEASE PARCEL;

(VI)                              IF THE RELEASE PARCEL PURCHASER IS AN
AFFILIATE RELEASE PARCEL PURCHASER, IN ADDITION TO THE AMOUNTS SET FORTH IN THE
FOREGOING CLAUSES (III) AND (IV), BORROWERS SHALL HAVE PAID, OR SHALL HAVE
ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH RELEASE PARCEL
SALE, TO LENDER A RELEASE PRICE WITH RESPECT TO THE SALE OF SUCH PARTIAL RELEASE
PARCEL EQUAL TO THE GREATER OF THE FOLLOWING (WHICHEVER OF THE FOLLOWING
SUBCLAUSE (A) OR (B) IS GREATER, THE “AFFILIATE RELEASE PARCEL RELEASE PRICE”;
AND WHICHEVER OF THE BONAFIDE RELEASE PARCEL RELEASE PRICE OR THE AFFILIATE
RELEASE PARCEL RELEASE PRICE SHALL BE APPLICABLE IN ANY INSTANCE, THE “ RELEASE
PARCEL RELEASE PRICE”), WHICH AFFILIATE RELEASE PARCEL RELEASE PRICE SHALL BE
APPLIED AS CONTEMPLATED BY SECTION 2.4.3 HEREOF:

(A)                              EIGHTY-FIVE PERCENT (85%) OF THE APPRAISED
VALUE OF SUCH PARTIAL RELEASE PARCEL; OR

(B)                                ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
PER ACRE ALLOCATED LOAN AMOUNT FOR SUCH PORTION OF THE RELEASE PARCEL;

(VII)                           IF THE RELEASE PARCEL PURCHASER IS AN AFFILIATE
RELEASE PARCEL PURCHASER, SIMULTANEOUSLY WITH THE CLOSING OF SUCH RELEASE PARCEL
SALE, (A) IF SUCH RELEASE PARCEL PURCHASER IS A JOINT VENTURE, AT LENDER’S
ELECTION, THE OWNERSHIP INTEREST(S) OF ANY AFFILIATE JOINT VENTURE COUNTERPARTY
SHALL BE PLEDGED TO LENDER AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS, WHICH
PLEDGE SHALL CONSTITUTE A FIRST PRIORITY LIEN THEREON, AND BORROWERS SHALL HAVE
(1) OBTAINED THE CONSENT OF EACH UNAFFILIATED JOINT VENTURE COUNTERPARTY TO SUCH
PLEDGE, AND (2) EXECUTED AND DELIVERED, AND CAUSED ANY SUCH AFFILIATE JOINT
VENTURE COUNTERPARTY AND UNAFFILIATED JOINT VENTURE COUNTERPARTY TO EXECUTE AND
DELIVER, SUCH DOCUMENTS AND INSTRUMENTS, AND TAKEN SUCH FURTHER ACTIONS, AND
CAUSED ANY SUCH AFFILIATE JOINT VENTURE COUNTERPARTY AND UNAFFILIATED JOINT
VENTURE COUNTERPARTY TO TAKE ANY SUCH FURTHER ACTIONS, AS REASONABLY REQUESTED
BY LENDER TO EVIDENCE, SECURE AND PERFECT SUCH PLEDGE OF THE OWNERSHIP
INTEREST(S) OF ANY AFFILIATE JOINT VENTURE COUNTERPARTY, OR (B) IF SUCH RELEASE
PARCEL PURCHASER IS AN AFFILIATE RELEASE PARCEL PURCHASER OF ANY KIND, WHETHER
OR NOT A JOINT VENTURE, AT LENDER’S ELECTION, WHICH IN THE CASE OF A RELEASE
PARCEL PURCHASER WHO IS A JOINT VENTURE, WOULD BE IN LIEU OF THE FOREGOING
CLAUSE (A), A SECURITY INTEREST IN ANY FUTURE SALES PROCEEDS FROM THE SALE OF
SUCH PARTIAL RELEASE PARCEL SHALL BE PLEDGED TO LENDER AS ADDITIONAL COLLATERAL
FOR THE OBLIGATIONS, WHICH PLEDGE SHALL CONSTITUTE A FIRST PRIORITY LIEN
THEREON, AND BORROWERS SHALL HAVE EXECUTED SUCH DOCUMENTS AND INSTRUMENTS, AND
TAKEN SUCH FURTHER ACTIONS, AS REASONABLY REQUESTED BY LENDER TO EVIDENCE,
SECURE AND PERFECT SUCH PLEDGE; PROVIDED, HOWEVER, THAT IN THE CASE OF EITHER
CLAUSE (A) OR CLAUSE (B) ABOVE, SUCH PLEDGE (Y) SHALL NOT PROHIBIT, OR REQUIRE
LENDER’S CONSENT TO, A SUBSEQUENT SALE BY THE RELEASE PARCEL PURCHASER OF SUCH
PARTIAL RELEASE PARCEL, BUT SHALL ONLY REQUIRE THAT THE NET PROCEEDS OF ANY SUCH
SUBSEQUENT SALE WHICH ARE PAYABLE TO SUCH RELEASE PARCEL PURCHASER BE DELIVERED

76


--------------------------------------------------------------------------------


TO LENDER AND BE USED AS A PREPAYMENT OF THE LOAN PURSUANT TO THE SAME TERMS AND
CONDITIONS AS GOVERNED THE PAYMENT OF THE RELEASE PARCEL RELEASE PRICE THAT WAS
PAID IN CONNECTION WITH SUCH PARTIAL RELEASE PARCEL (IT BEING UNDERSTOOD THAT
ANY SUCH NET PROCEEDS OF ANY SUCH SUBSEQUENT SALE SHALL BE DEEMED A PART OF THE
PREVIOUSLY-PAID RELEASE PARCEL RELEASE PRICE FOR SUCH PARTIAL RELEASE PARCEL FOR
ALL PURPOSES UNDER THIS AGREEMENT), AND (Z) SHALL TERMINATE UPON THE EARLIER OF
(I) ONE (1) YEAR FROM THE DATE OF SUCH RELEASE PARCEL SALE OR (II) THE REPAYMENT
IN FULL OF THE DEBT;

(VIII)                        IF THE RELEASE PARCEL PURCHASER IS A BONAFIDE
RELEASE PARCEL PURCHASER, IF SUCH BONAFIDE RELEASE PARCEL PURCHASER FINANCES
SUCH RELEASE PARCEL SALE, BORROWERS SHALL HAVE CAUSED SUCH BONAFIDE RELEASE
PARCEL PURCHASER TO PROVIDE TO CREDIT SUISSE (WHETHER OR NOT CREDIT SUISSE OR
ANY AFFILIATE THEREOF IS THEN “LENDER” UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS), AND SUCH BONAFIDE RELEASE PARCEL PURCHASER SHALL HAVE COMPLIED WITH
THE TERMS OF, A RIGHT OF FIRST OFFER WITH RESPECT TO SUCH FINANCING, SUCH RIGHT
TO BE ON THE SAME TERMS AND CONDITIONS AS ARE SET FORTH IN ARTICLE XIII HEREOF
(EXCEPT ONLY WITH RESPECT TO THE PARTICULAR RELEASE PARCEL SALE AND NOT WITH
RESPECT TO A TOTAL REFINANCING LOAN);

(IX)                                IF THE RELEASE PARCEL PURCHASER IS AN
AFFILIATE RELEASE PARCEL PURCHASER, IF SUCH AFFILIATE RELEASE PARCEL PURCHASER
FINANCES SUCH RELEASE PARCEL SALE, BORROWERS SHALL HAVE CAUSED SUCH AFFILIATE
RELEASE PARCEL PURCHASER TO PROVIDE TO CREDIT SUISSE (WHETHER OR NOT CREDIT
SUISSE OR ANY AFFILIATE THEREOF IS THEN “LENDER” UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS), AND SUCH AFFILIATE RELEASE PARCEL PURCHASER SHALL HAVE
COMPLIED WITH THE TERMS OF, (A) A RIGHT OF FIRST OFFER WITH RESPECT TO SUCH
FINANCING, SUCH RIGHT TO BE ON THE SAME TERMS AND CONDITIONS AS ARE SET FORTH IN
SCHEDULE XVII ATTACHED HERETO AND MADE A PART HEREOF, AND (B) A RIGHT OF LAST
LOOK WITH RESPECT TO SUCH FINANCING, SUCH RIGHT TO BE ON THE SAME TERMS AND
CONDITIONS AS ARE SET FORTH IN SCHEDULE XVIII ATTACHED HERETO AND MADE A PART
HEREOF;

(X)                                   BORROWERS SHALL HAVE PAID ALL OF THE
ACTUAL OUT-OF-POCKET REASONABLE THIRD PARTY LEGAL FEES AND ACTUAL OUT-OF-POCKET
REASONABLE THIRD PARTY EXPENSES INCURRED BY LENDER IN CONNECTION WITH (A)
REVIEWING AND PROCESSING ANY SALE REQUEST WITH RESPECT TO A RELEASE PARCEL SALE,
WHETHER OR NOT THE RELEASE PARCEL SALE WHICH IS THE SUBJECT OF A SALE REQUEST
ACTUALLY CLOSES, (B) THE SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN THIS
SECTION 2.5.1(A), AND (C) PROVIDING ALL RELEASE DOCUMENTS IN CONNECTION WITH ANY
RELEASE PARCEL SALE AS PROVIDED IN SECTION 2.5.1(D) HEREOF;

(XI)                                NO MONETARY DEFAULT NOR ANY EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF THE SUBMISSION BY ADJACENT
BORROWER OF A SALE REQUEST OR AT THE TIME OF THE CLOSING OF SUCH RELEASE PARCEL
SALE;

(XII)                             AFTER GIVING EFFECT TO THE SALE AND RELEASE OF
SUCH PARTIAL RELEASE PARCEL, THE THEN REMAINING PORTIONS OF THE RELEASE PARCEL
AND THE REMAINING

77


--------------------------------------------------------------------------------


ADJACENT PARCEL WILL EACH (A) COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL ZONING
ORDINANCES, INCLUDING, WITHOUT LIMITATION, THOSE RELATED TO PARKING, LOT SIZE
AND DENSITY, (B) CONSTITUTE ONE OR MORE SEPARATE TAX PARCELS, AND NOT BE SUBJECT
TO ANY LIEN FOR TAXES DUE OR NOT YET DUE ATTRIBUTABLE TO SUCH PARTIAL RELEASE
PARCEL, AND (C) COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO LAND USE AND
CERTIFICATES OF OCCUPANCY, EXCEPT TO THE EXTENT OF ANY LEGAL NON-CONFORMING USE
PERMITTED AS OF THE CLOSING DATE;

(XIII)                          ADJACENT BORROWER SHALL HAVE CERTIFIED TO LENDER
THAT, WITH RESPECT TO THE THEN REMAINING PORTIONS OF EACH OF THE RELEASE PARCEL
AND THE REMAINING ADJACENT PARCEL, IT CONTINUES TO HAVE OR HAS OBTAINED THROUGH
ONE OR MORE RECIPROCAL EASEMENT OR OTHER AGREEMENTS APPROVED BY LENDER IN ITS
REASONABLE JUDGMENT, SUBSTANTIALLY THE SAME (A) ACCESS FOR ALL OF THE
IMPROVEMENTS ON SUCH REMAINING PORTIONS OF EACH OF THE RELEASE PARCEL AND THE
REMAINING ADJACENT PARCEL TO PARKING, VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS FROM PUBLIC ROADS AND COMMON AREAS, AND (B) UTILITY SERVICES IN ALL OF
THE IMPROVEMENTS ON SUCH REMAINING PORTIONS OF EACH OF THE RELEASE PARCEL AND
THE REMAINING ADJACENT PARCEL, IN EACH INSTANCE AS EXISTS AS OF THE DATE
IMMEDIATELY PRECEDING SUCH RELEASE PARCEL SALE, IT BEING AGREED THAT LENDER WILL
SUBORDINATE THE LIEN OF THE MORTGAGE TO ANY SUCH RECIPROCAL EASEMENT AGREEMENT
OR OTHER AGREEMENT APPROVED BY LENDER IN ITS REASONABLE JUDGMENT;

(XIV)                         BORROWERS SHALL DELIVER TO LENDER, AT BORROWERS’
SOLE COST AND EXPENSE, NEW OR UPDATED ALTA/ASCM SURVEYS OF THE REMAINING PORTION
OF THE RELEASE PARCEL AND SUCH PARTIAL RELEASE PARCEL, WHICH SURVEYS SHALL
SUBSTANTIALLY CONFORM TO LENDER’S THEN-CURRENT REQUIREMENTS FOR SURVEYS TO BE
DELIVERED IN CONNECTION WITH ITS LOANS;

(XV)                            THE TITLE COMPANY SHALL ISSUE AN ENDORSEMENT TO
THE TITLE INSURANCE POLICY REGARDING THE VALIDITY OF LENDER’S LIEN ON THE
REMAINING PORTION OF THE RELEASE PARCEL AFTER SUCH RELEASE PARCEL SALE AND ANY
OTHER ENDORSEMENTS REASONABLY REQUESTED BY LENDER IN CONNECTION WITH SUCH
RELEASE PARCEL SALE;

(XVI)                         IF A SECURITIZATION HAS OCCURRED AND THE RELEASE
PARCEL SALE COVERS LESS THAN THE ENTIRE RELEASE PARCEL, BORROWERS SHALL HAVE
PROVIDED TO LENDER AN OPINION LETTER FROM COUNSEL REASONABLY SATISFACTORY TO
LENDER CONFIRMING THAT SUCH RELEASE PARCEL SALE SHALL NOT CONSTITUTE A
“SIGNIFICANT MODIFICATION” OF THE LOAN WITHIN THE MEANING OF SECTION 1.1001-3 OF
THE REGULATIONS OF THE UNITED STATES DEPARTMENT OF THE TREASURY OR WOULD
OTHERWISE VIOLATE ANY OF THE PROVISIONS OF THE FEDERAL INCOME TAX LAW RELATING
TO REAL ESTATE MORTGAGE INVESTMENT CONDUITS, WHICH APPEAR AT SECTION 860A
THROUGH 860G OF SUBCHAPTER M OF CHAPTER 1 OF THE CODE, AS AMENDED, AND RELATED
PROVISIONS AND REGULATIONS (INCLUDING ANY APPLICABLE PROPOSED REGULATIONS) AND
RULINGS PROMULGATED THEREUNDER, AS THE FOREGOING MAY BE IN EFFECT FROM TIME TO
TIME (COLLECTIVELY, THE “REMIC REQUIREMENTS”), AND LENDER SHALL NOT OTHERWISE
HAVE ANY REASONABLE BELIEF (BASED ON AN OPINION OF COUNSEL OR A CERTIFIED PUBLIC
ACCOUNTANT) THAT SUCH RELEASE

78


--------------------------------------------------------------------------------


PARCEL SALE WILL CONSTITUTE SUCH A “SIGNIFICANT MODIFICATION” OR OTHERWISE
VIOLATE SUCH REMIC REQUIREMENTS; AND

(XVII)                      BORROWERS SHALL HAVE DELIVERED TO LENDER (A) ANY
AMENDMENTS TO THE LOAN DOCUMENTS DEEMED REASONABLY NECESSARY BY LENDER IN ORDER
TO EFFECTUATE THE RELEASE OF SUCH PARTIAL RELEASE PARCEL AND/OR TO CONTINUE TO
RETAIN ALL OF ITS RIGHTS IN THE REMAINING PORTION OF THE RELEASE PARCEL AND/OR
THE REMAINING ADJACENT PARCEL, AND (B) ALL DOCUMENTS AND INFORMATION REASONABLY
REQUESTED BY LENDER IN ORDER TO VERIFY THE SATISFACTION OF THE FOREGOING
CONDITIONS.

(B)                                 WITH RESPECT TO ANY PROPOSED RELEASE PARCEL
SALE THAT DOES NOT CLOSE FOR ANY REASON, ON THE EARLIER TO OCCUR OF (I) FIVE (5)
BUSINESS DAYS AFTER THE DATE ON WHICH LENDER IS NOTIFIED THAT SUCH RELEASE
PARCEL SALE WILL NOT CLOSE, OR (II) THE ONE HUNDRED THIRTY-FIFTH (135TH) DAY
FOLLOWING THE DELIVERY TO LENDER OF THE RELATED SALE REQUEST, LENDER SHALL BE
REIMBURSED FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION THEREWITH.

(C)                                  IN THE EVENT THAT A RELEASE PARCEL SALE
WITH RESPECT TO WHICH A SALE REQUEST WAS SUBMITTED TO LENDER DOES NOT CLOSE
WITHIN ONE HUNDRED THIRTY-FIVE (135) DAYS AFTER THE DATE OF SUCH SALE REQUEST,
IF ADJACENT BORROWER WISHES TO PROCEED WITH SUCH RELEASE PARCEL SALE, ADJACENT
BORROWER SHALL BE REQUIRED TO RE-SUBMIT AN UPDATED SALE REQUEST TO LENDER AND
SATISFY THE CONDITIONS SET FORTH IN SECTION 2.5.1(A) HEREOF WITH RESPECT TO THE
RELEASE PARCEL SALE WHICH IS THE SUBJECT OF SUCH RESUBMITTED SALE REQUEST AS OF
THE DATE OF SUCH RESUBMISSION.

(D)                                 WITH RESPECT TO ANY RELEASE PARCEL SALE,
UPON SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2.5.1(A) HEREOF,
LENDER, AT THE SOLE COST AND EXPENSE OF BORROWERS, SHALL EXECUTE AND DELIVER TO
BORROWERS RELEASES, SATISFACTIONS, RECONVEYANCES, DISCHARGES, TERMINATIONS
AND/OR ASSIGNMENTS, AS APPLICABLE AND AS REASONABLY REQUESTED BY BORROWERS, OF
THE MORTGAGE AND THE OTHER LOAN DOCUMENTS RELATING TO THE APPLICABLE PARTIAL
RELEASE PARCEL.

(E)                                  WITH RESPECT TO A RELEASE PARCEL SALE, UPON
THE FULL EXECUTION, DELIVERY AND, AS APPROPRIATE, RECORDATION OR FILING OF THE
APPLICABLE DOCUMENTS CONTEMPLATED UNDER SECTION 2.5.1(D) HEREOF, ALL REFERENCES
IN THIS AGREEMENT TO THE TERMS “RELEASE PARCEL” AND “ADJACENT PROPERTY” SHALL BE
DEEMED TO EXCLUDE THE APPLICABLE PARTIAL RELEASE PARCEL FOR ALL PURPOSES
HEREUNDER.

2.5.2                     Releases of Remaining Adjacent Parcel.

(A)                                  CONDITIONS FOR RELEASE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, ADJACENT BORROWER SHALL HAVE THE RIGHT, WITHOUT THE PRIOR CONSENT OF
LENDER AND WITHOUT VIOLATING THE LOAN DOCUMENTS, TO (1) SELL ONE OR MORE
PORTIONS OF THE REMAINING ADJACENT PARCEL (EACH, INCLUDING THE ENTIRE REMAINING
ADJACENT PARCEL, A “PARTIAL ADJACENT PARCEL”) EITHER TO A BONAFIDE THIRD PARTY
PURCHASER (A “BONAFIDE ADJACENT PARCEL PURCHASER”) OR TO AN AFFILIATE OF
BORROWER OR ANY OTHER RESTRICTED PARTY (AN “AFFILIATE ADJACENT PARCEL
PURCHASER”; AND TOGETHER WITH A BONAFIDE ADJACENT PARCEL PURCHASER,
INDIVIDUALLY, AN “ADJACENT PARCEL PURCHASER”), OR (2) REFINANCE ONE OR MORE
PARTIAL ADJACENT PARCELS (EACH OF THE FOREGOING, INCLUDING A SALE OR REFINANCING
OF THE ENTIRE REMAINING

79


--------------------------------------------------------------------------------


ADJACENT PARCEL, AN “ADJACENT PARCEL SALE”, IT BEING AGREED THAT, FOR PURPOSES
OF THIS SECTION 2.5.2, A REFINANCING OF A PARTIAL ADJACENT PARCEL, INCLUDING THE
ENTIRE REMAINING ADJACENT PARCEL, SHALL BE TREATED AS AN ADJACENT PARCEL SALE
THEREOF TO AN AFFILIATE ADJACENT PARCEL PURCHASER), AND OBTAIN A RELEASE OF SUCH
PARTIAL ADJACENT PARCEL FROM THE LIENS OF THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS ENCUMBERING SUCH PARTIAL ADJACENT PARCEL, PROVIDED THAT ALL OF THE
FOLLOWING CONDITIONS SHALL BE SATISFIED WITH RESPECT TO EACH SUCH ADJACENT
PARCEL SALE:

(I)                                     AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
THE ANTICIPATED DATE OF SUCH ADJACENT PARCEL SALE, ADJACENT BORROWER SHALL HAVE
SUBMITTED A SALE REQUEST TO LENDER, SPECIFICALLY IDENTIFYING AND LEGALLY
DESCRIBING THE PARTIAL ADJACENT PARCEL THAT ADJACENT BORROWER INTENDS TO SELL,
WHICH PROPOSED PARTIAL ADJACENT PARCEL SHALL, UNLESS IT IS THE ENTIRE REMAINING
ADJACENT PARCEL, BE REASONABLY ACCEPTABLE TO LENDER TAKING INTO ACCOUNT ITS
POTENTIAL IMPACT ON THE VALUE OF THE REMAINING PORTIONS OF THE REMAINING
ADJACENT PARCEL AND THE RELEASE PARCEL, WHICH SALE REQUEST SHALL INCLUDE A COPY
OF THE CONTRACT OF SALE RELATING TO SUCH ADJACENT PARCEL SALE AND AN OFFICER’S
CERTIFICATE PROVIDING A CERTIFICATION THAT (A) AS OF THE DATE OF SUCH SALE
REQUEST, NO MONETARY DEFAULT NOR ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (B) THE PROPOSED PURCHASER IS A BONAFIDE ADJACENT PARCEL PURCHASER
OR AN AFFILIATE ADJACENT PARCEL PURCHASER, AS APPLICABLE, AND (C) THE COPY OF
THE CONTRACT OF SALE RELATING TO SUCH ADJACENT PARCEL SALE ATTACHED TO SUCH
CERTIFICATION IS TRUE, CORRECT AND COMPLETE;

(II)                                  ADJACENT BORROWER SHALL HAVE DELIVERED TO
LENDER REASONABLY DETAILED INFORMATION REGARDING THE TERMS OF, AND THE ACTUAL
AND REASONABLY ANTICIPATED COSTS AND EXPENSES ASSOCIATED WITH, SUCH ADJACENT
PARCEL SALE IN ORDER TO ENABLE LENDER TO REASONABLY DETERMINE THE ADJACENT
PARCEL RELEASE PRICE WITH RESPECT THERETO, ALL OF WHICH SHALL BE CERTIFIED BY
ADJACENT BORROWER TO LENDER AS TRUE, COMPLETE AND CORRECT;

(III)                               ALL ACCRUED AND UNPAID INTEREST AND ANY
UNPAID OR UNREIMBURSED AMOUNTS IN RESPECT OF THE LOAN AND ANY OTHER SUM THEN DUE
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY APPLICABLE BREAKAGE COSTS, SHALL HAVE BEEN PAID IN FULL OR SHALL
HAVE BEEN ARRANGED TO BE PAID IN FULL CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH
ADJACENT PARCEL SALE; PROVIDED, HOWEVER, IF SUCH ADJACENT PARCEL SALE CLOSES ON
A DATE WHICH IS NOT A PAYMENT DATE, BORROWERS SHALL ALSO HAVE PAID OR SHALL HAVE
ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH ADJACENT PARCEL
SALE INTEREST ON THE ADJACENT PARCEL RELEASE PRICE TO, BUT NOT INCLUDING, THE
NEXT SUCCEEDING NINTH (9TH) DAY OF A CALENDAR MONTH;

(IV)                              IF THE CLOSING OF SUCH ADJACENT PARCEL SALE
SHALL OCCUR PRIOR TO THE PREPAYMENT FEE RELEASE DATE, BORROWERS SHALL HAVE PAID
OR SHALL HAVE ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH
ADJACENT PARCEL SALE THE PREPAYMENT FEE BASED ON THE AMOUNT OF THE APPLICABLE
ADJACENT PARCEL RELEASE PRICE;

80


--------------------------------------------------------------------------------


(V)                                 IF THE ADJACENT PARCEL PURCHASER IS A
BONAFIDE ADJACENT PARCEL PURCHASER, IN ADDITION TO THE AMOUNTS SET FORTH IN THE
FOREGOING CLAUSES (III) AND (IV), BORROWERS SHALL HAVE PAID, OR SHALL HAVE
ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH ADJACENT PARCEL
SALE, TO LENDER A RELEASE PRICE WITH RESPECT TO THE SALE OF SUCH PARTIAL
ADJACENT PARCEL EQUAL TO THE GREATER OF THE FOLLOWING (WHICHEVER OF THE
FOLLOWING SUBCLAUSE (A) OR (B) IS GREATER, SUCH PARTIAL ADJACENT PARCEL’S
“BONAFIDE ADJACENT PARCEL RELEASE PRICE”), WHICH BONAFIDE ADJACENT PARCEL
RELEASE PRICE SHALL BE APPLIED AS CONTEMPLATED BY SECTION 2.4.3 HEREOF:

(A)                              (1) THE GROSS SALES PRICE FOR SUCH PARTIAL
ADJACENT PARCEL, LESS (2) THE AMOUNT OF ALL REASONABLE AND CUSTOMARY CLOSING
COSTS IN CONNECTION WITH SUCH ADJACENT PARCEL SALE ACTUALLY PAID BY ANY BORROWER
TO ANY PERSON WHO IS NOT A RESTRICTED PARTY OR ANY AFFILIATE THEREOF; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL SUCH CLOSING COSTS EXCEED EIGHT PERCENT (8%) OF
SUCH GROSS SALES PRICE; OR

(B)                                ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
PER ACRE ALLOCATED LOAN AMOUNT FOR SUCH PORTION OF THE REMAINING ADJACENT
PARCEL;

(VI)                              IF THE ADJACENT PARCEL PURCHASER IS AN
AFFILIATE ADJACENT PARCEL PURCHASER, IN ADDITION TO THE AMOUNTS SET FORTH IN THE
FOREGOING CLAUSES (III) AND (IV), BORROWERS SHALL HAVE PAID, OR SHALL HAVE
ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH ADJACENT PARCEL
SALE, TO LENDER A RELEASE PRICE WITH RESPECT TO THE SALE OF SUCH PARTIAL
ADJACENT PARCEL EQUAL TO THE GREATER OF THE FOLLOWING (WHICHEVER OF THE
FOLLOWING SUBCLAUSE (A) OR (B) IS GREATER, THE “AFFILIATE ADJACENT PARCEL
RELEASE PRICE”; AND WHICHEVER OF THE BONAFIDE ADJACENT PARCEL RELEASE PRICE OR
THE AFFILIATE ADJACENT PARCEL RELEASE PRICE SHALL BE APPLICABLE IN ANY INSTANCE,
THE “ADJACENT PARCEL RELEASE PRICE”), WHICH AFFILIATE ADJACENT PARCEL RELEASE
PRICE SHALL BE APPLIED AS CONTEMPLATED BY SECTION 2.4.3 HEREOF:

(A)                              EIGHTY-FIVE PERCENT (85%) OF THE APPRAISED
VALUE OF SUCH PARTIAL ADJACENT PARCEL; OR

(B)                                ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
PER ACRE ALLOCATED LOAN AMOUNT FOR SUCH PORTION OF THE REMAINING ADJACENT
PARCEL;

(VII)                           IF THE ADJACENT PARCEL PURCHASER IS AN AFFILIATE
ADJACENT PARCEL PURCHASER, SIMULTANEOUSLY WITH THE CLOSING OF SUCH ADJACENT
PARCEL SALE, (A) IF SUCH ADJACENT PARCEL PURCHASER IS A JOINT VENTURE, AT
LENDER’S ELECTION, THE OWNERSHIP INTEREST(S) OF ANY AFFILIATE JOINT VENTURE
COUNTERPARTY SHALL BE PLEDGED TO LENDER AS ADDITIONAL COLLATERAL FOR THE
OBLIGATIONS, WHICH PLEDGE SHALL CONSTITUTE A FIRST PRIORITY LIEN THEREON, AND
BORROWERS SHALL HAVE (1) OBTAINED THE CONSENT OF EACH UNAFFILIATED JOINT VENTURE
COUNTERPARTY TO SUCH PLEDGE, AND (2)

81


--------------------------------------------------------------------------------


EXECUTED AND DELIVERED, AND CAUSED ANY SUCH AFFILIATE JOINT VENTURE COUNTERPARTY
AND UNAFFILIATED JOINT VENTURE COUNTERPARTY TO EXECUTE AND DELIVER, SUCH
DOCUMENTS AND INSTRUMENTS, AND TAKEN SUCH FURTHER ACTIONS, AND CAUSED ANY SUCH
AFFILIATE JOINT VENTURE COUNTERPARTY AND UNAFFILIATED JOINT VENTURE COUNTERPARTY
TO TAKE ANY SUCH FURTHER ACTIONS, AS REASONABLY REQUESTED BY LENDER TO EVIDENCE,
SECURE AND PERFECT SUCH PLEDGE OF THE OWNERSHIP INTEREST(S) OF ANY AFFILIATE
JOINT VENTURE COUNTERPARTY, OR (B) IF SUCH ADJACENT PARCEL PURCHASER IS AN
AFFILIATE ADJACENT PARCEL PURCHASER OF ANY KIND, WHETHER OR NOT A JOINT VENTURE,
AT LENDER’S ELECTION, WHICH IN THE CASE OF AN ADJACENT PARCEL PURCHASER WHO IS A
JOINT VENTURE, WOULD BE IN LIEU OF THE FOREGOING CLAUSE (A), A SECURITY INTEREST
IN ANY FUTURE SALES PROCEEDS FROM THE SALE OF SUCH PARTIAL ADJACENT PARCEL SHALL
BE PLEDGED TO LENDER AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS, WHICH PLEDGE
SHALL CONSTITUTE A FIRST PRIORITY LIEN THEREON, AND BORROWERS SHALL HAVE
EXECUTED SUCH DOCUMENTS AND INSTRUMENTS, AND TAKEN SUCH FURTHER ACTIONS, AS
REASONABLY REQUESTED BY LENDER TO EVIDENCE, SECURE AND PERFECT SUCH PLEDGE;
PROVIDED, HOWEVER, THAT IN THE CASE OF EITHER CLAUSE (A) OR CLAUSE (B) ABOVE,
SUCH PLEDGE (Y) SHALL NOT PROHIBIT, OR REQUIRE LENDER’S CONSENT TO, A SUBSEQUENT
SALE BY THE ADJACENT PARCEL PURCHASER OF SUCH PARTIAL ADJACENT PARCEL, BUT SHALL
ONLY REQUIRE THAT THE NET PROCEEDS OF ANY SUCH SUBSEQUENT SALE WHICH ARE PAYABLE
TO SUCH ADJACENT PARCEL PURCHASER BE DELIVERED TO LENDER AND BE USED AS A
PREPAYMENT OF THE LOAN PURSUANT TO THE SAME TERMS AND CONDITIONS AS GOVERNED THE
PAYMENT OF THE ADJACENT PARCEL RELEASE PRICE THAT WAS PAID IN CONNECTION WITH
SUCH PARTIAL ADJACENT PARCEL (IT BEING UNDERSTOOD THAT ANY SUCH NET PROCEEDS OF
ANY SUCH SUBSEQUENT SALE SHALL BE DEEMED A PART OF THE PREVIOUSLY-PAID ADJACENT
PARCEL RELEASE PRICE FOR SUCH PARTIAL ADJACENT PARCEL FOR ALL PURPOSES UNDER
THIS AGREEMENT), AND (Z) SHALL TERMINATE UPON THE EARLIER OF (I) ONE (1) YEAR
FROM THE DATE OF SUCH PARTIAL ADJACENT SALE OR (II) THE REPAYMENT IN FULL OF THE
DEBT;

(VIII)                        IF THE ADJACENT PARCEL PURCHASER IS A BONAFIDE
ADJACENT PARCEL PURCHASER, IF SUCH BONAFIDE ADJACENT PARCEL PURCHASER FINANCES
SUCH ADJACENT PARCEL SALE, BORROWERS SHALL HAVE CAUSED SUCH BONAFIDE ADJACENT
PARCEL PURCHASER TO PROVIDE TO CREDIT SUISSE (WHETHER OR NOT CREDIT SUISSE OR
ANY AFFILIATE THEREOF IS THEN “LENDER” UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS), AND SUCH BONAFIDE ADJACENT PARCEL PURCHASER SHALL HAVE COMPLIED WITH
THE TERMS OF, A RIGHT OF FIRST OFFER WITH RESPECT TO SUCH FINANCING, SUCH RIGHT
TO BE ON THE SAME TERMS AND CONDITIONS AS ARE SET FORTH IN ARTICLE XIII HEREOF
(EXCEPT ONLY WITH RESPECT TO THE PARTICULAR ADJACENT PARCEL SALE AND NOT WITH
RESPECT TO A TOTAL REFINANCING LOAN);

(IX)                                IF THE ADJACENT PARCEL PURCHASER IS AN
AFFILIATE ADJACENT PARCEL PURCHASER, IF SUCH AFFILIATE ADJACENT PARCEL PURCHASER
FINANCES SUCH ADJACENT PARCEL SALE, BORROWERS SHALL HAVE CAUSED SUCH AFFILIATE
ADJACENT PARCEL PURCHASER TO PROVIDE TO CREDIT SUISSE (WHETHER OR NOT CREDIT
SUISSE OR ANY AFFILIATE THEREOF IS THEN “LENDER” UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS), AND SUCH AFFILIATE ADJACENT PARCEL PURCHASER SHALL HAVE
COMPLIED WITH THE TERMS OF, (A) A RIGHT OF FIRST OFFER WITH RESPECT TO SUCH
FINANCING, SUCH RIGHT TO BE ON THE SAME TERMS AND CONDITIONS AS ARE SET FORTH IN
SCHEDULE XVII ATTACHED HERETO AND MADE A

82


--------------------------------------------------------------------------------


PART HEREOF, AND (B) A RIGHT OF LAST LOOK WITH RESPECT TO SUCH FINANCING, SUCH
RIGHT TO BE ON THE SAME TERMS AND CONDITIONS AS ARE SET FORTH IN SCHEDULE XVIII
ATTACHED HERETO AND MADE A PART HEREOF;

(X)                                   BORROWERS SHALL HAVE PAID ALL OF THE
ACTUAL OUT-OF-POCKET REASONABLE THIRD PARTY LEGAL FEES AND ACTUAL OUT-OF-POCKET
REASONABLE THIRD PARTY EXPENSES INCURRED BY LENDER IN CONNECTION WITH (A)
REVIEWING AND PROCESSING ANY SALE REQUEST WITH RESPECT TO AN ADJACENT PARCEL
SALE, WHETHER OR NOT THE ADJACENT PARCEL SALE WHICH IS THE SUBJECT OF A SALE
REQUEST ACTUALLY CLOSES, (B) THE SATISFACTION OF ANY OF THE CONDITIONS SET FORTH
IN THIS SECTION 2.5.2(A), AND (C) PROVIDING ALL RELEASE DOCUMENTS IN CONNECTION
WITH ANY ADJACENT PARCEL SALE AS PROVIDED IN SECTION 2.5.2(D) HEREOF;

(XI)                                NO MONETARY DEFAULT NOR ANY EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF THE SUBMISSION BY ADJACENT
BORROWER OF A SALE REQUEST OR AT THE TIME OF THE CLOSING OF SUCH ADJACENT PARCEL
SALE;

(XII)                             AFTER GIVING EFFECT TO THE SALE AND RELEASE OF
SUCH PARTIAL ADJACENT PARCEL, THE THEN REMAINING PORTIONS OF THE RELEASE PARCEL
AND THE REMAINING ADJACENT PARCEL WILL EACH (A) COMPLY, IN ALL MATERIAL
RESPECTS, WITH ALL ZONING ORDINANCES, INCLUDING, WITHOUT LIMITATION, THOSE
RELATED TO PARKING, LOT SIZE AND DENSITY, (B) CONSTITUTE ONE OR MORE SEPARATE
TAX PARCELS, AND NOT BE SUBJECT TO ANY LIEN FOR TAXES DUE OR NOT YET DUE
ATTRIBUTABLE TO SUCH PARTIAL ADJACENT PARCEL, AND (C) COMPLY, IN ALL MATERIAL
RESPECTS, WITH ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION,
THOSE RELATING TO LAND USE AND CERTIFICATES OF OCCUPANCY, EXCEPT TO THE EXTENT
OF ANY LEGAL NON-CONFORMING USE PERMITTED AS OF THE CLOSING DATE;

(XIII)                          ADJACENT BORROWER SHALL HAVE CERTIFIED TO LENDER
THAT, WITH RESPECT TO THE THEN REMAINING PORTIONS OF EACH OF THE RELEASE PARCEL
AND THE REMAINING ADJACENT PARCEL, IT CONTINUES TO HAVE OR HAS OBTAINED THROUGH
ONE OR MORE RECIPROCAL EASEMENT OR OTHER AGREEMENTS APPROVED BY LENDER IN ITS
REASONABLE JUDGMENT, SUBSTANTIALLY THE SAME (A) ACCESS FOR ALL OF THE
IMPROVEMENTS ON SUCH REMAINING PORTIONS OF EACH OF THE RELEASE PARCEL AND THE
REMAINING ADJACENT PARCEL TO PARKING, VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS FROM PUBLIC ROADS AND COMMON AREAS, AND (B) UTILITY SERVICES IN ALL OF
THE IMPROVEMENTS ON SUCH REMAINING PORTIONS OF EACH OF THE RELEASE PARCEL AND
THE REMAINING ADJACENT PARCEL, IN EACH INSTANCE AS EXISTS AS OF THE DATE
IMMEDIATELY PRECEDING SUCH ADJACENT PARCEL SALE, IT BEING AGREED THAT LENDER
WILL SUBORDINATE THE LIEN OF THE MORTGAGE TO ANY SUCH RECIPROCAL EASEMENT
AGREEMENT OR OTHER AGREEMENT APPROVED BY LENDER IN ITS REASONABLE JUDGMENT;

(XIV)                         BORROWERS SHALL DELIVER TO LENDER, AT BORROWERS’
SOLE COST AND EXPENSE, NEW OR UPDATED ALTA/ASCM SURVEYS OF THE REMAINING PORTION
OF THE REMAINING ADJACENT PARCEL AND SUCH PARTIAL ADJACENT PARCEL, WHICH SURVEYS
SHALL SUBSTANTIALLY CONFORM TO LENDER’S THEN-CURRENT REQUIREMENTS FOR SURVEYS TO
BE DELIVERED IN CONNECTION WITH ITS LOANS;

83


--------------------------------------------------------------------------------


(XV)                            THE TITLE COMPANY SHALL ISSUE AN ENDORSEMENT TO
THE TITLE INSURANCE POLICY REGARDING THE VALIDITY OF LENDER’S LIEN ON THE
REMAINING PORTION OF THE REMAINING ADJACENT PARCEL AFTER SUCH ADJACENT PARCEL
SALE AND ANY OTHER ENDORSEMENTS REASONABLY REQUESTED BY LENDER IN CONNECTION
WITH SUCH ADJACENT PARCEL SALE;

(XVI)                         IF A SECURITIZATION HAS OCCURRED AND THE ADJACENT
PARCEL SALE COVERS LESS THAN THE ENTIRE REMAINING ADJACENT PARCEL, BORROWERS
SHALL HAVE PROVIDED TO LENDER AN OPINION LETTER FROM COUNSEL REASONABLY
SATISFACTORY TO LENDER CONFIRMING THAT SUCH ADJACENT PARCEL SALE SHALL NOT
CONSTITUTE A “SIGNIFICANT MODIFICATION” OF THE LOAN WITHIN THE MEANING OF
SECTION 1.1001-3 OF THE REGULATIONS OF THE UNITED STATES DEPARTMENT OF THE
TREASURY OR WOULD OTHERWISE VIOLATE ANY OF THE REMIC REQUIREMENTS, AND LENDER
SHALL NOT OTHERWISE HAVE ANY REASONABLE BELIEF (BASED ON AN OPINION OF COUNSEL
OR A CERTIFIED PUBLIC ACCOUNTANT) THAT SUCH ADJACENT PARCEL SALE WILL CONSTITUTE
SUCH A “SIGNIFICANT MODIFICATION” OR OTHERWISE VIOLATE SUCH REMIC REQUIREMENTS;

(XVII)                      SUCH ADJACENT PARCEL SALE SHALL NOT OCCUR UNTIL
EITHER (A) BORROWERS SHALL HAVE DELIVERED THE RELINQUISHMENT NOTICE, OR (B) THE
QUALIFICATION CONDITIONS HAVE NOT BEEN SATISFIED ON OR PRIOR TO THE CONSTRUCTION
QUALIFICATION DATE;

(XVIII)                   BORROWERS SHALL HAVE PAID THE NON-QUALIFIED MANDATORY
PREPAYMENT OR SHALL HAVE DELIVERED A NON-QUALIFIED PREPAYMENT LETTER OF CREDIT
IN LIEU THEREOF, IN EITHER INSTANCE, ON OR BEFORE THE DATE REQUIRED UNDER, AND
OTHERWISE IN ACCORDANCE WITH THE TERMS OF, SECTION 2.4.2(C) HEREOF; AND

(XIX)                           BORROWERS SHALL HAVE DELIVERED TO LENDER (A) ANY
AMENDMENTS TO THE LOAN DOCUMENTS DEEMED REASONABLY NECESSARY BY LENDER IN ORDER
TO EFFECTUATE THE RELEASE OF SUCH PARTIAL ADJACENT PARCEL AND/OR TO CONTINUE TO
RETAIN ALL OF ITS RIGHTS IN THE REMAINING PORTION OF REMAINING ADJACENT PARCEL
AND/OR THE RELEASE PARCEL, AND (B) ALL DOCUMENTS AND INFORMATION REASONABLY
REQUESTED BY LENDER IN ORDER TO VERIFY THE SATISFACTION OF THE FOREGOING
CONDITIONS.

(B)                                 WITH RESPECT TO ANY PROPOSED ADJACENT PARCEL
SALE THAT DOES NOT CLOSE FOR ANY REASON, ON THE EARLIER TO OCCUR OF (I) FIVE (5)
BUSINESS DAYS AFTER THE DATE ON WHICH LENDER IS NOTIFIED THAT SUCH ADJACENT
PARCEL SALE WILL NOT CLOSE, OR (II) THE ONE HUNDRED THIRTY-FIFTH (135TH) DAY
FOLLOWING THE DELIVERY TO LENDER OF THE RELATED SALE REQUEST, LENDER SHALL BE
REIMBURSED FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION THEREWITH.

(C)                                  IN THE EVENT THAT AN ADJACENT PARCEL SALE
WITH RESPECT TO WHICH A SALE REQUEST WAS SUBMITTED TO LENDER DOES NOT CLOSE
WITHIN ONE HUNDRED THIRTY-FIVE (135) DAYS AFTER THE DATE OF SUCH SALE REQUEST,
IF ADJACENT BORROWER WISHES TO PROCEED WITH SUCH ADJACENT PARCEL SALE, ADJACENT
BORROWER SHALL BE REQUIRED TO RE-SUBMIT AN UPDATED SALE REQUEST TO LENDER AND
SATISFY THE CONDITIONS SET FORTH IN SECTION 2.5.2(A) HEREOF WITH RESPECT TO THE
ADJACENT PARCEL SALE WHICH IS THE SUBJECT OF SUCH RESUBMITTED SALE REQUEST AS OF
THE DATE OF SUCH RESUBMISSION.

84


--------------------------------------------------------------------------------


(D)                                 WITH RESPECT TO ANY ADJACENT PARCEL SALE,
UPON SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2.5.2(A) HEREOF,
LENDER, AT THE SOLE COST AND EXPENSE OF BORROWERS, SHALL EXECUTE AND DELIVER TO
BORROWERS RELEASES, SATISFACTIONS, RECONVEYANCES, DISCHARGES, TERMINATIONS
AND/OR ASSIGNMENTS, AS APPLICABLE AND AS REASONABLY REQUESTED BY BORROWERS, OF
THE MORTGAGE AND THE OTHER LOAN DOCUMENTS RELATING TO THE APPLICABLE PARTIAL
ADJACENT PARCEL.

(E)                                  WITH RESPECT TO AN ADJACENT PARCEL SALE,
UPON THE FULL EXECUTION, DELIVERY AND, AS APPROPRIATE, RECORDATION OR FILING OF
THE APPLICABLE DOCUMENTS CONTEMPLATED UNDER SECTION 2.5.2(D) HEREOF, ALL
REFERENCES IN THIS AGREEMENT TO THE TERMS “REMAINING ADJACENT PARCEL” AND
“ADJACENT PROPERTY” SHALL BE DEEMED TO EXCLUDE THE APPLICABLE PARTIAL ADJACENT
PARCEL FOR ALL PURPOSES HEREUNDER.


2.5.3                     RELEASE OF IP.

(A)                                  CONDITIONS FOR RELEASE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, IN THE EVENT THAT IP BORROWER SHALL DESIRE TO SELL THE IP (IN WHOLE
BUT NOT IN PART) (AN “IP SALE”), TO EITHER A BONAFIDE THIRD PARTY PURCHASER (A
“BONAFIDE IP PURCHASER”) OR TO AN AFFILIATE OF BORROWER OR ANY OTHER RESTRICTED
PARTY (AN “AFFILIATE IP PURCHASER”; AND TOGETHER WITH A BONAFIDE IP PURCHASER,
INDIVIDUALLY, AN “IP PURCHASER”), IP BORROWER SHALL HAVE THE RIGHT, WITHOUT THE
PRIOR CONSENT OF LENDER AND WITHOUT VIOLATING THE LOAN DOCUMENTS, TO SELL THE
ENTIRE IP AND OBTAIN A RELEASE OF THE IP FROM THE LIENS OF THE MORTGAGE AND THE
OTHER LOAN DOCUMENTS ENCUMBERING THE IP, PROVIDED THAT ALL OF THE FOLLOWING
CONDITIONS SHALL BE SATISFIED WITH RESPECT TO SUCH IP SALE:

(I)                                     IP BORROWER SHALL HAVE SUBMITTED A SALE
REQUEST TO LENDER AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE ANTICIPATED DATE
OF SUCH IP SALE, WHICH SHALL INCLUDE A COPY OF THE CONTRACT OF SALE RELATING TO
SUCH IP SALE AND AN OFFICER’S CERTIFICATE PROVIDING A CERTIFICATION THAT (A) AS
OF THE DATE OF SUCH SALE REQUEST, NO MONETARY DEFAULT NOR ANY EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (B) THE PROPOSED PURCHASER IS A BONAFIDE
IP PURCHASER OR AN AFFILIATE IP PURCHASER, AS APPLICABLE, AND (C) THE COPY OF
THE CONTRACT OF SALE RELATING TO SUCH IP SALE ATTACHED TO SUCH CERTIFICATION IS
TRUE, CORRECT AND COMPLETE;

(II)                                  IP BORROWER SHALL HAVE DELIVERED TO LENDER
REASONABLY DETAILED INFORMATION REGARDING THE TERMS OF, AND THE ACTUAL AND
REASONABLY ANTICIPATED COSTS AND EXPENSES ASSOCIATED WITH, SUCH IP SALE IN ORDER
TO ENABLE LENDER TO REASONABLY DETERMINE THE IP RELEASE PRICE WITH RESPECT
THERETO, ALL OF WHICH SHALL BE CERTIFIED BY IP BORROWER TO LENDER AS TRUE,
COMPLETE AND CORRECT;

(III)                               ALL ACCRUED AND UNPAID INTEREST AND ANY
UNPAID OR UNREIMBURSED AMOUNTS IN RESPECT OF THE LOAN AND ANY OTHER SUM THEN DUE
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY APPLICABLE BREAKAGE COSTS, SHALL HAVE BEEN PAID IN FULL OR SHALL
HAVE BEEN ARRANGED TO BE PAID IN FULL CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH
IP SALE; PROVIDED, HOWEVER, IF SUCH IP SALE CLOSES ON A DATE WHICH IS NOT A
PAYMENT DATE, BORROWERS SHALL ALSO HAVE PAID OR SHALL HAVE ARRANGED TO BE PAID
CONTEMPORANEOUSLY WITH THE CLOSING OF

85


--------------------------------------------------------------------------------


SUCH IP SALE, INTEREST ON THE IP RELEASE PRICE TO, BUT NOT INCLUDING, THE NEXT
SUCCEEDING NINTH (9TH) DAY OF A CALENDAR MONTH;

(IV)                              IF THE CLOSING OF SUCH IP SALE SHALL OCCUR
PRIOR TO THE PREPAYMENT FEE RELEASE DATE, BORROWERS SHALL HAVE PAID OR SHALL
HAVE ARRANGED TO BE PAID CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH IP SALE, THE
PREPAYMENT FEE BASED ON THE IP RELEASE PRICE;

(V)                                 IF THE IP PURCHASER IS A BONAFIDE IP
PURCHASER, IN ADDITION TO THE AMOUNTS SET FORTH IN THE FOREGOING CLAUSES (III)
AND (IV), BORROWERS SHALL HAVE PAID, OR SHALL HAVE ARRANGED TO BE PAID
CONTEMPORANEOUSLY WITH THE CLOSING OF THE IP SALE, TO LENDER A RELEASE PRICE
WITH RESPECT TO THE IP EQUAL TO THE GREATER OF THE FOLLOWING (WHICHEVER OF THE
FOLLOWING SUBCLAUSE (A) OR (B) IS GREATER, THE “BONAFIDE IP RELEASE PRICE”),
WHICH BONAFIDE IP RELEASE PRICE SHALL BE APPLIED AS CONTEMPLATED BY SECTION
2.4.3 HEREOF:

(A)                              (1) THE GROSS SALES PRICE FOR THE IP, LESS (2)
THE AMOUNT OF ALL REASONABLE AND CUSTOMARY CLOSING COSTS IN CONNECTION WITH SUCH
IP SALE ACTUALLY PAID BY ANY BORROWER TO ANY PERSON WHO IS NOT A RESTRICTED
PARTY OR ANY AFFILIATE THEREOF; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL SUCH
CLOSING COSTS EXCEED THREE PERCENT (3%) OF SUCH GROSS SALES PRICE; OR

(B)                                ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
ALLOCATED LOAN AMOUNT FOR THE IP;

(VI)                              IF THE IP PURCHASER IS AN AFFILIATE IP
PURCHASER, IN ADDITION TO THE AMOUNTS SET FORTH IN THE FOREGOING CLAUSES (III)
AND (IV), BORROWERS SHALL HAVE PAID, OR SHALL HAVE ARRANGED TO BE PAID
CONTEMPORANEOUSLY WITH THE CLOSING OF THE IP SALE, TO LENDER A RELEASE PRICE
WITH RESPECT TO THE IP EQUAL TO THE GREATER OF THE FOLLOWING (WHICHEVER OF THE
FOLLOWING SUBCLAUSE (A) OR (B) IS GREATER, THE “AFFILIATE IP RELEASE PRICE”; AND
WHICHEVER OF THE BONAFIDE IP RELEASE PRICE OR THE AFFILIATE IP RELEASE PRICE
SHALL BE APPLICABLE, THE “IP RELEASE PRICE”), WHICH AFFILIATE IP RELEASE PRICE
SHALL BE APPLIED AS CONTEMPLATED BY SECTION 2.4.3 HEREOF:

(A)                              (1) THE GROSS SALES PRICE FOR THE IP, LESS (2)
THE AMOUNT OF ALL REASONABLE AND CUSTOMARY CLOSING COSTS IN CONNECTION WITH SUCH
IP SALE ACTUALLY PAID BY ANY BORROWER TO ANY PERSON WHO IS NOT A RESTRICTED
PARTY OR ANY AFFILIATE THEREOF; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL SUCH
CLOSING COSTS EXCEED THREE PERCENT (3%) OF SUCH GROSS SALES PRICE; OR

(B)                                EIGHTY MILLION DOLLARS ($80,000,000.00);

(VII)                           IF THE IP PURCHASER IS AN AFFILIATE IP
PURCHASER, SIMULTANEOUSLY WITH THE CLOSING OF THE IP SALE, (A) IF SUCH IP
PURCHASER IS A JOINT VENTURE, AT LENDER’S ELECTION, THE OWNERSHIP INTEREST(S) OF
ANY AFFILIATE JOINT VENTURE COUNTERPARTY SHALL BE PLEDGED TO LENDER AS
ADDITIONAL COLLATERAL FOR THE OBLIGATIONS, WHICH PLEDGE SHALL CONSTITUTE A FIRST
PRIORITY LIEN THEREON, AND

86


--------------------------------------------------------------------------------


BORROWERS SHALL HAVE (1) OBTAINED THE CONSENT OF EACH UNAFFILIATED JOINT VENTURE
COUNTERPARTY TO SUCH PLEDGE, AND (2) EXECUTED AND DELIVERED, AND CAUSED ANY SUCH
AFFILIATE JOINT VENTURE COUNTERPARTY AND UNAFFILIATED JOINT VENTURE COUNTERPARTY
TO EXECUTE AND DELIVER, SUCH DOCUMENTS AND INSTRUMENTS, AND TAKEN SUCH FURTHER
ACTIONS, AND CAUSED ANY SUCH AFFILIATE JOINT VENTURE COUNTERPARTY AND
UNAFFILIATED JOINT VENTURE COUNTERPARTY TO TAKE ANY SUCH FURTHER ACTIONS, AS
REASONABLY REQUESTED BY LENDER TO EVIDENCE, SECURE AND PERFECT SUCH PLEDGE OF
THE OWNERSHIP INTEREST(S) OF ANY AFFILIATE JOINT VENTURE COUNTERPARTY, OR (B) IF
SUCH IP PURCHASER IS AN AFFILIATE IP PURCHASER OF ANY KIND, WHETHER OR NOT A
JOINT VENTURE, AT LENDER’S ELECTION, WHICH IN THE CASE OF AN IP PURCHASER WHO IS
A JOINT VENTURE, WOULD BE IN LIEU OF THE FOREGOING CLAUSE (A), A SECURITY
INTEREST IN ANY FUTURE SALES PROCEEDS FROM THE SALE OF THE IP SHALL BE PLEDGED
TO LENDER AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS, WHICH PLEDGE SHALL
CONSTITUTE A FIRST PRIORITY LIEN THEREON, AND BORROWERS SHALL HAVE EXECUTED SUCH
DOCUMENTS AND INSTRUMENTS, AND TAKEN SUCH FURTHER ACTIONS, AS REASONABLY
REQUESTED BY LENDER TO EVIDENCE, SECURE AND PERFECT SUCH PLEDGE; PROVIDED,
HOWEVER, THAT IN THE CASE OF EITHER CLAUSE (A) OR CLAUSE (B) ABOVE, SUCH PLEDGE
(Y) SHALL NOT PROHIBIT, OR REQUIRE LENDER’S CONSENT TO, A SUBSEQUENT SALE BY THE
IP PURCHASER OF THE IP, BUT SHALL ONLY REQUIRE THAT THE NET PROCEEDS OF ANY SUCH
SUBSEQUENT SALE WHICH ARE PAYABLE TO THE IP PURCHASER BE DELIVERED TO LENDER AND
BE USED AS A PREPAYMENT OF THE LOAN PURSUANT TO THE SAME TERMS AND CONDITIONS AS
GOVERNED THE PAYMENT OF THE IP RELEASE PRICE (IT BEING UNDERSTOOD THAT ANY SUCH
NET PROCEEDS OF ANY SUCH SUBSEQUENT SALE SHALL BE DEEMED A PART OF THE
PREVIOUSLY-PAID IP RELEASE PRICE FOR ALL PURPOSES UNDER THIS AGREEMENT), AND (Z)
SHALL TERMINATE UPON THE EARLIER OF (I) ONE (1) YEAR FROM THE DATE OF THE IP
SALE OR (II) THE REPAYMENT IN FULL OF THE DEBT;

(VIII)                        BORROWERS SHALL HAVE PAID ALL OF THE ACTUAL
OUT-OF-POCKET REASONABLE THIRD PARTY LEGAL FEES AND ACTUAL OUT-OF-POCKET
REASONABLE THIRD PARTY EXPENSES INCURRED BY LENDER IN CONNECTION WITH (A)
REVIEWING AND PROCESSING ANY SALE REQUEST WITH RESPECT TO AN IP SALE, WHETHER OR
NOT THE IP SALE WHICH IS THE SUBJECT OF A SALE REQUEST ACTUALLY CLOSES, (B) THE
SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN THIS SECTION 2.5.3(A), AND
(C) PROVIDING ALL RELEASE DOCUMENTS IN CONNECTION WITH ANY IP SALE AS PROVIDED
IN SECTION 2.5.3(D) HEREOF;

(IX)                                NO MONETARY DEFAULT NOR ANY EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF THE SUBMISSION BY IP
BORROWER OF A SALE REQUEST OR AT THE TIME OF THE CLOSING OF AN IP SALE;

(X)                                   THERE SHALL ONLY BE ONE (1) IP SALE;

(XI)                                THE IP PURCHASER SHALL ENTER INTO ONE OR
MORE ROYALTY FREE LICENSE AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BORROWERS AND LENDER, APPLYING THE STANDARDS OF A PRUDENT
COMMERCIAL MORTGAGE LOAN LENDER, PURSUANT TO WHICH SUCH IP PURCHASER SHALL
LICENSE TO EACH BORROWER ALL OF THE IP THAT IS REASONABLY NECESSARY OR DESIRABLE
TO OPERATE ITS PROPERTY AS THEN BEING OPERATED AND AS THEN CONTEMPLATED TO BE
OPERATED IN THE FUTURE (COLLECTIVELY, THE “PURCHASER LICENSED IP”), AND EACH
APPLICABLE BORROWER, AT BORROWERS’ SOLE

87


--------------------------------------------------------------------------------


COST AND EXPENSE, SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, TO AND FOR THE BENEFIT OF LENDER, A SECURITY INTEREST AGREEMENT
COVERING SUCH PURCHASER LICENSED IP, TOGETHER WITH SUCH OTHER FINANCING
STATEMENTS, DOCUMENTS AND/OR INSTRUMENTS REASONABLY REQUIRED BY LENDER IN ORDER
TO PERFECT ITS SECURITY INTEREST IN THE PURCHASER LICENSED IP AND TO ENABLE
LENDER TO FORECLOSE ON SUCH PURCHASER LICENSED IP UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL OF THE FOREGOING TO BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER; AND

(XII)                             BORROWERS SHALL HAVE DELIVERED TO LENDER (A)
ANY AMENDMENTS TO THE LOAN DOCUMENTS DEEMED REASONABLY NECESSARY BY LENDER IN
ORDER TO EFFECTUATE THE RELEASE OF THE IP, AND (B) ALL DOCUMENTS AND INFORMATION
REASONABLY REQUESTED BY LENDER IN ORDER TO VERIFY THE SATISFACTION OF THE
FOREGOING CONDITIONS.

(B)                                 WITH RESPECT TO ANY PROPOSED IP SALE THAT
DOES NOT CLOSE FOR ANY REASON, ON THE EARLIER TO OCCUR OF (I) FIVE (5) BUSINESS
DAYS AFTER THE DATE ON WHICH LENDER IS NOTIFIED THAT SUCH IP SALE WILL NOT
CLOSE, OR (B) THE ONE HUNDRED THIRTY-FIFTH (135TH) DAY FOLLOWING THE DELIVERY TO
LENDER OF THE RELATED SALE REQUEST, LENDER SHALL BE REIMBURSED FOR ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES) INCURRED IN CONNECTION THEREWITH.

(C)                                  IN THE EVENT THAT AN IP SALE WITH RESPECT
TO WHICH A SALE REQUEST WAS SUBMITTED TO LENDER DOES NOT CLOSE WITHIN ONE
HUNDRED THIRTY-FIVE (135) DAYS AFTER THE DATE OF SUCH SALE REQUEST, IF IP
BORROWER WISHES TO PROCEED WITH SUCH IP SALE, IP BORROWER SHALL BE REQUIRED TO
RE-SUBMIT AN UPDATED SALE REQUEST TO LENDER AND SATISFY THE CONDITIONS SET FORTH
IN SECTION 2.5.3(A) HEREOF WITH RESPECT TO THE IP SALE WHICH IS THE SUBJECT OF
SUCH RESUBMITTED SALE REQUEST AS OF THE DATE OF SUCH RESUBMISSION.

(D)                                 WITH RESPECT TO AN IP SALE, UPON
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2.5.3(A) HEREOF, LENDER, AT
THE SOLE COST AND EXPENSE OF BORROWERS, SHALL EXECUTE AND DELIVER TO BORROWERS
RELEASES, SATISFACTIONS, DISCHARGES AND/OR ASSIGNMENTS, AS APPLICABLE AND AS
REASONABLY REQUESTED BY BORROWERS, OF THE MORTGAGE AND THE OTHER LOAN DOCUMENTS
RELATING TO THE IP.


2.5.4                     SALE OF PROPERTIES OR IP DURING EVENT OF DEFAULT. 
NOTWITHSTANDING THE PROVISIONS OF THE FOREGOING SECTIONS 2.5.1, 2.5.2 AND 2.5.3
OR ANY OTHER PROVISION TO THE CONTRARY IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, IT IS EXPRESSLY ACKNOWLEDGED AND AGREED BY BORROWERS THAT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT: (I) NO BORROWER
SHALL HAVE ANY RIGHT TO SELL ANY PROPERTY OR ANY PORTION THEREOF OR ANY IP
WITHOUT, IN EACH INSTANCE, LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE
GIVEN OR WITHHELD IN LENDER’S SOLE DISCRETION, (II) ANY SUCH SALE OF ONE OR MORE
OF THE PROPERTIES OR ANY PORTION THEREOF AND/OR ANY IP SHALL BE ON SUCH TERMS
AND CONDITIONS AS TO WHICH LENDER AND BORROWERS SHALL AGREE, LENDER, HOWEVER,
HAVING THE RIGHT TO IMPOSE SUCH TERMS AND CONDITIONS AS IT SHALL ELECT IN ITS
SOLE DISCRETION, (III) THE PROVISIONS OF THIS SECTION 2.5 (OTHER THAN THIS
SECTION 2.5.4) SHALL NOT BE APPLICABLE TO ANY SUCH SALE OF ONE OR MORE OF THE
PROPERTIES OR ANY PORTION THEREOF AND/OR ANY IP CONSENTED TO BY LENDER AS
AFORESAID, AND (IV) IN THE EVENT THAT, FOLLOWING ANY SUCH SALE OF ONE

88


--------------------------------------------------------------------------------



OR MORE OF THE PROPERTIES OR ANY PORTION THEREOF AND/OR ANY IP, THE DEBT SHALL
HAVE BEEN PAID IN FULL, LENDER SHALL DISTRIBUTE ANY REMAINING PROCEEDS TO
BORROWERS.


2.5.5                     RELEASE ON PAYMENT IN FULL.  UPON THE WRITTEN REQUEST
AND PAYMENT BY BORROWERS OF THE CUSTOMARY RECORDING FEES AND THE ACTUAL
OUT-OF-POCKET THIRD-PARTY COSTS AND EXPENSES OF LENDER AND UPON PAYMENT IN FULL
OF ALL PRINCIPAL AND INTEREST DUE ON THE LOAN AND ALL OTHER AMOUNTS DUE AND
PAYABLE UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
THE NOTE AND THIS AGREEMENT, LENDER SHALL RELEASE THE LIEN OF THE MORTGAGE AND
THE OTHER LOAN DOCUMENTS.

Section 2.6                                   Cash Management.


2.6.1                     LOCKBOX ACCOUNT.  (A) BORROWERS SHALL ESTABLISH AND
MAINTAIN A SEGREGATED ELIGIBLE ACCOUNT (THE “LOCKBOX ACCOUNT”) WITH LOCKBOX BANK
IN TRUST FOR THE BENEFIT OF LENDER, WHICH LOCKBOX ACCOUNT SHALL BE UNDER THE
SOLE DOMINION AND CONTROL OF LENDER.  THE LOCKBOX ACCOUNT SHALL BE ENTITLED
“HRHH HOTEL/CASINO, LLC, HRHH CAFE, LLC, HRHH DEVELOPMENT, LLC, HRHH IP, LLC AND
HRHH GAMING, LLC, FOR THE BENEFIT OF COLUMN FINANCIAL, INC., ITS SUCCESSORS
AND/OR ASSIGNS - LOCKBOX ACCOUNT” OR SUCH OTHER TITLE AS SHALL BE REASONABLY
ACCEPTABLE TO LENDER AND THE APPLICABLE LOCKBOX BANK.  EACH BORROWER HEREBY
GRANTS TO LENDER A FIRST PRIORITY SECURITY INTEREST IN THE LOCKBOX ACCOUNT AND
ALL DEPOSITS AT ANY TIME CONTAINED THEREIN AND THE PROCEEDS THEREOF, AND WILL
TAKE ALL ACTIONS REQUESTED BY LENDER THAT ARE NECESSARY TO MAINTAIN IN FAVOR OF
LENDER A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE LOCKBOX ACCOUNT,
INCLUDING, WITHOUT LIMITATION, EXECUTING AND FILING UCC-1 FINANCING STATEMENTS
AND CONTINUATIONS THEREOF.  LENDER AND SERVICER SHALL HAVE THE SOLE RIGHT TO
MAKE WITHDRAWALS FROM THE LOCKBOX ACCOUNT FOR APPLICATION PURSUANT TO THE TERMS
OF THIS AGREEMENT AND ALL REASONABLE COSTS AND EXPENSES FOR ESTABLISHING AND
MAINTAINING THE LOCKBOX ACCOUNT SHALL BE PAID BY BORROWERS.

(B)                                 EACH BORROWER SHALL, OR SHALL CAUSE ITS
MANAGER AND/OR SUB-MANAGER, AS APPLICABLE, TO, DELIVER IRREVOCABLE WRITTEN
INSTRUCTIONS TO ALL COMMERCIAL TENANTS UNDER LEASES OF SPACE AT SUCH BORROWER’S
PROPERTY (INCLUDING, WITHOUT LIMITATION, THE HRHI LEASE) TO DELIVER ALL RENTS
PAYABLE THEREUNDER DIRECTLY TO THE LOCKBOX ACCOUNT.  HOTEL/CASINO BORROWER
SHALL, OR SHALL CAUSE HRHI TO, DELIVER IRREVOCABLE WRITTEN INSTRUCTIONS TO THE
GAMING OPERATOR TO DELIVER ALL INCOME AND/OR PROCEEDS PAYABLE UNDER THE GAMING
SUBLEASE TO HRHI DIRECTLY TO THE LOCKBOX ACCOUNT ON ACCOUNT OF THE PAYMENTS DUE
FROM HRHI TO HOTEL/CASINO BORROWER UNDER THE HRHI LEASE.  HOTEL/CASINO BORROWER
SHALL DELIVER IRREVOCABLE WRITTEN INSTRUCTIONS TO HRHI, AS THE LIQUOR MANAGER,
TO DELIVER AN AMOUNT EQUAL TO ALL REVENUES EARNED BY LIQUOR MANAGER PURSUANT TO
THE LIQUOR MANAGEMENT AGREEMENT TO THE LOCKBOX ACCOUNT ON ACCOUNT OF THE
PAYMENTS DUE FROM HRHI TO HOTEL/CASINO BORROWER.  EACH BORROWER SHALL, AND SHALL
CAUSE ITS MANAGER TO DEPOSIT ALL AMOUNTS RECEIVED BY SUCH BORROWER OR ITS
MANAGER CONSTITUTING RENTS (INCLUDING RENTS FROM ALL NON-COMMERCIAL TENANTS
UNDER LEASES OF SPACE AT SUCH BORROWER’S PROPERTY) OR ANY OTHER GROSS INCOME
FROM OPERATIONS INTO THE LOCKBOX ACCOUNT WITHIN ONE (1) BUSINESS DAY AFTER
RECEIPT.  NOTWITHSTANDING THE FOREGOING, ADJACENT BORROWER SHALL CAUSE
SUB-MANAGER TO DEPOSIT ALL AMOUNTS RECEIVED BY SUB-MANAGER CONSTITUTING RENTS
(BUT EXCLUDING SECURITY DEPOSITS UNLESS AND UNTIL APPLIED IN ACCORDANCE WITH THE
TERMS OF THE APPLICABLE LEASE) OR ANY OTHER GROSS INCOME FROM OPERATIONS FROM
THE ADJACENT PROPERTY INTO THE LOCKBOX ACCOUNT WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT.  EACH BORROWER SHALL, OR

89


--------------------------------------------------------------------------------


SHALL CAUSE ITS MANAGER TO, DELIVER IRREVOCABLE WRITTEN INSTRUCTIONS TO EACH OF
THE CREDIT CARD COMPANIES OR CREDIT CARD CLEARING BANKS WITH WHICH SUCH BORROWER
OR ITS MANAGER AND/OR SUB-MANAGER, AS APPLICABLE, HAS ENTERED INTO MERCHANT’S
AGREEMENTS TO DELIVER ALL RECEIPTS PAYABLE WITH RESPECT TO ANY PROPERTY DIRECTLY
TO THE LOCKBOX ACCOUNT.

(C)                                  BORROWERS SHALL OBTAIN FROM LOCKBOX BANK
ITS AGREEMENT TO TRANSFER TO THE CASH MANAGEMENT ACCOUNT IN IMMEDIATELY
AVAILABLE FUNDS BY FEDERAL WIRE TRANSFER ALL AMOUNTS ON DEPOSIT IN THE LOCKBOX
ACCOUNT ONCE EVERY BUSINESS DAY THROUGHOUT THE TERM OF THE LOAN.


2.6.2                     CASH MANAGEMENT ACCOUNT.  (A) THERE SHALL BE
ESTABLISHED AND MAINTAINED A SEGREGATED ELIGIBLE ACCOUNT (THE “CASH MANAGEMENT
ACCOUNT”) TO BE HELD BY SERVICER IN TRUST FOR THE BENEFIT OF LENDER, WHICH CASH
MANAGEMENT ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF LENDER.  THE
CASH MANAGEMENT ACCOUNT SHALL BE ENTITLED “COLUMN FINANCIAL, INC., ITS
SUCCESSORS AND/OR ASSIGNS – HARD ROCK CASH MANAGEMENT ACCOUNT” OR SUCH OTHER
TITLE AS SHALL BE REASONABLY ACCEPTABLE TO LENDER AND THE BANK HOLDING THE CASH
MANAGEMENT ACCOUNT.  EACH BORROWER HEREBY GRANTS TO LENDER A FIRST PRIORITY
SECURITY INTEREST IN THE CASH MANAGEMENT ACCOUNT AND ALL DEPOSITS AT ANY TIME
CONTAINED THEREIN AND THE PROCEEDS THEREOF, AND WILL TAKE ALL ACTIONS REQUESTED
BY LENDER THAT ARE NECESSARY TO MAINTAIN IN FAVOR OF LENDER A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE CASH MANAGEMENT ACCOUNT, INCLUDING, WITHOUT
LIMITATION, EXECUTING AND FILING UCC-1 FINANCING STATEMENTS AND CONTINUATIONS
THEREOF.  LENDER AND SERVICER SHALL HAVE THE SOLE RIGHT TO MAKE WITHDRAWALS FROM
THE CASH MANAGEMENT ACCOUNT FOR APPLICATION PURSUANT TO THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL REASONABLE COSTS AND EXPENSES FOR
ESTABLISHING AND MAINTAINING THE CASH MANAGEMENT ACCOUNT SHALL BE PAID BY
BORROWERS.

(B)                                 SUBJECT TO SECTIONS 2.6.2(C) AND/OR 2.6.2(D)
HEREOF, AS APPLICABLE, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, ON THE LAST BUSINESS DAY OF EACH CALENDAR WEEK DURING AN INTEREST
PERIOD (OR SUCH OTHER DATE AS IS EXPRESSLY SET FORTH IN THE CASH MANAGEMENT
AGREEMENT) ALL FUNDS ON DEPOSIT IN THE CASH MANAGEMENT ACCOUNT SHALL BE CREDITED
TOWARDS PAYMENT OF THE FOLLOWING ITEMS (BUT NOT DISBURSED) IN THE ORDER
INDICATED, IT BEING ACKNOWLEDGED AND AGREED BY BORROWERS AND LENDER, HOWEVER,
THAT (1) AS SOON AS THERE ARE SUFFICIENT FUNDS IN THE CASH MANAGEMENT ACCOUNT TO
SATISFY THE AMOUNTS THAT WILL BE DUE ON THE NEXT PAYMENT DATE UNDER CLAUSES (I)
AND (II) BELOW, ON THE LAST BUSINESS DAY OF EACH CALENDAR WEEK THEREAFTER DURING
THE REMAINDER OF SUCH INTEREST PERIOD, SERVICER SHALL DISBURSE THE FUNDS ON
DEPOSIT IN THE CASH MANAGEMENT ACCOUNT TO BORROWERS UNTIL SUCH TIME, IF EVER,
DURING SUCH INTEREST PERIOD AS THE TOTAL AMOUNTS THAT WILL BE DUE ON THE NEXT
PAYMENT DATE UNDER CLAUSE (III) AND (IV) BELOW SHALL HAVE BEEN FULLY DISBURSED,
AND (2) ON EACH PAYMENT DATE, ALL REMAINING FUNDS IN THE CASH MANAGEMENT ACCOUNT
SHALL BE DISBURSED IN ACCORDANCE WITH THE FOLLOWING IN THE ORDER INDICATED,
EXCEPT TO THE EXTENT ALREADY DISBURSED ON ACCOUNT OF CLAUSE (III) AND/OR (IV)
BELOW:

(I)                                     FIRST, PAYMENTS TO LENDER IN RESPECT OF
THE TAX AND INSURANCE ESCROW FUND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
SECTION 7.2 HEREOF;

(II)                                  SECOND, PAYMENT TO LENDER IN RESPECT OF
THE REPLACEMENT RESERVE FUND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
SECTION 7.3 HEREOF;

90


--------------------------------------------------------------------------------


(III)                               THIRD, PAYMENT TO BORROWERS OF AN AMOUNT
SUFFICIENT TO PAY THE MONTHLY OPERATING EXPENSES, INCLUDING BASE MANAGEMENT FEES
PAYABLE TO ANY MANAGER BUT EXCLUDING INCENTIVE MANAGEMENT FEES PAYABLE TO ANY
MANAGER, AND CAPITAL EXPENDITURES PURSUANT TO THE APPROVED ANNUAL BUDGET THEN IN
EFFECT (OTHER THAN (A) TAXES AND INSURANCE PREMIUMS TO BE PAID FOR OUT OF THE
TAX AND INSURANCE ESCROW FUNDS, AND (B) OPERATING EXPENSES, CAPITAL EXPENDITURES
AND/OR OTHER EXPENSES TO BE PAID FOR OUT OF ANY RESERVE FUNDS);

(IV)                              FOURTH, PAYMENT TO BORROWERS FOR EXTRAORDINARY
EXPENSES APPROVED BY LENDER, IF ANY;

(V)                                 FIFTH, ON THE FIRST PAYMENT DATE IN EACH
CALENDAR QUARTER, PAYMENT TO THE ADMINISTRATIVE AGENT OF THE ADMINISTRATIVE
AGENT FEE THEN DUE AND PAYABLE;

(VI)                              SIXTH, PAYMENT TO LENDER OF THE UNUSED ADVANCE
FEE THEN DUE AND PAYABLE, IF ANY;

(VII)                           SEVENTH, PAYMENT TO LENDER OF THE MONTHLY
INTEREST PAYMENT COMPUTED AT THE APPLICABLE INTEREST RATE;

(VIII)                        EIGHTH, PAYMENT TO LENDER OF (OR REIMBURSEMENT OF
LENDER FOR) ANY REASONABLE MISCELLANEOUS FEES OR EXPENSES (INCLUDING, WITHOUT
LIMITATION, ANY “PROTECTIVE ADVANCES” MADE BY LENDER IN RESPECT OF THE LOAN)
THEN DUE AND PAYABLE PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS;

(IX)                                NINTH, PAYMENT TO LENDER IN RESPECT OF THE
INTEREST RESERVE FUND UNTIL THE MINIMUM BALANCE HAS BEEN REACHED;

(X)                                   TENTH, PAYMENT TO BORROWER OF ANY
INCENTIVE MANAGEMENT FEES PAYABLE TO ANY MANAGER (THE AGGREGATE SUM OF THE
AMOUNTS REQUIRED TO FULLY FUND ITEMS (I) THROUGH (IX) ABOVE AND THIS ITEM (X),
COLLECTIVELY, THE “AGGREGATE MONTHLY AMOUNT”; AND SUCH AMOUNTS AS REMAIN AFTER
APPLICATION TO FULLY FUND THE AGGREGATE MONTHLY AMOUNT, THE “EXCESS CASH FLOW”);
AND

(XI)                                ELEVENTH, AS APPLICABLE, EITHER (A) IF THE
GENERAL RESERVE EXCESS CASH CONDITIONS ARE NOT THEN SATISFIED AND THE EXCESS
CASH RELEASE DATE HAS NOT OCCURRED, PAYMENT TO LENDER OF ALL EXCESS CASH FLOW
FOR DEPOSIT INTO THE INTEREST RESERVE FUND, OR (B) IF THE GENERAL RESERVE EXCESS
CASH CONDITIONS ARE THEN SATISFIED BUT THE EXCESS CASH RELEASE DATE HAS NOT
OCCURRED, PAYMENT TO LENDER OF ALL EXCESS CASH FLOW FOR DEPOSIT INTO THE GENERAL
RESERVE ACCOUNT, OR (C) FROM AND AFTER THE EXCESS CASH RELEASE DATE, ALL AMOUNTS
REMAINING IN THE CASH MANAGEMENT ACCOUNT AFTER THE APPLICATION OF THE AMOUNTS
REQUIRED FOR THE PAYMENTS SET FORTH ABOVE SHALL BE REMITTED TO BORROWERS.

(C)                                  NOTWITHSTANDING THE PROVISIONS OF SECTION
2.6.2(B) HEREOF, BUT SUBJECT TO THE PROVISIONS OF SECTION 2.6.2(D) HEREOF, IN
THE EVENT THAT BORROWERS SHALL CONSTRUCT THE PROJECT, FROM AND AFTER THE EARLIER
TO OCCUR OF (I) THE PAYMENT DATE AS OF WHICH THE INTEREST

91


--------------------------------------------------------------------------------


LINE ITEM HAS BEEN FULLY ADVANCED, OR (II) THE PAYMENT DATE AS OF WHICH THE
EXCESS CASH TERMINATION CONDITIONS HAVE BEEN SATISFIED, AND PROVIDED NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ON THE LAST BUSINESS DAY OF EACH
CALENDAR WEEK DURING AN INTEREST PERIOD (OR SUCH OTHER DATE AS IS EXPRESSLY SET
FORTH IN THE CASH MANAGEMENT AGREEMENT) ALL FUNDS ON DEPOSIT IN THE CASH
MANAGEMENT ACCOUNT SHALL BE CREDITED TOWARDS PAYMENT OF THE FOLLOWING ITEMS (BUT
NOT DISBURSED) IN THE ORDER INDICATED, IT BEING ACKNOWLEDGED AND AGREED BY
BORROWERS AND LENDER, HOWEVER, THAT (1) AS SOON AS THERE ARE SUFFICIENT FUNDS IN
THE CASH MANAGEMENT ACCOUNT TO SATISFY THE AMOUNTS THAT WILL BE DUE ON THE NEXT
PAYMENT DATE UNDER CLAUSES (I), (II), (III) AND (IV) BELOW, ON THE LAST BUSINESS
DAY OF EACH CALENDAR WEEK THEREAFTER DURING THE REMAINDER OF SUCH INTEREST
PERIOD, SERVICER SHALL DISBURSE THE FUNDS ON DEPOSIT IN THE CASH MANAGEMENT
ACCOUNT TO BORROWERS UNTIL SUCH TIME, IF EVER, DURING SUCH INTEREST PERIOD AS
THE TOTAL AMOUNTS THAT WILL BE DUE ON THE NEXT PAYMENT DATE UNDER CLAUSE (V) AND
(VI) BELOW SHALL HAVE BEEN FULLY DISBURSED, AND (2) ON EACH PAYMENT DATE, ALL
REMAINING FUNDS IN THE CASH MANAGEMENT ACCOUNT SHALL BE DISBURSED IN ACCORDANCE
WITH THE FOLLOWING IN THE ORDER INDICATED, EXCEPT TO THE EXTENT ALREADY
DISBURSED ON ACCOUNT OF CLAUSE (V) AND/OR (VI) BELOW:

(I)                                     FIRST, PAYMENTS TO LENDER IN RESPECT OF
THE TAX AND INSURANCE ESCROW FUND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
SECTION 7.2 HEREOF;

(II)                                  SECOND, PAYMENT TO LENDER OF THE MONTHLY
INTEREST PAYMENT COMPUTED AT THE APPLICABLE INTEREST RATE;

(III)                               THIRD, PAYMENT TO LENDER OF (OR
REIMBURSEMENT OF LENDER FOR) ANY REASONABLE MISCELLANEOUS FEES OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, ANY “PROTECTIVE ADVANCES” MADE BY LENDER IN
RESPECT OF THE LOAN) THEN DUE AND PAYABLE PURSUANT TO THE TERMS OF THE LOAN
DOCUMENTS;

(IV)                              FOURTH, PAYMENT TO LENDER IN RESPECT OF THE
REPLACEMENT RESERVE FUND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION
7.3 HEREOF;

(V)                                 FIFTH, PAYMENT TO BORROWERS OF AN AMOUNT
SUFFICIENT TO PAY THE MONTHLY OPERATING EXPENSES, INCLUDING BASE MANAGEMENT FEES
PAYABLE TO ANY MANAGER BUT EXCLUDING INCENTIVE MANAGEMENT FEES PAYABLE TO ANY
MANAGER, AND CAPITAL EXPENDITURES PURSUANT TO THE APPROVED ANNUAL BUDGET THEN IN
EFFECT (OTHER THAN (A) TAXES AND INSURANCE PREMIUMS TO BE PAID FOR OUT OF THE
TAX AND INSURANCE ESCROW FUNDS, AND (B) OPERATING EXPENSES, CAPITAL EXPENDITURES
AND/OR OTHER EXPENSES TO BE PAID FOR OUT OF ANY RESERVE FUNDS);

(VI)                              SIXTH, PAYMENT TO BORROWERS FOR EXTRAORDINARY
EXPENSES APPROVED BY LENDER, IF ANY;

(VII)                           SEVENTH, ON THE FIRST PAYMENT DATE IN EACH
CALENDAR QUARTER, PAYMENT TO THE ADMINISTRATIVE AGENT OF THE ADMINISTRATIVE
AGENT FEE THEN DUE AND PAYABLE, IF ANY;

(VIII)                        EIGHTH, PAYMENT TO LENDER OF THE UNUSED ADVANCE
FEE THEN DUE AND PAYABLE, IF ANY;

92


--------------------------------------------------------------------------------


(IX)                                NINTH, PAYMENT TO LENDER IN RESPECT OF THE
INTEREST RESERVE FUND UNTIL THE MINIMUM BALANCE HAS BEEN REACHED;

(X)                                   TENTH, PAYMENT TO BORROWER OF ANY
INCENTIVE MANAGEMENT FEES PAYABLE TO ANY MANAGER; AND

(XI)                                ELEVENTH, AS APPLICABLE, EITHER (A) IF THE
GENERAL RESERVE EXCESS CASH CONDITIONS ARE NOT THEN SATISFIED AND THE EXCESS
CASH RELEASE DATE HAS NOT OCCURRED, PAYMENT TO LENDER OF ALL EXCESS CASH FLOW
FOR DEPOSIT INTO THE INTEREST RESERVE FUND, OR (B) IF THE GENERAL RESERVE EXCESS
CASH CONDITIONS ARE THEN SATISFIED BUT THE EXCESS CASH RELEASE DATE HAS NOT
OCCURRED, PAYMENT TO LENDER OF ALL EXCESS CASH FLOW FOR DEPOSIT INTO THE GENERAL
RESERVE ACCOUNT, OR (C) FROM AND AFTER THE EXCESS CASH RELEASE DATE, ALL AMOUNTS
REMAINING IN THE CASH MANAGEMENT ACCOUNT AFTER THE APPLICATION OF THE AMOUNTS
REQUIRED FOR THE PAYMENTS SET FORTH ABOVE SHALL BE REMITTED TO BORROWERS.

(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN SECTION 2.6.2(B) OR 2.6.2(C) HEREOF, IF AND WHEN GAMING BORROWER SHALL
BECOME THE GAMING OPERATOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, ON
EACH PAYMENT DATE, PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE FIRST DISBURSEMENT THAT SHALL BE MADE FROM THE CASH MANAGEMENT
ACCOUNT, PRIOR TO THE DISBURSEMENT REQUIRED PURSUANT TO SECTION 2.6.2(B)(I) OR
2.6.2(C)(I) HEREOF, AS APPLICABLE, SHALL BE A TRANSFER OF FUNDS INTO THE CASINO
ACCOUNT (I) IN AN AMOUNT EQUAL TO ANY INCREMENTAL INCREASE IN THE AMOUNT OF THE
GAMING LIQUIDITY REQUIREMENT THAT IS REQUIRED TO BE MAINTAINED BY GAMING
BORROWER UNDER APPLICABLE GAMING LAWS IN THE CASINO ACCOUNT AS A RESULT OF ANY
INCREASE IN GAMING BUSINESS AT THE CASINO COMPONENT OR DUE TO ANY CHANGE IN THE
APPLICABLE REQUIREMENTS UNDER GAMING LAWS GENERALLY, AND/OR (II) IN AN AMOUNT
EQUAL TO ANY INCREMENTAL INCREASE IN THE AMONG OF THE GAMING OPERATING RESERVE
REQUIRED UNDER THE GAMING LAWS, IN EACH OF THE FOREGOING INSTANCES, AS SET FORTH
IN THE APPLICABLE MONTHLY GAMING REQUIREMENT CERTIFICATE.

(E)                                  SUBJECT TO SECTIONS 2.6.3, 3.20.1, 3.20.2
AND 7.4.2 HEREOF, THE INSUFFICIENCY OF FUNDS ON DEPOSIT IN THE CASH MANAGEMENT
ACCOUNT SHALL NOT RELIEVE BORROWERS FROM THE OBLIGATION TO MAKE ANY PAYMENTS, AS
AND WHEN DUE PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, THE PAYMENTS SET FORTH IN CLAUSES (I) THROUGH (IX),
INCLUSIVE, IN SECTION 2.6.2(B) OR 2.6.2(C) HEREOF, AS APPLICABLE, AND SUCH
OBLIGATIONS SHALL BE SEPARATE AND INDEPENDENT, AND NOT CONDITIONED ON ANY EVENT
OR CIRCUMSTANCE WHATSOEVER.

(F)                                    ALL FUNDS ON DEPOSIT IN THE CASH
MANAGEMENT ACCOUNT FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT MAY BE APPLIED BY LENDER TO THE DEBT IN ANY ORDER, PRIORITY AND
PROPORTIONS AS LENDER SHALL ELECT IN ITS SOLE DISCRETION FROM TIME TO TIME UNTIL
THE DEBT IS PAID IN FULL, WITH ANY AMOUNTS REMAINING BEING DISBURSED TO
BORROWERS.  BORROWERS AND LENDER HEREBY AGREE AND ACKNOWLEDGE THAT IF (A) ALL OF
THE OBLIGATIONS HAVE BEEN SATISFIED, AND (B) THERE ARE FUNDS REMAINING IN ANY OF
THE RESERVE FUNDS, LENDER SHALL DELIVER SUCH FUNDS TO BORROWERS.


2.6.3                     PAYMENTS RECEIVED UNDER THE CASH MANAGEMENT
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN

93


--------------------------------------------------------------------------------



DOCUMENTS, AND PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWERS’ OBLIGATIONS WITH RESPECT TO AMOUNTS DUE FOR THE TAX AND INSURANCE
ESCROW FUND, THE REPLACEMENT RESERVE FUND AND ANY OTHER PAYMENT RESERVES
ESTABLISHED PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
DEEMED SATISFIED TO THE EXTENT SUFFICIENT AMOUNTS (TOGETHER WITH ANY AMOUNTS
PAID BY OR ON BEHALF OF BORROWERS) ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT
ESTABLISHED PURSUANT TO THE CASH MANAGEMENT AGREEMENT TO SATISFY SUCH
OBLIGATIONS ON THE DATES EACH SUCH PAYMENT IS REQUIRED, REGARDLESS OF WHETHER
ANY OF SUCH AMOUNTS ARE SO APPLIED BY LENDER.  PROVIDED THAT SUFFICIENT FUNDS
ARE ON DEPOSIT IN THE TAX AND INSURANCE ESCROW FUND, LENDER SHALL BE RESPONSIBLE
FOR ANY PENALTY OR INTEREST RESULTING FROM A FAILURE TO PAY TAXES OR INSURANCE
PREMIUMS WHEN DUE.


2.6.4                     FINANCIAL DETERMINATION DATES.  BORROWERS SHALL
PROVIDE EVIDENCE TO LENDER OF (I) THE DEBT SERVICE COVERAGE RATIO FOR THE
PROPERTIES, AND (II) FOR PURPOSES OF DETERMINING WHETHER THE GENERAL RESERVE
EXCESS CASH CONDITIONS HAVE BEEN SATISFIED, THE RESULTS OF OPERATIONS AT THE
PROPERTIES FOR THE PRECEDING CALENDAR MONTH, WITHIN THIRTY (30) DAYS AFTER THE
END OF EACH CALENDAR MONTH (THE “FINANCIAL DETERMINATION DATE”).  ALL
CALCULATIONS OF DEBT SERVICE COVERAGE RATIO AND RESULTS OF OPERATIONS SHALL BE
SUBJECT TO VERIFICATION BY LENDER.

Section 2.7                                   Extensions of the Initial Maturity
Date.


2.7.1                     NON-QUALIFIED EXTENSIONS.  AS PROVIDED IN THIS SECTION
2.7.1, IN THE EVENT THE QUALIFICATION CONDITIONS HAVE NOT BEEN SATISFIED ON OR
PRIOR TO THE CONSTRUCTION QUALIFICATION DATE, BORROWERS SHALL HAVE THE OPTION
(EACH, A “NON-QUALIFIED EXTENSION OPTION”) TO EXTEND THE TERM OF THE LOAN BEYOND
THE NON-QUALIFIED INITIAL MATURITY DATE FOR TWO (2) SUCCESSIVE TERMS (EACH, A
“NON-QUALIFIED EXTENSION TERM”) OF ONE (1) YEAR EACH (THE NON-QUALIFIED INITIAL
MATURITY DATE FOLLOWING THE EXERCISE OF EACH NON-QUALIFIED EXTENSION OPTION
BEING THE “NON-QUALIFIED EXTENDED MATURITY DATE”).

(A)                                  FIRST NON-QUALIFIED EXTENSION OPTION. 
BORROWERS SHALL HAVE THE RIGHT TO EXTEND THE NON-QUALIFIED INITIAL MATURITY DATE
TO THE FIRST NON-QUALIFIED EXTENDED MATURITY DATE (THE “FIRST NON-QUALIFIED
EXTENSION OPTION”; AND THE PERIOD COMMENCING ON THE FIRST (1ST) DAY FOLLOWING
THE NON-QUALIFIED INITIAL MATURITY DATE AND ENDING ON THE FIRST NON-QUALIFIED
EXTENDED MATURITY DATE BEING REFERRED TO HEREIN AS THE “FIRST NON-QUALIFIED
EXTENSION TERM”), PROVIDED THAT ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:

(I)                                     NO MONETARY DEFAULT NOR ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME THE FIRST
NON-QUALIFIED EXTENSION OPTION IS EXERCISED OR ON THE DATE THAT THE FIRST
NON-QUALIFIED EXTENSION TERM COMMENCES;

(II)                                  BORROWERS SHALL NOTIFY LENDER OF THEIR
IRREVOCABLE ELECTION TO EXERCISE THE FIRST NON-QUALIFIED EXTENSION OPTION NOT
EARLIER THAN SIX (6) MONTHS, AND NOT LATER THAN THIRTY (30) DAYS, PRIOR TO THE
NON-QUALIFIED INITIAL MATURITY DATE;

(III)                               IF THE INTEREST RATE CAP AGREEMENT IS
SCHEDULED TO MATURE PRIOR TO THE FIRST NON-QUALIFIED EXTENDED MATURITY DATE,
BORROWERS SHALL OBTAIN AND DELIVER TO LENDER NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE

94


--------------------------------------------------------------------------------


FIRST DAY OF THE FIRST NON-QUALIFIED EXTENSION TERM, ONE OR MORE REPLACEMENT
INTEREST RATE CAP AGREEMENTS (OR EXTENSION(S) OF THE EXISTING INTEREST RATE CAP
AGREEMENT(S)) FROM AN ACCEPTABLE COUNTERPARTY, WHICH REPLACEMENT INTEREST RATE
CAP AGREEMENT(S) (OR EXTENSION(S) OF THE EXISTING INTEREST RATE CAP
AGREEMENT(S)) SHALL (I) BE EFFECTIVE COMMENCING ON THE FIRST DAY OF THE FIRST
NON-QUALIFIED EXTENSION TERM, (II) HAVE A LIBOR STRIKE PRICE EQUAL TO THE
APPLICABLE STRIKE PRICE, AND (III) HAVE A MATURITY DATE NOT EARLIER THAN THE
FIRST NON-QUALIFIED EXTENDED MATURITY DATE;

(IV)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST NON-QUALIFIED EXTENSION TERM,
ALL ACCRUED AND UNPAID INTEREST AND ANY UNPAID OR UNREIMBURSED AMOUNTS IN
RESPECT OF THE LOAN AND ANY OTHER SUMS THEN DUE TO LENDER HEREUNDER OR UNDER ANY
OF THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL;

(V)                                 NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST NON-QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR
DEPOSIT BY LENDER INTO THE INTEREST RESERVE ACCOUNT, AN AMOUNT EQUAL TO THE
EXTENSION INTEREST SHORTFALL WITH RESPECT TO THE FIRST NON-QUALIFIED EXTENSION
TERM, IF ANY, WHICH AMOUNT THEREAFTER SHALL CONSTITUTE A PART OF THE INTEREST
RESERVE FUND AND SHALL BE HELD AND DISBURSED BY LENDER AS SET FORTH IN SECTION
7.4 HEREOF;

(VI)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST NON-QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR
DEPOSIT BY LENDER INTO THE APPLICABLE RESERVE FUND(S), ANY SHORTFALLS IN SUCH
RESERVE FUND(S) WITH RESPECT TO THE FIRST NON-QUALIFIED EXTENSION TERM, IF ANY,
AS REASONABLY ESTIMATED AND UNDERWRITTEN BY LENDER BASED ON (A) THE APPROVED
ANNUAL BUDGET THEN IN EFFECT AND (B) UNDERWRITING CRITERIA CONSISTENT WITH THAT
USED BY LENDER TO DETERMINE THE AMOUNT OF THE DEPOSIT TO THE APPLICABLE RESERVE
FUND(S) ON THE CLOSING DATE (AND THROUGHOUT THE TERM OF THE LOAN), WHICH AMOUNT
THEREAFTER SHALL CONSTITUTE A PART OF THE APPLICABLE RESERVE FUND(S) AND SHALL
BE HELD AND DISBURSED BY LENDER AS SET FORTH IN ARTICLE VII HEREOF;

(VII)                           NOT LATER THAN ONE (1) BUSINESS DAY IMMEDIATELY
PRECEDING THE FIRST DAY OF THE FIRST NON-QUALIFIED EXTENSION TERM, BORROWERS
SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR DEPOSIT BY
LENDER INTO ONE OR MORE NEW RESERVE FUNDS, SUCH OTHER RESERVES AS LENDER SHALL
REASONABLY REQUIRE IN ORDER TO COVER REASONABLY ANTICIPATED OPERATING EXPENSE
SHORTFALLS DURING THE FIRST NON-QUALIFIED EXTENSION TERM, IF ANY, WHICH AMOUNT
THEREAFTER SHALL CONSTITUTE A PART OF THE RESERVE FUNDS AND SHALL BE HELD AND
DISBURSED BY LENDER AS SET FORTH IN ARTICLE VII HEREOF AND/OR IN AN AMENDMENT TO
THIS AGREEMENT REASONABLY NEGOTIATED AND EXECUTED BY BORROWERS AND LENDER AT
SUCH TIME AND AS A CONDITION TO THE EXERCISE OF THE FIRST NON-QUALIFIED
EXTENSION OPTION;

95


--------------------------------------------------------------------------------


(VIII)                        THE DEBT YIELD IMMEDIATELY PRECEDING THE
COMMENCEMENT OF THE FIRST NON-QUALIFIED EXTENSION TERM SHALL BE EQUAL TO OR
GREATER THAN 10.25%; AND

(IX)                                BORROWERS SHALL HAVE REIMBURSED LENDER FOR
ALL COSTS REASONABLY INCURRED BY LENDER IN PROCESSING THE EXTENSION REQUEST,
INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL BORROWERS BE REQUIRED TO PAY ANY SUCH FEES,
COSTS OR EXPENSES IN EXCESS OF FIVE THOUSAND DOLLARS ($5,000).

(B)                                 SECOND NON-QUALIFIED EXTENSION OPTION. 
BORROWERS SHALL HAVE THE RIGHT TO EXTEND THE FIRST NON-QUALIFIED EXTENDED
MATURITY DATE TO THE SECOND NON-QUALIFIED EXTENDED MATURITY DATE (THE “SECOND
NON-QUALIFIED EXTENSION OPTION”; AND THE PERIOD COMMENCING ON THE FIRST (1ST)
DAY FOLLOWING THE FIRST NON-QUALIFIED EXTENDED MATURITY DATE AND ENDING ON THE
SECOND NON-QUALIFIED EXTENDED MATURITY DATE BEING REFERRED TO HEREIN AS THE
“SECOND NON-QUALIFIED EXTENSION TERM”), PROVIDED THAT ALL OF THE FOLLOWING
CONDITIONS ARE SATISFIED:

(I)                                     NO MONETARY DEFAULT NOR ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME THE SECOND
NON-QUALIFIED EXTENSION OPTION IS EXERCISED OR ON THE DATE THAT THE SECOND
NON-QUALIFIED EXTENSION TERM COMMENCES;

(II)                                  BORROWERS SHALL NOTIFY LENDER OF THEIR
IRREVOCABLE ELECTION TO EXERCISE THE SECOND NON-QUALIFIED EXTENSION OPTION NOT
EARLIER THAN SIX (6) MONTHS, AND NOT LATER THAN THIRTY (30) DAYS, PRIOR TO THE
FIRST NON-QUALIFIED EXTENDED MATURITY DATE;

(III)                               IF THE INTEREST RATE CAP AGREEMENT IS
SCHEDULED TO MATURE PRIOR TO THE SECOND NON-QUALIFIED EXTENDED MATURITY DATE,
BORROWERS SHALL OBTAIN AND DELIVER TO LENDER NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND NON-QUALIFIED EXTENSION TERM,
ONE OR MORE REPLACEMENT INTEREST RATE CAP AGREEMENTS (OR EXTENSION(S) OF THE
EXISTING INTEREST RATE CAP AGREEMENT(S)) FROM AN ACCEPTABLE COUNTERPARTY, WHICH
REPLACEMENT INTEREST RATE CAP AGREEMENT(S) (OR EXTENSION(S) OF THE EXISTING
INTEREST RATE CAP AGREEMENT(S)) SHALL (I) BE EFFECTIVE COMMENCING ON THE FIRST
DAY OF THE SECOND NON-QUALIFIED EXTENSION TERM, (II) HAVE A LIBOR STRIKE PRICE
EQUAL TO THE APPLICABLE STRIKE PRICE, AND (III) HAVE A MATURITY DATE NOT EARLIER
THAN THE SECOND NON-QUALIFIED EXTENDED MATURITY DATE;

(IV)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND NON-QUALIFIED EXTENSION TERM,
ALL ACCRUED AND UNPAID INTEREST AND ANY UNPAID OR UNREIMBURSED AMOUNTS IN
RESPECT OF THE LOAN AND ANY OTHER SUMS THEN DUE TO LENDER HEREUNDER OR UNDER ANY
OF THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL;

(V)                                 NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND NON-QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE

96


--------------------------------------------------------------------------------


DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR DEPOSIT BY LENDER INTO
THE INTEREST RESERVE ACCOUNT, AN AMOUNT EQUAL TO THE EXTENSION INTEREST
SHORTFALL WITH RESPECT TO THE SECOND NON-QUALIFIED EXTENSION TERM, IF ANY, WHICH
AMOUNT THEREAFTER SHALL CONSTITUTE A PART OF THE INTEREST RESERVE FUND AND SHALL
BE HELD AND DISBURSED BY LENDER AS SET FORTH IN SECTION 7.4 HEREOF;

(VI)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND NON-QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR
DEPOSIT BY LENDER INTO THE APPLICABLE RESERVE FUND(S), ANY SHORTFALLS IN SUCH
RESERVE FUND(S) WITH RESPECT TO THE SECOND NON-QUALIFIED EXTENSION TERM, IF ANY,
AS REASONABLY ESTIMATED AND UNDERWRITTEN BY LENDER BASED ON (A) THE APPROVED
ANNUAL BUDGET THEN IN EFFECT AND (B) UNDERWRITING CRITERIA CONSISTENT WITH THAT
USED BY LENDER TO DETERMINE THE AMOUNT OF THE DEPOSIT TO THE APPLICABLE RESERVE
FUND(S) ON THE CLOSING DATE (AND THROUGHOUT THE TERM OF THE LOAN), WHICH AMOUNT
THEREAFTER SHALL CONSTITUTE A PART OF THE APPLICABLE RESERVE FUND(S) AND SHALL
BE HELD AND DISBURSED BY LENDER AS SET FORTH IN ARTICLE VII HEREOF;

(VII)                           NOT LATER THAN ONE (1) BUSINESS DAY IMMEDIATELY
PRECEDING THE FIRST DAY OF THE SECOND NON-QUALIFIED EXTENSION TERM, BORROWERS
SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR DEPOSIT BY
LENDER INTO ONE OR MORE NEW RESERVE FUNDS, SUCH OTHER RESERVES AS LENDER SHALL
REASONABLY REQUIRE IN ORDER TO COVER REASONABLY ANTICIPATED OPERATING EXPENSE
SHORTFALLS DURING THE SECOND NON-QUALIFIED EXTENSION TERM, IF ANY, WHICH AMOUNT
THEREAFTER SHALL CONSTITUTE A PART OF THE RESERVE FUNDS AND SHALL BE HELD AND
DISBURSED BY LENDER AS SET FORTH IN ARTICLE VII HEREOF AND/OR IN AN AMENDMENT TO
THIS AGREEMENT REASONABLY NEGOTIATED AND EXECUTED BY BORROWERS AND LENDER AT
SUCH TIME AND AS A CONDITION TO THE EXERCISE OF THE SECOND NON-QUALIFIED
EXTENSION OPTION;

(VIII)                        THE DEBT YIELD IMMEDIATELY PRECEDING THE
COMMENCEMENT OF THE SECOND NON-QUALIFIED EXTENSION TERM SHALL BE EQUAL TO OR
GREATER THAN 11.25%; AND

(IX)                                BORROWERS SHALL HAVE REIMBURSED LENDER FOR
ALL COSTS REASONABLY INCURRED BY LENDER IN PROCESSING THE EXTENSION REQUEST,
INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL BORROWERS BE REQUIRED TO PAY ANY SUCH FEES,
COSTS OR EXPENSES IN EXCESS OF FIVE THOUSAND DOLLARS ($5,000).


2.7.2                     QUALIFIED EXTENSIONS.  AS PROVIDED IN THIS SECTION
2.7.2, IN THE EVENT THE QUALIFICATION CONDITIONS HAVE BEEN SATISFIED ON OR PRIOR
TO THE CONSTRUCTION QUALIFICATION DATE, BORROWERS SHALL HAVE THE OPTION (EACH, A
“QUALIFIED EXTENSION OPTION”) TO EXTEND THE TERM OF THE LOAN BEYOND THE
QUALIFIED INITIAL MATURITY DATE FOR TWO (2) SUCCESSIVE TERMS (EACH, A “QUALIFIED
EXTENSION TERM”) OF ONE (1) YEAR EACH (THE QUALIFIED INITIAL MATURITY DATE
FOLLOWING THE EXERCISE OF EACH QUALIFIED EXTENSION OPTION BEING THE “QUALIFIED
EXTENDED MATURITY DATE”).

97


--------------------------------------------------------------------------------


(A)                                  FIRST QUALIFIED EXTENSION OPTION. 
BORROWERS SHALL HAVE THE RIGHT TO EXTEND THE QUALIFIED INITIAL MATURITY DATE TO
THE FIRST QUALIFIED EXTENDED MATURITY DATE (THE “FIRST QUALIFIED EXTENSION
OPTION”; AND THE PERIOD COMMENCING ON THE FIRST (1ST) DAY FOLLOWING THE
QUALIFIED INITIAL MATURITY DATE AND ENDING ON THE FIRST QUALIFIED EXTENDED
MATURITY DATE BEING REFERRED TO HEREIN AS THE “FIRST QUALIFIED EXTENSION TERM”),
PROVIDED THAT ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:

(I)                                     NO MONETARY DEFAULT NOR ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME THE FIRST QUALIFIED
EXTENSION OPTION IS EXERCISED OR ON THE DATE THAT THE FIRST QUALIFIED EXTENSION
TERM COMMENCES;

(II)                                  BORROWERS SHALL NOTIFY LENDER OF THEIR
IRREVOCABLE ELECTION TO EXERCISE THE FIRST QUALIFIED EXTENSION OPTION NOT
EARLIER THAN SIX (6) MONTHS, AND NOT LATER THAN THIRTY (30) DAYS, PRIOR TO THE
QUALIFIED INITIAL MATURITY DATE;

(III)                               IF THE INTEREST RATE CAP AGREEMENT IS
SCHEDULED TO MATURE PRIOR TO THE FIRST QUALIFIED EXTENDED MATURITY DATE,
BORROWERS SHALL OBTAIN AND DELIVER TO LENDER NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST QUALIFIED EXTENSION TERM, ONE
OR MORE REPLACEMENT INTEREST RATE CAP AGREEMENTS (OR EXTENSION(S) OF THE
EXISTING INTEREST RATE CAP AGREEMENT(S)) FROM AN ACCEPTABLE COUNTERPARTY, WHICH
REPLACEMENT INTEREST RATE CAP AGREEMENT(S) (OR EXTENSION(S) OF THE EXISTING
INTEREST RATE CAP AGREEMENT(S)) SHALL (I) BE EFFECTIVE COMMENCING ON THE FIRST
DAY OF THE FIRST QUALIFIED EXTENSION TERM, (II) HAVE A LIBOR STRIKE PRICE EQUAL
TO THE APPLICABLE STRIKE PRICE, AND (III) HAVE A MATURITY DATE NOT EARLIER THAN
THE FIRST QUALIFIED EXTENDED MATURITY DATE;

(IV)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST QUALIFIED EXTENSION TERM, ALL
ACCRUED AND UNPAID INTEREST AND ANY UNPAID OR UNREIMBURSED AMOUNTS IN RESPECT OF
THE LOAN AND ANY OTHER SUMS THEN DUE TO LENDER HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL;

(V)                                 NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR
DEPOSIT BY LENDER INTO THE INTEREST RESERVE ACCOUNT, AN AMOUNT EQUAL TO THE
EXTENSION INTEREST SHORTFALL WITH RESPECT TO THE FIRST QUALIFIED EXTENSION TERM,
IF ANY, WHICH AMOUNT THEREAFTER SHALL CONSTITUTE A PART OF THE INTEREST RESERVE
FUND AND SHALL BE HELD AND DISBURSED BY LENDER AS SET FORTH IN SECTION 7.4
HEREOF;

(VI)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR
DEPOSIT BY LENDER INTO THE APPLICABLE RESERVE FUND(S), ANY SHORTFALLS IN SUCH
RESERVE FUND(S) WITH RESPECT TO THE FIRST QUALIFIED EXTENSION TERM, IF ANY, AS
REASONABLY ESTIMATED AND UNDERWRITTEN BY LENDER BASED ON (A) THE APPROVED ANNUAL
BUDGET THEN IN EFFECT AND (B) UNDERWRITING CRITERIA CONSISTENT WITH THAT USED BY
LENDER TO DETERMINE THE AMOUNT

98


--------------------------------------------------------------------------------


OF THE DEPOSIT TO THE APPLICABLE RESERVE FUND(S) ON THE CLOSING DATE (AND
THROUGHOUT THE TERM OF THE LOAN), WHICH AMOUNT THEREAFTER SHALL CONSTITUTE A
PART OF THE APPLICABLE RESERVE FUND(S) AND SHALL BE HELD AND DISBURSED BY LENDER
AS SET FORTH IN ARTICLE VII HEREOF;

(VII)                           NOT LATER THAN ONE (1) BUSINESS DAY IMMEDIATELY
PRECEDING THE FIRST DAY OF THE FIRST QUALIFIED EXTENSION TERM, BORROWERS SHALL
HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR DEPOSIT BY LENDER
INTO ONE OR MORE NEW RESERVE FUNDS, SUCH OTHER RESERVES AS LENDER SHALL
REASONABLY REQUIRE IN ORDER TO COVER REASONABLY ANTICIPATED OPERATING EXPENSE
SHORTFALLS DURING THE FIRST QUALIFIED EXTENSION TERM, IF ANY, WHICH AMOUNT
THEREAFTER SHALL CONSTITUTE A PART OF THE RESERVE FUNDS AND SHALL BE HELD AND
DISBURSED BY LENDER AS SET FORTH IN ARTICLE VII HEREOF AND/OR IN AN AMENDMENT TO
THIS AGREEMENT REASONABLY NEGOTIATED AND EXECUTED BY BORROWERS AND LENDER AT
SUCH TIME AND AS A CONDITION TO THE EXERCISE OF THE FIRST QUALIFIED EXTENSION
OPTION;

(VIII)                        THERE SHALL EXIST NO SHORTFALL AS OF THE BUSINESS
DAY IMMEDIATELY PRECEDING THE FIRST DAY OF THE FIRST QUALIFIED EXTENSION TERM;
AND

(IX)                                BORROWERS SHALL HAVE REIMBURSED LENDER FOR
ALL COSTS REASONABLY INCURRED BY LENDER IN PROCESSING THE EXTENSION REQUEST,
INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL BORROWERS BE REQUIRED TO PAY ANY SUCH FEES,
COSTS OR EXPENSES IN EXCESS OF FIVE THOUSAND DOLLARS ($5,000).

(B)                                 SECOND QUALIFIED EXTENSION OPTION. 
BORROWERS SHALL HAVE THE RIGHT TO EXTEND THE FIRST QUALIFIED EXTENDED MATURITY
DATE TO THE SECOND QUALIFIED EXTENDED MATURITY DATE (THE “SECOND QUALIFIED
EXTENSION OPTION”; AND THE PERIOD COMMENCING ON THE FIRST (1ST) DAY FOLLOWING
THE FIRST QUALIFIED EXTENDED MATURITY DATE AND ENDING ON THE SECOND QUALIFIED
EXTENDED MATURITY DATE BEING REFERRED TO HEREIN AS THE “SECOND QUALIFIED
EXTENSION TERM”), PROVIDED THAT ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:

(I)                                     NO MONETARY DEFAULT NOR ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME THE SECOND QUALIFIED
EXTENSION OPTION IS EXERCISED OR ON THE DATE THAT THE SECOND QUALIFIED EXTENSION
TERM COMMENCES;

(II)                                  BORROWERS SHALL NOTIFY LENDER OF THEIR
IRREVOCABLE ELECTION TO EXERCISE THE SECOND QUALIFIED EXTENSION OPTION NOT
EARLIER THAN SIX (6) MONTHS, AND NOT LATER THAN THIRTY (30) DAYS, PRIOR TO THE
FIRST QUALIFIED EXTENDED MATURITY DATE;

(III)                               IF THE INTEREST RATE CAP AGREEMENT IS
SCHEDULED TO MATURE PRIOR TO THE SECOND QUALIFIED EXTENDED MATURITY DATE,
BORROWERS SHALL OBTAIN AND DELIVER TO LENDER NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND QUALIFIED EXTENSION TERM, ONE
OR MORE REPLACEMENT INTEREST RATE CAP AGREEMENTS (OR EXTENSION(S) OF THE
EXISTING INTEREST RATE CAP AGREEMENT(S)) FROM AN ACCEPTABLE COUNTERPARTY, WHICH
REPLACEMENT INTEREST RATE CAP

99


--------------------------------------------------------------------------------


AGREEMENT(S) (OR EXTENSION(S) OF THE EXISTING INTEREST RATE CAP AGREEMENT(S))
SHALL (I) BE EFFECTIVE COMMENCING ON THE FIRST DAY OF THE SECOND QUALIFIED
EXTENSION TERM, (II) HAVE A LIBOR STRIKE PRICE EQUAL TO THE APPLICABLE STRIKE
PRICE, AND (III) HAVE A MATURITY DATE NOT EARLIER THAN THE SECOND QUALIFIED
EXTENDED MATURITY DATE;

(IV)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND QUALIFIED EXTENSION TERM, ALL
ACCRUED AND UNPAID INTEREST AND ANY UNPAID OR UNREIMBURSED AMOUNTS IN RESPECT OF
THE LOAN AND ANY OTHER SUMS THEN DUE TO LENDER HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL;

(V)                                 NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR
DEPOSIT BY LENDER INTO THE INTEREST RESERVE ACCOUNT, AN AMOUNT EQUAL TO THE
EXTENSION INTEREST SHORTFALL WITH RESPECT TO THE SECOND QUALIFIED EXTENSION
TERM, IF ANY, WHICH AMOUNT THEREAFTER SHALL CONSTITUTE A PART OF THE INTEREST
RESERVE FUND AND SHALL BE HELD AND DISBURSED BY LENDER AS SET FORTH IN SECTION
7.4 HEREOF;

(VI)                              NOT LATER THAN ONE (1) BUSINESS DAY
IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND QUALIFIED EXTENSION TERM,
BORROWERS SHALL HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR
DEPOSIT BY LENDER INTO THE APPLICABLE RESERVE FUND(S), ANY SHORTFALLS IN SUCH
RESERVE FUND(S) WITH RESPECT TO THE SECOND QUALIFIED EXTENSION TERM, IF ANY, AS
REASONABLY ESTIMATED AND UNDERWRITTEN BY LENDER BASED ON (A) THE APPROVED ANNUAL
BUDGET THEN IN EFFECT AND (B) UNDERWRITING CRITERIA CONSISTENT WITH THAT USED BY
LENDER TO DETERMINE THE AMOUNT OF THE DEPOSIT TO THE APPLICABLE RESERVE FUND(S)
ON THE CLOSING DATE (AND THROUGHOUT THE TERM OF THE LOAN), WHICH AMOUNT
THEREAFTER SHALL CONSTITUTE A PART OF THE APPLICABLE RESERVE FUND(S) AND SHALL
BE HELD AND DISBURSED BY LENDER AS SET FORTH IN ARTICLE VII HEREOF;

(VII)                           NOT LATER THAN ONE (1) BUSINESS DAY IMMEDIATELY
PRECEDING THE FIRST DAY OF THE SECOND QUALIFIED EXTENSION TERM, BORROWERS SHALL
HAVE DEPOSITED WITH LENDER IN IMMEDIATELY AVAILABLE FUNDS, FOR DEPOSIT BY LENDER
INTO ONE OR MORE NEW RESERVE FUNDS, SUCH OTHER RESERVES AS LENDER SHALL
REASONABLY REQUIRE IN ORDER TO COVER REASONABLY ANTICIPATED OPERATING EXPENSE
SHORTFALLS DURING THE SECOND QUALIFIED EXTENSION TERM, IF ANY, WHICH AMOUNT
THEREAFTER SHALL CONSTITUTE A PART OF THE RESERVE FUNDS AND SHALL BE HELD AND
DISBURSED BY LENDER AS SET FORTH IN ARTICLE VII HEREOF AND/OR IN AN AMENDMENT TO
THIS AGREEMENT REASONABLY NEGOTIATED AND EXECUTED BY BORROWERS AND LENDER AT
SUCH TIME AND AS A CONDITION TO THE EXERCISE OF THE SECOND QUALIFIED EXTENSION
OPTION;

(VIII)                        THERE SHALL EXIST NO SHORTFALL AS OF THE BUSINESS
DAY IMMEDIATELY PRECEDING THE FIRST DAY OF THE SECOND QUALIFIED EXTENSION TERM;

100


--------------------------------------------------------------------------------


(IX)                                THE DEBT YIELD IMMEDIATELY PRECEDING THE
COMMENCEMENT OF THE SECOND QUALIFIED EXTENSION TERM SHALL BE EQUAL TO OR GREATER
THAN 13%;

(X)                                   BORROWERS SHALL HAVE PAID TO LENDER AN
EXTENSION FEE EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE OUTSTANDING
PRINCIPAL BALANCE NOT LATER THAN ONE (1) BUSINESS DAY IMMEDIATELY PRECEDING THE
FIRST DAY OF THE SECOND QUALIFIED EXTENSION TERM; AND

(XI)                                BORROWERS SHALL HAVE REIMBURSED LENDER FOR
ALL COSTS REASONABLY INCURRED BY LENDER IN PROCESSING THE EXTENSION REQUEST,
INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL BORROWERS BE REQUIRED TO PAY ANY SUCH FEES,
COSTS OR EXPENSES IN EXCESS OF FIVE THOUSAND DOLLARS ($5,000).


2.7.3                     ACHIEVING REQUIRED DEBT YIELDS.

(A)                                  LENDER HEREBY ACKNOWLEDGES AND AGREES THAT
NOTHING HEREIN CONTAINED SHALL PROHIBIT BORROWERS, IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.4.1 HEREOF, AND PROVIDED THAT NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, FROM SATISFYING ANY DEBT YIELD REQUIREMENT SET
FORTH IN SECTION 2.7.1 OR 2.7.2 HEREOF BY PARTIALLY PREPAYING THE LOAN PRIOR TO
THE COMMENCEMENT OF THE FIRST NON-QUALIFIED EXTENSION TERM, THE SECOND
NON-QUALIFIED EXTENSION TERM OR THE SECOND QUALIFIED EXTENSION TERM, AS
APPLICABLE, WHICH PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH SECTION
2.4.3(A) HEREOF.

(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING SECTION 2.7.3(A), BORROWERS SHALL ALSO HAVE THE RIGHT TO SATISFY ANY
DEBT YIELD REQUIREMENT SET FORTH IN SECTION 2.7.1 OR 2.7.2 HEREOF BY DELIVERING
TO LENDER A LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRINCIPAL REPAYMENT OF
THE OUTSTANDING PRINCIPAL BALANCE THAT WOULD BE REQUIRED IN ORDER TO ACHIEVE THE
APPLICABLE REQUIRED DEBT YIELD (EACH, A “DEBT YIELD LETTER OF CREDIT”).  IF
BORROWERS ELECT TO DELIVER ANY DEBT YIELD LETTER OF CREDIT, THE FOLLOWING SHALL
APPLY TO EACH SUCH DEBT YIELD LETTER OF CREDIT:

(I)                                     BORROWERS SHALL PAY TO LENDER ALL OF
LENDER’S REASONABLE OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION THEREWITH,
INCLUDING, WITHOUT LIMITATION, ANY COSTS OR EXPENSES INCURRED IN DRAWING DOWN ON
SUCH DEBT YIELD LETTER OF CREDIT.  BORROWERS SHALL NOT BE ENTITLED TO DRAW FROM
ANY SUCH DEBT YIELD LETTER OF CREDIT.  UPON FIVE (5) DAYS NOTICE TO LENDER AND
PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
BORROWERS MAY REPLACE SUCH DEBT YIELD LETTER OF CREDIT WITH A PARTIAL PREPAYMENT
OF THE LOAN IN AN AMOUNT EQUAL TO SUCH DEBT YIELD LETTER OF CREDIT, WHICH
PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.4.3(A) HEREOF,
FOLLOWING WHICH PREPAYMENT, LENDER SHALL PROMPTLY RETURN SUCH DEBT YIELD LETTER
OF CREDIT TO BORROWERS.

(II)                                  EACH DEBT YIELD LETTER OF CREDIT DELIVERED
UNDER THIS AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE PAYMENT OF THE DEBT. 
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER
SHALL HAVE THE RIGHT, AT ITS OPTION, TO DRAW ON ANY DEBT YIELD LETTER OF CREDIT
AND TO APPLY ALL OR ANY PART

101


--------------------------------------------------------------------------------


THEREOF TO THE PAYMENT OF THE DEBT IN SUCH ORDER, PROPORTION OR PRIORITY AS
LENDER MAY DETERMINE.

(III)                               IN ADDITION TO ANY OTHER RIGHT LENDER MAY
HAVE TO DRAW UPON A DEBT YIELD LETTER OF CREDIT PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, LENDER SHALL HAVE THE ADDITIONAL RIGHTS TO DRAW IN
FULL ON ANY DEBT YIELD LETTER OF CREDIT:  (A) WITH RESPECT TO ANY EVERGREEN DEBT
YIELD LETTER OF CREDIT, IF LENDER HAS RECEIVED A NOTICE FROM THE ISSUING BANK
THAT SUCH DEBT YIELD LETTER OF CREDIT WILL NOT BE RENEWED AND A SUBSTITUTE DEBT
YIELD LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
THE DATE ON WHICH THE OUTSTANDING DEBT YIELD LETTER OF CREDIT IS SCHEDULED TO
EXPIRE; (B) WITH RESPECT TO ANY DEBT YIELD LETTER OF CREDIT WITH A STATED
EXPIRATION DATE, IF LENDER HAS NOT RECEIVED A NOTICE FROM THE ISSUING BANK THAT
IT HAS RENEWED SUCH DEBT YIELD LETTER OF CREDIT AT LEAST TEN (10) BUSINESS DAYS
PRIOR TO THE DATE ON WHICH SUCH DEBT YIELD LETTER OF CREDIT IS SCHEDULED TO
EXPIRE AND A SUBSTITUTE DEBT YIELD LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING DEBT YIELD LETTER
OF CREDIT IS SCHEDULED TO EXPIRE; (C) UPON RECEIPT OF NOTICE FROM THE ISSUING
BANK THAT SUCH DEBT YIELD LETTER OF CREDIT WILL BE TERMINATED AND A SUBSTITUTE
DEBT YIELD LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN (10) BUSINESS DAYS
PRIOR TO THE DATE ON WHICH THE OUTSTANDING DEBT YIELD LETTER OF CREDIT IS
SCHEDULED TO BE TERMINATED; OR (D) IF LENDER HAS RECEIVED NOTICE THAT THE BANK
ISSUING ANY DEBT YIELD LETTER OF CREDIT SHALL CEASE TO BE AN ELIGIBLE
INSTITUTION AND WITHIN TEN (10) BUSINESS DAYS AFTER LENDER NOTIFIES BORROWERS IN
WRITING OF SUCH CIRCUMSTANCE, BORROWERS SHALL FAIL TO DELIVER TO LENDER A
SUBSTITUTE DEBT YIELD LETTER OF CREDIT ISSUED BY AN ELIGIBLE INSTITUTION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE ABOVE, LENDER IS NOT
OBLIGATED TO DRAW UPON ANY DEBT YIELD LETTER OF CREDIT UPON THE HAPPENING OF AN
EVENT SPECIFIED IN CLAUSE (A), (B), (C) OR (D) ABOVE AND SHALL NOT BE LIABLE FOR
ANY LOSSES SUSTAINED BY BORROWERS DUE TO THE INSOLVENCY OF THE BANK ISSUING ANY
SUCH DEBT YIELD LETTER OF CREDIT IF LENDER HAS NOT DRAWN UPON SUCH DEBT YIELD
LETTER OF CREDIT.

Section 2.8                                   Exit Fee.

(A)                                  IN ALL EVENTS AND UNDER ALL CIRCUMSTANCES,
EXCEPT AS SET FORTH IN SUBSECTION (B) BELOW, BORROWERS SHALL BE OBLIGATED TO PAY
TO LENDER AN EXIT FEE (THE “EXIT FEE”) IN AN AMOUNT EQUAL TO THE ORIGINAL
PRINCIPAL AMOUNT OF THE LOAN MULTIPLIED BY THE APPLICABLE EXIT FEE PERCENTAGE,
WHICH AMOUNT SHALL BE PAYABLE AS FOLLOWS:  (I) SUBJECT TO THE FOLLOWING CLAUSE
(II), UPON ANY (AND EACH) PARTIAL PREPAYMENT OF THE LOAN IN ACCORDANCE WITH THE
TERMS HEREOF, EXCLUDING, HOWEVER, ANY PREPAYMENT WITH THE PROCEEDS OF ANY
MINIMUM MANDATORY PREPAYMENT (OR ANY PARTIAL PAYMENT ON ACCOUNT THEREOF),
NON-QUALIFIED MANDATORY PREPAYMENT, ADDITIONAL NON-QUALIFIED MANDATORY
PREPAYMENT, RELEASE PARCEL RELEASE PRICE, ADJACENT PARCEL RELEASE PRICE AND/OR
IP RELEASE PRICE, IF APPLICABLE, IN ADDITION TO ALL OTHER AMOUNTS PAYABLE TO
LENDER UNDER SECTION 2.4 HEREOF, BORROWERS SHALL PAY TO LENDER, ON ACCOUNT OF
THE EXIT FEE, AN AMOUNT EQUAL TO ONE PERCENT (1%) OF THE AMOUNT SO PREPAID; (II)
UPON ANY (AND EACH) APPLICATION OF ANY NET PROCEEDS TO THE DEBT IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, ONE PERCENT (1%) OF THE AMOUNT THEREOF SHALL
BE RETAINED BY LENDER ON ACCOUNT OF THE EXIT FEE AND THE BALANCE THEREOF SHALL
BE APPLIED TO THE DEBT; AND (III) UPON REPAYMENT IN FULL OF THE DEBT OR THE

102


--------------------------------------------------------------------------------


ACCELERATION THEREOF IN ACCORDANCE WITH THE TERMS OF ANY OF THE LOAN DOCUMENTS,
BORROWERS SHALL PAY TO LENDER THE ENTIRE EXIT FEE, CALCULATED AT THE APPLICABLE
EXIT FEE PERCENTAGE, LESS ANY AMOUNTS ON ACCOUNT THEREOF PREVIOUSLY PAID TO
LENDER UNDER THE FOREGOING CLAUSES (I) AND/OR (II) OF THIS SECTION 2.8;
PROVIDED, HOWEVER, THAT IF, UPON THE REPAYMENT IN FULL OF THE DEBT, THE
APPLICABLE EXIT FEE PERCENTAGE IS ONE-HALF OF ONE PERCENT (0.50%) RATHER THAN
ONE PERCENT (1%), THEN BORROWERS WILL RECEIVE A CREDIT AGAINST THE PORTION OF
THE EXIT FEE THEN DUE TO MAKE UP FOR ANY OVERPAYMENT ON ACCOUNT OF THE EXIT FEE
UNDER THE FOREGOING CLAUSES (I) AND/OR (II) BY VIRTUE OF HAVING APPLIED A ONE
PERCENT (1%) APPLICABLE EXIT FEE PERCENTAGE.  IN FURTHERANCE OF THE FOREGOING,
EACH BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT (A) LENDER SHALL HAVE NO
OBLIGATION TO ACCEPT ANY PREPAYMENT OF THE LOAN, OTHER THAN ANY PREPAYMENT WITH
THE PROCEEDS OF ANY MINIMUM MANDATORY PREPAYMENT (OR ANY PARTIAL PAYMENT ON
ACCOUNT THEREOF), NON-QUALIFIED MANDATORY PREPAYMENT, ADDITIONAL NON-QUALIFIED
MANDATORY PREPAYMENT, RELEASE PARCEL RELEASE PRICE, ADJACENT PARCEL RELEASE
PRICE AND/OR IP RELEASE PRICE, IF APPLICABLE, UNLESS AND UNTIL BORROWERS SHALL
HAVE COMPLIED WITH THIS SECTION 2.8, AND (B) LENDER SHALL HAVE NO OBLIGATION TO
RELEASE ANY LOAN DOCUMENT UPON PAYMENT OF THE DEBT UNLESS AND UNTIL LENDER SHALL
HAVE RECEIVED THE ENTIRE EXIT FEE.

(B)                                 NOTWITHSTANDING THE FOREGOING SUBSECTION (A)
OF THIS SECTION 2.8, LENDER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NO EXIT FEE
SHALL EVER BE DUE TO LENDER WITH RESPECT TO ANY PREPAYMENT WITH THE PROCEEDS OF
ANY MINIMUM MANDATORY PREPAYMENT (OR ANY PARTIAL PAYMENT ON ACCOUNT THEREOF),
NON-QUALIFIED MANDATORY PREPAYMENT, ADDITIONAL NON-QUALIFIED MANDATORY
PREPAYMENT, RELEASE PARCEL RELEASE PRICE, ADJACENT PARCEL RELEASE PRICE AND/OR
IP RELEASE PRICE, IF APPLICABLE.

(C)                                  EACH BORROWER EXPRESSLY ACKNOWLEDGES AND
AGREES THAT THE EXIT FEE (I) SHALL CONSTITUTE ADDITIONAL CONSIDERATION FOR THE
LOAN, AND (II) SHALL, UPON PAYMENT, BE THE SOLE AND EXCLUSIVE PROPERTY OF
LENDER.

Section 2.9                                   Unused Advance Fee.  Unless
Borrowers shall send a Relinquishment Notice in accordance with the terms
hereof, on each Payment Date Borrowers shall pay the following fee to Lender
(whichever of the following applies at any given time, the “Unused Advance
Fee”): (a) on each Payment Date commencing with the Closing Date and ending with
the Payment Date on which the Initial Construction Loan Advance is advanced or
the next Payment Date if the Initial Construction Loan Advance is advanced on a
day other than a Payment Date, Borrowers shall pay to Lender a fee equal to the
product of (i) one-fifth of one percent (0.20)% per annum multiplied by (ii) the
then applicable Construction Loan Amount; and (b) on each Payment Date
thereafter, Borrowers shall pay to Lender a fee equal to the product of (i)
one-quarter of one percent (0.25%) per annum multiplied by (ii) the difference
between (A) the then applicable Construction Loan Amount less (B) the aggregate
amount of all Construction Loan Advances actually advanced as of such Payment
Date.  In the event Borrowers deliver the Relinquishment Notice in accordance
with the terms hereof, notwithstanding anything to the contrary set forth in
this Agreement, such Relinquishment Notice will not be effective until Borrowers
pay to Lender the Unused Advance Fee accrued through the Relinquishment
Effective Date.  The Unused Advance Fee shall be payable on the basis of the
applicable annual rate set forth above and shall be calculated by multiplying
(1) the actual number of days elapsed in the period for which the calculation is
being made by (2) a

103


--------------------------------------------------------------------------------


daily rate based on a three hundred sixty (360) day year by (3) the amount set
forth in the foregoing clause (a)(ii) or (b)(ii), as applicable.

ARTICLE III.
CONSTRUCTION LOAN.

Section 3.1                                   Construction Loan Advances.

(A)                                  SUBJECT TO SECTION 3.1(C) HEREOF, PROVIDED
NO MONETARY DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE CONSTRUCTION LOAN
SHALL BE ADVANCED TO OR FOR THE ACCOUNT OF BORROWERS IN CONSTRUCTION LOAN
ADVANCES MADE IN ACCORDANCE WITH SECTION 3.6 HEREOF.

(B)                                 NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THAT BORROWERS HAVE NOT SATISFIED THE QUALIFICATION CONDITIONS ON OR PRIOR TO
THE CONSTRUCTION QUALIFICATION DATE, THEN, AT LENDER’S OPTION IN ITS SOLE
DISCRETION, ALL OF BORROWERS’ RIGHTS TO REQUEST AND RECEIVE ANY CONSTRUCTION
LOAN ADVANCES HEREUNDER SHALL TERMINATE, LENDER SHALL HAVE NO FURTHER OBLIGATION
WHATSOEVER UNDER THIS AGREEMENT TO FUND ANY PORTION OF THE CONSTRUCTION LOAN TO
BORROWERS AND ALL PROVISIONS IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
RELATING TO THE CONSTRUCTION LOAN SHALL BE DEEMED DELETED HEREFROM AND
THEREFROM.

(C)                                  NOTWITHSTANDING THE FOREGOING, AT ANY TIME
PRIOR TO THE SECOND ANNIVERSARY, BORROWERS SHALL HAVE THE RIGHT TO SEND A
WRITTEN NOTICE TO LENDER (A “RELINQUISHMENT NOTICE”) THAT THEY DO NOT DESIRE TO
PROCEED WITH ANY CONSTRUCTION LOAN ADVANCES AND WILL NOT USE ANY PORTION OF THE
CONSTRUCTION LOAN.  UPON DELIVERY OF SUCH A RELINQUISHMENT NOTICE AND PROVIDED
THAT (I) THE PROVISIONS OF SECTION 2.9 HEREOF HAVE BEEN FULLY SATISFIED, AND
(II) BORROWERS HAVE PREVIOUSLY PAID OR DELIVERED, AS APPLICABLE, OR SHALL PAY OR
DELIVER, AS APPLICABLE, PRIOR TO THE SECOND ANNIVERSARY, THE NON-QUALIFIED
MANDATORY PREPAYMENT OR A NON-QUALIFIED PREPAYMENT LETTER OF CREDIT (THE FIRST
DATE ON WHICH A RELINQUISHMENT NOTICE HAS BEEN DELIVERED TO LENDER, THE
PROVISIONS OF SECTION 2.9 HEREOF HAVE BEEN FULLY SATISFIED AND EITHER THE
NON-QUALIFIED MANDATORY PREPAYMENT HAS BEEN MADE TO LENDER OR A NON-QUALIFIED
PREPAYMENT LETTER OF CREDIT HAS BEEN DELIVERED TO LENDER, BEING REFERRED TO
HEREIN AS THE “RELINQUISHMENT EFFECTIVE DATE”), (A) ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RELATING TO THE
CONSTRUCTION LOAN SHALL ON THE RELINQUISHMENT EFFECTIVE DATE BE DEEMED TO HAVE
TERMINATED AND BE OF NO FURTHER FORCE OR EFFECT, (B) LENDER SHALL HAVE NO
FURTHER OBLIGATION TO FUND ANY PORTION OF THE CONSTRUCTION LOAN, AND (C)
BORROWERS SHALL HAVE NO FURTHER RIGHT TO REQUEST OR OBTAIN ANY PORTION OF THE
CONSTRUCTION LOAN, IT BEING THE CLEAR INTENTION OF LENDER AND BORROWERS THAT,
UNLESS THE RELINQUISHMENT NOTICE IS DELIVERED AND EITHER THE NON-QUALIFIED
MANDATORY PREPAYMENT IS MADE OR A NON-QUALIFIED PREPAYMENT LETTER OF CREDIT IS
DELIVERED, IN EACH OF THE FOREGOING EVENTS, PRIOR TO THE SECOND ANNIVERSARY, THE
CONSTRUCTION LOAN, SUBJECT TO SECTION 3.1(B) ABOVE, SHALL NOT BE TERMINATED AND
ALL OF THE PROVISIONS REGARDING THE CONSTRUCTION LOAN IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT, TO THE EXTENT
APPLICABLE, THROUGHOUT THE REMAINING TERM OF THE LOAN.

(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN THE EVENT THAT THE
RELINQUISHMENT EFFECTIVE DATE

104


--------------------------------------------------------------------------------


SHALL NOT HAVE OCCURRED FOR ANY REASON PRIOR TO THE SECOND ANNIVERSARY, THEN AT
ANY TIME ON OR AFTER THE SECOND ANNIVERSARY, LENDER SHALL HAVE THE RIGHT TO
ADVANCE THE ENTIRE UNFUNDED PORTION OF THE CONSTRUCTION LOAN (INCLUDING THE
ENTIRE CONSTRUCTION LOAN IF NO PORTION THEREOF HAS YET BEEN ADVANCED) INTO THE
CONSTRUCTION LOAN RESERVE ACCOUNT (THE “SECOND ANNIVERSARY UNFUNDED CONSTRUCTION
LOAN ADVANCE”), FOLLOWING WHICH (I) THE UNFUNDED PORTION OF THE CONSTRUCTION
LOAN SHALL BE HELD IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 7.7 AND 7.8
HEREOF AND SHALL CONSTITUTE A RESERVE FUND FOR ALL PURPOSES UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND (II) ALL SUBSEQUENT CONSTRUCTION LOAN ADVANCES
SHALL BE ADVANCED FROM THE CONSTRUCTION LOAN RESERVE ACCOUNT, SUBJECT TO THE
SATISFACTION OF ALL CONDITIONS TO FUNDING WITH RESPECT THERETO SET FORTH IN THIS
AGREEMENT (AND SHALL CONTINUE TO CONSTITUTE CONSTRUCTION LOAN ADVANCES FOR ALL
PURPOSES UNDER THIS AGREEMENT NOTWITHSTANDING THAT THEY ARE BEING ADVANCED OUT
OF A RESERVE FUND).

(E)                                  ALL CONSTRUCTION LOAN ADVANCES (INCLUDING
THE SECOND ANNIVERSARY UNFUNDED CONSTRUCTION LOAN ADVANCE) SHALL FOR ALL
PURPOSES BE DEEMED PART OF THE OUTSTANDING PRINCIPAL BALANCE UPON THE MAKING OF
SUCH CONSTRUCTION LOAN ADVANCE BY LENDER.

(F)                                    IN NO EVENT SHALL ANY CONSTRUCTION LOAN
ADVANCE EXCEED THE FULL AMOUNT OF PROJECT COSTS THERETOFORE PAID OR TO BE PAID
WITH THE PROCEEDS OF SUCH CONSTRUCTION LOAN ADVANCE, PLUS ANY PROJECT COSTS
INCURRED BY BORROWERS THROUGH THE DATE OF THE DRAW REQUEST FOR SUCH CONSTRUCTION
LOAN ADVANCE, MINUS (I) WITH RESPECT TO ANY HARD COSTS, THE APPLICABLE RETAINAGE
FOR EACH CONTRACT AND SUBCONTRACT, (II) THE AGGREGATE AMOUNT OF ANY CONSTRUCTION
LOAN ADVANCES PREVIOUSLY MADE BY LENDER, AND (III) ANY SHORTFALL PAYMENTS
REQUIRED TO BE MADE BY BORROWERS PURSUANT TO SECTION 3.12 HEREOF.  IT IS FURTHER
UNDERSTOOD THAT, AS BETWEEN LENDER AND BORROWERS, THE RETAINAGE DESCRIBED ABOVE
IS INTENDED TO PROVIDE A CONTINGENCY FUND PROTECTING LENDER AGAINST FAILURE OF
BORROWERS OR GUARANTORS TO FULFILL ANY OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND
THAT LENDER MAY CHARGE AMOUNTS AGAINST SUCH RETAINAGE IN THE EVENT LENDER IS
REQUIRED OR ELECTS TO EXPEND FUNDS TO CURE ANY CONTINUING EVENT OF DEFAULT.

(G)                                 THE RETAINAGE, AS APPLICABLE, SHALL BE
ADVANCED ON A CONTRACT BY CONTRACT BASIS AS FOLLOWS: (I) WITH RESPECT TO MAJOR
CONTRACTS WHICH HAVE BEEN PREVIOUSLY APPROVED BY LENDER IN ACCORDANCE WITH THE
TERMS HEREOF, THE RETAINAGE SHALL BE RELEASED IN ACCORDANCE WITH THE RETAINAGE
RELEASE PROVISIONS CONTAINED THEREIN, IT BEING ACKNOWLEDGED AND AGREED BY
BORROWERS, HOWEVER, THAT LENDER’S CONSENT OF ANY SUCH MAJOR CONTRACT MAY
REASONABLY TAKE INTO ACCOUNT SUCH RETAINAGE RELEASE PROVISIONS AND THEIR
RELATIONSHIP TO THE PROGRESS OF THE CONSTRUCTION WORK REQUIRED UNDER SUCH MAJOR
CONTRACT, AND (II) WITH RESPECT TO ANY OTHER CONTRACT OR SUBCONTRACT, AFTER
FINAL COMPLETION OF ALL CONSTRUCTION WORK PROVIDED FOR UNDER SUCH CONTRACT OR
SUBCONTRACT AND PURSUANT TO A CONSTRUCTION LOAN ADVANCE MADE IN ACCORDANCE WITH
THE PROVISIONS OF SECTIONS 3.2, 3.3 AND/OR 3.4 HEREOF, AS APPLICABLE.

(H)                                 NO CONSTRUCTION LOAN ADVANCE BY LENDER SHALL
BE DEEMED TO BE AN APPROVAL OR ACCEPTANCE BY LENDER OF ANY WORK PERFORMED
THEREON OR THE MATERIALS FURNISHED WITH RESPECT THERETO.

105


--------------------------------------------------------------------------------


(I)                                     LENDER SHALL NOT BE REQUIRED TO DISBURSE
FOR ANY CATEGORY OR LINE ITEM MORE THAN THE AMOUNT SPECIFIED THEREFOR IN THE
LOAN BUDGET, SUBJECT TO SECTIONS 3.9, 3.10 AND 3.15 HEREOF (OR OTHER
REALLOCATIONS APPROVED BY LENDER IN ITS SOLE AND ABSOLUTE DISCRETION).

Section 3.2                                   Conditions Precedent to Initial
Construction Loan Advance.  Lender’s obligation to make the Initial Construction
Loan Advance shall be subject to the satisfaction or Lender’s waiver in writing
of the following conditions precedent:

(A)                                  CONSTRUCTION QUALIFICATION DATE.  THE
CONSTRUCTION QUALIFICATION DATE SHALL NOT HAVE OCCURRED.

(B)                                 CONSTRUCTION DOCUMENTS.  LENDER SHALL HAVE
APPROVED THE ARCHITECT’S CONTRACT, THE CONSTRUCTION MANAGEMENT AGREEMENT AND ALL
OTHER MAJOR CONTRACTS, TOGETHER WITH ANY CHANGE ORDERS ENTERED INTO AS OF THE
DATE OF THE INITIAL CONSTRUCTION LOAN ADVANCE TO THE EXTENT LENDER’S APPROVAL IS
REQUIRED WITH RESPECT THERETO PURSUANT TO SECTION 3.15 HEREOF, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.

(C)                                  DISBURSEMENT SCHEDULE.  LENDER AND THE
CONSTRUCTION CONSULTANT SHALL HAVE RECEIVED AND APPROVED THE DISBURSEMENT
SCHEDULE.

(D)                                 CONSTRUCTION SCHEDULE.  LENDER AND THE
CONSTRUCTION CONSULTANT SHALL HAVE RECEIVED AND APPROVED THE CONSTRUCTION
SCHEDULE.

(E)                                  LOAN BUDGET.  LENDER AND THE CONSTRUCTION
CONSULTANT SHALL HAVE RECEIVED AND APPROVED THE LOAN BUDGET.

(F)                                    DELIVERIES.  THE FOLLOWING ITEMS OR
DOCUMENTS SHALL HAVE BEEN DELIVERED TO LENDER:

(I)                                     THREE (3) COMPLETE SETS OF THE PLANS AND
SPECIFICATIONS IN THE FORM APPROVED BY LENDER AND THE CONSTRUCTION CONSULTANT
AND SUBMITTED TO AND APPROVED BY THOSE GOVERNMENTAL AUTHORITIES CHARGED WITH
ISSUING THE PERMITS DELIVERED PURSUANT TO SECTION 3.2(F)(X) BELOW.

(II)                                  AN ENDORSEMENT TO THE TITLE INSURANCE
POLICY DATED THE DATE OF SUCH REQUESTED CONSTRUCTION LOAN ADVANCE AND SHOWING
THE MORTGAGE AS A PRIOR AND PARAMOUNT LIEN ON EACH OF THE PROPERTIES, SUBJECT
ONLY TO (A) THE PERMITTED ENCUMBRANCES, (B) ANY OTHER LIENS OR ENCUMBRANCES
CONSENTED TO IN WRITING BY LENDER, AND (C) ANY OTHER LIENS WHICH ARE THEN BEING
CONTESTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.6(B) OF THE MORTGAGE,
AND WHICH SHALL HAVE THE EFFECT OF INCREASING THE COVERAGE OF THE TITLE
INSURANCE POLICY BY AN AMOUNT EQUAL TO THE AMOUNT OF THE CONSTRUCTION LOAN
ADVANCE THEN BEING MADE, ALONG WITH CO-INSURANCE OR REINSURANCE IN SUCH FORMS
AND AMOUNTS AS MAY BE REASONABLY REQUIRED BY LENDER.  ANY REINSURANCE AGREEMENTS
SHALL PROVIDE FOR DIRECT ACCESS WITH THE OTHER TITLE COMPANIES SATISFACTORY TO
LENDER.

106


--------------------------------------------------------------------------------


(III)                               ANY POLICIES (OR CERTIFICATES THEREOF)
REQUIRED BY SECTION 6.1 HEREOF IN CONNECTION WITH THE CONSTRUCTION OF THE
PROJECT, TO THE EXTENT NOT PREVIOUSLY DELIVERED.

(IV)                              TWO (2) FULLY-EXECUTED ORIGINALS OF THE
CONSTRUCTION COMPLETION GUARANTY.

(V)                                 THE PAYMENT AND PERFORMANCE BONDS; PROVIDED,
HOWEVER, THAT LENDER SHALL, AT BORROWERS’ REQUEST, REVIEW THE FINANCIAL
STATEMENTS OF ANY PROPOSED MAJOR CONTRACTOR AND REASONABLY CONSIDER A REQUEST BY
BORROWERS EITHER (A) NOT TO REQUIRE A PAYMENT AND PERFORMANCE BOND WITH RESPECT
TO SUCH MAJOR CONTRACTOR, OR (B) TO ACCEPT, IN LIEU OF A PAYMENT AND PERFORMANCE
BOND WITH RESPECT TO SUCH MAJOR CONTRACTOR, A “SUBGUARD POLICY” ISSUED BY ZURICH
NORTH AMERICA, TOGETHER WITH A FINANCIAL INTEREST ENDORSEMENT, ALL IN FORM AND
CONTENT REASONABLY ACCEPTABLE TO LENDER AND SUBJECT TO LIMITS ACCEPTABLE TO
LENDER IN ITS SOLE AND ABSOLUTE DISCRETION.

(VI)                              A DRAW REQUEST COMPLYING WITH THE PROVISIONS
OF THIS AGREEMENT WHICH SHALL CONSTITUTE BORROWERS’ REPRESENTATION AND WARRANTY
TO LENDER THAT:  (A) ANY COMPLETED CONSTRUCTION IS SUBSTANTIALLY IN ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS, (B) ALL COSTS FOR THE PAYMENT OF WHICH LENDER
HAS PREVIOUSLY ADVANCED FUNDS HAVE IN FACT BEEN PAID OR ARE BEING HELD BY
BORROWERS PENDING THE RESOLUTION OF A BONAFIDE DISPUTE WITH A TRADE CONTRACTOR;
PROVIDED, HOWEVER, THAT (1) IN SUCH EVENT, THE DRAW REQUEST SHALL INCLUDE A
DESCRIPTION OF THE DISPUTE, THE IDENTITY OF THE TRADE CONTRACTOR AND THE MAXIMUM
AMOUNT IN DISPUTE, (2) IN NO EVENT SHALL BORROWERS BE HOLDING, IN THE AGGREGATE
AT ANY ONE TIME, CONSTRUCTION LOAN PROCEEDS OF MORE THAN $1,500,000.00 ON
ACCOUNT OF ALL SUCH PENDING DISPUTES WITH TRADE CONTRACTORS, AND (3) IF THE
DISPUTE IS NOT RESOLVED WITHIN SIXTY (60) DAYS FOLLOWING THE DATE ON WHICH THE
CONSTRUCTION LOAN ADVANCE WHICH WAS INTENDED TO PAY THE DISPUTED COST WAS
ADVANCED, BORROWERS SHALL RETURN TO LENDER THE AMOUNT OF CONSTRUCTION LOAN
PROCEEDS ADVANCED TO PAY SUCH DISPUTED COST, WHICH AMOUNT MAY BE REQUESTED AGAIN
BY BORROWERS WHEN THE DISPUTE IS RESOLVED, (C) ALL THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE IV OF THIS AGREEMENT CONTINUE TO BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT OF CHANGES IN
CIRCUMSTANCES OR CONDITIONS WHICH ARE NOT OTHERWISE PROHIBITED BY THIS
AGREEMENT), (D) NO MONETARY DEFAULT OR ANY EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING HEREUNDER, AND (E) BORROWERS CONTINUE TO BE IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL OF THE OTHER TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THIS AGREEMENT.

(VII)                           AN ADVANCE REQUEST ACCOMPANIED BY A COMPLETED
AND ITEMIZED APPLICATION AND CERTIFICATE FOR PAYMENT (AIA DOCUMENT NO. G702)
ATTACHED HERETO AS EXHIBIT H OR SIMILAR FORM APPROVED BY LENDER, CONTAINING THE
CERTIFICATION OF THE CONSTRUCTION MANAGER OR TRADE CONTRACTOR TO WHOM SUCH
PAYMENT IS MADE, AS APPLICABLE, AND THE ARCHITECT AS TO THE MATERIAL ACCURACY OF
SAME, TOGETHER WITH INVOICES RELATING TO ALL ITEMS OF HARD COSTS COVERED THEREBY
AND ACCOMPANIED BY A COST BREAKDOWN SHOWING THE COST OF WORK ON, AND THE COST

107


--------------------------------------------------------------------------------


OF MATERIALS INCORPORATED INTO, THE PROJECT TO THE DATE OF THE REQUISITION.  THE
COST BREAKDOWN SHALL ALSO SHOW THE PERCENTAGE OF COMPLETION OF EACH LINE ITEM ON
THE LOAN BUDGET, AND THE ACCURACY OF THE COST BREAKDOWN SHALL BE CERTIFIED BY
BORROWERS AND BY THE ARCHITECT.  ALL SUCH APPLICATIONS FOR PAYMENT SHALL ALSO
SHOW ALL TRADE CONTRACTORS, INCLUDING MAJOR CONTRACTORS, BY NAME AND TRADE, THE
TOTAL AMOUNT OF EACH CONTRACT OR SUBCONTRACT, THE AMOUNT THERETOFORE PAID TO
EACH TRADE CONTRACTOR AS OF THE DATE OF SUCH APPLICATION, AND THE AMOUNT TO BE
PAID FROM THE PROCEEDS OF THE CONSTRUCTION LOAN ADVANCE TO EACH TRADE
CONTRACTOR.

(VIII)                        ALL INVOICES RELATING TO ALL ITEMS OF SOFT COSTS
IDENTIFIED IN THE ADVANCE REQUEST OR BORROWERS’ RECEIPTED BILLS THEREFOR, OR
OTHER REASONABLE PROOF OF EXPENDITURE OR PAYMENTS FOR SOFT COSTS DUE REASONABLY
ACCEPTABLE TO LENDER.

(IX)                                AN ANTICIPATED COST REPORT IN RESPECT OF THE
PROJECT PREPARED BY THE CONSTRUCTION MANAGER AND/OR THE GENERAL CONTRACTOR,
WHICH SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER AND THE
CONSTRUCTION CONSULTANT.

(X)                                   REASONABLE EVIDENCE THAT ALL GOVERNMENT
APPROVALS NECESSARY TO PERMIT THE CONSTRUCTION OF THAT/THOSE PORTION(S) OF THE
PROJECT TO BE FUNDED WITH THE PROCEEDS OF THE INITIAL CONSTRUCTION LOAN ADVANCE
HAVE BEEN OBTAINED, INCLUDING, WITHOUT LIMITATION, ONE OR MORE ACCEPTABLE
BUILDING PERMITS.

(XI)                                A CERTIFICATE FROM (A) THE ARCHITECT (THE
“ARCHITECT’S CERTIFICATE”) SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT
I, AND (B) THE CONSTRUCTION MANAGER (THE “CONSTRUCTION MANAGER’S CERTIFICATE”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT J, (C) THE GENERAL
CONTRACTOR (THE “GENERAL CONTRACTOR’S CERTIFICATE”) SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT N, AND (D) AT LENDER’S REQUEST, FROM ANY MAJOR
CONTRACTOR (THE “CONTRACTOR’S CERTIFICATE”) SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT K.

(XII)                             EVIDENCE REASONABLY SATISFACTORY TO LENDER
THAT THE NOTIONAL AMOUNT OF THE INTEREST RATE CAP AGREEMENT SHALL BE NO LESS
THAN THE OUTSTANDING PRINCIPAL BALANCE, AFTER GIVING EFFECT TO THE PROPOSED
INITIAL CONSTRUCTION LOAN ADVANCE.

(XIII)                          TO THE EXTENT REASONABLY REQUESTED BY LENDER,
SOIL AND GEOTECHNICAL REPORTS FOR THE HOTEL/CASINO PROPERTY AND THE ADJACENT
PROPERTY, WHICH REPORTS (A) SHALL BE DATED WITHIN ONE (1) YEAR PRECEDING THE
INITIAL CONSTRUCTION LOAN ADVANCE, (B) SHALL BE ISSUED BY AN ENGINEER REASONABLY
ACCEPTABLE TO LENDER, (C) SHALL STATE THAT LENDER MAY RELY THEREON, AND (D)
SHALL BE SATISFACTORY TO LENDER IN FORM AND SUBSTANCE IN LENDER’S REASONABLE
DISCRETION.

(G)                                 PAYMENT OF FEES AND EXPENSES.  PAYMENT BY
BORROWERS OF ALL FEES AND EXPENSES REQUIRED BY THIS AGREEMENT, TO THE EXTENT
THEN DUE AND PAYABLE, INCLUDING, WITHOUT LIMITATION, (I) ANY FEES AND EXPENSES
REFERRED TO IN SECTION 10.13 HEREOF THEN DUE AND PAYABLE, (II) ANY REASONABLE
FEES AND EXPENSES THEN DUE AND PAYABLE TO THE CONSTRUCTION CONSULTANT, (III) ANY

108


--------------------------------------------------------------------------------


UNUSED ADVANCE FEE THEN DUE AND PAYABLE, (IV) ANY ADMINISTRATIVE AGENT FEE THEN
DUE AND PAYABLE, AND/OR (V) ANY TITLE PREMIUMS AND/OR OTHER TITLE CHARGES THEN
DUE AND PAYABLE.

(H)                                 REQUIRED EQUITY.  IN THE EVENT THAT, AS OF
THE DATE OF THE INITIAL CONSTRUCTION LOAN ADVANCE, THE TOTAL PROJECT COSTS SET
FORTH ON THE LOAN BUDGET EXCEED THE THEN APPLICABLE CONSTRUCTION LOAN AMOUNT
(SUCH EXCESS BEING REFERRED TO HEREIN AS THE “REQUIRED EQUITY AMOUNT”),
BORROWERS SHALL BE REQUIRED TO PROVIDE TO LENDER, AS AN ADDITIONAL EQUITY
CONTRIBUTION, THE REQUIRED EQUITY AMOUNT, WHICH MAY BE PROVIDED IN ONE OF, OR BY
A COMBINATION OF, THE FOLLOWING MANNERS:  (I) A VOLUNTARY PREPAYMENT OF THE LOAN
IN ACCORDANCE WITH ALL OF THE TERMS OF SECTION 2.4.1 HEREOF AND TO BE APPLIED AS
SET FORTH IN SECTION 2.4.3(A) HEREOF, (II) THE DELIVERY TO LENDER OF EVIDENCE
SATISFACTORY TO LENDER IN ITS REASONABLE DISCRETION THAT BORROWERS OR ONE OR
MORE AFFILIATES THEREOF HAVE PREVIOUSLY EXPENDED CASH TO SATISFY PROJECT COSTS
INCLUDED ON THE LOAN BUDGET, WHICH SHALL RESULT IN A CREDIT AGAINST THE AMOUNT
OF THE REQUIRED EQUITY AMOUNT BY THE AMOUNT OF SUCH CASH EXPENDED, AND/OR (III)
THE DELIVERY OF A LETTER OF CREDIT (EACH, A “REQUIRED EQUITY LETTER OF CREDIT”).

If Borrowers elect to deliver any Required Equity Letter of Credit, the
following shall apply to each such Required Equity Letter of Credit:

(A)                              BORROWERS SHALL PAY TO LENDER ALL OF LENDER’S
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION THEREWITH, INCLUDING,
WITHOUT LIMITATION, ANY COSTS OR EXPENSES INCURRED IN DRAWING DOWN ON SUCH
REQUIRED EQUITY LETTER OF CREDIT.  BORROWERS SHALL NOT BE ENTITLED TO DRAW FROM
ANY SUCH REQUIRED EQUITY LETTER OF CREDIT.  UPON FIVE (5) DAYS NOTICE TO LENDER
AND PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
BORROWERS MAY REPLACE SUCH REQUIRED EQUITY LETTER OF CREDIT WITH A VOLUNTARY
PREPAYMENT OF THE LOAN IN AN AMOUNT EQUAL TO SUCH REQUIRED EQUITY LETTER OF
CREDIT, WHICH PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.4.3(A)
HEREOF, FOLLOWING WHICH PREPAYMENT, LENDER SHALL PROMPTLY RETURN SUCH REQUIRED
EQUITY LETTER OF CREDIT TO BORROWERS.

(B)                                EACH REQUIRED EQUITY LETTER OF CREDIT
DELIVERED UNDER THIS AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE PAYMENT OF
THE DEBT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT, AT ITS OPTION, TO DRAW ON ANY REQUIRED
EQUITY LETTER OF CREDIT AND TO APPLY ALL OR ANY PART THEREOF TO THE PAYMENT OF
THE DEBT IN SUCH ORDER, PROPORTION OR PRIORITY AS LENDER MAY DETERMINE.

(C)                                IN ADDITION TO ANY OTHER RIGHT LENDER MAY
HAVE TO DRAW UPON A REQUIRED EQUITY LETTER OF CREDIT PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, LENDER SHALL HAVE THE ADDITIONAL RIGHTS TO DRAW IN
FULL ON ANY REQUIRED EQUITY LETTER OF CREDIT:  (1) WITH RESPECT TO ANY EVERGREEN
REQUIRED EQUITY LETTER OF CREDIT, IF LENDER HAS RECEIVED A NOTICE FROM THE
ISSUING BANK THAT SUCH REQUIRED EQUITY LETTER OF CREDIT WILL NOT BE RENEWED AND
A SUBSTITUTE REQUIRED EQUITY LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE

109


--------------------------------------------------------------------------------


OUTSTANDING REQUIRED EQUITY LETTER OF CREDIT IS SCHEDULED TO EXPIRE; (2) WITH
RESPECT TO ANY REQUIRED EQUITY LETTER OF CREDIT WITH A STATED EXPIRATION DATE,
IF LENDER HAS NOT RECEIVED A NOTICE FROM THE ISSUING BANK THAT IT HAS RENEWED
SUCH REQUIRED EQUITY LETTER OF CREDIT AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
THE DATE ON WHICH SUCH REQUIRED EQUITY LETTER OF CREDIT IS SCHEDULED TO EXPIRE
AND A SUBSTITUTE REQUIRED EQUITY LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING REQUIRED EQUITY
LETTER OF CREDIT IS SCHEDULED TO EXPIRE; (3) UPON RECEIPT OF NOTICE FROM THE
ISSUING BANK THAT SUCH REQUIRED EQUITY LETTER OF CREDIT WILL BE TERMINATED AND A
SUBSTITUTE REQUIRED EQUITY LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING REQUIRED EQUITY LETTER
OF CREDIT IS SCHEDULED TO BE TERMINATED; OR (4) IF LENDER HAS RECEIVED NOTICE
THAT THE BANK ISSUING ANY REQUIRED EQUITY LETTER OF CREDIT SHALL CEASE TO BE AN
ELIGIBLE INSTITUTION AND WITHIN TEN (10) BUSINESS DAYS AFTER LENDER NOTIFIES
BORROWERS IN WRITING OF SUCH CIRCUMSTANCE, BORROWERS SHALL FAIL TO DELIVER TO
LENDER A SUBSTITUTE REQUIRED EQUITY LETTER OF CREDIT ISSUED BY AN ELIGIBLE
INSTITUTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE ABOVE,
LENDER IS NOT OBLIGATED TO DRAW UPON ANY REQUIRED EQUITY LETTER OF CREDIT UPON
THE HAPPENING OF AN EVENT SPECIFIED IN CLAUSE (1), (2), (3) OR (4) ABOVE AND
SHALL NOT BE LIABLE FOR ANY LOSSES SUSTAINED BY BORROWERS DUE TO THE INSOLVENCY
OF THE BANK ISSUING ANY SUCH REQUIRED EQUITY LETTER OF CREDIT IF LENDER HAS NOT
DRAWN UPON SUCH REQUIRED EQUITY LETTER OF CREDIT.

(D)                               WITH RESPECT TO ANY REQUIRED EQUITY LETTER OF
CREDIT PERMITTED TO BE DELIVERED PURSUANT TO THIS SECTION 3.2(H) AND/OR SECTION
3.3(D) AND/OR SECTION 3.12 HEREOF, INSTEAD OF DELIVERING SEPARATE REQUIRED
EQUITY LETTERS OF CREDIT, BORROWERS SHALL HAVE THE RIGHT, AT ANY TIME, TO
DELIVER A REPLACEMENT REQUIRED EQUITY LETTER OF CREDIT IN AN AMOUNT WHICH
REFLECTS THE AGGREGATE AMOUNT OF THE SEPARATE REQUIRED EQUITY LETTERS OF CREDIT
THEN IN EFFECT AND/OR THEN DESIRED BY BORROWERS TO BE IN EFFECT AND, UPON
DELIVERY OF ANY SUCH REPLACEMENT REQUIRED EQUITY LETTER OF CREDIT, LENDER SHALL
PROMPTLY RETURN TO BORROWERS THAT/THOSE PREVIOUSLY ISSUED REQUIRED EQUITY
LETTER(S) OF CREDIT THE AMOUNT OF WHICH HAS BEEN INCLUDED IN SUCH REPLACEMENT
REQUIRED EQUITY LETTER OF CREDIT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BORROWERS SHALL ALSO HAVE THE RIGHT, AT ANY TIME, TO DELIVER A
REPLACEMENT REQUIRED EQUITY LETTER OF CREDIT, THE AMOUNT OF WHICH MAY INCLUDE
THE AMOUNT OF ANY PRE-CONSTRUCTION LETTER(S) OF CREDIT REQUIRED HEREUNDER AND,
IF APPLICABLE, ANY AMENDMENTS THERETO INCREASING THE AMOUNT THEREOF, AND UPON
DELIVERY OF ANY SUCH REPLACEMENT REQUIRED EQUITY LETTER OF CREDIT, LENDER SHALL
PROMPTLY RETURN TO BORROWERS THAT/THOSE PREVIOUSLY ISSUED PRE-CONSTRUCTION
LETTERS OF CREDIT AND ANY AMENDMENTS THERETO.

(I)                                     SHORTFALLS.  LENDER SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT NO SHORTFALL SHALL THEN EXIST.

110


--------------------------------------------------------------------------------


(J)                                     CONSTRUCTION DOCUMENTS.

(I)                                     ARCHITECT’S CONTRACT.  LENDER SHALL HAVE
RECEIVED (I) A CERTIFIED COPY OF THE ARCHITECT’S CONTRACT WHICH (A) SHALL BE IN
THE FORM (INCLUDING ANY CHANGE ORDERS THAT REQUIRE LENDER’S APPROVAL PURSUANT TO
SECTION 3.15 HEREOF) PREVIOUSLY APPROVED BY LENDER, (B) SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE PARTIES THERETO, AND (C) SHALL BE IN FULL FORCE
AND EFFECT, AND (II) A DULY EXECUTED AND COMPLETED ARCHITECT’S CONSENT WITH
RESPECT TO THE ARCHITECT’S CONTRACT, IN THE FORM REQUIRED HEREUNDER AND
OTHERWISE REASONABLY ACCEPTABLE TO LENDER AND CONSTRUCTION CONSULTANT.

(II)                                  CONSTRUCTION MANAGEMENT AGREEMENT.  LENDER
SHALL HAVE RECEIVED (I) A CERTIFIED COPY OF THE CONSTRUCTION MANAGEMENT
AGREEMENT WHICH (A) SHALL BE IN THE FORM (INCLUDING ANY CHANGE ORDERS THAT
REQUIRE LENDER’S APPROVAL PURSUANT TO SECTION 3.15 HEREOF) PREVIOUSLY APPROVED
BY LENDER, (B) SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES
THERETO, AND (C) SHALL BE IN FULL FORCE AND EFFECT, AND (II) A DULY EXECUTED AND
COMPLETED CONSTRUCTION MANAGER’S CONSENT WITH RESPECT TO THE CONSTRUCTION
MANAGEMENT AGREEMENT, IN THE FORM REQUIRED HEREUNDER AND OTHERWISE REASONABLY
ACCEPTABLE TO LENDER AND CONSTRUCTION CONSULTANT.

(III)                               GENERAL CONTRACT.  LENDER SHALL HAVE
RECEIVED (I) A CERTIFIED COPY OF THE GENERAL CONTRACT WHICH (A) SHALL BE IN THE
FORM (INCLUDING ANY CHANGE ORDERS THAT REQUIRE LENDER’S APPROVAL PURSUANT TO
SECTION 3.15 HEREOF) PREVIOUSLY APPROVED BY LENDER, (B) SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE PARTIES THERETO, AND (C) SHALL BE IN FULL FORCE
AND EFFECT, (II) A DULY EXECUTED AND COMPLETED GENERAL CONTRACTOR’S CONSENT, IN
THE FORM REQUIRED HEREUNDER AND OTHERWISE REASONABLY ACCEPTABLE TO LENDER AND
CONSTRUCTION CONSULTANT, AND (III) COPIES OF THE GENERAL CONTRACTOR’S LICENSE(S)
NECESSARY TO OPERATE, WHICH SHALL BE REASONABLY ACCEPTABLE TO LENDER AND
CONSTRUCTION CONSULTANT.

(IV)                              MAJOR CONTRACTS.  LENDER SHALL HAVE RECEIVED
WITH RESPECT TO EACH MAJOR CONTRACT THEN IN EFFECT (I) A CERTIFIED COPY OF SUCH
MAJOR CONTRACT WHICH (A) SHALL BE IN THE FORM (INCLUDING ANY CHANGE ORDERS THAT
REQUIRE LENDER’S APPROVAL PURSUANT TO SECTION 3.15 HEREOF) PREVIOUSLY APPROVED
BY LENDER, (B) SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES
THERETO, AND (C) SHALL BE IN FULL FORCE AND EFFECT, (II) A DULY EXECUTED AND
COMPLETED MAJOR CONTRACTOR’S CONSENT WITH RESPECT TO SUCH MAJOR CONTRACT, IN THE
FORM REQUIRED HEREUNDER AND OTHERWISE REASONABLY ACCEPTABLE TO LENDER AND
CONSTRUCTION CONSULTANT, AND (III) COPIES OF EACH MAJOR CONTRACTOR’S LICENSE(S)
NECESSARY TO OPERATE, WHICH SHALL BE REASONABLY ACCEPTABLE TO LENDER AND
CONSTRUCTION CONSULTANT.

(V)                                 OTHER CONTRACTS.  BORROWERS SHALL HAVE
DELIVERED TO LENDER CERTIFIED COPIES OF ALL EXECUTED CONTRACTS AND SUBCONTRACTS
FOR THE PROJECT WHICH DO NOT CONSTITUTE MAJOR CONTRACTS (AND LENDER SHALL HAVE
APPROVED THE SAME IN THE CASE OF MAJOR CONTRACTORS), IN EACH CASE CERTIFIED BY
BORROWER AS CORRECT AND COMPLETE.

111


--------------------------------------------------------------------------------


(VI)                              OTHER WORK.  BORROWERS SHALL HAVE DELIVERED TO
LENDER FIRM BIDS OR ESTIMATES AND OTHER INFORMATION REASONABLY SATISFACTORY TO
LENDER FOR ANY MATERIAL WORK NOT COVERED BY ANY OF THE FOREGOING AGREEMENTS TO
ENABLE LENDER TO ASCERTAIN THE TOTAL ESTIMATED COST OF ALL WORK DONE AND TO BE
DONE IN CONNECTION WITH THE PROJECT.

(K)                                  TRADE COSTS UNDER GENERAL CONTRACT.  NOT
LESS THAN SEVENTY PERCENT (70)% OF THE BUDGETED TRADE COSTS UNDER THE GENERAL
CONTRACT SHALL BE SUBJECT TO SIGNED SUB-CONTRACTS REASONABLY APPROVED BY LENDER
TO THE EXTENT THEY CONSTITUTE MAJOR CONTRACTS.

(L)                                     INTEREST LINE ITEM.  THE LOAN BUDGET
SHALL INCLUDE, WITHOUT LIMITATION, A LINE ITEM FOR INTEREST IN AN AMOUNT EQUAL
TO THE INITIAL MATURITY EXTENSION INTEREST SHORTFALL.

(M)                               CERTIFICATION REGARDING CHATTELS.  LENDER
SHALL HAVE RECEIVED, AT BORROWERS’ EXPENSE, A SEARCH OF THE PUBLIC RECORDS THAT,
SUBJECT TO SECTION 3.11 HEREOF AND THE PERMITTED ENCUMBRANCES, DISCLOSES NO
CONDITIONAL SALES CONTRACTS, CHATTEL MORTGAGES, LEASES OF PERSONALTY, FINANCING
STATEMENTS OR TITLE RETENTION AGREEMENTS WHICH AFFECT ANY OF THE PROPERTIES.

(N)                                 NOTICES.  ALL NOTICES REQUIRED BY ANY
GOVERNMENTAL AUTHORITY OR BY ANY LEGAL REQUIREMENT TO BE FILED PRIOR TO
COMMENCEMENT OF CONSTRUCTION OF THE PROJECT SHALL HAVE BEEN FILED.

(O)                                 NO MONETARY DEFAULT OR EVENT OF DEFAULT.  ON
THE DATE OF THE INITIAL CONSTRUCTION LOAN ADVANCE THERE SHALL EXIST NO MONETARY
DEFAULT OR ANY EVENT OF DEFAULT.

(P)                                 REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE BY BORROWERS AND/OR GUARANTORS IN THE LOAN
DOCUMENTS OR OTHERWISE MADE BY OR ON BEHALF OF BORROWERS AND/OR GUARANTORS IN
CONNECTION THEREWITH OR AFTER THE DATE THEREOF SHALL HAVE BEEN TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON THE DATE ON WHICH MADE AND SHALL CONTINUE TO BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE OF THE INITIAL CONSTRUCTION
LOAN ADVANCE (EXCEPT TO THE EXTENT OF CHANGES IN CIRCUMSTANCES OR CONDITIONS
WHICH ARE NOT OTHERWISE PROHIBITED BY THIS AGREEMENT).

(Q)                                 LIEN WAIVERS.  BORROWERS SHALL HAVE
DELIVERED A LIEN WAIVER LOG AND DULY EXECUTED LIEN WAIVERS IN THE FORM SET FORTH
IN EXHIBIT L-2 (PROGRESS PAYMENT) OR L-4 (FINAL PAYMENT), AS APPLICABLE,
ATTACHED HERETO FROM ALL MAJOR CONTRACTORS FOR ALL WORK PERFORMED, AND ALL LABOR
OR MATERIAL SUPPLIED, FOR WHICH PAYMENT THEREOF HAS BEEN MADE PRIOR TO THE DATE
OF THE INITIAL CONSTRUCTION LOAN ADVANCE.

(R)                                    CONSTRUCTION CONSULTANT APPROVAL.  LENDER
SHALL HAVE RECEIVED A CONSTRUCTION CONSULTANT APPROVAL WITH RESPECT TO THE
INITIAL CONSTRUCTION LOAN ADVANCE, IT BEING EXPRESSLY AGREED BY LENDER THAT
LENDER SHALL DILIGENTLY PURSUE OBTAINING CONSTRUCTION CONSULTANT’S RESPONSE
WITHIN A COMMERCIALLY REASONABLE TIME PERIOD FOLLOWING ANY DRAW REQUEST WHICH
INCLUDES ALL THE REQUIRED ITEMS AS SET FORTH HEREIN.

(S)                                  LOAN DOCUMENT MODIFICATIONS.  MODIFICATIONS
TO ANY LOAN DOCUMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER,
AS SHALL BE REQUIRED IN

112


--------------------------------------------------------------------------------


ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE PARTIES THERETO AND SHALL BE IN FULL FORCE AND EFFECT, AND
LENDER SHALL HAVE RECEIVED THE ORIGINALS OR FULLY EXECUTED COUNTERPARTS THEREOF.

(T)                                    NO DAMAGE.  THE IMPROVEMENTS (INCLUDING
ANY PARTIALLY CONSTRUCTED PORTION OF THE PROJECT) SHALL NOT HAVE BEEN INJURED OR
DAMAGED BY FIRE, EXPLOSION, ACCIDENT, FLOOD OR OTHER CASUALTY, UNLESS (I) SUCH
INJURY OR DAMAGE CONSTITUTES A MINOR CASUALTY, OR (II) THE DAMAGE THEREFROM
SHALL HAVE BEEN FULLY RESTORED, OR (III) NET PROCEEDS IN AN AMOUNT SUFFICIENT
FOR RESTORATION SHALL HAVE BEEN RECEIVED BY BORROWERS OR LENDER AS REQUIRED
PURSUANT TO THIS AGREEMENT.

(U)                                 TRANSFER OF ADJACENT PROPERTY TO
CASINO/HOTEL BORROWER.  AT BORROWERS’ SOLE COST AND EXPENSE, ADJACENT BORROWER
SHALL HAVE CONVEYED TO HOTEL/CASINO BORROWER ANY PORTION OF THE ADJACENT
PROPERTY THAT, PURSUANT TO THE PLANS AND SPECIFICATIONS, IS ANTICIPATED TO FORM
A PART OF THE PROJECT (THE “DEEDED ADJACENT PROPERTY”) AND, IN ORDER TO
EFFECTUATE THE FOREGOING, THE FOLLOWING CONDITIONS SHALL BE SATISFIED:

(I)                                     (A) THE DEEDED ADJACENT PROPERTY, AFTER
BEING ADDED TO THE HOTEL/CASINO PROPERTY, AND (B) THE REMAINING PORTION OF THE
ADJACENT PROPERTY, AFTER GIVING EFFECT TO SUCH CONVEYANCE OF THE DEEDED ADJACENT
PROPERTY, SHALL EACH (1) COMPLY WITH ALL ZONING ORDINANCES, INCLUDING, WITHOUT
LIMITATION, THOSE RELATED TO PARKING, LOT SIZE AND DENSITY, (2) CONSTITUTE ONE
OR MORE SEPARATE TAX PARCELS, AND NOT BE SUBJECT TO ANY LIEN FOR TAXES DUE OR
NOT YET DELINQUENT, AND (3) COMPLY IN ALL MATERIAL RESPECTS WITH ALL LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO LAND USE AND
CERTIFICATES OF OCCUPANCY;

(II)                                  BORROWERS SHALL DELIVER TO LENDER, AT
BORROWERS’ SOLE COST AND EXPENSE, ALTA/ASCM SURVEYS OF EACH OF (A) THE
HOTEL/CASINO PROPERTY INCLUDING THE DEEDED ADJACENT PROPERTY, AND (B) THE
REMAINING PORTION OF THE ADJACENT PROPERTY, WHICH SURVEYS SHALL INCLUDE METES
AND BOUNDS LEGAL DESCRIPTIONS AND SHALL CONFORM TO LENDER’S THEN-CURRENT
REQUIREMENTS FOR SURVEYS TO BE DELIVERED IN CONNECTION WITH ITS LOANS; AND

(III)                               THE TITLE COMPANY SHALL ISSUE AN ENDORSEMENT
TO THE TITLE INSURANCE POLICY REGARDING THE VALIDITY OF LENDER’S LIEN ON EACH OF
(A) THE HOTEL/CASINO PROPERTY INCLUDING THE DEEDED ADJACENT PROPERTY, AND (B)
THE REMAINING PORTION OF THE ADJACENT PROPERTY.

Upon any such conveyance of the Deeded Adjacent Property to Hotel/Casino
Borrower in accordance with the foregoing, thereafter the term “Hotel/Casino
Property” shall be deemed to include the Deeded Adjacent Property for all
purposes of this Loan Agreement and the other Loan Documents.

Section 3.3                                   Conditions Precedent to Subsequent
Construction Loan Advances.  The obligation of Lender to make any Construction
Loan Advances after the Initial Construction Loan Advance shall be subject to
the satisfaction or waiver by Lender (in its sole discretion) of the following
conditions precedent with respect to each subsequent Construction Loan Advance:

113


--------------------------------------------------------------------------------


(A)                                  PRIOR CONDITIONS SATISFIED.  ALL CONDITIONS
PRECEDENT TO THE INITIAL CONSTRUCTION LOAN ADVANCE, AS SET FORTH IN SECTION 3.2
HEREOF, AND ANY OTHER PRIOR CONSTRUCTION LOAN ADVANCES, AS SET FORTH IN THIS
SECTION 3.3, SHALL CONTINUE TO BE SATISFIED AS OF THE DATE OF SUCH SUBSEQUENT
CONSTRUCTION LOAN ADVANCE.

(B)                                 DELIVERIES.  THE FOLLOWING ITEMS OR
DOCUMENTS SHALL HAVE BEEN DELIVERED TO LENDER:

(I)                                     A DRAW REQUEST COMPLYING WITH THE
REQUIREMENTS OF, AND CONSTITUTING THE SAME REPRESENTATIONS AND WARRANTIES AS
SPECIFIED IN, SECTION 3.2(F)(VI) HEREOF.

(II)                                  AN ADVANCE REQUEST SUBMITTED IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 3.2(F)(VII) HEREOF.

(III)                               A CONSTRUCTION MANAGER AFFIRMATION OF
PAYMENT (AN “AFFIRMATION OF PAYMENT”) (AIA FORM G706) IN THE FORM ATTACHED
HERETO AS EXHIBIT M.

(IV)                              ALL INVOICES RELATING TO ALL ITEMS OF SOFT
COSTS IDENTIFIED IN THE ADVANCE REQUEST OR BORROWERS’ RECEIPTED BILLS THEREFOR,
OR OTHER REASONABLE PROOF OF EXPENDITURE OR PAYMENTS FOR SOFT COSTS DUE
REASONABLY ACCEPTABLE TO LENDER.

(V)                                 AN ANTICIPATED COST REPORT IN RESPECT OF THE
PROJECT, WHICH SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER
AND THE CONSTRUCTION CONSULTANT.

(VI)                              AN ENDORSEMENT TO THE TITLE INSURANCE POLICY
DATED THE DATE OF SUCH REQUESTED CONSTRUCTION LOAN ADVANCE AND SHOWING THE
MORTGAGE AS A PRIOR AND PARAMOUNT LIEN ON EACH OF THE PROPERTIES, SUBJECT ONLY
TO (A) THE PERMITTED ENCUMBRANCES, (B) ANY OTHER LIENS OR ENCUMBRANCES CONSENTED
TO IN WRITING BY LENDER, AND (C) ANY OTHER LIENS WHICH ARE THEN BEING CONTESTED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.6(B) OF THE MORTGAGE, AND WHICH
SHALL HAVE THE EFFECT OF INCREASING THE COVERAGE OF THE TITLE INSURANCE POLICY
BY AN AMOUNT EQUAL TO THE AMOUNT OF THE CONSTRUCTION LOAN ADVANCE THEN BEING
MADE, ALONG WITH CO-INSURANCE OR REINSURANCE IN SUCH FORMS AND AMOUNTS AS MAY BE
REASONABLY REQUIRED BY LENDER.  ANY REINSURANCE AGREEMENTS SHALL PROVIDE FOR
DIRECT ACCESS WITH THE OTHER TITLE COMPANIES SATISFACTORY TO LENDER.

(VII)                           (A) AN UPDATED LIEN WAIVER LOG, (B) DULY
EXECUTED CONDITIONAL LIEN WAIVERS IN THE FORM SET FORTH IN EXHIBIT L-1 (PROGRESS
PAYMENT) OR L-3 (FINAL PAYMENT) HERETO, AS APPLICABLE, FROM ALL MAJOR
CONTRACTORS WHO HAVE PERFORMED WORK, FOR THE WORK SO PERFORMED, AND/OR WHO HAVE
SUPPLIED LABOR AND/OR MATERIALS, FOR THE LABOR AND/OR MATERIALS SO SUPPLIED,
EXCEPT FOR SUCH WORK OR LABOR AND/OR MATERIALS FOR WHICH PAYMENT THEREOF IS
REQUESTED, AS TO WHICH DULY EXECUTED UNCONDITIONAL LIEN WAIVERS IN THE FORM SET
FORTH IN EXHIBIT L-2 (PROGRESS PAYMENT) OR L-4 (FINAL PAYMENT) HERETO, AS
APPLICABLE, SHALL BE DELIVERED TO LENDER WITH THE NEXT REQUEST FOR A
CONSTRUCTION LOAN ADVANCE, AND (C) DULY

114


--------------------------------------------------------------------------------


EXECUTED UNCONDITIONAL LIEN WAIVERS IN THE FORM SET FORTH IN EXHIBIT L-2
(PROGRESS PAYMENT) OR L-4 (FINAL PAYMENT) HERETO, AS APPLICABLE, WITH RESPECT TO
ALL PAYMENTS WHICH WERE REQUESTED TO BE PAID WITH THE IMMEDIATELY PRECEDING
CONSTRUCTION LOAN ADVANCE AND FROM WHOM A CONDITIONAL LIEN WAIVER IN THE FORM
SET FORTH IN EXHIBIT L-1 (PROGRESS PAYMENT) OR L-3 (FINAL PAYMENT) HERETO, AS
APPLICABLE, WAS DELIVERED IN THE IMMEDIATELY PRECEDING REQUEST FOR A
CONSTRUCTION LOAN ADVANCE.

(VIII)                        AN UPDATED (A) ARCHITECT’S CERTIFICATE, (B)
CONSTRUCTION MANAGER’S CERTIFICATE, (C) GENERAL CONTRACTOR’S CERTIFICATE, AND
(D) AT LENDER’S REQUEST, AN UPDATED CONTRACTOR’S CERTIFICATE FROM ANY MAJOR
CONTRACTOR.

(IX)                                A SPREADSHEET OF LOAN BUDGET LINE ITEMS IN
FORM REASONABLY SATISFACTORY TO LENDER SHOWING AMOUNTS EXPENDED UNDER EACH LINE
ITEM TO DATE AND AMOUNTS UNDER EACH LINE ITEM REMAINING TO BE PAID OUT.

(X)                                   EVIDENCE THAT ALL GOVERNMENT APPROVALS
NECESSARY TO PERMIT THE CONSTRUCTION OF THAT/THOSE PORTION(S) OF THE PROJECT TO
BE FUNDED WITH THE PROCEEDS OF THE PROPOSED CONSTRUCTION LOAN ADVANCE HAVE BEEN
OBTAINED, INCLUDING, WITHOUT LIMITATION, ONE OR MORE ACCEPTABLE BUILDING
PERMITS.

(XI)                                A MONTHLY PROGRESS REPORT FROM THE
CONSTRUCTION MANAGER AND/OR THE GENERAL CONTRACTOR, INCLUDING, WITHOUT
LIMITATION, A LOAN BUDGET STATUS (WITH RESPECT TO HARD COSTS ONLY), CONSTRUCTION
SCHEDULE STATUS, GOVERNMENTAL APPROVAL STATUS, IF APPLICABLE, AND A DESCRIPTION
OF ANY ISSUES TO BE RESOLVED BETWEEN BORROWERS AND ANY DESIGNER OR TRADE
CONTRACTOR, WHICH REPORT SHALL BE REASONABLY SATISFACTORY TO LENDER AND
CONSTRUCTION CONSULTANT.

(XII)                             EVIDENCE REASONABLY SATISFACTORY TO LENDER
THAT THE NOTIONAL AMOUNT OF THE INTEREST RATE CAP AGREEMENT SHALL BE NO LESS
THAN THE OUTSTANDING PRINCIPAL BALANCE, AFTER GIVING EFFECT TO THE PROPOSED
CONSTRUCTION LOAN ADVANCE.

(C)                                  PAYMENT OF FEES AND EXPENSES.  PAYMENT BY
BORROWERS OF ALL FEES AND EXPENSES REQUIRED BY THIS AGREEMENT, TO THE EXTENT
THEN DUE AND PAYABLE, INCLUDING, WITHOUT LIMITATION, (I) ANY FEES AND EXPENSES
REFERRED TO IN SECTION 10.13 HEREOF THEN DUE AND PAYABLE, (II) ANY REASONABLE
FEES AND EXPENSES THEN DUE AND PAYABLE TO THE CONSTRUCTION CONSULTANT, (III) ANY
UNUSED ADVANCE FEE THEN DUE AND PAYABLE, (IV) ANY ADMINISTRATIVE AGENT FEE THEN
DUE AND PAYABLE, AND/OR (V) ANY TITLE PREMIUMS AND/OR OTHER TITLE CHARGES THEN
DUE AND PAYABLE.

(D)                                 REQUIRED EQUITY.  IN THE EVENT THAT, AS OF
THE DATE OF THE PROPOSED CONSTRUCTION LOAN ADVANCE, THE SUM OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE ACQUISITION LOAN ADVANCE AND THE THEN APPLICABLE
CONSTRUCTION LOAN AMOUNT EXCEEDS EIGHTY PERCENT (80%) OF THE TOTAL COSTS (THE
AMOUNT IN EXCESS OF SUCH EIGHTY PERCENT (80%) THRESHOLD BEING REFERRED TO HEREIN
AS A “SUBSEQUENT REQUIRED EQUITY AMOUNT”), BORROWERS SHALL BE REQUIRED TO
PROVIDE TO LENDER, AS AN ADDITIONAL EQUITY CONTRIBUTION, THE SUBSEQUENT REQUIRED
EQUITY AMOUNT, WHICH MAY BE PROVIDED IN ONE OF, OR BY A COMBINATION OF, THE
FOLLOWING MANNERS:  (I) A VOLUNTARY PREPAYMENT OF THE LOAN IN ACCORDANCE WITH
ALL OF THE TERMS OF SECTION 2.4.1 HEREOF AND TO BE

115


--------------------------------------------------------------------------------


APPLIED AS SET FORTH IN SECTION 2.4.3(A) HEREOF, (II) THE DELIVERY TO LENDER OF
EVIDENCE SATISFACTORY TO LENDER IN ITS REASONABLE DISCRETION THAT BORROWERS OR
ONE OR MORE AFFILIATES THEREOF HAVE PREVIOUSLY EXPENDED CASH TO SATISFY PROJECT
COSTS INCLUDED ON THE LOAN BUDGET, WHICH SHALL RESULT IN A CREDIT AGAINST THE
AMOUNT OF THE REQUIRED EQUITY AMOUNT BY THE AMOUNT OF SUCH CASH EXPENDED, AND/OR
(III) THE DELIVERY OF A REQUIRED EQUITY LETTER OF CREDIT.

(E)                                  SHORTFALLS.  LENDER SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT NO SHORTFALL SHALL THEN EXIST.

(F)                                    CHANGE ORDERS.  LENDER SHALL HAVE
APPROVED ALL CHANGE ORDERS ENTERED INTO SINCE THE LAST CONSTRUCTION LOAN ADVANCE
THAT REQUIRE LENDER’S APPROVAL PURSUANT TO SECTION 3.15 HEREOF.

(G)                                 CERTIFICATION REGARDING CHATTELS.  LENDER
SHALL HAVE RECEIVED, AT BORROWERS’ EXPENSE, A SEARCH OF THE PUBLIC RECORDS THAT,
SUBJECT TO SECTION 3.11 HEREOF AND THE PERMITTED ENCUMBRANCES, DISCLOSES NO
CONDITIONAL SALES CONTRACTS, CHATTEL MORTGAGES, LEASES OF PERSONALTY, FINANCING
STATEMENTS OR TITLE RETENTION AGREEMENTS WHICH AFFECT ANY OF THE PROPERTIES.

(H)                                 NOTICES.  ALL NOTICES REQUIRED BY ANY
GOVERNMENTAL AUTHORITY OR BY ANY LEGAL REQUIREMENT TO BE FILED PRIOR TO
COMMENCEMENT OF CONSTRUCTION OF THAT/THOSE PORTION(S) OF THE PROJECT TO BE
FUNDED WITH THE PROCEEDS OF THE PROPOSED CONSTRUCTION LOAN ADVANCE SHALL HAVE
BEEN FILED.

(I)                                     NO MONETARY DEFAULT OR EVENT OF
DEFAULT.  ON THE DATE OF THE CONSTRUCTION LOAN ADVANCE THERE SHALL EXIST NO
MONETARY DEFAULT OR ANY EVENT OF DEFAULT.

(J)                                     REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE BY BORROWERS AND/OR GUARANTORS IN THE LOAN
DOCUMENTS OR OTHERWISE MADE BY OR ON BEHALF OF BORROWERS AND/OR GUARANTORS IN
CONNECTION THEREWITH OR AFTER THE DATE THEREOF SHALL CONTINUE TO BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE DATE OF THE CONSTRUCTION LOAN ADVANCE
(EXCEPT TO THE EXTENT OF CHANGES IN CIRCUMSTANCES OR CONDITIONS WHICH ARE NOT
OTHERWISE PROHIBITED BY THIS AGREEMENT).

(K)                                  NO DAMAGE.  THE IMPROVEMENTS (INCLUDING ANY
PARTIALLY CONSTRUCTED PORTION OF THE PROJECT) SHALL NOT HAVE BEEN INJURED OR
DAMAGED BY FIRE, EXPLOSION, ACCIDENT, FLOOD OR OTHER CASUALTY, UNLESS (I) SUCH
INJURY OR DAMAGE CONSTITUTES A MINOR CASUALTY, OR (II) THE DAMAGE THEREFROM
SHALL HAVE BEEN FULLY RESTORED, OR (III) NET PROCEEDS IN AN AMOUNT SUFFICIENT
FOR RESTORATION SHALL HAVE BEEN RECEIVED BY BORROWERS OR LENDER AS REQUIRED
PURSUANT TO THIS AGREEMENT.

(L)                                     CONSTRUCTION CONSULTANT APPROVAL. 
LENDER SHALL HAVE RECEIVED A CONSTRUCTION CONSULTANT APPROVAL WITH RESPECT TO
THE CONSTRUCTION LOAN ADVANCE, IT BEING EXPRESSLY AGREED BY LENDER THAT LENDER
SHALL DILIGENTLY PURSUE OBTAINING CONSTRUCTION CONSULTANT’S RESPONSE WITHIN A
COMMERCIALLY REASONABLE TIME PERIOD FOLLOWING ANY DRAW REQUEST WHICH INCLUDES
ALL THE REQUIRED ITEMS AS SET FORTH HEREIN.

(M)                               LOAN DOCUMENT MODIFICATIONS.  MODIFICATIONS TO
ANY LOAN DOCUMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, AS
SHALL BE REQUIRED IN

116


--------------------------------------------------------------------------------


ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE PARTIES THERETO AND SHALL BE IN FULL FORCE AND EFFECT, AND
LENDER SHALL HAVE RECEIVED THE ORIGINALS OR FULLY EXECUTED COUNTERPARTS THEREOF.

Section 3.4                                   Conditions of Final Construction
Loan Advance.  In addition to the conditions set forth in Section 3.3 hereof,
Lender’s obligation to make the final Construction Loan Advance, including,
without limitation, in respect of any Retainage pursuant to this Agreement,
shall be subject to the occurrence of Final Completion as evidenced by Lender’s
receipt (or waiver of receipt by Lender in its sole discretion) of the
following:

(A)                                  APPROVAL BY CONSTRUCTION CONSULTANT. 
NOTIFICATION FROM THE CONSTRUCTION CONSULTANT THAT THE PROJECT (INCLUDING THE
PUNCH LIST ITEMS) HAS BEEN COMPLETED SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS
AND SPECIFICATIONS, ALL LEGAL REQUIREMENTS, ALL MATERIAL PERMITTED ENCUMBRANCES
AND THIS AGREEMENT.

(B)                                 CERTIFICATES.  AN UPDATED (A) ARCHITECT’S
CERTIFICATE, (B) CONSTRUCTION MANAGER’S CERTIFICATE, AND (C) AT LENDER’S
REQUEST, AN UPDATED CONTRACTOR’S CERTIFICATE FROM ANY MAJOR CONTRACTOR.

(C)                                  CERTIFICATES OF OCCUPANCY.  A COPY OF THE
CERTIFICATE(S) OF OCCUPANCY AND ALL OTHER MATERIAL GOVERNMENTAL APPROVALS FOR
THE PROJECT.

(D)                                 LIEN WAIVERS.  (I) AN UPDATED LIEN WAIVER
LOG, (II) DULY EXECUTED CONDITIONAL LIEN WAIVERS IN THE FORM SET FORTH IN
EXHIBIT L-3 (FINAL PAYMENT) HERETO FROM ALL MAJOR CONTRACTORS WHO HAVE PERFORMED
WORK, FOR THE WORK SO PERFORMED, AND/OR WHO HAVE SUPPLIED LABOR AND/OR
MATERIALS, FOR THE LABOR AND/OR MATERIALS SO SUPPLIED, EXCEPT FOR SUCH WORK OR
LABOR AND/OR MATERIALS FOR WHICH PAYMENT THEREOF IS REQUESTED, AS TO WHICH DULY
EXECUTED UNCONDITIONAL LIEN WAIVERS IN THE FORM SET FORTH IN EXHIBIT L-4 (FINAL
PAYMENT) HERETO SHALL BE DELIVERED TO LENDER WITHIN THIRTY (30) DAYS FOLLOWING
SUCH FINAL CONSTRUCTION LOAN ADVANCE, AND (III) DULY EXECUTED UNCONDITIONAL LIEN
WAIVERS IN THE FORM SET FORTH IN EXHIBIT L-4 (FINAL PAYMENT) HERETO WITH RESPECT
TO ALL PAYMENTS WHICH WERE REQUESTED TO BE PAID WITH THE IMMEDIATELY PRECEDING
CONSTRUCTION LOAN ADVANCE AND FROM WHOM A CONDITIONAL LIEN WAIVER IN THE FORM
SET FORTH IN EXHIBIT L-1 (PROGRESS PAYMENT) OR L-3 (FINAL PAYMENT) HERETO, AS
APPLICABLE, WAS DELIVERED IN THE IMMEDIATELY PRECEDING REQUEST FOR A
CONSTRUCTION LOAN ADVANCE.

(E)                                  FINAL SURVEY.  FINAL SURVEYS OF THE
HOTEL/CASINO PROPERTY AND THE ADJACENT PROPERTY ACCEPTABLE TO LENDER SHOWING THE
AS-BUILT LOCATION OF THE COMPLETED PROJECT IMPROVEMENTS (ALL OF WHICH SHALL BE
WITHIN LOT LINES OF THE REAL PROPERTY COMPRISING A PORTION OF THE APPLICABLE
PROPERTY AND IN COMPLIANCE WITH ALL SET-BACK REQUIREMENTS) AND ALL EASEMENTS
APPURTENANT THERETO.

(F)                                    PAYMENT OF COSTS.  EVIDENCE SATISFACTORY
TO LENDER THAT (I) ALL SUMS DUE IN CONNECTION WITH THE CONSTRUCTION OF THE
PROJECT HAVE BEEN PAID IN FULL (OR WILL BE PAID OUT OF THE FUNDS REQUESTED TO BE
ADVANCED IN THE FINAL CONSTRUCTION LOAN ADVANCE), AS EVIDENCED BY (A) WITH
RESPECT TO ANY PARTY WITH LIEN RIGHTS, AN EXECUTED LIEN WAIVER SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT L-3 OR L-4, AS APPLICABLE (AS REQUIRED UNDER
THE FOREGOING CLAUSE (D)), OR (B) WITH RESPECT TO ANY PARTY WITHOUT LIEN RIGHTS,
AN INVOICE AND PROOF OF PAYMENT OR SUCH

117


--------------------------------------------------------------------------------


OTHER EVIDENCE OF PAYMENT AS SHALL BE REASONABLY SATISFACTORY TO LENDER, AND
(II) EXCEPT FOR ANY LIEN THEN BEING CONTESTED PURSUANT TO, AND IN ACCORDANCE
WITH, SECTION 3.6(B) OF THE MORTGAGE, NO PARTY CLAIMS OR HAS A RIGHT TO CLAIM
ANY STATUTORY OR COMMON LAW LIEN ARISING OUT OF THE CONSTRUCTION OF THE PROJECT
OR THE SUPPLYING OF LABOR, MATERIAL AND/OR SERVICES IN CONNECTION THEREWITH.

(G)                                 “AS-BUILT” PLANS AND SPECIFICATIONS.  A FULL
AND COMPLETE SET OF “AS BUILT” PLANS AND SPECIFICATIONS CERTIFIED TO BY THE
ARCHITECT.

(H)                                 TITLE INSURANCE POLICY.  ENDORSEMENTS TO THE
TITLE INSURANCE POLICY REFERENCING THE FINAL SURVEYS AND INDICATING NO LIENS
OTHER THAN PERMITTED ENCUMBRANCES AND INCLUDING AN UPDATE TO THE FORM 9
COMPREHENSIVE ENDORSEMENT, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO LENDER.

(I)                                     PAYMENT OF FEES AND EXPENSES.  PAYMENT
BY BORROWERS OF ALL FEES AND EXPENSES REQUIRED BY THIS AGREEMENT, TO THE EXTENT
THEN DUE AND PAYABLE, INCLUDING, WITHOUT LIMITATION, (I) ANY FEES AND EXPENSES
REFERRED TO IN SECTION 10.13 HEREOF THEN DUE AND PAYABLE, (II) ANY REASONABLE
FEES AND EXPENSES THEN DUE AND PAYABLE TO THE CONSTRUCTION CONSULTANT, (III) ANY
UNUSED ADVANCE FEE THEN DUE AND PAYABLE, (IV) ANY ADMINISTRATIVE AGENT FEE THEN
DUE AND PAYABLE, AND/OR (V) ANY TITLE PREMIUMS AND/OR OTHER TITLE CHARGES THEN
DUE AND PAYABLE.

(J)                                     OTHER DOCUMENTS.  IF REQUESTED BY
LENDER, A COMPLETED AIA FORM G704 (CERTIFICATE OF SUBSTANTIAL COMPLETION) AND/OR
A COMPLETED AIA FORM G707 (CONSENT OF SURETY TO FINAL PAYMENTS).

Section 3.5                                   No Reliance.  All conditions and
requirements of this Agreement with respect to any Construction Loan Advance are
for the sole benefit of Lender and no other Person or party (including, without
limitation, the Construction Consultant and Trade Contractors, including Major
Contractors and materialmen engaged in the construction of the Project) shall
have the right to rely on the satisfaction of such conditions and requirements
by Borrowers.  Lender shall have the right, in its sole and absolute discretion,
to waive any such condition or requirement.

Section 3.6                                   Procedures for Loan Advances.

(A)                                  AT SUCH TIME AS BORROWERS SHALL DESIRE TO
OBTAIN A CONSTRUCTION LOAN ADVANCE, BUT IN NO EVENT MORE FREQUENTLY THAN ONCE
EVERY THIRTY (30) DAYS, BORROWER SHALL COMPLETE, EXECUTE AND DELIVER TO LENDER
AND CONSTRUCTION CONSULTANT A DRAW REQUEST NOT LESS THAN TEN (10) BUSINESS DAYS
PRIOR TO THE DATE OF THE REQUESTED CONSTRUCTION LOAN ADVANCE (THE “REQUESTED
DISBURSEMENT DATE”).

(B)                                 IN ADDITION TO THE CONDITIONS SET FORTH IN
SECTIONS 3.2, 3.3 AND 3.4 HEREOF, AS APPLICABLE, EACH CONSTRUCTION LOAN ADVANCE
SHALL BE CONDITIONED ON SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

(I)                                     THE AMOUNT OF ANY CONSTRUCTION LOAN
ADVANCE SHALL NOT EXCEED THE UNFUNDED AMOUNT OF THE CONSTRUCTION LOAN AMOUNT;
AND

118


--------------------------------------------------------------------------------


(II)                                  LENDER SHALL HAVE RECEIVED FROM BORROWERS
A STATEMENT, DULY ACKNOWLEDGED, CERTIFYING THE OUTSTANDING PRINCIPAL BALANCE,
WHICH MAY BE INCLUDED IN THE APPLICABLE DRAW REQUEST.

(C)                                  EACH DRAW REQUEST SHALL BE ACCOMPANIED BY:

(I)                                     A WRITTEN REQUEST OF BORROWERS FOR ANY
NECESSARY CHANGES IN THE PLANS AND SPECIFICATIONS, THE LOAN BUDGET, THE
DISBURSEMENT SCHEDULE AND/OR THE CONSTRUCTION SCHEDULE; AND

(II)                                  (A) COPIES OF ALL EXECUTED CHANGE ORDERS,
(B) COPIES OF ALL EXECUTED MAJOR CONTRACTS, (C) A LIST OF ALL OTHER CONTRACTS
AND SUBCONTRACTS WHICH ARE NOT MAJOR CONTRACTS AND A COPY OF ANY SUCH
CONTRACT(S) AND/OR SUBCONTRACT(S) REQUESTED BY LENDER, AND (D) TO THE EXTENT
REASONABLY REQUESTED BY LENDER, COPIES OF ALL INSPECTION OR TEST REPORTS AND
OTHER DOCUMENTS RELATING TO THE CONSTRUCTION OF THE PROJECT, IN EACH OF THE
FOREGOING INSTANCES, TO THE EXTENT NOT PREVIOUSLY DELIVERED TO LENDER.

(D)                                 WITH RESPECT TO CONSTRUCTION LOAN ADVANCES
FOR A DEPOSIT UNDER ANY CONTRACT OR SUBCONTRACT FOR THE PURCHASE OF MATERIALS OR
FF&E, THE APPLICABLE DRAW REQUEST SHALL BE ACCOMPANIED BY (I) A COPY OF THE
EXECUTED CONTRACT, SUBCONTRACT OR PURCHASE ORDER WHICH REQUIRES SUCH DEPOSIT,
WHICH CONTRACT OR SUBCONTRACT EITHER (A) SHALL HAVE BEEN APPROVED BY LENDER IN
ITS REASONABLE JUDGMENT PRIOR TO EXECUTION IF IT IS A MAJOR CONTRACT, OR (B)
SHALL CONTAIN A DEPOSIT WHICH IS CUSTOMARY FOR SIMILAR MATERIALS OR FF&E, AS
APPLICABLE, IN SIMILAR PROJECTS AS THE PROJECT (OR SUCH DEPOSIT IS OTHERWISE
REASONABLY ACCEPTABLE TO LENDER), AND (II) AN INVOICE FOR PAYMENT OF SUCH
DEPOSIT FROM THE APPLICABLE CONTRACTOR OR SUBCONTRACTOR.  ADDITIONALLY,
BORROWERS SHALL NOT HAVE OUTSTANDING AT ANY ONE TIME AGGREGATE DEPOSITS
EXCEEDING $5,000,000.00 (LENDER AGREEING THAT IT SHALL NOT UNREASONABLY WITHHOLD
ITS CONSENT TO AN INCREASE OF SUCH LIMIT), IT BEING ACKNOWLEDGED AND AGREED BY
LENDER AND BORROWERS THAT ONCE A DEPOSIT IS USED TO PURCHASE MATERIALS OR FF&E
AND BORROWERS RECEIVE A BILL OF SALE WITH RESPECT THERETO AND/OR THE SAME ARE
DELIVERED ON-SITE TO THE HOTEL/CASINO PROPERTY OR THE ADJACENT PROPERTY, THE
AMOUNT THEREOF SHALL NO LONGER CONSTITUTE A DEPOSIT FOR PURPOSES OF THE
FOREGOING LIMIT.

(E)                                  PROVIDED THAT ALL OF THE CONDITIONS FOR THE
DISBURSEMENT OF LOAN ADVANCES SET FORTH IN SECTIONS 3.2, 3.3 AND/OR 3.4 HEREOF,
AS APPLICABLE, HAVE BEEN SATISFIED, LENDER SHALL MAKE THE CONSTRUCTION LOAN
ADVANCE ON THE REQUESTED DISBURSEMENT DATE.  EACH CONSTRUCTION LOAN ADVANCE
SHALL BE MADE BY WIRE TRANSFER TO A CHECKING ACCOUNT OF BORROWERS OR, AT THE
OPTION OF LENDER, AS PROVIDED IN SECTION 3.7 HEREOF.  ALL PROCEEDS OF ALL
CONSTRUCTION LOAN ADVANCES SHALL BE USED BY BORROWERS ONLY FOR THE PURPOSES FOR
WHICH SUCH CONSTRUCTION LOAN ADVANCES WERE MADE.  BORROWERS SHALL NOT COMMINGLE
SUCH FUNDS WITH OTHER FUNDS OF BORROWERS.

Section 3.7                                   Direct Advances to Third Parties. 
Lender may make any or all Construction Loan Advances to (a) Construction
Manager or any Major Contractor, as applicable, for construction expenses which
shall theretofore have been approved by Lender and for which Borrowers shall
have failed to make payment after receipt by Borrowers of such applicable
Construction Loan Advance, (b) the Architect, to pay its fees to the extent
funds are

119


--------------------------------------------------------------------------------


allocated thereto in the Loan Budget and for which Borrowers shall have failed
to make payment after receipt by Borrowers of such applicable Construction Loan
Advance, (c) the Construction Consultant, to pay its fees, (d) Lender’s counsel,
to pay its fees, (e) the Administrative Agent, to pay its Administrative Agent
Fee, (f) Lender, to pay (i) the Unused Advance Fee, (ii) any expenses incurred
by Lender which are reimbursable by Borrowers under the Loan Documents, provided
that Borrowers shall theretofore have received notice from Lender that such
expenses have been incurred and Borrowers shall have failed to reimburse Lender
for said expenses beyond any grace periods provided for said reimbursement under
this Agreement or any of the other Loan Documents, and/or (iii) following the
occurrence and during the continuance of an Event of Default, any other sums due
to Lender under the Note, this Agreement or any of the other Loan Documents, all
to the extent that the same are not paid by the respective due dates thereof
(including any applicable grace periods), and in each case subject to the
approval of Lender, and (g) any other Person to whom Lender determines payment
is due to the extent provided in the Loan Budget, after written notice to
Borrowers and Borrowers failure to make such payment within ten (10) Business
Days following such notice, subject to Borrowers’ right to dispute any such
payment in accordance with the terms and provisions of this Agreement.  The
execution of this Agreement by Borrowers shall, and hereby does, constitute an
irrevocable authorization to so advance the proceeds of the Construction Loan
directly to any such Persons described in the foregoing clauses (a) – (g),
above, as amounts become due and payable to them hereunder.  No further
authorization from Borrowers or any other Person shall be necessary to warrant
such direct Construction Loan Advances as provided in this Section 3.7, and all
such Construction Loan Advances shall be secured by the Mortgage and the other
applicable Loan Documents as fully as if made directly to Borrowers.

Section 3.8                                   Loan Advances Do Not Constitute a
Waiver.  No Construction Loan Advance shall constitute a waiver of any of the
conditions of Lender’s obligation to make further Construction Loan Advances
nor, in the event Borrowers are unable to satisfy any such condition, which
inability also constitutes a Default or an Event of Default, shall any
Construction Loan Advance have the effect of precluding Lender from thereafter
declaring such inability (following any applicable notice and grace period) to
be an Event of Default hereunder.

Section 3.9                                   Cost Overruns; Reallocation of
Line Items.

(A)                                  SUBJECT TO BORROWERS’ RIGHTS TO REALLOCATE
(I) AMONG LINE ITEM COMPONENTS AS PROVIDED IN THIS SECTION 3.9, (II) FROM
CONTINGENCY LINE ITEMS AS PROVIDED IN SECTION 3.10 HEREOF, AND (III) WITH
RESPECT TO CHANGE ORDERS AS PROVIDED IN SECTION 3.15 HEREOF, IF, AT ANY TIME
AFTER THE DATE OF THE INITIAL CONSTRUCTION LOAN ADVANCE, BORROWERS BECOME AWARE
OF ANY CHANGE IN THE PROJECT COSTS THAT WILL MATERIALLY INCREASE A CATEGORY OR
LINE ITEM REFLECTED IN THE LOAN BUDGET, BORROWERS SHALL PROMPTLY NOTIFY LENDER
IN WRITING AND PROMPTLY SUBMIT TO LENDER FOR LENDER’S AND THE CONSTRUCTION
CONSULTANT’S APPROVAL A REVISED LOAN BUDGET; PROVIDED, HOWEVER, THAT ONLY THOSE
LINE ITEMS AND COMPONENTS WHICH ARE PROPOSED TO BE CHANGED SHALL BE SUBJECT TO
LENDER’S AND THE CONSTRUCTION CONSULTANT’S APPROVAL AT THAT TIME.  ANY
REALLOCATION OF ANY CATEGORY OR LINE ITEMS IN THE LOAN BUDGET IN CONNECTION WITH
COST OVERRUNS SHALL BE SUBJECT TO LENDER’S APPROVAL IN ITS REASONABLE
DISCRETION, SUBJECT TO BORROWERS’ RIGHTS UNDER SECTION 3.15 HEREOF WITH RESPECT
TO CHANGE ORDERS THAT DO NOT REQUIRE LENDER’S APPROVAL.  LENDER SHALL HAVE NO
OBLIGATION TO MAKE ANY FURTHER CONSTRUCTION LOAN ADVANCES

120


--------------------------------------------------------------------------------


UNLESS AND UNTIL THE PROPOSED CHANGES TO THE LOAN BUDGET SO SUBMITTED BY
BORROWERS ARE APPROVED BY LENDER IN ITS REASONABLE DISCRETION.

(B)                                 BORROWERS, WITHOUT THE CONSENT OF LENDER BUT
AFTER NOTICE TO LENDER, MAY REALLOCATE TO ANY LINE ITEM ALL OR ANY PORTION OF
ANY COST SAVINGS NOT PREVIOUSLY REALLOCATED, PROVIDED THAT (I) NO SINGLE LINE
ITEM IS INCREASED BY MORE THAN TEN PERCENT (10%), AND (II) EXCEPT AS PROVIDED IN
SECTION 3.10(B) HEREOF, UNDER NO CIRCUMSTANCES SHALL BORROWERS BE ENTITLED TO
REALLOCATE ANY AMOUNT ALLOCATED TO THE INTEREST OR ANY CONTINGENCY LINE ITEM
WITHOUT LENDER’S APPROVAL, TO BE GRANTED OR WITHHELD IN LENDER’S SOLE AND
ABSOLUTE DISCRETION.  ALL OTHER REALLOCATIONS OF COST SAVINGS SHALL REQUIRE
LENDER’S PRIOR CONSENT, NOT TO BE UNREASONABLY WITHHELD.  UPON ANY SUCH
REALLOCATION OF ALL OR ANY PORTION OF ANY SUCH COST SAVINGS TO ANY LINE ITEM,
THE AMOUNT OF SUCH COST SAVINGS SHALL NO LONGER BE DEEMED “COST SAVINGS”
HEREUNDER, BUT SHALL BE DEEMED TO BE PART OF THE LINE ITEM TO WHICH SUCH AMOUNT
WAS REALLOCATED AND THE LOAN BUDGET SHALL BE DEEMED AUTOMATICALLY AMENDED
WITHOUT FURTHER ACTION.  AS USED IN THIS AGREEMENT, “COST SAVINGS” SHALL MEAN
AND BE DETERMINED AS FOLLOWS:

(A)                              IF LENDER REASONABLY DETERMINES THAT ANY
COMPONENT OF THE CONSTRUCTION OF THE PROJECT WHICH IS THE SUBJECT OF A LINE ITEM
(A “LINE ITEM COMPONENT”) HAS BEEN COMPLETED WITHOUT THE EXPENDITURE BY
BORROWERS OF THE ENTIRE AMOUNT ALLOCATED IN THE LOAN BUDGET TO SUCH LINE ITEM
COMPONENT, AND ALL MAJOR CONTRACTORS HAVE BEEN PAID IN FULL FOR WORK PERFORMED
AND MATERIALS PROVIDED WITH RESPECT TO SUCH LINE ITEM COMPONENT, THE DIFFERENCE
BETWEEN THE AMOUNT OF SUCH LINE ITEM COMPONENT IN THE LOAN BUDGET AND THE AMOUNT
SO EXPENDED FOR SUCH LINE ITEM COMPONENT SHALL BE DEEMED TO BE A “COST SAVINGS”;
OR

(B)                                IF PRIOR TO THE COMPLETION OF THE LINE ITEM
COMPONENT (OTHER THAN THE LINE ITEM FOR INTEREST OR ANY CONTINGENCY LINE ITEM),
BORROWERS SHALL DEMONSTRATE TO LENDER’S REASONABLE SATISFACTION THAT UPON
COMPLETION OF SUCH LINE ITEM COMPONENT A COST SAVINGS WILL BE REALIZED PURSUANT
TO THE FOREGOING CLAUSE (I) WITH RESPECT TO SUCH LINE ITEM COMPONENT, THE AMOUNT
OF SUCH COST SAVINGS WHICH IS DEMONSTRATED TO LENDER’S REASONABLE SATISFACTION
SHALL ALSO BE DEEMED TO BE A “COST SAVINGS”.  LENDER SHALL NOT BE REQUIRED TO
ALLOW SUCH A REALLOCATION WITH RESPECT TO A LINE ITEM CONSTITUTING HARD COSTS
UNLESS (1) SUCH LINE ITEM HAS A FIRM OR GUARANTEED MAXIMUM PRICE OR FIXED PRICE
CONTRACT OR SUB-CONTRACT IN PLACE, (2) THE WORK HAS COMMENCED AND IS PROCEEDING
SUBSTANTIALLY IN ACCORDANCE WITH THE CONSTRUCTION SCHEDULE, AND (3) THE
CONSTRUCTION CONSULTANT IS SATISFIED WITH SAID CONTRACT OR SUB-CONTRACT,
INCLUDING, WITHOUT LIMITATION, WITH REGARD TO THE SCOPE OF SAID CONTRACT OR
SUB-CONTRACT.

(C)                                  NEW LINE ITEMS MAY NOT BE CREATED WITHOUT
LENDER’S PRIOR WRITTEN CONSENT IN ITS REASONABLE DISCRETION AND, IF CREATED WITH
LENDER’S CONSENT, NO PORTION OF ANY CONTINGENCY LINE ITEM SHALL BE REALLOCATED
TO ANY SUCH NEW LINE ITEM, EXCEPT AS PROVIDED IN SECTION 3.10 HEREOF.  TO THE
EXTENT NOT PAID FOR BY REALLOCATING COST SAVINGS AMONG LINE ITEMS

121


--------------------------------------------------------------------------------


OR BY REALLOCATING ANY CONTINGENCY LINE ITEM IN ACCORDANCE WITH SECTION 3.10
HEREOF, NEW LINE ITEMS MUST BE PAID FOR BY BORROWERS FROM SOURCES OTHER THAN THE
LOAN.

Section 3.10                            Contingency Reallocations.

(A)                                  THE AMOUNTS ALLOCATED AS CONTINGENCY (HARD
COSTS) OR CONTINGENCY (SOFT COSTS) IN THE LOAN BUDGET AND THAT ARE INTENDED TO
COVER THE EVENTUALITY OF UNFORESEEN COSTS OR COST OVERRUNS (THE “CONTINGENCY
LINE ITEMS”) SHALL BE DISBURSED FROM TIME TO TIME UPON REQUEST BY BORROWERS AND,
SUBJECT TO SECTION 3.10(B) BELOW, UPON APPROVAL BY LENDER, NOT TO BE
UNREASONABLY WITHHELD, AND MAY BE USED ONLY FOR APPROPRIATE, AS APPLICABLE, HARD
COSTS OF, OR SOFT COSTS ASSOCIATED WITH, THE PROJECT.  ANY EXPENDITURE OF
CONTINGENCY (HARD COSTS) FOR SOFT COSTS OR CONTINGENCY (SOFT COSTS) FOR HARD
COSTS SHALL BE PROHIBITED UNLESS EXPRESSLY APPROVED BY LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION.

(B)                                 BORROWERS, WITHOUT THE CONSENT OF LENDER BUT
AFTER NOTICE TO LENDER, MAY (I) REALLOCATE UP TO TEN PERCENT (10%) OF THE
CONTINGENCY (HARD COSTS) TO ANY HARD COST LINE ITEM AND/OR MAY REALLOCATE UP TO
TEN PERCENT (10%) OF THE CONTINGENCY (SOFT COSTS) TO ANY SOFT COST LINE ITEM,
PROVIDED THAT, IN EITHER EVENT, NO SINGLE LINE ITEM IS INCREASED BY MORE THAN
TEN PERCENT (10%), AND (II) REALLOCATE A PORTION OF THE CONTINGENCY (HARD COSTS)
TO SATISFY THE AMOUNT OF THE CONTINGENCY REQUIRED UNDER THE GENERAL CONTRACT AND
INCREASE THE LINE ITEM FOR SUCH GENERAL CONTRACT BY SUCH AMOUNT, PROVIDED THAT
(A) SUCH REALLOCATED PORTION OF THE CONTINGENCY (HARD COSTS), TOGETHER WITH THE
REMAINING AMOUNT OF THE CONTINGENCY (HARD COSTS), SHALL BE EQUAL TO OR GREATER
THAN TEN PERCENT (10%) OF THE AGGREGATE AMOUNT OF THE LOAN BUDGET, AND (B) SUCH
REMAINING AMOUNT OF THE CONTINGENCY (HARD COSTS) SHALL BE EQUAL TO OR GREATER
THAN FIVE PERCENT (5%) OF THE AGGREGATE AMOUNT OF THE LOAN BUDGET.  ALL OTHER
REALLOCATIONS OF ANY CONTINGENCY SHALL REQUIRE LENDER’S PRIOR CONSENT, NOT TO BE
UNREASONABLY WITHHELD.  NOTWITHSTANDING THE FOREGOING, LENDER EXPRESSLY
ACKNOWLEDGES THAT THE GENERAL CONTRACTOR SHALL HAVE THE RIGHT TO APPLY
CONTINGENCY UNDER THE GENERAL CONTRACT AS PERMITTED THEREUNDER.  UPON ANY SUCH
REALLOCATION OF ALL OR ANY PORTION OF ANY CONTINGENCY TO ANY LINE ITEM, THE
AMOUNT OF SUCH CONTINGENCY SHALL NO LONGER BE DEEMED “CONTINGENCY” HEREUNDER,
BUT SHALL BE DEEMED TO BE PART OF THE LINE ITEM TO WHICH SUCH AMOUNT WAS
REALLOCATED.  IN GIVING OR WITHHOLDING ITS APPROVAL TO ANY REALLOCATION OF ANY
CONTINGENCY, LENDER MAY TAKE INTO ACCOUNT THE THEN CURRENT STATE OF COMPLETION
OF THE PROJECT, ANY EXISTING COST OVERRUNS AND ANY POTENTIAL COST OVERRUNS AS
MAY THEN BE REASONABLY FORESEEN OR REASONABLY ANTICIPATED BY LENDER.

Section 3.11                            Stored Materials.  Lender shall not be
required to authorize any disbursement of funds for any materials, machinery or
other Personal Property not yet incorporated into the Project (the “Stored
Materials”), unless the following conditions are satisfied or waived in writing
by Lender:

(A)                                  BORROWERS SHALL DELIVER TO LENDER BILLS OF
SALE OR OTHER EVIDENCE REASONABLY SATISFACTORY TO LENDER OF THE COST OF, AND,
SUBJECT TO THE PAYMENT THEREFOR, BORROWERS’ TITLE IN AND TO, SUCH STORED
MATERIALS;

(B)                                 THE STORED MATERIALS ARE IDENTIFIED TO THE
HOTEL/CASINO PROPERTY OR THE ADJACENT PROPERTY AND BORROWERS, ARE SEGREGATED SO
AS TO ADEQUATELY GIVE NOTICE TO ALL THIRD

122


--------------------------------------------------------------------------------


PARTIES OF BORROWERS’ TITLE IN AND TO SUCH MATERIALS, AND ARE COMPONENTS IN
SUBSTANTIALLY FINAL FORM READY FOR INCORPORATION INTO THE PROJECT;

(C)                                  THE STORED MATERIALS ARE STORED AT THE
HOTEL/CASINO PROPERTY OR THE ADJACENT PROPERTY OR AT SUCH OTHER THIRD PARTY
OWNED AND OPERATED SITE AS LENDER SHALL REASONABLY APPROVE (WHICH SHALL
SPECIFICALLY EXCLUDE ANY SITE LOCATED OUTSIDE OF THE CONTINENTAL UNITED STATES)
AND ARE PROTECTED AGAINST THEFT AND DAMAGE IN A MANNER REASONABLY SATISFACTORY
TO LENDER, INCLUDING, IF REQUESTED BY LENDER, STORAGE IN A BONDED WAREHOUSE IN
LAS VEGAS, NEVADA;

(D)                                 THE STORED MATERIALS WILL BE PAID FOR IN
FULL WITH THE FUNDS TO BE DISBURSED AND ALL LIEN RIGHTS OR CLAIMS OF THE
SUPPLIER WILL BE RELEASED UPON FULL PAYMENT;

(E)                                  LENDER HAS OR WILL HAVE UPON PAYMENT WITH
DISBURSED FUNDS A PERFECTED, FIRST PRIORITY SECURITY INTEREST IN THE STORED
MATERIALS;

(F)                                    THE STORED MATERIALS ARE INSURED FOR AN
AMOUNT EQUAL TO THEIR REPLACEMENT COSTS IN ACCORDANCE WITH SECTION 6.1 HEREOF;

(G)                                 THE AGGREGATE COST OF STORED MATERIALS TO BE
STORED AT THE HOTEL/CASINO PROPERTY AND/OR THE ADJACENT PROPERTY AT ANY ONE TIME
SHALL NOT EXCEED $5,000,000.00; AND

(H)                                 THE AGGREGATE COST OF STORED MATERIALS TO BE
STORED OFF-SITE FROM THE HOTEL/CASINO PROPERTY AND THE ADJACENT PROPERTY AT ANY
ONE TIME SHALL NOT EXCEED $1,000,000.00.

Section 3.12                            Loan Balancing and Shortfalls.

(A)                                  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, IF AT ANY TIME OR FROM TIME TO TIME DURING THE TERM OF THIS
AGREEMENT, LENDER SHALL REASONABLY DETERMINE THAT THERE EXISTS ANY SHORTFALL,
LENDER SHALL DELIVER NOTICE OF SUCH DETERMINATION TO BORROWERS AND THEREAFTER
UNTIL SUCH SHORTFALL NO LONGER EXISTS, LENDER WILL NOT BE OBLIGATED TO MAKE ANY
CONSTRUCTION LOAN ADVANCES AND, WITHIN TEN (10) DAYS OF RECEIPT OF SUCH NOTICE
OF DETERMINATION, BORROWERS SHALL TAKE ANY ONE OF, OR A COMBINATION OF, THE
FOLLOWING ACTIONS: (I) DEPOSIT WITH LENDER AN AMOUNT EQUAL TO THE SHORTFALL
(SUCH DEPOSITED FUNDS, THE “SHORTFALL FUNDS”), (II) DELIVER A REQUIRED EQUITY
LETTER OF CREDIT IN THE AMOUNT OF THE SHORTFALL, OR (III) MAKE ONE OR MORE
PAYMENTS ON ACCOUNT OF HARD COSTS AND/OR SOFT COSTS UNTIL THE SHORTFALL HAS BEEN
REDUCED TO ZERO AND DELIVER TO LENDER REASONABLY SATISFACTORY EVIDENCE THEREOF.

(B)                                 ANY PAYMENT OF SHORTFALL FUNDS MADE TO
LENDER PURSUANT TO SECTION 3.12(A)(I) HEREOF SHALL BE DEPOSITED INTO AN ACCOUNT
WITH LENDER (THE “SHORTFALL ACCOUNT”).  PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, ANY FUNDS HELD IN THE SHORTFALL ACCOUNT WILL BE
ADVANCED BY LENDER TO BORROWERS AS THOUGH SUCH FUNDS WERE PROCEEDS OF THE
CONSTRUCTION LOAN AND SUBJECT TO ALL OF THE CONDITIONS WITH RESPECT THERETO SET
FORTH IN SECTIONS 3.2, 3.3 AND/OR 3.4 HEREOF, AS APPLICABLE, PRIOR TO ANY
FURTHER CONSTRUCTION LOAN ADVANCES.  UNTIL SO ADVANCED TO BORROWERS PURSUANT TO
THE PROVISIONS OF SECTIONS 3.2, 3.3 AND/OR 3.4 HEREOF, AS APPLICABLE, ALL SUCH
SHORTFALL FUNDS ON DEPOSIT IN THE SHORTFALL ACCOUNT SHALL BE HELD AS CASH
COLLATERAL AND ADDITIONAL SECURITY FOR THE DEBT AND THE OTHER OBLIGATIONS AND
SHALL

123


--------------------------------------------------------------------------------


CONSTITUTE A RESERVE FUND IN WHICH LENDER SHALL HAVE A LIEN AND SECURITY
INTEREST PURSUANT TO THE PROVISIONS OF SECTION 7.8 HEREOF.

(C)                                  UPON THE TAKING OF ANY OF THE ACTIONS
CONTEMPLATED UNDER SECTION 3.12(A) HEREOF TO CURE ANY SHORTFALL, SUCH SHORTFALL
SHALL BE DEEMED TO NO LONGER EXIST FOR THE PURPOSES OF THIS AGREEMENT.

Section 3.13                            Quality of Work.  No Construction Loan
Advance or any portion thereof shall be made with respect to materially
defective work or to any Trade Contractor that has performed work that is
materially defective and that has not been cured, as confirmed by the report of
the Construction Consultant, but Lender may disburse all or part of any
Construction Loan Advance before the sum shall become due if Lender reasonably
believes it advisable to do so, and all such Construction Loan Advances or parts
thereof shall be deemed to have been made pursuant to this Agreement.

Section 3.14                            Imported Materials.  No Construction
Loan Advance or any portion thereof shall be made with respect to any materials
imported from outside the domestic United States unless and until such materials
clear United States customs and are either incorporated in the Project or stored
in accordance with the provisions of Section 3.11 hereof.

Section 3.15                            Approval of Change Orders.  Except as
provided in this Section 3.15, Borrowers will not amend, alter or change
(pursuant to Change Order, amendment or otherwise) the Plans and Specifications,
the Loan Budget or any Major Contract unless the same shall have been approved
in advance in writing by Lender, by all applicable Governmental Authorities and
by each surety under the Payment and Performance Bonds (if required
thereunder).  Borrowers will provide to Lender upon execution, copies of
approved Change Orders with respect to any Major Contract.  Notwithstanding the
foregoing, Borrowers shall be allowed to make changes in the Plans and
Specifications without the consent of Lender upon and subject to all of the
following conditions and requirements:

(A)                                  THE CHANGE ORDER IS NOT A MATERIAL CHANGE
ORDER;

(B)                                 UNTIL SUCH TIME AS THE PROJECT IS FORTY
PERCENT (40%) COMPLETE AS REASONABLY DETERMINED AND CERTIFIED BY THE
CONSTRUCTION CONSULTANT, (I) THE COMBINATION OF (A) HARD COSTS PAID FOR BY
BORROWERS OUT OF THEIR OWN (OR AN AFFILIATE’S) FUNDS EXCLUSIVE OF THE LOAN AND
(B) HARD COSTS PAID FOR OUT OF THE CONTINGENCY (HARD COSTS) LINE ITEM IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, DOES NOT EXCEED 50% OF THE ORIGINAL
AMOUNT OF THE CONTINGENCY (HARD COSTS) LINE ITEM SET FORTH IN THE LOAN BUDGET,
AND/OR (II) THE COMBINATION OF (1) SOFT COSTS PAID FOR BY BORROWERS OUT OF THEIR
OWN (OR AN AFFILIATE’S) FUNDS EXCLUSIVE OF THE LOAN AND (B) SOFT COSTS PAID FOR
OUT OF THE CONTINGENCY (SOFT COSTS) LINE ITEM IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, DOES NOT EXCEED 50% OF THE ORIGINAL AMOUNT OF THE CONTINGENCY
(SOFT COSTS) LINE ITEM SET FORTH IN THE LOAN BUDGET, IT BEING ACKNOWLEDGED AND
AGREED THAT THIS CONDITION SHALL BE DEEMED NULL AND VOID ONCE THE PROJECT IS
FORTY PERCENT (40%) COMPLETE AS REASONABLY DETERMINED AND CERTIFIED BY THE
CONSTRUCTION CONSULTANT;

124


--------------------------------------------------------------------------------


(C)                                  SUCH PROPOSED CHANGE ORDER, TOGETHER WITH
ALL OTHER CHANGE ORDERS THERETOFORE ENTERED INTO WITH RESPECT TO THE PROJECT,
WILL NOT INCREASE THE GUARANTEED MAXIMUM PRICE OF ANY MAJOR CONTRACT IN EXCESS
OF $2,500,000.00 OVER THE ORIGINAL AMOUNT;

(D)                                 SUCH PROPOSED CHANGE ORDER WILL NOT CAUSE
ANY LINE ITEM IN THE LOAN BUDGET TO BE EXCEEDED (AFTER TAKING INTO ACCOUNT USE
OF THE CONTINGENCY LINE ITEMS TO THE EXTENT PERMITTED UNDER SECTION 3.10 HEREOF,
REALLOCATIONS UNDER SECTION 3.9 HEREOF AND ANY OTHER REALLOCATIONS APPROVED BY
LENDER IN ITS SOLE AND ABSOLUTE DISCRETION), UNLESS BORROWERS ELIMINATE THE
SHORTFALL CAUSED THEREBY IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.12
HEREOF;

(E)                                  SUCH PROPOSED CHANGE ORDER, TOGETHER WITH
ALL OTHER CHANGES ORDERS IN THE AGGREGATE, SHALL NOT, IN ANY MATERIAL FASHION,
ALTER OR CHANGE (A) ANY STRUCTURAL COMPONENTS, CONSTRUCTION DESIGN, LAYOUT,
SCOPE AND/OR SQUARE FOOTAGE OF THE PROJECT, AND/OR (B) THE STRUCTURAL INTEGRITY,
UTILITY, QUALITY OF MATERIALS AND/OR ASSET QUALITY OF THE PROJECT;

(F)                                    SUCH PROPOSED CHANGE ORDER, TOGETHER WITH
ALL OTHER CHANGES ORDERS IN THE AGGREGATE, SHALL NOT RESULT IN ANY MATERIAL
ADVERSE DIFFERENCES IN THE CONSTRUCTION SCHEDULE SUBMITTED TO AND APPROVED BY
LENDER; AND

(G)                                 WITH RESPECT TO ANY CHANGE ORDER WHICH DOES
NOT SATISFY ONE OR MORE OF THE FOREGOING CONDITIONS IN THIS SECTION 3.15, OR
WHICH PURSUANT TO SUCH PROVISIONS REQUIRE LENDER’S APPROVAL, BORROWER SHALL HAVE
SUBMITTED TO LENDER AND THE CONSTRUCTION CONSULTANT, AND THE APPLICABLE MAJOR
CONTRACTORS AND/OR OTHER TRADE CONTRACTORS, THE REQUESTED CHANGE, TOGETHER WITH
CHANGES IN THE PLANS AND SPECIFICATIONS NECESSARY TO ACCOMPLISH SUCH CHANGE, A
CERTIFICATE OF THE ARCHITECT IN REGARD TO SAME, AND A CHANGE ORDER TO THE
APPLICABLE TRADE CONTRACTOR REFLECTING SUCH CHANGE; AND LENDER SHALL HAVE
RECEIVED THE APPROVAL OF SUCH CHANGE BY THE CONSTRUCTION CONSULTANT, AND THE
APPROVED AND SIGNED CHANGE ORDER FROM THE APPLICABLE TRADE CONTRACTOR REFLECTING
THE INCREASE IN COST OF CONSTRUCTION OF THE PROJECT AND/OR THE EXTENSION OF TIME
FOR COMPLETION OF THE WORK TO BE PERFORMED UNDER THE APPLICABLE MAJOR CONTRACT
OR OTHER CONTRACT OR SUBCONTRACT WITH A TRADE CONTRACTOR, AND BORROWERS SHALL
HAVE RECEIVED LENDER’S WRITTEN APPROVAL THEREOF, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.

(H)                                 IF A CHANGE ORDER IS PERMITTED WITHOUT
LENDER’S APPROVAL AS PROVIDED IN THIS SECTION 3.15 OR IS APPROVED BY LENDER AS
REQUIRED BY THIS SECTION 3.15, THEN THE LOAN BUDGET SHALL BE DEEMED AMENDED BY
SUCH CHANGE ORDER AND ALL REFERENCES TO THE LOAN BUDGET CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO REFER TO THE LOAN
BUDGET AS SO AMENDED.

Section 3.16                            Construction Covenants.

(A)                                  CONSTRUCTION MANAGEMENT AGREEMENT.  THE
CONSTRUCTION OF THE PROJECT SHALL BE MANAGED BY THE CONSTRUCTION MANAGER
PURSUANT TO THE CONSTRUCTION MANAGEMENT AGREEMENT.  THE CONSTRUCTION MANAGER AND
THE CONSTRUCTION MANAGEMENT AGREEMENT SHALL BE SUBJECT TO APPROVAL BY LENDER IN
ITS REASONABLE DISCRETION.  BORROWERS SHALL (I) ENFORCE THE CONSTRUCTION
MANAGEMENT AGREEMENT, (II) WAIVE NONE OF THE MATERIAL OBLIGATIONS OF ANY OF THE
PARTIES THEREUNDER, (III) DO NO ACT WHICH WOULD RELIEVE THE CONSTRUCTION MANAGER
FROM ITS MATERIAL OBLIGATIONS THEREUNDER TO CONSTRUCT THE PROJECT ACCORDING TO
THE PLANS AND

125


--------------------------------------------------------------------------------


SPECIFICATIONS, AND (IV) MAKE NO MATERIAL AMENDMENT TO OR CHANGE ORDER UNDER THE
CONSTRUCTION MANAGEMENT AGREEMENT, EXCEPT AS PERMITTED UNDER SECTION 3.15
HEREOF, WITHOUT THE PRIOR APPROVAL OF LENDER IN ITS REASONABLE DISCRETION.

(B)                                 GENERAL CONTRACT.  THE GENERAL CONTRACTOR
AND THE GENERAL CONTRACT SHALL BE SUBJECT TO APPROVAL BY LENDER IN ITS
REASONABLE DISCRETION.  BORROWERS SHALL (I) USE COMMERCIALLY REASONABLE EFFORTS
TO ENFORCE THE GENERAL CONTRACT, (II) WAIVE NONE OF THE MATERIAL OBLIGATIONS OF
ANY OF THE PARTIES THEREUNDER, (III) DO NO ACT WHICH WOULD RELIEVE THE GENERAL
CONTRACTOR FROM ITS MATERIAL OBLIGATIONS THEREUNDER, AND (IV) MAKE NO MATERIAL
AMENDMENT TO OR CHANGE ORDER UNDER THE GENERAL CONTRACT, EXCEPT AS PERMITTED
UNDER SECTION 3.15 HEREOF, WITHOUT THE PRIOR APPROVAL OF LENDER IN ITS
REASONABLE DISCRETION.

(C)                                  ARCHITECT’S CONTRACT.  BORROWERS SHALL (I)
ENFORCE THE ARCHITECT’S CONTRACT, (II) WAIVE NONE OF THE MATERIAL OBLIGATIONS OF
THE ARCHITECT THEREUNDER, (III) DO NO ACT WHICH WOULD RELIEVE THE ARCHITECT FROM
ITS MATERIAL OBLIGATIONS UNDER THE ARCHITECT’S CONTRACT, AND (IV) MAKE NO
MATERIAL AMENDMENT TO OR CHANGE ORDER UNDER THE ARCHITECT’S CONTRACT, EXCEPT AS
PERMITTED UNDER SECTION 3.15 HEREOF, WITHOUT THE PRIOR APPROVAL OF LENDER IN ITS
REASONABLE DISCRETION.

(D)                                 INSURANCE.  IN ADDITION TO MAINTAINING THE
POLICIES REQUIRED UNDER SECTION 6.1 HEREOF, PRIOR TO THE COMMENCEMENT OF ANY
CONSTRUCTION ON THE PROJECT (INCLUDING ANY DEMOLITION OR SITE WORK), BORROWERS
SHALL ALSO FURNISH LENDER WITH EVIDENCE OR CERTIFICATES FROM INSURANCE COMPANIES
REASONABLY ACCEPTABLE TO LENDER INDICATING THAT THE ARCHITECT AND THE MAJOR
CONTRACTORS RESPONSIBLE FOR THE DESIGN AND/OR CONSTRUCTION OF THE PROJECT ARE
COVERED BY PROFESSIONAL LIABILITY INSURANCE OR OTHER LIABILITY INSURANCE, AS
APPLICABLE, AS REQUIRED BY THE APPLICABLE ARCHITECT’S CONTRACT OR MAJOR
CONTRACT, AS APPLICABLE, APPROVED BY LENDER.

(E)                                  APPLICATION OF CONSTRUCTION LOAN PROCEEDS. 
BORROWERS SHALL USE THE PROCEEDS OF THE CONSTRUCTION LOAN SOLELY AND EXCLUSIVELY
IN ACCORDANCE WITH THE LOAN BUDGET THAT SHALL NOT BE SUBJECT TO CHANGE, EXCEPT
AS PERMITTED HEREBY.

(F)                                    PROJECT COSTS.  BORROWER SHALL PROMPTLY
PAY WHEN DUE ALL PROJECT COSTS, UNLESS AND TO THE EXTENT ANY SUCH PROJECT COST
IS THE SUBJECT OF A GOOD FAITH DISPUTE; PROVIDED, HOWEVER, THAT IN SUCH EVENT
(I) BORROWERS SHALL DILIGENTLY PURSUE RESOLUTION OF SUCH DISPUTE, AND (II) TO
THE EXTENT APPLICABLE, BORROWERS SHALL BE CONTESTING SUCH PROJECT COST IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1.1 OR 5.1.2 HEREOF OR SECTION
3.6(B) OF THE MORTGAGE.

(G)                                 COMPLETION OF CONSTRUCTION.  ONCE COMMENCED,
IF EVER, SUBJECT TO LENDER’S OBLIGATION TO CONTINUE TO FUND THE CONSTRUCTION
LOAN AS AND TO THE EXTENT SET FORTH IN THIS AGREEMENT, BORROWERS SHALL
DILIGENTLY PURSUE CONSTRUCTION OF THE ENTIRE PROJECT TO COMPLETION AND OBTAIN
ONE OR MORE CERTIFICATES OF OCCUPANCY (AND TO THE EXTENT THE SAME ARE
CONDITIONAL OR REQUIRE PERFORMANCE BY BORROWERS, BORROWERS SHALL DILIGENTLY
SATISFY ALL CONDITIONS TO THE ISSUANCE OF, AND/OR DILIGENTLY PERFORM ALL
OBLIGATIONS REQUIRED FOR THE CONTINUED VALIDITY OF, THE SAME) FOR THE PROJECT
AND INDIVIDUAL LEASABLE SPACE THEREIN, IF REQUIRED BY LAW, IN ACCORDANCE WITH
THE PLANS AND SPECIFICATIONS (SUBJECT TO CHANGE ORDERS THERETO PERMITTED UNDER
SECTION 3.15 HEREOF) AND IN COMPLIANCE WITH ALL RESTRICTIONS, COVENANTS AND
EASEMENTS AFFECTING

126


--------------------------------------------------------------------------------


THE PROPERTIES, ALL APPLICABLE LEGAL REQUIREMENTS AND ALL GOVERNMENTAL
APPROVALS, IN EACH CASE, IN ALL MATERIAL RESPECTS, AND WITH ALL TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS, FREE FROM ANY LIENS (OTHER THAN PERMITTED
ENCUMBRANCES), CLAIMS OR ASSESSMENTS (ACTUAL OR CONTINGENT) ASSERTED AGAINST ANY
OF THE PROPERTIES FOR ANY MATERIAL, LABOR OR OTHER ITEMS FURNISHED IN CONNECTION
THEREWITH UNLESS (I) BONDED AND REMOVED AS A LIEN ON THE AFFECTED PROPERTY OR
(II) BEING CONTESTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.6(B) OF THE
MORTGAGE.  REASONABLE EVIDENCE OF SATISFACTORY COMPLIANCE WITH THE FOREGOING
SHALL BE FURNISHED BY BORROWERS TO LENDER UPON FINAL COMPLETION.  IN ADDITION,
IF ANY SUCH CERTIFICATE OF OCCUPANCY OR OTHER GOVERNMENTAL APPROVALS ARE
TEMPORARY IN NATURE, BORROWERS SHALL DILIGENTLY PURSUE PROCURING FINAL
CERTIFICATES OF OCCUPANCY AND/OR GOVERNMENTAL APPROVALS, AS APPLICABLE.

(H)                                 INSPECTION OF PROPERTY.  BORROWERS SHALL
PERMIT LENDER, THE CONSTRUCTION CONSULTANT AND THEIR RESPECTIVE REPRESENTATIVES,
UPON REASONABLE ADVANCE NOTICE (WHICH MAY BE GIVEN VERBALLY) DURING BUSINESS
HOURS WHEN POSSIBLE, TO ENTER UPON ANY PROPERTY, INSPECT THE PROGRESS OF THE
PROJECT AND ALL MATERIALS TO BE USED IN THE CONSTRUCTION THEREOF AND TO EXAMINE
THE PLANS AND SPECIFICATIONS WHICH ARE OR MAY BE KEPT AT THE CONSTRUCTION SITE
AT ALL REASONABLE TIMES AND WITH REASONABLE ADVANCE WRITTEN NOTICE (WHICH MAY BE
GIVEN VERBALLY) AND WILL COOPERATE, AND USE REASONABLE EFFORTS TO CAUSE THE
CONSTRUCTION MANAGER AND THE MAJOR CONTRACTORS TO COOPERATE, WITH THE
CONSTRUCTION CONSULTANT TO ENABLE HIM/HER TO PERFORM HIS/HER FUNCTIONS
HEREUNDER.

(I)                                     CONSTRUCTION CONSULTANT.  BORROWERS
ACKNOWLEDGE THAT (I) THE CONSTRUCTION CONSULTANT HAS BEEN RETAINED BY LENDER, AT
THE SOLE EXPENSE OF BORROWERS, TO ACT AS A CONSULTANT AND ONLY AS A CONSULTANT
TO LENDER IN CONNECTION WITH THE CONSTRUCTION OF THE PROJECT AND HAS NO DUTY TO
BORROWERS, (II) THE CONSTRUCTION CONSULTANT SHALL IN NO EVENT HAVE ANY POWER OR
AUTHORITY TO GIVE ANY APPROVAL OR CONSENT OR TO DO ANY OTHER ACT OR THING WHICH
IS BINDING UPON LENDER, (III) LENDER RESERVES THE RIGHT TO MAKE ANY AND ALL
DECISIONS REQUIRED TO BE MADE BY LENDER UNDER THIS AGREEMENT AND TO GIVE OR
REFRAIN FROM GIVING ANY AND ALL CONSENTS OR APPROVALS REQUIRED TO BE GIVEN BY
LENDER UNDER THIS AGREEMENT AND TO ACCEPT OR NOT ACCEPT ANY MATTER OR THING
REQUIRED TO BE ACCEPTED BY LENDER UNDER THIS AGREEMENT, AND WITHOUT BEING BOUND
OR LIMITED IN ANY MANNER OR UNDER ANY CIRCUMSTANCE WHATSOEVER BY ANY OPINION
EXPRESSED OR NOT EXPRESSED, OR ADVICE GIVEN OR NOT GIVEN, OR INFORMATION,
CERTIFICATE OR REPORT PROVIDED OR NOT PROVIDED, BY THE CONSTRUCTION CONSULTANT
WITH RESPECT THERETO, (IV) LENDER RESERVES THE RIGHT IN ITS SOLE AND ABSOLUTE
DISCRETION TO DISREGARD OR DISAGREE, IN WHOLE OR IN PART, WITH ANY OPINION
EXPRESSED, ADVICE GIVEN OR INFORMATION, CERTIFICATE OR REPORT FURNISHED OR
PROVIDED BY THE CONSTRUCTION CONSULTANT TO LENDER OR ANY OTHER PERSON OR PARTY,
AND (V) LENDER RESERVES THE RIGHT TO REPLACE THE CONSTRUCTION CONSULTANT WITH
ANOTHER INSPECTING ENGINEER AT ANY TIME AND WITHOUT PRIOR NOTICE TO OR APPROVAL
BY BORROWERS (BUT LENDER AGREES TO PROVIDE BORROWERS WITH REASONABLY PROMPT
NOTICE OF ANY DECISION TO CHANGE THE CONSTRUCTION CONSULTANT).  LENDER HEREBY
ADVISES BORROWERS THAT IT HAS ADVISED THE CONSTRUCTION CONSULTANT OF THE
RESTRICTIONS CONTAINED IN THIS SECTION 3.16(I).  CONSTRUCTION CONSULTANT SHALL
PERFORM THE FOLLOWING SERVICES ON BEHALF OF LENDER:

(I)                                     REVIEW AND ADVISE LENDER WHETHER, IN THE
OPINION OF THE CONSTRUCTION CONSULTANT, THE PLANS AND SPECIFICATIONS ARE
SATISFACTORY;

127


--------------------------------------------------------------------------------


(II)                                  REVIEW DRAW REQUESTS, ADVANCE REQUESTS AND
CHANGE ORDERS SUBMITTED BY BORROWERS; AND

(III)                               MAKE PERIODIC INSPECTIONS (APPROXIMATELY AT
THE DATE OF EACH DRAW REQUEST) FOR THE PURPOSE OF ASSURING THAT CONSTRUCTION OF
THE PROJECT TO DATE IS IN SUBSTANTIAL ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS AND TO APPROVE BORROWERS’ THEN CURRENT DRAW REQUEST AS BEING
CONSISTENT WITH BORROWERS’ OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, AMONG
OTHER THINGS, AN OPINION AS TO WHETHER A SHORTFALL EXISTS AT ANY TIME.

The reasonable fees of the Construction Consultant shall be paid by Borrowers
within ten (10) days after billing therefor and expenses incurred by Lender
shall be reimbursed to Lender within ten (10) days after request therefor, but
neither Lender nor the Construction Consultant shall have any liability to
Borrowers on account of (1) the services performed by the Construction
Consultant, (2) any neglect or failure on the part of the Construction
Consultant to properly perform its services, or (3) any approval by the
Construction Consultant of construction of the Project, except that Construction
Consultant shall be liable for any material physical damage to any Property
caused directly by the actions of Construction Consultant or any agent or
employee thereof.  Neither Lender nor the Construction Consultant assumes any
obligation to Borrowers or any other Person concerning the quality of
construction of the Project or the absence therefrom of defects.

(J)                                     CORRECTION OF DEFECTS.  BORROWERS SHALL
PROMPTLY CORRECT ALL DEFECTS IN THE PROJECT OR ANY DEPARTURE FROM THE PLANS AND
SPECIFICATIONS NOT APPROVED BY LENDER TO THE EXTENT REQUIRED HEREUNDER UNLESS
ANY SUCH DEPARTURE IS REQUIRED UNDER APPLICABLE LEGAL REQUIREMENTS.  BORROWERS
AGREE THAT THE ADVANCE OF ANY PROCEEDS OF THE CONSTRUCTION LOAN, WHETHER BEFORE
OR AFTER SUCH DEFECTS OR DEPARTURES FROM THE PLANS AND SPECIFICATIONS ARE
DISCOVERED BY, OR BROUGHT TO THE ATTENTION OF, LENDER, SHALL NOT CONSTITUTE A
WAIVER OF LENDER’S RIGHT TO REQUIRE COMPLIANCE WITH THIS COVENANT.  WHETHER
THERE EXISTS A DEFECT IN THE PROJECT OR A DEPARTURE FROM THE PLANS AND
SPECIFICATIONS SHALL BE REASONABLY DETERMINED BY THE ARCHITECT AND THE
CONSTRUCTION CONSULTANT OR, IF THE ARCHITECT AND THE CONSTRUCTION CONSULTANT
CANNOT REASONABLY AGREE, THEN SHALL BE DETERMINED PURSUANT TO THE MOST EXPEDITED
FORM OF ARBITRATION AVAILABLE FOR SUCH DISAGREEMENT UNDER THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION, SUCH ARBITRATION TO BE HELD IN NEW YORK, NEW
YORK.

(K)                                  BOOKS AND RECORDS.  BORROWERS SHALL KEEP
AND MAINTAIN, OR CAUSE TO BE KEPT AND MAINTAINED, DETAILED, COMPLETE AND
ACCURATE BOOKS, RECORDS AND ACCOUNTS REFLECTING ALL ITEMS OF INCOME AND EXPENSE
OF BORROWERS IN CONNECTION WITH THE CONSTRUCTION OF THE PROJECT AND, UPON THE
REQUEST OF LENDER, SHALL MAKE SUCH BOOKS, RECORDS AND ACCOUNTS AVAILABLE TO
LENDER FOR INSPECTION OR INDEPENDENT AUDIT AT REASONABLE TIMES UPON REASONABLE
ADVANCE WRITTEN NOTICE TO BORROWERS.  ANY INDEPENDENT AUDIT CONDUCTED HEREUNDER
SHALL BE AT LENDER’S EXPENSE UNLESS SUCH AUDIT SHALL UNCOVER A MATERIAL ERROR IN
STATEMENTS PREVIOUSLY DELIVERED TO LENDER, IN WHICH CASE BORROWERS SHALL PAY ALL
REASONABLE COSTS RELATED THERETO.  LENDER HEREBY AGREES TO KEEP, AND TO USE
REASONABLE EFFORTS TO CAUSE ITS EMPLOYEES AND CONSULTANTS TO KEEP, ANY
INFORMATION ACQUIRED HEREBY CONFIDENTIAL UNLESS ALREADY KNOWN TO THE GENERAL
PUBLIC OR AS REQUIRED BY LAW.

128


--------------------------------------------------------------------------------


(L)                                     FINANCING PUBLICITY.  BORROWERS SHALL
PERMIT LENDER TO OBTAIN PUBLICITY IN CONNECTION WITH THE CONSTRUCTION OF THE
PROJECT THROUGH PRESS RELEASES AND PARTICIPATION IN SUCH EVENTS AS
GROUND-BREAKING AND OPENING CEREMONIES, AND TO GIVE LENDER AMPLE ADVANCE NOTICE
OF SUCH EVENTS AND TO GIVE LENDER SUCH ASSISTANCE AS IS REASONABLE IN CONNECTION
WITH OBTAINING SUCH PUBLICITY AS LENDER MAY REASONABLY REQUEST.

(M)                               DEFAULT NOTICE OR NOTICE OF LIEN.  BORROWERS
SHALL NOTIFY LENDER PROMPTLY, AND IN WRITING, IF ANY BORROWER RECEIVES ANY
WRITTEN DEFAULT NOTICE OR NOTICE OF LIEN FROM ANY TRADE CONTRACTOR.

(N)                                 FURTHER ASSURANCE OF TITLE.  IF AT ANY TIME
LENDER HAS REASON TO BELIEVE IN ITS REASONABLE OPINION THAT ANY CONSTRUCTION
LOAN ADVANCE IS NOT SECURED OR WILL OR MAY NOT BE SECURED BY THE MORTGAGE AS A
LIEN ON THE PROPERTIES (SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES), THEN
BORROWERS SHALL, WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE FROM LENDER, DO ALL
THINGS AND MATTERS NECESSARY (INCLUDING EXECUTION AND DELIVERY TO LENDER OF ALL
FURTHER DOCUMENTS AND PERFORMANCE OF ALL OTHER ACTS WHICH LENDER REASONABLY
DEEMS NECESSARY OR APPROPRIATE) TO ASSURE TO THE REASONABLE SATISFACTION OF
LENDER THAT ANY CONSTRUCTION LOAN ADVANCES PREVIOUSLY MADE HEREUNDER OR TO BE
MADE HEREUNDER ARE SECURED OR WILL BE SECURED BY THE MORTGAGE (SUBJECT ONLY TO
THE PERMITTED ENCUMBRANCES).  LENDER, AT LENDER’S OPTION, MAY DECLINE TO MAKE
FURTHER CONSTRUCTION LOAN ADVANCES HEREUNDER UNTIL LENDER HAS RECEIVED SUCH
ASSURANCE.

Section 3.17                            Pre-Construction Advances.


3.17.1              CONDITIONS TO PRE-CONSTRUCTION ADVANCES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, UPON THE REQUEST OF
BORROWERS FROM TIME TO TIME, LENDER SHALL MAKE ADVANCES TO BORROWERS OF THE
CONSTRUCTION LOAN TO FUND PRE-CONSTRUCTION COSTS AND EXPENSES RELATING TO THE
PROJECT (EACH, A “PRE-CONSTRUCTION ADVANCE”), SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS WITH RESPECT TO EACH SUCH PRE-CONSTRUCTION ADVANCE:

(A)                                  SUCH PRE-CONSTRUCTION ADVANCE IS FOR
PRE-CONSTRUCTION COSTS OR EXPENSES (I) CONTEMPLATED BY THE PRE-CONSTRUCTION
BUDGET UNTIL THE LOAN BUDGET IS APPROVED BY LENDER IN ACCORDANCE WITH THE TERMS
HEREOF, (II) CONTEMPLATED BY THE LOAN BUDGET AT ANY TIME AFTER APPROVAL OF THE
LOAN BUDGET BY LENDER IN ACCORDANCE WITH THE TERMS HEREOF, OR (III) OTHERWISE
APPROVED BY LENDER IN ITS REASONABLE DISCRETION (ANY OF THE FOREGOING, “APPROVED
PRE-CONSTRUCTION EXPENSES”);

(B)                                 PRIOR TO COMMENCING ANY PRE-CONSTRUCTION
WORK THAT CONSISTS OF CONSTRUCTING OR DEMOLISHING ANY IMPROVEMENTS
(“PRE-CONSTRUCTION WORK”), (I) LENDER SHALL HAVE APPROVED, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, (A) THE ARCHITECT AND THE ARCHITECT’S CONTRACT,
(B) THE CONSTRUCTION MANAGER AND THE CONSTRUCTION MANAGEMENT AGREEMENT, TO THE
EXTENT THE CONSTRUCTION MANAGEMENT AGREEMENT APPLIES TO SUCH PRE-CONSTRUCTION
WORK, (C) THE GENERAL CONTRACTOR AND THE GENERAL CONTRACT, TO THE EXTENT THE
GENERAL CONTRACT APPLIES TO SUCH PRE-CONSTRUCTION WORK, (D) ALL MAJOR
CONTRACTORS AND MAJOR CONTRACTS RELATING TO SUCH PRE-CONSTRUCTION WORK, (E) THE
PLANS AND SPECIFICATIONS FOR SUCH PRE-CONSTRUCTION WORK (WHICH MAY BE A PART OF
THE PLANS AND SPECIFICATIONS, IF THE SAME HAVE THERETOFORE BEEN APPROVED BY
LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), AND (F) A

129


--------------------------------------------------------------------------------


CONSTRUCTION PROGRESS SCHEDULE REFLECTING THE ANTICIPATED DATES OF COMPLETION OF
SPECIFIED SUBCATEGORIES OF THE PRE-CONSTRUCTION BUDGET WITH RESPECT TO SUCH
PRE-CONSTRUCTION WORK (WHICH MAY BE A PART OF THE CONSTRUCTION SCHEDULE, IF THE
SAME HAS THERETOFORE BEEN APPROVED BY LENDER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT); AND (II) BORROWERS SHALL HAVE OBTAINED PAYMENT AND PERFORMANCE
BONDS COVERING EACH MAJOR CONTRACTOR PERFORMING SUCH PRE-CONSTRUCTION WORK;
PROVIDED, HOWEVER, THAT LENDER SHALL, AT BORROWERS’ REQUEST, REVIEW THE
FINANCIAL STATEMENTS OF ANY SUCH MAJOR CONTRACTOR AND REASONABLY CONSIDER A
REQUEST BY BORROWERS EITHER (A) NOT TO REQUIRE A PAYMENT AND PERFORMANCE BOND
WITH RESPECT TO SUCH MAJOR CONTRACTOR, OR (B) TO ACCEPT, IN LIEU OF A PAYMENT
AND PERFORMANCE BOND WITH RESPECT TO SUCH MAJOR CONTRACTOR, A “SUBGUARD POLICY”
ISSUED BY ZURICH NORTH AMERICA, TOGETHER WITH A FINANCIAL INTEREST ENDORSEMENT,
ALL IN FORM AND CONTENT REASONABLY ACCEPTABLE TO LENDER AND SUBJECT TO LIMITS
ACCEPTABLE TO LENDER IN ITS SOLE AND ABSOLUTE DISCRETION;

(C)                                  BORROWERS SHALL SUBMIT LENDER’S OR
SERVICER’S STANDARD FORM OF DRAW REQUEST TO LENDER AT LEAST TEN (10) DAYS PRIOR
TO THE DATE ON WHICH BORROWERS REQUEST SUCH PRE-CONSTRUCTION ADVANCE BE MADE,
WHICH REQUEST SHALL SPECIFY THE APPROVED PRE-CONSTRUCTION EXPENSES TO BE PAID
AND SHALL BE ACCOMPANIED BY COPIES OF INVOICES FOR THE AMOUNTS REQUESTED;

(D)                                 ON THE DATE SUCH REQUEST IS RECEIVED BY
LENDER AND ON THE DATE SUCH PRE-CONSTRUCTION ADVANCE IS TO BE MADE, NO EVENT OF
DEFAULT SHALL EXIST AND REMAIN UNCURED;

(E)                                  ALL REPRESENTATIONS AND WARRANTIES MADE BY
BORROWERS AND/OR GUARANTORS IN THE LOAN DOCUMENTS OR OTHERWISE MADE BY OR ON
BEHALF OF BORROWERS AND/OR GUARANTORS IN CONNECTION THEREWITH OR AFTER THE DATE
THEREOF SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE ON
WHICH MADE AND SHALL CONTINUE TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
THE DATE OF SUCH PRE-CONSTRUCTION ADVANCE (EXCEPT TO THE EXTENT OF CHANGES IN
CIRCUMSTANCES OR CONDITIONS WHICH ARE NOT OTHERWISE PROHIBITED BY THIS
AGREEMENT);

(F)                                    LENDER SHALL HAVE RECEIVED:

(I)                                     AN OFFICER’S CERTIFICATE (A) STATING
THAT THE ITEMS TO BE FUNDED BY THE REQUESTED PRE-CONSTRUCTION ADVANCE ARE
APPROVED PRE-CONSTRUCTION EXPENSES, AND A DESCRIPTION THEREOF, (B) STATING THAT
THE PRE-CONSTRUCTION WORK AT THE APPLICABLE PROPERTY(IES) TO BE FUNDED BY THE
REQUESTED PRE-CONSTRUCTION ADVANCE, IF ANY, HAS BEEN COMPLETED IN A GOOD AND
WORKMANLIKE MANNER AND IN ACCORDANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LEGAL REQUIREMENTS, (C) IDENTIFYING EACH PERSON THAT SUPPLIED
MATERIALS OR LABOR IN CONNECTION WITH ANY PRE-CONSTRUCTION WORK TO BE FUNDED BY
THE REQUESTED PRE-CONSTRUCTION ADVANCE, AND EACH PERSON WHO SUPPLIED SERVICES
ENTITLED TO A COMMISSION, FEE OR OTHER PAYMENT, AS APPLICABLE, TO BE FUNDED BY
THE REQUESTED PRE-CONSTRUCTION ADVANCE, (D) STATING THAT EACH SUCH PERSON HAS
BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON SUCH PRE-CONSTRUCTION ADVANCE,
(E) STATING THAT THE APPROVED PRE-CONSTRUCTION EXPENSES TO BE FUNDED HAVE NOT
BEEN THE SUBJECT OF A PREVIOUS PRE-CONSTRUCTION ADVANCE, (F) STATING THAT ALL
PREVIOUS PRE-CONSTRUCTION ADVANCES HAVE BEEN USED TO PAY OR REIMBURSE BORROWERS
FOR THE PREVIOUSLY IDENTIFIED APPROVED PRE-CONSTRUCTION EXPENSES, AND (G)
STATING THAT, AS OF THE DATE OF SUCH OFFICER’S CERTIFICATE, NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AND ALL

130


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES MADE BY BORROWERS AND/OR GUARANTORS IN THE LOAN
DOCUMENTS OR OTHERWISE MADE BY OR ON BEHALF OF BORROWERS AND/OR GUARANTORS IN
CONNECTION THEREWITH OR AFTER THE DATE THEREOF WERE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON THE DATE ON WHICH MADE AND CONTINUE TO BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON THE DATE OF SUCH OFFICER’S CERTIFICATE (EXCEPT TO
THE EXTENT OF CHANGES IN CIRCUMSTANCES OR CONDITIONS WHICH ARE NOT OTHERWISE
PROHIBITED BY THIS AGREEMENT);

(II)                                  A COPY OF ANY LICENSE, PERMIT OR OTHER
APPROVAL BY ANY GOVERNMENTAL AUTHORITY NECESSARY TO PERMIT ANY PRE-CONSTRUCTION
WORK TO BE FUNDED OR REIMBURSED BY THE REQUESTED PRE-CONSTRUCTION ADVANCE AND
NOT PREVIOUSLY DELIVERED TO LENDER;

(III)                               IF REQUIRED BY LENDER FOR REQUESTS IN EXCESS
OF ONE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($175,000.00) FOR A SINGLE ITEM OF
PRE-CONSTRUCTION WORK, LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO
LENDER AND RELEASES FROM ALL PARTIES FURNISHING MATERIALS AND/OR SERVICES IN
CONNECTION WITH THE REQUESTED PRE-CONSTRUCTION ADVANCE;

(IV)                              SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY
REQUEST TO DEMONSTRATE THAT THE APPROVED PRE-CONSTRUCTION EXPENSES TO BE FUNDED
BY THE REQUESTED PRE-CONSTRUCTION ADVANCE HAVE BEEN COMPLETED AND ARE PAID FOR
OR WILL BE PAID UPON SUCH PRE-CONSTRUCTION ADVANCE TO BORROWERS;

(V)                                 AN ENDORSEMENT TO THE TITLE INSURANCE POLICY
DATED THE DATE OF SUCH REQUESTED PRE-CONSTRUCTION ADVANCE AND SHOWING THE
MORTGAGE AS A PRIOR AND PARAMOUNT LIEN ON EACH OF THE PROPERTIES, SUBJECT ONLY
TO (A) THE PERMITTED ENCUMBRANCES, (B) ANY OTHER LIENS OR ENCUMBRANCES CONSENTED
TO IN WRITING BY LENDER, AND (C) ANY OTHER LIENS WHICH ARE THEN BEING CONTESTED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.6(B) OF THE MORTGAGE, AND WHICH
SHALL HAVE THE EFFECT OF INCREASING THE COVERAGE OF THE TITLE INSURANCE POLICY
BY AN AMOUNT EQUAL TO THE AMOUNT OF THE PRE-CONSTRUCTION ADVANCE THEN BEING
MADE, ALONG WITH CO-INSURANCE OR REINSURANCE IN SUCH FORMS AND AMOUNTS AS MAY BE
REASONABLY REQUIRED BY LENDER.  ANY REINSURANCE AGREEMENTS SHALL PROVIDE FOR
DIRECT ACCESS WITH THE OTHER TITLE COMPANIES SATISFACTORY TO LENDER;

(VI)                              PAYMENT BY BORROWERS OF ALL FEES AND EXPENSES
REQUIRED BY THIS AGREEMENT, TO THE EXTENT THEN DUE AND PAYABLE, INCLUDING,
WITHOUT LIMITATION, (I) ANY FEES AND EXPENSES REFERRED TO IN SECTION 10.13
HEREOF THEN DUE AND PAYABLE, (II) ANY REASONABLE FEES AND EXPENSES THEN DUE AND
PAYABLE TO THE CONSTRUCTION CONSULTANT, (III) ANY UNUSED ADVANCE FEE THEN DUE
AND PAYABLE, (IV) ANY ADMINISTRATIVE AGENT FEE THEN DUE AND PAYABLE, AND/OR (V)
ANY TITLE PREMIUMS AND/OR OTHER TITLE CHARGES THEN DUE AND PAYABLE;

(VII)                           AT BORROWERS’ EXPENSE, A SEARCH OF THE PUBLIC
RECORDS THAT, SUBJECT TO SECTION 3.11 HEREOF AND THE PERMITTED ENCUMBRANCES,
DISCLOSES NO CONDITIONAL

131


--------------------------------------------------------------------------------


SALES CONTRACTS, CHATTEL MORTGAGES, LEASES OF PERSONALTY, FINANCING STATEMENTS
OR TITLE RETENTION AGREEMENTS WHICH AFFECT ANY OF THE PROPERTIES;

(VIII)                        EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT
THE NOTIONAL AMOUNT OF THE INTEREST RATE CAP AGREEMENT SHALL BE NO LESS THAN THE
OUTSTANDING PRINCIPAL BALANCE, AFTER GIVING EFFECT TO THE PROPOSED
PRE-CONSTRUCTION ADVANCE; AND

(IX)                                EVIDENCE REASONABLY SATISFACTORY TO LENDER
THAT BORROWERS HAVE OBTAINED ALL POLICIES REQUIRED BY SECTION 6.1 HEREOF IN
CONNECTION WITH THE CONSTRUCTION OF THE PROJECT, TO THE EXTENT NOT PREVIOUSLY
DELIVERED TO LENDER;

(G)                                 CONSTRUCTION CONSULTANT SHALL HAVE
REASONABLY APPROVED THE REQUEST FOR THE PRE-CONSTRUCTION ADVANCE, IT BEING
EXPRESSLY AGREED BY LENDER THAT LENDER SHALL DILIGENTLY PURSUE OBTAINING
CONSTRUCTION CONSULTANT’S RESPONSE WITHIN A COMMERCIALLY REASONABLE TIME PERIOD
FOLLOWING ANY SUCH REQUEST WHICH INCLUDES ALL THE REQUIRED ITEMS AS SET FORTH
HEREIN;

(H)                                 BORROWERS SHALL RETAIN RETAINAGE WITH
RESPECT TO EACH CONTRACT OR SUBCONTRACT RELATING TO THE PRE-CONSTRUCTION WORK AS
PROVIDED HEREIN WITH RESPECT TO THE PROJECT;

(I)                                     EACH PRE-CONSTRUCTION ADVANCE SHALL BE
IN A MINIMUM AMOUNT OF NOT LESS THAN ONE MILLION DOLLARS ($1,000,000.00);

(J)                                     THERE SHALL NOT BE MORE THAN ONE
PRE-CONSTRUCTION ADVANCE IN ANY THIRTY (30) DAY PERIOD;

(K)                                  (I) PRIOR TO MAKING THE FIRST
PRE-CONSTRUCTION ADVANCE, BORROWERS SHALL HAVE DELIVERED TO LENDER A LETTER OF
CREDIT (A “PRE-CONSTRUCTION LETTER OF CREDIT”) IN THE AGGREGATE AMOUNT OF (A)
SUCH FIRST PRE-CONSTRUCTION ADVANCE PLUS (B) THE AMOUNT OF INTEREST ESTIMATED TO
ACCRUE ON THE AMOUNT OF SUCH FIRST PRE-CONSTRUCTION ADVANCE THROUGH THE INITIAL
MATURITY DATE AT THE APPLICABLE INTEREST RATE; AND (II) PRIOR TO MAKING EACH
SUBSEQUENT PRE-CONSTRUCTION ADVANCE, BORROWERS SHALL HAVE DELIVERED TO LENDER A
REPLACEMENT PRE-CONSTRUCTION LETTER OF CREDIT IN THE AGGREGATE AMOUNT OF (A) THE
AGGREGATE AMOUNT OF (1) SUCH SUBSEQUENT PRE-CONSTRUCTION ADVANCE PLUS (2) THE
AMOUNT OF INTEREST ESTIMATED TO ACCRUE ON THE AMOUNT OF SUCH SUBSEQUENT
PRE-CONSTRUCTION ADVANCE THROUGH THE INITIAL MATURITY DATE AT THE APPLICABLE
INTEREST RATE, PLUS (B) THE AMOUNT OF THE PREVIOUSLY DELIVERED PRE-CONSTRUCTION
LETTER OF CREDIT (WHICH, AFTER THE SECOND PRE-CONSTRUCTION ADVANCE, SHALL
REPRESENT A REPLACEMENT PRE-CONSTRUCTION LETTER OF CREDIT ITSELF BEING REPLACED
AS AFORESAID); PROVIDED, HOWEVER, THAT IN LIEU OF DELIVERING ANY SUCH
REPLACEMENT PRE-CONSTRUCTION LETTER OF CREDIT, BORROWERS SHALL HAVE THE RIGHT,
AT THEIR SOLE COST AND EXPENSE, TO PROVIDE AN AMENDMENT TO THE THEN EXISTING
PRE-CONSTRUCTION LETTER OF CREDIT WHICH INCREASES THE AMOUNT THEREOF IN THE
AGGREGATE AMOUNT SET FORTH IN THE FOREGOING CLAUSES (A) AND (B), BUT ONLY IF
LENDER IS NOT REQUIRED TO RELINQUISH PHYSICAL POSSESSION OF THE THEN EXISTING
PRE-CONSTRUCTION LETTER OF CREDIT AND ANY AMENDMENTS THERETO UNTIL SUCH
AMENDMENT HAS BEEN DELIVERED TO LENDER;

(L)                                     ON THE DATE SUCH REQUEST IS RECEIVED BY
LENDER AND ON THE DATE SUCH PRE-CONSTRUCTION ADVANCE IS TO BE MADE, (I)
BORROWERS SHALL NOT HAVE DELIVERED THE

132


--------------------------------------------------------------------------------


RELINQUISHMENT NOTICE TO LENDER, AND (II) THE CONSTRUCTION QUALIFICATION DATE
SHALL NOT HAVE OCCURRED; AND

(M)                               IN NO EVENT SHALL THE AGGREGATE AMOUNT OF ALL
PRE-CONSTRUCTION ADVANCES EXCEED $45,500,000.00.


3.17.2              PRE-CONSTRUCTION LETTERS OF CREDIT.  IF BORROWERS ELECT TO
DELIVER ANY PRE-CONSTRUCTION LETTER OF CREDIT, THE FOLLOWING SHALL APPLY TO EACH
SUCH PRE-CONSTRUCTION LETTER OF CREDIT:

(A)                                  BORROWERS SHALL PAY TO LENDER LENDER’S
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION THEREWITH, INCLUDING,
WITHOUT LIMITATION, ANY COSTS OR EXPENSES INCURRED IN DRAWING DOWN ON SUCH
PRE-CONSTRUCTION LETTER OF CREDIT.  BORROWERS SHALL NOT BE ENTITLED TO DRAW FROM
ANY SUCH PRE-CONSTRUCTION LETTER OF CREDIT.  UPON FIVE (5) DAYS NOTICE TO LENDER
AND PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
BORROWERS MAY REPLACE SUCH PRE-CONSTRUCTION LETTER OF CREDIT WITH A VOLUNTARY
PREPAYMENT OF THE LOAN IN AN AMOUNT EQUAL TO SUCH PRE-CONSTRUCTION LETTER OF
CREDIT, WHICH PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.4.3(A)
HEREOF, FOLLOWING WHICH PREPAYMENT, LENDER SHALL PROMPTLY RETURN SUCH
PRE-CONSTRUCTION LETTER OF CREDIT TO BORROWERS.

(B)                                 EACH PRE-CONSTRUCTION LETTER OF CREDIT
DELIVERED UNDER THIS AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE PAYMENT OF
THE DEBT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT, AT ITS OPTION, TO DRAW ON ANY
PRE-CONSTRUCTION LETTER OF CREDIT AND TO APPLY ALL OR ANY PART THEREOF TO THE
PAYMENT OF THE DEBT IN SUCH ORDER, PROPORTION OR PRIORITY AS LENDER MAY
DETERMINE.

(C)                                  IN ADDITION TO ANY OTHER RIGHT LENDER MAY
HAVE TO DRAW UPON A PRE-CONSTRUCTION LETTER OF CREDIT PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, LENDER SHALL HAVE THE ADDITIONAL RIGHTS TO DRAW IN
FULL ON ANY PRE-CONSTRUCTION LETTER OF CREDIT:  (A) WITH RESPECT TO ANY
EVERGREEN PRE-CONSTRUCTION LETTER OF CREDIT, IF LENDER HAS RECEIVED A NOTICE
FROM THE ISSUING BANK THAT SUCH PRE-CONSTRUCTION LETTER OF CREDIT WILL NOT BE
RENEWED AND A SUBSTITUTE PRE-CONSTRUCTION LETTER OF CREDIT IS NOT PROVIDED AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING
PRE-CONSTRUCTION LETTER OF CREDIT IS SCHEDULED TO EXPIRE; (B) WITH RESPECT TO
ANY PRE-CONSTRUCTION LETTER OF CREDIT WITH A STATED EXPIRATION DATE, IF LENDER
HAS NOT RECEIVED A NOTICE FROM THE ISSUING BANK THAT IT HAS RENEWED SUCH
PRE-CONSTRUCTION LETTER OF CREDIT AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE
DATE ON WHICH SUCH PRE-CONSTRUCTION LETTER OF CREDIT IS SCHEDULED TO EXPIRE AND
A SUBSTITUTE PRE-CONSTRUCTION LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING PRE-CONSTRUCTION LETTER
OF CREDIT IS SCHEDULED TO EXPIRE; (C) UPON RECEIPT OF NOTICE FROM THE ISSUING
BANK THAT SUCH PRE-CONSTRUCTION LETTER OF CREDIT WILL BE TERMINATED AND A
SUBSTITUTE PRE-CONSTRUCTION LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING PRE-CONSTRUCTION LETTER
OF CREDIT IS SCHEDULED TO BE TERMINATED; OR (D) IF LENDER HAS RECEIVED NOTICE
THAT THE BANK ISSUING ANY PRE-CONSTRUCTION LETTER OF CREDIT SHALL CEASE TO BE AN
ELIGIBLE INSTITUTION AND WITHIN TEN (10) BUSINESS DAYS AFTER LENDER NOTIFIES
BORROWERS IN WRITING OF SUCH CIRCUMSTANCE, BORROWERS SHALL FAIL TO DELIVER TO
LENDER A SUBSTITUTE PRE-CONSTRUCTION LETTER OF CREDIT ISSUED BY AN ELIGIBLE
INSTITUTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE ABOVE,
LENDER IS NOT OBLIGATED TO DRAW UPON ANY PRE-CONSTRUCTION LETTER OF CREDIT UPON
THE

133


--------------------------------------------------------------------------------


HAPPENING OF AN EVENT SPECIFIED IN CLAUSE (A), (B), (C) OR (D) ABOVE AND SHALL
NOT BE LIABLE FOR ANY LOSSES SUSTAINED BY BORROWERS DUE TO THE INSOLVENCY OF THE
BANK ISSUING ANY SUCH PRE-CONSTRUCTION LETTER OF CREDIT IF LENDER HAS NOT DRAWN
UPON SUCH PRE-CONSTRUCTION LETTER OF CREDIT.


3.17.3              PRE-CONSTRUCTION ADVANCE IS A CONSTRUCTION LOAN ADVANCE. 
ONCE ADVANCED, EACH PRE-CONSTRUCTION ADVANCE SHALL CONSTITUTE A CONSTRUCTION
LOAN ADVANCE FOR ALL PURPOSES UNDER THIS AGREEMENT.


3.17.4              PRE-CONSTRUCTION WORK.

(A)                                  NOTHING IN THIS SECTION 3.17 SHALL (I) MAKE
LENDER RESPONSIBLE FOR PERFORMING OR COMPLETING ANY PRE-CONSTRUCTION WORK; (II)
REQUIRE LENDER TO EXPEND ANY OF ITS OWN FUNDS TO COMPLETE ANY PRE-CONSTRUCTION
WORK OR PAY ANY OTHER APPROVED PRE-CONSTRUCTION EXPENSES; (III) OBLIGATE LENDER
TO PROCEED WITH ANY PRE-CONSTRUCTION WORK; OR (IV) OBLIGATE LENDER TO DEMAND
FROM ANY BORROWER ADDITIONAL SUMS TO COMPLETE ANY PRE-CONSTRUCTION WORK OR PAY
ANY OTHER APPROVED PRE-CONSTRUCTION EXPENSE.

(B)                                 EACH BORROWER SHALL PERMIT LENDER AND ITS
AGENTS AND REPRESENTATIVES (INCLUDING ITS ENGINEERS, ARCHITECTS OR INSPECTORS)
OR THIRD PARTIES TO ENTER ONTO SUCH BORROWER’S PROPERTY DURING NORMAL BUSINESS
HOURS (SUBJECT TO REASONABLE ADVANCE NOTICE (WHICH MAY BE GIVEN VERBALLY) AND
THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY
PRE-CONSTRUCTION WORK AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH AND
TO EXAMINE ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH PRE-CONSTRUCTION WORK. 
EACH BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH
LENDER AND SUCH OTHER PERSONS DESCRIBED ABOVE IN CONNECTION WITH INSPECTIONS
DESCRIBED IN THIS SECTION 3.17.4(B).

Section 3.18                            Work at Adjacent Property.

(A)                                  UNTIL THE INITIAL CONSTRUCTION LOAN ADVANCE
IS MADE, IF EVER, AND IN ALL EVENTS SUBJECT TO SECTION 3.18(B) HEREOF, BORROWERS
SHALL NOT COMMENCE OR CONDUCT ANY PHYSICAL WORK AT OR ON THE ADJACENT PROPERTY
WHICH EXCEEDS, IN THE AGGREGATE, $2,400,000.00, WHETHER FUNDED OUT OF ANY
BORROWER’S OWN FUNDS, OUT OF A PRE-CONSTRUCTION ADVANCE OR OTHERWISE, WITHOUT
LENDER’S CONSENT IN ITS REASONABLE JUDGMENT, OTHER THAN (A) SUBJECT TO SECTION
3.18(B) HEREOF, THE CURRENTLY CONTEMPLATED DEMOLITION OF THE APARTMENT BUILDINGS
ON THE ADJACENT PROPERTY AND THE CONSTRUCTION OF THE CONTEMPLATED TEMPORARY
PARKING LOT THEREON, AND (B) THE CONTEMPLATED CONSTRUCTION OF THE FOUNDATION FOR
THE SOUTH TOWER TO BE CONSTRUCTED ON THE ADJACENT PROPERTY.  NOTWITHSTANDING
BORROWERS’ COMMENCEMENT AND/OR PERFORMANCE OF ANY PHYSICAL WORK AT OR ON THE
ADJACENT PROPERTY AS PERMITTED IN THE FOREGOING SENTENCE, IN THE EVENT THAT
EITHER (I) THE QUALIFICATION CONDITIONS HAVE NOT BEEN SATISFIED ON OR PRIOR TO
THE CONSTRUCTION QUALIFICATION DATE, OR (II) BORROWERS HAVE DELIVERED THE
RELINQUISHMENT NOTICE TO LENDER, OR (III) BORROWERS HAVE DELIVERED A STOP NOTICE
TO LENDER, BORROWERS SHALL, PROMPTLY THEREAFTER, DILIGENTLY AND AT THEIR SOLE
COST AND EXPENSE, RESTORE THE ADJACENT PROPERTY TO THE CONDITION IN WHICH IT
EXISTED ON THE CLOSING DATE OR ANOTHER CONDITION SATISFACTORY TO LENDER IN ITS
SOLE DISCRETION, EXCEPT IF ANY OF THE APARTMENT BUILDINGS ON THE ADJACENT
PROPERTY WERE DEMOLISHED AS PERMITTED ABOVE, BORROWERS SHALL NOT BE OBLIGATED TO
REBUILD SUCH BUILDINGS.  IN ANY EVENT, BORROWERS SHALL NOTIFY AND REASONABLY
CONSULT WITH LENDER REGARDING ANY WORK TO BE UNDERTAKEN

134


--------------------------------------------------------------------------------


AT OR ON THE ADJACENT PROPERTY AND SHALL CONDUCT ALL WORK IN ACCORDANCE WITH ALL
LEGAL REQUIREMENTS AND ANY APPLICABLE O&M AGREEMENT.

(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, (I) BORROWERS SHALL NOT
COMMENCE DEMOLITION OF ANY BUILDING ON THE ADJACENT PROPERTY, WHETHER SUCH
DEMOLITION IS TO BE FUNDED OUT OF ANY BORROWER’S OWN FUNDS, OUT OF THE INITIAL
RENOVATION RESERVE FUND, OUT OF A PRE-CONSTRUCTION ADVANCE, OUT OF A
CONSTRUCTION LOAN ADVANCE OR OTHERWISE, UNLESS AND UNTIL BORROWERS HAVE
OBTAINED, AT THEIR SOLE COST AND EXPENSE, AND DELIVERED A COPY TO LENDER OF, AN
ASBESTOS SURVEY WITH RESPECT TO THE BUILDINGS TO BE DEMOLISHED, PREPARED BY A
FIRM REASONABLY ACCEPTABLE TO LENDER, THAT COMPLIES WITH THE REQUIREMENTS OF THE
EPA ASBESTOS HAZARD EMERGENCY RESPONSE ACT, 15 U.S.C. 2641 ET SEQ. PROMULGATED
AT 40 CFR 763 (AN “ASBESTOS SURVEY”), AND (II) IF ANY SUCH ASBESTOS SURVEY
DISCLOSES THE PRESENCE OF ASBESTOS AND/OR ANY ASBESTOS-CONTAINING MATERIAL,
BORROWERS, AT THEIR SOLE COST AND EXPENSE, SHALL CAUSE ALL DEMOLITION ACTIVITIES
TO COMPLY WITH THE REQUIREMENTS OF THE EPA NATIONAL EMISSION STANDARD FOR
HAZARDOUS AIR POLLUTANTS PROMULGATED AT 40 CFR PART 61 FOR ASBESTOS-CONTAINING
MATERIALS.

Section 3.19                            Administrative Agent.


3.19.1              APPOINTMENT OF ADMINISTRATIVE AGENT.  AT ALL TIMES
THROUGHOUT THE TERM OF THE LOAN, INCLUDING ANY EXTENSION TERMS, THERE SHALL BE
AN ADMINISTRATIVE AGENT TO ADMINISTER THE LOAN AND THE ADVANCES THEREUNDER (THE
“ADMINISTRATIVE AGENT”).  COLUMN FINANCIAL, INC. SHALL BE THE INITIAL
ADMINISTRATIVE AGENT ON THE CLOSING DATE, BUT COLUMN FINANCIAL, INC. SHALL HAVE
THE RIGHT, FROM TIME TO TIME, WITHOUT THE CONSENT OF ANY BORROWER BUT UPON
WRITTEN NOTICE TO BORROWERS, TO DESIGNATE A SUBSTITUTE ADMINISTRATIVE AGENT, WHO
MAY OR MAY NOT OWN AN INTEREST IN THE LOAN.  UPON NOTICE TO BORROWERS OF THE
IDENTITY OF A REPLACEMENT ADMINISTRATIVE AGENT FOR COLUMN FINANCIAL, INC. AND
THE ADDRESS(ES) FOR NOTICE TO SUCH REPLACEMENT ADMINISTRATIVE AGENT, BORROWERS
THEREAFTER SHALL COPY SUCH REPLACEMENT ADMINISTRATIVE AGENT ON ALL NOTICES SENT
TO LENDER.


3.19.2              RESPONSIBILITIES OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE SUCH RESPONSIBILITIES AS SHALL BE DELEGATED BY
LENDER TO THE ADMINISTRATIVE AGENT IN A SEPARATE AGREEMENT BETWEEN THEM;
PROVIDED, HOWEVER, THAT UPON NOTICE TO BORROWERS FROM COLUMN FINANCIAL, INC. AS
TO THE IDENTITY OF THE ADMINISTRATIVE AGENT, SUCH IDENTIFIED ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT TO SEND NOTICES ON BEHALF OF LENDER UPON WHICH
BORROWERS MAY RELY.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF BORROWERS, A REGISTER FOR THE RECORDATION OF THE
NAMES AND ADDRESSES OF THE LENDERS AND PRINCIPAL PORTION OF THE LOAN OWING TO
EACH LENDER.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
ADMINISTRATIVE AGENT, BORROWERS AND ANY LENDER SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER FOR
ALL PURPOSES OF THIS AGREEMENT.  ANY ASSIGNMENT OR TRANSFER OF ANY INTEREST IN
THE LOAN SHALL BE EFFECTIVE ONLY UPON PROPER ENTRIES WITH RESPECT THERETO BEING
MADE IN THE REGISTER.


3.19.3              NON-LIABILITY OF ADMINISTRATIVE AGENT AND LENDER.  EACH
BORROWER ACKNOWLEDGES AND AGREES THAT WITH RESPECT TO EACH OF LENDER AND THE
ADMINISTRATIVE AGENT CARRYING OUT ITS RESPONSIBILITIES HEREUNDER AND OTHERWISE
WITH RESPECT TO THE LOAN:

135


--------------------------------------------------------------------------------


(A)                                  ANY INSPECTIONS OF THE CONSTRUCTION OF THE
PROJECT MADE BY OR THROUGH THE ADMINISTRATIVE AGENT OR LENDER ARE FOR PURPOSES
OF ADMINISTRATION OF THE LOAN ONLY AND BORROWERS ARE NOT ENTITLED TO RELY UPON
THE SAME WITH RESPECT TO THE QUALITY, ADEQUACY OR SUITABILITY OF MATERIALS OR
WORKMANSHIP, CONFORMITY TO THE PLANS AND SPECIFICATIONS, STATE OF COMPLETION OR
OTHERWISE; BORROWERS SHALL MAKE THEIR OWN INSPECTIONS OF SUCH CONSTRUCTION TO
DETERMINE THAT THE QUALITY OF THE PROJECT AND ALL OTHER REQUIREMENTS OF SUCH
CONSTRUCTION ARE BEING PERFORMED IN A MANNER SATISFACTORY TO BORROWERS AND IN
CONFORMITY WITH THE PLANS AND SPECIFICATIONS AND ALL OTHER REQUIREMENTS; AND
BORROWERS SHALL IMMEDIATELY NOTIFY LENDER, IN WRITING, SHOULD THE SAME NOT BE IN
CONFORMITY IN ALL MATERIAL RESPECTS WITH THE PLANS AND SPECIFICATIONS AND ALL
OTHER REQUIREMENTS HEREUNDER;

(B)                                 BY ACCEPTING OR APPROVING ANYTHING REQUIRED
TO BE OBSERVED, PERFORMED, FULFILLED OR GIVEN TO LENDER PURSUANT TO THE LOAN
DOCUMENTS, INCLUDING ANY CERTIFICATE, STATEMENT OF PROFIT AND LOSS OR OTHER
FINANCIAL STATEMENT, SURVEY, APPRAISAL, LEASE OR INSURANCE POLICY, NEITHER THE
ADMINISTRATIVE AGENT NOR LENDER SHALL BE DEEMED TO HAVE WARRANTED OR REPRESENTED
THE SUFFICIENCY, LEGALITY, EFFECTIVENESS OR LEGAL EFFECT OF THE SAME, OR OF ANY
TERM, PROVISION OR CONDITION THEREOF AND SUCH ACCEPTANCE OR APPROVAL THEREOF
SHALL NOT CONSTITUTE A WARRANTY OR REPRESENTATION TO ANYONE WITH RESPECT THERETO
BY THE ADMINISTRATIVE AGENT OR LENDER;

(C)                                  NEITHER THE ADMINISTRATIVE AGENT NOR LENDER
UNDERTAKE NOR ASSUME ANY RESPONSIBILITY OR DUTY TO BORROWERS TO SELECT, REVIEW,
INSPECT, SUPERVISE, PASS JUDGMENT UPON OR INFORM BORROWERS OF ANY MATTER IN
CONNECTION WITH ANY OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, MATTERS
RELATING TO THE QUALITY, ADEQUACY OR SUITABILITY OF:  (I) THE PLANS AND
SPECIFICATIONS, (II) ARCHITECTS, CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN
EMPLOYED OR UTILIZED IN CONNECTION WITH THE CONSTRUCTION OF THE PROJECT, OR THE
WORKMANSHIP OF OR THE MATERIALS USED BY ANY OF THEM, OR (III) THE PROGRESS OR
COURSE OF CONSTRUCTION AND ITS CONFORMITY OR NONCONFORMITY WITH THE PLANS AND
SPECIFICATIONS; AND BORROWERS SHALL RELY ENTIRELY UPON THEIR OWN JUDGMENT WITH
RESPECT TO SUCH MATTERS, AND ANY REVIEW, INSPECTION, SUPERVISION, EXERCISE OF
JUDGMENT OR SUPPLY OF INFORMATION TO BORROWERS BY THE ADMINISTRATIVE AGENT OR
LENDER IN CONNECTION WITH SUCH MATTERS IS FOR THE PROTECTION OF THE
ADMINISTRATIVE AGENT AND/OR LENDER ONLY AND NEITHER BORROWERS NOR ANY THIRD
PARTY IS ENTITLED TO RELY THEREON;

(D)                                 NEITHER THE ADMINISTRATIVE AGENT NOR LENDER
OWE ANY DUTY OF CARE TO PROTECT BORROWERS AGAINST NEGLIGENT, FAULTY, INADEQUATE
OR DEFECTIVE BUILDING OR CONSTRUCTION; AND

(E)                                  NEITHER THE ADMINISTRATIVE AGENT NOR LENDER
SHALL BE DIRECTLY OR INDIRECTLY LIABLE OR RESPONSIBLE FOR ANY LOSS, CLAIM, CAUSE
OF ACTION, LIABILITY, INDEBTEDNESS, DAMAGE OR INJURY OF ANY KIND OR CHARACTER TO
ANY PERSON OR PROPERTY ARISING FROM ANY CONSTRUCTION ON, OR OCCUPANCY OR USE OF,
ANY OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, ANY LOSS, CLAIM, CAUSE OF
ACTION, LIABILITY, INDEBTEDNESS, DAMAGE OR INJURY CAUSED BY, OR ARISING FROM:
(I) ANY DEFECT IN ANY BUILDING, STRUCTURE, GRADING, FILL, LANDSCAPING OR OTHER
IMPROVEMENTS THEREON OR IN ANY ON-SITE OR OFF-SITE IMPROVEMENT OR OTHER FACILITY
THEREIN OR THEREON; (II) ANY ACT OR OMISSION OF ANY BORROWER, THE PARTIES
COMPRISING ANY BORROWER OR ANY OF ANY BORROWER’S AGENTS, EMPLOYEES, INDEPENDENT
CONTRACTORS, LICENSEES OR INVITEES; (III) ANY ACCIDENT IN OR ON ANY OF THE
PROPERTIES OR ANY FIRE, FLOOD OR OTHER CASUALTY OR HAZARD THEREON; (IV) THE
FAILURE OF ANY

136


--------------------------------------------------------------------------------


BORROWER OR ANY OF ANY BORROWER’S LICENSEES, EMPLOYEES, INVITEES, AGENTS,
INDEPENDENT CONTRACTORS OR OTHER REPRESENTATIVES TO MAINTAIN ANY OF THE
PROPERTIES IN A SAFE CONDITION; AND/OR (V) ANY NUISANCE MADE OR SUFFERED ON ANY
PART OF ANY PROPERTY, IN EACH OF THE FOREGOING INSTANCES, EXCEPT TO THE EXTENT
DIRECTLY RESULTING FROM THE ADMINISTRATIVE AGENT’S OR LENDER’S FRAUD, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE (BUT LENDER SHALL BE SOLELY LIABLE FOR ITS FRAUD,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE AND THE ADMINISTRATIVE AGENT SHALL BE
SOLELY LIABLE FOR ITS FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE).


3.19.4              ADMINISTRATIVE AGENT FEE.  ON THE CLOSING DATE AND ON THE
FIRST PAYMENT DATE OCCURRING IN EACH CALENDAR QUARTER THEREAFTER, BORROWER SHALL
PAY THE ADMINISTRATIVE AGENT THE SUM OF $50,000.00 IN RESPECT OF THE
ADMINISTRATIVE AGENT FEE.

Section 3.20                            Monthly Interest Payments During
Construction.


3.20.1              MONTHLY INTEREST ADVANCE IN CONSTRUCTION LOAN ADVANCES. 
FROM AND AFTER ANY PAYMENT DATE FOLLOWING THE INITIAL CONSTRUCTION LOAN ADVANCE
(IF THE SAME SHALL EVER OCCUR) UPON WHICH THE INTEREST RESERVE FUND IS IN AN
INSUFFICIENT AMOUNT TO PAY THE MONTHLY INTEREST PAYMENT DUE ON SUCH PAYMENT DATE
AND TO ALSO MAINTAIN THE MINIMUM BALANCE, EACH DRAW REQUEST FOR A CONSTRUCTION
LOAN ADVANCE SHALL INCLUDE, TO THE EXTENT OF THE UNFUNDED BALANCE OF THE
INTEREST LINE ITEM IN THE LOAN BUDGET, AN AMOUNT NECESSARY TO PAY THE MONTHLY
INTEREST PAYMENT DUE ON THE PAYMENT DATE ON OR NEXT FOLLOWING THE DATE OF THE
APPLICABLE CONSTRUCTION LOAN ADVANCE, AS APPLICABLE (THE “MONTHLY INTEREST
ADVANCE”).  THEREAFTER, PROVIDED THAT (A) SUCH DRAW REQUEST IS APPROVED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, AND (B) NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, IF ON THE PAYMENT DATE ON OR NEXT FOLLOWING THE
DATE OF THE APPLICABLE CONSTRUCTION LOAN ADVANCE, AS APPLICABLE, THE FUNDS
AVAILABLE IN THE CASH MANAGEMENT ACCOUNT ARE INSUFFICIENT TO PAY THE MONTHLY
INTEREST PAYMENT AFTER SATISFYING ALL ITEMS WITH A HIGHER PRIORITY PURSUANT TO
SECTION 2.6.2(B) HEREOF, LENDER SHALL AUTOMATICALLY, WITHOUT THE NECESSITY OF
NOTIFYING, OR OBTAINING THE APPROVAL OF, ANY BORROWER OR ANY OTHER PERSON, AND
WITHOUT ANY BORROWER’S SPECIFIC REQUEST, ADVANCE DIRECTLY TO THE SERVICER SUCH
PORTION OF THE REQUESTED MONTHLY INTEREST ADVANCE AS IS NECESSARY TO SATISFY
SUCH INSUFFICIENCY IN THE CASH MANAGEMENT ACCOUNT, IT BEING ACKNOWLEDGED AND
AGREED BY BORROWERS THAT IN THE EVENT THAT, WITH RESPECT TO ANY REQUESTED
MONTHLY INTEREST ADVANCE, LESS THEN THE ENTIRE AMOUNT THEREOF IS NEEDED TO
SATISFY ANY SUCH INSUFFICIENCY IN THE CASH MANAGEMENT ACCOUNT, THEN THE AMOUNT
OF THE REQUESTED MONTHLY INTEREST ADVANCE INCLUDED WITHIN THE RELATED REQUESTED
CONSTRUCTION LOAN ADVANCE SHALL BE DEEMED AUTOMATICALLY REDUCED BY THE AMOUNT
NOT NEEDED TO SATISFY SUCH INSUFFICIENCY, WHICH UNNEEDED AMOUNT SHALL BE TREATED
AS HAVING NEVER BEEN INCLUDED IN THE REQUESTED CONSTRUCTION LOAN ADVANCE AND
SHALL REMAIN AVAILABLE FOR SUBSEQUENT ADVANCE IN ACCORDANCE WITH ALL OF THE
TERMS AND CONDITIONS OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING,
BORROWERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT (I) IN THE EVENT THAT ON ANY DAY
ON WHICH THE MONTHLY INTEREST PAYMENT IS DUE AND PAYABLE (A) AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, (B) THE APPLICABLE REQUESTED CONSTRUCTION LOAN
ADVANCE HAS NOT BEEN APPROVED AS A RESULT OF THE FAILURE OF ANY APPLICABLE
CONDITION SET FORTH IN THIS AGREEMENT, OR (C) BORROWERS HAVE NOT REQUESTED A
CONSTRUCTION LOAN ADVANCE TO COVER SUCH MONTHLY INTEREST PAYMENT OR ANY PORTION
THEREOF, IN EACH OF SUCH INSTANCES, BORROWERS SHALL REMAIN LIABLE FOR THE
PAYMENT OF ALL MONTHLY INTEREST PAYMENTS AS AND WHEN DUE; AND (II) IN THE EVENT
THAT ON ANY DAY ON WHICH THE MONTHLY INTEREST PAYMENT IS DUE AND PAYABLE, AND
ASSUMING NONE OF THE EVENTS SET FORTH IN THE FOREGOING CLAUSES (A), (B) OR (C)
HAS OCCURRED AND IS

137


--------------------------------------------------------------------------------



CONTINUING, THE AMOUNT OF SUCH MONTHLY INTEREST PAYMENT EXCEEDS THE UNFUNDED
BALANCE OF THE INTEREST LINE ITEM IN THE LOAN BUDGET, BORROWERS SHALL REMAIN
LIABLE FOR THE DIFFERENCE BETWEEN THE APPLICABLE MONTHLY INTEREST PAYMENT AND
THE UNFUNDED BALANCE OF THE INTEREST LINE ITEM IN THE LOAN BUDGET, SUCH
DIFFERENCE TO BE DUE AND PAYABLE AT THE TIME THE MONTHLY INTEREST PAYMENT IS DUE
AND PAYABLE.  LENDER ACKNOWLEDGES THAT IF LENDER IS OBLIGATED TO ADVANCE TO
SERVICER A PORTION OF ANY CONSTRUCTION LOAN ADVANCE FOR PAYMENT OF ALL OR ANY
PART OF ANY MONTHLY INTEREST PAYMENT PURSUANT TO THIS SECTION 3.20.1, THEN THE
FAILURE OF BORROWERS TO PAY SUCH MONTHLY INTEREST PAYMENT OR THE APPLICABLE
PORTION THEREOF SHALL NOT BE DEEMED AN EVENT OF DEFAULT.


3.20.2              LENDER’S RIGHT TO MAKE CONSTRUCTION LOAN ADVANCE TO PAY
MONTHLY INTEREST.  NOTWITHSTANDING THE FOREGOING, FROM AND AFTER ANY PAYMENT
DATE FOLLOWING THE INITIAL CONSTRUCTION LOAN ADVANCE (IF THE SAME SHALL EVER
OCCUR) UPON WHICH THE INTEREST RESERVE FUND IS IN AN INSUFFICIENT AMOUNT TO PAY
THE MONTHLY INTEREST PAYMENT DUE ON SUCH PAYMENT DATE AND TO ALSO MAINTAIN THE
MINIMUM BALANCE, IF (A) BORROWERS FAIL TO SUBMIT ANY DRAW REQUEST FOR A
CONSTRUCTION LOAN ADVANCE OR FAIL TO SUBMIT A DRAW REQUEST FOR A CONSTRUCTION
LOAN ADVANCE THAT INCLUDES A MONTHLY INTEREST ADVANCE, (B) THE APPLICABLE
REQUESTED CONSTRUCTION LOAN ADVANCE HAS NOT BEEN APPROVED AS A RESULT OF THE
FAILURE OF ANY APPLICABLE CONDITION SET FORTH IN THIS AGREEMENT, AND/OR (C) AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN ANY OF THE FOREGOING
INSTANCES LENDER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION), IN ITS SOLE AND
ABSOLUTE DISCRETION, WITHOUT THE NECESSITY OF NOTIFYING, OR OBTAINING THE
APPROVAL OF, ANY BORROWER OR ANY OTHER PERSON, AND WITHOUT ANY BORROWER’S
SPECIFIC REQUEST, TO ADVANCE A PORTION OF THE CONSTRUCTION LOAN NECESSARY TO PAY
THE MONTHLY INTEREST PAYMENT THEN DUE DIRECTLY TO THE SERVICER (A “LENDER
MONTHLY INTEREST ADVANCE”).  WITH RESPECT TO THE FOREGOING, BORROWERS AND LENDER
EXPRESSLY ACKNOWLEDGE AND AGREE THAT (I) THE FACT THAT LENDER MAKES A LENDER
MONTHLY INTEREST ADVANCE SHALL NOT RELIEVE BORROWERS FROM THE OBLIGATION TO MAKE
ALL FUTURE MONTHLY INTEREST PAYMENTS, SUBJECT TO SECTION 3.20.1 HEREOF, (II) THE
FACT THAT LENDER MAKES A LENDER MONTHLY INTEREST ADVANCE IN ANY INSTANCE SHALL
NOT OBLIGATE LENDER TO MAKE ANY SUBSEQUENT LENDER MONTHLY INTEREST ADVANCE IN
THE SAME OR IN ANY OTHER INSTANCE, (III) A LENDER MONTHLY INTEREST ADVANCE, WHEN
MADE, SHALL CONSTITUTE A CONSTRUCTION LOAN ADVANCE FOR ALL PURPOSES UNDER THIS
AGREEMENT AND SHALL CONSTITUTE THE ONLY CONSTRUCTION LOAN ADVANCE AVAILABLE TO
BORROWERS FOR THE SUBSEQUENT THIRTY (30) DAYS, (IV) THE AMOUNT OF ANY LENDER
MONTHLY INTEREST ADVANCE MAY EXCEED THE UNFUNDED BALANCE OF THE INTEREST LINE
ITEM IN THE LOAN BUDGET AND LENDER SHALL DETERMINE, IN ITS REASONABLE
DISCRETION, WHERE TO REALLOCATE FUNDS IN THE LOAN BUDGET TO COVER ANY SUCH
EXCESS, AND (V) IF LENDER MAKES A LENDER MONTHLY INTEREST ADVANCE FOR PAYMENT OF
ALL OR ANY PART OF ANY MONTHLY INTEREST PAYMENT PURSUANT TO THIS SECTION 3.20.2,
THEN THE FAILURE OF BORROWERS TO PAY SUCH MONTHLY INTEREST PAYMENT OR THE
APPLICABLE PORTION THEREOF SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT IT SHALL
NOT BE DEEMED TO CURE ANY OTHER EXISTING EVENT OF DEFAULT).

Section 3.21                            Construction Loan Advances Once
Construction Loan is Fully Advanced.  Lender and Borrowers acknowledge and agree
that because Lender is permitting Borrowers to delay Borrowers’ equity
contribution in the Project in return for Borrowers posting the Required Equity
Letter(s) of Credit, it is anticipated that at some point in time prior to
Substantial Completion, the Construction Loan Amount, other than the interest
Line Item, will be fully advanced (such time being referred to herein as the
“Borrower Advance Date”).  Accordingly, from and after the Borrower Advance Date
and until Final Completion, the following shall apply to each subsequent
Construction Loan Advance:

138


--------------------------------------------------------------------------------


(A)                                  CONDITIONS TO ADVANCES.

(I)                                     SATISFACTION OF STANDARD CONDITIONS. 
BORROWERS SHALL SATISFY AND/OR CAUSE TO BE SATISFIED THE CONDITIONS TO SUCH
CONSTRUCTION LOAN ADVANCE SET FORTH IN SECTION 3.3 (OTHER THAN THAT RELATING TO
TITLE ENDORSEMENTS) AND, IF APPLICABLE, 3.4 HEREOF.

(II)                                  DEPOSIT OF FUNDS.  NOT LATER THAN SEVEN
(7) DAYS (OR THE NEXT SUCCEEDING BUSINESS DAY IF SUCH SEVENTH (7TH) DAY IS NOT A
BUSINESS DAY) PRIOR TO THE REQUESTED DISBURSEMENT DATE, BORROWERS SHALL DELIVER
TO LENDER, FOR DEPOSIT INTO THE CONSTRUCTION LOAN RESERVE ACCOUNT, FUNDS IN THE
AMOUNT OF THE REQUESTED CONSTRUCTION LOAN ADVANCE.

(III)                               LETTER OF CREDIT REDUCTION REQUEST. 
BORROWERS’ ADVANCE REQUEST SHALL INCLUDE A LETTER OF CREDIT REDUCTION NOTICE
WITH THE AMOUNT OF THE REQUESTED CONSTRUCTION LOAN ADVANCE AND ANY OTHER
REQUIRED INFORMATION (OTHER THAN LENDER’S SIGNATURE) FILLED IN.

(B)                                 FUNDING CONSTRUCTION LOAN ADVANCES.  SUBJECT
TO THE SATISFACTION OF EACH OF THE FOREGOING CONDITIONS, LENDER SHALL FUND THE
APPLICABLE CONSTRUCTION LOAN ADVANCE FROM THE FUNDS ON DEPOSIT IN THE
CONSTRUCTION LOAN RESERVE ACCOUNT AND OTHERWISE IN ACCORDANCE WITH ALL OF THE
TERMS OF THIS ARTICLE III.

(C)                                  DELIVERY OF LETTER OF CREDIT REDUCTION
NOTICE.  PROMPTLY FOLLOWING THE FUNDING OF THE APPLICABLE CONSTRUCTION LOAN
ADVANCE FROM THE CONSTRUCTION LOAN RESERVE ACCOUNT, LENDER SHALL DELIVER OR
CAUSE SERVICER OR THE ADMINISTRATIVE AGENT TO DELIVER, THE LETTER OF CREDIT
REDUCTION NOTICE TO THE APPLICABLE ISSUING BANK; PROVIDED, HOWEVER, THAT NONE OF
LENDER, SERVICER OR THE ADMINISTRATIVE AGENT SHALL BE LIABLE TO BORROWERS FOR
ANY DELAY IN SO DELIVERING ANY SUCH LETTER OF CREDIT REDUCTION NOTICE, OTHER
THAN ANY ACTUAL OUT-OF-POCKET LOSSES, COSTS AND DAMAGES RESULTING FROM THEIR
WILLFUL MISCONDUCT OR FRAUD; AND, PROVIDED, FURTHER, HOWEVER, THAT LENDER
EXPRESSLY ACKNOWLEDGES THAT UPON BORROWERS PROVIDING THE FUNDS TO MAKE A
PARTICULAR CONSTRUCTION LOAN ADVANCE, LENDER AGREES NEVER TO SEEK TO RECOVER THE
AMOUNT OF SUCH CONSTRUCTION LOAN ADVANCE IN THE EVENT LENDER SHALL EVER DRAW
DOWN ON ANY REQUIRED EQUITY LETTER OF CREDIT AND APPLY THE PROCEEDS THEREOF.

(D)                                 FAILURE TO DELIVER FUNDS FOR THE
CONSTRUCTION LOAN RESERVE ACCOUNT.  WITH RESPECT TO ANY CONSTRUCTION LOAN
ADVANCE, IN THE EVENT THAT BORROWERS FAIL TO DELIVER THE APPLICABLE FUNDS FOR
DEPOSIT IN THE CONSTRUCTION LOAN RESERVE ACCOUNT NOT LATER THAN SEVEN (7) DAYS
(OR THE NEXT SUCCEEDING BUSINESS DAY IF SUCH SEVENTH (7TH) DAY IS NOT A BUSINESS
DAY) PRIOR TO THE REQUESTED DISBURSEMENT DATE, LENDER SHALL HAVE THE RIGHT AT
ANY TIME THEREAFTER, IN ITS SOLE DISCRETION, TO DRAW DOWN ON SUCH REQUIRED
EQUITY LETTER(S) OF CREDIT IN ITS/THEIR ENTIRETY, WITHOUT THE CONSENT OF, OR
NOTICE TO, BORROWERS OR ANY OTHER PERSON OTHER THAN THE ISSUING BANK(S) OF ANY
SUCH REQUIRED EQUITY LETTER(S) OF CREDIT, AND TO DEPOSIT THE PROCEEDS THEREOF IN
THE CONSTRUCTION LOAN RESERVE ACCOUNT, FOLLOWING WHICH, ALL FURTHER CONSTRUCTION
LOAN ADVANCES SHALL BE FUNDED IN ACCORDANCE WITH ALL OF THE TERMS OF THIS
AGREEMENT FROM THE CONSTRUCTION LOAN RESERVE ACCOUNT.

139


--------------------------------------------------------------------------------


(E)                                  PROVISIONS OF THIS AGREEMENT CONTINUE TO
APPLY.  BORROWERS AND LENDER EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FUNDING OF
ANY CONSTRUCTION LOAN ADVANCE IN ACCORDANCE WITH THIS SECTION 3.21 SHALL NOT
AFFECT THE OTHER PROVISIONS OF THIS ARTICLE 3, AND BORROWERS, EACH CONSTRUCTION
LOAN ADVANCE AND THE CONSTRUCTION OF THE PROJECT SHALL CONTINUE TO BE GOVERNED
BY THE PROVISIONS OF THIS ARTICLE III.

Section 3.22                            Right of Borrowers to Halt Construction
and Restore. Notwithstanding anything to the contrary set forth in this
Agreement or in any other Loan Document, in the event that the Qualification
Conditions have been satisfied on or prior to the Construction Qualification
Date and Borrowers have commenced construction of the Project, Borrowers shall
have the right, at any time prior to the earlier to occur of (1) the
Non-Qualified Initial Maturity Date or (2) the Project Cost Ceiling Date, to
permanently stop construction of the Project, subject to the conditions set
forth in, and otherwise in accordance with the terms of, this Section 3.22.

(A)                                  CONDITIONS TO STOPPING CONSTRUCTION.

(I)                                     NOTICE TO LENDER.  BORROWERS SHALL GIVE
LENDER WRITTEN NOTICE OF THEIR INTENTION TO STOP CONSTRUCTION (A “STOP NOTICE”).

(II)                                  DUTY TO RESTORE.  UPON BORROWERS’ DELIVERY
OF A STOP NOTICE, BORROWERS SHALL PROMPTLY COMMENCE AND DILIGENTLY PROCEED WITH
THE FULL RESTORATION OF THE ADJACENT PROPERTY AND THE HOTEL/CASINO PROPERTY, AS
AND TO THE EXTENT EACH HAS BEEN IMPACTED BY BORROWERS’ CONSTRUCTION TO DATE, TO
THE CONDITION IN WHICH IT OR THEY, AS APPLICABLE, EXISTED ON THE CLOSING DATE OR
ANOTHER CONDITION SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, EXCEPT IF ANY
OF THE APARTMENT BUILDINGS ON THE ADJACENT PROPERTY WERE DEMOLISHED AS PERMITTED
IN SECTION 3.18 HEREOF, BORROWERS SHALL NOT BE OBLIGATED TO REBUILD SUCH
BUILDINGS.

(III)                               PAYMENTS TO LENDER.  WITHIN TEN (10) DAYS
FOLLOWING BORROWERS’ DELIVERY OF A STOP NOTICE, BORROWERS SHALL PAY TO LENDER,
TO BE APPLIED BY LENDER AS A VOLUNTARY PREPAYMENT OF THE LOAN IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 2.4.1 HEREOF, AN AMOUNT EQUAL TO THE SUM OF: (A) THE
AMOUNT OF ALL PRE-CONSTRUCTION ADVANCES AND CONSTRUCTION LOAN ADVANCES ADVANCED
TO BORROWERS PRIOR TO DELIVERY OF THE STOP NOTICE, AND (B) THE NON-QUALIFIED
MANDATORY PREPAYMENT, TOGETHER WITH ALL OTHER AMOUNTS DUE AND PAYABLE UNDER
SECTION 2.4.1 HEREOF UPON SUCH PREPAYMENTS, INCLUDING, WITHOUT LIMITATION, (1)
IF SUCH PREPAYMENTS OCCUR ON A DATE OTHER THAN A PAYMENT DATE, ALL INTEREST
WHICH WOULD HAVE ACCRUED ON THE AMOUNT SO PREPAID TO BE PAID THROUGH, BUT NOT
INCLUDING, THE NEXT SUCCEEDING NINTH (9TH) DAY OF A CALENDAR MONTH, OR, IF SUCH
PREPAYMENTS OCCUR ON A PAYMENT DATE, THROUGH AND INCLUDING THE LAST DAY OF THE
INTEREST PERIOD IMMEDIATELY PRIOR TO THE APPLICABLE PAYMENT DATE, (2) ANY
BREAKAGE COSTS, (3) IF SUCH PREPAYMENTS ARE MADE PRIOR TO THE SPREAD MAINTENANCE
RELEASE DATE, THE SPREAD MAINTENANCE PREMIUM DUE WITH RESPECT TO THE AMOUNT
PREPAID PURSUANT TO CLAUSE (A) ABOVE, (4) THE APPLICABLE EXIT FEE DUE WITH
RESPECT TO THE AMOUNT PREPAID PURSUANT TO CLAUSE (A) ABOVE, AND (5) ALL OTHER
SUMS DUE AND PAYABLE UNDER THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, INCLUDING, BUT NOT

140


--------------------------------------------------------------------------------


LIMITED TO, ALL OF LENDER’S COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S
FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH SUCH PREPAYMENTS.

(IV)                              DEPOSIT TO INTEREST RESERVE.  WITHIN TEN (10)
DAYS FOLLOWING BORROWERS’ DELIVERY OF A STOP NOTICE, BORROWERS SHALL DELIVER TO
LENDER, FOR DEPOSIT INTO THE INTEREST RESERVE ACCOUNT AND THEREAFTER TO
CONSTITUTE A PORTION OF THE INTEREST RESERVE FUND FOR ALL PURPOSES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AN AMOUNT REASONABLY DETERMINED BY
LENDER THAT, WHEN ADDED TO THE THEN EXISTING INTEREST RESERVE FUND, IS
SUFFICIENT TO PAY DEBT SERVICE ON THE LOAN THROUGH THE REVISED MATURITY DATE, AT
AN INTEREST RATE EQUAL TO THE STRIKE PRICE PLUS THE SPREAD, TAKING INTO ACCOUNT
THE REASONABLY ANTICIPATED NET CASH FLOW (AND ANY INTERRUPTION THEREOF OR
ADVERSE IMPACT THEREON AS A RESULT OF STOPPING CONSTRUCTION AND RESTORING THE
PROPERTIES AS CONTEMPLATED BY THIS SECTION 3.22) FOR THE PERIOD FOLLOWING
DELIVERY OF THE STOP NOTICE AND ENDING ON THE REVISED MATURITY DATE.  IN
FURTHERANCE OF THE FOREGOING, LENDER AGREES THAT BORROWERS SHALL HAVE THE RIGHT
TO USE ANY EXISTING PORTION OF THE GENERAL RESERVE FUND TO COVER THE FOREGOING
AMOUNT OR ANY PORTION THEREOF.

(B)                                 REVERSION OF MATURITY DATE TO NON-QUALIFIED
INITIAL MATURITY DATE.  SIMULTANEOUSLY WITH THE DELIVERY OF A STOP NOTICE, THE
INITIAL MATURITY DATE SHALL, WITHOUT NOTICE TO OR CONSENT OF ANY BORROWER OR ANY
OTHER PERSON, AUTOMATICALLY AND FOR ALL PURPOSES, REVERT FROM THE QUALIFIED
INITIAL MATURITY DATE TO THE NON-QUALIFIED INITIAL MATURITY DATE (THE “REVISED
MATURITY DATE”).

(C)                                  COMPLETION OF RESTORATION.  UPON COMPLETION
OF THE RESTORATION OF THE ADJACENT PROPERTY AND THE HOTEL/CASINO PROPERTY AS
CONTEMPLATED IN SECTION 3.22(A)(II) HEREOF, BORROWERS SHALL FURNISH TO LENDER
THE FOLLOWING:  (I) A NOTICE FROM BORROWERS INFORMING LENDER THAT SUCH
RESTORATION HAS BEEN COMPLETED (A “RESTORATION COMPLETION NOTICE”), (II)
CONFIRMATION FROM THE CONSTRUCTION CONSULTANT THAT SUCH RESTORATION HAS BEEN
FULLY COMPLETED SUBSTANTIALLY IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS, ALL
MATERIAL PERMITTED ENCUMBRANCES AND THIS AGREEMENT, (III) COPIES OF ANY MATERIAL
GOVERNMENTAL APPROVALS NEEDED TO CONFIRM COMPLETION OF SUCH RESTORATION, (IV)
EVIDENCE SATISFACTORY TO LENDER THAT ALL SUMS DUE IN CONNECTION WITH THE
CONSTRUCTION OF THE PROJECT AND/OR SUCH RESTORATION HAVE BEEN PAID IN FULL, AS
EVIDENCED BY (A) WITH RESPECT TO ANY PARTY WITH LIEN RIGHTS, AN EXECUTED LIEN
WAIVER IN THE FORM ATTACHED HERETO AS EXHIBIT L-4, OR (B) WITH RESPECT TO ANY
PARTY WITHOUT LIEN RIGHTS, AN INVOICE AND PROOF OF PAYMENT OR SUCH OTHER
EVIDENCE OF PAYMENT AS SHALL BE REASONABLY SATISFACTORY TO LENDER, AND (V)
EVIDENCE SATISFACTORY TO LENDER THAT, EXCEPT FOR ANY LIEN THEN BEING CONTESTED
PURSUANT TO, AND IN ACCORDANCE WITH, SECTION 3.6(B) OF THE MORTGAGE, NO PARTY
CLAIMS OR HAS A RIGHT TO CLAIM ANY STATUTORY OR COMMON LAW LIEN ARISING OUT OF
THE CONSTRUCTION OF THE PROJECT OR SUCH RESTORATION OR THE SUPPLYING OF LABOR,
MATERIAL AND/OR SERVICES IN CONNECTION THEREWITH.

(D)                                 PAYMENT OF FEES AND EXPENSES.  WITHOUT
LIMITING THE GENERALITY OF SECTION 10.13 HEREOF, WHICH SHALL APPLY THROUGHOUT
THE TERM OF THE LOAN, UPON COMPLETION OF SUCH RESTORATION, BORROWERS SHALL PAY
TO LENDER, WITHIN TEN (10) DAYS FOLLOWING RECEIPT OF THE RESTORATION PAYMENT
STATEMENT, ALL ACTUAL OUT-OF-POCKET FEES AND EXPENSES INCURRED BY LENDER IN
CONNECTION WITH THE STOPPING OF CONSTRUCTION AND THE RESTORATION OF THE
PROPERTIES AS CONTEMPLATED BY THIS SECTION 3.22 WHICH HAVE NOT THERETOFORE BEEN
REIMBURSED TO LENDER BY

141


--------------------------------------------------------------------------------


BORROWERS, INCLUDING, WITHOUT LIMITATION, LENDER’S REASONABLE LEGAL FEES AND
EXPENSES AND THE REASONABLE FEES AND EXPENSES OF THE CONSTRUCTION CONSULTANT,
THE TOTAL OF ALL SUCH FEES AND EXPENSES TO BE EVIDENCED BY A WRITTEN STATEMENT
FROM LENDER FURNISHED TO BORROWERS FOLLOWING LENDER’S RECEIPT OF BORROWER’S
RESTORATION COMPLETION NOTICE (THE “RESTORATION PAYMENT STATEMENT”).

(E)                                  REQUIRED EQUITY LETTER OF CREDIT(S).

(I)                                     IN THE EVENT THAT BORROWERS SHALL FAIL
TO MAKE ANY OF THE PAYMENTS REQUIRED UNDER THIS SECTION 3.22 BY THE DATE FOR
PAYMENT SET FORTH HEREIN, LENDER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION)
TO DRAW DOWN ON ALL OF THE REQUIRED EQUITY LETTERS OF CREDIT THEN HELD BY (OR ON
BEHALF OF) LENDER AND SHALL (A) PAY ITSELF THE PAYMENTS OWING TO IT OUT OF THE
PROCEEDS THEREOF, AND (B) DEPOSIT THE BALANCE OF THE PROCEEDS IN THE CASH
MANAGEMENT ACCOUNT UNTIL REQUIRED OR PERMITTED TO BE RELEASED PURSUANT TO THE
FURTHER PROVISIONS OF THIS SECTION 3.22(E).

(II)                                  IN THE EVENT THAT BORROWERS SHALL FAIL TO
DILIGENTLY COMPLETE RESTORATION AS CONTEMPLATED HEREIN AND/OR SHALL FAIL TO
CAUSE THE SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN SECTION 3.22(C)
HEREOF, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER,
INCLUDING, WITHOUT LIMITATION, PROCEEDING AGAINST GUARANTORS UNDER THE
CONSTRUCTION COMPLETION GUARANTY, LENDER SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO DRAW DOWN ON ALL OF THE REQUIRED EQUITY LETTERS OF CREDIT THEN
HELD BY (OR ON BEHALF OF) LENDER AND USE THE PROCEEDS THEREOF, OR IF LENDER HAS
PREVIOUSLY DRAWN DOWN ON THE REQUIRED EQUITY LETTERS OF CREDIT, LENDER SHALL
HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO USE ANY REMAINING PROCEEDS THEREOF
NOT PREVIOUSLY APPLIED AS PROVIDED IN SECTION 3.22(E)(I) HEREOF, TO COMPLETE THE
RESTORATION AND/OR TO CAUSE THE SATISFACTION OF ANY SUCH CONDITIONS.

(III)                               IN THE EVENT THAT FOLLOWING DELIVERY OF A
STOP NOTICE, AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, LENDER SHALL BE
ENTITLED TO EXERCISE ALL OF ITS RIGHT AND REMEDIES SET FORTH IN THE LOAN
AGREEMENT, INCLUDING THOSE RELATING TO THE REQUIRED EQUITY LETTERS OF CREDIT,
INCLUDING, WITHOUT LIMITATION, THE RIGHT (BUT NOT THE OBLIGATION) TO DRAW DOWN
ON ALL OF THE REQUIRED EQUITY LETTERS OF CREDIT THEN HELD BY (OR ON BEHALF OF)
LENDER AND APPLY THE PROCEEDS THEREOF TO THE OBLIGATIONS IN SUCH ORDER AND
PRIORITY AS LENDER SHALL ELECT IN ITS SOLE DISCRETION.

(IV)                              IN THE EVENT THAT BORROWERS SHALL PAY ALL OF
THE AMOUNTS PAYABLE TO LENDER PURSUANT TO THIS SECTION 3.22 AND SHALL DILIGENTLY
PERFORM ALL OF ITS OBLIGATIONS UNDER THIS SECTION 3.22, AND PROVIDED THAT NO
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, LENDER SHALL RETURN TO BORROWERS
ALL REQUIRED EQUITY LETTERS OF CREDIT THEN HELD BY (OR ON BEHALF OF) LENDER OR
THE REMAINING PROCEEDS THEREOF IF LENDER HAS PREVIOUSLY DRAWN DOWN ON THE
REQUIRED EQUITY LETTERS OF CREDIT AND APPLIED LESS THAN ALL OF THE PROCEEDS
THEREOF, AND LENDER SHALL, AT BORROWER’S EXPENSE, EXECUTE SUCH DOCUMENTS AND
TAKE SUCH ACTIONS AS BORROWERS SHALL REASONABLY REQUEST TO EVIDENCE ITS RELEASE
OF THE REQUIRED EQUITY LETTERS OF CREDIT.

142


--------------------------------------------------------------------------------


(F)                                    TERMINATION OF GUARANTY OBLIGATIONS.  IN
THE EVENT THAT BORROWERS SHALL PAY ALL OF THE AMOUNTS PAYABLE TO LENDER PURSUANT
TO THIS SECTION 3.22 AND SHALL DILIGENTLY PERFORM ALL OF ITS OBLIGATIONS UNDER
THIS SECTION 3.22, AT SUCH TIME AS BORROWERS ARE ENTITLED TO A RETURN OF THE
REQUIRED EQUITY LETTERS OF CREDIT IN ACCORDANCE WITH SECTION 3.22(D)(IV) HEREOF,
THE NON-QUALIFIED PREPAYMENT GUARANTY SHALL BE DEEMED TERMINATED AND THE
GUARANTY OBLIGATIONS RELATING TO THE RESTORATION OF THE PROJECT PURSUANT TO THIS
SECTION 3.22 IN THE CONSTRUCTION COMPLETION GUARANTY SHALL BE DEEMED
TERMINATED.  LENDER SHALL, AT BORROWERS’ REASONABLE EXPENSE (INCLUDING LENDER’S
REASONABLE ATTORNEYS’ FEES), PROMPTLY EXECUTE AND DELIVER SUCH DOCUMENTS AS MAY
BE REASONABLY REQUESTED BY BORROWERS OR GUARANTORS TO EVIDENCE SUCH RELEASE OF
THE NON-QUALIFIED PREPAYMENT GUARANTY AND SUCH PROVISIONS OF THE CONSTRUCTION
COMPLETION GUARANTY.

(G)                                 NON-QUALIFIED PREPAYMENT LETTER OF CREDIT. 
IN THE EVENT THAT, PURSUANT TO THE PROVISIONS OF SECTION 2.4.2(C) HEREOF,
GUARANTORS DELIVERED THE NON-QUALIFIED PREPAYMENT LETTER OF CREDIT TO LENDER,
THUS TERMINATING THE NON-QUALIFIED PREPAYMENT GUARANTY, ALL OF THE PROVISIONS OF
THIS SECTION 3.22 RELATING TO THE REQUIRED EQUITY LETTERS OF CREDIT SHALL BE
DEEMED EQUALLY APPLICABLE TO THE NON-QUALIFIED PREPAYMENT LETTER OF CREDIT AND
SUCH NON-QUALIFIED PREPAYMENT LETTER OF CREDIT SHALL BE DEEMED, FOR PURPOSES OF
THIS SECTION 3.22 ONLY, AN ADDITIONAL REQUIRED EQUITY LETTER OF CREDIT.

(H)                                 ADDITIONAL NON-QUALIFIED MANDATORY
PREPAYMENT.  WITHIN THREE (3) CALENDAR MONTHS FOLLOWING BORROWERS’ DELIVERY OF A
STOP NOTICE, BORROWERS SHALL PAY TO LENDER, TO BE APPLIED BY LENDER AS A
VOLUNTARY PREPAYMENT OF THE LOAN IN ACCORDANCE WITH THE PROVISIONS OF SECTION
2.4.1 HEREOF, THE ADDITIONAL NON-QUALIFIED MANDATORY PREPAYMENT, TOGETHER WITH
ALL OTHER AMOUNTS DUE AND PAYABLE UNDER SECTION 2.4.1 HEREOF UPON SUCH
PREPAYMENT, INCLUDING, WITHOUT LIMITATION, (I) IF SUCH PREPAYMENT OCCURS ON A
DATE OTHER THAN A PAYMENT DATE, ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE
AMOUNT SO PREPAID TO BE PAID THROUGH, BUT NOT INCLUDING, THE NEXT SUCCEEDING
NINTH (9TH) DAY OF A CALENDAR MONTH, OR, IF SUCH PREPAYMENT OCCURS ON A PAYMENT
DATE, THROUGH AND INCLUDING THE LAST DAY OF THE INTEREST PERIOD IMMEDIATELY
PRIOR TO THE APPLICABLE PAYMENT DATE, (II) ANY BREAKAGE COSTS, AND (III) ALL
OTHER SUMS DUE AND PAYABLE UNDER THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, ALL OF LENDER’S COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) INCURRED BY LENDER IN
CONNECTION WITH SUCH PREPAYMENTS.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES.

Section 4.1                                   Representations of Borrowers. 
Each Borrower represents and warrants as to itself that as of the Closing Date:


4.1.1                     ORGANIZATION.  SUCH BORROWER HAS BEEN DULY ORGANIZED
AND IS VALIDLY EXISTING AND IN GOOD STANDING WITH REQUISITE POWER AND AUTHORITY
TO OWN ITS PROPERTIES AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW
ENGAGED.  SUCH BORROWER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
IN EACH JURISDICTION WHERE IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH
ITS PROPERTIES, BUSINESSES AND OPERATIONS.  SUCH BORROWER POSSESSES ALL MATERIAL
RIGHTS, LICENSES, PERMITS AND AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE,
NECESSARY TO ENTITLE IT TO OWN ITS PROPERTIES AND TO TRANSACT THE BUSINESSES IN
WHICH IT IS NOW ENGAGED, AND THE SOLE

143


--------------------------------------------------------------------------------



BUSINESS OF SUCH BORROWER IS THE OWNERSHIP, MANAGEMENT AND OPERATION OF ITS
PROPERTY OR THE IP.  THE OWNERSHIP INTERESTS OF SUCH BORROWER ARE AS SET FORTH
ON THE ORGANIZATIONAL CHART ATTACHED HERETO AS SCHEDULE VI.


4.1.2                     PROCEEDINGS.  SUCH BORROWER HAS TAKEN ALL NECESSARY
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE
BEEN DULY EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH BORROWER AND CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER ENFORCEABLE AGAINST SUCH
BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE
BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY,
AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


4.1.3                     NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY SUCH BORROWER WILL NOT
MATERIALLY CONFLICT WITH OR RESULT IN A MATERIAL BREACH OF ANY OF THE TERMS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN
DOCUMENTS) UPON ANY OF THE PROPERTY OR ASSETS OF SUCH BORROWER PURSUANT TO THE
TERMS OF ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, PARTNERSHIP
AGREEMENT, MANAGEMENT AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH
BORROWER IS A PARTY OR BY WHICH ANY OF SUCH BORROWER’S PROPERTY OR ASSETS IS
SUBJECT, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE PROVISIONS OF ANY
STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER SUCH BORROWER OR ANY OF SUCH BORROWER’S PROPERTIES OR ASSETS,
AND ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR QUALIFICATION
OF OR WITH ANY SUCH GOVERNMENTAL AUTHORITY NECESSARY TO PERMIT THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH BORROWER OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.


4.1.4                     LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE VIII
ATTACHED HERETO:

(A)                                  THERE IS NO ACTION, SUIT, CLAIM, PROCEEDING
OR INVESTIGATION PENDING AGAINST SUCH BORROWER, HRHI OR ANY GUARANTOR OR, TO
SUCH BORROWER’S ACTUAL KNOWLEDGE, PENDING AGAINST ANY PROPERTY OR THE IP OR, TO
SUCH BORROWER’S ACTUAL KNOWLEDGE, THREATENED IN WRITING AGAINST SUCH BORROWER,
HRHI OR ANY GUARANTOR OR ANY PROPERTY OR THE IP IN ANY COURT OR BY OR BEFORE ANY
OTHER GOVERNMENTAL AUTHORITY THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON (I)
THE BUSINESS OPERATIONS, ECONOMIC PERFORMANCE, ASSETS, FINANCIAL CONDITION,
EQUITY, CONTINGENT LIABILITIES, MATERIAL AGREEMENTS OR RESULTS OF OPERATIONS OF
SUCH BORROWER, HRHI, ANY GUARANTOR, ANY PROPERTY OR THE IP, (II) THE
ENFORCEABILITY OR VALIDITY OF ANY LOAN DOCUMENT, THE PERFECTION OR PRIORITY OF
ANY LIEN CREATED UNDER ANY LOAN DOCUMENT OR THE REMEDIES OF LENDER UNDER ANY
LOAN DOCUMENT, (III) THE ABILITY OF SUCH BORROWER, HRHI OR ANY GUARANTOR TO
PERFORM, IN ALL MATERIAL RESPECTS, ITS OBLIGATIONS UNDER EACH OF THE LOAN
DOCUMENTS, OR (IV) THE VALUE OF, OR CASH FLOW FROM ANY PROPERTY OR THE IP.

(B)                                 THERE IS NO PROCEEDING, INVESTIGATION OR
DISCIPLINARY ACTION (INCLUDING, WITHOUT LIMITATION, BEFORE ANY GAMING AUTHORITY,
UNDER ANY GAMING LAW OR UNDER ANY GAMING LICENSE OR OTHER OPERATING PERMIT)
PENDING OR, TO BORROWERS’ ACTUAL KNOWLEDGE, THREATENED IN WRITING, EITHER (I) IN
CONNECTION WITH, OR THAT SEEKS TO RESTRAIN, ENJOIN, PREVENT THE CONSUMMATION OF
OR OTHERWISE CHALLENGE, ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS

144


--------------------------------------------------------------------------------


CONTEMPLATED THEREIN, OR (II) TO BORROWER’S ACTUAL KNOWLEDGE, THAT, EITHER
SINGLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT ON ANY GAMING LICENSE CURRENTLY IN EFFECT WITH RESPECT TO THE CASINO
COMPONENT, INCLUDING, WITHOUT LIMITATION, ANY SUCH PROCEEDING, INVESTIGATION OR
DISCIPLINARY ACTION PENDING OR, THREATENED AGAINST GAMING OPERATOR, ANY BORROWER
OR ANY OF THEIR RESPECTIVE DIRECTORS, MEMBERS, MANAGERS, OFFICERS, KEY PERSONNEL
OR PERSONS HOLDING A FIVE PERCENT (5%) OR GREATER DIRECT OR INDIRECT EQUITY OR
ECONOMIC INTEREST IN ANY BORROWER.  ADDITIONALLY, THERE IS NO PROCEEDING
(INCLUDING, WITHOUT LIMITATION, BEFORE ANY GAMING AUTHORITY, UNDER ANY GAMING
LAW OR UNDER ANY GAMING LICENSE OR OTHER OPERATING PERMIT) PENDING OR, TO
BORROWERS’ ACTUAL KNOWLEDGE, THREATENED IN WRITING THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ANY APPLICATION FOR A GAMING
LICENSE OR OTHER OPERATING PERMIT BY GAMING BORROWER OR ANY AFFILIATE THEREOF OR
ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANY BORROWER OR ANY AFFILIATE OF ANY
BORROWER.


4.1.5                     AGREEMENTS.  SUCH BORROWER IS NOT A PARTY TO ANY
AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH WOULD BE REASONABLY
LIKELY TO MATERIALLY AND ADVERSELY AFFECT SUCH BORROWER OR ITS PROPERTY OR THE
IP, OR SUCH BORROWER’S BUSINESS, PROPERTIES OR ASSETS, OPERATIONS OR CONDITION,
FINANCIAL OR OTHERWISE.  TO THE BEST OF SUCH BORROWER’S ACTUAL KNOWLEDGE, SUCH
BORROWER IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN THE PERFORMANCE,
OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS
CONTAINED IN ANY AGREEMENT, LICENSE OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH SUCH BORROWER OR ANY OF THE PROPERTIES OR THE IP ARE BOUND.  SUCH BORROWER
HAS NO MATERIAL FINANCIAL OBLIGATION UNDER ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH BORROWER IS
A PARTY OR BY WHICH SUCH BORROWER OR ITS PROPERTY OR THE IP IS OTHERWISE BOUND,
OTHER THAN (A) OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF THE OPERATION OF
THE PROPERTIES AS PERMITTED PURSUANT TO CLAUSE (T) OF THE DEFINITION OF “SPECIAL
PURPOSE ENTITY” SET FORTH IN SECTION 1.1 HEREOF, (B) OBLIGATIONS UNDER THE
EXISTING FF&E LEASES, (C) OBLIGATIONS UNDER THE LOAN DOCUMENTS, (D) OBLIGATIONS
PURSUANT TO ITS MANAGEMENT AGREEMENT AND/OR THE SUB-MANAGEMENT AGREEMENT, AS
APPLICABLE, AND (E) AS TO HOTEL/CASINO BORROWER, OBLIGATIONS PURSUANT TO THE
LIQUOR MANAGEMENT AGREEMENT.


4.1.6                     TITLE.  SUCH BORROWER HAS GOOD, MARKETABLE AND
INSURABLE FEE SIMPLE TITLE TO THE REAL PROPERTY COMPRISING PART OF ITS PROPERTY
AND GOOD TITLE TO THE BALANCE OF SUCH PROPERTY, FREE AND CLEAR OF ALL LIENS
WHATSOEVER EXCEPT THE PERMITTED ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  TO
THE BEST OF EACH BORROWER’S ACTUAL KNOWLEDGE, THE PERMITTED ENCUMBRANCES IN THE
AGGREGATE DO NOT MATERIALLY AND ADVERSELY AFFECT THE OPERATION OR USE OF SUCH
BORROWER’S PROPERTY (AS CURRENTLY USED) OR BORROWERS’ ABILITY TO REPAY THE
LOAN.  THE MORTGAGE, WHEN PROPERLY RECORDED IN THE APPROPRIATE RECORDS, TOGETHER
WITH ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS REQUIRED TO BE FILED IN
CONNECTION THEREWITH, WILL CREATE (A) A VALID, PERFECTED FIRST PRIORITY LIEN ON
THE REAL PROPERTY PORTION OF THE PROPERTIES, SUBJECT ONLY TO PERMITTED
ENCUMBRANCES AND THE LIENS CREATED BY THE LOAN DOCUMENTS, AND (B) TOGETHER WITH
THE FILING OF THE REQUIRED UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND THE
PROPER RECORDING OF THE ASSIGNMENT OF LEASES, PERFECTED SECURITY INTERESTS IN
AND TO, AND PERFECTED COLLATERAL ASSIGNMENTS OF, ALL PERSONALTY (INCLUDING THE
LEASES), ALL IN ACCORDANCE WITH THE TERMS THEREOF, IN EACH CASE SUBJECT ONLY TO
ANY APPLICABLE PERMITTED ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  TO
SUCH BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY, THERE ARE NO CLAIMS FOR
PAYMENT FOR WORK, LABOR OR MATERIALS

145


--------------------------------------------------------------------------------



AFFECTING ANY OF THE PROPERTIES THAT ARE OR MAY BECOME A LIEN PRIOR TO, OR OF
EQUAL PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS, EXCEPT ANY LIEN
THEN BEING CONTESTED PURSUANT TO, AND IN ACCORDANCE WITH, SECTION 3.6(B) OF THE
MORTGAGE.


4.1.7                     SOLVENCY.  BORROWERS HAVE (A) NOT ENTERED INTO THE
TRANSACTION OR EXECUTED THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
WITH THE ACTUAL INTENT TO HINDER, DELAY OR DEFRAUD ANY CREDITOR AND (B) RECEIVED
REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER SUCH LOAN
DOCUMENTS.  THE AGGREGATE FAIR SALEABLE VALUE OF BORROWERS’ ASSETS COLLECTIVELY
EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN, EXCEED
BORROWERS’ TOTAL AGGREGATE LIABILITIES, INCLUDING, WITHOUT LIMITATION,
SUBORDINATED, UNLIQUIDATED, DISPUTED AND CONTINGENT LIABILITIES.  THE AGGREGATE
FAIR SALEABLE VALUE OF BORROWERS’ ASSETS COLLECTIVELY IS AND WILL, IMMEDIATELY
FOLLOWING THE MAKING OF THE LOAN, BE GREATER THAN BORROWERS’ PROBABLE AGGREGATE
LIABILITIES, INCLUDING THE MAXIMUM AMOUNT OF THEIR CONTINGENT LIABILITIES ON ITS
DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND MATURED.  EACH BORROWER’S ASSETS DO NOT
AND, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN WILL NOT, CONSTITUTE
UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED
TO BE CONDUCTED.  BORROWERS DO NOT INTEND TO, AND DO NOT BELIEVE THAT THEY WILL,
INCUR INDEBTEDNESS AND LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER
COMMITMENTS) BEYOND THEIR RESPECTIVE ABILITIES TO PAY SUCH INDEBTEDNESS AND
LIABILITIES AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH
TO BE RECEIVED BY EACH BORROWER AND THE AMOUNTS TO BE PAYABLE ON OR IN RESPECT
OF OBLIGATIONS OF EACH BORROWER).  NO PETITION IN BANKRUPTCY HAS BEEN FILED
AGAINST ANY BORROWER, HRHI OR ANY GUARANTOR, AND NONE OF ANY BORROWER, HRHI NOR
ANY GUARANTOR HAS EVER MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR TAKEN
ADVANTAGE OF ANY INSOLVENCY ACT FOR THE BENEFIT OF DEBTORS.  NONE OF ANY
BORROWER, HRHI NOR ANY GUARANTOR ARE CONTEMPLATING EITHER THE FILING OF A
PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR THE
LIQUIDATION OF ALL OR A MAJOR PORTION OF ITS ASSETS OR PROPERTIES, AND NO
BORROWER HAS ANY ACTUAL KNOWLEDGE OF ANY PERSON CONTEMPLATING THE FILING OF ANY
SUCH PETITION AGAINST IT, HRHI OR ANY GUARANTOR.


4.1.8                     FULL AND ACCURATE DISCLOSURE.  TO SUCH BORROWER’S
ACTUAL KNOWLEDGE, NO STATEMENT OF FACT MADE BY ANY BORROWER IN THIS AGREEMENT OR
IN ANY OF THE OTHER LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED
HEREIN OR THEREIN NOT MISLEADING.  THERE IS NO FACT OR CIRCUMSTANCE PRESENTLY
KNOWN TO SUCH BORROWER WHICH HAS NOT BEEN DISCLOSED TO LENDER AND WHICH WILL
HAVE A MATERIAL ADVERSE EFFECT ON (A) THE USE AND OPERATION OF ANY OF THE
PROPERTIES OR THE IP, (B) THE ENFORCEABILITY OR VALIDITY OF ANY LOAN DOCUMENT,
THE PERFECTION OR PRIORITY OF ANY LIEN CREATED UNDER ANY LOAN DOCUMENT OR THE
REMEDIES OF LENDER UNDER ANY LOAN DOCUMENT, OR (C) THE ABILITY OF ANY BORROWER,
HRHI OR ANY GUARANTOR TO PERFORM, IN ALL MATERIAL RESPECTS, ITS OBLIGATIONS
UNDER EACH OF THE LOAN DOCUMENTS.


4.1.9                     NO PLAN ASSETS.  AS OF THE DATE HEREOF AND THROUGHOUT
THE TERM OF THE LOAN (A) NO BORROWER IS NOR WILL ANY BORROWER BE AN “EMPLOYEE
BENEFIT PLAN,” AS DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA,
(B) NONE OF THE ASSETS OF ANY BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN
ASSETS” OF ONE OR MORE SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION
2510.3-101, (C) NO BORROWER IS NOR WILL ANY BORROWER BE A “GOVERNMENTAL PLAN”
WITHIN THE MEANING OF SECTION 3(32) OF ERISA, AND (D) NONE OF THE ASSETS OF ANY
BORROWER CONSTITUTE “PLAN ASSETS” OF A GOVERNMENTAL PLAN WITHIN THE MEANING OF
29 C.F.R. SECTION 2510.3-101

146


--------------------------------------------------------------------------------



FOR PURPOSES OF ANY STATE LAW PROVISIONS REGULATING INVESTMENTS OF, OR FIDUCIARY
OBLIGATIONS WITH RESPECT TO, GOVERNMENTAL PLANS.


4.1.10              COMPLIANCE.  EXCEPT AS SET FORTH IN THE APPLICABLE ZONING
REPORT, SUCH BORROWERS AND, TO THE BEST OF SUCH BORROWER’S ACTUAL KNOWLEDGE
AFTER DUE INQUIRY, THE LAND AND IMPROVEMENTS (INCLUDING THE USE THEREOF) COMPLY
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING,
WITHOUT LIMITATION, BUILDING AND ZONING ORDINANCES AND CODES AND PRESCRIBED
LAWS.  NO BORROWER IS IN DEFAULT OR VIOLATION OF ANY ORDER, WRIT, INJUNCTION,
DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY.  THERE HAS NOT BEEN COMMITTED BY
ANY BORROWER OR, TO ANY BORROWER’S ACTUAL KNOWLEDGE, ANY OTHER PERSON IN
OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF ANY OF THE PROPERTIES ANY
ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY OTHER GOVERNMENTAL
AUTHORITY THE RIGHT OF FORFEITURE AS AGAINST ANY PROPERTY OR ANY PART THEREOF OR
ANY MONIES PAID IN PERFORMANCE OF BORROWERS’ OBLIGATIONS UNDER ANY OF THE LOAN
DOCUMENTS.


4.1.11              FINANCIAL INFORMATION.  TO SUCH BORROWER’S ACTUAL KNOWLEDGE,
ALL HISTORICAL FINANCIAL DATA, INCLUDING, WITHOUT LIMITATION, THE STATEMENTS OF
CASH FLOW AND INCOME AND OPERATING EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER
IN CONNECTION WITH THE LOAN (I) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS, (II) ACCURATELY REPRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION OF THE PROPERTIES (AND EACH PROPERTY) AS OF THE DATE OF SUCH REPORTS,
AND (III) TO THE EXTENT PREPARED OR AUDITED BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE WITH THE UNIFORM SYSTEM OF
ACCOUNTS AND RECONCILED WITH GAAP THROUGHOUT THE PERIODS COVERED, EXCEPT AS
DISCLOSED THEREIN.  EXCEPT FOR PERMITTED ENCUMBRANCES AND EXCEPT AS REFERRED TO
OR REFLECTED IN SAID FINANCIAL STATEMENTS PREVIOUSLY DELIVERED TO LENDER IN
CONNECTION WITH THE LOAN, NO BORROWER HAS ANY CONTINGENT LIABILITIES,
LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR
ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS THAT ARE KNOWN TO ANY
BORROWER AND ARE REASONABLY LIKELY TO HAVE A MATERIALLY ADVERSE EFFECT ON ANY
PROPERTY OR (A) THE OPERATION OF THE HOTEL/CASINO PROPERTY AS A HOTEL AND CASINO
AT A STANDARD AT LEAST EQUAL TO COMPARABLE HOTEL/CASINOS, INCLUDING, WITHOUT
LIMITATION, COMPARABLE FOOD AND BEVERAGE OUTLETS AND OTHER AMENITIES, AND/OR (B)
THE OPERATION OF THE CAFÉ PROPERTY AND THE ADJACENT PROPERTY FOR A USE OR USES
THAT IS/ARE CONSISTENT WITH THE OPERATION OF THE HOTEL/CASINO PROPERTY AS A
HOTEL AND CASINO AT A STANDARD AT LEAST EQUAL TO COMPARABLE HOTEL/CASINOS, WHICH
USE MAY INCLUDE, WITHOUT LIMITATION, EXPANSION OF THE HOTEL/CASINO PROPERTY,
RESTAURANTS, RETAIL AND RESIDENTIAL COMPLEXES (THE “PERMITTED ADJACENT/CAFÉ
USES”).  SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATION OR BUSINESS OF ANY BORROWER
OR, TO EACH BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY, TO THE EXTENT NOT
PROHIBITED BY THE MERGER AGREEMENT, ANY PROPERTY FROM THAT SET FORTH IN SAID
FINANCIAL STATEMENTS.


4.1.12              CONDEMNATION.  NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO EACH BORROWER’S ACTUAL KNOWLEDGE, IS THREATENED IN WRITING
RECEIVED BY SUCH BORROWER OR CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF
ANY PROPERTY OR FOR THE RELOCATION OF ANY ROADWAY PROVIDING DIRECT ACCESS TO ANY
PROPERTY.


4.1.13              FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE
LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR FOR ANY OTHER PURPOSE

147


--------------------------------------------------------------------------------



WHICH WOULD BE INCONSISTENT WITH SUCH REGULATION U OR ANY OTHER REGULATIONS OF
SUCH BOARD OF GOVERNORS, OR FOR ANY PURPOSES PROHIBITED BY ANY LEGAL
REQUIREMENTS OR BY THE TERMS AND CONDITIONS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.


4.1.14              UTILITIES AND PUBLIC ACCESS.  TO SUCH BORROWER’S ACTUAL
KNOWLEDGE AFTER DUE INQUIRY, EACH PROPERTY HAS RIGHTS OF ACCESS TO PUBLIC WAYS
AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN FACILITIES
ADEQUATE TO SERVICE SUCH PROPERTY FOR ITS INTENDED USES.  ALL PUBLIC UTILITIES
NECESSARY TO THE CONTINUED CURRENT USE AND ENJOYMENT OF EACH PROPERTY ARE
LOCATED EITHER IN THE PUBLIC RIGHT-OF-WAY ABUTTING SUCH PROPERTY (WHICH ARE
CONNECTED SO AS TO SERVE SUCH PROPERTY WITHOUT PASSING OVER OTHER PROPERTY) OR
IN RECORDED EASEMENTS SERVING SUCH PROPERTY AND SUCH EASEMENTS ARE SET FORTH IN
AND INSURED BY THE TITLE INSURANCE POLICY COVERING SUCH PROPERTY.  TO SUCH
BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY, ALL ROADS NECESSARY FOR THE USE
OF EACH PROPERTY FOR ITS CURRENT PURPOSE HAVE BEEN COMPLETED AND DEDICATED TO
PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL AUTHORITIES OR ARE LOCATED IN
RECORDED EASEMENTS SERVING SUCH PROPERTY AND SUCH EASEMENTS ARE SET FORTH IN AND
INSURED BY THE TITLE INSURANCE POLICY.


4.1.15              NOT A FOREIGN PERSON.  NO BORROWER IS A “FOREIGN PERSON”
WITHIN THE MEANING OF §1445(F)(3) OF THE CODE.


4.1.16              SEPARATE LOTS.  EACH PROPERTY IS COMPRISED OF ONE (1) OR
MORE PARCELS WHICH CONSTITUTE A SEPARATE TAX LOT OR LOTS AND DOES NOT CONSTITUTE
A PORTION OF ANY OTHER TAX LOT NOT A PART OF SUCH PROPERTY.


4.1.17              ASSESSMENTS.  EXCEPT AS DISCLOSED IN THE TITLE INSURANCE
POLICY, TO EACH BORROWER’S ACTUAL KNOWLEDGE, THERE ARE NO PENDING OR PROPOSED
SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING ANY
PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO ANY PROPERTY THAT MAY
RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


4.1.18              ENFORCEABILITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY
RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY ANY BORROWER, HRHI OR
ANY GUARANTOR, INCLUDING THE DEFENSE OF USURY, NOR WOULD THE OPERATION OF ANY OF
THE TERMS OF THE LOAN DOCUMENTS, OR THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER
THE LOAN DOCUMENTS UNENFORCEABLE (SUBJECT TO PRINCIPLES OF EQUITY AND
BANKRUPTCY, INSOLVENCY AND OTHER LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND
THE ENFORCEMENT OF DEBTORS’ OBLIGATIONS), AND NONE OF ANY BORROWER, HRHI NOR ANY
GUARANTOR HAS ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE
WITH RESPECT THERETO.


4.1.19              NO PRIOR ASSIGNMENT.  THERE ARE NO PRIOR ASSIGNMENTS BY
BORROWERS OF THE LEASES OR ANY PORTION OF THE RENTS DUE AND PAYABLE OR TO BECOME
DUE AND PAYABLE WHICH ARE PRESENTLY OUTSTANDING.


4.1.20              INSURANCE.  BORROWERS HAVE OBTAINED AND HAVE DELIVERED TO
LENDER CERTIFIED COPIES OF ALL POLICIES (OR “ACCORD” CERTIFICATES EVIDENCING
COVERAGE THEREOF) REFLECTING THE INSURANCE COVERAGES, AMOUNTS AND OTHER
REQUIREMENTS SET FORTH IN THIS AGREEMENT.  NO CLAIMS HAVE BEEN MADE UNDER ANY
SUCH POLICIES, AND NO PERSON, INCLUDING ANY BORROWER, HAS DONE, BY ACT OR
OMISSION, ANYTHING WHICH WOULD IMPAIR THE COVERAGE OF ANY SUCH POLICIES.


4.1.21              USE OF THE PROPERTIES.  (A) THE HOTEL/CASINO PROPERTY IS
USED EXCLUSIVELY AS A HOTEL AND CASINO AT A STANDARD AT LEAST EQUAL TO
COMPARABLE HOTEL/CASINOS, INCLUDING, WITHOUT

148


--------------------------------------------------------------------------------



LIMITATION, COMPARABLE FOOD AND BEVERAGE OUTLETS AND OTHER AMENITIES, AND
OTHERWISE AS A TOP-END HOTEL AND OTHER APPURTENANT AND RELATED USES, AND (B) THE
CAFÉ PROPERTY AND THE ADJACENT PROPERTY ARE USED FOR PERMITTED ADJACENT/CAFÉ
USES AND OTHER APPURTENANT AND RELATED USES.


4.1.22              CERTIFICATE OF OCCUPANCY; OPERATING PERMITS.  TO THE BEST OF
EACH BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY, ALL CERTIFICATIONS, PERMITS,
LICENSES AND APPROVALS, INCLUDING, WITHOUT LIMITATION, CERTIFICATES OF
COMPLETION AND OCCUPANCY PERMITS, ALL ENVIRONMENTAL, HEALTH AND SAFETY LICENSES,
GAMING LICENSES AND PERMITS AND ANY APPLICABLE LIQUOR LICENSE NECESSARY TO
PERMIT THE LEGAL USE, OCCUPANCY AND OPERATION OF (A) THE HOTEL/CASINO PROPERTY
AS A HOTEL AND CASINO AT A STANDARD AT LEAST EQUAL TO COMPARABLE HOTEL/CASINOS,
INCLUDING, WITHOUT LIMITATION, COMPARABLE FOOD AND BEVERAGE OUTLETS AND OTHER
AMENITIES, AND (B) THE CAFÉ PROPERTY AND THE ADJACENT PROPERTY AS CURRENTLY
OPERATED ON THE DATE HEREOF, OR, SUBSEQUENT TO THE DATE HEREOF, FOR PERMITTED
ADJACENT/CAFÉ USES (COLLECTIVELY, THE “OPERATING PERMITS”), HAVE BEEN OBTAINED
AND ARE IN FULL FORCE AND EFFECT.  EACH BORROWER SHALL KEEP AND MAINTAIN, OR
CAUSE TO BE KEPT AND MAINTAINED, ALL OPERATING PERMITS NECESSARY FOR THE
OPERATION OF (I) THE HOTEL/CASINO PROPERTY AS A HOTEL AND CASINO AT A STANDARD
AT LEAST EQUAL TO COMPARABLE HOTEL/CASINOS, AND (II) THE CAFÉ PROPERTY AND THE
ADJACENT PROPERTY FOR ONE OR MORE PERMITTED ADJACENT/CAFÉ PURPOSES.  TO THE BEST
OF EACH BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY, THE USE BEING MADE OF
EACH PROPERTY IS IN CONFORMITY WITH THE CERTIFICATE(S) OF OCCUPANCY ISSUED FOR
SUCH PROPERTY.  ATTACHED HERETO AS SCHEDULE IX IS, TO THE BEST OF EACH
BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY, A TRUE AND COMPLETE LIST OF ALL
CURRENT OPERATING PERMITS AND THOSE WHICH ARE SUBJECT TO RENEWAL.


4.1.23              FLOOD ZONE.  NONE OF THE IMPROVEMENTS ON ANY PROPERTY ARE
LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN
AREA HAVING SPECIAL FLOOD HAZARDS OR, IF SO LOCATED, THE FLOOD INSURANCE
REQUIRED PURSUANT TO SECTION 6.1(A)(I) HEREOF IS IN FULL FORCE AND EFFECT WITH
RESPECT TO EACH SUCH PROPERTY.


4.1.24              PHYSICAL CONDITION.  EXCEPT AS PROVIDED IN THE PHYSICAL
CONDITIONS REPORTS, TO THE EACH BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY,
(A) EACH PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BUILDINGS, IMPROVEMENTS,
PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS, ROOFS, PLUMBING SYSTEMS,
HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL SYSTEMS, EQUIPMENT, ELEVATORS,
EXTERIOR SIDINGS AND DOORS, LANDSCAPING, IRRIGATION SYSTEMS AND ALL STRUCTURAL
COMPONENTS, ARE IN GOOD CONDITION, ORDER AND REPAIR IN ALL MATERIAL RESPECTS;
(B) THERE EXISTS NO MATERIAL STRUCTURAL OR OTHER MATERIAL DEFECTS OR DAMAGES IN
ANY PROPERTY, WHETHER LATENT OR OTHERWISE; AND (C) NO BORROWER HAS RECEIVED
NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECTS OR
INADEQUACIES IN ANY PROPERTY, OR ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT
THE INSURABILITY OF THE SAME OR CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS
OR CHARGES THEREON OR OF ANY TERMINATION OR THREATENED TERMINATION OF ANY POLICY
OF INSURANCE OR BOND.


4.1.25              BOUNDARIES.  EXCEPT AS DISCLOSED ON THE SURVEYS, TO EACH
BORROWER’S ACTUAL KNOWLEDGE, ALL OF THE IMPROVEMENTS WHICH WERE INCLUDED IN
DETERMINING THE APPRAISED VALUE OF EACH PROPERTY LIE WHOLLY WITHIN THE
BOUNDARIES AND BUILDING RESTRICTION LINES OF SUCH PROPERTY, AND NO IMPROVEMENTS
ON ADJOINING PROPERTIES ENCROACH UPON SUCH PROPERTY, AND NO EASEMENTS OR OTHER
ENCUMBRANCES UPON ANY PROPERTY ENCROACH UPON ANY OF THE IMPROVEMENTS, SO

149


--------------------------------------------------------------------------------



AS TO MATERIALLY AND ADVERSELY AFFECT THE VALUE OR MARKETABILITY OF SUCH
PROPERTY EXCEPT THOSE WHICH ARE INSURED AGAINST BY THE APPLICABLE TITLE
INSURANCE POLICY FOR SUCH PROPERTY.


4.1.26              LEASES.  TO EACH BORROWER’S ACTUAL KNOWLEDGE AFTER DUE
INQUIRY AND EXCEPT AS SET FORTH ON SCHEDULE X ATTACHED HERETO OR AS OTHERWISE
DISCLOSED IN THE ESTOPPEL CERTIFICATES DELIVERED TO LENDER IN CONNECTION WITH
THE CLOSING OF THE LOAN, (A) THE PROPERTIES ARE NOT SUBJECT TO ANY LEASES OTHER
THAN THE HRHI LEASE AND THE OTHER LEASES DESCRIBED IN SAID SCHEDULE X, (B) EACH
BORROWER IS THE OWNER AND LESSOR OF THE LANDLORD’S INTEREST IN EACH SUCH LEASE
AFFECTING ITS PROPERTY, (C) NO PERSON HAS ANY POSSESSORY INTEREST IN ANY
PROPERTY OR ANY RIGHT TO OCCUPY THE SAME EXCEPT UNDER AND PURSUANT TO THE
PROVISIONS OF SUCH LEASES, (D) ALL COMMERCIAL LEASES ARE IN FULL FORCE AND
EFFECT AND THERE ARE NO MATERIAL DEFAULTS THEREUNDER BY EITHER PARTY AND THERE
ARE NO CONDITIONS THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR
BOTH, WOULD CONSTITUTE MATERIAL DEFAULTS THEREUNDER, (E) THE COPIES OF THE
COMMERCIAL LEASES DELIVERED TO LENDER ARE TRUE AND COMPLETE, AND THERE ARE NO
ORAL AGREEMENTS WITH RESPECT THERETO, (F) NO RENT (INCLUDING SECURITY DEPOSITS)
HAS BEEN PAID MORE THAN ONE (1) MONTH IN ADVANCE OF ITS DUE DATE, (G) ALL WORK
TO BE PERFORMED BY THE LANDLORD UNDER EACH LEASE HAS BEEN PERFORMED AS REQUIRED
IN SUCH LEASE AND HAS BEEN ACCEPTED BY THE APPLICABLE TENANT, AND ANY PAYMENTS,
FREE RENT, PARTIAL RENT, REBATE OF RENT OR OTHER PAYMENTS, CREDITS, ALLOWANCES
OR ABATEMENTS REQUIRED TO BE GIVEN BY ANY BORROWER TO ANY TENANT HAS ALREADY
BEEN RECEIVED BY SUCH TENANT, (H) THERE HAS BEEN NO PRIOR SALE, TRANSFER OR
ASSIGNMENT, HYPOTHECATION OR PLEDGE OF ANY LEASE OR OF THE RENTS RECEIVED
THEREIN WHICH IS STILL IN EFFECT, (I) NO COMMERCIAL TENANT LISTED ON SCHEDULE X
HAS ASSIGNED ITS LEASE OR SUBLET ALL OR ANY PORTION OF THE PREMISES DEMISED
THEREBY, NO SUCH COMMERCIAL TENANT HOLDS ITS LEASED PREMISES UNDER ASSIGNMENT OR
SUBLEASE, NOR DOES ANYONE EXCEPT SUCH COMMERCIAL TENANT AND ITS EMPLOYEES OCCUPY
SUCH LEASED PREMISES, (J) NO TENANT UNDER ANY LEASE HAS A RIGHT OR OPTION
PURSUANT TO SUCH LEASE OR OTHERWISE TO PURCHASE ALL OR ANY PART OF THE PROPERTY
OF WHICH THE LEASED PREMISES ARE A PART, AND (K) NO TENANT UNDER ANY LEASE HAS
ANY RIGHT OR OPTION FOR ADDITIONAL SPACE IN THE IMPROVEMENTS.


4.1.27              INTENTIONALLY OMITTED.


4.1.28              PRINCIPAL PLACE OF BUSINESS; STATE OF ORGANIZATION.  EACH
BORROWER’S PRINCIPAL PLACE OF BUSINESS AS OF THE DATE HEREOF IS THE ADDRESS SET
FORTH IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.  EACH BORROWER IS
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE.


4.1.29              FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED
STAMPS, INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES
REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS CURRENTLY
IN EFFECT IN CONNECTION WITH THE TRANSFER OF THE PROPERTIES AND/OR THE IP TO
BORROWERS HAVE BEEN PAID AS OF THE CLOSING DATE.  BORROWERS AND EACH OF THEIR
AFFILIATES HAVE FILED OR CAUSED TO BE FILED ALL REPORTS RELATING TO GAMING TAXES
OR FEES TO ANY GAMING AUTHORITY REQUIRED TO BE FILED BY THEM ON OR PRIOR TO THE
DATE HEREOF.  ALL MORTGAGE, MORTGAGE RECORDING, STAMP, INTANGIBLE OR OTHER
SIMILAR TAX REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL
REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE EXECUTION, DELIVERY,
RECORDATION, FILING, REGISTRATION, PERFECTION OR ENFORCEMENT OF ANY OF THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE MORTGAGE, HAVE BEEN PAID AS OF THE
CLOSING DATE, AND THE MORTGAGE AND THE OTHER LOAN DOCUMENTS ARE ENFORCEABLE
AGAINST BORROWERS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS BY LENDER (OR ANY
SUBSEQUENT HOLDER THEREOF), SUBJECT TO

150


--------------------------------------------------------------------------------



PRINCIPLES OF EQUITY AND BANKRUPTCY, INSOLVENCY AND OTHER LAWS GENERALLY
APPLICABLE TO CREDITORS’ RIGHTS AND THE ENFORCEMENT OF DEBTORS’ OBLIGATIONS.


4.1.30              SPECIAL PURPOSE ENTITY/SEPARATENESS.  (A) UNTIL THE DEBT HAS
BEEN PAID IN FULL, EACH BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT
SUCH BORROWER IS, SHALL BE AND SHALL CONTINUE TO BE A SPECIAL PURPOSE ENTITY.

(B)                                 THE REPRESENTATIONS, WARRANTIES AND
COVENANTS SET FORTH IN SECTION 4.1.30(A) HEREOF SHALL SURVIVE FOR SO LONG AS ANY
AMOUNT REMAINS PAYABLE TO LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

(C)                                  ALL OF THE ASSUMPTIONS MADE IN THE
INSOLVENCY OPINION, INCLUDING, BUT NOT LIMITED TO, ANY EXHIBITS ATTACHED
THERETO, ARE TRUE AND CORRECT IN ALL RESPECTS.  EACH BORROWER HAS COMPLIED AND
WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO SUCH BORROWER IN
THE INSOLVENCY OPINION.

(D)                                 EACH BORROWER HEREBY COVENANTS AND AGREES
THAT (I) ANY ASSUMPTIONS MADE IN ANY SUBSEQUENT NON-CONSOLIDATION OPINION
REQUIRED TO BE DELIVERED IN CONNECTION WITH THE LOAN DOCUMENTS (AN “ADDITIONAL
INSOLVENCY OPINION”), INCLUDING, BUT NOT LIMITED TO, ANY EXHIBITS ATTACHED
THERETO, SHALL BE TRUE AND CORRECT IN ALL RESPECTS, (II) EACH BORROWER WILL
COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO EACH BORROWER IN ANY
ADDITIONAL INSOLVENCY OPINION, AND (III) EACH PERSON OTHER THAN ANY BORROWER
WITH RESPECT TO WHICH AN ASSUMPTION SHALL BE MADE IN ANY ADDITIONAL INSOLVENCY
OPINION WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO IT IN ANY
ADDITIONAL INSOLVENCY OPINION.


4.1.31              MANAGEMENT AGREEMENTS; LIQUOR MANAGEMENT AGREEMENT.

(A)                                  EACH OF THE MANAGEMENT AGREEMENTS IS IN
FULL FORCE AND EFFECT AND THERE IS NO DEFAULT THEREUNDER BY ANY PARTY THERETO
AND NO EVENT HAS OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR THE GIVING OF
NOTICE WOULD CONSTITUTE A DEFAULT THEREUNDER.  FOLLOWING THE DATE HEREOF, THERE
SHALL BE NO MATERIAL DEFAULT THEREUNDER.

(B)                                 THE SUB-MANAGEMENT AGREEMENT IS IN FULL
FORCE AND EFFECT AND THERE IS NO MATERIAL DEFAULT THEREUNDER BY ANY PARTY
THERETO AND NO EVENT HAS OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR THE
GIVING OF NOTICE WOULD CONSTITUTE A MATERIAL DEFAULT THEREUNDER.

(C)                                  THE LIQUOR MANAGEMENT AGREEMENT IS IN FULL
FORCE AND EFFECT AND THERE IS NO DEFAULT THEREUNDER BY ANY PARTY THERETO AND NO
EVENT HAS OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR THE GIVING OF NOTICE
WOULD CONSTITUTE A DEFAULT THEREUNDER.


4.1.32              ILLEGAL ACTIVITY.  NO PORTION OF ANY PROPERTY OR THE IP HAS
BEEN OR WILL BE PURCHASED BY ANY BORROWER OR ANY OTHER RESTRICTED PARTY WITH
PROCEEDS OF ANY ILLEGAL ACTIVITY.


4.1.33              NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.  TO EACH
BORROWER’S ACTUAL KNOWLEDGE, ALL MATERIAL INFORMATION SUBMITTED BY ANY BORROWER
TO LENDER AND IN ALL FINANCIAL STATEMENTS, RENT ROLLS, REPORTS, CERTIFICATES AND
OTHER DOCUMENTS SUBMITTED IN CONNECTION WITH THE LOAN OR IN SATISFACTION OF THE
TERMS THEREOF AND ALL STATEMENTS OF FACT MADE BY ANY BORROWER IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT, ARE ACCURATE, COMPLETE AND CORRECT

151


--------------------------------------------------------------------------------



IN ALL MATERIAL RESPECTS.  TO EACH BORROWER’S ACTUAL KNOWLEDGE, THERE HAS BEEN
NO MATERIAL ADVERSE CHANGE IN ANY CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT
WOULD MAKE ANY SUCH INFORMATION INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING
IN ANY MATERIAL RESPECT OR THAT OTHERWISE MATERIALLY AND ADVERSELY IMPAIRS, OR
IS REASONABLY LIKELY TO DO SO AFTER THE DATE HEREOF, THE USE OR OPERATION OF THE
PROPERTIES OR THE IP OR THE BUSINESS OPERATIONS OR THE FINANCIAL CONDITION OF
ANY BORROWER.  EACH BORROWER HAS DISCLOSED TO LENDER ALL MATERIAL FACTS ACTUALLY
KNOWN TO SUCH BORROWER AND HAS NOT FAILED TO DISCLOSE ANY MATERIAL FACT ACTUALLY
KNOWN TO SUCH BORROWER THAT COULD CAUSE ANY PROVIDED INFORMATION OR
REPRESENTATION OR WARRANTY MADE HEREIN TO BE MATERIALLY MISLEADING.


4.1.34              INVESTMENT COMPANY ACT.  NO BORROWER IS (A) AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED; OR (B) SUBJECT TO ANY
OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE
ITS ABILITY TO BORROW MONEY.


4.1.35              EMBARGOED PERSON.  AT ALL TIMES THROUGHOUT THE TERM OF THE
LOAN, INCLUDING AFTER GIVING EFFECT TO ANY TRANSFERS PERMITTED PURSUANT TO THE
LOAN DOCUMENTS, (A) NONE OF THE FUNDS OR OTHER ASSETS OF ANY BORROWER, HRHI OR
ANY GUARANTOR SHALL CONSTITUTE PROPERTY OF, OR SHALL BE BENEFICIALLY OWNED,
DIRECTLY OR INDIRECTLY, BY, ANY PERSON SUBJECT TO TRADE RESTRICTIONS UNDER
UNITED STATES LAW, INCLUDING, BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY
ECONOMIC POWERS ACT, 50 U.S.C. § 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT,
50 U.S.C. APP. 1 ET SEQ., AND ANY EXECUTIVE ORDERS OR REGULATIONS PROMULGATED
UNDER ANY SUCH UNITED STATES LAWS (EACH, AN “EMBARGOED PERSON”), WITH THE RESULT
THAT THE LOAN MADE BY LENDER IS OR WOULD BE IN VIOLATION OF LAW; (B) NO
EMBARGOED PERSON SHALL HAVE ANY INTEREST OF ANY NATURE WHATSOEVER IN ANY
BORROWER, HRHI OR ANY GUARANTOR, AS APPLICABLE, WITH THE RESULT THAT THE LOAN IS
OR WOULD BE IN VIOLATION OF LAW; AND (C) NONE OF THE FUNDS OF ANY BORROWER, HRHI
OR ANY GUARANTOR, AS APPLICABLE, SHALL BE DERIVED FROM ANY UNLAWFUL ACTIVITY
WITH THE RESULT THAT THE LOAN IS OR WOULD BE IN VIOLATION OF LAW; PROVIDED,
HOWEVER, THAT BORROWERS’ REPRESENTATION IN THIS CLAUSE (C) SHALL NOT EXTEND TO
GAMING REVENUES GENERATED AT THE HOTEL/CASINO PROPERTY FROM THE GENERAL PUBLIC
UNLESS ANY BORROWER OR ANY OTHER RESTRICTED PARTY HAS ACTUAL KNOWLEDGE THAT SUCH
REVENUES ARE DERIVED FROM ANY UNLAWFUL ACTIVITY.


4.1.36              CASH MANAGEMENT ACCOUNT.  (A) THIS AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS, CREATES A VALID AND CONTINUING SECURITY INTEREST (AS
DEFINED IN THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK) IN THE LOCKBOX
ACCOUNT AND THE CASH MANAGEMENT ACCOUNT IN FAVOR OF LENDER, WHICH SECURITY
INTEREST IS PRIOR TO ALL OTHER LIENS AND IS ENFORCEABLE AS SUCH AGAINST
CREDITORS OF AND PURCHASERS FROM ANY BORROWER.  OTHER THAN IN CONNECTION WITH
THE LOAN DOCUMENTS, NO BORROWER HAS SOLD OR OTHERWISE CONVEYED THE LOCKBOX
ACCOUNT AND/OR THE CASH MANAGEMENT ACCOUNT;

(B)                                 EACH OF THE LOCKBOX ACCOUNT AND THE CASH
MANAGEMENT ACCOUNT CONSTITUTE “DEPOSIT ACCOUNTS” WITHIN THE MEANING OF THE
UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK; AND

(C)                                  THE LOCKBOX ACCOUNT AND THE CASH MANAGEMENT
ACCOUNT ARE NOT IN THE NAME OF ANY PERSON OTHER THAN BORROWERS, AS PLEDGORS, OR
LENDER, AS PLEDGEE.

152


--------------------------------------------------------------------------------



4.1.37              INTELLECTUAL PROPERTY.

(A)                                  THE INTELLECTUAL PROPERTY SECURITY
AGREEMENT CREATES A VALID AND CONTINUING SECURITY INTEREST (AS DEFINED IN THE
UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK) IN ALL OF IP BORROWER’S AND
HRHI’S RIGHTS, TITLE AND INTEREST IN AND TO ALL OF THE FOLLOWING (COLLECTIVELY,
THE “IP”):

(I)                                     ALL TRADEMARKS, SERVICE MARKS, DOMAIN
NAMES, TRADEMARK REGISTRATIONS, SERVICE MARK REGISTRATIONS, DOMAIN NAME
REGISTRATIONS, APPLICATIONS FOR TRADEMARK REGISTRATIONS, APPLICATIONS FOR
SERVICE MARK REGISTRATIONS, APPLICATIONS FOR DOMAIN NAME REGISTRATIONS, TRADE
NAMES, BRAND NAMES, PRODUCT NAMES AND COMMON LAW MARKS, AND THE RENEWALS THEREOF
OWNED OR USED BY ANY BORROWER OR ANY AFFILIATED IP PARTY IN CONNECTION WITH THE
OPERATION AND/OR USE OF ONE OR MORE OF THE PROPERTIES, INCLUDING FOR EACH SUCH
TRADEMARK, SERVICE MARK OR DOMAIN NAME THE REGISTRATION NUMBER OR APPLICATION
NUMBER AND COUNTRY;

(II)                                  ALL COPYRIGHTS, AND THE RENEWALS THEREOF,
OWNED OR USED BY ANY BORROWER OR ANY AFFILIATED IP PARTY IN CONNECTION WITH THE
OPERATION AND/OR USE OF ONE OR MORE OF THE PROPERTIES, INCLUDING FOR EACH SUCH
COPYRIGHT THE REGISTRATION NUMBER OR APPLICATION NUMBER AND COUNTRY;

(III)                               ALL TRADE SECRETS, DISCOVERIES, FORMULAE,
PROPRIETARY PROCESSES, IMPROVEMENTS AND INVENTIONS FOR WHICH NO PATENT
APPLICATIONS ARE PENDING AND ALL OTHER INDUSTRIAL PROPERTY RIGHTS PRESENTLY
OWNED, IN WHOLE OR IN PART, OR USED, BY ANY BORROWER OR ANY AFFILIATED IP PARTY
IN CONNECTION WITH THE OWNERSHIP, OPERATION AND/OR USE OF ONE OR MORE OF THE
PROPERTIES; AND

(IV)                              ALL TRADEMARK LICENSES, SERVICE MARK LICENSES,
COPYRIGHT LICENSES, ROYALTY AGREEMENTS, ASSIGNMENTS, GRANTS AND CONTRACTS WITH
EMPLOYEES OR OTHERS RELATING IN WHOLE OR IN PART TO ANY OF THE FOREGOING IP TO
WHICH ANY BORROWER AND/OR ANY AFFILIATED IP PARTY IS A PARTY, WHICH IS RELATED
TO THE OWNERSHIP, OPERATION AND/OR USE OF ONE OR MORE OF THE PROPERTIES
(COLLECTIVELY, THE “IP AGREEMENTS”).

(B)                                 SCHEDULE XI ATTACHED HERETO IS A TRUE,
CORRECT AND COMPLETE LIST OF ALL THE REGISTERED IP USED BY ANY BORROWER IN
CONNECTION WITH THE OWNERSHIP, OPERATION AND/OR USE OF ONE OR MORE OF THE
PROPERTIES.  PART I OF SAID SCHEDULE XI IS A TRUE, CORRECT AND COMPLETE LIST OF
ALL REGISTERED IP OWNED BY IP BORROWER OR ANY AFFILIATED IP PARTY, INCLUDING
REGISTERED IP AND THAT HAS BEEN ASSIGNED TO BORROWER BY MORTON PURSUANT TO THAT
CERTAIN TRADEMARK ASSIGNMENT DATED AS OF FEBRUARY 2, 2007 FROM MORTON IN FAVOR
OF IP BORROWER (THE “MORTON ASSIGNED IP”; AND ALL OF THE FOREGOING,
COLLECTIVELY, THE “OWNED IP”).  PART II OF SAID SCHEDULE XI IS A TRUE, CORRECT
AND COMPLETE LIST OF ALL REGISTERED IP THAT IS LICENSED FROM RANK LICENSING,
INC. (“RANK”) TO MORTON PURSUANT TO THAT CERTAIN TRADEMARK LICENSE AND
COOPERATION AGREEMENT, DATED JUNE 7, 1996, BETWEEN RANK AND MORTON AND WHICH HAS
BEEN ASSIGNED FROM MORTON TO IP BORROWER PURSUANT TO THAT CERTAIN ASSIGNMENT AND
ASSUMPTION AGREEMENT DATED AS OF FEBRUARY 2, 2007 (THE “RANK LICENSE”) FROM
MORTON IN FAVOR OF IP BORROWER (ALL SUCH IP LISTED ON PART II OF SAID SCHEDULE
XI, THE “RANK IP”).  PART III OF SAID SCHEDULE XI IS A TRUE,

153


--------------------------------------------------------------------------------


CORRECT AND COMPLETE LIST OF ALL REGISTERED IP THAT IS LICENSED FROM MORTON TO
IP BORROWER PURSUANT TO THAT CERTAIN LICENSE AGREEMENT, DATED AS OF FEBRUARY 2,
2007 (THE “PINK TACO LICENSE”) FROM MORTON IN FAVOR OF IP BORROWER (ALL SUCH IP
LISTED ON PART IV OF SAID SCHEDULE XI, THE “PINK TACO IP”; AND THE PINK TACO IP,
TOGETHER WITH THE RANK IP, THE “LICENSED IP”).

(C)                                  INTENTIONALLY OMITTED.

(D)                                 EXCEPT AS SET FORTH ON PART IV OF SCHEDULE
XI, BORROWERS OR AN AFFILIATED IP PARTY OWNS OR POSSESSES LICENSES OR OTHER
RIGHTS IN OR UNDER ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, DOMAIN
NAMES, COPYRIGHTS AND ANY OTHER IP, WHICH IS NECESSARY FOR THE USE, OWNERSHIP,
MANAGEMENT, PROMOTION AND OPERATION OF ITS PROPERTY AND ASSOCIATED MERCHANDISING
AS CURRENTLY SO USED, EXCEPT WHERE THE FAILURE TO SO OWN OR POSSESS SUCH IP,
LICENSES OR OTHER RIGHTS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON SUCH USE, OWNERSHIP OR OPERATIONS (A “IP MATERIAL ADVERSE
EFFECT”).

(E)                                  PART V OF SAID SCHEDULE XI HERETO SETS
FORTH:

(I)                                     ANY WRITTEN COMMUNICATIONS FROM ANY
BORROWER OR ANY AFFILIATE THEREOF TO ONE OR MORE THIRD PARTIES, OR FROM ONE OR
MORE THIRD PARTIES TO ANY BORROWER OR ANY AFFILIATE THEREOF, ALLEGING
INFRINGEMENT BY ANY THIRD PARTY OR ANY BORROWER OR ANY AFFILIATE THEREOF, OF ANY
OF THE IP OR ALLEGING RELATED ACTS OF UNFAIR COMPETITION OR ACTIVITIES OR
ACTIONS OF ANY ANTI-COMPETITIVE NATURE, TOGETHER WITH ALL RESPONSES TO SUCH
COMMUNICATIONS AND A DESCRIPTION OF THE STATUS OF EACH SUCH ALLEGED
INFRINGEMENT, IN EACH CASE, WHICH THE FAILURE TO RESOLVE SUCH ALLEGED
INFRINGEMENT OR COMPETITION COULD REASONABLY BE EXPECTED TO HAVE A IP MATERIAL
ADVERSE EFFECT; AND

(II)                                  A COMPLETE LIST OF ANY GOODS AND/OR
SERVICES SOLD BY ANY PERSON OTHER THAN ANY BORROWER AND OF WHOM ANY BORROWER HAS
ACTUAL KNOWLEDGE, WHICH IN THE OPINION OF ANY BORROWER INFRINGES UPON ANY IP
LISTED IN SAID SCHEDULE XI HEREOF.

(F)                                    EXCEPT AS DISCLOSED IN SAID SCHEDULE XI:

(I)                                     IP BORROWER OR AN AFFILIATED IP PARTY
OWNS THE OWNED IP, AND IP BORROWER HAS A VALID AND ENFORCEABLE LICENSE TO USE
THE LICENSED IP, IN EACH CASE FREE AND CLEAR OF ANY LIENS OTHER THAN THE
PERMITTED IP ENCUMBRANCES;

(II)                                  NO BORROWER OR AN AFFILIATED IP PARTY HAS
GRANTED NOR IS OBLIGATED TO GRANT ANY OTHER PERSON ANY RIGHTS (INCLUDING,
WITHOUT LIMITATION LICENSES) WITH RESPECT TO ANY OF THE IP OTHER THAN THE
PERMITTED IP ENCUMBRANCES;

(III)                               TO BORROWERS’ ACTUAL KNOWLEDGE, THE
TRADEMARKS, SERVICE MARKS, DOMAIN NAMES AND COPYRIGHTS INCLUDED IN THE OWNED IP
AND IN THE LICENSED IP ARE VALID;

(IV)                              TO BORROWERS’ ACTUAL KNOWLEDGE, THE TRADEMARK
REGISTRATIONS, SERVICE MARK REGISTRATIONS, DOMAIN NAME REGISTRATIONS AND
COPYRIGHT REGISTRATIONS

154


--------------------------------------------------------------------------------


INCLUDED IN THE OWNED IP AND LICENSED IP HAVE BEEN DULY ISSUED AND HAVE NOT BEEN
CANCELED, ABANDONED OR OTHERWISE TERMINATED;

(V)                                 TO BORROWERS’ ACTUAL KNOWLEDGE, THE
TRADEMARK APPLICATIONS, SERVICE MARK APPLICATIONS, DOMAIN NAME APPLICATIONS AND
COPYRIGHT APPLICATIONS INCLUDED IN THE OWNED IP HAVE BEEN DULY FILED; AND

(VI)                              TO BORROWERS’ ACTUAL KNOWLEDGE, ALL MATERIAL
IP AGREEMENTS ARE VALID AND BINDING IN ACCORDANCE WITH THEIR TERMS (EXCEPT AS
THE ENFORCEABILITY THEREOF MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY,
REORGANIZATION, INSOLVENCY OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
OR BY GENERAL PRINCIPLES OF EQUITY) AND ARE IN FULL FORCE AND EFFECT.

(G)                                 TO BORROWERS’ ACTUAL KNOWLEDGE, NO BORROWER
OR AFFILIATED IP PARTY IS OBLIGATED TO DISCLOSE ANY OF THE IP TO ANY OTHER
PERSON.

(H)                                 TO BORROWERS’ ACTUAL KNOWLEDGE, EXCEPT FOR
THE LICENSED IP, NO BORROWER REQUIRES A LICENSE OR RIGHT UNDER OR IN RESPECT OF
ANY INTELLECTUAL PROPERTY OF ANY OTHER PERSON (EXCEPT ANOTHER BORROWER) TO
CONDUCT SUCH BORROWER’S BUSINESS AS PRESENTLY CONDUCTED AND NO SUBSTANTIAL PART
OF SUCH BUSINESS IS CARRIED ON UNDER THE AGREEMENT OR CONSENT OF ANY OTHER
PERSON NOR IS THERE ANY AGREEMENT TO WHICH ANY BORROWER IS A PARTY WHICH
SIGNIFICANTLY RESTRICTS THE FIELDS IN WHICH SUCH BUSINESS MAY BE CARRIED ON.

(I)                                     TO BORROWERS’ ACTUAL KNOWLEDGE, THERE
ARE AND HAVE BEEN NO PROCEEDINGS, ACTIONS OR CLAIMS AND NO PROCEEDINGS, ACTIONS
OR CLAIMS ARE PENDING OR THREATENED, IMPUGNING THE TITLE, VALIDITY OR
ENFORCEABILITY OF ANY OF THE IP.

(J)                                     TO BORROWERS’ ACTUAL KNOWLEDGE, NONE OF
THE PROCESSES CURRENTLY USED BY ANY BORROWER OR ANY AFFILIATED IP PARTY OR ANY
OF THE PROPERTIES OR PRODUCTS CURRENTLY SOLD BY ANY BORROWER OR ANY AFFILIATED
IP PARTY, AND NONE OF THE IP OR LICENSED IP, INFRINGES THE PATENT, INDUSTRIAL
PROPERTY, TRADEMARK, TRADE NAME, DOMAIN NAME, LABEL, OTHER MARK, RIGHT OR
COPYRIGHT OR ANY OTHER SIMILAR RIGHT OF ANY OTHER PERSON, EXCEPT WHERE SUCH
INFRINGEMENT COULD NOT REASONABLY BE EXPECTED TO HAVE AN IP MATERIAL ADVERSE
EFFECT.

(K)                                  TO BORROWERS’ ACTUAL KNOWLEDGE, NO BASIS
EXISTS FOR ANY ADVERSE CLAIM BY ANY THIRD PARTY WITH RESPECT TO ANY OF THE IP,
AND NO ACT HAS BEEN DONE OR HAS BEEN OMITTED TO BE DONE BY ANY BORROWER OR ANY
AFFILIATE THEREOF TO ENTITLE ANY PERSON TO MAKE SUCH A CLAIM OR TO CANCEL,
FORFEIT OR MODIFY ANY OF THE IP.

(L)                                     EXCEPT THE LICENSED IP, NO BORROWER
REQUIRES A LICENSE OR RIGHT UNDER OR IN RESPECT OF ANY INTELLECTUAL PROPERTY OF
ANY OTHER PERSON (EXCEPT ANOTHER BORROWER) TO CONDUCT SUCH BORROWER’S BUSINESS
AS PRESENTLY CONDUCTED AND NO SUBSTANTIAL PART OF SUCH BUSINESS IS CARRIED ON
UNDER THE AGREEMENT OR CONSENT OF ANY OTHER PERSON NOR IS THERE ANY AGREEMENT TO
WHICH ANY BORROWER IS A PARTY WHICH SIGNIFICANTLY RESTRICTS THE FIELDS IN WHICH
SUCH BUSINESS MAY BE CARRIED ON.

(M)                               TO BORROWERS’ ACTUAL KNOWLEDGE, NO DISCLOSURE
HAS BEEN MADE TO ANY PERSON OF THE KNOW-HOW OR FINANCIAL OR TRADE SECRETS OF ANY
BORROWER, EXCEPT PROPERLY AND IN

155


--------------------------------------------------------------------------------


THE ORDINARY COURSE OF BUSINESS AND ON CONDITION THAT SUCH DISCLOSURE IS TO BE
TREATED AS BEING OF A CONFIDENTIAL NATURE AND EXCEPT WHERE SUCH DISCLOSURE WOULD
NOT REASONABLY BE EXPECTED TO HAVE AN IP MATERIAL ADVERSE EFFECT; AND TO
BORROWERS’ ACTUAL KNOWLEDGE, NONE OF THE IP IS BEING INFRINGED BY ANY OTHER
PERSON, EXCEPT WHERE SUCH INFRINGEMENT COULD NOT REASONABLY BE EXPECTED TO HAVE
AN IP MATERIAL ADVERSE EFFECT.


4.1.38              NO FRANCHISE AGREEMENT.  NONE OF THE BORROWERS OR MANAGERS
OR SUB-MANAGER HAS ENTERED INTO, AND NONE OF THE PROPERTIES ARE SUBJECT TO, ANY
FRANCHISE, TRADEMARK OR LICENSE AGREEMENT WITH ANY PERSON WITH RESPECT TO THE
NAME AND/OR OPERATION OF ANY PROPERTY, OTHER THAN THE IP, THE RANK LICENSE AND
THE PINK TACO LICENSE.


4.1.39              MERGER AGREEMENT.  THE ACQUISITION AND THE OTHER TRANSACTION
CLOSINGS (AS SUCH CAPITALIZED TERMS ARE DEFINED IN THE MERGER AGREEMENT) WERE
CONSUMMATED IN ACCORDANCE WITH ALL OF THE MATERIAL TERMS AND CONDITIONS OF THE
MERGER AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE MERGER
AGREEMENT), WITH ONLY SUCH AMENDMENTS, SUPPLEMENTS AND/OR MODIFICATIONS THERETO,
AND WAIVERS AND EXTENSIONS THEREOF, AS LENDER HAS APPROVED IN WRITING, TO THE
EXTENT SUCH APPROVAL IS REQUIRED UNDER THAT CERTAIN COMMITMENT LETTER DATED
DECEMBER 22, 2006 BETWEEN MORGANS HOTEL GROUP CO., MHG HR ACQUISITION CORP, DLJ
MERCHANT BANKING, INC. AND LENDER.


4.1.40              MORTON INDEMNIFICATION AND PWR/RWB ESCROW AGREEMENT. 
BORROWERS HAVE DELIVERED TO LENDER TRUE, CORRECT AND COMPLETE COPIES OF EACH OF
THE MORTON INDEMNIFICATION AND THE PWR/RWB ESCROW AGREEMENT AND ALL AMENDMENTS
THERETO.  EXCEPT FOR SUCH AMENDMENTS THERETO AS HAVE BEEN DELIVERED TO LENDER,
THE MORTON INDEMNIFICATION AND THE PWR/RWB ESCROW AGREEMENT HAVE NOT BEEN
AMENDED OR MODIFIED AND ARE IN FULL FORCE AND EFFECT.  NO BORROWER NOR ANY
AFFILIATE THEREOF HAS (A) MADE ANY CLAIM UNDER THE MORTON INDEMNIFICATION, OR
(B) REQUESTED ANY DISBURSEMENT OF FUNDS UNDER THE PWR/RWB ESCROW AGREEMENT WITH
RESPECT TO ANY CLAIM UNDER THE MORTON INDEMNIFICATION OR OTHERWISE.  NO BORROWER
NOR ANY AFFILIATE THEREOF KNOWS OF ANY STATE OF FACTS CURRENTLY EXISTING THAT
WOULD BE REASONABLY LIKELY TO RESULT IN A CLAIM UNDER THE MORTON
INDEMNIFICATION.


4.1.41              GAMING LICENSES AND OTHER OPERATING PERMITS.

(A)                                  HRHI POSSESSES ALL OPERATING PERMITS
(INCLUDING, BUT NOT LIMITED TO, ALL LIQUOR LICENSES) WHICH ARE NECESSARY FOR THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LIQUOR MANAGEMENT AGREEMENT, THE HRHI
LEASE AND THE GAMING SUBLEASE.  ALL OF SUCH OPERATING PERMITS ARE IN AND WILL BE
IN FULL FORCE AND EFFECT; BORROWERS AND EACH OF THEIR AFFILIATES, AS APPLICABLE,
INCLUDING, WITHOUT LIMITATION, HRHI, ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL SUCH OPERATING PERMITS; AND NO EVENT, INCLUDING, WITHOUT LIMITATION,
ANY VIOLATION OF ANY LEGAL REQUIREMENT, HAS OCCURRED WHICH WOULD BE REASONABLY
LIKELY TO LEAD TO THE SUSPENSION, REVOCATION OR TERMINATION OF ANY SUCH
OPERATING PERMIT OR THE IMPOSITION OF ANY RESTRICTION THEREON.

(B)                                 TO BORROWERS’ ACTUAL KNOWLEDGE, GAMING
OPERATOR POSSESSES ALL OPERATING PERMITS (INCLUDING, WITHOUT LIMITATION, ALL
GAMING LICENSES) WHICH ARE MATERIAL TO THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE GAMING SUBLEASE AND THE USE, OCCUPATION AND OPERATION OF THE CASINO
COMPONENT; TO BORROWERS’ ACTUAL KNOWLEDGE, EACH SUCH OPERATING

156


--------------------------------------------------------------------------------


PERMIT AND GAMING LICENSE (OR ANY REPLACEMENT THEREOF) IS AND WILL BE IN FULL
FORCE AND EFFECT; AND, TO BORROWERS’ ACTUAL KNOWLEDGE, GAMING OPERATOR IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE GAMING SUBLEASE, ALL GAMING
LICENSES AND ALL OTHER OPERATING PERMITS APPLICABLE TO THE OPERATION OF THE
CASINO COMPONENT AS CONTEMPLATED HEREIN.  FURTHER, BORROWERS HEREBY REPRESENT
AND WARRANT AS FOLLOWS:

(C)                                  BORROWERS HAVE NO REASON TO BELIEVE THAT
GAMING OPERATOR WILL NOT BE ABLE TO MAINTAIN IN EFFECT ALL GAMING LICENSES AND
OTHER OPERATING PERMITS NECESSARY FOR THE LAWFUL CONDUCT OF ITS BUSINESS OR
OPERATIONS AS NOW CONDUCTED AND AS PLANNED TO BE CONDUCTED AT THE HOTEL/CASINO
PROPERTY, INCLUDING THE GAMING SUBLEASE AND OPERATION OF THE CASINO COMPONENT,
PURSUANT TO ALL APPLICABLE LEGAL REQUIREMENTS.

(D)                                 TO BORROWERS’ ACTUAL KNOWLEDGE, ALL GAMING
LICENSES ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN AMENDED OR OTHERWISE
MODIFIED IN ANY MATERIAL ADVERSE RESPECT OR SUSPENDED, RESCINDED OR REVOKED.

(E)                                  NEITHER BORROWERS NOR, TO BORROWERS’ ACTUAL
KNOWLEDGE, GAMING OPERATOR ARE IN DEFAULT IN ANY MATERIAL RESPECT UNDER, OR IN
VIOLATION IN ANY MATERIAL RESPECT OF, ANY GAMING LICENSE OR OTHER OPERATING
PERMIT, AND NO EVENT HAS OCCURRED, AND NO CONDITION EXISTS, WHICH, WITH THE
GIVING OF NOTICE OR PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT
THEREUNDER OR SUCH A VIOLATION THEREOF, THAT HAS CAUSED OR WOULD REASONABLY BE
EXPECTED TO CAUSE THE LOSS, SUSPENSION, REVOCATION, IMPAIRMENT, FORFEITURE,
NON-RENEWAL OR TERMINATION OF ANY GAMING LICENSE OR THE IMPOSITION OF ANY
RESTRICTION THEREON.

(F)                                    NEITHER BORROWERS NOR, TO BORROWERS’
ACTUAL KNOWLEDGE, GAMING OPERATOR HAVE RECEIVED ANY NOTICE OF ANY VIOLATION OF
ANY LEGAL REQUIREMENT WHICH HAS CAUSED OR WOULD REASONABLY BE EXPECTED TO CAUSE
ANY GAMING LICENSE OR OTHER OPERATING PERMIT TO BE MODIFIED IN ANY MATERIAL
ADVERSE RESPECT OR SUSPENDED, RESCINDED OR REVOKED.

(G)                                 THE CONTINUATION, VALIDITY AND EFFECTIVENESS
OF ALL GAMING LICENSES AND OTHER OPERATING PERMITS WILL NOT BE ADVERSELY
AFFECTED BY THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(H)                                 THE GAMING SUBLEASE IS IN FULL FORCE AND
EFFECT, NEITHER BORROWERS NOR, TO BORROWERS’ ACTUAL KNOWLEDGE, GAMING OPERATOR
IS IN MATERIAL DEFAULT THEREOF AND NO EVENT HAS OCCURRED, AND NO CONDITION
EXISTS, WHICH, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME, OR BOTH, WOULD
CONSTITUTE A MATERIAL DEFAULT THEREUNDER OR MATERIAL VIOLATION THEREOF.

(I)                                     THE EXECUTION, DELIVERY OR PERFORMANCE
OF ANY OF THE LOAN DOCUMENTS WILL NOT PERMIT NOR RESULT IN THE IMPOSITION OF ANY
MATERIAL PENALTY UNDER, OR THE SUSPENSION, REVOCATION OR TERMINATION OF, ANY
GAMING LICENSE OR OTHER OPERATING PERMIT OR ANY MATERIAL IMPAIRMENT OF THE
RIGHTS OF THE HOLDER OF ANY GAMING LICENSE.

(J)                                     THERE ARE NO RESTRICTIONS ON TRANSFER OR
AGREEMENTS NOT TO ENCUMBER THE OWNERSHIP INTERESTS OF ANY BORROWER IN ANY OF THE
LOAN DOCUMENTS THAT REQUIRE THE APPROVAL OF THE GAMING AUTHORITIES IN ORDER TO
BECOME EFFECTIVE.

157


--------------------------------------------------------------------------------


(K)                                  (I) EACH OF HRHI AND HOTEL/CASINO BORROWER
MEET THE SUITABILITY STANDARDS FOR A LANDLORD CONTEMPLATED OR SET FORTH IN THE
GAMING LAWS; (II) NEITHER HRHI NOR HOTEL/CASINO BORROWER HAVE OR WILL TAKE
DOMINION OVER THE CASINO COMPONENT WHILE SUCH CASINO COMPONENT CONTINUES TO BE
USED FOR GAMING PURPOSES WITHOUT FIRST OBTAINING THE APPROVALS REQUIRED BY THE
GAMING LAWS; AND (III) HRHI AND/OR HOTEL/CASINO BORROWER HAVE OBTAINED ALL
NECESSARY APPROVALS TO TRANSFER THE GAMING ASSETS TO GOLDEN HRC.


4.1.42              WORKING CAPITAL ADVANCE.  BORROWERS ACKNOWLEDGE AND AGREE
THAT ON THE CLOSING DATE, LENDER ADVANCED TO BORROWERS $9,363,111.46 IN WORKING
CAPITAL AND BORROWERS HEREBY REPRESENT AND WARRANT TO LENDER THAT SUCH WORKING
CAPITAL ADVANCE WAS USED FOR THE PURPOSES SET FORTH ON SCHEDULE XVI ATTACHED
HERETO AND MADE A PART HEREOF.

Section 4.2                                   Survival of Representations. 
Borrowers agree that all of the representations and warranties of any Borrower
set forth in Section 4.1 hereof and elsewhere in this Agreement and in the other
Loan Documents shall survive for so long as any amount remains owing to Lender
under this Agreement or any of the other Loan Documents by Borrowers.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by any Borrower shall be deemed to have been relied
upon by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

Section 4.3                                   Definition of Borrowers’
Knowledge.  As used in this Agreement or any other Loan Document, the phrases
“Borrowers’ knowledge”, “any Borrower’s knowledge”, “Borrowers’ actual
knowledge”, “any Borrower’s actual knowledge”, “Borrowers’ best knowledge” or
“any Borrower’s best knowledge” or words of similar import, shall mean the
actual knowledge, after commercially reasonable due inquiry, of any of Edward
Scheetz, Marc Gordon, David Smail, Jennifer Nellany, Matt Armstrong, Arthur
Blee, Ana Nekhamkin, Ryan Sprott, Brian Zaumeyer and/or Bobby Kelly (the “Named
Knowledge Parties”) and/or any additional individual or individuals who in the
future are delegated or assume any of the responsibilities of any of the
foregoing Named Knowledge Parties with respect to any of the Properties, and the
knowledge of no other Person shall be imputed to any of the Named Knowledge
Parties or any such other individuals, it being expressly represented and
warranted to Lender by Borrowers that it would be unlikely that any material
fact regarding any of the Properties or Borrowers or otherwise covered in the
representations and warranties contained herein or in any other Loan Document
would not come to the attention of one or more of the Named Knowledge Parties,
after commercially reasonable due inquiry.  Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, none of the
Named Knowledge Parties shall have any personal liability hereunder.


ARTICLE V.
COVENANTS OF BORROWERS

Section 5.1                                   Affirmative Covenants.  From the
date hereof and until payment and performance in full of all obligations of
Borrowers under the Loan Documents or the earlier release of the Lien of the
Mortgage encumbering the Properties (and all related obligations) and the IP in
accordance with the terms of this Agreement and the other Loan Documents,
Borrowers hereby jointly and severally covenant and agree with Lender that:

158


--------------------------------------------------------------------------------



5.1.1                     EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS.  EACH
BORROWER SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS, LICENSES, PERMITS AND
FRANCHISES NECESSARY FOR THE CONDUCT OF ITS BUSINESS AND COMPLY IN ALL MATERIAL
RESPECTS WITH ALL LEGAL REQUIREMENTS APPLICABLE TO SUCH BORROWER AND ITS
PROPERTY OR THE IP, INCLUDING, WITHOUT LIMITATION, PRESCRIBED LAWS.  THERE SHALL
NEVER BE COMMITTED BY ANY BORROWER, AND NO BORROWER SHALL KNOWINGLY PERMIT ANY
OTHER PERSON IN OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF ANY OF THE
PROPERTIES TO COMMIT, ANY ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR
ANY STATE OR LOCAL GOVERNMENT THE RIGHT OF FORFEITURE AGAINST ANY PROPERTY OR
ANY PART THEREOF OR ANY MONIES PAID IN PERFORMANCE OF BORROWERS’ OBLIGATIONS
UNDER ANY OF THE LOAN DOCUMENTS.  EACH BORROWER HEREBY COVENANTS AND AGREES NOT
TO COMMIT, PERMIT OR SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING SUCH RIGHT OF
FORFEITURE.  EACH BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT IN
ALL MATERIAL RESPECTS ALL FRANCHISES AND TRADE NAMES AND PRESERVE ALL THE
REMAINDER OF ITS PROPERTY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS
CONTEMPLATED HEREUNDER AND, SUBJECT TO BORROWERS’ RIGHT TO DEMOLISH THE
IMPROVEMENTS ON THE ADJACENT PROPERTY SUBJECT TO, AND IN ACCORDANCE WITH, THE
PROVISIONS OF SECTION 3.18 HEREOF, SHALL KEEP THE PROPERTIES IN GOOD WORKING
ORDER AND REPAIR IN ALL MATERIAL RESPECTS, AND FROM TIME TO TIME MAKE, OR CAUSE
TO BE MADE, ALL REASONABLY NECESSARY REPAIRS, RENEWALS, REPLACEMENTS,
BETTERMENTS AND IMPROVEMENTS THERETO, ALL AS MORE FULLY PROVIDED IN THE
MORTGAGE.  BORROWERS SHALL KEEP THE PROPERTIES INSURED AT ALL TIMES BY
FINANCIALLY SOUND AND REPUTABLE INSURERS, TO SUCH EXTENT AND AGAINST SUCH RISKS,
AND MAINTAIN LIABILITY AND SUCH OTHER INSURANCE, AS IS MORE FULLY PROVIDED IN
THIS AGREEMENT.  BORROWERS SHALL OPERATE THE PROPERTIES IN ACCORDANCE WITH THE
TERMS AND PROVISIONS OF THE O&M AGREEMENTS IN ALL MATERIAL RESPECTS.  AFTER
PRIOR NOTICE TO LENDER, ANY BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY
APPROPRIATE LEGAL PROCEEDING PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND
WITH DUE DILIGENCE, THE VALIDITY OF ANY LEGAL REQUIREMENT, THE APPLICABILITY OF
ANY LEGAL REQUIREMENT TO SUCH BORROWER OR ITS PROPERTY OR ANY ALLEGED VIOLATION
OF ANY LEGAL REQUIREMENT, PROVIDED THAT (A) NO EVENT OF DEFAULT HAS OCCURRED AND
REMAINS UNCURED; (B) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED
IN ACCORDANCE WITH THE PROVISIONS OF ANY INSTRUMENT TO WHICH SUCH BORROWER IS
SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL
BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES;
(C) NEITHER ANY PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN
IMMINENT DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST; (D)
SUCH BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF COMPLY WITH ANY
SUCH LEGAL REQUIREMENT DETERMINED TO BE VALID OR APPLICABLE OR CURE ANY
VIOLATION OF ANY LEGAL REQUIREMENT; (E) SUCH PROCEEDING SHALL SUSPEND THE
ENFORCEMENT OF THE CONTESTED LEGAL REQUIREMENT AGAINST SUCH BORROWER AND ITS
PROPERTY; AND (F) SUCH BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED
IN THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO INSURE
COMPLIANCE WITH SUCH LEGAL REQUIREMENT, TOGETHER WITH ALL INTEREST AND PENALTIES
PAYABLE IN CONNECTION THEREWITH.  FOLLOWING ANY NON-COMPLIANCE WITH SUCH LEGAL
REQUIREMENT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, LENDER MAY APPLY
ANY SUCH SECURITY, AS NECESSARY TO CAUSE COMPLIANCE WITH SUCH LEGAL REQUIREMENT
AT ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF LENDER, THE VALIDITY,
APPLICABILITY OR VIOLATION OF SUCH LEGAL REQUIREMENT IS FINALLY ESTABLISHED OR
ANY PROPERTY (OR ANY PART THEREOF OR INTEREST THEREIN) SHALL BE IN IMMINENT
DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST.


5.1.2                     TAXES AND OTHER CHARGES.  BORROWERS SHALL PAY ALL
TAXES AND OTHER CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST
THE PROPERTIES OR ANY PART THEREOF PRIOR TO THE DATE UPON WHICH ANY INTEREST OR
LATE CHARGES SHALL BEGIN TO ACCRUE THEREON; PROVIDED,

159


--------------------------------------------------------------------------------



HOWEVER, BORROWERS’ OBLIGATION TO DIRECTLY PAY TAXES SHALL BE SUSPENDED FOR SO
LONG AS BORROWERS COMPLY WITH THE TERMS AND PROVISIONS OF SECTION 7.2 HEREOF. 
BORROWERS WILL DELIVER TO LENDER RECEIPTS FOR PAYMENT OR OTHER EVIDENCE
SATISFACTORY TO LENDER THAT THE TAXES AND OTHER CHARGES HAVE BEEN SO PAID OR ARE
NOT THEN DELINQUENT.  BORROWERS SHALL FURNISH TO LENDER RECEIPTS FOR THE PAYMENT
OF THE TAXES AND THE OTHER CHARGES PRIOR TO THE DATE UPON WHICH ANY INTEREST OR
LATE CHARGES SHALL BEGIN TO ACCRUE THEREON; PROVIDED, HOWEVER, BORROWERS SHALL
NOT BE REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES IN THE EVENT THAT
SUCH TAXES HAVE BEEN PAID BY LENDER PURSUANT TO SECTION 7.2 HEREOF.  BORROWERS
SHALL NOT SUFFER AND SHALL PROMPTLY CAUSE TO BE PAID AND DISCHARGED (OR PROVIDE
REASONABLE SECURITY FOR) ANY LIEN OR CHARGE AGAINST ANY OF THE PROPERTIES, AND
SHALL PROMPTLY PAY FOR ALL UTILITY SERVICES PROVIDED TO ANY OF  THE PROPERTIES.
 AFTER PRIOR NOTICE TO LENDER, ANY BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY
APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND
WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF
ANY TAXES OR OTHER CHARGES, PROVIDED THAT (A) NO EVENT OF DEFAULT EXISTS; (B)
SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH SUCH BORROWER IS SUBJECT AND SHALL
NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES; (C) NEITHER ANY
PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN IMMINENT DANGER OF
BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST; (D) SUCH BORROWER SHALL
PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES OR
OTHER CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE
PAYABLE IN CONNECTION THEREWITH; (E) SUCH PROCEEDING SHALL SUSPEND THE
COLLECTION OF SUCH CONTESTED TAXES OR OTHER CHARGES FROM THE APPLICABLE
PROPERTY; AND (F) SUCH BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED
IN THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO INSURE THE
PAYMENT OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND
PENALTIES THEREON.  LENDER MAY PAY OVER ANY SUCH CASH DEPOSIT OR PART THEREOF
HELD BY LENDER TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE
REASONABLE JUDGMENT OF LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED
OR ANY PROPERTY (OR PART THEREOF OR INTEREST THEREIN) SHALL BE IN DANGER OF
BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST OR THERE SHALL BE ANY
IMMINENT DANGER OF THE LIEN OF THE MORTGAGE BEING PRIMED BY ANY RELATED LIEN.


5.1.3                     LITIGATION.  BORROWERS SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED IN
WRITING AGAINST ANY BORROWER, HRHI OR ANY GUARANTOR WHICH, IF ADVERSELY
DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON (A) THE BUSINESS OPERATIONS,
ECONOMIC PERFORMANCE, ASSETS, FINANCIAL CONDITION, EQUITY, CONTINGENT
LIABILITIES, MATERIAL AGREEMENTS OR RESULTS OF OPERATIONS OF ANY BORROWER, HRHI,
ANY GUARANTOR, ANY PROPERTY OR THE IP, (B) THE ENFORCEABILITY OR VALIDITY OF ANY
LOAN DOCUMENT, THE PERFECTION OR PRIORITY OF ANY LIEN CREATED UNDER ANY LOAN
DOCUMENT OR THE REMEDIES OF LENDER UNDER ANY LOAN DOCUMENT, (C) THE ABILITY OF
ANY BORROWER, HRHI OR ANY GUARANTOR TO PERFORM, IN ALL MATERIAL RESPECTS, ITS
OBLIGATIONS UNDER EACH OF THE LOAN DOCUMENTS, OR (D) THE VALUE OF, OR CASH FLOW
FROM, ANY PROPERTY OR THE IP.


5.1.4                     ACCESS TO THE PROPERTIES.  BORROWERS SHALL PERMIT
AGENTS, REPRESENTATIVES AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTIES OR ANY
PART THEREOF AT REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE (WHICH MAY BE
GIVEN VERBALLY), SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR LEASES.


5.1.5                     INTENTIONALLY OMITTED.

160


--------------------------------------------------------------------------------



5.1.6                     COOPERATE IN LEGAL PROCEEDINGS.  BORROWERS SHALL
REASONABLY COOPERATE FULLY WITH LENDER WITH RESPECT TO ANY PROCEEDINGS BEFORE
ANY COURT, BOARD OR OTHER GOVERNMENTAL AUTHORITY WHICH IN ANY WAY MATERIALLY
AFFECTS THE RIGHTS OF LENDER HEREUNDER OR ANY RIGHTS OBTAINED BY LENDER UNDER
ANY OF THE OTHER LOAN DOCUMENTS AND, IN CONNECTION THEREWITH, PERMIT LENDER, AT
ITS ELECTION, TO PARTICIPATE IN ANY SUCH PROCEEDINGS.


5.1.7                     PERFORM LOAN DOCUMENTS.  BORROWERS SHALL OBSERVE,
PERFORM AND SATISFY ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF, AND
SHALL PAY WHEN DUE ALL COSTS, FEES AND EXPENSES TO THE EXTENT REQUIRED UNDER THE
LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, ANY BORROWER. 
PAYMENT OF THE COSTS AND EXPENSES ASSOCIATED WITH ANY OF THE FOREGOING SHALL BE
IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE PROVISIONS OF SECTION 10.13 HEREOF.


5.1.8                     AWARD AND INSURANCE BENEFITS.  SUBJECT TO THE TERMS OF
ARTICLE VI HEREOF, BORROWERS SHALL REASONABLY COOPERATE WITH LENDER IN OBTAINING
FOR LENDER THE BENEFITS OF ANY AWARDS OR INSURANCE PROCEEDS TO WHICH LENDER IS
ENTITLED UNDER THE LOAN DOCUMENTS AND WHICH IS LAWFULLY OR EQUITABLY PAYABLE IN
CONNECTION WITH ANY PROPERTY, AND LENDER SHALL BE REIMBURSED FOR ANY ACTUAL,
REASONABLE EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING ATTORNEYS’ FEES
AND DISBURSEMENTS, AND THE PAYMENT BY BORROWERS OF THE EXPENSE OF AN APPRAISAL
ON BEHALF OF LENDER IN CASE OF CASUALTY OR CONDEMNATION AFFECTING ANY PROPERTY
OR ANY PART THEREOF) OUT OF SUCH INSURANCE PROCEEDS OR AWARDS.


5.1.9                     FURTHER ASSURANCES.  BORROWERS SHALL, AT BORROWERS’
SOLE COST AND EXPENSE (SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT):

(A)                                  EXECUTE AND DELIVER TO LENDER SUCH
DOCUMENTS, INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO
SUCH OTHER ACTS NECESSARY OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE
COLLATERAL AT ANY TIME SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF
BORROWERS UNDER THE LOAN DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE, INCLUDING,
WITHOUT LIMITATION, IF PERMITTED BY APPLICABLE LAW, THE EXECUTION AND DELIVERY
OF ALL SUCH WRITINGS NECESSARY TO TRANSFER ANY OPERATING PERMITS WITH RESPECT TO
ANY PROPERTY INTO THE NAME OF LENDER OR ITS DESIGNEE AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT; AND

(B)                                 DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL
AND REASONABLE ACTS, CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE
EFFECTIVE CARRYING OUT OF THE INTENTS AND PURPOSES OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AS LENDER SHALL REASONABLY REQUIRE FROM TIME TO TIME.


5.1.10              MORTGAGE TAXES.  BORROWERS REPRESENT THAT AS OF THE CLOSING
DATE BORROWERS HAVE PAID ALL STATE, COUNTY AND MUNICIPAL RECORDING AND ALL OTHER
TAXES IMPOSED UPON THE EXECUTION AND RECORDATION OF THE MORTGAGE.


5.1.11              FINANCIAL REPORTING.  (A) BORROWERS WILL KEEP AND MAINTAIN
OR WILL CAUSE TO BE KEPT AND MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE
WITH THE UNIFORM SYSTEM OF ACCOUNTS AND RECONCILED EACH YEAR IN ACCORDANCE WITH
GAAP (OR SUCH OTHER ACCOUNTING BASIS ACCEPTABLE TO LENDER), PROPER AND ACCURATE
BOOKS, RECORDS AND ACCOUNTS REFLECTING ALL OF THE FINANCIAL AFFAIRS OF EACH
BORROWER AND ALL ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH THE

161


--------------------------------------------------------------------------------



OPERATION OF EACH PROPERTY.  LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME AT
ALL TIMES DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE (WHICH MAY BE
VERBAL) TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS AT THE OFFICE OF ANY
BORROWER OR ANY OTHER PERSON MAINTAINING SUCH BOOKS, RECORDS AND ACCOUNTS AND TO
MAKE SUCH COPIES OR EXTRACTS THEREOF AS LENDER SHALL DESIRE.  AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWERS SHALL
PAY ANY ACTUAL COSTS AND EXPENSES INCURRED BY LENDER TO EXAMINE BORROWERS’
ACCOUNTING RECORDS WITH RESPECT TO THE PROPERTIES AND THE IP, AS LENDER SHALL
REASONABLY DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF
LENDER’S INTEREST.

(B)                                 BORROWERS WILL FURNISH TO LENDER ANNUALLY,
WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF
BORROWERS, A COMPLETE COPY OF EACH BORROWER’S, HRHI’S AND EACH GUARANTOR’S
ANNUAL FINANCIAL STATEMENTS AUDITED BY A “BIG FOUR” ACCOUNTING FIRM OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER (IT
BEING HEREBY UNDERSTOOD AND AGREED THAT BDO SEIDMAN, LLP IS ACCEPTABLE TO
LENDER) IN ACCORDANCE WITH THE UNIFORM SYSTEM OF ACCOUNTS AND RECONCILED EACH
YEAR IN ACCORDANCE WITH GAAP (OR SUCH OTHER ACCOUNTING BASIS ACCEPTABLE TO
LENDER) COVERING THE PROPERTIES FOR SUCH FISCAL YEAR AND CONTAINING STATEMENTS
OF PROFIT AND LOSS FOR BORROWERS, HRHI, EACH GUARANTOR AND EACH PROPERTY AND A
BALANCE SHEET FOR BORROWERS, HRHI AND EACH GUARANTOR.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY SET FORTH IN THIS AGREEMENT, THE FINANCIAL STATEMENTS OF
BORROWERS MAY BE CONSOLIDATED WITH THOSE OF (1) HRHI FOR SO LONG AS (Y) HRHI
OWNS NO OTHER ASSETS OTHER THAN THE OWNERSHIP INTERESTS IN ONE OR MORE OF THE
BORROWERS AND/OR OTHER ASSETS RELATED TO ONE OR MORE OF THE BORROWERS, ONE OR
MORE OF THE PROPERTIES AND/OR THE IP, AND (Z) ENGAGES IN NO OTHER BUSINESS OTHER
THAN THOSE RELATED TO OWNING ONE OR MORE OF THE BORROWERS AND/OR OTHER ASSETS
RELATED TO ONE OR MORE OF THE BORROWERS, ONE OR MORE OF THE PROPERTIES AND/OR
THE IP, AND (2) HR HOLDINGS FOR SO LONG AS (X) THE PROVISIONS OF THE FOREGOING
CLAUSE (1) REMAIN TRUE, (Y) HR HOLDINGS OWNS NO OTHER ASSETS OTHER THAN THE
OWNERSHIP INTERESTS IN HRHI AND/OR ONE OR MORE OF THE BORROWERS AND/OR OTHER
ASSETS RELATED TO HRHI, ONE OR MORE OF THE BORROWERS, ONE OR MORE OF THE
PROPERTIES AND/OR THE IP, AND (Z) ENGAGES IN NO OTHER BUSINESS OTHER THAN THOSE
RELATED TO OWNING HRHI AND/OR ONE OR MORE OF THE BORROWERS AND/OR OTHER ASSETS
RELATED TO HRHI, ONE OR MORE OF THE BORROWERS, ONE OR MORE OF THE PROPERTIES
AND/OR THE IP.  SUCH STATEMENTS OF BORROWERS SHALL SET FORTH THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATIONS FOR THE PROPERTIES ON A
PROPERTY-BY-PROPERTY BASIS AND ALSO ON AN AGGREGATE BASIS FOR ALL PROPERTIES FOR
SUCH FISCAL YEAR, AND SHALL INCLUDE, BUT NOT BE LIMITED TO, AMOUNTS REPRESENTING
ANNUAL NET CASH FLOW, PRO-FORMA NET CASH FLOW, NET OPERATING INCOME, GROSS
INCOME FROM OPERATIONS AND OPERATING EXPENSES, IN EACH OF THE FOREGOING
INSTANCES ON A COMBINED BASIS FOR ALL PROPERTIES AS WELL AS FOR EACH INDIVIDUAL
PROPERTY.  BORROWERS’ ANNUAL FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY (I) A
COMPARISON OF THE BUDGETED INCOME AND EXPENSES AND THE ACTUAL INCOME AND
EXPENSES FOR THE PRIOR FISCAL YEAR, (II) AN UNQUALIFIED OPINION OF A “BIG FOUR”
ACCOUNTING FIRM OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY
ACCEPTABLE TO LENDER, (III) WITH RESPECT TO THE HOTEL/CASINO PROPERTY, OCCUPANCY
STATISTICS FOR SUCH PROPERTY, (IV) A SCHEDULE REVIEWED BY SUCH INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT RECONCILING NET OPERATING INCOME TO NET CASH FLOW
(THE “NET CASH FLOW SCHEDULE”), WHICH SHALL ITEMIZE ALL ADJUSTMENTS MADE TO NET
OPERATING INCOME TO ARRIVE AT NET CASH FLOW DEEMED MATERIAL BY SUCH INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT, AND (V) AN OFFICER’S CERTIFICATE FROM EACH BORROWER
CERTIFYING THAT EACH ANNUAL FINANCIAL STATEMENT PRESENTS FAIRLY THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATIONS OF SUCH BORROWER AND THE PROPERTIES
BEING REPORTED UPON AND THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH THE UNIFORM SYSTEM OF ACCOUNTS AND RECONCILED IN ACCORDANCE

162


--------------------------------------------------------------------------------


WITH GAAP AND AS OF THE DATE THEREOF WHETHER THERE EXISTS AN EVENT OR
CIRCUMSTANCE WHICH CONSTITUTES A MONETARY DEFAULT OR ANY EVENT OF DEFAULT UNDER
THE LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, ANY BORROWER,
AND IF A MONETARY DEFAULT OR ANY EVENT OF DEFAULT EXISTS, THE NATURE THEREOF,
THE PERIOD OF TIME IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY THE
SAME.  EACH GUARANTOR’S ANNUAL FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY (A)
AN UNQUALIFIED OPINION OF A “BIG FOUR” ACCOUNTING FIRM OR OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER, AND (B) AN
OFFICER’S CERTIFICATE CERTIFYING THAT EACH ANNUAL FINANCIAL STATEMENT PRESENTS
FAIRLY THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF SUCH GUARANTOR
BEING REPORTED UPON AND THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND AS OF THE DATE THEREOF WHETHER THERE EXISTS AN EVENT OR
CIRCUMSTANCE WHICH CONSTITUTES A MONETARY DEFAULT OR ANY EVENT OF DEFAULT UNDER
THE LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, SUCH GUARANTOR,
AND IF A MONETARY DEFAULT OR ANY EVENT OF DEFAULT EXISTS, THE NATURE THEREOF,
THE PERIOD OF TIME IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY THE
SAME.  HRHI’S ANNUAL FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY (A) AN
UNQUALIFIED OPINION OF A “BIG FOUR” ACCOUNTING FIRM OR OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER, AND (B) AN
OFFICER’S CERTIFICATE CERTIFYING THAT EACH ANNUAL FINANCIAL STATEMENT PRESENTS
FAIRLY THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF HRHI BEING
REPORTED UPON AND THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND AS OF THE DATE THEREOF WHETHER THERE EXISTS AN EVENT OR
CIRCUMSTANCE WHICH CONSTITUTES A MONETARY DEFAULT OR ANY EVENT OF DEFAULT UNDER
THE LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, HRHI, AND IF A
MONETARY DEFAULT OR ANY EVENT OF DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD
OF TIME IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY THE SAME.

(C)                                  BORROWERS WILL FURNISH, OR CAUSE TO BE
FURNISHED, TO LENDER ON OR BEFORE THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR MONTH DURING THE TERM OF THE LOAN AND ON OR BEFORE FORTY-FIVE (45) DAYS
AFTER THE END OF EACH CALENDAR QUARTER DURING THE TERM OF THE LOAN COMMENCING
WITH THE FIRST QUARTER OF 2008 AND THEREAFTER, THE FOLLOWING ITEMS, ACCOMPANIED
BY AN OFFICER’S CERTIFICATE STATING THAT SUCH ITEMS ARE TRUE, CORRECT, ACCURATE,
AND COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF THE
OPERATIONS OF EACH BORROWER AND THE PROPERTIES ON A COMBINED BASIS AS WELL AS
EACH PROPERTY INDIVIDUALLY (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) AS
APPLICABLE: (I) WITH RESPECT TO THE HOTEL/CASINO PROPERTY, AN OCCUPANCY REPORT
FOR THE SUBJECT MONTH; (II) A RENT ROLL FOR EACH PROPERTY FOR THE SUBJECT MONTH
(OR QUARTER, AS APPLICABLE); (III) MONTHLY (OR QUARTERLY, AS APPLICABLE) AND
YEAR-TO-DATE OPERATING STATEMENTS (INCLUDING CAPITAL EXPENDITURES) PREPARED FOR
EACH CALENDAR MONTH (OR QUARTER, AS APPLICABLE), NOTING NET OPERATING INCOME,
GROSS INCOME FROM OPERATIONS, AND OPERATING EXPENSES (NOT INCLUDING ANY
CONTRIBUTIONS TO THE REPLACEMENT RESERVE FUND), EACH IN THE FORM PREPARED BY THE
APPLICABLE MANAGER UNDER THE APPLICABLE MANAGEMENT AGREEMENT SO LONG AT IT
INCLUDES THE INFORMATION OTHERWISE REQUIRED HEREIN, AND, WITHIN THIRTY (30) DAYS
FOLLOWING LENDER’S REASONABLE WRITTEN REQUEST, OTHER INFORMATION NECESSARY AND
SUFFICIENT TO FAIRLY REPRESENT THE FINANCIAL POSITION AND RESULTS OF OPERATION
OF EACH PROPERTY DURING SUCH PERIOD, AND CONTAINING A COMPARISON OF BUDGETED
INCOME AND EXPENSES AND THE ACTUAL INCOME AND EXPENSES TOGETHER WITH A DETAILED
EXPLANATION OF ANY VARIANCES OF FIVE PERCENT (5%) OR MORE BETWEEN BUDGETED AND
ACTUAL AMOUNTS FOR SUCH PERIODS, ALL IN FORM SATISFACTORY TO LENDER, IN EACH OF
THE FOREGOING INSTANCES ON A COMBINED BASIS FOR ALL PROPERTIES; (IV) A
CALCULATION REFLECTING THE ANNUAL DEBT SERVICE COVERAGE RATIO FOR THE
IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD AS OF THE LAST DAY OF SUCH MONTH
(OR QUARTER, AS APPLICABLE); AND (V) A NET CASH FLOW SCHEDULE.  IN ADDITION,

163


--------------------------------------------------------------------------------


SUCH OFFICER’S CERTIFICATE SHALL ALSO STATE THAT THE REPRESENTATIONS AND
WARRANTIES OF EACH BORROWER SET FORTH IN SECTION 4.1.30 HEREOF ARE TRUE AND
CORRECT AS OF THE DATE OF SUCH CERTIFICATE AND THAT THERE ARE NO TRADE PAYABLES
OUTSTANDING FOR MORE THAN SIXTY (60) DAYS.  ON OR BEFORE FORTY-FIVE (45) DAYS
AFTER THE END OF EACH CALENDAR MONTH, BORROWERS ALSO WILL FURNISH, OR CAUSE TO
BE FURNISHED, TO LENDER, WITH RESPECT TO THE HOTEL/CASINO PROPERTY, THE MOST
CURRENT SMITH TRAVEL RESEARCH REPORTS OR A LOCALLY AVAILABLE EQUIVALENT, IF ANY,
IDENTIFIED BY LENDER, THEN AVAILABLE TO BORROWERS REFLECTING MARKET PENETRATION
AND RELEVANT HOTEL PROPERTIES COMPETING WITH THE HOTEL/CASINO PROPERTY.

(D)                                 FOR EACH FISCAL YEAR DURING THE TERM OF THE
LOAN, BORROWERS SHALL SUBMIT TO LENDER AN ANNUAL BUDGET NOT LATER THAN TWENTY
(20) DAYS PRIOR TO THE COMMENCEMENT OF SUCH FISCAL YEAR IN FORM REASONABLY
SATISFACTORY TO LENDER.  THE ANNUAL BUDGET SHALL BE SUBJECT TO LENDER’S WRITTEN
REASONABLE APPROVAL (EACH SUCH ANNUAL BUDGET, AS AND WHEN APPROVED OR DEEMED
APPROVED PURSUANT TO THIS SECTION 5.1.11(D), THE “APPROVED ANNUAL BUDGET”). 
LENDER’S APPROVAL OF A PROPOSED ANNUAL BUDGET SHALL BE DEEMED TO HAVE BEEN GIVEN
IF (I) SUCH PROPOSED ANNUAL BUDGET IS SUBMITTED TO LENDER WITH A REQUEST FOR
APPROVAL SET FORTH IN A WRITTEN NOTICE THAT STATES CLEARLY (IN 14-POINT TYPE OR
LARGER): “THIS IS A REQUEST FOR APPROVAL OF AN ANNUAL BUDGET AND IF LENDER DOES
NOT RESPOND WITHIN TEN (10) BUSINESS DAYS, BORROWERS MAY DELIVER A DEEMED
APPROVAL NOTICE” AND LENDER DOES NOT RESPOND BY APPROVING SUCH PROPOSED ANNUAL
BUDGET OR STATING IN REASONABLE DETAIL ITS OBJECTIONS TO SUCH PROPOSED ANNUAL
BUDGET WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT THEREOF, AND (II) AFTER
LENDER’S FAILURE TO RESPOND TO THE INITIAL REQUEST FOR APPROVAL OF SUCH PROPOSED
ANNUAL BUDGET WITHIN THE TIME PERIOD SET FORTH IN THE FOREGOING CLAUSE (I),
BORROWERS SHALL RE-SUBMIT SUCH PROPOSED ANNUAL BUDGET TO LENDER WITH A REQUEST
FOR APPROVAL SET FORTH IN A WRITTEN NOTICE THAT STATES CLEARLY (IN 14-POINT TYPE
OR LARGER): “THIS IS A REQUEST FOR APPROVAL OF AN ANNUAL BUDGET.  APPROVAL WILL
BE DEEMED GIVEN IF LENDER DOES NOT RESPOND WITHIN THREE (3) BUSINESS DAYS” AND
LENDER DOES NOT RESPOND TO SUCH SECOND SUBMISSION OF SUCH PROPOSED ANNUAL BUDGET
BY APPROVING SUCH PROPOSED ANNUAL BUDGET OR STATING IN REASONABLE DETAIL ITS
OBJECTION THERETO WITHIN THREE (3) BUSINESS DAYS OF LENDER’S RECEIPT OF SUCH
SECOND SUBMISSION.  IN THE EVENT THAT LENDER OBJECTS TO A PROPOSED ANNUAL BUDGET
SUBMITTED BY ANY BORROWER, LENDER SHALL ADVISE BORROWERS OF SUCH OBJECTIONS
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT THEREOF (AND DELIVER TO BORROWERS A
REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWERS SHALL PROMPTLY
REVISE SUCH ANNUAL BUDGET AND RESUBMIT THE SAME TO LENDER.  LENDER SHALL ADVISE
BORROWERS OF ANY OBJECTIONS TO SUCH REVISED ANNUAL BUDGET WITHIN TEN (10) DAYS
AFTER RECEIPT THEREOF (AND DELIVER TO BORROWERS A REASONABLY DETAILED
DESCRIPTION OF SUCH OBJECTIONS) AND BORROWERS SHALL PROMPTLY REVISE (OR CAUSE
THE APPLICABLE MANAGER TO REVISE) THE SAME IN ACCORDANCE WITH THE PROCESS
DESCRIBED IN THIS SUBSECTION UNTIL LENDER APPROVES EACH ANNUAL BUDGET.  UNTIL
SUCH TIME THAT LENDER APPROVES A PROPOSED ANNUAL BUDGET (OR IS DEEMED TO HAVE
APPROVED SUCH ANNUAL BUDGET), THE MOST RECENTLY APPROVED ANNUAL BUDGET SHALL
APPLY; PROVIDED, THAT SUCH APPROVED ANNUAL BUDGET SHALL BE AUTOMATICALLY
ADJUSTED (I) TO REFLECT ACTUAL INCREASES IN TAXES AND INSURANCE PREMIUMS WITH
RESPECT TO EACH PROPERTY, (II) BY THREE PERCENT (3%) ON ALL OTHER ITEMS TO
ACCOUNT FOR INFLATION, AND (III) TO REFLECT ANY EXPENSES THAT MUST BE INCURRED
ON AN “EMERGENCY BASIS” IN ORDER TO PREVENT THE OCCURRENCE OF ANY HARM TO ANY
INDIVIDUALS ON ANY PROPERTY OR ANY PROPERTY ITSELF OR THE OPERATION THEREOF. 
NOTWITHSTANDING THE FOREGOING, IF SEVENTY-FIVE PERCENT (75%) OF THE AGGREGATE
AMOUNT OF COSTS SET FORTH IN A PROPOSED ANNUAL BUDGET HAVE BEEN APPROVED BY
LENDER, THEN UNTIL SUCH TIME AS LENDER APPROVES THE

164


--------------------------------------------------------------------------------


ENTIRETY OF SUCH PROPOSED ANNUAL BUDGET (OR IS DEEMED TO HAVE APPROVED THE
ENTIRETY OF SUCH PROPOSED ANNUAL BUDGET IN ACCORDANCE WITH THIS SECTION
5.1.11(D)), (A) SUCH APPROVED PORTIONS OF SUCH PROPOSED ANNUAL BUDGET SHALL
APPLY AND SHALL CONSTITUTE AN “APPROVED ANNUAL BUDGET” WITH RESPECT ONLY TO SUCH
PORTIONS, (B) THE REMAINDER OF SUCH PROPOSED ANNUAL BUDGET SHALL BE
AUTOMATICALLY ADJUSTED AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, AND
(C) BORROWERS AND LENDER SHALL DILIGENTLY CONTINUE THE PROCESS OF AGREEING TO
THE REMAINING COSTS AS SET FORTH IN THIS SECTION 5.1.11(D) FOR THE APPROVAL OF
THE ANNUAL BUDGET AS A WHOLE.

(E)                                  IN THE EVENT THAT ANY BORROWER MUST INCUR
ANY NON-RECURRING EXTRAORDINARY OPERATING EXPENSE OR CAPITAL EXPENDITURE NOT SET
FORTH IN THE APPROVED ANNUAL BUDGET THEN IN EFFECT (EACH, AN “EXTRAORDINARY
EXPENSE”), THEN SUCH BORROWER SHALL PROMPTLY DELIVER TO LENDER A REASONABLY
DETAILED EXPLANATION OF SUCH PROPOSED EXTRAORDINARY EXPENSE FOR LENDER’S
APPROVAL.  NOTWITHSTANDING THE FOREGOING, NO PRIOR APPROVAL BY LENDER SHALL BE
REQUIRED FOR ANY EXTRAORDINARY EXPENSE NEEDED TO BE INCURRED IMMEDIATELY TO
PREVENT IMMINENT INJURY TO PERSON OR DAMAGE TO PROPERTY, PROVIDED THAT WITHIN
THREE (3) BUSINESS DAYS THEREAFTER BORROWERS SHALL PROVIDE REASONABLY
SATISFACTORY EVIDENCE TO LENDER TO DEMONSTRATE THE IMMINENT NECESSITY AND
REASONABLENESS OF THE EXTRAORDINARY EXPENSE INCURRED.

(F)                                    IF, AT THE TIME A DISCLOSURE DOCUMENT IS
BEING PREPARED FOR A SECURITIZATION, LENDER EXPECTS THAT ANY OR MORE BORROWERS
ALONE OR ANY ONE OR MORE BORROWERS AND ONE OR MORE AFFILIATES OF ANY BORROWER
COLLECTIVELY, OR ANY ONE OR MORE OF THE PROPERTIES ALONE OR ANY ONE OR MORE OF
THE PROPERTIES AND ANY ONE OR MORE RELATED PROPERTIES COLLECTIVELY, WILL BE A
SIGNIFICANT OBLIGOR, BORROWERS SHALL FURNISH TO LENDER UPON REQUEST (I) THE
SELECTED FINANCIAL DATA OR, IF APPLICABLE, NET OPERATING INCOME, REQUIRED UNDER
ITEM 1112(B)(1) OF REGULATION AB, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF
THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION AND AT ANY TIME
DURING WHICH THE LOAN AND ANY RELATED LOANS ARE INCLUDED IN A SECURITIZATION
DOES, EQUAL OR EXCEED TEN PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF
THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE
INCLUDED, AS APPLICABLE, IN THE SECURITIZATION, OR (II) THE FINANCIAL STATEMENTS
REQUIRED UNDER ITEM 1112(B)(2) OF REGULATION AB, IF LENDER EXPECTS THAT THE
PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF
DATE FOR SUCH SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN
TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION
AND AT ANY TIME DURING WHICH THE LOAN AND ANY RELATED LOANS ARE INCLUDED IN A
SECURITIZATION DOES, EQUAL OR EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION.  SUCH FINANCIAL DATA OR FINANCIAL STATEMENTS
SHALL BE FURNISHED TO LENDER (A) WITHIN FIFTEEN (15) BUSINESS DAYS AFTER NOTICE
FROM LENDER IN CONNECTION WITH THE PREPARATION OF DISCLOSURE DOCUMENTS FOR THE
SECURITIZATION, (B) NOT LATER THAN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
CALENDAR QUARTER OF BORROWERS, AND (C) NOT LATER THAN ONE HUNDRED TWENTY (120)
DAYS AFTER THE END OF EACH CALENDAR YEAR OF BORROWERS; PROVIDED, HOWEVER, THAT
BORROWERS SHALL NOT BE OBLIGATED TO FURNISH FINANCIAL DATA OR FINANCIAL
STATEMENTS PURSUANT TO CLAUSES (B) OR (C) OF THIS SENTENCE WITH RESPECT TO ANY
PERIOD FOR WHICH A FILING PURSUANT TO THE EXCHANGE ACT IN CONNECTION WITH OR
RELATING TO THE SECURITIZATION (AN “EXCHANGE ACT FILING”) IS NOT REQUIRED.  IF
REQUESTED BY LENDER, BORROWERS SHALL FURNISH TO LENDER FINANCIAL DATA AND/OR
FINANCIAL STATEMENTS FOR ANY TENANT OF ANY PROPERTY, BUT ONLY TO THE EXTENT SUCH
TENANT IS REQUIRED TO PROVIDE SUCH FINANCIAL DATA AND/OR FINANCIAL STATEMENTS
UNDER ITS LEASE, IF, IN CONNECTION WITH A

165


--------------------------------------------------------------------------------


SECURITIZATION, LENDER EXPECTS THERE TO BE, WITH RESPECT TO SUCH TENANT OR GROUP
OF AFFILIATED TENANTS, A CONCENTRATION WITHIN ALL OF THE MORTGAGE LOANS INCLUDED
OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION SUCH THAT SUCH
TENANT OR GROUP OF AFFILIATED TENANTS WOULD CONSTITUTE A SIGNIFICANT OBLIGOR.

(G)                                 ALL FINANCIAL DATA AND FINANCIAL STATEMENTS
PROVIDED BY BORROWERS PURSUANT TO SECTION 5.1.11(F) HEREOF SHALL BE PREPARED IN
ACCORDANCE WITH GAAP AND SHALL MEET THE REQUIREMENTS OF REGULATION AB AND ALL
OTHER APPLICABLE LEGAL REQUIREMENTS.  ALL FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.1.11(F) HEREOF SHALL BE AUDITED BY INDEPENDENT ACCOUNTANTS OF
BORROWERS REASONABLY ACCEPTABLE TO LENDER IN ACCORDANCE WITH REGULATION AB AND
ALL OTHER APPLICABLE LEGAL REQUIREMENTS, SHALL BE ACCOMPANIED BY THE MANUALLY
EXECUTED REPORT OF THE INDEPENDENT ACCOUNTANTS THEREON, WHICH REPORT SHALL MEET
THE REQUIREMENTS OF REGULATION AB AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS,
AND SHALL BE FURTHER ACCOMPANIED BY A MANUALLY EXECUTED WRITTEN CONSENT OF THE
INDEPENDENT ACCOUNTANTS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER,
TO THE INCLUSION OF SUCH FINANCIAL STATEMENTS IN ANY DISCLOSURE DOCUMENT AND ANY
EXCHANGE ACT FILING AND TO THE USE OF THE NAME OF SUCH INDEPENDENT ACCOUNTANTS
AND THE REFERENCE TO SUCH INDEPENDENT ACCOUNTANTS AS “EXPERTS” IN ANY DISCLOSURE
DOCUMENT AND EXCHANGE ACT FILING, ALL OF WHICH SHALL BE PROVIDED AT THE SAME
TIME AS THE RELATED FINANCIAL STATEMENTS ARE REQUIRED TO BE PROVIDED.  ALL
FINANCIAL DATA AND FINANCIAL STATEMENTS (AUDITED OR UNAUDITED) PROVIDED BY
BORROWERS UNDER SECTION 5.1.11(F) HEREOF SHALL BE ACCOMPANIED BY AN OFFICER’S
CERTIFICATE OF EACH BORROWER, WHICH CERTIFICATION SHALL STATE THAT SUCH
FINANCIAL STATEMENTS MEET THE REQUIREMENTS SET FORTH IN THE FIRST SENTENCE OF
THIS SECTION 5.1.11(G).

(H)                                 IF REQUESTED BY LENDER, BORROWERS SHALL
PROVIDE LENDER, PROMPTLY UPON REQUEST, WITH ANY OTHER OR ADDITIONAL FINANCIAL
STATEMENTS, OR FINANCIAL, STATISTICAL OR OPERATING INFORMATION, AS LENDER SHALL
REASONABLY DETERMINE TO BE REQUIRED PURSUANT TO REGULATION AB OR ANY AMENDMENT,
MODIFICATION OR REPLACEMENT THERETO OR OTHER LEGAL REQUIREMENTS IN CONNECTION
WITH ANY DISCLOSURE DOCUMENT OR ANY EXCHANGE ACT FILING OR AS SHALL OTHERWISE BE
REASONABLY REQUESTED BY LENDER.

(I)                                     IN THE EVENT LENDER REASONABLY
DETERMINES, IN CONNECTION WITH A SECURITIZATION, THAT THE FINANCIAL DATA AND
FINANCIAL STATEMENTS REQUIRED IN ORDER TO COMPLY WITH REGULATION AB OR ANY
AMENDMENT, MODIFICATION OR REPLACEMENT THERETO OR ANY OTHER LEGAL REQUIREMENTS
ARE OTHER THAN AS PROVIDED HEREIN, THEN NOTWITHSTANDING THE PROVISIONS OF
SECTIONS 5.1.11(F) AND (G) HEREOF, LENDER MAY REQUEST, AND BORROWER SHALL
PROMPTLY PROVIDE, SUCH OTHER FINANCIAL DATA AND FINANCIAL STATEMENTS AS LENDER
DETERMINES TO BE NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE.

(J)                                     ANY REPORTS, STATEMENTS OR OTHER
INFORMATION REQUIRED TO BE DELIVERED UNDER THIS SECTION 5.1.11 SHALL BE
DELIVERED (I) IN PAPER FORM, (II) ON A COMPACT DISK OR DVD, AND (III) IF
REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF BORROWERS’ DATA SYSTEMS
WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC FORM AND PREPARED USING
MICROSOFT WORD FOR WINDOWS OR WORDPERFECT FOR WINDOWS FILES (WHICH FILES MAY BE
PREPARED USING A SPREADSHEET PROGRAM AND SAVED AS WORD PROCESSING FILES). 
BORROWERS AGREE THAT LENDER MAY DISCLOSE INFORMATION REGARDING THE PROPERTIES
AND BORROWERS THAT IS PROVIDED TO LENDER PURSUANT TO THIS SECTION 5.1.11 IN
CONNECTION WITH ANY SECURITIZATION TO SUCH PARTIES REQUESTING SUCH INFORMATION
IN CONNECTION WITH SUCH SECURITIZATION.

166


--------------------------------------------------------------------------------



5.1.12              BUSINESS AND OPERATIONS.  BORROWERS WILL CONTINUE TO ENGAGE
IN THE BUSINESSES PRESENTLY CONDUCTED BY BORROWERS AS AND TO THE EXTENT THE SAME
ARE NECESSARY FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE
PROPERTIES OR THE IP.  EACH BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN
IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION AS AND TO THE EXTENT THE
SAME ARE REQUIRED FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF
THE PROPERTIES OR THE IP.


5.1.13              TITLE TO THE PROPERTIES AND THE IP.  BORROWERS WILL WARRANT
AND DEFEND (A) THE TITLE TO EACH PROPERTY, THE OWNED IP AND ANY RIGHT IN AND
UNDER ALL IP AGREEMENTS WITH RESPECT TO LICENSED IP, AND EVERY PART THEREOF,
SUBJECT ONLY TO LIENS PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES,
PERMITTED IP ENCUMBRANCES AND THE ASSET SALES AND RELEASES PERMITTED UNDER THIS
AGREEMENT), AND (B) THE VALIDITY AND PRIORITY OF THE LIENS OF THE MORTGAGE, THE
ASSIGNMENT OF LEASES AND THE IP ASSIGNMENTS, SUBJECT ONLY TO LIENS PERMITTED
HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES AND PERMITTED IP ENCUMBRANCES), IN
EACH CASE AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER.  BORROWERS SHALL
REIMBURSE LENDER FOR ANY ACTUAL LOSSES, ACTUAL COSTS, ACTUAL DAMAGES (EXCLUDING
LOST PROFITS, DIMINUTION IN VALUE AND OTHER CONSEQUENTIAL DAMAGES) OR REASONABLE
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS) INCURRED BY
LENDER IF AN INTEREST IN ANY PROPERTY OR THE IP, OTHER THAN AS PERMITTED
HEREUNDER, IS CLAIMED BY ANOTHER PERSON.


5.1.14              COSTS OF ENFORCEMENT.  IN THE EVENT (A) THAT THE MORTGAGE IS
FORECLOSED IN WHOLE OR IN PART OR THAT THE MORTGAGE IS PUT INTO THE HANDS OF AN
ATTORNEY FOR COLLECTION, SUIT, ACTION OR FORECLOSURE, (B) OF THE FORECLOSURE OF
ANY MORTGAGE PRIOR TO OR SUBSEQUENT TO THE MORTGAGE IN WHICH PROCEEDING LENDER
IS MADE A PARTY, OR (C) OF THE BANKRUPTCY, INSOLVENCY, REHABILITATION OR OTHER
SIMILAR PROCEEDING IN RESPECT OF ANY BORROWER OR ANY OF ITS CONSTITUENT MEMBERS
OR AN ASSIGNMENT BY ANY BORROWER OR ANY OF ITS CONSTITUENT MEMBERS FOR THE
BENEFIT OF ITS CREDITORS AND LENDER INCURS COSTS IN CONNECTION WITH ANY SUCH
PROCEEDING AS A DIRECT OR INDIRECT RESULT OF THE LOAN, THEN, IN ANY OF THE
FOREGOING INSTANCES, EACH BORROWER, ON BEHALF OF ITSELF AND ITS SUCCESSORS OR
ASSIGNS, SHALL BE CHARGEABLE WITH AND SHALL PAY ALL ACTUAL OUT-OF-POCKET COSTS
OF COLLECTION AND DEFENSE, INCLUDING ATTORNEYS’ FEES AND COSTS, INCURRED BY
LENDER OR ANY BORROWER IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY
APPELLATE PROCEEDING OR POST-JUDGMENT ACTION INVOLVED THEREIN.


5.1.15              ESTOPPEL STATEMENT.  (A) AFTER REQUEST BY LENDER FROM TIME
TO TIME, BUT IN NO EVENT MORE THAN TWO (2) TIMES IN ANY TWELVE (12) MONTH PERIOD
EXCEPT IN CONNECTION WITH A SECURITIZATION, BORROWERS SHALL WITHIN TEN (10)
BUSINESS DAYS FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED,
SETTING FORTH (I) THE ORIGINAL PRINCIPAL AMOUNT OF THE LOAN, (II) THE
OUTSTANDING PRINCIPAL BALANCE, (III) THE APPLICABLE INTEREST RATE OF THE LOAN,
(IV) THE DATE AN INSTALLMENT OF INTEREST WAS LAST PAID, (V) ANY OFFSETS OR, TO
THE BEST OF EACH BORROWER’S ACTUAL KNOWLEDGE, DEFENSES TO THE PAYMENT OF THE
DEBT, IF ANY, AND (VI) THAT THE NOTE, THIS AGREEMENT, THE MORTGAGE AND THE OTHER
LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING OBLIGATIONS OF BORROWERS AND HAVE
NOT BEEN MODIFIED OR, IF MODIFIED, GIVING PARTICULARS OF SUCH MODIFICATION.

(B)                                 AFTER REQUEST BY BORROWERS, BUT IN NO EVENT
MORE THAN TWO (2) TIMES IN ANY TWELVE (12) MONTH PERIOD, LENDER SHALL WITHIN TEN
(10) BUSINESS DAYS FURNISH BORROWERS WITH A STATEMENT, DULY ACKNOWLEDGED AND
CERTIFIED, STATING (I) THE OUTSTANDING PRINCIPAL BALANCE, (II) THE APPLICABLE
INTEREST RATE, (III) THE DATE AN INSTALLMENT OF INTEREST WAS

167


--------------------------------------------------------------------------------


LAST PAID, AND (IV) WHETHER OR NOT LENDER HAS SENT ANY NOTICE OF DEFAULT UNDER
THE LOAN DOCUMENTS WHICH REMAINS UNCURED IN THE OPINION OF LENDER.

(C)                                  BORROWERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO DELIVER TO LENDER WITHIN THIRTY (30) DAYS OF RECEIPT OF WRITTEN
REQUEST, TENANT ESTOPPEL CERTIFICATES FROM EACH COMMERCIAL TENANT LEASING SPACE
AT ANY OF THE PROPERTIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER; PROVIDED THAT, EXCEPT IN CONNECTION WITH A SECURITIZATION, BORROWERS
SHALL NOT BE REQUIRED TO DELIVER SUCH CERTIFICATES MORE FREQUENTLY THAN ONCE IN
ANY CALENDAR YEAR OR LESS FREQUENTLY IF, AND TO THE EXTENT, SO RESTRICTED BY THE
TERMS OF ANY LEASES ENTERED INTO PRIOR TO THE CLOSING DATE (OTHER THAN THE HRHI
LEASE).


5.1.16              LOAN PROCEEDS.  BORROWERS SHALL USE THE PROCEEDS OF THE
ACQUISITION LOAN RECEIVED BY THEM ON THE CLOSING DATE ONLY FOR THE PURPOSES SET
FORTH IN SECTION 2.1.2 HEREOF.  BORROWERS SHALL USE THE PROCEEDS OF THE
CONSTRUCTION LOAN RECEIVED BY THEM PURSUANT TO ANY CONSTRUCTION LOAN ADVANCES
ONLY FOR THE PURPOSES SET FORTH IN SECTION 2.1.3 HEREOF.


5.1.17              PERFORMANCE BY BORROWERS.  BORROWERS SHALL, IN A TIMELY
MANNER AND IN ALL MATERIAL RESPECTS, OBSERVE, PERFORM AND FULFILL EACH AND EVERY
COVENANT, TERM AND PROVISION OF EACH LOAN DOCUMENT EXECUTED AND DELIVERED BY, OR
APPLICABLE TO, ANY BORROWER, AND SHALL NOT ENTER INTO OR OTHERWISE SUFFER OR
PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT, TERMINATION OR OTHER MODIFICATION OF
ANY LOAN DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE TO, ANY BORROWER
WITHOUT THE PRIOR CONSENT OF LENDER.


5.1.18              CONFIRMATION OF REPRESENTATIONS.  BORROWERS SHALL DELIVER,
IN CONNECTION WITH ANY SECURITIZATION, (A) ONE OR MORE OFFICER’S CERTIFICATES
CERTIFYING AS TO THE ACCURACY OF ALL REPRESENTATIONS MADE BY BORROWERS IN THE
LOAN DOCUMENTS AS OF THE DATE OF THE CLOSING OF SUCH SECURITIZATION IN ALL
RELEVANT JURISDICTIONS (OR IF ANY SUCH REPRESENTATIONS ARE NO LONGER ACCURATE,
PROVIDING AN EXPLANATION AS TO THE REASON FOR SUCH INACCURACY), AND (B)
CERTIFICATES OF THE RELEVANT GOVERNMENTAL AUTHORITIES IN ALL RELEVANT
JURISDICTIONS INDICATING THE GOOD STANDING AND QUALIFICATION OF EACH BORROWER AS
OF THE DATE OF THE SECURITIZATION.


5.1.19              NO JOINT ASSESSMENT.  BORROWERS SHALL NOT SUFFER, PERMIT OR
INITIATE THE JOINT ASSESSMENT OF ANY PROPERTY (A) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM SUCH PROPERTY, AND (B) WHICH CONSTITUTES
REAL PROPERTY WITH ANY PORTION OF SUCH PROPERTY WHICH MAY BE DEEMED TO
CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY
TAXES WHICH MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR
LEVIED OR CHARGED TO SUCH REAL PROPERTY PORTION OF THE PROPERTY.


5.1.20              LEASING MATTERS.  ANY MAJOR LEASES WITH RESPECT TO ANY
PROPERTY EXECUTED AFTER THE DATE HEREOF SHALL BE SUBJECT TO LENDER’S APPROVAL,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED,
PROVIDED, HOWEVER, THAT RENEWALS OF ANY MAJOR LEASE BY BORROWERS INITIALLY
EXECUTED PRIOR TO THE CLOSING DATE SHALL NOT REQUIRE THE APPROVAL OF LENDER IF
THE TERMS OF ANY SUCH LEASE PROVIDED FOR RENEWALS AT A REASONABLY DETERMINABLE
RENT.  UPON REQUEST, BORROWERS SHALL FURNISH LENDER WITH EXECUTED COPIES OF ALL
LEASES.  ALL PROPOSED MAJOR LEASES SHALL BE ON COMMERCIALLY REASONABLE TERMS AND
NO LEASE SHALL NOT CONTAIN ANY TERMS WHICH WOULD MATERIALLY ADVERSELY AFFECT
LENDER’S RIGHTS UNDER THE LOAN DOCUMENTS.  ALL LEASES EXECUTED AFTER THE DATE
HEREOF SHALL PROVIDE THAT THEY ARE SUBORDINATE TO THE MORTGAGE AND

168


--------------------------------------------------------------------------------



THAT THE LESSEE AGREES TO ATTORN TO LENDER OR ANY PURCHASER AT A SALE BY
FORECLOSURE OR POWER OF SALE, PROVIDED THAT, WITH RESPECT TO MAJOR LEASES AND
EXCEPT WITH RESPECT TO THE HRHI LEASE, LENDER PROVIDES COMMERCIALLY REASONABLE
NON-DISTURBANCE LANGUAGE.  BORROWERS (I) SHALL OBSERVE AND PERFORM THE
OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE LEASES IN A COMMERCIALLY
REASONABLE MANNER; (II) SHALL ENFORCE THE TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THE LEASES UPON THE PART OF THE LESSEE THEREUNDER TO BE OBSERVED OR
PERFORMED IN A COMMERCIALLY REASONABLE MANNER AND IN A MANNER NOT TO IMPAIR THE
VALUE OF ANY PROPERTY INVOLVED, EXCEPT THAT NO TERMINATION BY ANY BORROWER OR
ACCEPTANCE OF SURRENDER BY A TENANT OF ANY MAJOR LEASE (INCLUDING, WITHOUT
LIMITATION, THE HRHI LEASE) WILL BE PERMITTED WITHOUT THE CONSENT OF LENDER;
(III) SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE (1) MONTH IN ADVANCE
(OTHER THAN SECURITY DEPOSITS); (IV) SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF
LESSOR’S INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE LOAN
DOCUMENTS); AND (V) SHALL NOT ALTER, MODIFY OR CHANGE THE TERMS OF (A) THE HRHI
LEASE OTHER THAN ANY MINISTERIAL, NON-MONETARY AMENDMENT OR MODIFICATION, OR (B)
ANY OTHER MAJOR LEASE IN ANY MATERIAL MANNER, IN EACH OF THE FOREGOING
INSTANCES, WITHOUT THE PRIOR WRITTEN APPROVAL OF LENDER, NOT TO BE UNREASONABLY
WITHHELD.  TO THE EXTENT LENDER’S APPROVAL IS REQUIRED PURSUANT TO THIS SECTION
5.1.21, LENDER SHALL ENDEAVOR TO RESPOND TO A REQUEST FOR LENDER’S APPROVAL
WITHIN TEN (10) BUSINESS DAYS AFTER BORROWERS’ WRITTEN REQUEST THEREFOR,
DELIVERED TOGETHER WITH ANY DOCUMENTS OR INFORMATION REQUIRED TO BE PROVIDED BY
BORROWERS HEREUNDER IN CONNECTION WITH LENDER’S REVIEW OF THE PROPOSED MAJOR
LEASE, MAJOR LEASE AMENDMENT OR MAJOR LEASE TERMINATION.  IF THE CORRESPONDENCE
FROM BORROWERS REQUESTING SUCH APPROVAL CONTAINS THE FOLLOWING STATEMENT AT THE
TOP OF THE FIRST PAGE THEREOF IN CAPITALIZED, BOLDFACED, 14 POINT TYPE
LETTERING: “IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR
APPROVAL IN WRITING WITHIN TEN (10) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED
GIVEN”, AND IF LENDER SHALL FAIL TO RESPOND TO OR TO EXPRESSLY DENY SUCH REQUEST
FOR APPROVAL IN WRITING (STATING IN REASONABLE DETAIL THE REASON FOR SUCH
DISAPPROVAL) WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF BORROWERS’ WRITTEN
REQUEST THEREFOR TOGETHER WITH THE DOCUMENTS AND INFORMATION REQUIRED ABOVE AND
ANY OTHER INFORMATION REASONABLY REQUESTED BY LENDER IN WRITING PRIOR TO THE
EXPIRATION OF SUCH TEN (10) BUSINESS DAY PERIOD IN ORDER TO ADEQUATELY REVIEW
THE SAME, THEN BORROWERS SHALL RE-SUBMIT SUCH PROPOSED MAJOR LEASE, MAJOR LEASE
AMENDMENT OR MAJOR LEASE TERMINATION AND ACCOMPANYING INFORMATION TO LENDER WITH
A REQUEST FOR APPROVAL CONTAINING THE FOLLOWING STATEMENT AT THE TOP OF THE
FIRST PAGE THEREOF IN CAPITALIZED, BOLDFACED, 14 POINT TYPE LETTERING: “IF YOU
FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING
WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN”, AND IF
LENDER DOES NOT RESPOND TO SUCH SECOND REQUEST BY APPROVING SUCH PROPOSED MAJOR
LEASE, MAJOR LEASE AMENDMENT OR MAJOR LEASE TERMINATION OR STATING ITS OBJECTION
THERETO WITHIN FIVE (5) BUSINESS DAYS OF LENDER’S RECEIPT OF SUCH SECOND
SUBMISSION, LENDER’S APPROVAL SHALL BE DEEMED GIVEN.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, BORROWERS SHALL NOT ENTER INTO A LEASE OF ALL
OR SUBSTANTIALLY ALL OF ANY PROPERTY WITHOUT LENDER’S PRIOR CONSENT.


5.1.21              ALTERATIONS.  OTHER THAN THE CONSTRUCTION OF THE PROJECT,
WHICH SHALL BE GOVERNED BY THE PROVISIONS OF ARTICLE III HEREOF, BORROWERS SHALL
OBTAIN LENDER’S PRIOR CONSENT TO ANY MATERIAL ALTERATIONS TO ANY IMPROVEMENTS,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. 
NOTWITHSTANDING THE FOREGOING, LENDER’S CONSENT SHALL NOT BE REQUIRED IN
CONNECTION WITH ANY ALTERATIONS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON
ANY BORROWER’S FINANCIAL CONDITION, THE VALUE OF THE APPLICABLE PROPERTY OR THE
NET OPERATING INCOME, PROVIDED

169


--------------------------------------------------------------------------------



THAT SUCH ALTERATIONS (A) ARE MADE IN CONNECTION WITH TENANT IMPROVEMENT WORK
PERFORMED PURSUANT TO THE TERMS OF ANY LEASE, (B) DO NOT MATERIALLY ADVERSELY
AFFECT ANY STRUCTURAL COMPONENT OF ANY IMPROVEMENTS, ANY UTILITY OR HVAC SYSTEM
CONTAINED IN ANY IMPROVEMENTS OR THE EXTERIOR OF ANY BUILDING CONSTITUTING A
PART OF ANY IMPROVEMENTS AND THE AGGREGATE COST THEREOF DOES NOT EXCEED THE
ALTERATION THRESHOLD AMOUNT, OR (C) ARE PERFORMED IN CONNECTION WITH THE
RESTORATION OF A PROPERTY AFTER THE OCCURRENCE OF A CASUALTY OR CONDEMNATION IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.  TO THE EXTENT
LENDER’S PRIOR WRITTEN APPROVAL IS REQUIRED PURSUANT TO THIS SECTION 5.1.22,
LENDER SHALL HAVE FIFTEEN (15) BUSINESS DAYS FROM RECEIPT OF WRITTEN REQUEST AND
ANY AND ALL REASONABLY REQUIRED INFORMATION AND DOCUMENTATION RELATING THERETO
IN WHICH TO APPROVE OR DISAPPROVE SUCH REQUEST AND SUCH WRITTEN REQUEST SHALL
STATE THEREON IN BOLD LETTERS OF 14 POINT FONT OR LARGER THAT ACTION IS REQUIRED
BY LENDER.  IF LENDER FAILS TO APPROVE OR DISAPPROVE THE REQUEST WITHIN SUCH
FIFTEEN (15) BUSINESS DAYS, LENDER’S APPROVAL SHALL BE DEEMED GIVEN.  SHOULD
LENDER FAIL TO APPROVE ANY SUCH REQUEST, LENDER SHALL GIVE BORROWERS WRITTEN
NOTICE SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR SUCH DISAPPROVAL.  IN NO
EVENT SHALL LENDER REQUIRE ANY “CONSENT FEE” AS A CONDITION TO ANY REQUIRED
APPROVAL.  IF THE TOTAL UNPAID AMOUNTS DUE AND PAYABLE WITH RESPECT TO
ALTERATIONS TO THE IMPROVEMENTS AT ANY PROPERTY (OTHER THAN SUCH AMOUNTS TO BE
PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) SHALL AT ANY TIME EXCEED THE
ALTERATION THRESHOLD AMOUNT, BORROWERS SHALL PROMPTLY DELIVER TO LENDER AS
SECURITY FOR THE PAYMENT OF SUCH AMOUNTS AND AS ADDITIONAL SECURITY FOR
BORROWERS’ OBLIGATIONS UNDER THE LOAN DOCUMENTS ANY OF THE FOLLOWING: (A) CASH,
(B) U.S. OBLIGATIONS, (C) OTHER SECURITIES HAVING A RATING ACCEPTABLE TO LENDER
AND THAT THE APPLICABLE RATING AGENCIES HAVE CONFIRMED IN WRITING WILL NOT, IN
AND OF ITSELF, RESULT IN A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE THEN
CURRENT RATINGS ASSIGNED TO ANY SECURITIES OR ANY CLASS THEREOF IN CONNECTION
WITH ANY SECURITIZATION, (D) A LETTER OF CREDIT, OR (E) A COMPLETION AND
PERFORMANCE BOND ISSUED BY AN APPROVED BANK.  SUCH SECURITY SHALL BE IN AN
AMOUNT EQUAL TO THE EXCESS OF THE TOTAL UNPAID AMOUNTS WITH RESPECT TO
ALTERATIONS TO THE IMPROVEMENTS ON THE APPLICABLE PROPERTY (OTHER THAN SUCH
AMOUNTS TO BE PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) OVER THE
ALTERATION THRESHOLD AMOUNT AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
LENDER MAY APPLY SUCH SECURITY FROM TIME TO TIME AT THE OPTION OF LENDER TO PAY
FOR SUCH ALTERATIONS.


5.1.22              OPERATION OF THE PROPERTIES.

(A)                                  BORROWERS SHALL CAUSE THE PROPERTIES TO BE
OPERATED, IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH THE APPLICABLE MANAGEMENT
AGREEMENT.  IN THE EVENT THAT ANY MANAGEMENT AGREEMENT EXPIRES OR IS TERMINATED
(WITHOUT LIMITING ANY OBLIGATION OF BORROWERS TO OBTAIN LENDER’S CONSENT TO ANY
TERMINATION OR MODIFICATION OF ANY MANAGEMENT AGREEMENT, IF APPLICABLE, IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT), BORROWERS SHALL
PROMPTLY ENTER INTO A REPLACEMENT MANAGEMENT AGREEMENT WITH THE APPLICABLE
MANAGER OR ANOTHER QUALIFIED MANAGER, AS APPLICABLE.

(B)                                 EACH BORROWER SHALL: (I) PROMPTLY PERFORM
AND/OR OBSERVE, IN ALL MATERIAL RESPECTS, ALL OF THE COVENANTS AND AGREEMENTS
REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE MANAGEMENT AGREEMENT
AND/OR THE SUB-MANAGEMENT AGREEMENT TO WHICH IT IS A PARTY AND DO ALL THINGS
NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER;
(II) PROMPTLY NOTIFY LENDER OF ANY MATERIAL DEFAULT UNDER ITS MANAGEMENT
AGREEMENT AND/OR THE SUB-MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; (III)
PROMPTLY DELIVER TO LENDER A

170


--------------------------------------------------------------------------------


COPY OF EACH FINANCIAL STATEMENT, BUSINESS PLAN, CAPITAL EXPENDITURES PLAN,
NOTICE, REPORT AND ESTIMATE RECEIVED BY IT UNDER ITS MANAGEMENT AGREEMENT AND/OR
THE SUB-MANAGEMENT AGREEMENT; AND (IV) ENFORCE THE PERFORMANCE AND OBSERVANCE OF
ALL OF THE MATERIAL COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED AND/OR
OBSERVED BY THE MANAGER UNDER ITS MANAGEMENT AGREEMENT AND BY SUB-MANAGER UNDER
THE SUB-MANAGEMENT AGREEMENT, IN EACH OF THE FOREGOING INSTANCES, IN A
COMMERCIALLY REASONABLE MANNER.

(C)                                  HOTEL/CASINO BORROWER SHALL AT ALL TIMES
OPERATE AND MAINTAIN (OR CAUSE TO BE OPERATED AND MAINTAINED) THE HOTEL/CASINO
PROPERTY AND THE CASINO COMPONENT AS A HOTEL AND CASINO RESORT IN ACCORDANCE
WITH STANDARDS AT LEAST EQUIVALENT TO THE COMPARABLE HOTEL/CASINOS.  THE THEME
OF THE HOTEL/CASINO PROPERTY AND THE CASINO COMPONENT SHALL NOT BE MATERIALLY
CHANGED WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  HOTEL/CASINO BORROWER SHALL CAUSE THE HOTEL/CASINO
PROPERTY TO BE AT ALL TIMES OPEN FOR BUSINESS AS A HOTEL AND THE CASINO
COMPONENT TO BE OPEN AT ALL TIMES FOR BUSINESS AS A CASINO, OTHER THAN AS
PROVIDED UNDER THE GAMING SUBLEASE, PURSUANT TO LEGAL REQUIREMENTS, TEMPORARY
CLOSURES AS A RESULT OF CASUALTY OR OTHER EVENTS OUTSIDE THE REASONABLE CONTROL
OF BORROWERS.


5.1.23              LIQUOR MANAGEMENT AT HOTEL/CASINO PROPERTY.

(A)                                  UNLESS AND UNTIL HOTEL/CASINO BORROWER HAS
OBTAINED ALL GOVERNMENTAL APPROVALS NECESSARY TO PROVIDE ALL ALCOHOLIC BEVERAGE
SERVICES PROVIDED AT THE HOTEL/CASINO PROPERTY AS OF THE CLOSING DATE,
HOTEL/CASINO BORROWER SHALL CAUSE ALL ALCOHOLIC BEVERAGE SERVICES AT THE
HOTEL/CASINO PROPERTY TO BE MANAGED BY A LIQUOR MANAGER IN ACCORDANCE WITH A
LIQUOR MANAGEMENT AGREEMENT AND BORROWERS SHALL USE COMMERCIALLY REASONABLE BEST
EFFORTS TO CONDUCT AND/OR TO CAUSE TO BE CONDUCTED THE ALCOHOLIC BEVERAGE
SERVICES AT THE HOTEL/CASINO PROPERTY IN SUCH A MANNER SO AS TO MAXIMIZE GROSS
INCOME FROM OPERATIONS AT THE PROPERTIES IN THE AGGREGATE.  IN THE EVENT THAT A
LIQUOR MANAGEMENT AGREEMENT EXPIRES OR IS TERMINATED (WITHOUT LIMITING ANY
OBLIGATION OF HOTEL/CASINO BORROWER TO OBTAIN LENDER’S CONSENT TO ANY
TERMINATION OR MODIFICATION OF ANY LIQUOR MANAGEMENT AGREEMENT, IF APPLICABLE,
IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT), HOTEL/CASINO
BORROWER SHALL PROMPTLY ENTER INTO A REPLACEMENT LIQUOR MANAGEMENT AGREEMENT
WITH THE LIQUOR MANAGER OR ANOTHER QUALIFIED LIQUOR MANAGER, AS APPLICABLE.

(B)                                 HOTEL/CASINO BORROWER SHALL: (I) PROMPTLY
PERFORM AND/OR OBSERVE, IN ALL MATERIAL RESPECTS, ALL OF THE COVENANTS AND
AGREEMENTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE LIQUOR
MANAGEMENT AGREEMENT AND DO ALL THINGS NECESSARY TO PRESERVE AND TO KEEP
UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER; (II) PROMPTLY NOTIFY LENDER OF ANY
MATERIAL DEFAULT UNDER THE LIQUOR MANAGEMENT AGREEMENT OF WHICH IT IS AWARE;
(III) PROMPTLY DELIVER TO LENDER A COPY OF EACH FINANCIAL STATEMENT, BUSINESS
PLAN, CAPITAL EXPENDITURES PLAN, NOTICE, REPORT AND ESTIMATE RECEIVED BY IT
UNDER THE LIQUOR MANAGEMENT AGREEMENT; AND (IV) ENFORCE THE PERFORMANCE AND
OBSERVANCE OF ALL OF THE MATERIAL COVENANTS AND AGREEMENTS REQUIRED TO BE
PERFORMED AND/OR OBSERVED BY THE LIQUOR MANAGER UNDER THE LIQUOR MANAGEMENT
AGREEMENT, IN A COMMERCIALLY REASONABLE MANNER.

(C)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BORROWERS SHALL, AT THE REQUEST OF LENDER,
CAUSE THE LIQUOR MANAGER, IF ONE OF THE

171


--------------------------------------------------------------------------------


BORROWERS OR AN AFFILIATE OF ANY BORROWER, TO CONTINUE TO PERFORM ALL
OBLIGATIONS UNDER THE LIQUOR MANAGEMENT AGREEMENT.  ADDITIONALLY, BORROWERS
SHALL, UPON AND AFTER THE FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR OTHER
SIMILAR TRANSFER OF THE HOTEL/CASINO PROPERTY TO LENDER, ITS DESIGNEE OR NOMINEE
(A “LENDER SUCCESSOR OWNER”), AT THE REQUEST OF LENDER, CAUSE THE LIQUOR
MANAGER, IF ONE OF THE BORROWERS OR AN AFFILIATE OF ANY BORROWER, TO PERFORM ALL
OBLIGATIONS UNDER THE LIQUOR MANAGEMENT AGREEMENT FOR THE BENEFIT OF THE LENDER
SUCCESSOR OWNER AND TO MAINTAIN ALL APPLICABLE OPERATING PERMITS NECESSARY FOR
THE PERFORMANCE THEREOF FOR A PERIOD NOT TO EXCEED FIFTEEN (15) MONTHS AFTER THE
EFFECTIVE DATE OF SUCH TRANSFER TO THE LENDER SUCCESSOR OWNER (WHICH PERIOD
SHALL IN ALL EVENTS TERMINATE UPON LENDER SUCCESSOR OWNER’S APPOINTMENT OF A NEW
LIQUOR MANAGER POSSESSING ALL GOVERNMENTAL APPROVALS NECESSARY TO PROVIDE ALL
ALCOHOLIC BEVERAGE SERVICES AT THE HOTEL/CASINO PROPERTY, SUBJECT TO LIQUOR
MANAGER’S OBLIGATION TO TRANSFER ITS RESPONSIBILITIES UNDER THE LIQUOR
MANAGEMENT AGREEMENT TO SUCH NEW LIQUOR MANAGER AND TO REASONABLY COOPERATE WITH
THE TRANSITION OF THE LIQUOR MANAGEMENT RESPONSIBILITIES FROM LIQUOR MANAGER TO
SUCH NEW LIQUOR MANAGER), EITHER IN ACCORDANCE WITH THE TERMS OF THE LIQUOR
MANAGEMENT AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE OBLIGATION TO DEPOSIT
ALL REVENUE DERIVED FROM LIQUOR SALES INTO AN ACCOUNT DESIGNATED BY THE LENDER
SUCCESSOR OWNER, OR PURSUANT TO A REPLACEMENT LIQUOR SERVICES MANAGEMENT
AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER AND SUCH LIQUOR
MANAGER; PROVIDED THAT (I) THE LENDER SUCCESSOR OWNER SHALL BE OBLIGATED TO PAY
A THEN MARKET RATE LIQUOR MANAGEMENT FEE WHICH IS REASONABLE AND CUSTOMARY FOR
SIMILAR HOTEL AND CASINOS IN LAS VEGAS, NEVADA, AND (II) ALL OTHER TERMS AND
ARRANGEMENTS SHALL BE USUAL AND CUSTOMARY FOR SIMILAR HOTEL AND CASINOS IN LAS
VEGAS, NEVADA.  NOTWITHSTANDING THE FOREGOING, AT ANY TIME AFTER THE
FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR OTHER SIMILAR TRANSFER OF THE
HOTEL/CASINO PROPERTY TO A LENDER SUCCESSOR OWNER, AT THE OPTION OF SUCH LENDER
SUCCESSOR OWNER EXERCISED BY WRITTEN NOTICE TO THE LIQUOR MANAGER, SUCH LENDER
SUCCESSOR OWNER SHALL HAVE THE RIGHT TO TERMINATE THE LIQUOR MANAGEMENT
AGREEMENT WITH ANY LIQUOR MANAGER WITHOUT PENALTY OR TERMINATION FEE AND, IN
CONNECTION WITH THE FOREGOING, LIQUOR MANAGER SHALL TRANSFER ITS
RESPONSIBILITIES THEREUNDER TO A PERSON SELECTED BY SUCH LENDER SUCCESSOR OWNER
IN ITS SOLE DISCRETION.


5.1.24              GAMING OPERATIONS AT THE HOTEL/CASINO PROPERTY.

(A)                                  ALL GAMING OPERATIONS CONDUCTED AT THE
HOTEL/CASINO PROPERTY SHALL AT ALL TIMES BE OPERATED BY A QUALIFIED GAMING
OPERATOR AND BORROWERS SHALL USE COMMERCIALLY REASONABLE BEST EFFORTS TO CONDUCT
AND/OR TO CAUSE TO BE CONDUCTED THE GAMING OPERATIONS IN SUCH A MANNER SO AS TO
MAXIMIZE GROSS INCOME FROM OPERATIONS AT THE PROPERTIES IN THE AGGREGATE. 
LENDER ACKNOWLEDGES AND AGREES THAT, AS OF THE CLOSING DATE, GOLDEN HRC LLC IS A
QUALIFIED GAMING OPERATOR.

(B)                                 HOTEL/CASINO BORROWER ACKNOWLEDGES THAT
UNDER THE GAMING RECOGNITION AGREEMENT, LENDER HAS THE RIGHT (BUT NOT THE
OBLIGATION) TO CURE ANY DEFAULT BY HRHI UNDER THE GAMING SUBLEASE.  IN
FURTHERANCE OF THAT RIGHT, HOTEL/CASINO BORROWER SHALL PROMPTLY EXECUTE,
ACKNOWLEDGE AND DELIVER TO LENDER SUCH INSTRUMENTS AS MAY REASONABLY BE REQUIRED
TO PERMIT LENDER TO SO CURE ANY DEFAULT UNDER THE GAMING SUBLEASE. 
ADDITIONALLY, SUBJECT TO THE GAMING LAWS, HOTEL/CASINO BORROWER IRREVOCABLY
APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT TO DO, IN ITS NAME OR
OTHERWISE, ANY AND ALL ACTS AND TO EXECUTE ANY AND ALL DOCUMENTS THAT ARE
NECESSARY TO PRESERVE ANY RIGHTS OF HOTEL/CASINO BORROWER UNDER OR WITH RESPECT
TO THE HRHI LEASE, THE GAMING SUBLEASE AND/OR THE GAMING RECOGNITION AGREEMENT

172


--------------------------------------------------------------------------------


(AND THE ABOVE POWERS GRANTED TO LENDER ARE COUPLED WITH AN INTEREST AND SHALL
BE IRREVOCABLE) TO THE EXTENT THAT HOTEL/CASINO BORROWER FAILS TO DO ANY OF THE
SAME WITHIN FIVE (5) BUSINESS DAYS FOLLOWING WRITTEN REQUEST BY LENDER.


5.1.25              INTELLECTUAL PROPERTY.

(A)                                  EACH BORROWER SHALL TAKE ALL ACTIONS
REASONABLY NECESSARY TO PROTECT THE IP, SUBJECT TO, AND IN COMPLIANCE WITH,
APPLICABLE IP AGREEMENTS, INCLUDING, WITHOUT LIMITATION, (I) MAINTAINING ALL
REGISTRATIONS AND APPLICATIONS WITH RESPECT TO ANY IP OWNED BY ANY BORROWER,
(II) MAINTAINING AND COMPLYING WITH THE TERMS OF ALL LICENSES NECESSARY FOR THE
USE OF ANY IP LICENSED TO ANY BORROWER, (III) EXPEDITIOUSLY AND DILIGENTLY
SEEKING TO STOP ANY ACTS OF INFRINGEMENT OR UNFAIR COMPETITION WITH RESPECT TO
THE OWNED IP THAT ARE BROUGHT TO ANY BORROWER’S ATTENTION, AND USING
COMMERCIALLY REASONABLE EFFORTS TO CAUSE RANK OR MORTON, AS THE CASE MAY BE, TO
DILIGENTLY SEEK TO STOP ANY ACTS OF INFRINGEMENT OR UNFAIR COMPETITION WITH
RESPECT TO THE LICENSED IP THAT ARE BROUGHT TO ANY BORROWER’S ATTENTION AND
(III) REFRAINING FROM ANY ACT OR OMISSION THAT MIGHT JEOPARDIZE ANY BORROWER’S
ABILITY TO USE ANY OF THE IP.

(B)                                 HOTEL/CASINO BORROWER SHALL OPERATE THE
HOTEL/CASINO PROPERTY AS A “HARD ROCK” HOTEL UNLESS OTHERWISE CONSENTED TO IN
WRITING BY LENDER AND SHALL REFRAIN FROM ANY ACT OR OMISSION, INCLUDING, WITHOUT
LIMITATION, ANY ACT CONTEMPLATED UNDER SECTION 5.1.26 HEREOF, THAT WOULD RESULT
IN, OR WOULD BE REASONABLY LIKELY TO RESULT IN, THE LOSS OF ITS ABILITY TO SO
OPERATE THE HOTEL/CASINO PROPERTY AS A “HARD ROCK” HOTEL.


5.1.26              LICENSING AND SUBLICENSING OF THE IP.

(A)                                  EXCEPT AS SET FORTH IN SECTIONS 5.1.26(B),
(C) AND (D) HEREOF, BORROWERS SHALL NOT LICENSE ANY OF THE OWNED IP OR
SUBLICENSE ANY OF THE LICENSED IP (AN “IP LICENSE”) WITHOUT LENDER’S CONSENT IN
EACH INSTANCE.

(B)                                 NOTWITHSTANDING THE FOREGOING OR ANYTHING
ELSE TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IP
BORROWER SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OF LENDER AND WITHOUT
VIOLATING THE LOAN DOCUMENTS, TO LICENSE OR SUBLICENSE, AS APPLICABLE, THE IP
(OR ANY PORTION THEREOF) (AN “ADJACENT PROPERTY IP LICENSE”) TO ANY SUBSEQUENT
PURCHASER OF ALL OR ANY PORTION OF THE ADJACENT PROPERTY AND ITS SUCCESSORS AND
ASSIGNS, WHETHER OR NOT ANY SUCH SUBSEQUENT PURCHASER, SUCCESSOR OR ASSIGN IS AN
AFFILIATE OF ANY BORROWER OR ANY OTHER RESTRICTED PARTY; PROVIDED THAT ALL OF
THE FOLLOWING CONDITIONS SHALL BE SATISFIED WITH RESPECT TO ANY SUCH ADJACENT
PROPERTY IP LICENSE:

(I)                                     IP BORROWER SHALL HAVE NOTIFIED LENDER
OF SUCH ADJACENT PROPERTY IP LICENSE AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
THE ANTICIPATED DATE OF THE EXECUTION AND DELIVERY THEREOF, WHICH NOTICE SHALL
INCLUDE (A) A COPY OF THE ADJACENT PROPERTY IP LICENSE, AND (B) AN OFFICER’S
CERTIFICATE PROVIDING A CERTIFICATION THAT SUCH ADJACENT PROPERTY IP LICENSE (1)
DOES NOT AND WILL NOT ADVERSELY AFFECT ANY BORROWER’S OWNERSHIP AND/OR OPERATION
OF, OR ANY ACTIVITIES CONDUCTED ON, ITS PROPERTY, (2) DOES NOT AND WILL NOT
MATERIALLY DIMINISH ANY BORROWER’S RIGHTS TO USE ANY OF THE OWNED IP OR LICENSED
IP THAT IS REASONABLY NECESSARY OR DESIRABLE TO OPERATE ITS PROPERTY AS THEN
BEING OPERATED AND AS THEN

173


--------------------------------------------------------------------------------


CONTEMPLATED TO BE OPERATED IN THE FUTURE, AND (3) DOES NOT, AND IS NOT
REASONABLY ANTICIPATED IN THE FUTURE TO, MATERIALLY DIMINISH THE VALUE OF ANY
OWNED IP OR LICENSED IP;

(II)                                  SUCH ADJACENT PROPERTY IP LICENSE SHALL BE
GRANTED AND USED ONLY IN CONNECTION WITH THE OWNERSHIP, DEVELOPMENT AND/OR USE
OF IMPROVEMENTS AND/OR ACTIVITIES ON THE ADJACENT PROPERTY OR ANY PORTION
THEREOF;

(III)                               SUCH ADJACENT PROPERTY IP LICENSE MAY BE
GRANTED (A) WITHOUT CONSIDERATION BEYOND THAT WHICH IS PAID TO ADJACENT BORROWER
IN CONNECTION WITH THE SALE OF THE APPLICABLE PORTION OF THE ADJACENT PROPERTY
AND/OR (B) ON A ROYALTY FREE BASIS; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING, ANY CONSIDERATION AND/OR ROYALTIES THAT IS/ARE PAID TO IP BORROWER IN
CONNECTION WITH SUCH ADJACENT PROPERTY IP LICENSE SHALL CONSTITUTE GROSS INCOME
FROM OPERATIONS FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND SHALL BE DEPOSITED DIRECTLY INTO THE LOCKBOX ACCOUNT WITHIN ONE
(1) BUSINESS DAY FOLLOWING RECEIPT BY IP BORROWER FROM TIME TO TIME;

(IV)                              SUCH ADJACENT PROPERTY IP LICENSE SHALL NOT
VIOLATE OR RESULT IN A VIOLATION OF SECTION 5.1.25(B) HEREOF; AND

(V)                                 SUCH ADJACENT PROPERTY IP LICENSE SHALL NOT
ADVERSELY EFFECT LENDER’S LIENS AND SECURITY INTERESTS IN THE OWNED IP AND
LICENSED IP, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT AND, AT LENDER’S
REQUEST IN ITS SOLE DISCRETION, IP BORROWER SHALL COLLATERALLY ASSIGN TO LENDER
SUCH ADJACENT PROPERTY IP LICENSE PURSUANT TO A SECURITY AGREEMENT REASONABLY
SATISFACTORY TO LENDER AND IP BORROWER IN FORM AND SUBSTANCE.

(C)                                  NOTWITHSTANDING THE FOREGOING OR ANYTHING
ELSE TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IP
BORROWER SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OF LENDER AND WITHOUT
VIOLATING THE LOAN DOCUMENTS, TO LICENSE OR SUBLICENSE, AS APPLICABLE, THE IP
(OR ANY PORTION THEREOF) TO ANY BONAFIDE THIRD PARTY WHO IS NOT AN AFFILIATE OF
ANY BORROWER OR ANY OTHER RESTRICTED PARTY (A “THIRD PARTY IP LICENSE”);
PROVIDED THAT ALL OF THE FOLLOWING CONDITIONS SHALL BE SATISFIED WITH RESPECT TO
ANY SUCH THIRD PARTY IP LICENSE:

(I)                                     IP BORROWER SHALL HAVE NOTIFIED LENDER
OF SUCH PROPOSED THIRD PARTY IP LICENSE AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
THE ANTICIPATED DATE OF THE EXECUTION AND DELIVERY THEREOF, WHICH NOTICE SHALL
INCLUDE (A) A COPY OF THE PROPOSED THIRD PARTY IP LICENSE, AND (B) AN OFFICER’S
CERTIFICATE PROVIDING A CERTIFICATION THAT (1) AS OF THE DATE OF SUCH NOTICE, NO
MONETARY DEFAULT NOR ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
(2) THE PROPOSED LICENSEE OR SUBLICENSEE, AS APPLICABLE, IS A BONAFIDE THIRD
PARTY WHO IS NOT AN AFFILIATE OF ANY BORROWER OR ANY OTHER RESTRICTED PARTY, (3)
THE TOTAL CONSIDERATION PAID AND TO BE PAID UNDER SUCH PROPOSED THIRD PARTY IP
LICENSE, (4) OTHER THAN THE PROPOSED THIRD PARTY IP LICENSE, THERE ARE NO OTHER
WRITTEN OR ORAL AGREEMENTS BETWEEN ANY BORROWER OR ANY OTHER RESTRICTED PARTY OR
ANY AFFILIATE OF ANY THEREOF, ON THE ONE HAND, AND THE PROPOSED LICENSEE OR
SUBLICENSEE, AS APPLICABLE, ON THE OTHER HAND,

174


--------------------------------------------------------------------------------


RELATING TO SUCH PROPOSED THIRD PARTY IP LICENSE OR THE IP COVERED THEREUNDER,
(5) THE PROPOSED THIRD PARTY IP LICENSE DOES NOT AND WILL NOT ADVERSELY AFFECT
ANY BORROWER’S OWNERSHIP AND/OR OPERATION OF, OR ANY ACTIVITIES CONDUCTED ON,
ITS PROPERTY, (6) THE PROPOSED THIRD PARTY IP LICENSE DOES NOT AND WILL NOT
MATERIALLY DIMINISH ANY BORROWER’S RIGHTS TO USE ANY OF THE OWNED IP OR LICENSED
IP THAT IS REASONABLY NECESSARY OR DESIRABLE TO OPERATE ITS PROPERTY AS THEN
BEING OPERATED AND AS THEN CONTEMPLATED TO BE OPERATED IN THE FUTURE, AND (7)
THE PROPOSED THIRD PARTY IP LICENSE DOES NOT, AND IS NOT REASONABLY ANTICIPATED
IN THE FUTURE TO, MATERIALLY DIMINISH THE VALUE OF ANY OWNED IP OR LICENSED IP;

(II)                                  SUCH PROPOSED THIRD PARTY IP LICENSE
SHALL, WITHOUT LIMITATION, (A) BE ON ARM’S-LENGTH, MARKET TERMS, (B) REQUIRE
CASH CONSIDERATION ONLY, (C) PROHIBIT ANY MATERIAL AMENDMENT THEREOF WITHOUT
LENDER’S PRIOR REASONABLE APPROVAL, OTHER THAN ANY AMENDMENT THAT DOES NOT
VIOLATE ANY OF THE REQUIREMENTS OF THIS SECTION 5.1.26(C)(II), (D) PROHIBIT THE
ASSIGNMENT OR SUB-LICENSING THEREOF WITHOUT LENDER’S PRIOR REASONABLE APPROVAL,
OTHER THAN AN ASSIGNMENT TO A BONAFIDE THIRD PARTY WHO IS NOT AN AFFILIATE OF
ANY BORROWER OR ANY OTHER RESTRICTED PARTY, AND (E) REQUIRE THE PROPOSED
LICENSEE OR SUBLICENSEE, AS APPLICABLE, TO DEPOSIT ALL CONSIDERATION PAYABLE
THEREUNDER OR OTHERWISE IN CONNECTION THEREWITH FROM TIME TO TIME DIRECTLY INTO
THE LOCKBOX ACCOUNT;

(III)                               ALL CONSIDERATION AND/OR ROYALTIES THAT
IS/ARE PAID UNDER OR OTHERWISE IN CONNECTION WITH SUCH THIRD PARTY IP LICENSE
SHALL CONSTITUTE GROSS INCOME FROM OPERATIONS FOR ALL PURPOSES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND, IF NOTWITHSTANDING THE PROVISIONS OF
THE FOREGOING SECTION 5.1.26(C)(II)(E) HEREOF, ANY BORROWER SHALL RECEIVE ANY
SUCH CONSIDERATION AND/OR ROYALTIES, THE SAME SHALL BE DEPOSITED DIRECTLY IN THE
LOCKBOX ACCOUNT WITHIN ONE (1) BUSINESS DAY FOLLOWING RECEIPT BY ANY BORROWER
FROM TIME TO TIME;

(IV)                              SUCH THIRD PARTY IP LICENSE SHALL NOT VIOLATE
OR RESULT IN A VIOLATION OF SECTION 5.1.25(B) HEREOF;

(V)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SUCH THIRD PARTY IP LICENSE SHALL IN NO EVENT PROHIBIT OR LIMIT IN
ANY MANNER THE USE OF THE “HARD ROCK” NAME IN CONNECTION WITH THE OPERATION OF
THE HOTEL/CASINO PROPERTY OR ANY OTHER PROPERTY;

(VI)                              SUCH THIRD PARTY IP LICENSE SHALL NOT
ADVERSELY EFFECT LENDER’S LIENS AND SECURITY INTERESTS IN THE OWNED IP AND
LICENSED IP, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT AND, AT LENDER’S
REQUEST IN ITS SOLE DISCRETION, IP BORROWER SHALL COLLATERALLY ASSIGN TO LENDER
SUCH THIRD PARTY IP LICENSE PURSUANT TO A SECURITY AGREEMENT REASONABLY
SATISFACTORY TO LENDER AND IP BORROWER IN FORM AND SUBSTANCE; AND

(VII)                           ON THE DATE OF THE FULL EXECUTION AND DELIVERY
OF SUCH THIRD PARTY IP LICENSE, NO MONETARY DEFAULT NOR ANY EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.

175


--------------------------------------------------------------------------------


(D)                                 NOTWITHSTANDING THE FOREGOING OR ANYTHING
ELSE TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IP
BORROWER SHALL HAVE THE RIGHT TO LICENSE OR SUBLICENSE, AS APPLICABLE, THE IP
(OR ANY PORTION THEREOF) TO AN AFFILIATE OF ANY BORROWER OR ANY OTHER RESTRICTED
PARTY (AN “AFFILIATE IP LICENSE”); PROVIDED THAT (I) ALL OF THE CONDITIONS SET
FORTH IN SECTION 5.1.26(C) HEREOF SHALL BE SATISFIED WITH RESPECT TO ANY SUCH
AFFILIATE IP LICENSE, OTHER THAN THE CONDITION SET FORTH IN SECTION
5.1.26(C)(I)(2) HEREOF, AND (II) SUCH AFFILIATE IP LICENSE SHALL HAVE BEEN
APPROVED IN WRITING BY LENDER, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD.

(E)                                  WITH RESPECT TO ANY IP LICENSE, ADJACENT
PROPERTY IP LICENSE, THIRD PARTY IP LICENSE OR AFFILIATE IP LICENSE PERMITTED
HEREUNDER, UPON SATISFACTION OF SUCH CONDITIONS AS LENDER SHALL IMPOSE WITH
RESPECT TO ITS CONSENT TO ANY IP LICENSE, OR UPON SATISFACTION OF THE CONDITIONS
SET FORTH IN SECTION 5.1.26(B) HEREOF WITH RESPECT TO ANY ADJACENT PROPERTY IP
LICENSE, OR UPON SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 5.1.26(C)
HEREOF WITH RESPECT TO ANY THIRD PARTY IP LICENSE, OR UPON SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 5.1.26(D) HEREOF WITH RESPECT TO ANY AFFILIATE
IP LICENSE, LENDER, AT THE SOLE COST AND EXPENSE OF BORROWERS, SHALL EXECUTE AND
DELIVER TO BORROWERS (FOR THE BENEFIT OF THE LICENSEE OR SUBLICENSEE, AS
APPLICABLE, UNDER SUCH IP LICENSE, ADJACENT PROPERTY IP LICENSE, THIRD PARTY IP
LICENSE OR AFFILIATE IP LICENSE, AS APPLICABLE), PROVIDED THAT BORROWERS CAUSE
THE APPLICABLE LICENSEE OR SUBLICENSEE, AS APPLICABLE, TO ALSO EXECUTE AND
DELIVER, A CUSTOMARY AND MUTUALLY ACCEPTABLE NON-DISTURBANCE AND ATTORNMENT
AGREEMENT AS REASONABLY REQUESTED BY IP BORROWER.

Section 5.2                                   Negative Covenants.  From the date
hereof until payment and performance in full of all obligations of Borrowers
under the Loan Documents or the earlier release of the Lien of the Mortgage in
accordance with the terms of this Agreement and the other Loan Documents, each
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:


5.2.1                     OPERATION OF THE PROPERTIES; LIQUOR MANAGEMENT.

(A)                                  BORROWERS SHALL NOT, WITHOUT LENDER’S PRIOR
CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED): (I) SUBJECT TO SECTION 9.5.1 HEREOF, SURRENDER, TERMINATE OR CANCEL
ANY MANAGEMENT AGREEMENT; PROVIDED, THAT BORROWERS MAY, WITHOUT LENDER’S
CONSENT, REPLACE ANY MANAGER SO LONG AS THE REPLACEMENT MANAGER IS A QUALIFIED
MANAGER PURSUANT TO A REPLACEMENT MANAGEMENT AGREEMENT; (II) REDUCE OR CONSENT
TO THE REDUCTION OF THE TERM OF ANY MANAGEMENT AGREEMENT; (III) INCREASE OR
CONSENT TO THE INCREASE OF THE AMOUNT OF ANY CHARGES OR FEES UNDER ANY
MANAGEMENT AGREEMENT; OR (IV) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR
AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, ANY MANAGEMENT
AGREEMENT IN ANY MATERIAL RESPECT.  NOTWITHSTANDING THE FOREGOING, BORROWERS MAY
TERMINATE THE SUB-MANAGEMENT AGREEMENT WITHOUT THE CONSENT OF LENDER SO LONG AS
EITHER (A) THE IMPROVEMENTS ON THE ADJACENT PROPERTY ARE AND ARE INTENDED TO
REMAIN COMPLETELY VACANT OR ARE DEMOLISHED, OR (B) A MANAGER UNDER A MANAGEMENT
AGREEMENT IS OBLIGATED TO PERFORM THE DUTIES THAT WERE DELEGATED TO SUB-MANAGER
UNDER THE SUB-MANAGEMENT AGREEMENT.

(B)                                 FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BORROWERS SHALL NOT EXERCISE ANY RIGHTS,
MAKE ANY DECISIONS, GRANT ANY APPROVALS OR

176


--------------------------------------------------------------------------------


OTHERWISE TAKE ANY ACTION UNDER ANY MANAGEMENT AGREEMENT OR THE SUB-MANAGEMENT
AGREEMENT WITHOUT THE PRIOR CONSENT OF LENDER, WHICH CONSENT MAY BE WITHHELD IN
LENDER’S SOLE DISCRETION.

(C)                                  HOTEL/CASINO BORROWER SHALL NOT, WITHOUT
LENDER’S PRIOR CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED): (I) SUBJECT TO SECTION 9.5.2 HEREOF, SURRENDER,
TERMINATE OR CANCEL ANY LIQUOR MANAGEMENT AGREEMENT; PROVIDED, THAT HOTEL/CASINO
BORROWER MAY, WITHOUT LENDER’S CONSENT, REPLACE THE LIQUOR MANAGER SO LONG AS
THE REPLACEMENT LIQUOR MANAGER IS A QUALIFIED LIQUOR MANAGER PURSUANT TO A
REPLACEMENT LIQUOR MANAGEMENT AGREEMENT; (II) REDUCE OR CONSENT TO THE REDUCTION
OF THE TERM OF THE LIQUOR MANAGEMENT AGREEMENT; (III) INCREASE OR CONSENT TO THE
INCREASE OF THE AMOUNT OF ANY CHARGES OR FEES UNDER THE LIQUOR MANAGEMENT
AGREEMENT; OR (IV) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND, OR
WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, ANY LIQUOR MANAGEMENT
AGREEMENT IN ANY MATERIAL RESPECT.

(D)                                 FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, HOTEL/CASINO BORROWER SHALL NOT EXERCISE ANY
RIGHTS, MAKE ANY DECISIONS, GRANT ANY APPROVALS OR OTHERWISE TAKE ANY ACTION
UNDER THE LIQUOR MANAGEMENT AGREEMENT WITHOUT THE PRIOR CONSENT OF LENDER, WHICH
CONSENT MAY BE WITHHELD IN LENDER’S SOLE DISCRETION.


5.2.2                     LIENS.  NO BORROWER SHALL CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY LIEN ON ANY PORTION OF ANY PROPERTY OR THE IP OR KNOWINGLY
PERMIT ANY SUCH ACTION TO BE TAKEN, EXCEPT: (I) PERMITTED ENCUMBRANCES AND
PERMITTED IP ENCUMBRANCES; (II) LIENS CREATED BY OR PERMITTED PURSUANT TO THE
LOAN DOCUMENTS; AND (III) LIENS FOR TAXES OR OTHER CHARGES NOT YET DELINQUENT.


5.2.3                     DISSOLUTION.  NO BORROWER SHALL (A) ENGAGE IN ANY
DISSOLUTION, LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER
BUSINESS ENTITY, (B) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE
OWNERSHIP AND OPERATION OF ITS PROPERTY OR THE IP, (C) TRANSFER, LEASE OR SELL,
IN ONE TRANSACTION OR ANY COMBINATION OF TRANSACTIONS, THE ASSETS OR ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF SUCH BORROWER EXCEPT TO THE
EXTENT PERMITTED BY THE LOAN DOCUMENTS, OR (D) MODIFY, AMEND, WAIVE OR TERMINATE
(I) ITS ORGANIZATIONAL DOCUMENTS IN ANY MATERIAL RESPECT OR IN ANY RESPECT WITH
REGARD TO THE PROVISIONS CONCERNING ANY BORROWER’S STATUS AS A SPECIAL PURPOSE
ENTITY, OR (II) ITS QUALIFICATION AND GOOD STANDING IN ANY JURISDICTION, IN EACH
CASE, WITHOUT OBTAINING THE PRIOR CONSENT OF LENDER.


5.2.4                     CHANGE IN BUSINESS.  NO BORROWER SHALL ENTER INTO ANY
LINE OF BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF ITS PROPERTY OR THE
IP, OR MAKE ANY MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS
OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN A MATERIAL
MANNER IN ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS.


5.2.5                     DEBT CANCELLATION.  NO BORROWER SHALL CANCEL OR
OTHERWISE FORGIVE OR RELEASE ANY MATERIAL CLAIM OR DEBT (OTHER THAN TERMINATION
OF LEASES IN ACCORDANCE HEREWITH) OWED TO SUCH BORROWER BY ANY PERSON, EXCEPT
FOR ADEQUATE CONSIDERATION AND IN THE ORDINARY COURSE OF SUCH BORROWER’S
BUSINESS.


5.2.6                     ZONING.  NO BORROWER SHALL INITIATE OR CONSENT TO ANY
ZONING RECLASSIFICATION OF ANY PORTION OF ANY PROPERTY OR SEEK ANY VARIANCE
UNDER ANY EXISTING ZONING

177


--------------------------------------------------------------------------------



ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF ANY PROPERTY IN ANY MANNER
THAT COULD RESULT IN SUCH USE BECOMING A NON-CONFORMING USE UNDER ANY ZONING
ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR REGULATION, IN EACH
CASE, WITHOUT THE PRIOR CONSENT OF LENDER NOT TO BE UNREASONABLY WITHHELD.


5.2.7                     REMOVAL OF FF&E.  EXCEPT IN THE ORDINARY COURSE OF
BUSINESS, NO BORROWER SHALL REMOVE OR TRANSFER ANY MATERIAL ARTICLE OF FF&E OR
OTHER PERSONAL PROPERTY OWNED BY ANY BORROWER USED IN THE OPERATION OF ANY
PROPERTY UNLESS THE SAME IS REPLACED WITH SUBSTANTIALLY SIMILAR FF&E OR IS
OBSOLETE, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER IN EACH INSTANCE, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  TO THE
EXTENT LENDER’S PRIOR WRITTEN APPROVAL IS REQUIRED PURSUANT TO THIS SECTION
5.2.7, LENDER SHALL ENDEAVOR TO RESPOND TO A REQUEST FOR LENDER’S APPROVAL
WITHIN FIVE (5) BUSINESS DAYS AFTER BORROWERS’ WRITTEN REQUEST THEREFOR,
DELIVERED TOGETHER WITH ANY DOCUMENTS OR INFORMATION REQUIRED TO BE PROVIDED BY
BORROWERS HEREUNDER IN CONNECTION WITH LENDER’S REVIEW OF THE PROPOSED ACTION OR
MATTER.  LENDER’S APPROVAL OF ANY ACTION OR MATTER REQUIRING LENDER’S CONSENT
UNDER THIS SECTION 5.2.7 SHALL BE DEEMED TO HAVE BEEN GIVEN IF (I) A REQUEST FOR
APPROVAL, TOGETHER WITH ANY DOCUMENTS OR INFORMATION REQUIRED TO BE PROVIDED BY
BORROWERS HEREUNDER IN CONNECTION WITH LENDER’S REVIEW OF THE PROPOSED ACTION OR
MATTER, IS SUBMITTED TO LENDER WITH A REQUEST FOR APPROVAL SET FORTH IN A
WRITTEN NOTICE THAT STATES CLEARLY (IN 14-POINT TYPE OR LARGER): “THIS IS A
REQUEST FOR APPROVAL AND IF LENDER DOES NOT RESPOND TO OR EXPRESSLY DENY THIS
REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS DAYS, BORROWERS MAY
DELIVER A DEEMED APPROVAL NOTICE”, AND LENDER DOES NOT RESPOND BY APPROVING SUCH
PROPOSED ACTION OR MATTER OR STATING IN REASONABLE DETAIL ITS OBJECTIONS TO SUCH
PROPOSED ACTION OR MATTER WITHIN FIVE (5) BUSINESS DAYS OF LENDER’S RECEIPT
THEREOF, AND (II) AFTER LENDER’S FAILURE TO RESPOND TO THE INITIAL REQUEST FOR
APPROVAL OF SUCH PROPOSED ACTION OR MATTER WITHIN THE TIME PERIOD SET FORTH IN
THE FOREGOING CLAUSE (I), BORROWERS SHALL RE-SUBMIT SUCH REQUEST TO LENDER IN A
WRITTEN NOTICE THAT STATES CLEARLY (IN 14-POINT TYPE OR LARGER): “THIS IS A
REQUEST FOR APPROVAL.  APPROVAL WILL BE DEEMED GIVEN IF LENDER DOES NOT RESPOND
WITHIN FIVE (5) BUSINESS DAYS”, AND LENDER DOES NOT RESPOND TO SUCH SECOND
SUBMISSION BY APPROVING SUCH PROPOSED ACTION OR MATTER OR STATING IN REASONABLE
DETAIL ITS OBJECTION THERETO WITHIN FIVE (5) BUSINESS DAYS OF LENDER’S RECEIPT
OF SUCH SECOND SUBMISSION.


5.2.8                     PRINCIPAL PLACE OF BUSINESS AND ORGANIZATION.  NO
BORROWER SHALL CHANGE ITS PRINCIPAL PLACE OF BUSINESS SET FORTH IN THE
INTRODUCTORY PARAGRAPH OF THIS AGREEMENT WITHOUT FIRST GIVING LENDER THIRTY (30)
DAYS PRIOR NOTICE.  NO BORROWER SHALL CHANGE THE PLACE OF ITS ORGANIZATION AS
SET FORTH IN SECTION 4.1.28 HEREOF WITHOUT THE CONSENT OF LENDER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  UPON LENDER’S REQUEST, BORROWERS SHALL
EXECUTE AND DELIVER ADDITIONAL FINANCING STATEMENTS, SECURITY AGREEMENTS AND
OTHER INSTRUMENTS WHICH MAY BE NECESSARY TO EFFECTIVELY EVIDENCE OR PERFECT
LENDER’S SECURITY INTEREST IN THE PROPERTIES AND/OR THE IP AS A RESULT OF SUCH
CHANGE OF PRINCIPAL PLACE OF BUSINESS OR PLACE OF ORGANIZATION.


5.2.9                     ERISA.  (A) ASSUMING THAT LENDER IS NOT, AND IS NOT
LENDING THE ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
ERISA, NO BORROWER SHALL ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN

178


--------------------------------------------------------------------------------



DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS
EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.

(B)                                 EACH BORROWER SHALL DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REQUESTED BY LENDER IN ITS REASONABLE DISCRETION, THAT (I) SUCH
BORROWER IS NOT AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA,
WHICH IS SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE
MEANING OF SECTION 3(32) OF ERISA; (II) NONE OF THE ASSETS OF SUCH BORROWER
CONSTITUTE “PLAN ASSETS” WITHIN THE MEANING OF SECTION 3(3) OF ERISA FOR
PURPOSES OF ANY STATE LAW PROVISIONS REGULATING INVESTMENTS OF, OR FIDUCIARY
OBLIGATIONS WITH RESPECT TO, GOVERNMENTAL PLANS; AND (III) ONE OR MORE OF THE
FOLLOWING CIRCUMSTANCES IS TRUE:

(A)                              EQUITY INTERESTS IN SUCH BORROWER ARE PUBLICLY
OFFERED SECURITIES, WITHIN THE MEANING OF 29 C.F.R. §2510.3 101(B)(2);

(B)                                LESS THAN TWENTY FIVE PERCENT (25%) OF EACH
OUTSTANDING CLASS OF EQUITY INTERESTS IN SUCH BORROWER IS HELD BY “BENEFIT PLAN
INVESTORS” WITHIN THE MEANING OF 29 C.F.R. §2510.3 101(F)(2); OR

(C)                                SUCH BORROWER QUALIFIES AS AN “OPERATING
COMPANY”, A “VENTURE CAPITAL OPERATING COMPANY” OR A “REAL ESTATE OPERATING
COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3 101(C), (D) OR (E).


5.2.10              TRANSFERS.  (A) BORROWERS ACKNOWLEDGE THAT LENDER HAS
EXAMINED AND RELIED ON THE EXPERIENCE OF BORROWERS AND THEIR GENERAL PARTNERS,
MEMBERS, PRINCIPALS AND (IF ANY BORROWER IS A TRUST) BENEFICIAL OWNERS, AS
APPLICABLE, IN OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTIES AND IN
OWNING INTELLECTUAL PROPERTY SUCH AS THE IP, IN AGREEING TO MAKE THE LOAN, AND
WILL CONTINUE TO RELY ON BORROWERS’ OWNERSHIP OF THE PROPERTIES AND THE IP AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTIES AND THE IP AS SECURITY FOR
REPAYMENT OF THE DEBT AND THE PERFORMANCE OF THE OBLIGATIONS CONTAINED IN THE
LOAN DOCUMENTS.  BORROWERS ACKNOWLEDGE THAT LENDER HAS A VALID INTEREST IN
MAINTAINING THE VALUE OF THE PROPERTIES AND THE IP SO AS TO ENSURE THAT, SHOULD
BORROWERS DEFAULT IN THE REPAYMENT OF THE DEBT OR THE PERFORMANCE OF THE
OBLIGATIONS CONTAINED IN THE LOAN DOCUMENTS, LENDER CAN RECOVER THE DEBT BY A
SALE OF THE PROPERTIES AND THE IP.

Without the prior consent of Lender and except to the extent otherwise set forth
in this Section 5.2.10, Borrowers shall not, and shall not permit any Transfer
Restricted Party to, (i) sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, license, grant options with respect to, or otherwise transfer or
dispose of (directly or indirectly, voluntarily or involuntarily, by operation
of law or otherwise, and whether or not for consideration or of record) any
Property or any part thereof or any legal or beneficial interest therein or any
IP or any part thereof or any legal or beneficial interest therein, or (ii)
permit a Sale or Pledge of any interest in any Transfer Restricted Party (any of
the actions in the foregoing clauses (i) or (ii), a “Transfer”), other than,
notwithstanding anything to the contrary contained in this Section 5.2.10, (A)
pursuant to Leases of space in the Improvements to tenants in accordance with
the provisions of Section 5.1.20 hereof, including, without limitation, the HRHI
Lease, (B) any Release Parcel Sale, any Adjacent Parcel Sale or an IP Sale, in
each instance in accordance with the applicable provisions of

179


--------------------------------------------------------------------------------


Section 2.5 hereof, (C) a conveyance of the Deeded Adjacent Property as
contemplated by Section 3.2(u) hereof, (D) any IP License or Adjacent Property
IP License granted in accordance with the provisions of Section 5.1.26 hereof,
(E) Permitted Encumbrances and Permitted IP Encumbrances, and (F) the issuance
of new stock in, the merger or consolidation of, and/or the Sale or Pledge of
the stock in, any Publicly Traded Entity who owns a direct or indirect ownership
interest in any Transfer Restricted Party; provided, however, that in the case
of each of the foregoing clauses (A) – (F), such Transfer shall only be
permitted hereunder if it does not violate any Legal Requirements, including
specifically, but without limitation, any Gaming Laws.

(B)                                 A TRANSFER SHALL INCLUDE, BUT NOT BE LIMITED
TO, (I) AN INSTALLMENT SALES AGREEMENT WHEREIN ANY BORROWER AGREES TO SELL A
PROPERTY OR ANY PART THEREOF OR THE IP OR ANY PART THEREOF FOR A PRICE TO BE
PAID IN INSTALLMENTS; (II) AN AGREEMENT BY ANY BORROWER LEASING ALL OR A
SUBSTANTIAL PART OF A PROPERTY FOR OTHER THAN ACTUAL OCCUPANCY BY A SPACE TENANT
THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR THE GRANT OF A
SECURITY INTEREST IN, ANY BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ANY
LEASES OR ANY RENTS; (III) IF A TRANSFER RESTRICTED PARTY IS A CORPORATION, ANY
MERGER, CONSOLIDATION OR SALE OR PLEDGE OF SUCH CORPORATION’S STOCK OR THE
CREATION OR ISSUANCE OF NEW STOCK; (IV) IF A TRANSFER RESTRICTED PARTY IS A
LIMITED OR GENERAL PARTNERSHIP OR JOINT VENTURE, ANY MERGER OR CONSOLIDATION OR
THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A GENERAL PARTNER OR THE SALE OR
PLEDGE OF THE GENERAL PARTNERSHIP INTEREST OF ANY GENERAL PARTNER OR ANY PROFITS
OR PROCEEDS RELATING TO SUCH PARTNERSHIP INTEREST, OR THE SALE OR PLEDGE OF
LIMITED PARTNERSHIP INTERESTS OR ANY PROFITS OR PROCEEDS RELATING TO SUCH
LIMITED PARTNERSHIP INTEREST OR THE CREATION OR ISSUANCE OF NEW LIMITED
PARTNERSHIP INTERESTS; (V) IF A TRANSFER RESTRICTED PARTY IS A LIMITED LIABILITY
COMPANY, ANY MERGER OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR
ADDITION OF A MANAGING MEMBER OR NON-MEMBER MANAGER (OR IF NO MANAGING MEMBER,
ANY MEMBER) OR THE SALE OR PLEDGE OF THE MEMBERSHIP INTEREST OF A MANAGING
MEMBER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR ANY PROFITS OR PROCEEDS
RELATING TO SUCH MEMBERSHIP INTEREST, OR THE SALE OR PLEDGE OF NON-MANAGING
MEMBERSHIP INTERESTS OR THE CREATION OR ISSUANCE OF NEW NON-MANAGING MEMBERSHIP
INTERESTS; (VI) IF A TRANSFER RESTRICTED PARTY IS A TRUST OR NOMINEE TRUST, ANY
MERGER, CONSOLIDATION OR THE SALE OR PLEDGE OF THE LEGAL OR BENEFICIAL INTEREST
IN A TRANSFER RESTRICTED PARTY OR THE CREATION OR ISSUANCE OF NEW LEGAL OR
BENEFICIAL INTERESTS; OR (VII) THE REMOVAL OR THE RESIGNATION OF ANY MANAGER
(INCLUDING, WITHOUT LIMITATION, AN AFFILIATED MANAGER) OTHER THAN IN ACCORDANCE
WITH SECTION 5.1.22 HEREOF.

(C)                                  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 5.2.10, SO LONG AS THE FOLLOWING TRANSFERS DO NOT VIOLATE ANY LEGAL
REQUIREMENTS IN ANY INSTANCE, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION,
ANY GAMING LAWS, OR CAUSE OR OTHERWISE RESULT IN THE SUSPENSION, TERMINATION
AND/OR REVOCATION OF ANY GAMING LICENSE, THE HRHI LEASE, THE GAMING SUBLEASE OR
THE CASINO COMPONENT LEASE, AS APPLICABLE, THE FOLLOWING TRANSFERS MAY OCCUR
WITHOUT THE CONSENT OF LENDER OR THE PAYMENT OF ANY TRANSFER OR OTHER FEE:

(A)                              THE TRANSFER OF ANY DIRECT OR INDIRECT INTEREST
IN ANY TRANSFER RESTRICTED PARTY, PROVIDED THAT (1) NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, (2) (Y) ONE OR BOTH GUARANTORS CONTINUE TO CONTROL,
DIRECTLY OR INDIRECTLY, EACH BORROWER AND HRHI, AND (Z) ONE OR BOTH GUARANTORS
OWN, DIRECTLY OR INDIRECTLY, AT LEAST A FIFTY-ONE PERCENT (51%) ECONOMIC
INTEREST IN EACH BORROWER AND IN HRHI, (3) LENDER

180


--------------------------------------------------------------------------------


RECEIVES (Y) AT LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE OF ANY SUCH VOLUNTARY
TRANSFER AND COPIES OF THE DOCUMENTS TRANSFERRING SUCH INTEREST, OR (Z) WRITTEN
NOTICE OF ANY SUCH INVOLUNTARY TRANSFER AND COPIES OF THE DOCUMENTS TRANSFERRING
SUCH INTEREST WITHIN THIRTY (30) DAYS FOLLOWING SUCH INVOLUNTARY TRANSFER, (4)
IF AFTER SUCH TRANSFER ANY PERSON AND ITS AFFILIATES COLLECTIVELY WOULD OWN MORE
THAN FORTY-NINE (49%) IN THE AGGREGATE OF THE DIRECT AND/OR INDIRECT INTERESTS
OF ANY BORROWER AND AS OF THE CLOSING DATE SUCH PERSON AND ITS AFFILIATES
COLLECTIVELY OWNED FORTY-NINE PERCENT (49%) OR LESS IN THE AGGREGATE OF THE
DIRECT AND/OR INDIRECT INTERESTS OF ANY BORROWER, LENDER SHALL HAVE RECEIVED,
PRIOR TO SUCH TRANSFER, AN ADDITIONAL INSOLVENCY OPINION REASONABLY SATISFACTORY
TO LENDER AND THE RATING AGENCIES AND, IF A SECURITIZATION HAS OCCURRED, A
CONFIRMATION IN WRITING FROM THE RATING AGENCIES TO THE EFFECT THAT SUCH
TRANSFER WILL NOT RESULT IN A RE-QUALIFICATION, REDUCTION OR WITHDRAWAL OF THE
THEN CURRENT RATING ASSIGNED TO THE SECURITIES OR ANY CLASS THEREOF IN ANY
APPLICABLE SECURITIZATION, AND (5) BORROWERS DELIVER TO LENDER A COPY OF ANY
CONSENTS OR APPROVALS REQUIRED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING
SPECIFICALLY, BUT WITHOUT LIMITATION, ANY GAMING AUTHORITY, IN CONNECTION WITH
SUCH TRANSFER;

(B)                                THE TRANSFER OF ANY DIRECT OR INDIRECT
INTEREST IN ANY TRANSFER RESTRICTED PARTY TO ANY OTHER PERSON WHO IS, AS OF THE
CLOSING DATE, A HOLDER OF ANY DIRECT OR INDIRECT INTEREST IN ANY TRANSFER
RESTRICTED PARTY, PROVIDED THAT (1) NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (2) (Y) ONE OR BOTH GUARANTORS CONTINUE TO CONTROL, DIRECTLY OR
INDIRECTLY, EACH BORROWER AND HRHI, AND (Z) ONE OR BOTH GUARANTORS OWN, DIRECTLY
OR INDIRECTLY, AT LEAST A FIFTY-ONE PERCENT (51%) ECONOMIC INTEREST IN EACH
BORROWER AND IN HRHI, (3) LENDER RECEIVES (Y) AT LEAST TEN (10) DAYS PRIOR
WRITTEN NOTICE OF ANY SUCH VOLUNTARY TRANSFER AND COPIES OF THE DOCUMENTS
TRANSFERRING SUCH INTEREST, OR (Z) WRITTEN NOTICE OF ANY SUCH INVOLUNTARY
TRANSFER AND COPIES OF THE DOCUMENTS TRANSFERRING SUCH INTEREST WITHIN THIRTY
(30) DAYS FOLLOWING SUCH INVOLUNTARY TRANSFER, AND (4) BORROWERS DELIVER TO
LENDER A COPY OF ANY CONSENTS OR APPROVALS REQUIRED BY ANY GOVERNMENTAL
AUTHORITY, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY GAMING AUTHORITY,
IN CONNECTION WITH SUCH TRANSFER;

(C)                                THE TRANSFER OF ANY DIRECT OR INDIRECT
INTEREST IN ANY TRANSFER RESTRICTED PARTY BY INHERITANCE, DEVISE, BEQUEST OR
OPERATION OF LAW UPON THE DEATH OF A NATURAL PERSON WHO OWNED SUCH INTEREST,
PROVIDED THAT (1) SUCH TRANSFER IS TO A NON-MINOR MEMBER OF THE IMMEDIATE FAMILY
OF THE DECEASED HOLDER OF SUCH INTEREST OR A TRUST ESTABLISHED FOR THE BENEFIT
OF ONE OR MORE MEMBERS OF THE IMMEDIATE FAMILY OF THE DECEASED HOLDER OF SUCH
INTEREST, (2) (Y) ONE OR BOTH GUARANTORS CONTINUE TO CONTROL, DIRECTLY OR
INDIRECTLY, EACH BORROWER AND HRHI, AND (Z) ONE OR BOTH GUARANTORS OWN, DIRECTLY
OR INDIRECTLY, AT LEAST A FIFTY-ONE PERCENT (51%) ECONOMIC INTEREST IN EACH
BORROWER AND IN HRHI, (3) SUCH TRANSFER SHALL

181


--------------------------------------------------------------------------------


NOT RESULT IN A CHANGE OF CONTROL OF THE DAY-TO-DAY OPERATIONS OF ANY OF THE
PROPERTIES, (4) LENDER RECEIVES WRITTEN NOTICE OF SUCH TRANSFER AND COPIES OF
THE DOCUMENTS TRANSFERRING SUCH INTEREST NOT LATER THAN THIRTY (30) DAYS
FOLLOWING SUCH TRANSFER, (5) THE LEGAL AND FINANCIAL STRUCTURE OF EACH BORROWER
AND THE OTHER TRANSFER RESTRICTED PARTIES, AND THE SINGLE PURPOSE NATURE AND
BANKRUPTCY REMOTENESS OF EACH BORROWER AND THE OTHER TRANSFER RESTRICTED
PARTIES, AFTER SUCH TRANSFER SHALL SATISFY THE APPLICABLE PROVISIONS OF THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, SECTION 4.1.30 HEREOF, (6) IF AFTER
SUCH TRANSFER ANY PERSON AND ITS AFFILIATES WOULD COLLECTIVELY OWN MORE THAN
FORTY-NINE (49%) IN THE AGGREGATE OF THE DIRECT AND/OR INDIRECT INTERESTS OF ANY
BORROWER AND AS OF THE CLOSING DATE SUCH PERSON AND ITS AFFILIATES COLLECTIVELY
OWNED FORTY-NINE PERCENT (49%) OR LESS IN THE AGGREGATE OF THE DIRECT AND/OR
INDIRECT INTERESTS OF ANY BORROWER, LENDER SHALL HAVE RECEIVED AN ADDITIONAL
INSOLVENCY OPINION REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES
AND, IF A SECURITIZATION HAS OCCURRED, A CONFIRMATION IN WRITING FROM THE RATING
AGENCIES TO THE EFFECT THAT SUCH TRANSFER WILL NOT RESULT IN A RE-QUALIFICATION,
REDUCTION OR WITHDRAWAL OF THE THEN CURRENT RATING ASSIGNED TO THE SECURITIES OR
ANY CLASS THEREOF IN ANY APPLICABLE SECURITIZATION, AND (7) BORROWERS DELIVER TO
LENDER A COPY OF ANY CONSENTS OR APPROVALS REQUIRED BY ANY GOVERNMENTAL
AUTHORITY, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY GAMING AUTHORITY,
IN CONNECTION WITH SUCH TRANSFER; AND

(D)                               (1) THE MERGER OR CONSOLIDATION OF ANY
GUARANTOR OR ANY CONSTITUENT MEMBER OF ANY GUARANTOR WITH OR INTO ANY OTHER
PERSON, (2) THE SALE OF ANY GUARANTOR OR SUBSTANTIALLY ALL OF ANY GUARANTOR’S
ASSETS TO ANY OTHER PERSON, OR (3) THE ISSUANCE OF NEW STOCK OR LIMITED
PARTNERSHIP OR MEMBERSHIP INTERESTS IN, AND/OR THE SALE OR PLEDGE OF STOCK,
LIMITED PARTNERSHIP OR MEMBERSHIP INTERESTS IN, ANY GUARANTOR OR ANY CONSTITUENT
MEMBER THEREOF (ANY OF THE OCCURRENCES IN THE FOREGOING CLAUSES (1), (2) OR (3),
A “GUARANTOR TRANSFER”); PROVIDED, THAT, IN EACH OF THE FOREGOING INSTANCES,
WHETHER OR NOT THE APPLICABLE GUARANTOR OR THE APPLICABLE CONSTITUENT MEMBER OF
A GUARANTOR IS OR IS NOT A PUBLICLY TRADED COMPANY, (I) AFTER GIVING EFFECT TO
SUCH GUARANTOR TRANSFER, WHEN VIEWED BOTH INDIVIDUALLY AND TOGETHER WITH ANY
PRIOR GUARANTOR TRANSFERS, (Y) THE GUARANTORS, COLLECTIVELY, SHALL CONTINUE TO
SATISFY THE NET WORTH REQUIREMENTS, AND (Z) AT LEAST ONE OF THE GUARANTORS SHALL
BE A QUALIFIED REAL ESTATE GUARANTOR, (II) EXCEPT IF THE APPLICABLE GUARANTOR OR
THE APPLICABLE CONSTITUENT MEMBER OF A GUARANTOR IS A PUBLICLY TRADED COMPANY,
LENDER RECEIVES AT LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE OF ANY SUCH
GUARANTOR TRANSFER, (III) IF AFTER SUCH GUARANTOR TRANSFER ANY PERSON AND ITS
AFFILIATES COLLECTIVELY WOULD OWN MORE THAN FORTY-NINE (49%) IN THE AGGREGATE OF
THE DIRECT AND/OR INDIRECT INTERESTS OF ANY BORROWER AND AS OF THE CLOSING DATE
SUCH PERSON AND ITS AFFILIATES COLLECTIVELY OWNED FORTY-NINE PERCENT (49%) OR
LESS IN THE AGGREGATE OF THE DIRECT AND/OR INDIRECT INTERESTS OF ANY BORROWER,
LENDER SHALL HAVE

182


--------------------------------------------------------------------------------


RECEIVED, PRIOR TO SUCH GUARANTOR TRANSFER, AN ADDITIONAL INSOLVENCY OPINION
REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES AND, IF A
SECURITIZATION HAS OCCURRED, A CONFIRMATION IN WRITING FROM THE RATING AGENCIES
TO THE EFFECT THAT SUCH GUARANTOR TRANSFER WILL NOT RESULT IN A
RE-QUALIFICATION, REDUCTION OR WITHDRAWAL OF THE THEN CURRENT RATING ASSIGNED TO
THE SECURITIES OR ANY CLASS THEREOF IN ANY APPLICABLE SECURITIZATION, AND (IV)
BORROWERS DELIVER TO LENDER A COPY OF ANY CONSENTS OR APPROVALS REQUIRED BY ANY
GOVERNMENTAL AUTHORITY, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY
GAMING AUTHORITY, IN CONNECTION WITH SUCH GUARANTOR TRANSFER.

(D)                                 WITH RESPECT TO ANY TRANSFER PERMITTED UNDER
THIS SECTION 5.2.10 OR OTHERWISE CONSENTED TO BY LENDER, BORROWER SHALL PAY ALL
FEES AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH SUCH TRANSFER,
INCLUDING, WITHOUT LIMITATION, THE COST OF ANY THIRD PARTY REPORTS, REASONABLE
LEGAL FEES AND EXPENSES, RATING AGENCY FEES AND EXPENSES AND REQUIRED LEGAL
OPINIONS.

(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS, BORROWERS
EXPRESSLY ACKNOWLEDGE AND AGREE, ON BEHALF OF THEMSELVES AND THE OTHER TRANSFER
RESTRICTED PARTIES, THAT ANY TRANSFER OR GUARANTOR TRANSFER STATED TO BE
PERMITTED HEREUNDER OR THEREUNDER SHALL ONLY BE PERMITTED IF IT DOES NOT VIOLATE
ANY LEGAL REQUIREMENTS, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY
GAMING LAWS.


5.2.11              MORTON INDEMNIFICATION AND PWR/RWB ESCROW AGREEMENT. 
BORROWERS SHALL NOT DO, AND BORROWERS SHALL NOT PERMIT ANY AFFILIATE TO DO, ANY
OF THE FOLLOWING, IN EACH INSTANCE WITHOUT THE PRIOR APPROVAL OF LENDER, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD:  (A) MODIFY, AMEND, WAIVE ANY RIGHT
UNDER, OR TERMINATE THE MORTON INDEMNIFICATION OR THE PWR/RWB ESCROW AGREEMENT,
OTHER THAN ANY MINISTERIAL, NON-MONETARY AMENDMENT OR MODIFICATION; (B) MAKE ANY
CLAIM OR OTHERWISE EXERCISE ANY RIGHTS OR REMEDIES UNDER THE MORTON
INDEMNIFICATION OR THE PWR/RWB ESCROW AGREEMENT; OR (C) OTHER THAN THE FUNDS
CONTEMPLATED TO BE RELEASED ON THE CLOSING DATE PURSUANT TO THE EXPRESS TERMS OF
THE PWR/RWB ESCROW AGREEMENT, CAUSE ANY FUNDS ESCROWED UNDER THE PWR/RWB ESCROW
AGREEMENT TO BE USED FOR ANY PURPOSE OTHER THAN THE SATISFACTION OF
INDEMNIFICATION CLAIMS PURSUANT TO THE MORTON INDEMNIFICATION UNTIL SUCH TIME AS
THE MORTON INDEMNIFICATION SHALL EXPIRE BY ITS TERMS.  SUBJECT TO LENDER’S
REASONABLE APPROVAL, BORROWERS SHALL DILIGENTLY PURSUE THEIR RIGHTS AND REMEDIES
UNDER THE MORTON INDEMNIFICATION AND THE PWR/RWB ESCROW AGREEMENT, AND FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL
HAVE THE RIGHT TO PURSUE THE SAME ON BEHALF OF, AND IN THE NAME OF, ANY
BORROWER, AND EACH BORROWER HEREBY APPOINTS LENDER ITS ATTORNEY-IN-FACT, COUPLED
WITH AN INTEREST, TO PURSUE THE SAME.


5.2.12              DISTRIBUTIONS TO AFFILIATES.  OTHER THAN THE FEES AND
EXPENSE REIMBURSEMENTS PAYABLE TO ANY AFFILIATED MANAGER PURSUANT TO ANY
MANAGEMENT AGREEMENT REASONABLY APPROVED BY LENDER, NO BORROWER SHALL MAKE ANY
DISTRIBUTIONS TO, OR OTHERWISE PAY ANY DIVIDENDS OR MAKE ANY PAYMENTS TO, ANY
RESTRICTED PARTY UNLESS AND UNTIL THE EXCESS CASH TERMINATION CONDITIONS SHALL
HAVE OCCURRED, AND THEREAFTER, ONLY WHEN NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING.

183


--------------------------------------------------------------------------------



ARTICLE VI.
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 6.1                                   Insurance.  (a) Borrowers shall
obtain and maintain, or cause to be maintained, insurance for each Borrower and
each Property providing at least the following coverages:

(I)                                     COMPREHENSIVE ALL RISK INSURANCE ON THE
IMPROVEMENTS AND THE PERSONAL PROPERTY (INCLUDING ANY STORED MATERIALS) (A) IN
AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST,”
WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE
(EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND
FOOTINGS) WITH A WAIVER OF DEPRECIATION; (B) CONTAINING AN AGREED AMOUNT
ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY WAIVING ALL
CO-INSURANCE PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) FOR ALL SUCH INSURANCE COVERAGE EXCEPT
THAT THE DEDUCTIBLE FOR EARTHQUAKE OR WINDSTORM INSURANCE SHALL NOT EXCEED FIVE
PERCENT (5%) OF THE TOTAL VALUE OF THE PROPERTIES AND THE DEDUCTIBLE FOR FLOOD
INSURANCE SHALL NOT EXCEED TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000); AND
(D) CONTAINING AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT IF
ANY OF THE IMPROVEMENTS OR THE USE OF ANY OF THE PROPERTIES SHALL AT ANY TIME
CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES.  IN ADDITION, BORROWERS
SHALL OBTAIN: (X) IF ANY PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT ANY TIME
IN THE FUTURE LOCATED IN A FEDERALLY DESIGNATED “SPECIAL FLOOD HAZARD AREA”,
FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE LESSER OF (1) THE OUTSTANDING
PRINCIPAL BALANCE OR (2) THE MAXIMUM AMOUNT OF SUCH INSURANCE AVAILABLE UNDER
THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER PROTECTION ACT OF
1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS EACH MAY BE AMENDED,
OR SUCH GREATER AMOUNT AS LENDER SHALL REASONABLY REQUIRE; (Y) EARTHQUAKE
INSURANCE IN A REASONABLE AMOUNT BASED ON THE MAXIMUM PROBABLE LOSS AND IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER IN THE EVENT ANY PROPERTY IS
LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC ACTIVITY; AND (Z) WINDSTORM
INSURANCE IN AMOUNTS AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER
IN THE EVENT WINDSTORM COVERAGE IS EXCLUDED FROM THE ALL RISK INSURANCE COVERAGE
REQUIRED UNDER THIS SUBSECTION (I), PROVIDED THAT THE INSURANCE PURSUANT TO
CLAUSES (X), (Y) AND (Z) HEREOF SHALL BE ON TERMS CONSISTENT WITH THE
COMPREHENSIVE ALL RISK INSURANCE POLICY REQUIRED UNDER THIS SUBSECTION (I);

(II)                                  COMMERCIAL GENERAL LIABILITY INSURANCE
AGAINST CLAIMS FOR PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE
OCCURRING UPON, IN OR ABOUT ANY PROPERTY, SUCH INSURANCE (A) TO BE ON THE
SO-CALLED “OCCURRENCE” FORM WITH A COMBINED LIMIT OF NOT LESS THAN TWO MILLION
DOLLARS ($2,000,000) IN THE AGGREGATE AND ONE MILLION DOLLARS ($1,000,000) PER
OCCURRENCE, WITH A DEDUCTIBLE NOT TO EXCEED ONE HUNDRED THOUSAND DOLLARS
($100,000) (AND, IF ON A BLANKET POLICY, CONTAINING AN “AGGREGATE PER LOCATION”
ENDORSEMENT); (B) TO CONTINUE AT NOT LESS THAN THE AFORESAID LIMIT UNTIL
REQUIRED TO BE CHANGED BY LENDER IN WRITING BY REASON OF CHANGED ECONOMIC
CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND

184


--------------------------------------------------------------------------------


(C) TO COVER AT LEAST THE FOLLOWING HAZARDS: (1) PREMISES AND OPERATIONS; (2)
PRODUCTS AND COMPLETED OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT
CONTRACTORS; (4) BLANKET CONTRACTUAL LIABILITY FOR ALL LEGAL CONTRACTS; (5)
CONTRACTUAL LIABILITY COVERING THE INDEMNITIES CONTAINED IN ARTICLE 8 OF THE
MORTGAGE TO THE EXTENT THE SAME IS AVAILABLE; (6) OWNER’S AND CONTRACTOR’S
PROTECTIVE LIABILITY PRIOR TO THE COMMENCEMENT AND DURING THE PERFORMANCE OF ANY
PORTION OF THE INITIAL RENOVATIONS AND/OR THE PROJECT; (7) OWNER’S CONTINGENT
GENERAL LIABILITY PRIOR TO THE COMMENCEMENT AND DURING THE PERFORMANCE OF ANY
PORTION OF THE INITIAL RENOVATIONS AND/OR THE PROJECT; AND (8) DRAM SHOP
COVERAGE;

(III)                               RENTAL LOSS AND/OR BUSINESS INCOME
INTERRUPTION INSURANCE (A) WITH LENDER NAMED AS LOSS PAYEE; (B) COVERING ALL
RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN SECTION 6.1(A)(I)
ABOVE; (C) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH PROVIDES
THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND PERSONAL PROPERTY WITH
RESPECT TO THE APPLICABLE PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF
INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS
AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE DATE THAT
SUCH PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER
FIRST OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF
SUCH PERIOD; AND (D) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE
PROJECTED GROSS INCOME FROM OPERATIONS FROM EACH PROPERTY FOR A PERIOD OF
EIGHTEEN (18) MONTHS FROM THE DATE OF SUCH CASUALTY (ASSUMING SUCH CASUALTY HAD
NOT OCCURRED) AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF
SUCH PERIOD.  THE AMOUNT OF SUCH BUSINESS INCOME INSURANCE SHALL BE DETERMINED
PRIOR TO THE DATE HEREOF AND AT LEAST ONCE EACH YEAR THEREAFTER BASED ON
BORROWERS’ REASONABLE ESTIMATE OF THE GROSS INCOME FROM OPERATIONS FROM EACH
PROPERTY FOR THE SUCCEEDING EIGHTEEN (18) MONTH PERIOD.  PROVIDED THAT (Y) NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND (Z) LENDER HAS NOT
ELECTED (TO THE EXTENT LENDER HAS THE RIGHT TO SO ELECT UNDER SECTION 6.4
HEREOF) TO APPLY THE NET PROCEEDS ARISING FROM THE CASUALTY GIVING RISE TO
INSURANCE PROCEEDS UNDER THIS SECTION 6.1(A)(III) TO THE OBLIGATIONS IN
ACCORDANCE WITH SECTION 6.4 HEREOF, ALL PROCEEDS PAYABLE TO LENDER UNDER THIS
SECTION 6.1(A)(III) SHALL BE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT AND
APPLIED IN THE MANNER SET FORTH IN SECTION 2.6.2(B) OR 2.6.2(C) HEREOF, AS
APPLICABLE, IT BEING EXPRESSLY ACKNOWLEDGED AND AGREED BY BORROWERS THAT IN THE
EVENT THAT THE CIRCUMSTANCES IN THE FOREGOING CLAUSE (Y) AND/OR (Z) HAVE
OCCURRED (AND, IN THE CASE OF THE FOREGOING CLAUSE (Y), ARE CONTINUING), LENDER
SHALL APPLY ALL PROCEEDS PAYABLE TO LENDER UNDER THIS SECTION 6.1(A)(III) TO THE
OBLIGATIONS IN SUCH ORDER, AMOUNTS AND PRIORITY AS LENDER SHALL ELECT IN ITS
SOLE DISCRETION.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN CONTAINED SHALL
BE DEEMED TO RELIEVE BORROWERS OF THEIR OBLIGATIONS TO PAY THE OBLIGATIONS
SECURED BY THE LOAN DOCUMENTS ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS
ARE ACTUALLY PAID OUT OF THE PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

(IV)                              AT ALL TIMES DURING WHICH STRUCTURAL
CONSTRUCTION, REPAIRS OR ALTERATIONS ARE BEING MADE WITH RESPECT TO THE
IMPROVEMENTS ON THE APPLICABLE

185


--------------------------------------------------------------------------------


PROPERTY, INCLUDING, WITHOUT LIMITATION, CONSTRUCTION OF THE INITIAL RENOVATIONS
AND/OR THE PROJECT, AND ONLY IF THE PROPERTY COVERAGE FORM DOES NOT OTHERWISE
APPLY, (A) CONTRACTOR’S LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR
UNDER THE TERMS OR PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL
LIABILITY INSURANCE POLICY; AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I)
ABOVE WRITTEN IN A SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A
NON-REPORTING BASIS, (2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO
SUBSECTION (I) ABOVE, (3) INCLUDING PERMISSION TO OCCUPY SUCH PROPERTY, AND (4)
WITH AN AGREED AMOUNT ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

(V)                                 WORKER’S COMPENSATION INSURANCE WITH RESPECT
TO ANY EMPLOYEES AT ANY OF THE PROPERTIES, AS REQUIRED BY ANY GOVERNMENTAL
AUTHORITY OR LEGAL REQUIREMENT, AND EMPLOYERS PRACTICE LIABILITY INSURANCE IN AN
AMOUNT NOT LESS THAN ONE MILLION DOLLARS ($1,000,000) PER OCCURRENCE WITH A
DEDUCTIBLE NOT TO EXCEED $350,000;

(VI)                              COMPREHENSIVE BOILER AND MACHINERY INSURANCE,
IF APPLICABLE, IN AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS
CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER
SUBSECTION (I) ABOVE;

(VII)                           UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT
LESS THAN TWO HUNDRED SIXTY MILLION DOLLARS ($260,000,000) PER OCCURRENCE ON
TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED
UNDER SUBSECTION (II) ABOVE;

(VIII)                        MOTOR VEHICLE LIABILITY COVERAGE FOR ALL OWNED AND
NON-OWNED VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM
LIMITS PER OCCURRENCE OF ONE MILLION AND NO/100 DOLLARS ($1,000,000);

(IX)                                IF A PROPERTY IS OR BECOMES A LEGAL “NON
CONFORMING” USE, ORDINANCE OR LAW COVERAGE AND INSURANCE COVERAGE TO COMPENSATE
FOR THE COST OF DEMOLITION OR REBUILDING OF THE UNDAMAGED PORTION OF SUCH
PROPERTY AND THE INCREASED COST OF CONSTRUCTION IN AMOUNTS AS REASONABLY
REQUESTED BY LENDER;

(X)                                   THE COMMERCIAL PROPERTY, LIABILITY AND
BUSINESS INCOME INSURANCE REQUIRED UNDER SECTIONS 6.1(A)(I), (II) AND (III)
ABOVE SHALL COVER PERILS OF TERRORISM AND ACTS OF TERRORISM AND BORROWERS SHALL
MAINTAIN COMMERCIAL PROPERTY, LIABILITY AND BUSINESS INCOME INSURANCE FOR LOSS
RESULTING FROM PERILS AND ACTS OF TERRORISM ON TERMS (INCLUDING AMOUNTS)
CONSISTENT WITH THOSE REQUIRED UNDER SECTIONS 6.1(A)(I), (II) AND (III) ABOVE AT
ALL TIMES DURING THE TERM OF THE LOAN (COLLECTIVELY, THE “TERRORISM INSURANCE”);
PROVIDED, HOWEVER, THAT BORROWERS SHALL ONLY BE REQUIRED TO MAINTAIN TERRORISM
INSURANCE IN THE AMOUNT (THE “TERRORISM CAP”) THAT MAY BE PURCHASED BY BORROWERS
AT A COST NOT TO EXCEED (A) $1,300,000.00 PER YEAR UNTIL SUCH TIME, IF EVER, AS
BORROWERS ARE REQUIRED TO CARRY SO-CALLED BUILDER’S RISK COVERAGE WITH

186


--------------------------------------------------------------------------------


RESPECT TO CONSTRUCTION OF THE PROJECT PURSUANT TO THE TERMS OF THIS AGREEMENT,
AND (B) $3,900,000.00 PER YEAR AT ALL TIMES FOLLOWING SUCH TIME, IF EVER, AS
BORROWERS ARE REQUIRED TO CARRY SO-CALLED BUILDER’S RISK COVERAGE WITH RESPECT
TO CONSTRUCTION OF THE PROJECT PURSUANT TO THE TERMS OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT IF BORROWERS SHALL HAVE EXERCISED THEIR RIGHT TO
PERMANENTLY STOP CONSTRUCTION OF THE PROJECT IN ACCORDANCE WITH SECTION 3.22
HEREOF, UPON SATISFACTION OF ALL OF THE CONDITIONS SET FORTH IN SAID SECTION
3.22 HEREOF, THE TERRORISM CAP SHALL BE REDUCED TO, AND SHALL REMAIN,
$1,300,000.00 PER YEAR FOR THE REMAINING TERM OF THE LOAN (INCLUDING ANY
EXTENSIONS);

(XI)                                CRIME COVERAGE IN AN AMOUNT NOT LESS THAN
(A) TWO MILLION AND NO/100 DOLLARS ($2,000,000) UNTIL SUBSTANTIAL COMPLETION OF
THE PROJECT (IF THE SAME SHALL EVER OCCUR), AND (B) TWENTY-FIVE MILLION AND
NO/100 DOLLARS ($25,000,000) FROM AND AFTER SUBSTANTIAL COMPLETION OF THE
PROJECT (IF THE SAME SHALL EVER OCCUR), TO PROTECT AGAINST EMPLOYEE DISHONESTY,
ON- AND OFF- PREMISES MONEY, SECURITIES, COMPUTER AND CREDIT CARD FRAUD, ROBBERY
AND SAFE BURGLARY; AND

(XII)                             UPON SIXTY (60) DAYS’ NOTICE, SUCH OTHER
REASONABLE INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME
MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME
ARE COMMONLY INSURED AGAINST FOR PROPERTIES SIMILAR TO THE APPLICABLE PROPERTY
LOCATED IN OR AROUND THE REGION IN WHICH SUCH PROPERTY IS LOCATED.

(B)                                 ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A)
HEREOF SHALL BE OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE
“POLICIES” OR IN THE SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE
REASONABLE APPROVAL OF LENDER.  LENDER’S APPROVAL OF ANY INSURANCE SHALL BE
DEEMED TO HAVE BEEN GIVEN IF (I) A REQUEST FOR APPROVAL, TOGETHER WITH A COPY OF
THE APPLICABLE PROPOSED INSURANCE AND ANY OTHER DOCUMENTS AND INFORMATION
REASONABLY REQUESTED BY LENDER IN WRITING IN ORDER TO ADEQUATELY REVIEW THE
SAME, IS SUBMITTED TO LENDER WITH A REQUEST FOR APPROVAL SET FORTH IN A WRITTEN
NOTICE THAT STATES CLEARLY (IN 14-POINT TYPE OR LARGER): “THIS IS A REQUEST FOR
APPROVAL AND IF LENDER DOES NOT RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR
APPROVAL IN WRITING WITHIN EIGHT (8) DAYS, BORROWERS MAY DELIVER A DEEMED
APPROVAL NOTICE”, AND LENDER DOES NOT RESPOND BY APPROVING SUCH PROPOSED
INSURANCE OR STATING IN REASONABLE DETAIL ITS OBJECTIONS TO SUCH PROPOSED
INSURANCE WITHIN EIGHT (8) DAYS OF LENDER’S RECEIPT THEREOF, AND (II) AFTER
LENDER’S FAILURE TO RESPOND TO THE INITIAL REQUEST FOR APPROVAL OF SUCH PROPOSED
INSURANCE WITHIN THE TIME PERIOD SET FORTH IN THE FOREGOING CLAUSE (I),
BORROWERS SHALL RE-SUBMIT SUCH REQUEST TO LENDER IN A WRITTEN NOTICE THAT STATES
CLEARLY (IN 14-POINT TYPE OR LARGER): “THIS IS A REQUEST FOR APPROVAL.  APPROVAL
WILL BE DEEMED GIVEN IF LENDER DOES NOT RESPOND WITHIN SEVEN (7) DAYS”, AND
LENDER DOES NOT RESPOND TO SUCH SECOND SUBMISSION BY APPROVING SUCH PROPOSED
INSURANCE OR STATING IN REASONABLE DETAIL ITS OBJECTION THERETO WITHIN SEVEN (7)
DAYS OF LENDER’S RECEIPT OF SUCH SECOND SUBMISSION.  THE POLICIES SHALL BE
ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO
BUSINESS IN THE STATE AND HAVING A CLAIMS PAYING ABILITY RATING OF (I) “A-” OR
BETTER (AND THE EQUIVALENT THEREOF) BY S&P AND BY (A) AT LEAST TWO (2) OF THE
RATING AGENCIES RATING THE SECURITIES (PROVIDED THAT IF S&P IS RATING THE
SECURITIES, THAN ONLY BY ONE ADDITIONAL RATING AGENCY RATING THE SECURITIES,
WHICH SHALL BE MOODY’S IF THEY ARE RATING THE SECURITIES), OR (B) IF ONLY ONE
RATING AGENCY IS RATING THE SECURITIES, THEN ONLY BY SUCH RATING AGENCY; (II) IF
THERE ARE MORE THAN ONE, BUT LESS THAN FIVE, INSURANCE COMPANIES COLLECTIVELY
ISSUING THE POLICIES, (Y) SEVENTY-FIVE PERCENT (75%) OR MORE OF THE INSURED
AMOUNT SHALL HAVE A

187


--------------------------------------------------------------------------------


CLAIMS PAYING ABILITY RATING OF “A” OR BETTER (AND THE EQUIVALENT THEREOF) BY
S&P AND BY (A) AT LEAST TWO (2) OF THE RATING AGENCIES RATING THE SECURITIES
(PROVIDED THAT IF S&P IS RATING THE SECURITIES, THAN ONLY BY ONE ADDITIONAL
RATING AGENCY RATING THE SECURITIES, WHICH SHALL BE MOODY’S IF MOODY’S IS RATING
THE SECURITIES), OR (B) IF ONLY ONE RATING AGENCY IS RATING THE SECURITIES, THEN
ONLY BY SUCH RATING AGENCY, AND (Z) THE REMAINING TWENTY-FIVE PERCENT (25%) (OR
LESSER REMAINING AMOUNT) OF WHICH SHALL HAVE A CLAIMS PAYING ABILITY RATING OF
“BBB” OR BETTER (AND THE EQUIVALENT THEREOF) BY S&P AND BY (A) AT LEAST TWO (2)
OF THE RATING AGENCIES RATING THE SECURITIES (PROVIDED THAT IF S&P IS RATING THE
SECURITIES, THAN ONLY BY ONE ADDITIONAL RATING AGENCY RATING THE SECURITIES,
WHICH SHALL BE MOODY’S IF MOODY’S IS RATING THE SECURITIES), OR (B) IF ONLY ONE
RATING AGENCY IS RATING THE SECURITIES, THEN ONLY BY SUCH RATING AGENCY, OR
(III) IF THERE ARE FIVE OR MORE INSURANCE COMPANIES COLLECTIVELY ISSUING THE
POLICIES, (Y) SIXTY PERCENT (60%) OR MORE OF THE INSURED AMOUNT SHALL HAVE A
CLAIMS PAYING ABILITY RATING OF “A” OR BETTER (AND THE EQUIVALENT THEREOF) BY
S&P AND BY (A) AT LEAST TWO (2) OF THE RATING AGENCIES RATING THE SECURITIES
(PROVIDED THAT IF S&P IS RATING THE SECURITIES, THAN ONLY BY ONE ADDITIONAL
RATING AGENCY RATING THE SECURITIES, WHICH SHALL BE MOODY’S IF MOODY’S IS RATING
THE SECURITIES), OR (B) IF ONLY ONE RATING AGENCY IS RATING THE SECURITIES, THEN
ONLY BY SUCH RATING AGENCY, AND (Z) THE REMAINING FORTY PERCENT (40%) (OR LESSER
REMAINING AMOUNT) OF WHICH SHALL HAVE A CLAIMS PAYING ABILITY RATING OF “BBB” OR
BETTER (AND THE EQUIVALENT THEREOF) BY S&P AND BY (A) AT LEAST TWO (2) OF THE
RATING AGENCIES RATING THE SECURITIES (PROVIDED THAT IF S&P IS RATING THE
SECURITIES, THAN ONLY BY ONE ADDITIONAL RATING AGENCY RATING THE SECURITIES,
WHICH SHALL BE MOODY’S IF MOODY’S IS RATING THE SECURITIES), OR (B) IF ONLY ONE
RATING AGENCY IS RATING THE SECURITIES, THEN ONLY BY SUCH RATING AGENCY, AND
SHALL ALSO HAVE A RATING OF “A X” OR BETTER BY AM BEST’S.  THE POLICIES
DESCRIBED IN SECTION 6.1(A) HEREOF (OTHER THAN THOSE STRICTLY LIMITED TO
LIABILITY PROTECTION) SHALL DESIGNATE LENDER AS LOSS PAYEE.  NOT LESS THAN FIVE
(5) BUSINESS DAYS PRIOR TO THE EXPIRATION DATES OF THE POLICIES THERETOFORE
FURNISHED TO LENDER, CERTIFICATES OF INSURANCE EVIDENCING THE POLICIES
REASONABLY SATISFACTORY TO LENDER AND ACCOMPANIED BY EVIDENCE REASONABLY
SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS DUE THEREUNDER (THE “INSURANCE
PREMIUMS”), SHALL BE DELIVERED BY BORROWERS TO LENDER.

(C)                                  ANY BLANKET INSURANCE POLICY SHALL
SUBSTANTIALLY FULFILL THE REQUIREMENTS CONTAINED HEREIN AND SHALL OTHERWISE
PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY EACH
PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF SECTION 6.1(A) HEREOF, AND SHALL
ONLY BE PERMITTED SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

(D)                                 ALL POLICIES PROVIDED FOR OR CONTEMPLATED BY
SECTION 6.1(A) HEREOF, EXCEPT FOR THE POLICY REFERENCED IN SECTION 6.1(A)(V)
HEREOF, SHALL NAME THE APPLICABLE BORROWER(S) AS THE INSURED AND LENDER AS AN
ADDITIONAL INSURED, AS ITS INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY
DAMAGE, BOILER AND MACHINERY, FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A
STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE
LOSS THEREUNDER SHALL BE PAYABLE TO LENDER.

(E)                                  ALL PROPERTY POLICIES PROVIDED FOR IN
SECTION 6.1 HEREOF SHALL CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

(I)                                     NO ACT OR NEGLIGENCE OF ANY BORROWER, OR
ANYONE ACTING FOR ANY BORROWER, OR OF ANY TENANT OR OTHER OCCUPANT (INCLUDING,
WITHOUT LIMITATION, HRHI

188


--------------------------------------------------------------------------------


WITH RESPECT TO THE HOTEL/CASINO PROPERTY), OR FAILURE TO COMPLY WITH THE
PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE
INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE INSURANCE INSOFAR AS LENDER IS CONCERNED;

(II)                                  THE POLICIES SHALL NOT BE MATERIALLY
CHANGED (OTHER THAN TO INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED
WITHOUT AT LEAST THIRTY (30) DAYS’ NOTICE TO LENDER;

(III)                               THE ISSUERS THEREOF SHALL GIVE NOTICE TO
LENDER IF THE POLICIES HAVE NOT BEEN RENEWED FIFTEEN (15) DAYS PRIOR TO THEIR
EXPIRATION; AND

(IV)                              LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE
PREMIUMS THEREON OR SUBJECT TO ANY ASSESSMENTS THEREUNDER.

(F)                                    IF AT ANY TIME LENDER IS NOT IN RECEIPT
OF WRITTEN EVIDENCE THAT ALL POLICIES ARE IN FULL FORCE AND EFFECT, LENDER SHALL
HAVE THE RIGHT, UPON TWO (2) BUSINESS DAYS’ WRITTEN NOTICE TO BORROWERS, TO TAKE
SUCH REASONABLE ACTION AS LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST IN ANY
OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF SUCH
INSURANCE COVERAGE AS LENDER IN ITS SOLE DISCRETION DEEMS APPROPRIATE.  ALL
PREMIUMS INCURRED BY LENDER IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH
INSURANCE AND KEEPING IT IN EFFECT SHALL BE PAID BY BORROWERS TO LENDER WITHIN
TEN (10) DAYS AFTER DEMAND AND, UNTIL PAID, SHALL BE SECURED BY THE MORTGAGE AND
SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE OF DEMAND.

(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH HEREIN, PROOF OF ALL PROPERTY COVERAGES REQUIRED UNDER SECTION 6.1(A)
HEREOF SHALL BE ON AN ACORD 28 EVIDENCE OF PROPERTY FORM (2003/10 VERSION) OR ON
SUCH OTHER BINDING FORM AS IS THEN GENERALLY USED OR IS OTHERWISE REASONABLY
ACCEPTABLE TO LENDER.

(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, LENDER AGREES THAT BY
FUNDING THE ACQUISITION LOAN ON THE CLOSING DATE, THE EXISTING POLICIES AND
COVERAGES COVERING THE PROPERTIES AS OF THE CLOSING DATE ARE SATISFACTORY TO
LENDER IN ALL RESPECTS AND ARE DEEMED TO FULLY COMPLY WITH THE REQUIREMENTS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE CLOSING DATE; PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT PREVENT LENDER FROM INSISTING UPON STRICT
COMPLIANCE WITH THE REQUIREMENTS OF THIS SECTION 6.1 WITH RESPECT TO ANY FUTURE
POLICIES OR COVERAGE.

Section 6.2                                   Casualty.  If any Property shall
be damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), Borrowers shall give prompt notice of such damage to Lender and
shall promptly commence and diligently prosecute the completion of the
Restoration so that such Property resembles, as nearly as possible, the
condition such Property was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender (to the extent such
alterations are of a type that would require Lender’s approval under Section
5.1.21 hereof) and otherwise in accordance with Section 6.4 hereof, provided,
that if (A) Lender is obligated to make Net Proceeds available to Borrowers for
purposes of Restoration in accordance with Section 6.4 hereof, (B) Lender has
received such Net Proceeds, and (C) Lender has not made such Net Proceeds
available to Borrowers, then Borrowers shall not be required to

189


--------------------------------------------------------------------------------


repair and restore such Property unless and until such Net Proceeds are made
available to Borrowers.  It is expressly understood, however, that Borrowers
shall not be obligated to restore such Property to the precise condition of such
Property prior to such Casualty provided such Property is restored, to the
extent practicable, to be of at least equal value and of substantially the same
character as prior to the Casualty.  Borrowers shall pay all costs of such
Restoration whether or not such costs are covered by insurance.  Lender may, but
shall not be obligated to make proof of loss if not made promptly by any
Borrower.  In addition, Lender may participate in any settlement discussions
with any insurance companies (and shall approve any final settlement) with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the Restoration Threshold and the
applicable Borrower shall deliver to Lender all instruments reasonably required
by Lender to permit such participation.  In the event of a Casualty in which the
Net Proceeds and the costs of completing the Restoration are each less than the
Restoration Threshold, Borrowers may settle and adjust such claim without
Lender’s consent or participation.

Section 6.3                                   Condemnation.  Borrowers shall
promptly give Lender notice of the actual or threatened commencement of any
proceeding for the Condemnation of any Property or any part thereof and shall
deliver to Lender copies of any and all papers served in connection with such
proceedings.  Lender may participate in any such proceedings with respect to any
Condemnation in which Borrowers’ reasonable estimate (based on any statement of
value submitted to the condemning authority or any other reasonable evidence in
Lender’s reasonable judgment) of the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the Restoration Threshold, and the
applicable Borrower shall from time to time deliver to Lender all instruments
reasonably requested by it to permit such participation.  Borrowers shall, at
their expense, diligently prosecute any such proceedings, and shall, to the
extent required hereunder, consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings. 
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrowers shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt. 
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note.  If any Property or any portion thereof
is taken by a condemning authority, Borrowers shall promptly commence and
diligently prosecute the Restoration of the applicable Property and otherwise
comply with the provisions of Section 6.4 hereof, provided, that if (A) Lender
is obligated to make Net Proceeds available to Borrowers for purposes of
Restoration in accordance with Section 6.4 hereof, (B) Lender has received such
Net Proceeds, and (C) Lender has not made such Net Proceeds available to
Borrowers, then Borrowers shall not be obligated to repair and restore such
Property unless and until such Net Proceeds are made available to Borrowers.  If
such Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

190


--------------------------------------------------------------------------------


Section 6.4                                   Restoration.  The following
provisions shall apply in connection with the Restoration of any Property:

(A)                                  IF THE NET PROCEEDS SHALL BE LESS THAN THE
RESTORATION THRESHOLD AND THE COSTS OF COMPLETING THE RESTORATION SHALL BE LESS
THAN THE RESTORATION THRESHOLD, PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE NET PROCEEDS WILL BE DISBURSED BY LENDER TO THE
BORROWER OWNING SUCH PROPERTY UPON RECEIPT AND BORROWERS SHALL DILIGENTLY
PROCEED TO RESTORE THE APPLICABLE PROPERTY.

(B)                                 IF (I) THE NET PROCEEDS SHALL BE EQUAL TO OR
GREATER THAN THE RESTORATION THRESHOLD AND/OR THE COSTS OF COMPLETING THE
RESTORATION SHALL BE EQUAL TO OR GREATER THAN THE RESTORATION THRESHOLD, BUT
(II) THE NET PROCEEDS SHALL BE LESS THAN THE RESTORATION VALUE THRESHOLD,
PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE NET
PROCEEDS WILL BE HELD BY LENDER AND LENDER SHALL MAKE THE NET PROCEEDS AVAILABLE
FOR THE RESTORATION OF THE APPLICABLE PROPERTY IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 6.4, PROVIDED THAT THE CONDITIONS SET FORTH IN SECTION
6.4(C)(I)(A), (B), (D), (F), (G) AND (H) HEREOF ARE MET.

(C)                                  IF (I) THE NET PROCEEDS SHALL BE EQUAL TO
OR GREATER THAN THE RESTORATION THRESHOLD AND/OR THE COSTS OF COMPLETING THE
RESTORATION SHALL BE EQUAL TO OR GREATER THAN THE RESTORATION THRESHOLD, AND
(II) THE NET PROCEEDS SHALL EQUAL OR EXCEED THE RESTORATION VALUE THRESHOLD, THE
NET PROCEEDS SHALL BE HELD BY LENDER AND LENDER SHALL HAVE THE RIGHT, IN ITS
SOLE DISCRETION, TO (A) APPLY THE NET PROCEEDS TO THE DEBT IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 6.4(D) HEREOF, OR (B) MAKE THE NET PROCEEDS AVAILABLE
FOR THE RESTORATION OF SUCH PROPERTY IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 6.4.  THE TERM “NET PROCEEDS” FOR PURPOSES OF THIS SECTION 6.4 SHALL
MEAN: (I) THE NET AMOUNT OF ALL INSURANCE PROCEEDS RECEIVED BY LENDER PURSUANT
TO SECTIONS 6.1(A)(I), (IV), (VI), (IX) AND (X) HEREOF AS A RESULT OF SUCH
DAMAGE OR DESTRUCTION, AFTER DEDUCTION OF LENDER’S REASONABLE COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
SAME (“INSURANCE PROCEEDS”), OR (II) THE NET AMOUNT OF THE AWARD, AFTER
DEDUCTION OF LENDER’S REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED
TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING SAME (“CONDEMNATION
PROCEEDS”), WHICHEVER THE CASE MAY BE.

(I)                                     SUBJECT TO THE PROVISIONS OF SECTION
6.4(A) ABOVE, THE NET PROCEEDS SHALL BE MADE AVAILABLE TO THE APPLICABLE
BORROWER FOR RESTORATION OF ITS PROPERTY UPON THE APPROVAL OF LENDER IN ITS
REASONABLE DISCRETION THAT THE FOLLOWING CONDITIONS ARE MET:

(A)                              NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;

(B)                                (1) IN THE EVENT THE NET PROCEEDS ARE
INSURANCE PROCEEDS, LESS THAN THIRTY PERCENT (30%) OF THE TOTAL FLOOR AREA OF
THE IMPROVEMENTS ON SUCH PROPERTY HAS BEEN DAMAGED, DESTROYED OR RENDERED
UNUSABLE AS A RESULT OF SUCH CASUALTY, OR (2) IN THE EVENT THE NET PROCEEDS ARE
CONDEMNATION PROCEEDS, LESS THAN FIFTEEN PERCENT (15%) OF THE LAND CONSTITUTING
SUCH PROPERTY IS TAKEN, AND SUCH LAND IS LOCATED ALONG THE

191


--------------------------------------------------------------------------------


PERIMETER OR PERIPHERY OF SUCH PROPERTY, AND NO PORTION OF THE IMPROVEMENTS IS
LOCATED ON SUCH LAND;

(C)                                INTENTIONALLY OMITTED;

(D)                               THE APPLICABLE BORROWER SHALL COMMENCE THE
RESTORATION AS SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN SIXTY
(60) DAYS AFTER SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE,
OCCURS, (SUBJECT TO EXCUSABLE DELAY AND DELAYS IN THE CLAIMS ADJUSTMENTS PROCESS
OUTSIDE THE CONTROL OF BORROWERS)) AND SHALL DILIGENTLY PURSUE THE SAME TO
SATISFACTORY COMPLETION;

(E)                                 LENDER SHALL BE SATISFIED THAT ANY OPERATING
DEFICITS, INCLUDING ALL SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE
NOTE, WHICH WILL BE INCURRED WITH RESPECT TO SUCH PROPERTY AS A RESULT OF THE
OCCURRENCE OF ANY SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, WILL
BE COVERED OUT OF THE AGGREGATE AMOUNT OF (1) THE NET PROCEEDS, (2) THE
INSURANCE COVERAGE REFERRED TO IN SECTION 6.1(A)(III) HEREOF, IF APPLICABLE, AND
(3) OTHER FUNDS OF BORROWERS;

(F)                                 LENDER SHALL BE SATISFIED THAT THE
RESTORATION WILL BE COMPLETED ON OR BEFORE THE EARLIEST TO OCCUR OF (1) THREE
(3) MONTHS PRIOR TO THE MATURITY DATE (AS MAY BE EXTENDED), (2) WITH RESPECT TO
THE HOTEL/CASINO PROPERTY, THE EARLIEST DATE REQUIRED FOR SUCH COMPLETION UNDER
THE TERMS OF THE GAMING SUBLEASE, (3) SUCH TIME AS MAY BE REQUIRED UNDER
APPLICABLE LEGAL REQUIREMENTS, OR (4) THE EXPIRATION OF THE INSURED PERIOD
PROVIDED BY THE INSURANCE COVERAGE REFERRED TO IN SECTION 6.1(A)(III) HEREOF;

(G)                                SUCH PROPERTY AND THE USE THEREOF AFTER THE
RESTORATION WILL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH AND PERMITTED
UNDER ALL APPLICABLE LEGAL REQUIREMENTS;

(H)                               THE RESTORATION SHALL BE DONE AND COMPLETED BY
THE APPLICABLE BORROWER IN AN EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE
WITH ALL APPLICABLE LEGAL REQUIREMENTS;

(I)                                    SUCH CASUALTY OR CONDEMNATION, AS
APPLICABLE, DOES NOT RESULT IN THE LOSS OF ACCESS TO ANY PORTION OF SUCH
PROPERTY OR THE RELATED IMPROVEMENTS;

(J)                                   LENDER SHALL BE SATISFIED THAT THE DEBT
YIELD, AFTER GIVING EFFECT TO THE RESTORATION, SHALL BE EQUAL TO OR GREATER THAN
THE DEBT YIELD IMMEDIATELY PRIOR TO SUCH CASUALTY OR CONDEMNATION, AS
APPLICABLE, CALCULATED BASED ON THE MOST RECENT FINANCIAL STATEMENTS DELIVERED
TO LENDER PURSUANT TO SECTION 5.1.11 HEREOF PRIOR TO SUCH CASUALTY OR
CONDEMNATION;

192


--------------------------------------------------------------------------------


(K)                               LENDER SHALL BE SATISFIED THAT THE
LOAN-TO-VALUE RATIO, AFTER GIVING EFFECT TO THE RESTORATION, SHALL BE EQUAL TO
OR LESS THAN THE LOAN-TO-VALUE-RATIO IMMEDIATELY PRIOR TO SUCH CASUALTY OR
CONDEMNATION;

(L)                                 THE APPLICABLE BORROWER SHALL DELIVER, OR
CAUSE TO BE DELIVERED, TO LENDER A SIGNED DETAILED BUDGET APPROVED IN WRITING BY
SUCH BORROWER’S ARCHITECT OR ENGINEER STATING THE ENTIRE COST OF COMPLETING THE
RESTORATION OF SUCH PROPERTY, WHICH BUDGET SHALL BE REASONABLY ACCEPTABLE TO
LENDER; AND

(M)                            THE NET PROCEEDS TOGETHER WITH ANY CASH OR CASH
EQUIVALENT DEPOSITED BY BORROWERS WITH LENDER ARE SUFFICIENT IN LENDER’S
REASONABLE DISCRETION TO COVER THE COST OF THE RESTORATION OF SUCH PROPERTY.

(II)                                  IN THE EVENT THE NET PROCEEDS ARE EQUAL TO
OR EXCEED THE RESTORATION THRESHOLD, THE NET PROCEEDS SHALL BE PAID DIRECTLY TO
LENDER AND SHALL BE HELD BY LENDER IN AN INTEREST-BEARING ACCOUNT AND, UNTIL
DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(C), SHALL
CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND THE OTHER OBLIGATIONS.  THE NET
PROCEEDS SHALL BE DISBURSED BY LENDER TO, OR AS DIRECTED BY, THE APPLICABLE
BORROWER FROM TIME TO TIME DURING THE COURSE OF THE RESTORATION, UPON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT (A) ALL MATERIALS INSTALLED AND
WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY ARE TO BE PAID FOR OUT
OF THE REQUESTED DISBURSEMENT) IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID
FOR IN FULL, AND (B) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S
OR MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY OTHER LIENS
OR ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE AFFECTED PROPERTY ARISING OUT OF
THE RESTORATION WHICH HAVE NOT EITHER BEEN FULLY BONDED TO THE SATISFACTION OF
LENDER AND DISCHARGED OF RECORD OR IN THE ALTERNATIVE FULLY INSURED TO THE
SATISFACTION OF LENDER BY THE TITLE COMPANY, EXCEPT FOR ANY LIEN THEN BEING
CONTESTED PURSUANT TO, AND IN ACCORDANCE WITH, SECTION 3.6(B) OF THE MORTGAGE.

(III)                               IN THE EVENT THE NET PROCEEDS ARE EQUAL TO
OR EXCEED THE RESTORATION THRESHOLD, ALL PLANS AND SPECIFICATIONS REQUIRED IN
CONNECTION WITH THE RESTORATION SHALL BE SUBJECT TO PRIOR REASONABLE APPROVAL BY
LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“CASUALTY CONSULTANT”).  LENDER SHALL HAVE THE USE OF THE PLANS AND
SPECIFICATIONS AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED IN
CONNECTION WITH THE RESTORATION.  THE IDENTITY OF THE CONTRACTORS,
SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION THE COST OF WHICH IS
GREATER THAN $750,000, AS WELL AS THE CONTRACTS UNDER WHICH THEY HAVE BEEN
ENGAGED, SHALL BE SUBJECT TO PRIOR REVIEW AND REASONABLE ACCEPTANCE BY LENDER
AND THE CASUALTY CONSULTANT.  ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY
LENDER IN CONNECTION WITH MAKING THE NET PROCEEDS AVAILABLE FOR THE RESTORATION,
INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE
CASUALTY CONSULTANT’S FEES, SHALL BE PAID BY BORROWERS.

193


--------------------------------------------------------------------------------


(IV)                              IN THE EVENT THE NET PROCEEDS ARE EQUAL TO OR
EXCEED THE RESTORATION THRESHOLD, IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE
DISBURSEMENTS OF THE NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS
ACTUALLY INCURRED FROM TIME TO TIME FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, MINUS THE CASUALTY
RETAINAGE.  THE TERM “CASUALTY RETAINAGE” SHALL MEAN, AS TO EACH CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE RESTORATION,  AN AMOUNT EQUAL TO TEN
PERCENT (10%) OF THE COSTS ACTUALLY INCURRED FOR WORK IN PLACE AS PART OF THE
RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, UNTIL THE RESTORATION HAS
BEEN COMPLETED.  THE CASUALTY RETAINAGE SHALL BE REDUCED TO FIVE PERCENT (5%) OF
THE COSTS INCURRED FOR WORK UPON RECEIPT BY LENDER OF REASONABLY SATISFACTORY
EVIDENCE THAT FIFTY PERCENT (50%) OF THE RESTORATION HAS BEEN COMPLETED.  THE
CASUALTY RETAINAGE SHALL IN NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH ABOVE IN THIS SECTION 6.4(C), BE LESS THAN THE AMOUNT
ACTUALLY HELD BACK BY THE APPLICABLE BORROWER FROM CONTRACTORS, SUBCONTRACTORS
AND MATERIALMEN ENGAGED IN THE RESTORATION.  THE CASUALTY RETAINAGE SHALL NOT BE
RELEASED UNTIL THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION
HAS BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(C) AND
THAT ALL APPROVALS NECESSARY TO PERMIT THE RE-OCCUPANCY AND USE OF THE AFFECTED
PROPERTY HAVE BEEN OBTAINED FROM ALL APPROPRIATE GOVERNMENTAL AUTHORITIES AND
QUASI-GOVERNMENTAL AUTHORITIES, AND LENDER RECEIVES EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID IN FULL
OR WILL BE PAID IN FULL OUT OF THE CASUALTY RETAINAGE; PROVIDED, HOWEVER, THAT
LENDER WILL RELEASE THE PORTION OF THE CASUALTY RETAINAGE BEING HELD WITH
RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE
RESTORATION AS OF THE DATE UPON WHICH THE CASUALTY CONSULTANT CERTIFIES TO
LENDER THAT SUCH CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN HAS SATISFACTORILY
COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE
PROVISIONS OF SUCH CONTRACTOR’S, SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, SUCH
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS THE LIEN WAIVERS (IF THE VALUE
OF THE APPLICABLE CONTRACT EXCEEDS $175,000.00) AND EVIDENCE OF PAYMENT IN FULL
OF ALL SUMS DUE TO SUCH CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE
REASONABLY REQUESTED BY LENDER OR BY THE TITLE COMPANY, AND LENDER RECEIVES AN
ENDORSEMENT TO THE APPLICABLE TITLE INSURANCE POLICY INSURING THE CONTINUED
PRIORITY OF THE LIEN OF THE MORTGAGE AND EVIDENCE OF PAYMENT OF ANY PREMIUM
PAYABLE FOR SUCH ENDORSEMENT.  IF REQUIRED BY LENDER, THE RELEASE OF ANY SUCH
PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY, IF
ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO SUCH
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

(V)                                 LENDER SHALL NOT BE OBLIGATED TO MAKE
DISBURSEMENTS OF THE NET PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR
MONTH.

(VI)                              IN THE EVENT THE NET PROCEEDS ARE EQUAL TO OR
EXCEED THE RESTORATION THRESHOLD, IF AT ANY TIME THE NET PROCEEDS OR THE
UNDISBURSED BALANCE THEREOF SHALL NOT, IN THE GOOD FAITH OPINION OF LENDER IN
CONSULTATION WITH THE CASUALTY CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE
BALANCE OF THE COSTS WHICH ARE ESTIMATED BY THE CASUALTY CONSULTANT TO BE
INCURRED IN CONNECTION WITH THE

194


--------------------------------------------------------------------------------


COMPLETION OF THE RESTORATION, BORROWERS SHALL DEPOSIT THE DEFICIENCY (THE “NET
PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER DISBURSEMENT OF THE NET
PROCEEDS SHALL BE MADE.  THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL
BE HELD BY LENDER AND SHALL BE DISBURSED FOR COSTS ACTUALLY INCURRED IN
CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS APPLICABLE TO THE
DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED PURSUANT TO THIS
SECTION 6.4(C) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND THE OTHER
OBLIGATIONS.

(VII)                           THE EXCESS, IF ANY, OF THE NET PROCEEDS AND THE
REMAINING BALANCE, IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER
AFTER THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(C), AND THE
RECEIPT BY LENDER OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT ALL COSTS
INCURRED IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE
REMITTED BY LENDER TO THE APPLICABLE BORROWER, PROVIDED NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND SHALL BE CONTINUING.

(D)                                 ALL NET PROCEEDS NOT REQUIRED (I) TO BE MADE
AVAILABLE FOR THE RESTORATION OR (II) TO BE RETURNED TO A BORROWER AS EXCESS NET
PROCEEDS PURSUANT TO SECTION 6.4(C)(VII) HEREOF, MAY BE RETAINED AND APPLIED BY
LENDER IN ACCORDANCE WITH SECTION 2.4.2 HEREOF TOWARD THE PAYMENT OF THE DEBT
WHETHER OR NOT THEN DUE AND PAYABLE, IN SUCH ORDER, PRIORITY AND PROPORTIONS AS
LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER, OR, AT THE DISCRETION OF
LENDER, THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO BORROWERS FOR SUCH
PURPOSES AS LENDER SHALL APPROVE, IN ITS REASONABLE DISCRETION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF LENDER IS OBLIGATED UNDER THIS
AGREEMENT TO DISBURSE THE NET PROCEEDS TO BORROWERS FOR RESTORATION, AND IF
LENDER FAILS TO DO SO, THEN ANY OBLIGATION OF BORROWERS TO RESTORE OR REPAIR
SUCH PROPERTY UNDER THE LOAN DOCUMENTS SHALL NOT APPLY UNTIL SUCH NET PROCEEDS
HAVE BEEN DISBURSED TO BORROWERS.

(E)                                  IN THE EVENT OF FORECLOSURE OF THE MORTGAGE
WITH RESPECT TO ANY PROPERTY, OR OTHER TRANSFER OF TITLE TO ANY PROPERTY IN
EXTINGUISHMENT IN WHOLE OR IN PART OF THE DEBT, ALL RIGHT, TITLE AND INTEREST OF
BORROWERS IN AND TO THE POLICIES THAT ARE NOT BLANKET POLICIES THEN IN FORCE
CONCERNING SUCH PROPERTY AND ALL PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON
VEST IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER OR OTHER TRANSFEREE IN THE
EVENT OF SUCH OTHER TRANSFER OF TITLE.


ARTICLE VII.
RESERVE FUNDS

Section 7.1                                   Required Repair Fund.


7.1.1                     DEPOSITS.  BORROWERS SHALL PERFORM, OR CAUSE TO BE
PERFORMED, THE MAINTENANCE, REPAIRS AND ENVIRONMENTAL REMEDIATION AT THE
PROPERTIES AS MORE PARTICULARLY SET FORTH ON SCHEDULE XII HERETO (SUCH
MAINTENANCE, REPAIRS AND ENVIRONMENTAL REMEDIATION HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “REQUIRED REPAIRS”).  BORROWERS SHALL COMPLETE THE REQUIRED
REPAIRS ON OR BEFORE THE REQUIRED DEADLINE FOR EACH REPAIR AS SET FORTH ON
SCHEDULE XII SUBJECT TO EXCUSABLE DELAY.  IT SHALL BE AN EVENT OF DEFAULT UNDER
THIS AGREEMENT IF, AFTER NOTICE

195


--------------------------------------------------------------------------------



FROM LENDER AND A THIRTY (30) DAY CURE PERIOD HAS ELAPSED OR SUCH LONGER PERIOD
AS IS REASONABLY NECESSARY TO EFFECTUATE SUCH CURE PROVIDED THAT BORROWERS ARE
DILIGENTLY PROCEEDING TO CURE, (A) ANY BORROWER DOES NOT COMPLETE THE REQUIRED
REPAIRS AT ITS PROPERTY BY THE REQUIRED DEADLINE FOR EACH REPAIR AS SET FORTH ON
SCHEDULE XII SUBJECT TO EXCUSABLE DELAY, OR (B) THE APPLICABLE BORROWER DOES NOT
SATISFY EACH CONDITION CONTAINED IN SECTION 7.1.2 HEREOF.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF SUCH AN EVENT OF DEFAULT, LENDER, AT ITS OPTION,
MAY WITHDRAW ALL AMOUNTS IN THE REQUIRED REPAIR FUND FROM THE REQUIRED REPAIR
ACCOUNT AND LENDER MAY APPLY SUCH FUNDS EITHER TO COMPLETION OF THE REQUIRED
REPAIRS AT ONE OR MORE OF THE PROPERTIES OR TOWARD PAYMENT OF THE DEBT IN SUCH
ORDER, PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION. 
LENDER’S RIGHT TO WITHDRAW AND APPLY THE REQUIRED REPAIR FUND SHALL BE IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  ON THE CLOSING DATE, BORROWERS SHALL
DEPOSIT WITH LENDER THE AMOUNT FOR EACH PROPERTY SET FORTH ON SUCH SCHEDULE XII
HERETO TO PERFORM THE REQUIRED REPAIRS FOR SUCH PROPERTY MULTIPLIED BY ONE
HUNDRED FIFTEEN PERCENT (115%), THE AGGREGATE AMOUNT OF WHICH FOR ALL OF THE
PROPERTIES IS SEVENTY-EIGHT THOUSAND AND 00/100 ($78,000.00), WHICH AMOUNTS SO
DEPOSITED WITH LENDER SHALL BE HELD BY LENDER IN ACCORDANCE WITH SECTION 7.8
HEREOF.  SUCH AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS
BORROWERS’ “REQUIRED REPAIR FUND” AND THE ACCOUNT IN WHICH SUCH AMOUNTS ARE HELD
SHALL HEREINAFTER BE REFERRED TO AS BORROWERS’ “REQUIRED REPAIR ACCOUNT”.


7.1.2                     RELEASE OF REQUIRED REPAIR FUND.

(A)                                  LENDER SHALL DISBURSE TO BORROWERS PORTIONS
OF THE REQUIRED REPAIR FUND FROM THE REQUIRED REPAIR ACCOUNT FROM TIME TO TIME,
BUT NOT MORE FREQUENTLY THAN ONCE IN ANY THIRTY (30) DAY PERIOD, NOT LATER THAN
TEN (10) BUSINESS DAYS AFTER BORROWERS HAVE SUBMITTED EVIDENCE OF SATISFACTION
BY BORROWERS OF EACH OF THE FOLLOWING CONDITIONS WITH RESPECT TO EACH
DISBURSEMENT: (I) BORROWERS SHALL SUBMIT A WRITTEN REQUEST FOR PAYMENT TO LENDER
AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH BORROWERS REQUEST
SUCH PAYMENT BE MADE, WHICH REQUEST SHALL SPECIFY THE REQUIRED REPAIRS TO BE
PAID ON A PROPERTY-BY-PROPERTY BASIS; (II) ON THE DATE SUCH REQUEST IS RECEIVED
BY LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE, NO EVENT OF DEFAULT SHALL
EXIST AND REMAIN UNCURED; (III) LENDER SHALL HAVE RECEIVED AN OFFICER’S
CERTIFICATE AND/OR A CONTRACTOR’S OR ARCHITECT’S CERTIFICATE (TOGETHER WITH AN
OFFICER’S CERTIFICATE, THE “CERTIFICATE”) WHICH COLLECTIVELY SHALL (A) STATE
THAT ALL REQUIRED REPAIRS TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN
COMPLETED IN A GOOD AND WORKMANLIKE MANNER IN ALL MATERIAL RESPECTS AND IN
ACCORDANCE WITH ALL LEGAL REQUIREMENTS IN ALL MATERIAL RESPECTS, SUCH
CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE, PERMIT OR OTHER APPROVAL
BY ANY GOVERNMENTAL AUTHORITY NECESSARY TO PERMIT THE COMMENCEMENT AND/OR
COMPLETION OF THE REQUIRED REPAIRS, IF APPLICABLE, (B) IDENTIFY EACH PERSON THAT
SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE REQUIRED REPAIRS TO BE FUNDED
BY THE REQUESTED DISBURSEMENT, (C) STATE THAT EACH SUCH PERSON HAS BEEN PAID IN
FULL OR WILL BE PAID IN FULL UPON SUCH DISBURSEMENT FOR WORK COMPLETED AND/OR
MATERIALS FURNISHED TO DATE, SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS
WITH RESPECT TO CONTRACTS THE VALUE OF WHICH EXCEEDS $175,000.00 OR OTHER
EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO LENDER, (D) STATE THAT THE
REQUIRED REPAIRS TO BE FUNDED HAVE NOT BEEN THE SUBJECT OF A PREVIOUS
DISBURSEMENT, AND (E) STATE THAT ALL PREVIOUS DISBURSEMENTS FROM THE REQUIRED
REPAIRS FUND HAVE BEEN USED TO PAY THE PREVIOUSLY IDENTIFIED REQUIRED REPAIRS;
AND (IV) TO THE EXTENT REQUESTED BY LENDER, A TITLE SEARCH INDICATING THAT THE
APPLICABLE PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT
PREVIOUSLY APPROVED BY LENDER.  LENDER SHALL NOT BE

196


--------------------------------------------------------------------------------


REQUIRED TO MAKE DISBURSEMENTS FROM THE REQUIRED REPAIR ACCOUNT UNLESS SUCH
REQUESTED DISBURSEMENT IS IN AN AMOUNT GREATER THAN FIVE THOUSAND DOLLARS
($5,000) (OR A LESSER AMOUNT IF THE TOTAL AMOUNT IN THE REQUIRED REPAIR ACCOUNT
IS LESS THAN FIVE THOUSAND DOLLARS ($5,000), IN WHICH CASE ONLY ONE DISBURSEMENT
OF THE AMOUNT REMAINING IN THE ACCOUNT SHALL BE MADE) AND SUCH DISBURSEMENT
SHALL BE MADE ONLY UPON SATISFACTION OF EACH CONDITION CONTAINED IN THIS SECTION
7.1.2.

(B)                                 NOTHING IN THIS SECTION 7.1.2 SHALL (I) MAKE
LENDER RESPONSIBLE FOR PERFORMING OR COMPLETING ANY REQUIRED REPAIRS; (II)
REQUIRE LENDER TO EXPEND FUNDS IN ADDITION TO THE REQUIRED REPAIRS FUND TO
COMPLETE ANY REQUIRED REPAIRS; (III) OBLIGATE LENDER TO PROCEED WITH ANY
REQUIRED REPAIRS; OR (IV) OBLIGATE LENDER TO DEMAND FROM ANY BORROWER ADDITIONAL
SUMS TO COMPLETE ANY REQUIRED REPAIRS.

(C)                                  EACH BORROWER SHALL PERMIT LENDER AND
LENDER’S AGENTS AND REPRESENTATIVES (INCLUDING LENDER’S ENGINEER, ARCHITECT OR
INSPECTOR) OR THIRD PARTIES TO ENTER ONTO SUCH BORROWER’S PROPERTY DURING NORMAL
BUSINESS HOURS (SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT
THE PROGRESS OF ANY REQUIRED REPAIRS AND ALL MATERIALS BEING USED IN CONNECTION
THEREWITH AND TO EXAMINE ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH REQUIRED
REPAIRS.  EACH BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO
COOPERATE WITH LENDER OR LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS
DESCRIBED ABOVE IN CONNECTION WITH INSPECTIONS DESCRIBED IN THIS SECTION
7.1.2(C).

(D)                                 IF A DISBURSEMENT WILL EXCEED $200,000.00,
LENDER MAY REQUIRE AN INSPECTION OF THE APPLICABLE PROPERTY AT BORROWERS’
EXPENSE PRIOR TO MAKING A DISBURSEMENT FROM THE REQUIRED REPAIRS FUND IN ORDER
TO VERIFY COMPLETION OF THE REQUIRED REPAIRS FOR WHICH REIMBURSEMENT IS SOUGHT. 
LENDER MAY REQUIRE THAT SUCH INSPECTION BE CONDUCTED BY AN APPROPRIATE
INDEPENDENT QUALIFIED PROFESSIONAL SELECTED BY LENDER AND MAY REQUIRE A
CERTIFICATE OF COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL ARCHITECT
ACCEPTABLE TO LENDER PRIOR TO ANY DISBURSEMENT FROM THE REQUIRED REPAIRS FUND. 
BORROWERS SHALL PAY THE EXPENSE OF THE INSPECTION AS REQUIRED HEREUNDER, WHETHER
SUCH INSPECTION IS CONDUCTED BY LENDER OR BY AN INDEPENDENT QUALIFIED
PROFESSIONAL ARCHITECT.

(E)                                  IN ADDITION TO ANY INSURANCE REQUIRED UNDER
THE LOAN DOCUMENTS, BORROWERS SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKER’S
COMPENSATION INSURANCE, BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER
INSURANCE TO THE EXTENT REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH THE
REQUIRED REPAIRS.  ALL SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY
SATISFACTORY TO LENDER.


7.1.3                     BALANCE IN REQUIRED REPAIR ACCOUNT.  THE INSUFFICIENCY
OF ANY BALANCE IN THE REQUIRED REPAIR ACCOUNT SHALL NOT RELIEVE ANY BORROWER
FROM ITS OBLIGATION TO PERFORM THE REQUIRED REPAIRS IN A GOOD AND WORKMANLIKE
MANNER AND IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS.


7.1.4                     REMAINDER OF REQUIRED REPAIR FUND.  PROVIDED THAT NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON THE COMPLETION OF
ALL REQUIRED REPAIRS ANY REMAINING PORTION OF THE REQUIRED REPAIR FUND SHALL BE
RELEASED TO BORROWER.

197


--------------------------------------------------------------------------------


Section 7.2                                   Tax and Insurance Escrow Fund.  On
the date hereof, Borrowers shall deposit with Lender $845,178.00 on account of
the Taxes next coming due and $790,438.00 on account of the Insurance Premiums
next coming due.  Additionally, Borrowers shall pay to Lender on each Payment
Date (a) one twelfth of the Taxes that Lender estimates will be payable during
the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least fifteen (15) days prior to their
respective due dates, and (b) one twelfth of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least fifteen (15) days
prior to the expiration of the Policies (the foregoing amount deposited with
Lender on the date hereof and said amounts to be deposited pursuant to clauses
(a) and (b) above, being hereinafter called the “Tax and Insurance Escrow
Fund”).  Lender will apply the Tax and Insurance Escrow Fund to payments of
Taxes and Insurance Premiums required to be made by Borrowers pursuant to
Section 5.1.2 hereof and under the Mortgage.  In making any payment relating to
the Tax and Insurance Escrow Fund, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office (with respect
to Taxes) or insurer or agent (with respect to Insurance Premiums), without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof.  If the amount of the Tax and Insurance Escrow Fund shall exceed the
amounts due for Taxes and Insurance Premiums pursuant to Section 5.1.2 hereof,
Lender shall, in its sole discretion, return any excess to Borrowers or credit
such excess against future payments to be made to the Tax and Insurance Escrow
Fund.  To the extent sufficient amounts have been deposited into the Tax and
Insurance Fund with Lender in compliance with this Section 7.2, it shall not be
an Event of Default if the Insurance Premiums and/or the Taxes are not paid due
to Lender’s failure to apply such amounts to the payment of the Insurance
Premiums and the Taxes on the respective dates on which each are due provided
that Borrowers have not impeded Lender’s attempt to pay such Insurance Premiums
or Taxes.  Any amount remaining in the Tax and Insurance Escrow Fund after the
Debt has been paid in full shall be returned to Borrowers.  In allocating such
excess, Lender may deal with the Person shown on the records of Lender to be the
owner of each of the Properties.  If at any time Lender reasonably determines
that the Tax and Insurance Escrow Fund is not or will not be sufficient to pay
Taxes and Insurance Premiums by the dates set forth in clauses (a) and (b)
above, Lender shall notify Borrowers of such determination and Borrowers shall
increase their monthly payments to Lender by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least fifteen (15) days
prior to the due date of the Taxes and/or fifteen (15) days prior to expiration
of the Policies, as the case may be.

Section 7.3                                   Replacements and Replacement
Reserve.


7.3.1                     REPLACEMENT RESERVE FUND.  BORROWERS SHALL PAY TO
LENDER ON EACH PAYMENT DATE AN AMOUNT EQUAL TO THREE PERCENT (3%) OF THE GROSS
INCOME FROM OPERATIONS OF THE HOTEL/CASINO PROPERTY FOR THE IMMEDIATELY
PRECEDING CALENDAR MONTH, TO BE APPLIED IN ACCORDANCE WITH THIS AGREEMENT TO THE
COSTS OF FF&E EXPENDITURES AND FF&E EXPENDITURES WORK REQUIRED TO BE MADE TO THE
HOTEL/CASINO PROPERTY DURING THE CALENDAR YEAR (COLLECTIVELY, THE
“REPLACEMENTS”).  AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS
BORROWERS’ “REPLACEMENT RESERVE FUND” AND THE ACCOUNT IN WHICH SUCH AMOUNTS ARE
HELD SHALL HEREINAFTER BE REFERRED TO AS BORROWERS’ “REPLACEMENT RESERVE
ACCOUNT”.

198


--------------------------------------------------------------------------------



7.3.2                     DISBURSEMENTS FROM REPLACEMENT RESERVE ACCOUNT.  SO
LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, LENDER SHALL
MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE FUND AS REQUESTED BY BORROWERS
AND REASONABLY APPROVED BY LENDER, WHICH APPROVAL SHALL NOT BE UNREASONABLY
CONDITIONED, WITHHELD OR DELAYED, NO MORE FREQUENTLY THAN ONCE IN ANY THIRTY
(30) DAY PERIOD AND OF NO LESS THAN FIVE THOUSAND DOLLARS ($5,000) PER
DISBURSEMENT (OR A LESSER AMOUNT IF THE TOTAL AMOUNT IN THE REPLACEMENT RESERVE
ACCOUNT AT SUCH TIME IS LESS THAN FIVE THOUSAND DOLLARS ($5,000)), UPON DELIVERY
BY BORROWERS OF LENDER’S OR SERVICER’S STANDARD FORM OF DRAW REQUEST SPECIFYING
THE REPLACEMENTS TO BE PAID FOR ON A PROPERTY-BY-PROPERTY BASIS AND ACCOMPANIED
BY COPIES OF PAID INVOICES FOR OR INVOICES TO BE PAID WITH THE AMOUNTS REQUESTED
AND, IF REQUIRED BY LENDER FOR REQUESTS IN EXCESS OF ONE HUNDRED SEVENTY-FIVE
THOUSAND DOLLARS ($175,000) FOR A SINGLE ITEM, LIEN WAIVERS AND RELEASES FROM
ALL PARTIES FURNISHING MATERIALS AND/OR SERVICES IN CONNECTION WITH THE
REQUESTED PAYMENT.  LENDER MAY REQUIRE AN INSPECTION OF THE APPLICABLE PROPERTY
AT BORROWERS’ EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT IN ORDER TO VERIFY
COMPLETION OF REPLACEMENTS AND REPAIRS OF ITEMS IN EXCESS OF TWO HUNDRED
THOUSAND DOLLARS ($200,000) FOR WHICH REIMBURSEMENT IS SOUGHT.  LENDER SHALL
CAUSE ANY DISBURSEMENT FROM THE REPLACEMENT RESERVE FUND TO BE MADE WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT OF BORROWERS’ REQUEST AND ALL REQUIRED
DOCUMENTATION PROVIDED THAT SUCH REQUEST IS REASONABLY APPROVED BY LENDER. 
NOTWITHSTANDING THE FOREGOING, LENDER’S APPROVAL OF ANY DISBURSEMENT FROM THE
REPLACEMENT RESERVE FUND SHALL NOT BE REQUIRED IF THE REPLACEMENTS AND THE COST
THEREOF FOR WHICH SUCH DISBURSEMENT IS SOUGHT IS SET FORTH IN THE APPROVED
ANNUAL BUDGET THEN IN EFFECT.


7.3.3                     BALANCE IN THE REPLACEMENT RESERVE ACCOUNT.  THE
INSUFFICIENCY OF ANY BALANCE IN THE REPLACEMENT RESERVE ACCOUNT SHALL NOT
RELIEVE BORROWERS FROM THEIR OBLIGATION TO FULFILL ALL PRESERVATION AND
MAINTENANCE COVENANTS IN THE LOAN DOCUMENTS.

Section 7.4                                   Interest Reserve Fund.


7.4.1                     DEPOSITS TO INTEREST RESERVE ACCOUNT.  ON THE CLOSING
DATE, BORROWERS SHALL DEPOSIT WITH LENDER THE AMOUNT OF $45,000,000.00 TO BE
HELD BY LENDER AS ADDITIONAL COLLATERAL FOR THE LOAN.  ADDITIONALLY, ADDITIONAL
AMOUNTS MAY BE DEPOSITED WITH LENDER FROM TIME TO TIME (A) PURSUANT TO
SECTION(S) 2.6.2(B)(IX), 2.6.2(B)(XI)(A), 2.6.2(C)(IX), 2.6.2(C)(XI)(A),
2.7.1(A)(V), 2.7.1(B)(V), 2.7.2(A)(V), 2.7.2(B)(V) AND/OR 3.22(A)(IV) HEREOF,
AND/OR (B) OTHERWISE AT BORROWERS’ ELECTION IN THEIR SOLE DISCRETION FROM
ADDITIONAL EQUITY OR EXCESS CASH FLOW OF ANY BORROWER.  ALL AMOUNTS SO DEPOSITED
WITH LENDER SHALL HEREINAFTER BE REFERRED TO AS BORROWERS’ “INTEREST RESERVE
FUND” AND THE ACCOUNT IN WHICH SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE
REFERRED TO AS BORROWERS’ “INTEREST RESERVE ACCOUNT.”


7.4.2                     WITHDRAWALS FROM INTEREST RESERVE ACCOUNT.  PROVIDED
THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IF ON ANY
PAYMENT DATE THE FUNDS AVAILABLE IN THE CASH MANAGEMENT ACCOUNT ARE INSUFFICIENT
TO PAY THE MONTHLY INTEREST PAYMENT DUE ON SUCH PAYMENT DATE AFTER SATISFYING
ALL ITEMS WITH A HIGHER PRIORITY PURSUANT TO SECTION 2.6.2(B) HEREOF, LENDER
SHALL AUTOMATICALLY, WITHOUT THE NECESSITY OF NOTIFYING, OR OBTAINING THE
APPROVAL OF, ANY BORROWER OR ANY OTHER PERSON, AND WITHOUT ANY BORROWER’S
REQUEST, APPLY A PORTION OF THE INTEREST RESERVE FUND THEN ON DEPOSIT TO THE
PAYMENT OF THE MONTHLY INTEREST PAYMENT OR THE PORTION THEREOF FOR WHICH FUNDS
IN THE CASH MANAGEMENT ACCOUNT ARE INSUFFICIENT AS AFORESAID, AS APPLICABLE, SO
LONG AS FOLLOWING SUCH DISBURSEMENT THE INTEREST RESERVE ACCOUNT SHALL HAVE A

199


--------------------------------------------------------------------------------



BALANCE AT LEAST EQUAL TO THE MINIMUM BALANCE, AND THE INTEREST RESERVE FUND
SHALL BE REDUCED BY AN EQUAL AMOUNT.  BORROWERS EXPRESSLY ACKNOWLEDGE AND AGREE
THAT NO DISBURSEMENTS FROM THE INTEREST RESERVE FUND SHALL BE MADE AT ANY TIME
DURING WHICH AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND/OR AT ANY
TIME TO THE EXTENT THAT SUCH DISBURSEMENT WOULD CAUSE THE BALANCE OF THE
INTEREST RESERVE FUND TO BE LESS THAN THE MINIMUM BALANCE.  NOTWITHSTANDING THE
FOREGOING, BORROWERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT IN THE EVENT THAT ON
ANY DAY ON WHICH A MONTHLY INTEREST PAYMENT IS DUE AND PAYABLE (A) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWERS SHALL REMAIN LIABLE FOR THE
PAYMENT OF ALL MONTHLY INTEREST PAYMENTS AS AND WHEN DUE, OR (B) THE AMOUNT OF
SUCH MONTHLY INTEREST PAYMENT EXCEEDS THE INTEREST RESERVE FUND THEN ON DEPOSIT
(NOT INCLUDING THE MINIMUM BALANCE), BORROWERS SHALL REMAIN LIABLE FOR THE
DIFFERENCE BETWEEN SUCH MONTHLY INTEREST PAYMENT AND THE INTEREST RESERVE FUND
THEN ON DEPOSIT (NOT INCLUDING THE MINIMUM BALANCE), SUCH DIFFERENCE TO BE DUE
AND PAYABLE AT THE TIME THE MONTHLY INTEREST PAYMENT IS DUE AND PAYABLE.  LENDER
ACKNOWLEDGES THAT IF LENDER IS OBLIGATED TO APPLY INTEREST RESERVE FUNDS TO THE
PAYMENT OF THE MONTHLY INTEREST PAYMENT PURSUANT TO THIS SECTION 7.4.2, THEN THE
FAILURE OF BORROWERS TO PAY SUCH MONTHLY INTEREST PAYMENT TO THE EXTENT OF SUCH
INTEREST RESERVE FUND (NOT INCLUDING THE MINIMUM BALANCE) SHALL NOT BE DEEMED AN
EVENT OF DEFAULT.


7.4.3                     MINIMUM BALANCE IN INTEREST RESERVE ACCOUNT.  WITHOUT
LIMITING ANY OTHER PROVISIONS OF THIS AGREEMENT, AT ALL TIMES DURING THE TERM OF
THE LOAN, BORROWERS SHALL MAINTAIN A MINIMUM BALANCE IN THE INTEREST RESERVE
ACCOUNT EQUAL TO THE MINIMUM BALANCE, CALCULATED AS OF EACH PAYMENT DATE.

Section 7.5                                   Initial Renovation Reserve Fund.


7.5.1                     DEPOSIT TO INITIAL RENOVATION RESERVE FUND.  ON THE
CLOSING DATE, BORROWERS SHALL DEPOSIT WITH LENDER THE AMOUNT OF $35,000,000.00
TO BE HELD BY LENDER AS ADDITIONAL COLLATERAL FOR THE LOAN FOR THE PAYMENT OF
THOSE INITIAL RENOVATIONS TO THE PROPERTIES IDENTIFIED ON SCHEDULE XIII ATTACHED
HERETO AND MADE A PART HEREOF, AS THE SAME MAY BE MODIFIED FROM TIME TO TIME
WITH LENDER’S REASONABLE APPROVAL (THE “INITIAL RENOVATIONS”).  ALL SUCH AMOUNTS
SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS THE “INITIAL RENOVATION RESERVE
FUND” AND THE ACCOUNT IN WHICH SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE
REFERRED TO AS THE “INITIAL RENOVATION RESERVE ACCOUNT.”


7.5.2                     WITHDRAWALS FROM INITIAL RENOVATION RESERVE FUND.

(A)                                  LENDER SHALL MAKE DISBURSEMENTS FROM THE
INITIAL RENOVATION RESERVE FUND FOR INITIAL RENOVATION COSTS INCURRED BY ANY
BORROWER UPON SATISFACTION BY BORROWERS OF EACH OF THE FOLLOWING CONDITIONS WITH
RESPECT TO EACH SUCH DISBURSEMENT:

(i)                                     such disbursement is for Initial
Renovation Costs (A) contemplated by the Initial Renovations Budget, (B) set
forth in the Approved Annual Budget then in effect, or (C) reasonably approved
by Lender;

(ii)                                  prior to commencing any Initial
Renovations that consist of constructing or demolishing any improvements, (A)
Lender shall have approved, which approval shall not be unreasonably withheld,
(1) the architect and the architect’s contract,

200


--------------------------------------------------------------------------------


if any, relating thereto, (2) the construction manager and the construction
management agreement, if any, relating thereto, (3) the general contractor and
the general contract, if any, relating thereto, (4) all Major Contracts and
Major Contractors (except relating to such Initial Renovations rather than the
Project), if any, relating thereto, (5) the plans and specifications for such
Initial Renovations, if any, and (6) a construction progress schedule reflecting
the anticipated dates of completion of specified subcategories of the Initial
Renovations as set forth in the Initial Renovations Budget; and (B) Borrowers
shall have obtained Payment and Performance Bonds covering each Major Contractor
performing such Initial Renovations; provided, however, that Lender shall, at
Borrowers’ request, review the financial statements of any such Major Contractor
and reasonably consider a request by Borrowers either (A) not to require a
Payment and Performance Bond with respect to such Major Contractor, or (B) to
accept, in lieu of a Payment and Performance Bond with respect to such Major
Contractor, a “Subguard Policy” issued by Zurich North America, together with a
financial interest endorsement, all in form and content reasonably acceptable to
Lender and subject to limits acceptable to Lender in its sole and absolute
discretion;

(iii)                               Borrowers shall submit Lender’s or
Servicer’s standard form of draw request for payment to Lender at least ten (10)
Business Days prior to the date on which Borrowers request such payment be made,
which request shall specify the Initial Renovation Costs to be paid on a
Property-by-Property basis and shall be accompanied by copies of invoices for
the amounts requested;

(iv)                              on the date such request is received by Lender
and on the date such payment is to be made, no Event of Default shall exist and
remain uncured;

(v)                                 all representations and warranties made by
Borrowers and/or Guarantors in the Loan Documents or otherwise made by or on
behalf of Borrowers and/or Guarantors in connection therewith or after the date
thereof shall have been true and correct in all material respects on the date on
which made and shall continue to be true and correct in all material respects on
the date of such disbursement (except to the extent of changes in circumstances
or conditions which are not otherwise prohibited by this Agreement);

(vi)                              Lender shall have received:

(1)                                  an Officer’s Certificate (A) containing a
description of the Initial Renovation Costs to be funded by such disbursement,
(B) stating that all Initial Renovation Costs to be funded by the requested
disbursement have been completed in a good and workmanlike manner and in
accordance in all material respects with all applicable Legal Requirements, (C)
identifying each Person that supplied materials or labor in connection with the
Initial Renovation Costs to be funded by the requested disbursement, (D) stating
that each such Person has been paid in full or will be paid in full upon such
disbursement, (E) stating that the Initial Renovation Costs to be funded have
not been the subject of a previous disbursement, (F) stating that all previous
disbursements of Initial Renovation Reserve Funds have been used to pay or
reimburse Borrowers for the previously identified Initial Renovation Costs, and
(G)

201


--------------------------------------------------------------------------------


stating that, as of the date of such Officer’s Certificate, no Event of Default
has occurred and is continuing and all representations and warranties made by
Borrowers and/or Guarantors in the Loan Documents or otherwise made by or on
behalf of Borrowers and/or Guarantors in connection therewith or after the date
thereof were true and correct in all material respects on the date on which made
and continue to be true and correct in all material respects on the date of such
Officer’s Certificate (except to the extent of changes in circumstances or
conditions which are not otherwise prohibited by this Agreement);

(2)                                  a copy of any license, permit or other
approval by any Governmental Authority necessary to permit the commencement
and/or completion of the Initial Renovations to be funded or reimbursed by the
requested disbursement and not previously delivered to Lender;

(3)                                  if required by Lender for requests in
excess of One Hundred Seventy-Five Thousand Dollars ($175,000.00) for a single
item, lien waivers or other evidence of payment satisfactory to Lender and
releases from all parties furnishing materials and/or services in connection
with the requested payment;

(4)                                  such other evidence as Lender shall
reasonably request to demonstrate that the Initial Renovations to be funded by
the requested disbursement have been completed;

(5)                                  payment by Borrowers of all fees and
expenses required by this Agreement, to the extent then due and payable,
including, without limitation, (i) any fees and expenses referred to in Section
10.13 hereof then due and payable, (ii) any reasonable fees and expenses then
due and payable to the Construction Consultant, (iii) any Unused Advance Fee
then due and payable, (iv) any Administrative Agent Fee then due and payable,
and/or (v) any title premiums and/or other title charges then due and payable;

(6)                                  at Borrowers’ expense, a search of the
public records that, subject to Section 3.11 hereof and the Permitted
Encumbrances, discloses no conditional sales contracts, chattel mortgages,
leases of personalty, financing statements or title retention agreements which
affect any of the Properties; and

(7)                                  Lender shall have received evidence
reasonably satisfactory to Lender that Borrowers have obtained all Policies
required by Section 6.1 hereof in connection with the construction of the
Initial Renovations, to the extent not previously delivered to Lender;

(vii)                           Construction Consultant shall have reasonably
determined that, following the making of the requested disbursement, there shall
be sufficient

202


--------------------------------------------------------------------------------


sums remaining in the Initial Renovation Reserve Fund to complete all of the
Initial Renovations, it being understood and agreed by Borrowers that, in the
event that Construction Consultant shall reasonably determine that there are not
sufficient sums remaining in the Initial Renovation Reserve Fund to complete all
of the Initial Renovations in accordance with the Initial Renovations Budget
(any such insufficiency, an “Initial Renovations Shortfall”), Lender shall not
make any further disbursements from the Initial Renovations Reserve Fund until
Borrowers have done either one or a combination of the following in an aggregate
amount equal to such Initial Renovations Shortfall: (A) delivered to Lender
evidence satisfactory to Lender in its reasonable discretion that Borrowers or
one or more Affiliates thereof have previously expended cash to satisfy Initial
Renovation Costs included on the Initial Renovations Budget in an amount at
least equal to such Initial Renovations Shortfall, and/or (B) delivered to
Lender for deposit in the Initial Renovations Reserve Account an amount equal to
such Initial Renovations Shortfall, which amount shall thereafter constitute a
portion of the Initial Renovations Reserve Fund for all purposes under this
Agreement;

(viii)                        Construction Consultant shall have reasonably
approved the requested disbursement, it being expressly agreed by Lender that
Lender shall diligently pursue obtaining Construction Consultant’s response
within a commercially reasonable time period following any such request which
includes all the required items as set forth herein; and

(ix)                                Borrowers shall retain Retainage with
respect to each contract or subcontract relating to the Initial Renovations as
provided herein with respect to the Project.

Lender shall make disbursements as requested by Borrowers not more frequently
than once in any thirty (30) day period and in a minimum amount of no less than
five thousand dollars ($5,000.00) per disbursement (or a lesser amount if the
total amount in the Initial Renovation Reserve Account is less than Five
Thousand Dollars ($5,000), in which case only one disbursement of the amount
remaining in the account shall be made);

(B)                                 NOTHING IN THIS SECTION 7.5.2 SHALL (I) MAKE
LENDER RESPONSIBLE FOR PERFORMING OR COMPLETING ANY INITIAL RENOVATIONS; (II)
REQUIRE LENDER TO EXPEND FUNDS IN ADDITION TO THE INITIAL RENOVATION RESERVE
FUND TO COMPLETE ANY INITIAL RENOVATIONS; (III) OBLIGATE LENDER TO PROCEED WITH
ANY INITIAL RENOVATIONS; OR (IV) OBLIGATE LENDER TO DEMAND FROM ANY BORROWER
ADDITIONAL SUMS TO COMPLETE ANY INITIAL RENOVATIONS.

(C)                                  EACH BORROWER SHALL PERMIT LENDER AND
LENDER’S AGENTS AND REPRESENTATIVES (INCLUDING LENDER’S ENGINEER, ARCHITECT OR
INSPECTOR) OR THIRD PARTIES TO ENTER ONTO SUCH BORROWER’S PROPERTY DURING NORMAL
BUSINESS HOURS (SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT
THE PROGRESS OF ANY INITIAL RENOVATIONS AND ALL MATERIALS BEING USED IN
CONNECTION THEREWITH AND TO EXAMINE ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH
INITIAL RENOVATIONS.  EACH BORROWER SHALL CAUSE ALL CONTRACTORS AND
SUBCONTRACTORS TO COOPERATE WITH LENDER OR LENDER’S REPRESENTATIVES OR SUCH
OTHER PERSONS DESCRIBED ABOVE IN CONNECTION WITH INSPECTIONS DESCRIBED IN THIS
SECTION 7.5.2(C).

203


--------------------------------------------------------------------------------


(D)                                 IF A REQUESTED DISBURSEMENT WILL EXCEED
$200,000.00, LENDER MAY REQUIRE AN INSPECTION OF THE APPLICABLE PROPERTY AT
BORROWERS’ EXPENSE PRIOR TO MAKING A DISBURSEMENT FROM THE INITIAL RENOVATION
RESERVE FUND IN ORDER TO VERIFY COMPLETION OF THE INITIAL RENOVATIONS FOR WHICH
REIMBURSEMENT IS SOUGHT.  LENDER MAY REQUIRE THAT SUCH INSPECTION BE CONDUCTED
BY AN APPROPRIATE INDEPENDENT QUALIFIED PROFESSIONAL SELECTED BY LENDER AND MAY
REQUIRE A CERTIFICATE OF COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL
ARCHITECT ACCEPTABLE TO LENDER PRIOR TO THE DISBURSEMENT FROM THE INITIAL
RENOVATION RESERVE FUND.  BORROWERS SHALL PAY THE EXPENSE OF THE INSPECTION AS
REQUIRED HEREUNDER, WHETHER SUCH INSPECTION IS CONDUCTED BY LENDER OR BY AN
INDEPENDENT QUALIFIED PROFESSIONAL ARCHITECT.

(E)                                  IN ADDITION TO ANY INSURANCE REQUIRED UNDER
THE LOAN DOCUMENTS, BORROWERS SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKER’S
COMPENSATION INSURANCE, BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER
INSURANCE TO THE EXTENT REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH ANY
INITIAL RENOVATIONS.  ALL SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY
SATISFACTORY TO LENDER.


7.5.3                     BALANCE IN THE INITIAL RENOVATION RESERVE ACCOUNT. 
THE INSUFFICIENCY OF ANY BALANCE IN THE INITIAL RENOVATION RESERVE ACCOUNT SHALL
NOT RELIEVE BORROWERS FROM THEIR OBLIGATION TO FULFILL ALL PRESERVATION AND
MAINTENANCE COVENANTS IN THE LOAN DOCUMENTS.

Section 7.6                                   General Reserve Fund.


7.6.1                     DEPOSITS TO GENERAL RESERVE ACCOUNT.  FROM TIME TO
TIME DURING THE TERM OF THE LOAN, PURSUANT TO SECTIONS 2.6.2(B)(XI)(B),
2.6.2(C)(XI)(B) AND/OR 2.4.3(G) HEREOF, CERTAIN AMOUNTS MAY BE DEPOSITED WITH
LENDER FOR THE PURPOSE OF ESTABLISHING A GENERAL RESERVE FUND FOR THE PURPOSES
DESCRIBED IN THIS SECTION 7.6.  ALL AMOUNTS SO DEPOSITED WITH LENDER SHALL
HEREINAFTER BE REFERRED TO AS THE “GENERAL RESERVE FUND” AND THE ACCOUNT IN
WHICH SUCH AMOUNT IS HELD SHALL HEREINAFTER BE REFERRED TO AS THE “GENERAL
RESERVE ACCOUNT.”


7.6.2                     WITHDRAWALS FROM GENERAL RESERVE ACCOUNT.  PROVIDED
THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER SHALL
HAVE THE RIGHT FROM TIME TO TIME TO REQUEST A DISBURSEMENT OF FUNDS FROM THE
GENERAL RESERVE ACCOUNT FOR THE FOLLOWING PURPOSES: (A) FOR THE PAYMENT OF
OPERATING EXPENSES EITHER REFLECTED IN THE APPROVED ANNUAL BUDGET THEN IN EFFECT
OR OTHERWISE REASONABLY APPROVED BY LENDER, (B) FOR THE PAYMENT TO BORROWERS,
HRHI AND/OR HR HOLDINGS FOR THE PURPOSES OF PERMITTING SUCH PARTIES TO PAY
FEDERAL AND STATE INCOME TAX OBLIGATIONS WITH RESPECT TO INCOME ALLOCATED TO
THEM FROM THE PROPERTIES AND/OR THE IP (BUT ONLY FOR SO LONG AS ANY PARTICULAR
PROPERTY OR PORTION THEREOF OR ANY PARTICULAR PORTION OF THE IP REMAINS AS
SECURITY FOR THE LOAN); PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE AGGREGATE
AMOUNT OF THE GENERAL RESERVE FUND USED FOR THE PURPOSES OF THIS CLAUSE (B)
DURING THE ENTIRE TERM OF THE LOAN EXCEED THREE MILLION DOLLARS ($3,000,000.00),
(C) FOR THE PAYMENT OF COST OVER-RUNS IN CONNECTION WITH THE CONSTRUCTION OF THE
PROJECT, AS REASONABLY APPROVED BY LENDER TO THE EXTENT REQUIRED UNDER SECTION
3.15 HEREOF, AND/OR (D) AS PROVIDED IN SECTION 3.22(A)(IV) HEREOF; PROVIDED,
HOWEVER, THAT LENDER SHALL MAKE DISBURSEMENTS AS REQUESTED BY BORROWERS NOT MORE
FREQUENTLY THAN ONCE IN ANY THIRTY (30) DAY PERIOD AND IN A MINIMUM AMOUNT OF NO
LESS THAN FIVE THOUSAND DOLLARS ($5,000.00) PER DISBURSEMENT (OR A LESSER AMOUNT
IF THE TOTAL AMOUNT IN THE GENERAL RESERVE ACCOUNT IS LESS THAN FIVE THOUSAND
DOLLARS ($5,000), IN WHICH CASE ONLY ONE DISBURSEMENT OF THE AMOUNT REMAINING IN
THE ACCOUNT SHALL BE MADE).

204


--------------------------------------------------------------------------------



7.6.3                     RELEASE OF GENERAL RESERVE FUND.  IN THE EVENT THAT,
AS OF ANY FINANCIAL DETERMINATION DATE, THE EXCESS CASH TERMINATION CONDITIONS
SHALL HAVE BEEN SATISFIED, THE BALANCE OF THE GENERAL RESERVE FUND SHALL BE
RELEASED TO BORROWERS AND BORROWERS SHALL HAVE NO FURTHER OBLIGATION TO DEPOSIT
WITH LENDER ANY GENERAL RESERVE AMOUNT FOR THE REMAINING TERM OF THE LOAN, AS
THE SAME MAY BE EXTENDED IN ACCORDANCE WITH SECTION 2.7 HEREOF.

Section 7.7                                   Construction Loan Reserve Fund.


7.7.1                     DEPOSIT TO CONSTRUCTION LOAN RESERVE FUND.  PURSUANT
TO SECTION 3.1(D) HEREOF, THE UNFUNDED PORTION OF THE CONSTRUCTION LOAN AS OF
THE SECOND ANNIVERSARY MAY BE ADVANCED AND DEPOSITED WITH LENDER IN AN ACCOUNT
WHICH SHALL BE REFERRED TO HEREIN AS THE “CONSTRUCTION LOAN RESERVE ACCOUNT.”


7.7.2                     WITHDRAWALS FROM CONSTRUCTION LOAN RESERVE ACCOUNT.
 THE FUNDS IN THE CONSTRUCTION LOAN RESERVE ACCOUNT SHALL BE ADVANCED AS
CONSTRUCTION LOAN ADVANCES SUBJECT TO, AND IN ACCORDANCE WITH, THE PROVISIONS OF
ARTICLE III HEREOF.

Section 7.8                                   Reserve Funds, Generally.

(A)                                  BORROWERS HEREBY GRANT TO LENDER A
FIRST-PRIORITY PERFECTED SECURITY INTEREST IN EACH OF THE RESERVE FUNDS HELD BY
LENDER AND ANY AND ALL MONIES NOW OR HEREAFTER DEPOSITED IN EACH RESERVE FUND AS
ADDITIONAL SECURITY FOR PAYMENT OF THE DEBT.  UNTIL EXPENDED OR APPLIED IN
ACCORDANCE HEREWITH, THE RESERVE FUNDS SHALL CONSTITUTE ADDITIONAL SECURITY FOR
THE DEBT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER MAY, IN ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES
AVAILABLE TO LENDER, APPLY ANY SUMS THEN PRESENT IN ANY OR ALL OF THE RESERVE
FUNDS TO THE REDUCTION OF THE DEBT (IN SUCH ORDER, PROPORTION AND PRIORITY AS
LENDER MAY DETERMINE IN ITS SOLE DISCRETION), UNTIL THE DEBT IS PAID IN FULL,
WITH ANY AMOUNTS REMAINING BEING DISBURSED TO BORROWERS.  THE RESERVE FUNDS
SHALL NOT CONSTITUTE TRUST FUNDS AND MAY BE COMMINGLED WITH OTHER MONIES HELD BY
LENDER.

(B)                                 BORROWERS SHALL NOT, WITHOUT OBTAINING THE
PRIOR CONSENT OF LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST
IN ANY RESERVE FUND OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY LIEN OR
ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC-1
FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE
FILED WITH RESPECT THERETO.

(C)                                  THE RESERVE FUNDS SHALL BE HELD IN AN
ELIGIBLE ACCOUNT IN PERMITTED INVESTMENTS PURSUANT TO THE CASH MANAGEMENT
AGREEMENT.  ALL INTEREST OR OTHER EARNINGS ON A RESERVE FUND (WITH THE EXCEPTION
OF THE TAX AND INSURANCE ESCROW FUND) SHALL BE ADDED TO AND BECOME A PART OF
SUCH RESERVE FUND AND SHALL BE DISBURSED IN THE SAME MANNER AS OTHER MONIES
DEPOSITED IN SUCH RESERVE FUND, EXCEPT THAT ALL INTEREST OR OTHER EARNINGS ON
THE TAX AND INSURANCE ESCROW FUND SHALL BE RETAINED BY LENDER.  BORROWERS SHALL
HAVE THE RIGHT TO DIRECT LENDER TO INVEST SUMS ON DEPOSIT IN THE ELIGIBLE
ACCOUNT IN PERMITTED INVESTMENTS PROVIDED (I) SUCH INVESTMENTS ARE THEN
REGULARLY OFFERED BY LENDER FOR ACCOUNTS OF THIS SIZE, CATEGORY AND TYPE, (II)
SUCH INVESTMENTS ARE PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, (III) THE
MATURITY DATE OF THE PERMITTED INVESTMENT IS NOT LATER THAN THE DATE ON WHICH
THE APPLICABLE RESERVE FUND IS REQUIRED FOR PAYMENT OF AN OBLIGATION FOR WHICH
SUCH RESERVE FUND WAS CREATED,

205


--------------------------------------------------------------------------------


AND (IV) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  BORROWERS
SHALL BE RESPONSIBLE FOR PAYMENT OF ANY FEDERAL, STATE OR LOCAL INCOME OR OTHER
TAX APPLICABLE TO THE INTEREST OR INCOME EARNED ON THE RESERVE FUNDS (WITH THE
EXCEPTION OF THE TAX AND INSURANCE ESCROW FUND).  NO OTHER INVESTMENTS OF THE
SUMS ON DEPOSIT IN THE RESERVE FUNDS SHALL BE PERMITTED EXCEPT AS SET FORTH IN
THIS SECTION 7.8.  BORROWERS SHALL BEAR ALL REASONABLE COSTS ASSOCIATED WITH THE
INVESTMENT OF THE SUMS IN THE ACCOUNT IN PERMITTED INVESTMENTS.  SUCH COSTS
SHALL BE DEDUCTED FROM THE INCOME OR EARNINGS ON SUCH INVESTMENT, IF ANY, AND TO
THE EXTENT SUCH INCOME OR EARNINGS SHALL NOT BE SUFFICIENT TO PAY SUCH COSTS,
SUCH COSTS SHALL BE PAID BY BORROWERS PROMPTLY ON DEMAND BY LENDER.  LENDER
SHALL HAVE NO LIABILITY FOR THE RATE OF RETURN EARNED OR LOSSES INCURRED ON THE
INVESTMENT OF THE SUMS IN PERMITTED INVESTMENTS.

(D)                                 BORROWERS, JOINTLY AND SEVERALLY, SHALL
INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS,
SUITS, THIRD PARTY CLAIMS, DEMANDS, LIABILITIES, ACTUAL LOSSES, ACTUAL DAMAGES
(EXCLUDING LOST PROFITS, DIMINUTION IN VALUE AND OTHER CONSEQUENTIAL DAMAGES),
OBLIGATIONS AND REASONABLE COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS’ FEES AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED
WITH THE RESERVE FUNDS HELD BY LENDER OR THE PERFORMANCE OF THE OBLIGATIONS FOR
WHICH THE RESERVE FUNDS WERE ESTABLISHED, EXCLUDING MATTERS ARISING FROM
LENDER’S OR ITS AGENTS’ FRAUD, WILLFUL MISCONDUCT, ILLEGAL ACTS OR GROSS
NEGLIGENCE.  BORROWERS SHALL ASSIGN TO LENDER ALL RIGHTS AND CLAIMS ANY BORROWER
MAY HAVE AGAINST ALL PERSONS SUPPLYING LABOR, MATERIALS OR OTHER SERVICES WHICH
ARE TO BE PAID FROM OR SECURED BY THE RESERVE FUNDS; PROVIDED, HOWEVER, THAT
LENDER MAY NOT PURSUE ANY SUCH RIGHT OR CLAIM UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND REMAINS UNCURED.


ARTICLE VIII.
DEFAULTS

Section 8.1                                   Event of Default.  (a) Each of the
following events shall constitute an event of default hereunder (an “Event of
Default”):

(I)                                     IF (A) THE DEBT IS NOT PAID IN FULL ON
THE MATURITY DATE, (B) ANY MONTHLY INTEREST PAYMENT OR ANY REQUIRED MONTHLY
DEPOSIT TO ANY RESERVE FUND IS NOT PAID IN FULL ON OR BEFORE THE RELATED PAYMENT
DATE, OR (C) ANY OTHER PORTION OF THE DEBT IS NOT PAID WITHIN THREE (3) BUSINESS
DAYS FOLLOWING NOTICE TO BORROWERS THAT THE SAME IS DUE AND PAYABLE;

(II)                                  IF ANY OF THE TAXES OR OTHER CHARGES ARE
NOT PAID PRIOR TO THE DATE UPON WHICH ANY INTEREST OR LATE CHARGES SHALL BEGIN
TO ACCRUE THEREON, SUBJECT TO SECTION 7.2 HEREOF;

(III)                               IF THE POLICIES ARE NOT KEPT IN FULL FORCE
AND EFFECT;

(IV)                              IF ANY BORROWER TRANSFERS OR OTHERWISE
ENCUMBERS ANY PORTION OF ANY PROPERTY OR ANY INTEREST THEREIN OR THE IP OR ANY
PORTION THEREOF, OR ANY DIRECT OR INDIRECT INTEREST IN ANY TRANSFER RESTRICTED
PARTY IS TRANSFERRED, IN EACH INSTANCE, IN VIOLATION OF THE PROVISIONS OF THIS
AGREEMENT AND NOT OTHERWISE CONSENTED TO BY LENDER;

206


--------------------------------------------------------------------------------


(V)                                 IF ANY REPRESENTATION OR WARRANTY MADE BY
ANY BORROWER HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT
FURNISHED TO LENDER BY OR ON BEHALF OF ANY BORROWER OR ANY RESTRICTED PARTY
SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE
REPRESENTATION OR WARRANTY WAS MADE, PROVIDED, HOWEVER, IF SUCH REPRESENTATION
OR WARRANTY IS SUSCEPTIBLE OF BEING CURED, AND LENDER HAS NOT THERETOFORE
MATERIALLY ADVERSELY RELIED THEREON, BORROWERS SHALL HAVE THE RIGHT TO CURE SUCH
REPRESENTATION OR WARRANTY WITHIN TEN (10) BUSINESS DAYS OF NOTICE THEREOF;

(VI)                              IF ANY BORROWER, HRHI OR ANY GUARANTOR SHALL
MAKE AN ASSIGNMENT FOR THE BENEFIT OF ANY CREDITOR (OTHER THAN LENDER);

(VII)                           IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE
APPOINTED FOR ANY BORROWER, HRHI OR ANY GUARANTOR, OR IF ANY BORROWER, HRHI OR
ANY GUARANTOR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION
FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY
LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST,
CONSENTED TO, OR ACQUIESCED IN BY, ANY BORROWER, HRHI OR ANY GUARANTOR, OR IF
ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF ANY BORROWER, HRHI OR ANY
GUARANTOR SHALL BE INSTITUTED; PROVIDED, HOWEVER, IF SUCH APPOINTMENT,
ADJUDICATION, PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY ANY
BORROWER, HRHI OR ANY GUARANTOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR
DISMISSED WITHIN NINETY (90) DAYS, AND PROVIDED THAT SUCH APPOINTMENT WAS NOT
INITIATED BY LENDER;

(VIII)                        IF ANY BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN
OR THEREIN IN CONTRAVENTION OF THE LOAN DOCUMENTS;

(IX)                                IF ANY BORROWER BREACHES ANY OF ITS
RESPECTIVE NEGATIVE COVENANTS CONTAINED IN SECTION 5.2 HEREOF OR ANY COVENANT
CONTAINED IN SECTION 4.1.30 OR SECTION 5.1.11 HEREOF, PROVIDED, HOWEVER, THAT,
UNLESS OTHERWISE ADDRESSED IN ANY OTHER CLAUSE OF THIS SECTION 8.1(A), A BREACH
OF ANY COVENANT CONTAINED IN SECTION 4.1.30, SECTION 5.1.11 OR SECTION 5.2
HEREOF SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF (A) SUCH BREACH IS
INADVERTENT AND NON-RECURRING, (B) IF SUCH BREACH IS CURABLE, BORROWERS SHALL
PROMPTLY CURE SUCH BREACH WITHIN THIRTY (30) DAYS AFTER NOTICE THEREOF FROM
LENDER, AND (C) WITH RESPECT TO A MATERIAL BREACH OF ANY MATERIAL COVENANT
CONTAINED IN SECTION 4.1.30 HEREOF, WITHIN FIFTEEN (15) BUSINESS DAYS OF THE
REQUEST OF LENDER, BORROWERS DELIVER TO LENDER AN ADDITIONAL INSOLVENCY OPINION,
OR A MODIFICATION OF THE INSOLVENCY OPINION, TO THE EFFECT THAT SUCH BREACH
SHALL NOT IN ANY WAY IMPAIR, NEGATE OR AMEND THE OPINIONS RENDERED IN THE
INSOLVENCY OPINION, WHICH OPINION OR MODIFICATION AND THE COUNSEL DELIVERING
SUCH OPINION OR MODIFICATION SHALL BE ACCEPTABLE TO LENDER IN ITS REASONABLE
DISCRETION;

(X)                                   WITH RESPECT TO ANY TERM, COVENANT OR
PROVISION SET FORTH HEREIN WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR
GRACE PERIOD, IF ANY BORROWER

207


--------------------------------------------------------------------------------


SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION AFTER THE GIVING OF
SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

(XI)                                IF ANY OF THE ASSUMPTIONS CONTAINED IN THE
INSOLVENCY OPINION DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, OR IN ANY
ADDITIONAL INSOLVENCY OPINION DELIVERED SUBSEQUENT TO THE CLOSING OF THE LOAN,
IS OR SHALL BECOME UNTRUE IN ANY MATERIAL RESPECT;

(XII)                             IF A MATERIAL DEFAULT BY ANY BORROWER HAS
OCCURRED AND CONTINUES BEYOND ANY APPLICABLE CURE PERIOD UNDER ANY MANAGEMENT
AGREEMENT (OR ANY REPLACEMENT MANAGEMENT AGREEMENT) AND AS A RESULT OF SUCH
DEFAULT THE MANAGER THEREUNDER TERMINATES OR CANCELS SUCH MANAGEMENT AGREEMENT
(OR ANY REPLACEMENT MANAGEMENT AGREEMENT);

(XIII)                          IF A MATERIAL DEFAULT BY HOTEL/CASINO BORROWER
HAS OCCURRED AND CONTINUES BEYOND ANY APPLICABLE CURE PERIOD UNDER THE LIQUOR
MANAGEMENT AGREEMENT (OR ANY REPLACEMENT LIQUOR MANAGEMENT AGREEMENT) AND AS A
RESULT OF SUCH DEFAULT THE LIQUOR MANAGER THEREUNDER TERMINATES OR CANCELS SUCH
LIQUOR MANAGEMENT AGREEMENT (OR ANY REPLACEMENT LIQUOR MANAGEMENT AGREEMENT);

(XIV)                         IF ANY BORROWER FAILS TO COMPLY IN ANY MATERIAL
RESPECT WITH THE COVENANTS AS TO PRESCRIBED LAWS SET FORTH IN SECTION 5.1.1
HEREOF AND SUCH FAILURE TO COMPLY CONTINUES AFTER TEN (10) BUSINESS DAYS NOTICE
THEREOF;

(XV)                            EXCEPT AS OTHERWISE CONTEMPLATED BY THE LOAN
DOCUMENTS, IF HOTEL/CASINO BORROWER CEASES TO DO BUSINESS AS A HOTEL AND CASINO
AT A STANDARD AT LEAST EQUAL TO COMPARABLE HOTEL/CASINOS, INCLUDING, WITHOUT
LIMITATION, COMPARABLE FOOD AND BEVERAGE OUTLETS AND OTHER AMENITIES, (OTHER
THAN TEMPORARY CESSATION IN CONNECTION WITH ANY DILIGENT RESTORATION OF THE
HOTEL/CASINO PROPERTY FOLLOWING A CASUALTY OR CONDEMNATION) AND SUCH FAILURE
CONTINUES AFTER THIRTY (30) DAYS NOTICE FROM LENDER THEREOF; PROVIDED, HOWEVER,
THAT IF ANY SUCH FAILURE IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED
WITHIN SUCH THIRTY (30) DAY PERIOD, AND PROVIDED, FURTHER, THAT BORROWERS SHALL
HAVE COMMENCED TO CURE SUCH FAILURE WITHIN SUCH THIRTY (30) DAY PERIOD AND SHALL
THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEED TO CURE THE SAME, SUCH THIRTY
(30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR
BORROWERS IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL
PERIOD NOT TO EXCEED SIXTY (60) DAYS, SUBJECT TO EXCUSABLE DELAY;

(XVI)                         IF (A) THERE SHALL OCCUR ANY DEFAULT BY HRHI OR
HOTEL/CASINO BORROWER UNDER THE HRHI LEASE IN THE OBSERVANCE OR PERFORMANCE OF
ANY TERM, COVENANT OR CONDITION ON ITS PART TO BE OBSERVED OR PERFORMED AND SUCH
FAILURE SHALL CONTINUE BEYOND THE EXPIRATION OF ALL APPLICABLE NOTICE AND CURE
PERIODS UNDER THE HRHI LEASE, (B) IF, WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
THE HRHI LEASE SHALL BE TERMINATED, CHANGED, MODIFIED OR AMENDED, OTHER THAN
MINISTERIAL NON-MONETARY AMENDMENTS OR MODIFICATIONS, OR (C) IF, WITHOUT
LENDER’S PRIOR

208


--------------------------------------------------------------------------------


WRITTEN CONSENT, HRHI SHALL HOLD OVER AT THE EXPIRATION OR EARLIER TERMINATION
OF THE HRHI LEASE;

(XVII)                      IF (A) THERE SHALL OCCUR ANY DEFAULT BY HRHI UNDER
THE GAMING SUBLEASE IN THE OBSERVANCE OR PERFORMANCE OF ANY TERM, COVENANT OR
CONDITION ON THE PART OF HRHI TO BE OBSERVED OR PERFORMED AND SUCH FAILURE SHALL
CONTINUE BEYOND THE EXPIRATION OF ALL APPLICABLE NOTICE AND CURE PERIODS UNDER
THE GAMING SUBLEASE, (B) ANY EVENT SHALL OCCUR WHICH WOULD CAUSE THE GAMING
SUBLEASE TO TERMINATE WITHOUT NOTICE OR ACTION BY THE GAMING OPERATOR OR WHICH
WOULD ENTITLE THE GAMING OPERATOR TO TERMINATE THE GAMING SUBLEASE BY GIVING
NOTICE TO HRHI, (C) IF HRHI SHALL WAIVE, EXCUSE, CONDONE OR IN ANY WAY RELEASE
OR DISCHARGE THE GAMING OPERATOR OF OR FROM ANY OF THE GAMING OPERATOR’S
MATERIAL OBLIGATIONS, COVENANTS AND/OR CONDITIONS UNDER THE GAMING SUBLEASE
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, (D) IF, WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, HRHI SHALL TERMINATE (OR CONSENT TO OR APPROVE ANY SUCH
TERMINATION), CHANGE, MODIFY OR AMEND THE GAMING SUBLEASE, OTHER THAN
MINISTERIAL NON-MONETARY AMENDMENTS OR MODIFICATIONS, (E) IF HRHI SHALL FAIL TO
PROVIDE GAMING EMPLOYEES AS AND TO THE EXTENT REQUIRED PURSUANT TO PARAGRAPH 7
OF THE HRHI GAMING AGREEMENT, (F) IF HRHI SHALL, WITHOUT THE CONSENT OF LENDER
AS PROVIDED IN THE HRHI GAMING AGREEMENT, CONSENT TO OR APPROVE ANY MATTER
REQUIRING LENDER’S CONSENT THEREUNDER (OTHER THAN A TERMINATION), IN THE EVENT
THAT EITHER (1) LENDER HAS BEEN MATERIALLY DAMAGED BY SUCH CONSENT OR APPROVAL
OR IS REASONABLY LIKELY TO BE MATERIALLY DAMAGED BY SUCH CONSENT OR APPROVAL
WITH THE FURTHER PASSAGE OF TIME, OR (2) HRHI IS UNABLE TO RESCIND OR VOID SUCH
CONSENT OR APPROVAL WITHIN THIRTY (30) DAYS AFTER NOTICE FROM LENDER OF ITS
OBJECTION THERETO, AND/OR (G) HRHI SHALL OTHERWISE DEFAULT UNDER THE GAMING
RECOGNITION AGREEMENT OR THE HRHI GAMING AGREEMENT AND SUCH DEFAULT, IF A
MONETARY DEFAULT, SHALL CONTINUE BEYOND THE NOTICE AND CURE PERIOD SET FORTH IN
SECTION 8.1(A)(I)(C) HEREOF, OR IF A NON-MONETARY DEFAULT, SHALL CONTINUE BEYOND
THE NOTICE AND CURE PERIOD SET FORTH IN SECTION 8.1(A)(XXIII) HEREOF;

(XVIII)                   IF AT ANY TIME DURING THE TERM OF THE LOAN, FOR ANY
REASON (INCLUDING, WITHOUT LIMITATION, THE REVOCATION, SUSPENSION OR SURRENDER
OF ANY REQUIRED GOVERNMENTAL APPROVAL), THE GAMING OPERATIONS AT THE
HOTEL/CASINO PROPERTY (A) ARE NOT BEING OPERATED BY A QUALIFIED GAMING OPERATOR
PURSUANT TO EITHER (1) THE GAMING SUBLEASE AND GAMING RECOGNITION AGREEMENT OR
(2) ONE OR MORE OTHER WRITTEN AGREEMENTS PREVIOUSLY APPROVED BY LENDER IN ITS
REASONABLE DISCRETION, OR (B) ANY GAMING LICENSE OR FINDING OF SUITABILITY HELD
BY THE GAMING OPERATOR SHALL BE MATERIALLY ADVERSELY MODIFIED, DENIED,
SUSPENDED, REVOKED OR CANCELED OR ALLOWED TO LAPSE OR IF A NOTICE OF A MATERIAL
VIOLATION IS ISSUED UNDER ANY GAMING LICENSE BY THE ISSUING AGENCY OR OTHER
GOVERNMENTAL AUTHORITY HAVING JURISDICTION, OR ANY PROCEEDING IS COMMENCED BY
ANY GOVERNMENTAL AUTHORITY FOR THE PURPOSE OF MODIFYING IN ANY MATERIALLY
ADVERSE RESPECT, SUSPENDING, REVOKING OR CANCELING ANY GAMING LICENSE IN ANY
MATERIALLY ADVERSE RESPECT, IN EACH CASE, WHICH IS NOT STAYED WITHIN SIXTY (60)
DAYS AFTER COMMENCEMENT THEREOF AND THE RESULT OF WHICH IS REASONABLY LIKELY TO
BE BORROWERS’ INABILITY TO CONTINUE TO CONDUCT GAMING OPERATIONS AT THE
HOTEL/CASINO

209


--------------------------------------------------------------------------------


PROPERTY; PROVIDED, HOWEVER, THAT DURING THE COURSE OF ANY OF THE FOREGOING,
SUBSTANTIALLY THE SAME GAMING OPERATIONS ARE PERMITTED TO CONTINUE TO OPERATE AT
THE HOTEL/CASINO PROPERTY, OR ANY GOVERNMENTAL AUTHORITY SHALL HAVE APPOINTED A
CONSERVATOR, SUPERVISOR OR TRUSTEE WITH RESPECT TO THE CASINO COMPONENT OR THE
HOTEL/CASINO PROPERTY;

(XIX)                           IF AT ANY TIME DURING THE TERM OF THE LOAN, FOR
ANY REASON (INCLUDING, WITHOUT LIMITATION, THE REVOCATION, SUSPENSION OR
SURRENDER OF ANY REQUIRED GOVERNMENTAL APPROVAL), THE ALCOHOLIC BEVERAGE
SERVICES AT THE HOTEL/CASINO PROPERTY (A) ARE NOT BEING MANAGED BY A QUALIFIED
LIQUOR MANAGER PURSUANT TO THE LIQUOR MANAGEMENT AGREEMENT OR A REPLACEMENT
LIQUOR MANAGEMENT AGREEMENT;

(XX)                              IF HRHI SHALL FAIL TO PROVIDE LIQUOR
MANAGEMENT SERVICES FOLLOWING AN EVENT OF DEFAULT OR A FORECLOSURE OF THE
MORTGAGE AS AND TO THE EXTENT REQUIRED PURSUANT TO SECTIONS 5(A) OR 5(B) OF THE
ASSIGNMENT OF LIQUOR MANAGEMENT AGREEMENT;

(XXI)                           IN THE EVENT THAT GAMING BORROWER SHALL EVER
BECOME THE GAMING OPERATOR PURSUANT TO ARTICLE XII HEREOF, IF GAMING BORROWER
THEREAFTER SHALL FAIL TO PROVIDE GAMING OPERATION SERVICES FOR THE HOTEL/CASINO
PROPERTY FOLLOWING AN EVENT OF DEFAULT OR A FORECLOSURE OF THE MORTGAGE AS AND
TO THE EXTENT REQUIRED PURSUANT TO SECTION 12.1(E) HEREOF;

(XXII)                        IN THE EVENT THAT GAMING BORROWER, ANY OTHER
BORROWER OR ANY AFFILIATE THEREOF SHALL EVER BECOME THE LIQUOR MANAGER, IF
GAMING BORROWER, SUCH OTHER BORROWER OR SUCH AFFILIATE THEREOF THEREAFTER SHALL
FAIL TO PROVIDE LIQUOR MANAGEMENT SERVICES FOLLOWING AN EVENT OF DEFAULT OR
FOLLOWING THE TRANSFER OF THE HOTEL/CASINO PROPERTY TO A LENDER SUCCESSOR OWNER
AS AND TO THE EXTENT REQUIRED PURSUANT TO SECTION 5.1.23(C) HEREOF;

(XXIII)                     IF ANY BORROWER SHALL CONTINUE TO BE IN DEFAULT
UNDER ANY OF THE OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, IN EACH INSTANCE, NOT SPECIFIED IN SUBSECTIONS (I) TO
(XXII) ABOVE, FOR TEN (10) BUSINESS DAYS AFTER NOTICE TO BORROWERS FROM LENDER,
IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY,
OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER
DEFAULT; PROVIDED, HOWEVER, THAT IF ANY SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE
OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD, AND
PROVIDED FURTHER THAT BORROWERS SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN
SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEED
TO CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS
IS REASONABLY NECESSARY FOR BORROWERS IN THE EXERCISE OF DUE DILIGENCE TO CURE
SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED NINETY (90) DAYS, SUBJECT TO
EXCUSABLE DELAY;

(XXIV)                    THE OCCURRENCE OF ANY EVENT THAT IS EXPRESSLY
SPECIFIED TO BE AN EVENT OF DEFAULT IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT; OR

210


--------------------------------------------------------------------------------


(XXV)                       IF ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL
EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE THE MATURITY OF
ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO ACCELERATE THE MATURITY OF ALL OR
ANY PORTION OF THE DEBT.

(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN
CLAUSES (VI) OR (VII) ABOVE) AND AT ANY TIME THEREAFTER, IN ADDITION TO ANY
OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR AT LAW OR IN EQUITY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT
LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWERS AND
IN AND TO ANY PROPERTY AND/OR THE IP, INCLUDING, WITHOUT LIMITATION, DECLARING
THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL
ITSELF OF ANY OR ALL RIGHTS OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST
BORROWERS, ANY PROPERTY AND/OR THE IP, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS
OR REMEDIES AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT
DESCRIBED IN CLAUSES (VI) OR (VII) ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF
BORROWERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND
PAYABLE, WITHOUT NOTICE OR DEMAND, AND EACH BORROWER HEREBY EXPRESSLY WAIVES ANY
SUCH NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT
TO THE CONTRARY NOTWITHSTANDING.

Section 8.2                                   Remedies.

(A)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, SUBJECT TO APPLICABLE GAMING LAWS, ALL OR
ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE
TO LENDER AGAINST BORROWERS UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWERS OR AT LAW OR IN
EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO TIME, WHETHER OR
NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED DUE AND PAYABLE, AND WHETHER OR NOT
LENDER SHALL HAVE COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE
ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS, IN EACH
CASE TO THE EXTENT PERMITTED BY APPLICABLE LAW.  ANY SUCH ACTIONS TAKEN BY
LENDER SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY,
SINGULARLY, SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER
AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST EXTENT PERMITTED
BY LAW, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES
OF LENDER PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE
OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
BORROWER AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT IF AN EVENT OF
DEFAULT IS CONTINUING (I) LENDER SHALL NOT BE SUBJECT TO ANY “ONE ACTION” OR
“ELECTION OF REMEDIES” LAW OR RULE, AND (II) ALL LIENS AND OTHER RIGHTS,
REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL FORCE AND EFFECT
UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE PROPERTIES, THE IP
AND ANY OTHER COLLATERAL AND THE MORTGAGE HAS BEEN FORECLOSED, SOLD AND/OR
OTHERWISE REALIZED UPON IN SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN
FULL.

(B)                                 DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITH RESPECT TO EACH BORROWER AND THE PROPERTIES AND THE IP, NOTHING
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING
LENDER TO RESORT TO ANY PARTICULAR PROPERTY OR TO THE IP FOR THE SATISFACTION OF
ANY OF THE OBLIGATIONS IN PREFERENCE OR PRIORITY TO ANY OTHER PROPERTY OR THE
IP, AND LENDER MAY SEEK SATISFACTION OUT OF ALL OF THE PROPERTIES, ANY PROPERTY,
THE IP OR ANY PART

211


--------------------------------------------------------------------------------


OF ANY THEREOF, IN ITS ABSOLUTE DISCRETION IN RESPECT OF THE OBLIGATIONS.  IN
ADDITION, TO THE EXTENT PERMITTED BY APPLICABLE LAW, LENDER SHALL HAVE THE RIGHT
FROM TIME TO TIME TO PARTIALLY FORECLOSE THE MORTGAGE IN ANY MANNER AND FOR ANY
AMOUNTS SECURED BY THE MORTGAGE THEN DUE AND PAYABLE AS DETERMINED BY LENDER IN
ITS SOLE DISCRETION, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING CIRCUMSTANCES:
(I) IN THE EVENT BORROWERS DEFAULT BEYOND ANY APPLICABLE GRACE PERIOD IN THE
PAYMENT OF ONE OR MORE SCHEDULED PAYMENTS OF INTEREST, LENDER MAY FORECLOSE THE
MORTGAGE TO RECOVER SUCH DELINQUENT PAYMENTS, AND/OR (II) IN THE EVENT LENDER
ELECTS TO ACCELERATE LESS THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE, LENDER
MAY FORECLOSE THE MORTGAGE TO RECOVER SO MUCH OF THE OUTSTANDING PRINCIPAL
BALANCE AS LENDER MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY THE MORTGAGE AS
LENDER MAY ELECT IN ITS SOLE DISCRETION.  NOTWITHSTANDING ONE OR MORE PARTIAL
FORECLOSURES, THE PROPERTIES, THE IP AND ANY OTHER COLLATERAL SHALL REMAIN
SUBJECT TO THE MORTGAGE TO SECURE PAYMENT OF SUMS SECURED BY THE MORTGAGE AND
NOT PREVIOUSLY RECOVERED.

(C)                                  SUBJECT TO APPLICABLE GAMING LAWS, LENDER
SHALL HAVE THE RIGHT, AT LENDER’S SOLE COST AND EXPENSE EXCEPT DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, IN WHICH EVENT THE SAME SHALL BE AT
BORROWERS’ SOLE COST AND EXPENSE, FROM TIME TO TIME TO SEVER THE NOTE AND THE
OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER
SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER, PROVIDED THAT BORROWERS’
LIABILITY OR OBLIGATION SHALL NOT BE INCREASED BY SUCH SEVERANCE.  BORROWERS
SHALL EXECUTE AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE
REQUEST OF LENDER, A SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER
SHALL REASONABLY REQUEST IN ORDER TO EFFECT THE SEVERANCE DESCRIBED IN THE
PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.
 SUBJECT TO APPLICABLE GAMING LAWS, EACH BORROWER HEREBY ABSOLUTELY AND
IRREVOCABLY APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN
INTEREST, IN ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR
DESIRABLE TO EFFECT THE AFORESAID SEVERANCE, EACH BORROWER RATIFYING ALL THAT
ITS SAID ATTORNEY SHALL DO BY VIRTUE THEREOF; PROVIDED, HOWEVER, LENDER SHALL
NOT MAKE OR EXECUTE ANY SUCH DOCUMENTS UNDER SUCH POWER UNTIL FIVE (5) BUSINESS
DAYS AFTER NOTICE HAS BEEN GIVEN TO BORROWERS BY LENDER OF LENDER’S INTENT TO
EXERCISE ITS RIGHTS UNDER SUCH POWER.  EXCEPT AS MAY BE REQUIRED IN CONNECTION
WITH A SECURITIZATION AND EXPRESSLY PROVIDED PURSUANT TO SECTION 9.1 HEREOF, (I)
BORROWERS SHALL NOT BE OBLIGATED TO PAY ANY COSTS OR EXPENSES INCURRED IN
CONNECTION WITH THE PREPARATION, EXECUTION, RECORDING OR FILING OF THE SEVERED
LOAN DOCUMENTS, AND (II) THE SEVERED LOAN DOCUMENTS SHALL NOT CONTAIN ANY
REPRESENTATIONS, WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN DOCUMENTS
(MODIFIED TO REFLECT THE CURRENT STATUS OF SUCH REPRESENTATIONS AND WARRANTIES)
AND ANY SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED LOAN
DOCUMENTS WILL BE GIVEN BY BORROWERS ONLY AS OF THE CLOSING DATE.

(D)                                 THE RIGHTS, POWERS AND REMEDIES OF LENDER
UNDER THIS AGREEMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT,
POWER OR REMEDY WHICH LENDER MAY HAVE AGAINST BORROWERS PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR EXISTING AT LAW OR IN EQUITY OR
OTHERWISE.  LENDER’S RIGHTS, POWERS AND REMEDIES MAY BE PURSUED SINGULARLY,
CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY
DETERMINE IN LENDER’S SOLE DISCRETION.  NO DELAY OR OMISSION TO EXERCISE ANY
REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL IMPAIR ANY SUCH
REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH
REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE
DEEMED EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO
ANY

212


--------------------------------------------------------------------------------


BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR
EVENT OF DEFAULT BY ANY BORROWER OR TO IMPAIR ANY REMEDY, RIGHT OR POWER
CONSEQUENT THEREON.

(E)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY AMOUNTS RECOVERED FROM ANY PROPERTY, THE IP OR ANY OTHER COLLATERAL FOR THE
LOAN AFTER AN EVENT OF DEFAULT MAY BE APPLIED BY LENDER TOWARD THE PAYMENT OF
ANY INTEREST AND/OR PRINCIPAL OF THE LOAN AND/OR ANY OTHER AMOUNTS DUE UNDER THE
LOAN DOCUMENTS IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE
DISCRETION SHALL DETERMINE.

(F)                                    UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY DECLARE LENDER’S OBLIGATIONS TO
MAKE CONSTRUCTION LOAN ADVANCES HEREUNDER TO BE TERMINATED, WHEREUPON THE SAME
SHALL TERMINATE, AND/OR DECLARE ALL UNPAID PRINCIPAL OF AND ACCRUED INTEREST ON
THE NOTE, TOGETHER WITH ALL OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS, TO BE
IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE SAME SHALL BECOME AND BE IMMEDIATELY
DUE AND PAYABLE, ANYTHING IN THE LOAN DOCUMENTS TO THE CONTRARY NOTWITHSTANDING,
AND WITHOUT PRESENTATION, PROTEST OR FURTHER DEMAND OR NOTICE OF ANY KIND, ALL
OF WHICH ARE EXPRESSLY HEREBY WAIVED BY BORROWERS TO THE EXTENT PERMITTED BY
APPLICABLE LAW; PROVIDED, HOWEVER, THAT LENDER MAY MAKE CONSTRUCTION LOAN
ADVANCES OR PARTS OF CONSTRUCTION LOAN ADVANCES THEREAFTER WITHOUT THEREBY
WAIVING THE RIGHT TO DEMAND PAYMENT OF THE NOTE, WITHOUT BECOMING LIABLE TO MAKE
ANY OTHER OR FURTHER CONSTRUCTION LOAN ADVANCES, AND WITHOUT AFFECTING THE
VALIDITY OF OR ENFORCEABILITY OF THE LOAN DOCUMENTS.  NOTWITHSTANDING AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANYTHING ELSE TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER’S OBLIGATIONS TO MAKE CONSTRUCTION
LOAN ADVANCES HEREUNDER SHALL AUTOMATICALLY TERMINATE.

(G)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY CAUSE THE CONSTRUCTION OF THE
PROJECT TO BE COMPLETED AND MAY ENTER UPON THE PROPERTY AND CONSTRUCT, EQUIP AND
COMPLETE THE PROJECT IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, WITH SUCH
CHANGES THEREIN AS LENDER MAY, FROM TIME TO TIME, AND IN ITS SOLE AND ABSOLUTE
DISCRETION, DEEM APPROPRIATE.  IN CONNECTION WITH ANY CONSTRUCTION OF THE
PROJECT UNDERTAKEN BY LENDER PURSUANT TO THE PROVISIONS OF THIS SUBSECTION,
LENDER MAY:

(I)                                     USE ANY FUNDS OF BORROWERS, INCLUDING
ANY BALANCE WHICH MAY BE HELD BY LENDER AS SECURITY OR IN ESCROW, INCLUDING,
WITHOUT LIMITATION, ANY SHORTFALL FUNDS AND/OR ANY FUNDS ON DEPOSIT IN THE
CONSTRUCTION LOAN RESERVE ACCOUNT;

(II)                                  DRAW DOWN ON ANY LETTER OF CREDIT THEN
HELD BY LENDER AND USE THE PROCEEDS THEREOF;

(III)                               EMPLOY EXISTING CONTRACTORS, SUBCONTRACTORS,
AGENTS, ARCHITECTS, ENGINEERS AND THE LIKE, OR TERMINATE THE SAME AND EMPLOY
OTHERS;

(IV)                              EMPLOY SECURITY WATCHMEN TO PROTECT THE
PROPERTIES;

(V)                                 MAKE SUCH ADDITIONS, CHANGES AND CORRECTIONS
IN THE PLANS AND SPECIFICATIONS AS SHALL, IN THE JUDGMENT OF LENDER, BE
NECESSARY OR DESIRABLE;

213


--------------------------------------------------------------------------------


(VI)                              TAKE OVER AND USE ANY AND ALL PERSONAL
PROPERTY CONTRACTED FOR OR PURCHASED BY BORROWERS, IF APPROPRIATE, OR DISPOSE OF
THE SAME AS LENDER SEES FIT IN ACCORDANCE WITH APPLICABLE LAW;

(VII)                           TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EXECUTE ALL APPLICATIONS AND CERTIFICATES ON BEHALF OF BORROWERS WHICH MAY BE
REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR LEGAL REQUIREMENT OR CONTRACT
DOCUMENTS OR AGREEMENTS;

(VIII)                        PAY, SETTLE OR COMPROMISE ALL EXISTING OR FUTURE
BILLS AND CLAIMS WHICH ARE OR MAY BE LIENS AGAINST ANY OF THE PROPERTIES, OR MAY
BE NECESSARY FOR THE COMPLETION OF CONSTRUCTION OF THE PROJECT OR THE CLEARANCE
OF TITLE TO ANY OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL TAXES AND
ASSESSMENTS;

(IX)                                COMPLETE THE MARKETING AND LEASING OF
LEASABLE SPACE IN THE PROJECT, ENTER INTO NEW LEASES AND OCCUPANCY AGREEMENTS AT
ANY OF THE PROPERTIES, AND MODIFY OR AMEND EXISTING LEASES AND OCCUPANCY
AGREEMENTS, ALL AS LENDER SHALL DEEM TO BE NECESSARY OR DESIRABLE;

(X)                                   TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PROSECUTE AND DEFEND ALL ACTIONS AND PROCEEDINGS IN CONNECTION WITH THE
COMPLETION OF THE CONSTRUCTION OF THE PROJECT OR IN ANY OTHER WAY AFFECTING ANY
OF THE PROPERTIES AND TAKE SUCH ACTION AND REQUIRE SUCH PERFORMANCE AS LENDER
DEEMS NECESSARY UNDER ANY PAYMENT AND PERFORMANCE BONDS; AND

(XI)                                TO THE EXTENT PERMITTED BY APPLICABLE LAW,
TAKE SUCH OTHER ACTION HEREUNDER, OR REFRAIN FROM ACTING HEREUNDER, AS LENDER
MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, FROM TIME TO TIME DETERMINE, AND
WITHOUT ANY LIMITATION WHATSOEVER, TO CARRY OUT THE INTENT OF THIS SECTION 8.2.

Subject to Section 9.4 hereof, Borrowers shall be liable to Lender for all costs
paid or incurred for the construction, completion and equipping of the Project,
whether the same shall be paid or incurred pursuant to the provisions of this
Section 8.2 or otherwise, and all payments made or liabilities incurred by
Lender hereunder of any kind whatsoever shall be deemed advances made to
Borrowers under this Agreement and shall be secured by the Mortgage and the
other applicable Loan Documents.  In the event Lender takes possession of any
Property and assumes control of such construction as aforesaid, Lender shall not
be obligated to continue such construction longer than Lender shall see fit and
may thereafter, at any time, change any course of action undertaken by it or
abandon such construction and decline to make further payments for the account
of Borrowers, whether or not the construction of the Project shall have been
completed.  For the purpose of this Section 8.2 the construction, equipping and
completion of the Project shall be deemed to include any action necessary to
cure any existing Event of Default by Borrowers under any of the terms and
provisions of any of the Loan Documents.

214


--------------------------------------------------------------------------------



ARTICLE IX.
SPECIAL PROVISIONS

Section 9.1                                   Sale of Note and Securitization. 
Borrowers acknowledge and agree that Lender may sell all or any portion of the
Loan and the Loan Documents, or require Borrowers to restructure the Loan into
multiple notes (which may include component notes and/or senior and junior
notes) and/or issue one or more participations therein and/or syndicate the
Loan, which restructuring may include the restructuring of a portion of the Loan
into one or more mezzanine loans to the direct and/or indirect owners of the
equity interests in Borrowers as reasonably, mutually determined by Lender and
Borrowers and that are direct or indirect subsidiaries of HR Holdings, secured
by a pledge of such interests, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”).  At the request of Lender, and to the extent not already
required to be provided by Borrowers under this Agreement, Borrowers shall use
commercially reasonable good faith efforts to provide information not in the
possession of Lender or which may be reasonably required by Lender in order to
satisfy the market standards to which Lender customarily adheres or which may be
reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization including, without limitation, to:

(A)                                  PROVIDE ADDITIONAL AND/OR UPDATED PROVIDED
INFORMATION OR OTHER INFORMATION WITH RESPECT TO THE PROPERTIES AND/OR THE IP
REASONABLY REQUESTED OR REASONABLY REQUIRED BY LENDER, PROSPECTIVE INVESTORS OR
THE RATING AGENCIES, TOGETHER WITH, IF CUSTOMARY OR IF OTHERWISE REQUESTED BY
ANY RATING AGENCY, APPROPRIATE VERIFICATION AND/OR CONSENTS RELATED TO THE
PROVIDED INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF
INDEPENDENT ATTORNEYS REASONABLY ACCEPTABLE TO LENDER AND THE RATING AGENCIES;

(B)                                 REVIEW DESCRIPTIVE MATERIALS FOR
PRESENTATIONS TO ANY OR ALL OF THE RATING AGENCIES, AND WORK WITH THIRD-PARTY
SERVICE PROVIDERS ENGAGED TO OBTAIN, COLLECT, AND DELIVER INFORMATION REASONABLY
REQUESTED OR REASONABLY REQUIRED BY LENDER, PROSPECTIVE INVESTORS OR THE RATING
AGENCIES;

(C)                                  IF REQUIRED BY ANY RATING AGENCY, (I)
DELIVER UPDATED OPINIONS OF COUNSEL AS TO NON-CONSOLIDATION, DUE EXECUTION AND
ENFORCEABILITY WITH RESPECT TO THE PROPERTIES, THE IP, ANY BORROWER, HRHI, ANY
GUARANTOR, ANY OF THEIR RESPECTIVE AFFILIATES AND THE LOAN DOCUMENTS, AND (II)
AMEND THE SPECIAL PURPOSE ENTITY PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS FOR
EACH BORROWER, WHICH COUNSEL OPINIONS AND AMENDMENTS TO THE ORGANIZATIONAL
DOCUMENTS SHALL BE REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES;

(D)                                 IF REQUIRED BY ANY RATING AGENCY, USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH ADDITIONAL TENANT ESTOPPEL
LETTERS, SUBORDINATION AGREEMENTS AND/OR OTHER AGREEMENTS FROM PARTIES TO
AGREEMENTS THAT AFFECT ANY OF THE PROPERTIES OR THE IP, WHICH ESTOPPEL LETTERS,
SUBORDINATION AGREEMENTS AND OTHER AGREEMENTS SHALL BE REASONABLY SATISFACTORY
TO LENDER AND THE RATING AGENCIES;

215


--------------------------------------------------------------------------------


(E)                                  PROVIDE, AS OF THE CLOSING DATE OF THE
SECURITIZATION, UPDATED REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY LENDER OR THE RATING AGENCIES AND
CONSISTENT WITH THE FACTS COVERED BY SUCH REPRESENTATIONS AND WARRANTIES MADE IN
THE LOAN DOCUMENTS TO THE EXTENT THEY ARE TRUE AS OF THE CLOSING OF THE
SECURITIZATION;

(F)                                    EXECUTE SUCH AMENDMENTS TO THE LOAN
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY LENDER OR THE RATING AGENCIES TO
EFFECT THE SECURITIZATION AND/OR DELIVER ONE OR MORE NEW COMPONENT NOTES TO
REPLACE THE ORIGINAL NOTE OR MODIFY THE ORIGINAL NOTE TO REFLECT MULTIPLE
COMPONENTS OF THE LOAN (AND SUCH NEW NOTES OR MODIFIED NOTE SHALL HAVE THE SAME
INITIAL WEIGHTED AVERAGE COUPON OF THE ORIGINAL NOTE, BUT SUCH NEW NOTES OR
MODIFIED NOTE MAY CHANGE THE INTEREST RATE OF THE LOAN), AND MODIFY THE CASH
MANAGEMENT AGREEMENT WITH RESPECT TO THE NEWLY CREATED COMPONENTS SUCH THAT THE
PRICING AND MARKETABILITY OF THE SECURITIES AND THE SIZE OF EACH CLASS OF
SECURITIES AND THE RATING ASSIGNED TO EACH SUCH CLASS BY THE RATING AGENCIES
SHALL PROVIDE THE MOST FAVORABLE RATING LEVELS AND ACHIEVE THE OPTIMUM RATING
LEVELS FOR THE LOAN, PROVIDED, HOWEVER, THAT (I) SUCH NEW NOTES OR MODIFIED NOTE
WILL NOT CHANGE THE INTEREST RATE, THE STATED MATURITY OR THE AMORTIZATION OF
PRINCIPAL SET FORTH IN THE NOTE UNLESS THE VARYING INTEREST RATES SHALL HAVE THE
SAME INITIAL WEIGHTED AVERAGE COUPON OF THE ORIGINAL NOTE, (II) SUCH AMENDMENTS
TO THE LOAN DOCUMENTS OR THE NEW NOTES OR MODIFIED NOTE WILL NOT MODIFY OR AMEND
ANY OTHER ECONOMIC OR MATERIAL TERM OF THE LOAN IN A MANNER MATERIALLY ADVERSE
TO BORROWERS, HRHI OR GUARANTORS OR ANY OF THEIR RESPECTIVE CONSTITUENT MEMBERS,
OR (III) SUCH AMENDMENTS TO THE LOAN DOCUMENTS WILL NOT MATERIALLY INCREASE
BORROWERS’ OR GUARANTORS’ OBLIGATIONS AND LIABILITIES UNDER THE LOAN DOCUMENTS
OR MATERIALLY DECREASE THE RIGHTS OF BORROWERS UNDER THE LOAN DOCUMENTS;

(G)                                 IF REQUESTED BY LENDER, REVIEW ANY
INFORMATION REGARDING ANY PROPERTY, THE IP, ANY BORROWER, HRHI, THE GAMING
OPERATOR, ANY MANAGER, THE LIQUOR MANAGER AND/OR THE LOAN WHICH IS CONTAINED IN
ANY PRELIMINARY OR FINAL PRIVATE PLACEMENT MEMORANDUM, PROSPECTUS, PROSPECTUS
SUPPLEMENT (INCLUDING ANY AMENDMENT OR SUPPLEMENT TO EITHER THEREOF), OR OTHER
DISCLOSURE DOCUMENT TO BE USED BY LENDER OR ANY AFFILIATE THEREOF; AND

(H)                                 SUPPLY TO LENDER SUCH DOCUMENTATION,
FINANCIAL STATEMENTS AND REPORTS CONCERNING ANY BORROWER, HRHI, ANY GUARANTOR,
THE LOAN, ANY PROPERTY AND/OR THE IP IN FORM AND SUBSTANCE REQUIRED IN ORDER TO
COMPLY WITH ANY APPLICABLE SECURITIES LAWS.

Lender shall pay all reasonable third party costs and expenses (excluding fees
and expenses of Borrowers’ legal counsel) in excess of Twenty Thousand Dollars
($20,000) incurred by Borrowers in connection with Borrowers’ complying with
requests made under this Section 9.1 and/or under Section 9.1.2 hereof,
provided, however, the fees and expenses of Borrowers’ legal counsel and
Borrowers’ administrative costs shall not be included in such amount and
Borrowers shall remain at all times responsible for the fees and expenses of its
legal counsel and its own administrative costs.  In addition to the foregoing,
Lender expressly acknowledges and agrees that Borrowers shall not be required to
pay any Rating Agency surveillance charges.


9.1.2                     RE-DATING.  IN CONNECTION WITH A SECURITIZATION OR
OTHER SALE OF ALL OR A PORTION OF THE LOAN, LENDER SHALL HAVE THE RIGHT TO
MODIFY ALL OPERATIVE DATES (INCLUDING, BUT NOT LIMITED TO, PAYMENT DATES,
INTEREST PERIOD START DATES AND END DATES, ETC) UNDER THE LOAN

216


--------------------------------------------------------------------------------



DOCUMENTS, BY UP TO TEN (10) DAYS (SUCH ACTION AND ALL RELATED ACTION IS A
“RE-DATING”) SO LONG AS SUCH MODIFICATION SHALL NOT HAVE A MATERIALLY ADVERSE
EFFECT ON BORROWERS.  BORROWERS SHALL COOPERATE WITH LENDER TO IMPLEMENT ANY
RE-DATING.  IF ANY BORROWER FAILS TO COOPERATE WITH LENDER WITHIN TEN (10)
BUSINESS DAYS OF WRITTEN REQUEST BY LENDER, LENDER IS HEREBY APPOINTED AS EACH
BORROWER’S ATTORNEY-IN-FACT TO EXECUTE ANY AND ALL DOCUMENTS NECESSARY TO
ACCOMPLISH THE RE-DATING, THE FOREGOING POWER OF ATTORNEY BEING COUPLED WITH AN
INTEREST.

Section 9.2                                   Securitization Indemnification. 
(a) Each Borrower understands that information provided to Lender by Borrowers
and their agents, counsel and representatives may be included in Disclosure
Documents in connection with the Securitization and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), and may be made available to
investors or prospective investors in the Securities, the Rating Agencies, and
service providers relating to the Securitization.  In the event that the
Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.

(B)                                 UPON LENDER’S REASONABLE REQUEST, BORROWERS
SHALL PROVIDE IN CONNECTION WITH EACH OF (I) A PRELIMINARY AND A FINAL PRIVATE
PLACEMENT MEMORANDUM OR (II) A PRELIMINARY AND FINAL PROSPECTUS OR PROSPECTUS
SUPPLEMENT, AS APPLICABLE, AN AGREEMENT (A) CERTIFYING THAT BORROWERS HAVE
EXAMINED SUCH DISCLOSURE DOCUMENTS SPECIFIED BY LENDER AND THAT TO EACH
BORROWER’S ACTUAL KNOWLEDGE, EACH SUCH DISCLOSURE DOCUMENT, AS IT RELATES TO
BORROWERS, BORROWERS’ AFFILIATES, GUARANTORS, HRHI, THE PROPERTIES, THE IP, THE
MANAGERS, THE LIQUOR MANAGER, THE GAMING OPERATOR AND/OR THE LOAN, DOES NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
IN EACH BORROWER’S ACTUAL KNOWLEDGE NECESSARY IN ORDER TO MAKE THE STATEMENTS
MADE, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MATERIALLY MISLEADING, (B) JOINTLY AND SEVERALLY INDEMNIFYING LENDER, CREDIT
SUISSE (WHETHER OR NOT IT IS LENDER), ANY AFFILIATE OF CREDIT SUISSE THAT HAS
FILED ANY REGISTRATION STATEMENT RELATING TO THE SECURITIZATION OR HAS ACTED AS
THE SPONSOR OR DEPOSITOR IN CONNECTION WITH THE SECURITIZATION, ANY AFFILIATE OF
CREDIT SUISSE THAT ACTS AS AN UNDERWRITER, PLACEMENT AGENT OR INITIAL PURCHASER
OF SECURITIES ISSUED IN THE SECURITIZATION, ANY OTHER CO-UNDERWRITERS,
CO-PLACEMENT AGENTS OR CO-INITIAL PURCHASERS OF SECURITIES ISSUED IN THE
SECURITIZATION, AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
EMPLOYEES, REPRESENTATIVES, AGENTS AND AFFILIATES AND EACH PERSON OR ENTITY WHO
CONTROLS ANY SUCH PERSON WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
OR SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE “INDEMNIFIED PERSONS”), FOR
ANY OUT-OF-POCKET LOSSES, THIRD PARTY CLAIMS, ACTUAL DAMAGES (BUT NOT LOST
REVENUES, DIMINUTION IN VALUE AND OTHER CONSEQUENTIAL DAMAGES) OR LIABILITIES
(COLLECTIVELY, THE “LIABILITIES”) TO WHICH ANY SUCH INDEMNIFIED PERSON MAY
BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN
ANY SUCH DISCLOSURE DOCUMENT SPECIFIED BY LENDER FOR BORROWERS’ REVIEW, AS IT
RELATES TO BORROWERS, BORROWERS’ AFFILIATES, GUARANTORS, HRHI, THE PROPERTIES,
THE IP, THE MANAGERS, THE LIQUOR MANAGER, THE GAMING OPERATOR AND/OR THE LOAN,
KNOWN BY ANY BORROWER TO BE UNTRUE OR ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT IN ANY BORROWER’S
ACTUAL KNOWLEDGE, REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING,

217


--------------------------------------------------------------------------------


AND (C) AGREEING TO REIMBURSE EACH INDEMNIFIED PERSON FOR ANY REASONABLE LEGAL
OR OTHER REASONABLE EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PERSON IN
CONNECTION WITH INVESTIGATING OR DEFENDING THE LIABILITIES; PROVIDED, HOWEVER,
THAT BORROWERS WILL BE LIABLE IN ANY SUCH CASE UNDER CLAUSES (B) OR (C) ABOVE
ONLY TO THE EXTENT THAT ANY SUCH LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY
SUCH UNTRUE STATEMENT OR OMISSION MADE THEREIN IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION FURNISHED TO LENDER BY BORROWERS IN CONNECTION WITH
THE PREPARATION OF ANY DISCLOSURE DOCUMENT(S) OR IN CONNECTION WITH THE
UNDERWRITING OR CLOSING OF THE LOAN OR IN THE ORDINARY COURSE OF THE LOAN,
INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS OF ANY BORROWER, OPERATING
STATEMENTS AND RENT ROLLS WITH RESPECT TO ANY OF THE PROPERTIES.  THIS INDEMNITY
AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY WHICH ANY BORROWER MAY OTHERWISE
HAVE.  MOREOVER, THE INDEMNIFICATION PROVIDED FOR IN CLAUSES (B) AND (C) ABOVE
SHALL BE EFFECTIVE WHETHER OR NOT A SEPARATE INDEMNIFICATION AGREEMENT IS
PROVIDED.

(C)                                  IN CONNECTION WITH EXCHANGE ACT FILINGS,
BORROWERS, JOINTLY AND SEVERALLY, SHALL (I) INDEMNIFY THE INDEMNIFIED PERSONS
FOR LIABILITIES TO WHICH ANY SUCH INDEMNIFIED PERSONS MAY BECOME SUBJECT INSOFAR
AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT IN ANY DISCLOSURE DOCUMENTS
SPECIFIED BY LENDER FOR BORROWERS’ REVIEW, AS IT RELATES TO BORROWERS,
BORROWERS’ AFFILIATES, GUARANTORS, HRHI, THE PROPERTIES, THE IP, THE MANAGERS,
THE LIQUOR MANAGER, THE GAMING OPERATOR AND/OR THE LOAN, OR THE OMISSION OR
ALLEGED OMISSION TO STATE IN ANY SUCH DISCLOSURE DOCUMENT A MATERIAL FACT IN ANY
BORROWER’S ACTUAL KNOWLEDGE, REQUIRED TO BE STATED IN SUCH DISCLOSURE DOCUMENT
IN ORDER TO MAKE THE STATEMENTS IN SUCH DISCLOSURE DOCUMENT, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND (II) REIMBURSE
EACH INDEMNIFIED PERSON FOR ANY REASONABLE LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH DEFENDING OR
INVESTIGATING THE LIABILITIES; PROVIDED, HOWEVER, THAT BORROWERS WILL BE LIABLE
IN ANY SUCH CASE UNDER CLAUSES (I) OR (II) ABOVE ONLY TO THE EXTENT THAT ANY
SUCH LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY SUCH UNTRUE STATEMENT OR
OMISSION MADE THEREIN IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED TO LENDER BY BORROWERS IN CONNECTION WITH THE PREPARATION OF ANY
DISCLOSURE DOCUMENT(S) OR IN CONNECTION WITH THE UNDERWRITING OR CLOSING OF THE
LOAN OR IN THE ORDINARY COURSE OF THE LOAN, INCLUDING, WITHOUT LIMITATION,
FINANCIAL STATEMENTS OF ANY BORROWER, OPERATING STATEMENTS AND RENT ROLLS WITH
RESPECT TO ANY OF THE PROPERTIES.

(D)                                 PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PERSON UNDER THIS SECTION 9.2 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH
INDEMNIFIED PERSON WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST
BORROWERS UNDER THIS SECTION 9.2, NOTIFY BORROWERS IN WRITING OF THE
COMMENCEMENT THEREOF, BUT THE OMISSION TO SO NOTIFY BORROWERS WILL NOT RELIEVE
ANY BORROWER FROM ANY LIABILITY WHICH ANY BORROWER MAY HAVE TO ANY INDEMNIFIED
PERSON HEREUNDER EXCEPT TO THE EXTENT THAT SUCH FAILURE TO NOTIFY CAUSES
MATERIAL PREJUDICE TO ANY BORROWER.  IN THE EVENT THAT ANY ACTION IS BROUGHT
AGAINST ANY INDEMNIFIED PERSON, AND IT NOTIFIES BORROWERS OF THE COMMENCEMENT
THEREOF, BORROWERS WILL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT
THAT THEY MAY ELECT BY WRITTEN NOTICE DELIVERED TO SUCH INDEMNIFIED PERSON
PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH INDEMNIFIED PERSON, TO
ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PERSON.  AFTER NOTICE FROM BORROWERS TO SUCH INDEMNIFIED PERSON
UNDER THIS SECTION 9.2, SUCH INDEMNIFIED PERSON SHALL PAY FOR ANY LEGAL OR OTHER
EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH THE
DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER,
IF THE DEFENDANTS

218


--------------------------------------------------------------------------------


IN ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PERSON AND ANY BORROWER AND THE
INDEMNIFIED PERSON SHALL HAVE REASONABLY CONCLUDED THAT THERE ARE ANY LEGAL
DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PERSONS THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO BORROWERS, THE INDEMNIFIED PERSON(S)
SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL DEFENSES
AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH
INDEMNIFIED PERSON(S) AT THE COST OF BORROWERS.  BORROWERS SHALL NOT BE LIABLE
FOR THE EXPENSES OF MORE THAN ONE SEPARATE COUNSEL UNLESS ANY INDEMNIFIED PERSON
SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT
THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO ANOTHER INDEMNIFIED
PERSON.

(E)                                  WITHOUT THE PRIOR CONSENT OF CREDIT SUISSE
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), NO BORROWER SHALL SETTLE OR
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR THREATENED
CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION MAY BE
SOUGHT HEREUNDER (WHETHER OR NOT ANY INDEMNIFIED PERSON IS AN ACTUAL OR
POTENTIAL PARTY TO SUCH CLAIM, ACTION, SUIT OR PROCEEDING) UNLESS BORROWERS
SHALL HAVE GIVEN CREDIT SUISSE REASONABLE PRIOR NOTICE THEREOF AND SHALL HAVE
OBTAINED AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PERSON HEREUNDER FROM ALL
LIABILITY ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING.  AS LONG AS
BORROWERS HAVE COMPLIED WITH THEIR OBLIGATIONS TO DEFEND AND INDEMNIFY
HEREUNDER, BORROWERS SHALL NOT BE LIABLE FOR ANY SETTLEMENT MADE BY ANY
INDEMNIFIED PERSON WITHOUT THE CONSENT OF BORROWERS (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD).

(F)                                    BORROWERS AGREE THAT IF ANY
INDEMNIFICATION OR REIMBURSEMENT SOUGHT PURSUANT TO THIS SECTION 9.2 IS FINALLY
JUDICIALLY DETERMINED TO BE UNAVAILABLE FOR ANY REASON OR IS INSUFFICIENT TO
HOLD ANY INDEMNIFIED PERSON HARMLESS (WITH RESPECT ONLY TO THE LIABILITIES THAT
ARE THE SUBJECT OF THIS SECTION 9.2), THEN BORROWERS, ON THE ONE HAND, AND SUCH
INDEMNIFIED PERSON, ON THE OTHER HAND, SHALL CONTRIBUTE TO THE LIABILITIES FOR
WHICH SUCH INDEMNIFICATION OR REIMBURSEMENT IS HELD UNAVAILABLE OR IS
INSUFFICIENT: (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS TO BORROWERS, ON THE ONE HAND, AND SUCH INDEMNIFIED PERSON, ON THE
OTHER HAND, FROM THE TRANSACTIONS TO WHICH SUCH INDEMNIFICATION OR REIMBURSEMENT
RELATES; OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED
BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) BUT ALSO THE RELATIVE FAULTS OF
BORROWERS, ON THE ONE HAND, AND ALL INDEMNIFIED PERSONS, ON THE OTHER HAND, AS
WELL AS ANY OTHER EQUITABLE CONSIDERATIONS.  IN DETERMINING THE AMOUNT OF
CONTRIBUTION TO WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE FOLLOWING FACTORS
SHALL BE CONSIDERED: (A) LENDER’S AND BORROWERS’ RELATIVE KNOWLEDGE AND ACCESS
TO INFORMATION CONCERNING THE MATTER WITH RESPECT TO WHICH THE CLAIM WAS
ASSERTED; AND (B) THE OPPORTUNITY TO CORRECT AND PREVENT ANY STATEMENT OR
OMISSION.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 9.2, NO PERSON FOUND
LIABLE FOR A FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F)
OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY OTHER PERSON
WHO IS NOT ALSO FOUND LIABLE FOR SUCH FRAUDULENT MISREPRESENTATION.

(G)                                 BORROWERS AGREE THAT THE INDEMNIFICATION,
CONTRIBUTION AND REIMBURSEMENT OBLIGATIONS SET FORTH IN THIS SECTION 9.2 SHALL
APPLY WHETHER OR NOT ANY INDEMNIFIED PERSON IS A FORMAL PARTY TO ANY LAWSUITS,
CLAIMS OR OTHER PROCEEDINGS.  BORROWERS FURTHER AGREE THAT THE INDEMNIFIED
PERSONS ARE INTENDED THIRD PARTY BENEFICIARIES UNDER THIS SECTION 9.2.

219


--------------------------------------------------------------------------------


(H)                                 SUBJECT TO THE PROVISIONS OF SECTION 9.4
HEREOF, THE LIABILITIES AND OBLIGATIONS OF BORROWERS AND LENDER UNDER THIS
SECTION 9.2 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE SATISFACTION
AND DISCHARGE OF THE DEBT.

Section 9.3                                   Intentionally Omitted.

Section 9.4                                   Exculpation.  Subject to the
qualifications below, Lender shall not enforce the liability and obligation of
Borrowers to perform and observe the obligations contained in the Note, this
Agreement, the Mortgage or the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against any Borrower, except that
Lender may bring a foreclosure action, an action for specific performance or any
other appropriate action or proceeding to enable Lender to enforce and realize
upon its interest under the Note, this Agreement, the Mortgage and the other
Loan Documents, or in any Property, the Rents, the IP or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against any Borrower only to the extent of such Borrower’s
interest in its Property, in its Rents, in the IP and in any other collateral
given by it to Lender, and Lender, by accepting the Note, this Agreement, the
Mortgage and the other Loan Documents, agrees that it shall not sue for, seek or
demand any deficiency judgment against any Borrower in any such action or
proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Mortgage or the other Loan Documents.  The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name any Borrower as a party defendant in any action or suit
for foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan, including,
without limitation, the Non-Recourse Guaranty, the Non-Qualified Prepayment
Guaranty, the Closing Completion Guaranty, the Construction Completion Guaranty
and the HRHI Guaranty, or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver; (e)
impair the enforcement of the Assignment of Leases; (f) constitute a prohibition
against Lender seeking a deficiency judgment against any Borrower in order to
fully realize the security granted by the Mortgage or commencing any other
appropriate action or proceeding in order for Lender to exercise its remedies
against any Property or the IP; or (g) constitute a waiver of the right of
Lender to enforce the liability and obligation of any Borrower, by money
judgment or otherwise, to the extent of any actual loss, damage (excluding any
lost revenue, diminution of value and other consequential damages), reasonable
cost, reasonable expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

(I)                                     FRAUD OR INTENTIONAL MISREPRESENTATION
BY ANY BORROWER, HRHI, ANY GUARANTOR OR ANY OF THEIR RESPECTIVE PRINCIPALS,
OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE LOAN;

(II)                                  PHYSICAL WASTE TO ANY PROPERTY ARISING
FROM THE INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF ANY BORROWER, HRHI, ANY
GUARANTOR OR ANY OF THEIR RESPECTIVE PRINCIPALS, OFFICERS, AGENTS OR EMPLOYEES
AND/OR ANY REMOVAL OF ANY ASSET FORMING A PART OF ANY PROPERTY IN VIOLATION OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;

220


--------------------------------------------------------------------------------


(III)                               INTENTIONALLY OMITTED;

(IV)                              THE MISAPPROPRIATION OR CONVERSION BY ANY
BORROWER, BY ANY PERSON CONTROLLED BY ANY BORROWER, INCLUDING, WITHOUT
LIMITATION, ANY AFFILIATED MANAGER, A LIQUOR MANAGER WHO IS AN AFFILIATE OF ANY
BORROWER OR A GAMING OPERATOR WHO IS AN AFFILIATE OF ANY BORROWER, BY ANY AGENT
OF ANY BORROWER, OR BY ANY OTHER PERSON WITH WHOM ANY BORROWER SHALL COLLUDE OR
COOPERATE, OF (A) ANY INSURANCE PROCEEDS PAID BY REASON OF ANY CASUALTY, TO THE
EXTENT SO MISAPPROPRIATED OR CONVERTED; (B) ANY AWARDS RECEIVED IN CONNECTION
WITH A CONDEMNATION, TO THE EXTENT SO MISAPPROPRIATED OR CONVERTED; (C) ANY
RENTS OR OTHER GROSS INCOME FROM OPERATIONS NOT DELIVERED TO LENDER FOLLOWING
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND NOT OTHERWISE USED TO PAY
ACTUAL, CUSTOMARY OPERATING EXPENSES REFLECTED ON THE APPROVED ANNUAL BUDGET
THEN IN EFFECT, INCLUDING, WITHOUT LIMITATION, (I) ANY INCOME, PROCEEDS OR OTHER
AMOUNTS RECEIVED BY ANY BORROWER UNDER THE GAMING SUBLEASE, AND/OR (II) WITHOUT
DUPLICATION OF THE FOREGOING CLAUSE (I), ANY INCOME, PROCEEDS OR REVENUE
GENERATED FROM GAMING ACTIVITIES AT ANY PROPERTY, IN EACH OF THE FOREGOING
INSTANCES, TO THE EXTENT SO MISAPPROPRIATED OR CONVERTED; (D) ANY RENTS PAID
MORE THAN ONE (1) MONTH IN ADVANCE IN VIOLATION OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, TO THE EXTENT SO MISAPPROPRIATED OR CONVERTED; AND/OR (E) ANY
SECURITY DEPOSITS, TO THE EXTENT SO MISAPPROPRIATED OR CONVERTED;

(V)                                 THE FAILURE TO PAY (OR TO DEPOSIT INTO THE
RESERVE FUNDS AMOUNTS SUFFICIENT TO PAY) ALL TAXES AND ALL OTHER COSTS GIVING
RISE TO ANY LIEN ON ANY PORTION OF ANY PROPERTY OR THE IP WITH PRIORITY OVER OR
EQUAL TO THE LIEN OF THE LOAN DOCUMENTS IN VIOLATION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, TO THE EXTENT THAT THERE IS SUFFICIENT GROSS INCOME FROM
OPERATIONS TO MAKE SUCH PAYMENTS (OR DEPOSITS, AS APPLICABLE);

(VI)                              IF ANY BORROWER FAILS TO MAINTAIN ITS STATUS
AS A SPECIAL PURPOSE ENTITY AS REQUIRED PURSUANT TO THE TERMS HEREOF;

(VII)                           IF BORROWERS FAIL TO OBTAIN LENDER’S CONSENT TO
ANY SUBORDINATE FINANCING, MORTGAGE OR OTHER VOLUNTARY LIEN ENCUMBERING ANY
PROPERTY OR THE IP OTHER THAN PERMITTED ENCUMBRANCES AND PERMITTED IP
ENCUMBRANCES;

(VIII)                        THE FAILURE TO MAINTAIN INSURANCE COVERAGE UNDER
BLANKET INSURANCE POLICIES TO THE EXTENT PERMITTED UNDER THIS AGREEMENT;

(IX)                                IF ANY OF THE EVENTS SET FORTH IN CLAUSES
(A), (B) OR (C) OF SECTION 5.2.11 HEREOF SHALL OCCUR WITHOUT THE PRIOR APPROVAL
OF LENDER;

(X)                                   IF ANY OF THE RESTRICTIONS TO TRANSFER SET
FORTH IN SECTION 5.2.10 HEREOF OR IN ANY OF THE OTHER LOAN DOCUMENTS ARE
VIOLATED;

(XI)                                IF LENDER OR ANY AFFILIATE THEREOF SHALL
SUCCEED TO THE INTEREST OF HRHI UNDER THE GAMING SUBLEASE FOLLOWING A
FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR SIMILAR TRANSFER, ANY ACTUAL LOSS,
COST, DAMAGE OR EXPENSE

221


--------------------------------------------------------------------------------


(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES)
SUFFERED BY LENDER OR SUCH AFFILIATE AS A RESULT OF: (A) ANY ACT, OMISSION,
NEGLECT OR DEFAULT OF HRHI UNDER THE GAMING SUBLEASE, (B) ANY CLAIM, DEFENSE,
COUNTERCLAIM OR OFFSET WHICH THE GAMING OPERATOR MAY HAVE UNDER THE GAMING
SUBLEASE AGAINST HRHI, (C) ANY OBLIGATION TO MAKE ANY PAYMENT TO THE GAMING
OPERATOR UNDER THE GAMING SUBLEASE WHICH WAS REQUIRED TO BE MADE BY OR ON BEHALF
OF HRHI PRIOR TO THE TIME LENDER OR SUCH AFFILIATE SUCCEEDED TO HRHI’S INTEREST
UNDER THE GAMING SUBLEASE, (D) ANY MONIES DEPOSITED WITH HRHI UNDER THE GAMING
SUBLEASE, EXCEPT TO THE EXTENT SUCH MONIES ARE ACTUALLY RECEIVED BY LENDER OR
SUCH AFFILIATE, (E) ANY OBLIGATION TO COMPLETE OR PERMIT THE CONSTRUCTION OF ANY
IMPROVEMENTS UNDER THE GAMING SUBLEASE ARISING WHILE HRHI WAS THE SUBLANDLORD
UNDER THE GAMING SUBLEASE, AND/OR (F) ANY DEFAULT BY HRHI UNDER THE GAMING LEASE
BEYOND APPLICABLE NOTICE AND CURE PERIODS;

(XII)                             IF HRHI OR ANY AFFILIATE THEREOF SHALL SEND A
NOTICE TO GAMING OPERATOR UNDER SECTION 6(A), (C) OR (D) OF THE GAMING
RECOGNITION AGREEMENT WHICH CONFLICTS WITH ANY NOTICE THERETOFORE SENT BY LENDER
TO GAMING OPERATOR UNDER SAID SECTION 6(A), (C) OR (D), AS APPLICABLE, OF THE
GAMING RECOGNITION AGREEMENT; PROVIDED, HOWEVER, THAT THE LIABILITY UNDER THIS
CLAUSE (XII) SHALL BE LIMITED TO ALL FEES AND COSTS INCURRED BY GAMING OPERATOR
IN BRINGING AND PURSUING ANY INTERPLEADER ACTION CONTEMPLATED BY SAID SECTION
6(A), (C) OR (D), AS APPLICABLE, AND ONLY TO THE EXTENT THAT GAMING OPERATOR
SEEKS TO RECOVER AND/OR DOES RECOVER SUCH FEES AND EXPENSES FROM LENDER;

(XIII)                          IF HRHI SHALL FAIL TO PROVIDE GAMING EMPLOYEES
FOR THE OPERATION OF GAMING ACTIVITIES AT THE HOTEL/CASINO PROPERTY AS AND TO
THE EXTENT REQUIRED PURSUANT TO PARAGRAPH 7 OF THE HRHI GAMING AGREEMENT;

(XIV)                         IN THE EVENT THAT GAMING BORROWER SHALL EVER
BECOME THE GAMING OPERATOR PURSUANT TO ARTICLE XII HEREOF, IF GAMING BORROWER
THEREAFTER SHALL FAIL TO PROVIDE GAMING OPERATION SERVICES FOR THE HOTEL/CASINO
PROPERTY FOLLOWING AN EVENT OF DEFAULT OR A FORECLOSURE OF THE MORTGAGE AS AND
TO THE EXTENT REQUIRED PURSUANT TO SECTION 12.1(E) HEREOF;

(XV)                            IN THE EVENT THAT HRHI, GAMING BORROWER, ANY
OTHER BORROWER OR ANY AFFILIATE THEREOF SHALL BE THE LIQUOR MANAGER, IF HRHI,
GAMING BORROWER, SUCH OTHER BORROWER OR SUCH AFFILIATE THEREOF SHALL FAIL TO
PROVIDE LIQUOR MANAGEMENT SERVICES FOR THE HOTEL/CASINO PROPERTY FOLLOWING AN
EVENT OF DEFAULT OR A FORECLOSURE OF THE MORTGAGE AS AND TO THE EXTENT REQUIRED
(A) AS TO HRHI, PURSUANT TO SECTIONS 5(A) OR 5(B) OF THE ASSIGNMENT OF LIQUOR
MANAGEMENT AGREEMENT, AS APPLICABLE, AND (B) AS TO GAMING BORROWER, ANY OTHER
BORROWER OR ANY AFFILIATE THEREOF, PURSUANT TO SECTION 5.1.23(C) HEREOF;

(XVI)                         IN CONNECTION WITH THE $250,000.00 LEASE
TERMINATION FEE PURSUANT TO SECTION 3.2(B) OF THAT CERTAIN LEASE BY AND BETWEEN
PM REALTY, LLC AND HRHI, AS LANDLORD, AND MR. CHOW OF LAS VEGAS, LLC, AS TENANT,
DATED DECEMBER 24, 2004; AND/OR

222


--------------------------------------------------------------------------------


(XVII)                      AS A RESULT OF THE IMPOSITION OF ANY TAX PROVIDED IN
NRS §§375.020 AND 375.023 WITH RESPECT TO THE MERGER TRANSACTION CONTEMPLATED
UNDER THE MERGER AGREEMENT AND/OR THE SUBSEQUENT CONVEYANCE OF THE HOTEL/CASINO
PROPERTY (I) TO HRHH GAMING JUNIOR MEZZ, LLC, AND THEN (II) TO HRHH GAMING
SENIOR MEZZ, LLC, AND THEN (III) TO HOTEL/CASINO BORROWER, PROVIDED, HOWEVER,
THAT ANY LIABILITY UNDER THIS CLAUSE (XVII) SHALL TERMINATE UPON THE PAYMENT IN
FULL OF THE DEBT.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrowers in the event of: (i) any
Borrower, HRHI or both Guarantors filing a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; or
(ii) the filing of an involuntary petition against any Borrower, HRHI or both
Guarantors under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law by or on behalf of any Person other than Lender and/or the
Administrative Agent, and such petition is not dismissed within ninety (90) days
after filing, or any Borrower, or any Affiliate of any of them who Controls any
Borrower, or HRHI or both Guarantors, solicit or cause to be solicited
petitioning creditors for any involuntary petition against any Borrower, HRHI or
both Guarantors from any Person (other than if requested to do so by or on
behalf of Lender and/or the Administrative Agent); (iii) any Borrower, HRHI or
both Guarantors filing an answer consenting to, or any Borrower, HRHI or both
Guarantors, or any Affiliate of any of them who Controls any Borrower, otherwise
consenting to or acquiescing or joining in, any involuntary petition filed
against any Borrower, HRHI or both Guarantors, by any other Person (other than
if filed by or on behalf of Lender and/or the Administrative Agent) under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (iv)
any Borrower, HRHI or both Guarantors, or any Affiliate of any of them who
Controls any Borrower, consenting to or acquiescing or joining in an application
for the appointment of a custodian, receiver, trustee or examiner for any
Borrower or any portion of any Property or any portion of the IP (other than any
such appointment at the request or petition of Lender and/or the Administrative
Agent); or (v) any Borrower, HRHI or both Guarantors voluntarily making an
assignment for the benefit of creditors (other than Lender and/or the
Administrative Agent), or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; unless, in the case
of any of the foregoing clauses (i), (ii), (iii), (iv) or (v) as it relates to
or affects both Guarantors, one or more guarantors acceptable to Lender in its
sole discretion remains or becomes a guarantor of the Loan.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, and except for (1) Guarantors’ obligations under the Non-Recourse
Guaranty, the Non-Qualified Prepayment Guaranty, the Closing Completion Guaranty
and the Construction Completion Guaranty, (2) HRHI’s obligations under the HRHI
Guaranty, and (3) with respect to the DLJ Guarantor, DLJ Merchant Banking
Partners IV, L.P., MBP IV Plan Investors, L.P., DLJMB HRH Co-Investments, L.P.,
DLJ Offshore Partners IV, L.P., and DLJ Merchant Banking Partners IV (Pacific),
L.P. (such limited partnerships, collectively, the “DLJMB Parties”) as

223


--------------------------------------------------------------------------------


provided in that certain commitment letter of the DLJMB Parties of even date
herewith addressed to the DLJ Guarantor, no present or future Constituent Member
in any Borrower, nor any present or future shareholder, officer, director,
employee, trustee, beneficiary, advisor, member, partner, principal, participant
or agent of or in any Borrower or of or in any Person that is or becomes a
Constituent Member in any Borrower, shall have any personal liability, directly
or indirectly, under or in connection with this Agreement or any of the Loan
Documents, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Lender on behalf of itself and its
successors and assigns, hereby waives any and all such personal liability.  In
addition, Lender, for itself and its successors and assigns, acknowledges and
agrees that neither Borrowers, nor any Constituent Member, nor any other party,
is assuming any personal liability, directly or indirectly, under or in
connection with any agreement, lease, instrument, claim or right constituting a
part of any Property or the IP or to which any Property or the IP is now or
hereafter subject, except as may be expressly set forth therein.

For purposes of this Agreement and each of the other Loan Documents, neither the
negative capital account of any Constituent Member in any Borrower nor any
obligation of any Constituent Member in any Borrower to restore a negative
capital account or to contribute or loan capital to any Borrower or to any other
Constituent Member in any Borrower shall at any time be deemed to be the
property or an asset of such Borrower (or any such other Constituent Member) and
neither Lender nor any of its successors or assigns shall have any right to
collect, enforce or proceed against any Constituent Member with respect to any
such negative capital account or obligation to restore, contribute or loan.

Section 9.5                                   Matters Concerning Managers and
Liquor Manager.


9.5.1                     IF (A) AN EVENT OF DEFAULT OCCURS AND IS CONTINUING,
(B) WITHOUT THE CONSENT OF LENDER, MORGANS PARENT CEASES TO CONTROL ANY MANAGER,
UNLESS FOLLOWING SUCH CHANGE OF CONTROL, EACH AFFECTED MANAGER STILL CONSTITUTES
A QUALIFIED MANAGER, (C) ANY MANAGER SHALL BECOME BANKRUPT OR INSOLVENT, OR (D)
ANY MANAGER COMMITS FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
MISAPPROPRIATION OF FUNDS WITH RESPECT TO ANY BORROWER AND/OR ANY PROPERTY
AND/OR THE IP OR ANY MATERIAL DEFAULT OTHERWISE OCCURS UNDER ANY MANAGEMENT
AGREEMENT BEYOND ANY APPLICABLE GRACE AND CURE PERIODS, THE APPLICABLE BORROWER
SHALL, AT THE REQUEST OF LENDER, TERMINATE THE APPLICABLE MANAGEMENT AGREEMENT
AND REPLACE THE MANAGER THEREUNDER WITH A QUALIFIED MANAGER PURSUANT TO A
REPLACEMENT MANAGEMENT AGREEMENT, IT BEING UNDERSTOOD AND AGREED THAT THE
MANAGEMENT FEE FOR SUCH QUALIFIED MANAGER SHALL NOT EXCEED THEN PREVAILING
MARKET RATES.  IF (I) AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, (II)
SUB-MANAGER SHALL BECOME BANKRUPT OR INSOLVENT, OR (III) SUB-MANAGER COMMITS
FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MISAPPROPRIATION OF FUNDS WITH
RESPECT TO ANY BORROWER AND/OR ANY PROPERTY OR ANY MATERIAL DEFAULT OTHERWISE
OCCURS UNDER THE SUB-MANAGEMENT AGREEMENT BEYOND ANY APPLICABLE GRACE AND CURE
PERIODS, THE APPLICABLE BORROWERS SHALL, AT THE REQUEST OF LENDER, TERMINATE THE
SUB-MANAGEMENT AGREEMENT AND AMEND AN EXISTING MANAGEMENT AGREEMENT TO INCLUDE
THE DUTIES PREVIOUSLY DELEGATED UNDER THE SUB-MANAGEMENT AGREEMENT (IF NOT
ALREADY INCLUDED THEREIN).


9.5.2                     IF (A) AN EVENT OF DEFAULT OCCURS AND IS CONTINUING,
(B) WITHOUT THE CONSENT OF LENDER, HR HOLDINGS CEASES TO CONTROL THE LIQUOR
MANAGER, UNLESS FOLLOWING SUCH CHANGE OF

224


--------------------------------------------------------------------------------



CONTROL, THE LIQUOR MANAGER STILL CONSTITUTES A QUALIFIED LIQUOR MANAGER, (C)
THE LIQUOR MANAGER SHALL BECOME BANKRUPT OR INSOLVENT, OR (D) THE LIQUOR MANAGER
COMMITS FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MISAPPROPRIATION OF FUNDS
WITH RESPECT TO HOTEL/CASINO BORROWER AND/OR THE HOTEL/CASINO PROPERTY OR ANY
MATERIAL DEFAULT OTHERWISE OCCURS UNDER THE LIQUOR MANAGEMENT AGREEMENT BEYOND
ANY APPLICABLE GRACE AND CURE PERIODS, HOTEL/CASINO BORROWER SHALL, AT THE
REQUEST OF LENDER, TERMINATE THE LIQUOR MANAGEMENT AGREEMENT AND REPLACE THE
LIQUOR MANAGER THEREUNDER WITH A QUALIFIED LIQUOR MANAGER PURSUANT TO A
REPLACEMENT LIQUOR MANAGEMENT AGREEMENT, IT BEING UNDERSTOOD AND AGREED THAT THE
MANAGEMENT FEE FOR SUCH QUALIFIED LIQUOR MANAGER SHALL NOT EXCEED THEN
PREVAILING MARKET RATES; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL HOTEL/CASINO
BORROWER BE REQUIRED TO TERMINATE SUCH LIQUOR MANAGER IF SUCH IMMEDIATE
TERMINATION WOULD REQUIRE CESSATION OF LIQUOR-RELATED ACTIVITIES AT ANY OF THE
PROPERTIES AND, IN SUCH EVENT, (I) SUCH TERMINATION SHALL OCCUR IMMEDIATELY UPON
THE ABILITY OF HOTEL/CASINO BORROWER TO TRANSFER SUCH LIQUOR OPERATIONS TO A
QUALIFIED LIQUOR MANAGER AS REQUIRED HEREIN, AND (II) HOTEL/CASINO BORROWER
SHALL, AT ITS SOLE COST AND EXPENSE, DILIGENTLY PURSUE THE ENGAGEMENT AND
LICENSING OF A REPLACEMENT QUALIFIED LIQUOR MANAGER.

Section 9.6                                   Matters Concerning Gaming
Operator.  If (a) the Gaming Operator commits fraud, gross negligence or willful
misconduct with respect to the Hotel/Casino Property or any material default
otherwise occurs under the Gaming Sublease beyond any applicable grace and cure
periods, or (b) the Gaming Operator (i) has its gaming license suspended or
revoked, (ii) allows its gaming license to lapse, or (iii) may not lawfully
operate gaming at the Hotel/Casino Property pursuant to any Legal Requirements
or the order of any Governmental Authority, Hotel/Casino Borrower shall, at the
request of Lender and to the extent permitted by applicable Legal Requirements
and the requirements of any Gaming Authorities, cause HRHI to terminate the
Gaming Sublease and replace the Gaming Operator with a Qualified Gaming Operator
pursuant to a new gaming sublease or similar agreement and a new recognition
agreement, in each instance reasonably acceptable to Lender; provided, however,
that in no event shall Hotel/Casino Borrower be required to terminate such
Gaming Operator if such immediate termination would require cessation of
gaming-related activities at the Hotel/Casino Property and, in such event, (A)
such termination shall occur immediately upon the ability of Hotel/Casino
Borrower to transfer such gaming operations to a Qualified Gaming Operator as
required herein, and (B) Hotel/Casino Borrower shall, at its sole cost and
expense, diligently pursue the engagement and licensing of a replacement
Qualified Gaming Operator.

Section 9.7                                   Servicer.  (a) At the option of
Lender, the Loan may be serviced by a servicer/trustee (the “Servicer”) selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to the Servicer pursuant to a
servicing agreement (the “Servicing Agreement”) between Lender and Servicer. 
Borrowers shall not be responsible for any set up fees or any other initial
costs relating to or arising under the Servicing Agreement nor shall Borrowers
be responsible for payment of the monthly servicing fee due to the Servicer
under the Servicing Agreement.

(B)                                 LENDER SHALL ENDEAVOR IN GOOD FAITH (WITHOUT
LIABILITY FOR FAILURE TO DO SO) TO PROVIDE BORROWERS WITH NOTIFICATION OF ANY
CHANGE IN THE PERSON SERVICING THE LOAN; PROVIDED THAT IT IS EXPRESSLY
ACKNOWLEDGED AND AGREED BY LENDER THAT IT SHALL NOT CONSTITUTE A DEFAULT OR
EVENT OF DEFAULT HEREUNDER IF DUE TO SUCH FAILURE TO PROVIDE NOTIFICATION
BORROWERS

225


--------------------------------------------------------------------------------


SEND ANY PAYMENTS REQUIRED TO BE MADE HEREUNDER TO LENDER OR ANY PREDECESSOR
PERSON SERVICING THE LOAN.

Section 9.8                                   Restructuring of Loan.  Lender,
without in any way limiting Lender’s other rights hereunder, in its sole and
absolute discretion, shall have the right at any time, at Lender’s sole cost and
expense, to require Borrowers to restructure the Loan into multiple notes (which
may include component notes and/or senior and junior notes) and/or to create
participation interests in the Loan, which restructuring may include the
restructuring of a portion of the Loan to one or more mezzanine loans (each, a
“New Mezzanine Loan”) to the direct and/or indirect owners of the equity
interests in Borrowers as reasonably, mutually determined by Lender and
Borrowers and that are direct or indirect subsidiaries of HR Holdings, secured
by a pledge of such interests, the establishment of different interest rates for
the Loan and any New Mezzanine Loan(s) and the payment of the Loan and any New
Mezzanine Loan(s) in such order of priority as may be designated by Lender;
provided, that (i) the total amounts of the Loan and any New Mezzanine Loan(s)
shall equal the amount of the Loan and any previously existing New Mezzanine
Loan(s), if any, immediately prior to the restructuring, (ii) the weighted
average spread above LIBOR of the Loan and any New Mezzanine Loan(s), if any,
immediately following such restructuring, shall, in the aggregate, equal the
weighted average spread for all of the Loan and any previously existing New
Mezzanine Loan(s), if any, immediately prior to the restructuring, and (iii) the
debt service payments on the Loan and any New Mezzanine Loan(s), if any, as
calculated immediately following such restructuring, shall equal the aggregate
debt service payments which would have been payable under the Loan and any
previously existing New Mezzanine Loan(s), if any, had the restructuring not
occurred.  Borrowers shall cooperate with all reasonable requests of Lender in
order to restructure the Loan and/or to create and/or restructure one or more
New Mezzanine Loan(s), if applicable, and shall, upon fifteen (15) Business Days
written notice from Lender, which notice shall include the forms of documents
for which Lender is requesting execution and delivery, (A) execute and deliver
such documents, including, without limitation, in the case of any New Mezzanine
Loan, a mezzanine note, a mezzanine loan agreement, a pledge and security
agreement and a mezzanine cash management agreement, (B) cause Borrowers’
counsel to deliver such legal opinions, and (C) create such a bankruptcy remote
borrower under each New Mezzanine Loan as, in each of the case of clauses (A),
(B) and (C) above, shall be reasonably required by Lender and required by any
Rating Agency in connection therewith, all in form and substance reasonably
satisfactory to Lender, including, without limitation, the severance of this
Agreement, the Mortgage and the other Loan Documents if requested by Lender. 
Except as may be required in connection with a Securitization pursuant to
Section 9.1 hereof, Borrowers shall not be obligated to pay any costs or
expenses incurred in connection with any such restructuring as set forth in this
Section 9.8.  In the event any Borrower fails to execute and deliver such
documents to Lender within five (5) Business Days following such written notice
by Lender, and Lender sends a second notice to Borrowers with respect to the
delivery of such documents containing a legend clearly marked in not less than
fourteen (14) point bold face type, underlined, in all capital letters “POWER OF
ATTORNEY IN FAVOR OF LENDER DEEMED EFFECTIVE FOR EXECUTION AND DELIVERY OF
DOCUMENTS IF NO RESPONSE WITHIN 5 BUSINESS DAYS”, each Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, each Borrower
ratifying all that such attorney shall do by virtue thereof, if any Borrower
fails to execute and deliver such documents within five (5)

226


--------------------------------------------------------------------------------


Business Days of receipt of such second notice.  It shall be an Event of Default
if any Borrower fails to comply with any of the terms, covenants or conditions
of this Section 9.8 after the expiration of five (5) Business Days after the
second notice thereof.


ARTICLE X.
MISCELLANEOUS

Section 10.1                            Survival.  This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Debt is outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of any Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.

Section 10.2                            Lender’s Discretion.  Whenever pursuant
to this Agreement, Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Lender, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory shall (except as is otherwise
specifically herein provided) be in the sole discretion of Lender and shall be
final and conclusive.  Whenever this Agreement expressly provides that Lender
may not unreasonably withhold its consent or its approval of an arrangement or
term, such provisions shall also be deemed to prohibit Lender from unreasonably
delaying or conditioning such consent or approval.  Prior to a Securitization,
whenever pursuant to this Agreement the Rating Agencies are given any right to
approve or disapprove, or any arrangement or term is to be satisfactory to the
Rating Agencies, the decision of Lender to approve or disapprove or to decide
whether arrangements or terms are satisfactory or not satisfactory, based upon
Lender’s determination of Rating Agency criteria, shall be substituted therefor.

Section 10.3                            Governing Law.

(A)                                  THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWERS IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL

227


--------------------------------------------------------------------------------


TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE LIENS AND SECURITY INTERESTS IN ANY REAL PROPERTY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE REAL
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

(B)                                 NOTWITHSTANDING THE FOREGOING, THIS
AGREEMENT IS SUBJECT TO THE GAMING LAWS.  LENDER EXPRESSLY ACKNOWLEDGES AND
AGREES THAT ALL RIGHTS, REMEDIES, POWERS AND OBLIGATIONS OF EACH PARTY UNDER
THIS AGREEMENT MAY BE EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE THEREOF
DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF THE GAMING LAWS AND ONLY TO THE
EXTENT THAT ANY APPLICABLE REQUIRED APPROVAL OF ANY GAMING AUTHORITY (INCLUDING
PRIOR APPROVALS) IS OBTAINED.  NOTWITHSTANDING THE FOREGOING, BORROWERS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FACT THAT ANY GAMING LAW OR THE LACK OF
APPROVAL FROM ANY GAMING AUTHORITY MAY PREVENT ANY BORROWER OR ANY OTHER PERSON
FROM TAKING ANY ACTION OR FULFILLING ANY OBLIGATION HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WHICH RESULTS IN THE OCCURRENCE OF AN EVENT OF DEFAULT AND/OR A
CIRCUMSTANCE GIVING RISE TO RECOURSE LIABILITY UNDER SECTION 9.4 HEREOF, SHALL
NOT, IN ANY MANNER, LIMIT OR VITIATE OR BE DEEMED TO LIMIT OR VITIATE SUCH EVENT
OF DEFAULT OR SUCH CIRCUMSTANCE GIVING RISE TO RECOURSE LIABILITY IN ANY MANNER
WHATSOEVER.

(C)                                  ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST LENDER OR ANY BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS SHALL, AT LENDER’S OPTION, BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY

228


--------------------------------------------------------------------------------


SUIT, ACTION OR PROCEEDING.  EACH BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CT CORPORATION SYSTEM
111 EIGHTH AVENUE
NEW YORK, NEW YORK 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  EACH BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

Section 10.4                            Modification, Waiver in Writing.  No
modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on any Borrower,
shall entitle such Borrower or any other Borrower to any other or future notice
or demand in the same, similar or other circumstances.

Section 10.5                            Delay Not a Waiver.  Neither any failure
nor any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, or under the Note or under any other Loan Document, or
under any other instrument given as security therefor, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege.  In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

Section 10.6                            Notices.  Except as otherwise required
by applicable law, all notices, consents, approvals and requests required or
permitted hereunder or under any other Loan

229


--------------------------------------------------------------------------------


Document (each, a “Notice”) shall be given in writing and shall be effective for
all purposes if (a) hand delivered, (b) sent by reputable overnight courier, (c)
sent by (i) certified or registered United States mail, postage prepaid, return
receipt requested or (ii) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or (d) sent
by telecopier (with answer back acknowledged and followed by a hard copy via one
of the other methods described above), addressed as follows (or to such other
address and Person as shall be designated from time to time by any party hereto,
as the case may be, in a Notice to the other parties hereto in the manner
provided for in this Section 10.6):

If to
Lender:                                                                              
Column Financial, Inc.
11 Madison Avenue
New York, New York 10010
Attention: Edmund Taylor
Facsimile No.:  (212) 352-8106

with a copy to:                                                                
Column Financial, Inc.
One Madison Avenue
New York, New York 10019
Legal and Compliance Department
Attention:  Casey McCutcheon, Esq.
Facsimile No.:  (917) 326-8433

with a copy to:                                                                
Thelen Reid Brown Raysman & Steiner LLP
875 Third Avenue
New York, New York 10022
Attention:  Jeffrey B. Steiner, Esq.
Facsimile No.:  (212) 603-2001
Hard Rock/Rand Peppas

with a copy to:                                                                
Administrative Agent at such time as Column Financial, Inc. has notified
Borrowers of a replacement Administrative Agent and such replacement
Administrative Agent’s address(es) for Notice

If to Borrowers:                                                            
Morgans Hotel Group Co.
475 Tenth Avenue
New York, New York 10018
Re:  Hard Rock
Attention:  Marc Gordon, Chief Investment Officer
Facsimile No.:  (212) 277-4201

With a copy to:                                                            
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
29th Floor
New York, New York 10019
Attention:  Stephen Gellman, Esq.
Facsimile No.:  (212) 403-2000

230


--------------------------------------------------------------------------------


With a copy to:                                                             DLJ
Merchant Banking Partners
11 Madison Avenue
New York, New York 10010
Attention:  Ryan Sprott
Facsimile No.:  (212) 743-1667

With a copy to:                                                            
Latham & Watkins LLP
885 Third Avenue
Suite 1000
New York, New York 10022
Attention:  Michelle Kelban, Esq.
Facsimile No.:  (212) 751-4864

With a copy to:                                                            
Latham & Watkins LLP
633 West Fifth Street
Suite 4000
Los Angeles, California 90071
Attention:  Paul Fuhrman, Esq.
Facsimile No.:  (213) 891-8763

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
on a Business Day after advice by telephone to recipient that a telecopy Notice
is forthcoming; provided, that within three (3) Business Days thereafter, a hard
copy of such Notice shall have been delivered pursuant to the provisions of
clause (a), (b)or (c) of this Section 10.6.  Any failure to deliver a Notice by
reason of a change of address not given in accordance with this Section 10.6, or
any refusal to accept a Notice, shall be deemed to have been given when delivery
was attempted.  Any Notice required or permitted to be given by any party
hereunder or under any other Loan Document may be given by its respective
counsel.  Additionally, any Notice required or permitted to be given by Lender
hereunder or under any other Loan Document may also be given by the Servicer. 
Any Notice sent to one Borrower shall constitute and shall be deemed to
constitute such Notice to all Borrowers.

Section 10.7                            Trial by Jury.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH BORROWER AND LENDER EACH HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH BORROWER AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH

231


--------------------------------------------------------------------------------


PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

Section 10.8                            Headings.  The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

Section 10.9                            Severability.  Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

Section 10.10                     Preferences.  Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrowers to any portion of the Obligations of Borrowers hereunder.  To the
extent Borrowers make a payment or payments to Lender, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

Section 10.11                     Waiver of Notice.  Each Borrower hereby
expressly waives, and shall not be entitled to, any notices of any nature
whatsoever from Lender except with respect to matters for which this Agreement
or the other Loan Documents specifically and expressly provide for the giving of
notice by Lender to Borrowers and except with respect to matters for which
Borrowers are not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice.

Section 10.12                     Remedies of Borrowers.  In the event that a
claim or adjudication is made that Lender or its agents have acted unreasonably
or unreasonably delayed acting in any case where by law or under this Agreement
or the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, each Borrower agrees that neither
Lender nor its agents shall be liable for any monetary damages, and Borrowers’
sole remedies shall be limited to commencing an action seeking injunctive relief
or declaratory judgment.  The parties hereto agree that any action or proceeding
to determine whether Lender has acted reasonably shall be determined by an
action seeking declaratory judgment.

Section 10.13                     Expenses; Indemnity.  (a) Borrowers jointly
and severally covenant and agree to pay or, if Borrowers fail to pay, to
reimburse, Lender, within ten (10) days of receipt of notice from Lender, for
all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) Borrowers’ ongoing
performance of and compliance with Borrowers’ respective agreements and
covenants contained in this Agreement and the other Loan Documents on their part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental, gaming and insurance
requirements; (ii) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement

232


--------------------------------------------------------------------------------


and the other Loan Documents and any other documents or matters requested by or
benefiting any Borrower; (iii) securing Borrowers’ compliance with their
obligations pursuant to the provisions of this Agreement and the other Loan
Documents; (iv) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (v) all fees payable hereunder, including, without limitation, the
Administrative Agent Fee, the Unused Advance Fee and the fees of the
Construction Consultant; (vi) reviewing and processing any requested
Construction Loan Advance or Change Order; (vii) dealing with any Letter of
Credit delivered to Lender hereunder; (viii) subject to the terms hereof,
enforcing or preserving any rights, either in response to third party claims or
in prosecuting or defending any action or proceeding or other litigation, in
each case against, under or affecting any Borrower, this Agreement, the other
Loan Documents, any Property, the IP or any other security given for the Loan;
and (ix) enforcing any obligations of or collecting any payments due from any
Borrower under this Agreement or the other Loan Documents or with respect to any
Property or the IP or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that
Borrowers shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Lender.  Notwithstanding the provisions set forth in
this Section 10.13(a) or in any other provision of this Agreement or the other
Loan Documents, in the event that (A) Lender employs counsel to collect the
Debt, protect or foreclose the Mortgage or as otherwise permitted in this
Agreement and the other Loan Documents and (B) Lender has sold or transferred
any interests in the Note, then Borrowers shall only be responsible for the
attorneys’ fees and expenses of the counsel of one Lender.

(B)                                 BORROWERS SHALL, JOINTLY AND SEVERALLY,
INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FROM AND AGAINST ANY AND ALL OTHER
LIABILITIES, OBLIGATIONS, OUT-OF-POCKET LOSSES, ACTUAL DAMAGES (BUT NOT LOST
REVENUES, DIMINUTION IN VALUE AND OTHER CONSEQUENTIAL DAMAGES), PENALTIES,
ACTIONS, JUDGMENTS, THIRD PARTY SUITS, THIRD PARTY CLAIMS, REASONABLE COSTS,
REASONABLE EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
FOR LENDER IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL
PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE DESIGNATED A
PARTY THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST LENDER
IN ANY MANNER RELATING TO OR ARISING OUT OF (I) ANY BREACH BY ANY BORROWER OF
ITS OBLIGATIONS UNDER, OR ANY MATERIAL MISREPRESENTATION BY ANY BORROWER
CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR (II) THE USE OR
INTENDED USE OF THE PROCEEDS OF THE LOAN (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWERS SHALL NOT HAVE ANY OBLIGATION
TO LENDER HEREUNDER TO THE EXTENT THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM
THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.  TO
THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH
IN THE PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR
PUBLIC POLICY, BORROWERS SHALL PAY THE MAXIMUM PORTION THAT THEY ARE PERMITTED
TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL
INDEMNIFIED LIABILITIES INCURRED BY LENDER.

(C)                                  BORROWERS, JOINTLY AND SEVERALLY, COVENANT
AND AGREE TO PAY FOR OR, IF BORROWERS FAIL TO PAY, TO REIMBURSE LENDER FOR, ANY
FEES AND EXPENSES INCURRED BY ANY RATING

233


--------------------------------------------------------------------------------


AGENCY IN CONNECTION WITH ANY CONSENT, APPROVAL, WAIVER OR CONFIRMATION OBTAINED
FROM SUCH RATING AGENCY AND REQUIRED PURSUANT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN CONNECTION WITH ANY REQUEST OR
APPROVAL SOUGHT BY BORROWERS, AND LENDER SHALL BE ENTITLED TO REQUIRE PAYMENT OF
SUCH FEES AND EXPENSES AS A CONDITION PRECEDENT TO THE OBTAINING OF ANY SUCH
CONSENT, APPROVAL, WAIVER OR CONFIRMATION; PROVIDED, HOWEVER, THAT LENDER
EXPRESSLY ACKNOWLEDGES AND AGREES THAT BORROWERS SHALL NOT BE REQUIRED TO PAY
ANY RATING AGENCY SURVEILLANCE CHARGES.

Section 10.14                     Schedules and Exhibits Incorporated.  The
Schedules and Exhibits annexed hereto are hereby incorporated herein as a part
of this Agreement with the same effect as if set forth in the body hereof.

Section 10.15                     Offsets, Counterclaims and Defenses.  Any
assignee of Lender’s interest in and to this Agreement, the Note and the other
Loan Documents shall take the same free and clear of all offsets, counterclaims
or defenses which are unrelated to such documents which Borrowers may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by any Borrower in any action or
proceeding brought by any such assignee upon such documents and any such right
to interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by each Borrower to the
extent permitted by applicable law.

Section 10.16                     No Joint Venture or Partnership; No Third
Party Beneficiaries.

(A)                                  BORROWERS AND LENDER INTEND THAT THE
RELATIONSHIPS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY
THAT OF BORROWER AND LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A
JOINT VENTURE, PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP
BETWEEN ANY BORROWER AND LENDER NOR TO GRANT LENDER ANY INTEREST IN ANY PROPERTY
OR THE IP OTHER THAN THAT OF MORTGAGEE, BENEFICIARY OR LENDER.

(B)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE SOLELY FOR THE BENEFIT OF LENDER AND BORROWERS AND NOTHING CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE
OTHER THAN LENDER AND BORROWERS ANY RIGHT TO INSIST UPON OR TO ENFORCE THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE OBLIGATIONS CONTAINED HEREIN OR
THEREIN.  ALL CONDITIONS TO THE OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER
AND/OR TO DISBURSEMENTS FROM THE RESERVE FUNDS ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN AND/OR WILL REFUSE
TO MAKE ANY DISBURSEMENT FROM ANY RESERVE FUND IN THE ABSENCE OF STRICT
COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

(C)                                  WITHOUT LIMITING THE GENERALITY OF SECTION
10.16(A) HEREOF, BORROWERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT: (I) DLJ
MERCHANT BANKING, INC. IS AN AFFILIATE OF LENDER AND VARIOUS OF ITS INDIRECT
SUBSIDIARIES AND/OR AFFILIATES OWN INDIRECT OWNERSHIP INTERESTS IN EACH BORROWER
(THE “DLJ ENTITIES”), AND (II) NEITHER THE LENDER NAMED HEREIN NOR ANY SUCCESSOR
OR ASSIGN THEREOF SHALL HAVE ANY LIABILITY TO ANY BORROWER AS A RESULT OF SUCH

234


--------------------------------------------------------------------------------


RELATIONSHIP BETWEEN LENDER AND THE DLJ ENTITIES, INCLUDING, WITHOUT LIMITATION,
UNDER ANY THEORY OF LENDER LIABILITY.

(D)                                 THE BENEFITS OF THIS AGREEMENT SHALL NOT
INURE TO ANY THIRD PARTY, NOR SHALL THIS AGREEMENT BE CONSTRUED TO MAKE OR
RENDER LENDER LIABLE TO ANY TRADE CONTRACTORS INCLUDING ANY MAJOR CONTRACTORS OR
OTHERS FOR GOODS AND MATERIALS SUPPLIED OR WORK AND LABOR FURNISHED IN
CONNECTION WITH THE CONSTRUCTION OR REHABILITATION OF THE PROJECT OR FOR DEBTS
OR CLAIMS ACCRUING TO ANY SUCH PERSONS AGAINST BORROWERS.  LENDER SHALL NOT BE
LIABLE FOR THE MANNER IN WHICH ANY CONSTRUCTION LOAN ADVANCES UNDER THIS
AGREEMENT MAY BE APPLIED BY BORROWERS, ANY MAJOR CONTRACTOR OR ANY OF BORROWER’S
OTHER TRADE CONTRACTORS.  NOTWITHSTANDING ANYTHING CONTAINED IN THE LOAN
DOCUMENTS, OR ANY CONDUCT OR COURSE OF CONDUCT BY THE PARTIES HERETO, BEFORE OR
AFTER SIGNING THE LOAN DOCUMENTS, THIS AGREEMENT SHALL NOT BE CONSTRUED AS
CREATING ANY RIGHTS, CLAIMS OR CAUSES OF ACTION AGAINST LENDER, OR ANY OF ITS
OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES, IN FAVOR OF ANY MAJOR CONTRACTOR OR
OTHER TRADE CONTRACTOR, OR ANY OF THEIR RESPECTIVE CREDITORS, OR ANY OTHER
PERSON.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, CONSTRUCTION LOAN
ADVANCES MADE DIRECTLY TO ANY MAJOR CONTRACTOR OR OTHER TRADE CONTRACTOR
PURSUANT TO ANY REQUESTS FOR CONSTRUCTION LOAN ADVANCES, WHETHER OR NOT SUCH
REQUEST IS REQUIRED TO BE APPROVED BY BORROWERS, SHALL NOT BE DEEMED A
RECOGNITION BY LENDER OF A THIRD-PARTY BENEFICIARY STATUS OF ANY SUCH PERSON.

(E)                                  OBSERVATION, INSPECTION AND APPROVALS BY
LENDER OF THE PLANS AND SPECIFICATIONS, THE CONSTRUCTION OF THE PROJECT AND/OR
THE WORKMANSHIP AND MATERIALS USED THEREIN SHALL IMPOSE NO RESPONSIBILITY OR
LIABILITY OF ANY NATURE WHATSOEVER ON LENDER OR LENDER’S CONSTRUCTION CONSULTANT
AND NO BORROWER, TRADE CONTRACTOR OR OTHER INTERESTED PERSON, UNDER ANY
CIRCUMSTANCES, SHALL BE ENTITLED TO RELY UPON SUCH INSPECTIONS AND APPROVALS BY
LENDER OR LENDER’S CONSTRUCTION CONSULTANT FOR ANY REASON.  APPROVALS GRANTED BY
LENDER FOR ANY MATTERS COVERED UNDER THIS AGREEMENT SHALL BE NARROWLY CONSTRUED
TO COVER ONLY THE PARTIES AND FACTS IDENTIFIED IN ANY SUCH APPROVAL.

(F)                                    ALL TERMS, PROVISIONS, COVENANTS AND
OTHER CONDITIONS OF THE OBLIGATIONS OF LENDER TO MAKE CONSTRUCTION LOAN ADVANCES
HEREUNDER ARE IMPOSED, AND ALL FUNDS HELD BY LENDER PURSUANT TO THIS AGREEMENT
ARE HELD, SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF LENDER.  NO PERSON, OTHER
THAN BORROWERS, SHALL HAVE STANDING TO REQUIRE SATISFACTION OF SUCH TERMS,
PROVISIONS, COVENANTS AND OTHER CONDITIONS IN ACCORDANCE WITH THEIR TERMS;
NEITHER BORROWERS NOR ANY OTHER PERSON SHALL BE ENTITLED TO ASSUME THAT LENDER
WILL REFUSE TO MAKE CONSTRUCTION LOAN ADVANCES IN THE ABSENCE OF STRICT
COMPLIANCE WITH ANY OR ALL OF SUCH TERMS, COVENANTS AND OTHER CONDITIONS; AND NO
PERSON, OTHER THAN BORROWERS, SHALL BE ENTITLED TO REQUIRE ANY PARTICULAR
APPLICATION OF SUCH FUNDS (BUT BORROWERS SHALL BE ENTITLED TO REQUIRE THE
APPLICATION OF SUCH FUNDS AS PROVIDED IN THIS AGREEMENT).  NO ONE, OTHER THAN
LENDER, UNDER ANY CIRCUMSTANCES, SHALL BE DEEMED TO BE BENEFICIARY OF SUCH
TERMS, PROVISIONS, COVENANTS AND OTHER CONDITIONS, ANY OR ALL OF WHICH MAY BE
FREELY WAIVED, IN WHOLE OR IN PART, BY LENDER AT ANY TIME IF, IN LENDER’S
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

Section 10.17                     Publicity.  All news releases, publicity or
advertising by any Borrower or their Affiliates through any media intended to
reach the general public which refers to the Loan Documents or the financing
evidenced by the Loan Documents or to Lender, Credit Suisse or any of their
Affiliates shall be subject to the prior approval of Lender not to be
unreasonably

235


--------------------------------------------------------------------------------


withheld, conditioned or delayed.  Notwithstanding the foregoing, disclosure
required by applicable state or federal securities laws, rules or regulations or
other applicable Legal Requirements, or as customarily and reasonably requested
by any Gaming Authorities, shall not be subject to Lender’s prior written
approval.

Section 10.18                     Waiver of Marshalling of Assets.  To the
fullest extent permitted by law, each Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of any Borrower,
any Borrower’s partners and others with interests in any Borrower, and of any
Property or the IP, or to a sale in inverse order of alienation in the event of
foreclosure of the Mortgage, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of any Property and/or the IP for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties and/or the IP in preference to every other claimant whatsoever.  In
addition, to the fullest extent permitted by law, each Borrower, for itself and
its successors and assigns, waives in the event of foreclosure of the Mortgage,
any equitable right otherwise available to such Borrower which would require the
separate sale of any Property and/or the IP or require Lender to exhaust its
remedies against any Property and/or the IP before proceeding against any other
Property and/or the IP; and further in the event of such foreclosure, each
Borrower does hereby expressly consent to and authorize, at the option of
Lender, the foreclosure and sale either separately or together of any
combination of the Properties and the IP.

Section 10.19                     Waiver of Counterclaim.  To the fullest extent
permitted by law, each Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
Obligations under the Loan Documents.  No failure by Lender to perform any of
its obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which any Borrower is obligated to make under any of the
Loan Documents.

Section 10.20                     Conflict; Construction of Documents;
Reliance.  In the event of any conflict between the provisions of this Agreement
and any of the other Loan Documents, the provisions of this Agreement shall
control.  The parties hereto acknowledge that they were represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and that such Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same.  Each Borrower
acknowledges that, with respect to the Loan, such Borrower shall rely solely on
its own judgment and advisors in entering into the Loan without relying in any
manner on any statements, representations or recommendations of Lender or any
parent, subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in any
Borrower, and each Borrower hereby irrevocably waives the right to raise any
defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies.  Each Borrower acknowledges
that Lender engages in the business of real estate financings and other real
estate transactions and

236


--------------------------------------------------------------------------------


investments which may be viewed as adverse to or competitive with the businesses
of Borrowers or their Affiliates.

Section 10.21                     Brokers and Financial Advisors.

(A)                                  EACH BORROWER HEREBY REPRESENTS THAT
NEITHER IT NOR ANY OF ITS AFFILIATES HAS DEALT WITH ANY FINANCIAL ADVISORS,
BROKERS, UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH BORROWER HEREBY AGREES TO
INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL
THIRD-PARTY CLAIMS, LIABILITIES, OUT-OF-POCKET COSTS AND REASONABLE EXPENSES OF
ANY KIND (INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND EXPENSES (BUT ONLY
FOR ONE (1) SET OF ATTORNEYS)) IN ANY WAY RELATING TO OR ARISING FROM A CLAIM BY
ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF ANY BORROWER OR AN AFFILIATE OF
ANY BORROWER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN.  THE
PROVISIONS OF THIS SECTION 10.21(A) SHALL SURVIVE THE EXPIRATION AND TERMINATION
OF THIS AGREEMENT AND THE PAYMENT OF THE DEBT.

(B)                                 LENDER HEREBY REPRESENTS THAT NEITHER IT NOR
ANY OF ITS AFFILIATES HAS DEALT WITH ANY FINANCIAL ADVISORS, BROKERS,
UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  LENDER HEREBY AGREES TO INDEMNIFY,
DEFEND AND HOLD BORROWERS HARMLESS FROM AND AGAINST ANY AND ALL THIRD-PARTY
CLAIMS, LIABILITIES, OUT-OF-POCKET COSTS AND REASONABLE EXPENSES OF ANY KIND
(INCLUDING BORROWERS’ REASONABLE ATTORNEYS’ FEES AND EXPENSES (BUT ONLY FOR ONE
(1) SET OF ATTORNEYS)) IN ANY WAY RELATING TO OR ARISING FROM A CLAIM BY ANY
PERSON THAT SUCH PERSON ACTED ON BEHALF OF LENDER OR AN AFFILIATE OF LENDER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN.  THE PROVISIONS OF THIS
SECTION 10.21(B) SHALL SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF THE DEBT.

Section 10.22                     Prior Agreements.  This Agreement and the
other Loan Documents contain the entire agreement of the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby, and all
prior agreements among or between such parties, whether oral or written,
including, without limitation, (i) the Commitment Letter dated May 11, 2006
between Morgans Hotel Group Co., MHG HR Acquisition Corp and Lender, and (ii)
the Commitment Letter dated December 22, 2006 between Morgans Hotel Group Co.,
MHG HR Acquisition Corp, DLJ Merchant Banking, Inc. and Lender, are superseded
by the terms of this Agreement and the other Loan Documents.

Section 10.23                     Joint and Several Liability.  The
representations, covenants, warranties and obligations of Borrowers hereunder
are joint and several.

Section 10.24                     Certain Additional Rights of Lender (VCOC). 
Notwithstanding anything to the contrary contained in this Agreement, Lender
shall have:

(A)                                  SUBJECT TO APPLICABLE GAMING LAWS, THE
RIGHT TO ROUTINELY CONSULT WITH AND ADVISE EACH BORROWER’S MANAGEMENT REGARDING
THE SIGNIFICANT BUSINESS ACTIVITIES AND BUSINESS AND FINANCIAL DEVELOPMENTS OF
EACH BORROWER; PROVIDED, HOWEVER, THAT SUCH CONSULTATIONS SHALL NOT INCLUDE
DISCUSSIONS OF ENVIRONMENTAL COMPLIANCE PROGRAMS OR DISPOSAL OF HAZARDOUS
SUBSTANCES.  CONSULTATION MEETINGS SHOULD OCCUR ON A REGULAR BASIS (NO LESS
FREQUENTLY

237


--------------------------------------------------------------------------------


THAN QUARTERLY) WITH LENDER HAVING THE RIGHT TO CALL SPECIAL MEETINGS AT ANY
REASONABLE TIMES AND UPON REASONABLE ADVANCE NOTICE;

(B)                                 THE RIGHT, IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, TO EXAMINE THE BOOKS AND RECORDS OF EACH BORROWER AT ANY
REASONABLE TIMES UPON REASONABLE NOTICE;

(C)                                  THE RIGHT, IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 5.1.11 HEREOF, TO RECEIVE
MONTHLY, QUARTERLY AND YEAR-END FINANCIAL REPORTS, INCLUDING BALANCE SHEETS,
STATEMENTS OF INCOME, SHAREHOLDER’S EQUITY AND CASH FLOW, A MANAGEMENT REPORT
AND SCHEDULES OF OUTSTANDING INDEBTEDNESS; AND

(D)                                 THE RIGHT, WITHOUT RESTRICTING ANY OTHER
RIGHTS OF LENDER UNDER THIS AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO APPROVE
ANY ACQUISITION BY ANY BORROWER OF ANY OTHER SIGNIFICANT PROPERTY (OTHER THAN
(I) PERSONAL PROPERTY REQUIRED FOR THE DAY TO DAY OPERATION OF ANY PROPERTY AND
(II) TO THE EXTENT ANY SUCH ACQUISITION IS CONTEMPLATED IN THE APPROVED ANNUAL
BUDGET THEN IN EFFECT).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25                     Future Funding, Participations and Assignment.

(A)                                  BORROWERS HEREBY ACKNOWLEDGE THAT LENDER
INTENDS, AT LENDER’S SOLE COST AND EXPENSE, TO TRANSFER THE NOTE AND THE OTHER
LOAN DOCUMENTS TO ONE OR MORE SPECIAL PURPOSE ENTITIES IN ONE OR MORE
TRANSACTIONS (COLLECTIVELY, WITH THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND
BENEFICIARIES, THE “TRUST”) IN CONNECTION WITH THE ISSUANCE OF SECURITIES. 
WHETHER OR NOT ANY SUCH TRANSFER OCCURS, IT IS INTENDED THAT A PARTICIPATION
AGREEMENT (THE “PARTICIPATION AGREEMENT”) WILL BE EXECUTED AND DELIVERED
PURSUANT TO WHICH (I) ONE OR MORE SENIOR PARTICIPATION INTERESTS WILL BE CREATED
REPRESENTING A PORTION OF THE PRINCIPAL AMOUNT OF THE NOTE PREVIOUSLY ADVANCED,
AND (II) ONE OR MORE JUNIOR PARTICIPATION INTERESTS (EACH, A “JUNIOR
PARTICIPATION”) WILL BE CREATED WHICH MAY OR MAY NOT REPRESENT FUNDED PORTIONS
OF THE NOTE AND SHALL REPRESENT ALL FUTURE FUNDING OBLIGATIONS UNDER THE NOTE. 
EACH JUNIOR PARTICIPATION WILL BE TRANSFERRED TO ONE OR MORE THIRD PARTIES (IN
SUCH CAPACITY, EACH, A “JUNIOR HOLDER”).  THE DOCUMENTATION ASSOCIATED WITH THE
NOTE OBLIGATES LENDER TO MAKE FUTURE ADVANCES OF FUNDS TO BORROWERS WITH RESPECT
TO THE PROPERTIES (SUCH OBLIGATION, THE “FUTURE FUNDING OBLIGATIONS”).  LENDER
WILL NOT TRANSFER THE FUTURE FUNDING OBLIGATIONS TO THE TRUST, BUT INSTEAD TO
ONE OR MORE JUNIOR HOLDERS.  BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT AND
ITS ACCEPTANCE OF THE LOAN ON THE DATE HEREOF IN ACCORDANCE WITH THE TERMS
HEREOF, BORROWERS HEREBY ACKNOWLEDGE, CONFIRM AND AGREE THAT: (I) THE NOTE MAY
BE TRANSFERRED TO THE TRUST; (II) WHETHER OR NOT THE NOTE HAS BEEN OR EVER IS
TRANSFERRED TO THE TRUST, ANY AND ALL JUNIOR PARTICIPATIONS WILL BE TRANSFERRED
TO ONE OR MORE JUNIOR HOLDERS; (III) FROM AND AFTER THE DATE OF TRANSFER TO THE
JUNIOR HOLDERS, THE FUTURE FUNDING OBLIGATIONS WILL BE SOLELY THE OBLIGATION OF
THE APPLICABLE JUNIOR HOLDER(S), ON THE SAME TERMS AND CONDITIONS SPECIFIED IN
THE NOTE AND THE RELATED LOAN DOCUMENTS; AND (IV) BORROWERS WILL NOT HAVE ANY
RIGHT OF OFFSET OR OTHER CLAIM AGAINST ANY TRUST (OR ITS ASSIGNS OR
BENEFICIARIES) AS HOLDER OF THE NOTE OR ANY INTEREST THEREIN IN CONNECTION WITH
THE FUTURE FUNDING OBLIGATIONS OR AGAINST ANY JUNIOR HOLDER, OTHER THAN WITH
RESPECT TO THE FUTURE FUNDING OBLIGATIONS ASSOCIATED WITH ITS JUNIOR
PARTICIPATION.

238


--------------------------------------------------------------------------------


(B)                                 LENDER AND/OR ANY JUNIOR HOLDER MAY ASSIGN,
TRANSFER OR SELL ALL OR ANY PORTION OF ITS FUTURE FUNDING OBLIGATION AND SHALL
THEREAFTER BE RELIEVED OF SUCH FUTURE FUNDING OBLIGATION, PROVIDED THAT SUCH
ASSIGNEE AT THE TIME OF ASSIGNMENT ASSUMES SUCH FUTURE FUNDING OBLIGATION IN
WRITING IN A MANNER DIRECTLY ENFORCEABLE BY, AND REASONABLY ACCEPTABLE TO,
BORROWERS AND SUCH ASSUMPTION IS DELIVERED TO BORROWERS.  AT SUCH TIME AS LENDER
HAS SO TRANSFERRED ALL OF THE FUTURE FUNDING OBLIGATIONS PURSUANT TO THIS
SECTION 10.25, THE NAMED LENDER HEREUNDER SHALL HAVE NO FUTURE FUNDING
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS.  NOTWITHSTANDING THE
FOREGOING, LENDER EXPRESSLY AGREES THAT NO MATTER HOW MANY PARTICIPATIONS LENDER
MAY CREATE, ASSIGN, TRANSFER OR SELL WITH RESPECT TO THE FUTURE FUNDING
OBLIGATIONS, BORROWERS SHALL ONLY HAVE TO DEAL WITH THE ADMINISTRATIVE AGENT IN
CONNECTION WITH OBTAINING ANY ADVANCE UNDER THE FUTURE FUNDING OBLIGATIONS.


ARTICLE XI.
INTENTIONALLY OMITTED


ARTICLE XII.
GAMING PROVISIONS

Section 12.1                            Operation of Casino Component.

(A)                                  BORROWERS SHALL (I) CAUSE HRHI TO OBSERVE
AND PERFORM THE OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE GAMING SUBLEASE IN
A COMMERCIALLY REASONABLE MANNER; (II) CAUSE HRHI TO ENFORCE THE TERMS,
COVENANTS AND CONDITIONS CONTAINED IN THE GAMING SUBLEASE AND THE GAMING
RECOGNITION AGREEMENT UPON THE PART OF THE GAMING OPERATOR THEREUNDER TO BE
OBSERVED OR PERFORMED IN A COMMERCIALLY REASONABLE MANNER AND IN A MANNER NOT TO
IMPAIR THE VALUE OF THE CASINO COMPONENT OR THE HOTEL/CASINO PROPERTY; (III) NOT
ALLOW ANY AMENDMENT TO OR TERMINATION OR MODIFICATION OF THE GAMING SUBLEASE
WITHOUT THE CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
OTHER THAN MODIFICATIONS OF A MINISTERIAL AND NON-MONETARY NATURE; (IV) NOT
PERMIT HRHI TO COLLECT ANY OF THE RENTS OR OTHER PAYMENTS DUE UNDER THE GAMING
SUBLEASE MORE THAN ONE (1) MONTH IN ADVANCE; AND (V) NOT PERMIT HRHI TO EXECUTE
ANY ASSIGNMENT OF ITS INTEREST IN THE GAMING SUBLEASE.

(B)                                 AS SOON AS PRACTICABLE AFTER THE DATE
HEREOF, BORROWERS SHALL SUBMIT OR CAUSE TO BE SUBMITTED ANY AND ALL
APPLICATIONS, FILINGS AND OTHER SUBMISSIONS REQUIRED BY THE GAMING AUTHORITIES
OR PURSUANT TO ANY GAMING LAWS TO OBTAIN THE GAMING LICENSES NECESSARY TO PERMIT
THE OPERATION OF THE CASINO COMPONENT BY GAMING BORROWER AS CONTEMPLATED
HEREIN.  BORROWERS SHALL TIMELY PAY ALL APPLICATION FEES, INVESTIGATIVE FEES AND
OTHER COSTS OR FEES REQUIRED BY THE GAMING AUTHORITIES WITH RESPECT TO SAID
APPROVALS AND LICENSES OR ARISING IN CONNECTION WITH THE DILIGENT PROSECUTION OF
SUCH APPLICATIONS.  BORROWERS SHALL DILIGENTLY AND COMPREHENSIVELY RESPOND TO
ANY INQUIRIES AND REQUESTS FROM THE GAMING AUTHORITIES AND PROMPTLY FILE OR
CAUSE TO BE FILED ANY ADDITIONAL INFORMATION REQUIRED IN CONNECTION WITH SUCH
APPLICATIONS OR FILINGS AS SOON AS PRACTICABLE AFTER RECEIPT OF REQUESTS
THEREFOR.

(C)                                  PROVIDED THAT (I) NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, (II) GAMING BORROWER IS, PURSUANT TO GAMING LAWS,
THE HOLDER OF ALL GAMING LICENSES AND ALL OTHER OPERATING PERMITS AND
GOVERNMENTAL APPROVALS NECESSARY FOR THE

239


--------------------------------------------------------------------------------


OPERATION OF THE CASINO COMPONENT AS A CASINO AND THE PERFORMANCE OF THE CASINO
COMPONENT LEASE, (III) THE CASINO COMPONENT LEASE IS IN FULL FORCE AND EFFECT
AND NO MATERIAL DEFAULT BEYOND APPLICABLE NOTICE AND/OR CURE PERIODS HAS
OCCURRED THEREUNDER, (IV) THE GAMING SUBLEASE HAS EITHER EXPIRED BY ITS OWN
TERMS OR HAS BEEN PROPERLY TERMINATED PURSUANT TO THE TERMS THEREOF, AND (V)
BORROWERS HAVE GIVEN LENDER THIRTY (30) DAYS PRIOR WRITTEN NOTICE, GAMING
BORROWER SHALL OPERATE THE CASINO COMPONENT PURSUANT TO THE CASINO COMPONENT
LEASE AND IN ACCORDANCE WITH ALL GAMING LAWS AND ALL OTHER APPLICABLE LEGAL
REQUIREMENTS.  BORROWERS SHALL THEREAFTER MAINTAIN ALL GAMING LICENSES,
OPERATING PERMITS AND GOVERNMENTAL APPROVALS NECESSARY FOR THE LAWFUL OPERATION
OF THE CASINO COMPONENT AS A CASINO CONSISTENT WITH COMPARABLE HOTEL/CASINOS AND
USE ITS COMMERCIALLY REASONABLE EFFORTS TO OPERATE THE CASINO COMPONENT IN A
MANNER DESIGNED TO MAXIMIZE REVENUES FROM THE PROPERTIES IN THE AGGREGATE.  NO
BORROWERS SHALL TAKE, PERMIT OR OMIT ANY ACTION THAT WOULD ADVERSELY AFFECT THE
STATUS OR GOOD STANDING OF GAMING BORROWER UNDER SUCH OPERATING PERMITS, GAMING
LICENSES OR GOVERNMENTAL APPROVALS.

(D)                                 BORROWERS HEREBY ACKNOWLEDGE AND AGREE THAT
THE CASINO COMPONENT LEASE AND ANY AND ALL RIGHTS AND INTERESTS (WHETHER CHOATE
OR INCHOATE AND INCLUDING, WITHOUT LIMITATION, ALL MECHANIC’S AND MATERIALMEN’S
LIENS UNDER APPLICABLE LAW) OWED, CLAIMED OR HELD, BY GAMING BORROWER THEREUNDER
OR OTHERWISE IN AND TO THE CASINO COMPONENT, SHALL BE IN ALL RESPECTS
SUBORDINATE AND INFERIOR TO THE LIENS AND SECURITY INTERESTS CREATED, OR TO BE
CREATED, FOR THE BENEFIT OF LENDER UNDER THE LOAN DOCUMENTS, AND SECURING THE
REPAYMENT OF THE NOTE AND THE PERFORMANCE OF THE OBLIGATIONS, AND ALL RENEWALS,
EXTENSIONS, INCREASES, SUPPLEMENTS, AMENDMENTS, MODIFICATIONS OR REPLACEMENTS
THEREOF.

(E)                                  BORROWERS HEREBY AGREE THAT, AT ANY TIME
AFTER THE DATE THE CASINO COMPONENT LEASE BECOMES EFFECTIVE, IF EVER, (I) UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND AT THE
REQUEST OF LENDER, GAMING BORROWER SHALL CONTINUE TO PERFORM ALL OF ITS
OBLIGATIONS UNDER THE TERMS OF THE CASINO COMPONENT LEASE WITH RESPECT TO THE
CASINO COMPONENT, (II) UPON AND AFTER FORECLOSURE, DEED IN LIEU OF FORECLOSURE
OR OTHER SIMILAR TRANSFER OF THE CASINO COMPONENT TO A LENDER SUCCESSOR OWNER,
GAMING BORROWER SHALL (A) RECOGNIZE SUCH LENDER SUCCESSOR OWNER AS THE LESSOR
UNDER THE CASINO COMPONENT LEASE, (B) NOT EXERCISE ANY RIGHT TO TERMINATE THE
CASINO COMPONENT LEASE, AND (C) AT THE REQUEST OF SUCH LENDER SUCCESSOR OWNER,
CONTINUE TO OPERATE AND MANAGE THE CASINO COMPONENT AND MAINTAIN ALL APPLICABLE
GAMING LICENSES WITH RESPECT TO THE CASINO COMPONENT FOR A PERIOD NOT TO EXCEED
FIFTEEN (15) MONTHS AFTER THE EFFECTIVE DATE OF SUCH TRANSFER TO SUCH LENDER
SUCCESSOR OWNER (WHICH PERIOD SHALL IN ALL EVENTS TERMINATE UPON LENDER
SUCCESSOR OWNER’S APPOINTMENT OF A NEW GAMING OPERATOR POSSESSING ALL GAMING
LICENSES AND OTHER GOVERNMENTAL APPROVALS NECESSARY TO CONDUCT ALL GAMING
OPERATIONS AT THE HOTEL/CASINO PROPERTY, SUBJECT TO GAMING BORROWER’S OBLIGATION
TO TRANSFER ITS RESPONSIBILITIES UNDER THE CASINO COMPONENT LEASE TO SUCH NEW
GAMING OPERATOR AND TO REASONABLY COOPERATE WITH THE TRANSITION OF THE GAMING
OPERATIONS FROM GAMING BORROWER TO SUCH NEW GAMING OPERATOR), IN ACCORDANCE WITH
THE TERMS OF THE CASINO COMPONENT LEASE; PROVIDED THAT SUCH LENDER SUCCESSOR
OWNER SHALL BE OBLIGATED TO PAY A THEN MARKET RATE CASINO MANAGEMENT FEE WHICH
IS REASONABLE AND CUSTOMARY FOR SIMILAR CASINOS IN LAS VEGAS, NEVADA, AND (III)
AT ANY TIME AFTER FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR OTHER SIMILAR
TRANSFER OF THE CASINO COMPONENT TO A LENDER SUCCESSOR OWNER, AT THE OPTION OF
SUCH LENDER SUCCESSOR OWNER EXERCISED BY WRITTEN NOTICE TO GAMING BORROWER, SUCH
LENDER SUCCESSOR OWNER SHALL HAVE THE RIGHT TO TERMINATE THE CASINO COMPONENT
LEASE WITHOUT PENALTY OR TERMINATION FEE.

240


--------------------------------------------------------------------------------


(F)                                    UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY ELECT, UPON WRITTEN NOTICE, TO
REQUIRE GAMING BORROWER OR ANY OTHER BORROWER TO SURRENDER OR RELINQUISH ONE OR
MORE OR ALL OF THE GAMING LICENSES HELD BY SUCH PERSON(S).  IF GAMING BORROWER
OR SUCH OTHER BORROWER FAILS OR REFUSES TO SO RELINQUISH SUCH GAMING LICENSE(S)
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE, THEN LENDER
IS HEREBY APPOINTED (WHICH APPOINTMENT IS COUPLED WITH AN INTEREST) AS EACH
BORROWER’S ATTORNEY IN FACT WITH FULL AUTHORITY TO SURRENDER OR RELINQUISH EACH
SUCH GAMING LICENSE ON EACH SUCH BORROWER’S BEHALF, THE FOREGOING POWER BEING
IRREVOCABLE AND COUPLED WITH AN INTEREST.

(G)                                 GAMING BORROWER AGREES TO (I) EXECUTE SUCH
AFFIDAVITS AND CERTIFICATES AS LENDER SHALL REASONABLY REQUIRE TO FURTHER
EVIDENCE THE AGREEMENTS HEREIN CONTAINED, (II) ON REQUEST FROM LENDER, FURNISH
LENDER WITH COPIES OF SUCH INFORMATION AS HOTEL/CASINO BORROWER IS ENTITLED TO
RECEIVE UNDER THE CASINO COMPONENT LEASE, AND (III) COOPERATE WITH LENDER’S
REPRESENTATIVE IN ANY INSPECTION OF ALL OR ANY PORTION OF THE CASINO COMPONENT
FROM TIME TO TIME AT REASONABLE TIMES DURING BUSINESS HOURS.

(H)                                 LENDER AGREES TO COOPERATE WITH ALL GAMING
AUTHORITIES IN CONNECTION WITH THE ADMINISTRATION OF ITS REGULATORY JURISDICTION
OVER THE GAMING OPERATOR, GAMING BORROWER AND ANY OTHER PERSON LICENSED BY OR
REGISTERED WITH THE GAMING AUTHORITIES, INCLUDING THE PROVISION OF SUCH
DOCUMENTS OR OTHER INFORMATION AS MAY BE REQUESTED BY THE GAMING AUTHORITIES
RELATING TO THE GAMING SUBLEASE, THE CASINO COMPONENT LEASE OR THE LOAN
DOCUMENTS.  ADDITIONALLY, LENDER ACKNOWLEDGES AND UNDERSTANDS THAT (A) IT IS
SUBJECT TO BEING CALLED FORWARD BY THE GAMING AUTHORITIES, IN THEIR DISCRETION,
FOR LICENSING OR A FINDING OF SUITABILITY, (B) ALL RIGHTS, REMEDIES AND POWERS
PROVIDED IN THIS AGREEMENT MAY BE EXERCISED ONLY TO THE EXTENT THE EXERCISE
THEREOF DOES NOT VIOLATE ANY APPLICABLE GAMING LAWS, AND (C) TO THE EXTENT PRIOR
APPROVAL OF THE GAMING AUTHORITIES IS REQUIRED PURSUANT TO APPLICABLE GAMING
LAWS FOR THE EXERCISE, OPERATION AND EFFECTIVENESS OF ANY REMEDY HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, OR THE TAKING OF ANY ACTION THAT MAY BE TAKEN BY
LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, SUCH REMEDY OR ACTION SHALL
BE SUBJECT TO SUCH PRIOR APPROVAL OF THE GAMING AUTHORITIES, BUT THE FOREGOING
ACKNOWLEDGEMENTS SHALL NOT BE READ OR CONSTRUED, IN ANY MANNER OR AT ANY TIME,
TO QUALIFY OR LIMIT ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR
OBLIGATION OF ANY BORROWER HEREIN, INCLUDING, WITHOUT LIMITATION, ANY OF THE
SAME RELATING TO THE DUE AUTHORIZATION, EXECUTION, DELIVERY, PERFORMANCE AND/OR
ENFORCEABILITY OF ANY LOAN DOCUMENT, OR ANY ASSIGNMENT, ISSUANCE, GRANTING OR
REMEDY EVIDENCED, CREATED OR EFFECTED THEREBY.  NOTWITHSTANDING THE FOREGOING,
BORROWERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT LENDER SHALL NOT BE LIABLE TO ANY
BORROWER OR ANY OTHER PERSON FOR ANY LOSS, COST, DAMAGE, FINE OR OTHER EXPENSE
SUFFERED BY ANY BORROWER OR ANY OTHER PERSON RESULTING FROM LENDER’S COOPERATION
WITH, APPEARANCE BEFORE, OR PROVISION OF INFORMATION OR DOCUMENTS TO, ANY GAMING
AUTHORITY AS CONTEMPLATED IN THIS SECTIONS 12.1(H), EXCEPT FOR LENDER’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD.

Section 12.2                            Gaming Liquidity Requirements.  From and
after the date, if ever, upon which Gaming Borrower becomes the Gaming Operator
in accordance with the terms of this Agreement, Borrowers shall furnish to
Lender, within five (5) Business Days following the end of each calendar month,
an Officer’s Certificate certifying as to the amount of the Gaming Liquidity
Requirement (including a calculation of the determination thereof) and the
Gaming Operating Reserve with respect to such month, including any changes to
the foregoing during

241


--------------------------------------------------------------------------------


such month, the foregoing to be in form and substance reasonably acceptable to
Lender (the “Monthly Gaming Requirement Certificate”).


ARTICLE XIII.
RIGHT OF FIRST OFFER

Section 13.1                            Right of First Offer.  Prior to seeking
any Refinancing Loan and/or any commitment for a Refinancing Loan, Borrowers
shall first notify Credit Suisse in writing (the “Right of First Offer Notice”)
of its intention to obtain any such Refinancing Loan, which Right of First Offer
Notice shall (a) contain the Material Economic Terms which Borrowers would, in
good faith, expect to receive in the market for loans similar in type to the
Refinancing Loan being sought, and (b) offer (in each case, a “Right of First
Offer”) to Credit Suisse the opportunity to consider whether or not Credit
Suisse (or an Affiliate thereof) will provide the Refinancing Loan on Material
Economic Terms substantially similar to the Material Economic Terms contained in
the Right of First Offer Notice.  For the purposes of this Article XIII,
“Material Economic Terms” shall mean, collectively, the term of the facility,
the approximate amount of the facility, the type of facility (i.e., fixed rate
v. floating rate; interest only v. amortization), interest rate, points and
other fees, guarantors and types of guaranty agreements, use of
deposits/reserves, required equity, and net worth and liquidity requirements. 
For purposes only of (i) this Article XIII, and (ii) the definition of
Applicable Exit Rate Percentage set forth in Section 1.1 hereof, the term
“Credit Suisse” shall also include any Affiliate of Credit Suisse.

Section 13.2                            Right of First Offer Procedure.  The
Right of First Offer shall be subject to the procedure set forth below.

(A)                                  AS AND WHEN BORROWERS DETERMINE THAT THEY
WILL SEEK TO OBTAIN A REFINANCING LOAN, BORROWERS SHALL PROMPTLY SEND TO CREDIT
SUISSE THE RIGHT OF FIRST OFFER NOTICE.

(B)                                 UPON RECEIPT OF THE RIGHT OF FIRST OFFER
NOTICE, CREDIT SUISSE SHALL HAVE THE RIGHT TO REQUEST ALL INFORMATION AND
MATERIALS RELATING TO BORROWERS, THEIR DIRECT AND INDIRECT PRINCIPALS AND THE
PROPERTIES THAT CREDIT SUISSE SHALL REASONABLY REQUIRE IN ORDER TO EVALUATE
WHETHER OR NOT IT WILL SEEK TO OBTAIN THE REQUISITE INTERNAL APPROVALS (THE
“INTERNAL APPROVALS”) TO EXTEND A REFINANCING LOAN (COLLECTIVELY, THE “RIGHT OF
FIRST OFFER INFORMATION AND MATERIALS”) AND BORROWERS HEREBY AGREE TO COOPERATE
WITH CREDIT SUISSE IN ALL REASONABLE RESPECTS IN CONNECTION WITH PROVIDING THE
RIGHT OF FIRST OFFER INFORMATION AND MATERIALS.  SUCH REQUEST FOR THE RIGHT OF
FIRST OFFER INFORMATION AND MATERIALS SHALL BE MADE WITHIN FIVE (5) BUSINESS
DAYS OF CREDIT SUISSE’S RECEIPT OF THE RIGHT OF FIRST OFFER NOTICE.

(C)                                  IF CREDIT SUISSE IS NOT WILLING TO CONSIDER
THE REFINANCING LOAN, CREDIT SUISSE SHALL, PRIOR TO THE EXPIRATION OF THE PERIOD
ENDING THIRTY (30) DAYS AFTER CREDIT SUISSE’S RECEIPT OF THE RIGHT OF FIRST
OFFER INFORMATION AND MATERIALS, DELIVER TO BORROWERS A WRITTEN NOTICE TO SUCH
EFFECT (“LENDER’S REJECTION NOTICE”).  UPON RECEIPT OF LENDER’S REJECTION
NOTICE, BORROWERS SHALL THEN HAVE THE RIGHT TO SOLICIT THIRD PARTY LENDERS TO
PROVIDE A REFINANCING LOAN.

242


--------------------------------------------------------------------------------


(D)                                 (D)                                 IF
CREDIT SUISSE IS WILLING TO CONSIDER THE REFINANCING LOAN, CREDIT SUISSE SHALL,
PRIOR TO THE EXPIRATION OF THE PERIOD ENDING THIRTY (30) DAYS AFTER CREDIT
SUISSE’S RECEIPT OF THE RIGHT OF FIRST OFFER INFORMATION AND MATERIALS, DELIVER
TO BORROWERS A TERM SHEET CONTAINING MATERIAL ECONOMIC TERMS SUBSTANTIALLY
SIMILAR TO THE MATERIAL ECONOMIC TERMS CONTAINED IN THE RIGHT OF FIRST OFFER
NOTICE UPON WHICH CREDIT SUISSE IS PREPARED TO SEEK THE INTERNAL APPROVALS TO
EXTEND THE REFINANCING LOAN (THE “ROFO TERM SHEET”), IT BEING UNDERSTOOD THAT
SUCH ROFO TERM SHEET SHALL NOT BE BINDING UPON CREDIT SUISSE AND SHALL IN NO
EVENT BE DEEMED A COMMITMENT BY CREDIT SUISSE TO LEND.  IF CREDIT SUISSE DOES
NOT DELIVER A ROFO TERM SHEET WITHIN SUCH THIRTY (30) DAY PERIOD, CREDIT SUISSE
SHALL BE DEEMED TO BE UNWILLING TO PROVIDE THE REFINANCING LOAN ON THE MATERIAL
ECONOMIC TERMS CONTAINED IN THE RIGHT OF FIRST OFFER NOTICE AND THE TERMS AND
CONDITIONS OF CLAUSE (C) ABOVE SHALL BE APPLICABLE.

(E)                                  CREDIT SUISSE SHALL NOT BE LIABLE IN ANY
MANNER WHATSOEVER FOR (I) FAILURE TO DELIVER ANY NOTICE OR DOCUMENTS SPECIFIED
HEREIN OR (II) ITS FAILURE TO CONTINUE TO CONSIDER WHETHER OR NOT IT WILL COMMIT
TO EXTEND THE REFINANCING LOAN.

Section 13.3                            Application to Credit Suisse.  Borrowers
expressly acknowledge and agree that Borrowers shall afford the rights under
this Article XIII to Credit Suisse whether or not Credit Suisse or any Affiliate
thereof is then “Lender” under this Agreement and the other Loan Documents.

[NO FURTHER TEXT ON THIS PAGE]

243


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

HRHH HOTEL/CASINO, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Richard Szymanski

 

 

 

Name:

Richard Szymanski

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

HRHH CAFE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Marc Gordon

 

 

 

Name:

Marc Gordon

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

HRHH DEVELOPMENT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Marc Gordon

 

 

 

Name:

Marc Gordon

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

HRHH IP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Richard Szymanski

 

 

 

Name:

Richard Szymanski

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

HRHH GAMING, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

 

/s/ Richard Szymanski

 

 

 

Name:

Richard Szymanski

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

COLUMN FINANCIAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Roman Marin

 

 

 

Name:

Roman Marin

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


EXHIBIT D

CONSTRUCTION GUARANTY OF COMPLETION

This CONSTRUCTION GUARANTY OF COMPLETION (this “Guaranty”) is executed as of
February 2, 2007, by MORGANS GROUP LLC, a Delaware limited liability company,
having an address at 475 Tenth Avenue, New York, New York 10018, Attention: Marc
Gordon, Chief Investment Officer (“Morgans Guarantor”), and by DLJ MB IV HRH,
LLC, a Delaware limited liability company, having an address c/o DLJ Merchant
Banking Partners, 11 Madison Avenue, New York, New York 10010, Attention: Ryan
Sprott (“DLJ Guarantor”; and collectively with Morgans Guarantor, each
individually, a “Guarantor”, and collectively, “Guarantors”), jointly and
severally, for the benefit of COLUMN FINANCIAL, INC., a Delaware corporation,
having an address at 11 Madison Avenue, New York, New York 10010 (together with
its successors and assigns, “Lender”).

RECITALS:

A.            Pursuant to that certain Promissory Note, dated of even date
herewith, executed by HRHH HOTEL/CASINO, LLC, a Delaware limited liability
company (“Hotel/Casino Borrower”), HRHH CAFE, LLC, a Delaware limited liability
company (“Café Borrower”), HRHH DEVELOPMENT, LLC, a Delaware limited liability
company (“Adjacent Borrower”), HRHH IP, LLC, a Delaware limited liability
company (“IP Borrower”), and HRHH GAMING, LLC, a Nevada limited liability
company (“Gaming Borrower”; and each of Hotel/Casino Borrower, Café Borrower,
Adjacent Borrower, IP Borrower and Gaming Borrower, individually, a “Borrower”,
and collectively, “Borrowers”), and payable to the order of Lender in the
original principal amount of up to One Billion Three Hundred Sixty Million and
00/100 Dollars ($1,360,000,000.00) (as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Note”),
Borrowers have become indebted, and may from time to time be further indebted,
to Lender with respect to a loan (the “Loan”) made pursuant to that certain Loan
Agreement, dated as of the date hereof, among Borrowers and Lender (as the same
may be amended, restated, replaced, supplemented, or otherwise modified from
time to time, the “Loan Agreement”), which Loan is secured by, among other
things, that certain Construction Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement (Fixture Filing), dated as of the
date hereof (as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Security Instrument”), given by
Borrowers, as grantees, for the benefit of Lender, encumbering, among other
properties, certain real property and the improvements thereon located in Las
Vegas, Nevada and more particularly described on Exhibits A-1 (the “Hotel/Casino
Property”) and A-2 (the “Adjacent Property”; and the Hotel/Casino Property and
the Adjacent Property, individually, a “Property”, and collectively, the
“Properties” ) attached hereto and made a part hereof, and further evidenced,
secured or governed by other instruments and documents executed in connection
with the Loan (together with the Note, the Loan Agreement and the Security
Instrument, collectively, the “Loan Documents”).

B.            Lender is not willing to make the Loan, or otherwise extend
credit, to Borrowers unless each Guarantor unconditionally guarantees payment
and performance to Lender of the Guaranteed Obligations (as herein defined).


--------------------------------------------------------------------------------


C.            Each Guarantor is the owner of a direct or indirect interest in
each Borrower, and each Guarantor will directly benefit from Lender’s making the
Loan to Borrowers.

D.            All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such term in the Loan Agreement.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrowers, and to
extend such additional credit as Lender may from time to time extend under the
Loan Documents, and for $10.00 other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

ARTICLE I


NATURE AND SCOPE OF GUARANTY

1.1          Guaranteed Obligations.


(A)                   SUBJECT TO SECTION 1.1(B) HEREOF, EACH GUARANTOR HEREBY
JOINTLY AND SEVERALLY, IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO
LENDER THE FULL, COMPLETE AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF
ALL OF THE OBLIGATIONS, DUTIES, COVENANTS AND AGREEMENTS OF BORROWERS UNDER THE
LOAN AGREEMENT RELATING TO THE PROJECT, SUBSTANTIALLY IN COMPLIANCE WITH THE
PLANS AND SPECIFICATIONS, THE LOAN BUDGET, THE CONSTRUCTION SCHEDULE AND ALL
APPLICABLE LEGAL REQUIREMENTS, WITHIN THE TIME FRAME REQUIRED BY THE LOAN
AGREEMENT, INCLUDING, WITHOUT LIMITATION:

(i)            to diligently commence, perform and complete (or cause to be
commenced, performed and completed) the construction of the Project in
accordance with the terms of the Loan Agreement;

(ii)           to pay all Project Costs associated with the Project, including,
without limitation, all Hard Costs, Soft Costs and other obligations,
liabilities, costs and expenses incurred in connection with the completion of
the Project, as the same may become due and payable (excluding Operating
Expenses and interest on the Loan);

(iii)          to keep the Properties free and clear of all Liens or claims of
Liens arising or incurred in connection with the completion of the Project,
other than Permitted Encumbrances and any such Liens being contested pursuant
to, and in accordance with, Section 3.6(b) of the Security Instrument, and if
any Liens should be filed, or should attach, with respect to any Property by
reason of the carrying out of the Project, within fifteen (15) Business Days
after obtaining notice thereof (but in any event prior to the date on which such
Property or any part thereof or interest therein may be in imminent danger of
being sold, forfeited, foreclosed, terminated, cancelled or lost), other than
any such Liens being contested pursuant to, and in accordance with, Section
3.6(b) of the Security Instrument, to either (A) cause the removal of such Liens
or (B) post security against the consequences of their possible foreclosure and
procure an endorsement to the

2


--------------------------------------------------------------------------------


Title Insurance Policy insuring Lender against the consequences of the
foreclosure or enforcement of such Liens;

(iv)          to pay the premiums for all policies of insurance required to be
furnished by Borrowers pursuant to the Loan Agreement during the performance of
the Project if such premiums are not paid by Borrowers;

(v)           if Lender exercises its rights to complete any of the Project
pursuant to the Loan Agreement, this Guaranty or any of the other Loan
Documents, to pay or reimburse Lender for any and all costs and expenses
incurred by Lender in completing the Project;

(vi)          to pay all claims relating to the foregoing before they become
delinquent;

(vii)         to correct or cause to be corrected any material defect in the
Project, as reasonably determined by the Architect and the Construction
Consultant or, if the Architect and the Construction Consultant cannot
reasonably agree, then as determined pursuant to the most expedited form of
arbitration available for such disagreement under the rules of the American
Arbitration Association, such arbitration to be held in New York, New York; and

(viii)        to pay any and all costs, expenses, liabilities, claims and
amounts required to be paid by Guarantors pursuant to Section 1.7 or any other
provision hereof (the “Enforcement Costs”).


(B)                   NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
THE MAXIMUM AGGREGATE LIABILITY OF GUARANTORS UNDER THE FOREGOING SECTION 1.1(A)
(EXCLUDING ENFORCEMENT COSTS WITH RESPECT TO WHICH THERE SHALL BE NO LIMIT
HEREUNDER), SHALL NOT EXCEED AN AMOUNT EQUAL TO 22.5% OF THE TOTAL LOAN BUDGET
LESS THE AMOUNT OF THE INTEREST LINE ITEM (THE “GUARANTEED OBLIGATIONS CAP”).


(C)                   EACH GUARANTOR HEREBY JOINTLY AND SEVERALLY, IRREVOCABLY,
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO LENDER THE FULL, COMPLETE AND
PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF ALL OF THE OBLIGATIONS,
DUTIES, COVENANTS AND AGREEMENTS OF BORROWERS UNDER SECTION 3.22 OF THE LOAN
AGREEMENT RELATING TO RESTORATION OF THE PROPERTIES FOLLOWING BORROWERS ELECTION
TO TERMINATE CONSTRUCTION OF THE PROJECT, SUBSTANTIALLY IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS AND TO THE REASONABLE SATISFACTION OF THE
CONSTRUCTION CONSULTANT, INCLUDING, WITHOUT LIMITATION:

(i)            to diligently commence, perform and complete (or cause to be
commenced, performed and completed) the restoration of the Properties to the
extent required under, and in accordance with the terms of, the Loan Agreement;

(ii)           to pay all costs associated with such restoration, including,
without limitation, all hard costs, soft costs and other obligations,
liabilities, costs and expenses incurred in connection with the completion of
such restoration, as the same may become due and payable;

3


--------------------------------------------------------------------------------


(iii)          to keep the Properties free and clear of all Liens or claims of
Liens arising or incurred in connection with such restoration, other than
Permitted Encumbrances and any such Liens being contested pursuant to, and in
accordance with, Section 3.6(b) of the Security Instrument, and if any Liens
should be filed, or should attach, with respect to any Property by reason of the
carrying out of such restoration, within fifteen (15) Business Days after
obtaining notice thereof (but in any event prior to the date on which such
Property or any part thereof or interest therein may be in imminent danger of
being sold, forfeited, foreclosed, terminated, cancelled or lost), other than
any such Liens being contested pursuant to, and in accordance with, Section
3.6(b) of the Security Instrument, to either (A) cause the removal of such Liens
or (B) post security against the consequences of their possible foreclosure and
procure an endorsement to the Title Insurance Policy insuring Lender against the
consequences of the foreclosure or enforcement of such Liens;

(iv)          to pay the premiums for all policies of insurance required to be
furnished by Borrowers pursuant to the Loan Agreement during the performance of
the restorations if such premiums are not paid by Borrowers;

(v)           if Lender exercises its rights to complete any of the restoration
pursuant to the Loan Agreement, this Guaranty or any of the other Loan
Documents, to pay or reimburse Lender for any and all costs and expenses
incurred by Lender in completing the restoration; and

(vi)          to pay all claims relating to the foregoing before they become
delinquent;

PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT INCLUDE THE PREPAYMENT
OBLIGATIONS SET FORTH IN SECTION 3.22(A)(III) OF THE LOAN AGREEMENT OR THE
INTEREST RESERVE OBLIGATIONS SET FORTH IN SECTION 3.22(A)(IV) OF THE LOAN
AGREEMENT.


THE OBLIGATIONS AND LIABILITIES SET FORTH IN THE FOREGOING SECTION 1.1(A), AS
LIMITED PURSUANT TO THE FOREGOING SECTION 1.1(B), AND THE FOREGOING SECTION
1.1(C), ARE COLLECTIVELY REFERRED TO HEREIN AS THE “GUARANTEED OBLIGATIONS”; AND
THE COMPLETION OBLIGATIONS WITH RESPECT TO COMPLETION OF THE PROJECT OR
RESTORATION FROM ANY CONSTRUCTION OF THE PROJECT SHALL BE REFERRED HEREIN AS THE
“GUARANTEED WORK”.  EACH GUARANTOR HEREBY ACKNOWLEDGES HAVING RECEIVED, REVIEWED
AND APPROVED A TRUE AND COMPLETE COPY OF THE LOAN AGREEMENT.  EACH GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY COVENANTS AND AGREES THAT IT IS LIABLE
FOR THE GUARANTEED OBLIGATIONS AS A PRIMARY OBLIGOR AND NOT MERELY AS A SURETY.

1.2          Payment and Performance by Guarantors.


(A)                   IF BORROWERS SHALL FAIL TO DILIGENTLY PROCEED WITH ANY OF
THE GUARANTEED WORK AND THE COMPLETION THEREOF IN ACCORDANCE WITH THE PROVISIONS
OF THE LOAN AGREEMENT, SUBJECT TO EXCUSABLE DELAY, OR IF BORROWERS SHALL
OTHERWISE FAIL TO PERFORM THEIR OBLIGATIONS UNDER THE LOAN AGREEMENT RELATING TO
THE CONSTRUCTION OR RESTORATION, AS APPLICABLE, OF THE GUARANTEED WORK, OR IF
ANY OF THE OTHER GUARANTEED OBLIGATIONS SHALL NOT BE PAID AND PERFORMED WHEN
DUE, THEN GUARANTORS, WITHIN TEN (10) DAYS AFTER A WRITTEN DEMAND FOR PAYMENT

4


--------------------------------------------------------------------------------



OR PERFORMANCE HAS BEEN GIVEN TO GUARANTORS BY LENDER IN ACCORDANCE WITH THE
NOTICE PROVISIONS HEREOF, SHALL PAY OR PERFORM THE SAME AND IF GUARANTORS SHALL
SO PAY AND PERFORM, LENDER SHALL CONTINUE TO DISBURSE THE CONSTRUCTION LOAN WITH
RESPECT TO THE CONSTRUCTION OF THE PROJECT (BUT NOT WITH RESPECT TO RESTORATION
OF THE PROPERTIES), BUT ONLY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
LOAN AGREEMENT.  ONLY WITH RESPECT TO THE CONSTRUCTION OF THE PROJECT (BUT NOT
WITH RESPECT TO THE RESTORATION OF THE PROPERTIES), SO LONG AS LENDER CONTINUES
TO DISBURSE THE CONSTRUCTION LOAN, IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THE LOAN AGREEMENT, AND WITH RESPECT TO THE RESTORATION OF THE PROPERTIES
WITHOUT THE CONDITION OF FUNDING ANY PORTION OF THE CONSTRUCTION LOAN,
GUARANTORS’ OBLIGATIONS HEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT,
NOTWITHSTANDING ANY DEFAULT BY ANY BORROWER UNDER ANY OTHER COVENANTS, TERMS OR
CONDITIONS SET FORTH IN THE LOAN DOCUMENTS, COMMENCEMENT AND/OR COMPLETION OF
FORECLOSURE PROCEEDINGS OR ACQUISITION BY LENDER OF ALL OR ANY PORTION OF ANY
PROPERTY THROUGH FORECLOSURE OR DEED IN LIEU OF FORECLOSURE AND, IN THAT REGARD,
ALL OF THE COVENANTS, TERMS OR CONDITIONS SET FORTH IN THE LOAN DOCUMENTS
RELATING IN ANY WAY TO THE GUARANTEED OBLIGATIONS SHALL SURVIVE ANY SUCH
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE AND REMAIN BINDING OBLIGATIONS OF
BORROWERS GUARANTEED BY EACH GUARANTOR HEREUNDER UNTIL THE COMPLETE PAYMENT AND
PERFORMANCE OF ALL OF THE GUARANTEED OBLIGATIONS.


(B)                   INTENTIONALLY OMITTED.


(C)                   IF ANY GUARANTOR SHALL, WITHIN FIFTEEN (15) DAYS AFTER
WRITTEN DEMAND FROM LENDER, FAIL TO DILIGENTLY UNDERTAKE THE PERFORMANCE OF THE
GUARANTEED OBLIGATIONS, THEN LENDER SHALL HAVE THE RIGHT, AT ITS OPTION, EITHER
BEFORE, DURING OR AFTER COMMENCING FORECLOSURE OR SALE PROCEEDINGS AGAINST ALL
OR ANY PORTION OF THE PROPERTY, AS THE CASE MAY BE, AND BEFORE, DURING OR AFTER
PURSUING ANY OTHER RIGHT OR REMEDY AGAINST BORROWER OR GUARANTOR, TO PERFORM ANY
AND ALL OF THE GUARANTEED OBLIGATIONS BY OR THROUGH ANY AGENT, CONTRACTOR OR
SUBCONTRACTOR OF ITS SELECTION, WITH SUCH CHANGES OR MODIFICATIONS IN THE
APPLICABLE PLANS AND SPECIFICATIONS AND IN ANY CONTRACTS OR SUBCONTRACTS
RELATING THERETO, ALL AS LENDER IN ITS SOLE DISCRETION DEEMS PROPER. 
FURTHERMORE, LENDER SHALL HAVE NO OBLIGATION TO PROTECT OR INSURE ANY COLLATERAL
FOR THE LOAN, NOR SHALL LENDER HAVE ANY OBLIGATION TO PERFECT ITS SECURITY
INTEREST IN ANY COLLATERAL FOR THE LOAN.  DURING THE COURSE OF ANY WORK RELATED
TO ANY GUARANTEED WORK UNDERTAKEN BY LENDER OR ANY OTHER PARTY ON BEHALF OF
LENDER, GUARANTORS SHALL PAY ON DEMAND ANY AMOUNTS DUE TO CONTRACTORS,
SUBCONTRACTORS AND MATERIAL SUPPLIERS AND FOR PERMITS AND LICENSES NECESSARY OR
DESIRABLE IN CONNECTION THEREWITH TO THE EXTENT SUCH AMOUNTS CONSTITUTE
GUARANTEED OBLIGATIONS HEREUNDER.  GUARANTORS’ OBLIGATIONS IN CONNECTION WITH
ANY GUARANTEED WORK RELATED TO THE PROJECT UNDERTAKEN BY LENDER OR ANY OTHER
PARTY ON BEHALF OF LENDER SHALL NOT BE AFFECTED BY ANY ERRORS OR OMISSIONS OF
BORROWERS’ GENERAL CONTRACTOR OR ARCHITECT, LENDER’S CONSULTING ARCHITECT, OR
ANY SUBCONTRACTOR OR AGENT OR EMPLOYEE OF ANY OF THE FOREGOING IN THE DESIGN,
SUPERVISION AND/OR PERFORMANCE OF THE WORK, IT BEING UNDERSTOOD THAT SUCH RISK
IS ASSUMED BY GUARANTORS.


(D)                   SATISFACTION BY GUARANTORS OF ANY LIABILITY HEREUNDER AT
ANY ONE TIME WITH RESPECT TO ANY DEFAULT BY ANY BORROWER SHALL NOT DISCHARGE
GUARANTORS WITH RESPECT TO ANY OTHER DEFAULT BY ANY BORROWER AT ANY OTHER TIME
(SUBJECT TO THE GUARANTEED OBLIGATIONS CAP WITH RESPECT TO THE GUARANTEED
OBLIGATIONS RELATING TO CONSTRUCTION OF THE PROJECT BUT NOT RESTORATION), IT
BEING THE INTENT HEREOF THAT THIS GUARANTY AND THE OBLIGATIONS OF GUARANTORS
HEREUNDER SHALL BE CONTINUING AND MAY BE ENFORCED BY LENDER TO THE END THAT
GUARANTEED WORK SHALL BE TIMELY COMPLETED, LIEN FREE, WITHOUT LOSS, COST,
EXPENSE, INJURY OR LIABILITY OF ANY KIND TO LENDER, SUBJECT

5


--------------------------------------------------------------------------------



TO THE EXPRESS TERMS HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL OF
THE REMEDIES SET FORTH HEREIN AND/OR PROVIDED FOR IN ANY OF THE LOAN DOCUMENTS
OR AT LAW OR EQUITY SHALL BE EQUALLY AVAILABLE TO LENDER, AND THE CHOICE BY
LENDER OF ONE SUCH ALTERNATIVE OVER ANOTHER SHALL NOT BE SUBJECT TO QUESTION OR
CHALLENGE BY GUARANTOR OR ANY OTHER PERSON, NOR SHALL ANY SUCH CHOICE BE
ASSERTED AS A DEFENSE, SETOFF, OR FAILURE TO MITIGATE DAMAGES IN ANY ACTION,
PROCEEDING, OR COUNTERACTION BY LENDER TO RECOVER OR SEEKING ANY OTHER REMEDY
UNDER THIS GUARANTY, NOR SHALL SUCH CHOICE PRECLUDE LENDER FROM SUBSEQUENTLY
ELECTING TO EXERCISE A DIFFERENT REMEDY.  THE PARTIES HAVE AGREED TO THE
ALTERNATIVE REMEDIES PROVIDED HEREIN IN PART BECAUSE THEY RECOGNIZE THAT THE
CHOICE OF REMEDIES IN THE EVENT OF A DEFAULT HEREUNDER WILL NECESSARILY BE AND
SHOULD PROPERLY BE A MATTER OF GOOD FAITH BUSINESS JUDGMENT, WHICH THE PASSAGE
OF TIME AND EVENTS MAY OR MAY NOT PROVE TO HAVE BEEN THE BEST CHOICE TO MAXIMIZE
RECOVERY BY LENDER AT THE LOWEST COST TO BORROWERS AND/OR GUARANTORS.  IT IS THE
INTENTION OF THE PARTIES THAT SUCH GOOD FAITH CHOICE BY LENDER BE GIVEN
CONCLUSIVE EFFECT REGARDLESS OF SUCH SUBSEQUENT DEVELOPMENTS.  NO GUARANTOR
SHALL HAVE ANY RIGHT OF RECOURSE AGAINST LENDER BY REASON OF ANY ACTION LENDER
MAY TAKE OR OMIT TO TAKE UNDER THE PROVISIONS OF THIS GUARANTY OR UNDER THE
PROVISIONS OF ANY OF THE OTHER LOAN DOCUMENTS, EXCEPT TO THE EXTENT OF LENDER’S
GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD.

1.3          Nature of Guaranty.  This Guaranty is an irrevocable,
unconditional, absolute, continuing guaranty of payment and performance and not
a guaranty of collection.  This Guaranty may not be revoked by Guarantors and
shall continue to be effective with respect to any Guaranteed Obligations
arising or created after any attempted revocation by any Guarantor and after (if
any Guarantor is a natural person) any Guarantor’s death (in which event this
Guaranty shall be binding upon such Guarantor’s estate and such Guarantor’s
legal representatives and heirs).  The fact that at any time or from time to
time the Guaranteed Obligations may be increased (subject to the Guaranteed
Obligations Cap with respect to the Guaranteed Obligations relating to
construction of the Project but not restoration) or reduced shall not release or
discharge the obligation of Guarantors to Lender with respect to the Guaranteed
Obligations.  This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.  This Guaranty shall terminate upon the earlier to occur of
(i) payment in full of the Debt, (ii) complete payment and performance of all of
the Guaranteed Obligations, (iii) Final Completion of the Project, or (iv) with
respect to the Guaranteed Obligations relating to construction of the Project
but not restoration, the date upon which Guarantors have made payments with
respect to the Guaranteed Obligations that are equal to or greater than the
Guaranteed Obligations Cap and have paid all Enforcement Costs incurred by
Lender; provided, however, that if, at the time any of the events set forth in
the foregoing clauses (i), (ii) or (iv), as applicable, shall occur, Guarantors
are then in the process of completing any Guaranteed Work, Guarantors shall, at
Lender’s reasonable expense, reasonably cooperate to transition such completion
to Lender or its designee, including, without limitation, assigning to Lender or
its designee any construction-related contracts not previously assigned to
Lender, making Guarantors’ employees available to Lender or its designee for
construction status briefings and to answer questions regarding construction of
the Project or the restoration, as applicable, and turning over to Lender copies
of Guarantors’ books, records and files relating to the construction and
completion of the Project or the restoration, as applicable.

1.4          Guaranteed Obligations Not Reduced by Offset.  The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder shall not be

6


--------------------------------------------------------------------------------



REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY REASON OF ANY EXISTING OR FUTURE
OFFSET, CLAIM OR DEFENSE OF ANY BORROWER (EXCEPT THE DEFENSE OF THE PAYMENT OF
THE GUARANTEED OBLIGATIONS) OR ANY OTHER PARTY AGAINST LENDER OR AGAINST PAYMENT
OF THE GUARANTEED OBLIGATIONS, WHETHER SUCH OFFSET, CLAIM OR DEFENSE ARISES IN
CONNECTION WITH THE GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE
GUARANTEED OBLIGATIONS) OR OTHERWISE.

1.5          No Duty To Pursue Others.  To the extent permitted by applicable
law, it shall not be necessary for Lender (and each Guarantor hereby waives any
rights which such Guarantor may have to require Lender), in order to enforce the
obligations of Guarantors hereunder, first to (a) institute suit or exhaust its
remedies against any Borrower or others liable on the Loan or the Guaranteed
Obligations or any other Person, (b) enforce Lender’s rights against any
collateral which shall ever have been given to secure the Loan, (c) enforce
Lender’s rights against any other guarantor(s) of the Guaranteed Obligations,
(d) join any Borrower or any others liable on the Guaranteed Obligations in any
action seeking to enforce this Guaranty, or (e) resort to any other means of
obtaining payment of the Guaranteed Obligations.  Lender shall not be required
to mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

1.6          Waivers.  Each Guarantor agrees to the provisions of the Loan
Documents and, to the extent permitted by applicable law, hereby waives notice
of (a) any loans or advances made by Lender to Borrowers, (b) acceptance of this
Guaranty, (c) any amendment or extension of the Note, the Loan Agreement, the
Security Instrument or any other Loan Documents, (d) the execution and delivery
by any Borrower and Lender of any other loan or credit agreement or of any
Borrower’s execution and delivery of any promissory notes or other documents
arising under the Loan Documents or in connection with any Property, (e) the
occurrence of any breach by any Borrower or an Event of Default, (f) Lender’s
transfer or disposition of the Guaranteed Obligations, or any part thereof, (g)
sale or foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (h) protest, proof of non-payment or
default by any Borrower, and (i) any other action at any time taken or omitted
by Lender and, generally, all demands and notices of every kind in connection
with this Guaranty, the Loan Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and the obligations
hereby guaranteed.

1.7          Payment of Expenses.  In the event that any Guarantor should breach
or fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon written demand by Lender, pay Lender all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees, court
costs, filing fees, recording costs, title insurance premiums, survey costs and
expenses of foreclosure) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder.  Notwithstanding the foregoing, in
the event that (i) Lender employs counsel to enforce the provisions of this
Guaranty and (ii) Lender has sold or transferred any interests in the Note, then
Guarantors shall only be responsible for the attorneys’ fees and expenses of the
counsel of only one Lender.

1.8          Payment by Guarantors.  If any amount due on the Guaranteed
Obligations is not paid to Lender within ten (10) Business Days after written
demand by Lender, the same shall bear interest at the Default Rate from the date
of demand until the date such amount has

7


--------------------------------------------------------------------------------



BEEN PAID IN FULL (WHICH INTEREST SHALL BE INCLUDED WITHIN THE MEANING OF
GUARANTEED OBLIGATIONS).

1.9          Effect of Bankruptcy.  In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to any Guarantor by Lender shall be without
effect and this Guaranty and the Guaranteed Obligations shall remain in full
force and effect.  It is the intention of Borrowers and Guarantors that
Guarantors’ obligations hereunder shall not be discharged except by Guarantors’
performance of such obligations and then only to the extent of such performance.

1.10        Waiver of Subrogation, Reimbursement and Contribution. 
Notwithstanding anything to the contrary contained in this Guaranty, as long as
the Debt remains outstanding and to the extent permitted by applicable law, each
Guarantor hereby unconditionally and irrevocably waives, releases and abrogates
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating any Guarantor to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any Borrower or any
other party liable for payment of any or all of the Guaranteed Obligations for
any payment made by any Guarantor under or in connection with this Guaranty or
otherwise until such time as the Guaranteed Obligations have been paid and
performed in full.

1.11        Borrower.  The term “Borrower” or “Borrowers” as used herein shall
include any new or successor corporation, association, partnership (general or
limited), limited liability company joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of any Borrower or any interest in any Borrower.

ARTICLE II


EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS’ OBLIGATIONS

Each Guarantor hereby consents and agrees to each of the following and agrees
that such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and,
to the extent permitted by applicable law, waives any common law, equitable,
statutory or other rights (including, without limitation, rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:

2.1          Modifications; Sales.

(a)           Any renewal, extension, increase (subject to the Guaranteed
Obligations Cap with respect to the Guaranteed Obligations relating to
construction of the Project but not restoration), modification, alteration or
rearrangement of all or any part of

8


--------------------------------------------------------------------------------


the Guaranteed Obligations, the Note, the Loan Agreement, the Security
Instrument, the other Loan Documents or any other document, instrument, contract
or understanding between Borrowers (or any of them) and Lender or any other
parties pertaining to the Guaranteed Obligations, or any sale, assignment or
foreclosure of the Note, the Loan Agreement, the Security Instrument or any of
the other Loan Documents or any sale or transfer of all or any portion of any
Property, or any failure of Lender to notify any Guarantor of any such action.

(b)           Any amendment, modification or Change Order to the Plans and
Specifications and/or the Loan Budget made in accordance with the terms of the
Loan Agreement, Guarantors expressly acknowledging and agreeing that any of the
foregoing which results in an increase to the Loan Budget shall have the effect
of increasing the maximum dollar amount constituting the Guaranteed Obligations
Cap.

2.2          Adjustment.  Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to any Borrower or any Guarantor or any
other party liable for payment of any or all of the Guaranteed Obligations.

2.3          Condition of Borrowers or Guarantors.  The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Borrower, any Guarantor or any other party at any time
liable for the payment or performance of all or part of the Guaranteed
Obligations; or any dissolution of any Borrower or any Guarantor or any sale,
lease or transfer of any or all of the assets of any Borrower or any Guarantor
or any changes in the direct or indirect shareholders, partners or members of
any Borrower or any Guarantor; or any reorganization of any Borrower or any
Guarantor.

2.4          Invalidity of Guaranteed Obligations.  The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (a) the
Guaranteed Obligations or any part thereof exceed the amount permitted by law,
(b) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (c) the officers or representatives executing the Note, the Loan
Agreement, the Security Instrument or the other Loan Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (d) the
Guaranteed Obligations violate applicable usury laws, (e) any Borrower has valid
defenses (other than the payment of the Guaranteed Obligations), claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from such Borrower, (f) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Loan Agreement,
the Security Instrument or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, it being agreed that each
Guarantor shall remain liable hereon regardless of whether any Borrower or any
other Person, including any other Guarantor, be found not liable on the
Guaranteed Obligations or any part thereof for any reason.

9


--------------------------------------------------------------------------------



2.5                  RELEASE OF OBLIGORS.  ANY FULL OR PARTIAL RELEASE OF THE
LIABILITY OF ANY BORROWER ON THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF, OR
OF ANY CO-GUARANTORS, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE, WHETHER
DIRECTLY OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO PAY,
PERFORM, GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY
PART THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY EACH GUARANTOR
THAT SUCH GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL
WITHOUT ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND SUCH GUARANTOR HAS NOT
BEEN INDUCED TO ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION,
BELIEF, UNDERSTANDING OR AGREEMENT THAT OTHER PARTIES WILL BE LIABLE TO PAY OR
PERFORM THE GUARANTEED OBLIGATIONS, OR THAT LENDER WILL LOOK TO OTHER PARTIES TO
PAY OR PERFORM THE GUARANTEED OBLIGATIONS.


2.6                  OTHER COLLATERAL.  THE TAKING OR ACCEPTING OF ANY OTHER
SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS.


2.7                  RELEASE OF COLLATERAL.  ANY RELEASE, SURRENDER, EXCHANGE,
SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT (INCLUDING, WITHOUT
LIMITATION, NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE IMPAIRMENT) OF ANY
COLLATERAL, PROPERTY OR SECURITY AT ANY TIME EXISTING IN CONNECTION WITH, OR
ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


2.8                  CARE AND DILIGENCE.  THE FAILURE OF LENDER OR ANY OTHER
PARTY TO EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION, PROTECTION,
ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF ALL OR ANY PART OF ANY
COLLATERAL, PROPERTY OR SECURITY, INCLUDING, BUT NOT LIMITED TO, ANY NEGLECT,
DELAY, OMISSION, FAILURE OR REFUSAL OF LENDER (A) TO TAKE OR PROSECUTE ANY
ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED OBLIGATIONS, OR (B) TO
FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE COMMENCED, PROSECUTE TO
COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY THEREFOR, OR (C) TO TAKE OR
PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT OR AGREEMENT EVIDENCING
OR SECURING ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


2.9                  UNENFORCEABILITY.  THE FACT THAT ANY COLLATERAL, SECURITY,
SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE GIVEN, CREATED OR
GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR SHALL PROVE TO BE
UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR LIEN, IT BEING
RECOGNIZED AND AGREED BY EACH GUARANTOR THAT SUCH GUARANTOR IS NOT ENTERING INTO
THIS GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE
VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE COLLATERAL FOR
THE GUARANTEED OBLIGATIONS.


2.10                REPRESENTATIONS.  THE ACCURACY OR INACCURACY OF THE
REPRESENTATIONS AND WARRANTIES MADE BY ANY GUARANTOR HEREIN OR BY ANY BORROWER
IN ANY OF THE LOAN DOCUMENTS.


2.11                OFFSET.  THE NOTE, THE LOAN AGREEMENT, THE GUARANTEED
OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF GUARANTORS TO LENDER
HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OF OR BY REASON
OF ANY EXISTING OR FUTURE RIGHT OF OFFSET, CLAIM OR DEFENSE  (EXCEPT AS MAY BE
EXPRESSLY PROVIDED IN THE LOAN AGREEMENT AND EXCEPT THAT OF PAYMENT OF THE
GUARANTEED OBLIGATIONS) OF ANY BORROWER AGAINST LENDER OR ANY OTHER PERSON, OR
AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS, WHETHER SUCH RIGHT OF OFFSET,
CLAIM OR DEFENSE ARISES IN

10


--------------------------------------------------------------------------------



CONNECTION WITH THE GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE
GUARANTEED OBLIGATIONS) OR OTHERWISE.


2.12                MERGER.  THE REORGANIZATION, MERGER OR CONSOLIDATION OF ANY
BORROWER INTO OR WITH ANY OTHER PERSON.


2.13                PREFERENCE.  ANY PAYMENT BY ANY BORROWER TO LENDER IS HELD
TO CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS OR FOR ANY REASON LENDER IS
REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO ANY BORROWER OR TO ANY
OTHER PERSON.


2.14                OTHER ACTIONS TAKEN OR OMITTED.  ANY OTHER ACTION TAKEN OR
OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED
OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR, WHETHER OR NOT SUCH ACTION
OR OMISSION PREJUDICES ANY GUARANTOR OR INCREASES THE LIKELIHOOD THAT ANY
GUARANTOR WILL BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS PURSUANT TO THE
TERMS HEREOF, IT BEING THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF EACH
GUARANTOR THAT SUCH GUARANTOR SHALL BE OBLIGATED TO PAY THE GUARANTEED
OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY OCCURRENCE, CIRCUMSTANCE, EVENT,
ACTION, OR OMISSION WHATSOEVER, WHETHER CONTEMPLATED OR UNCONTEMPLATED, AND
WHETHER OR NOT OTHERWISE OR PARTICULARLY DESCRIBED HEREIN, WHICH OBLIGATION
SHALL BE DEEMED SATISFIED ONLY UPON THE FULL AND FINAL PAYMENT AND SATISFACTION
OF THE GUARANTEED OBLIGATIONS.

ARTICLE III


REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to
Borrowers, each Guarantor represents and warrants to Lender as follows:


3.1                  BENEFIT.  SUCH GUARANTOR IS AN AFFILIATE OF BORROWERS, IS
THE OWNER OF A DIRECT OR INDIRECT INTEREST IN EACH BORROWER, AND HAS RECEIVED,
OR WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY
WITH RESPECT TO THE GUARANTEED OBLIGATIONS.


3.2                  FAMILIARITY AND RELIANCE.  SUCH GUARANTOR IS FAMILIAR WITH,
AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL
CONDITION OF EACH BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL
COLLATERAL INTENDED TO BE CREATED AS SECURITY FOR THE PAYMENT OF THE NOTE OR THE
GUARANTEED OBLIGATIONS; HOWEVER, SUCH GUARANTOR IS NOT RELYING ON SUCH FINANCIAL
CONDITION OR COLLATERAL AS AN INDUCEMENT TO ENTER INTO THIS GUARANTY.


3.3                  NO REPRESENTATION BY LENDER.  NEITHER LENDER NOR ANY OTHER
PARTY HAS MADE ANY REPRESENTATION, WARRANTY OR STATEMENT TO SUCH GUARANTOR IN
ORDER TO INDUCE SAID GUARANTOR TO EXECUTE THIS GUARANTY.


3.4                  LEGALITY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH ANY LAW, STATUTE OR
REGULATION WHATSOEVER TO WHICH SUCH GUARANTOR IS SUBJECT OR CONSTITUTE A
MATERIAL DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD
CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE MATERIAL BREACH OF, ANY INDENTURE,
MORTGAGE,

11


--------------------------------------------------------------------------------



DEED OF TRUST, CHARGE, LIEN, OR ANY CONTRACT, AGREEMENT OR OTHER INSTRUMENT TO
WHICH SUCH GUARANTOR IS A PARTY OR WHICH MAY BE APPLICABLE TO SUCH GUARANTOR. 
THIS GUARANTY IS A LEGAL AND BINDING OBLIGATION OF SUCH GUARANTOR AND IS
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY BANKRUPTCY,
INSOLVENCY OR OTHER LAWS OF GENERAL APPLICATION RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS.


3.5                  LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING OR, TO SUCH GUARANTOR’S KNOWLEDGE, THREATENED IN WRITING
AGAINST SUCH GUARANTOR IN ANY COURT OR BY OR BEFORE ANY OTHER GOVERNMENTAL
AUTHORITY, OR LABOR CONTROVERSY AFFECTING SUCH GUARANTOR OR ANY OF SUCH
GUARANTOR’S PROPERTIES, BUSINESSES, ASSETS OR REVENUES, WHICH WOULD REASONABLY
BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE OF SUCH
GUARANTOR’S OBLIGATIONS AND DUTIES UNDER THIS GUARANTY OR IMPAIR SUCH
GUARANTOR’S ABILITY TO FULLY FULFILL AND PERFORM SUCH GUARANTOR’S OBLIGATIONS
UNDER THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A
PARTY.


3.6                  OFFSET. THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY SUCH GUARANTOR, INCLUDING THE
DEFENSE OF USURY, AND SUCH GUARANTOR HAS NOT ASSERTED ANY RIGHT OF RESCISSION,
SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


3.7                  EMBARGOED PERSON.  AT ALL TIMES THROUGHOUT THE TERM OF THE
LOAN, INCLUDING AFTER GIVING EFFECT TO ANY TRANSFER PERMITTED PURSUANT TO THE
LOAN DOCUMENTS, (A) NONE OF THE FUNDS OR OTHER ASSETS OF SUCH GUARANTOR SHALL
CONSTITUTE PROPERTY OF, OR SHALL BE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY ANY PERSON, ENTITY OR GOVERNMENT SUBJECT TO TRADE RESTRICTIONS UNDER U.S.
LAW, INCLUDING, BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS
ACT, 50 U.S.C. §§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1
ET SEQ., AND ANY EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER (EACH AN
“EMBARGOED PERSON”) WITH THE RESULT THAT THE LOAN MADE BY LENDER IS OR WOULD BE
IN VIOLATION OF LAW; (B) NO EMBARGOED PERSON SHALL HAVE ANY INTEREST OF ANY
NATURE WHATSOEVER IN SUCH GUARANTOR, WITH THE RESULT THAT THE LOAN IS OR WOULD
BE IN VIOLATION OF LAW; AND (C) NONE OF THE FUNDS OF SUCH GUARANTOR SHALL BE
DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE LOAN IS OR WOULD BE
IN VIOLATION OF LAW.


3.8                  SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY SUCH
GUARANTOR HEREIN SHALL SURVIVE THE EXECUTION HEREOF.

ARTICLE IV


COVENANTS


4.1                  CORPORATE EXISTENCE. EACH GUARANTOR SHALL MAINTAIN AND
PRESERVE SUCH GUARANTOR’S CORPORATE EXISTENCE AND QUALIFICATION AS A CORPORATION
OR LIMITED LIABILITY COMPANY (AS APPLICABLE) PURSUANT TO THE LAWS OF SUCH
GUARANTOR’S STATE OF FORMATION.


4.2                  DISSOLUTION.  SUBJECT TO TRANSFERS PERMITTED PURSUANT TO
THE LOAN AGREEMENT, NO GUARANTOR SHALL LIQUIDATE, WIND-UP OR DISSOLVE (OR SUFFER
ANY LIQUIDATION OR DISSOLUTION).

12


--------------------------------------------------------------------------------



4.3                  LITIGATION.  EACH GUARANTOR SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED IN
WRITING AGAINST SUCH GUARANTOR OF WHICH SUCH GUARANTOR HAS NOTICE AND WHICH
WOULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT SUCH GUARANTOR’S
ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


4.4                  NOTICE OF DEFAULT.  EACH GUARANTOR SHALL PROMPTLY ADVISE
LENDER OF ANY MATERIAL ADVERSE CHANGE IN SUCH GUARANTOR’S CONDITION, FINANCIAL
OR OTHERWISE, OF WHICH SUCH GUARANTOR HAS KNOWLEDGE AND WHICH WOULD REASONABLY
BE EXPECTED TO MATERIALLY ADVERSELY AFFECT SUCH GUARANTOR’S ABILITY TO PERFORM
ITS OBLIGATIONS HEREUNDER.


4.5                  CERTIFICATION. EACH GUARANTOR AT ANY TIME AND FROM TIME TO
TIME, WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE REQUEST BY LENDER, SHALL
EXECUTE AND DELIVER TO LENDER A STATEMENT CERTIFYING THAT THIS GUARANTY IS
UNMODIFIED AND IN FULL FORCE AND EFFECT (OR IF MODIFIED, THAT THE SAME IS IN
FULL FORCE AND EFFECT AS MODIFIED AND STATING SUCH MODIFICATIONS) OR, IF
APPLICABLE, THAT THIS GUARANTY IS NO LONGER IN FULL FORCE AND EFFECT.

ARTICLE V


SUBORDINATION OF CERTAIN INDEBTEDNESS


5.1                  SUBORDINATION OF ALL GUARANTOR CLAIMS.  AS USED HEREIN, THE
TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF ANY BORROWER TO
ANY GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE HEREAFTER
INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF ANY BORROWER THEREON BE DIRECT,
CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND
IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY NOTE,
CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR PERSONS
IN WHOSE FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR
MAY HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER
BE ACQUIRED BY ANY GUARANTOR.  THE GUARANTOR CLAIMS SHALL INCLUDE, WITHOUT
LIMITATION, ALL RIGHTS AND CLAIMS OF ANY GUARANTOR AGAINST ANY BORROWER (ARISING
AS A RESULT OF SUBROGATION OR OTHERWISE) AS A RESULT OF SUCH GUARANTOR’S PAYMENT
OF ALL OR A PORTION OF THE GUARANTEED OBLIGATIONS.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF A MONETARY DEFAULT OR ANY EVENT OF DEFAULT, NO
GUARANTOR SHALL RECEIVE OR COLLECT, DIRECTLY OR INDIRECTLY, FROM ANY BORROWER
ANY AMOUNT UPON THE GUARANTOR CLAIMS.


5.2                  CLAIMS IN BANKRUPTCY.  IN THE EVENT OF RECEIVERSHIP,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER INSOLVENCY
PROCEEDINGS INVOLVING ANY GUARANTOR AS DEBTOR, LENDER SHALL HAVE THE RIGHT TO
PROVE ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS HEREUNDER
AND RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN
DIVIDENDS AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON GUARANTOR CLAIMS. 
EACH GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO LENDER.  SHOULD
LENDER RECEIVE, FOR APPLICATION AGAINST THE GUARANTEED OBLIGATIONS, ANY DIVIDEND
OR PAYMENT WHICH IS OTHERWISE PAYABLE TO ANY GUARANTOR AND WHICH, AS BETWEEN ANY
BORROWER AND ANY GUARANTOR, SHALL CONSTITUTE A CREDIT AGAINST THE GUARANTOR
CLAIMS, THEN, UPON PAYMENT TO LENDER IN FULL AND PERFORMANCE OF THE GUARANTEED
OBLIGATIONS, SUCH GUARANTOR SHALL BECOME SUBROGATED TO THE RIGHTS OF LENDER TO
THE EXTENT THAT SUCH PAYMENTS TO LENDER ON THE GUARANTOR CLAIMS HAVE CONTRIBUTED
TOWARD THE LIQUIDATION OF THE GUARANTEED OBLIGATIONS, AND SUCH SUBROGATION SHALL
BE

13


--------------------------------------------------------------------------------



WITH RESPECT TO THAT PROPORTION OF THE GUARANTEED OBLIGATIONS WHICH WOULD HAVE
BEEN UNPAID IF LENDER HAD NOT RECEIVED DIVIDENDS OR PAYMENTS UPON THE GUARANTOR
CLAIMS.


5.3                  PAYMENTS HELD IN TRUST.  IN THE EVENT THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY, ANY GUARANTOR SHALL RECEIVE
ANY FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS WHICH ARE PROHIBITED BY THIS
GUARANTY, SUCH GUARANTOR AGREES TO HOLD IN TRUST FOR LENDER AN AMOUNT EQUAL TO
THE AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND
AGREES THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO
LENDER, AND SUCH GUARANTOR COVENANTS PROMPTLY TO PAY THE SAME TO LENDER.


5.4                  LIENS SUBORDINATE.  EACH GUARANTOR AGREES THAT ANY LIENS,
SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON ANY
BORROWER’S ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN
INFERIOR AND SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS,
CHARGES OR OTHER ENCUMBRANCES UPON SUCH BORROWER’S ASSETS SECURING PAYMENT OF
THE GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF
ANY GUARANTOR OR LENDER PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH. 
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER AS LONG AS THE DEBT IS OUTSTANDING,
NO GUARANTOR SHALL (A) EXERCISE OR ENFORCE ANY CREDITOR’S RIGHT IT MAY HAVE
AGAINST ANY BORROWER, OR (B) FORECLOSE, REPOSSESS, SEQUESTER OR OTHERWISE TAKE
STEPS OR INSTITUTE ANY ACTION OR PROCEEDINGS (JUDICIAL OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, THE COMMENCEMENT OF, OR JOINDER IN, ANY LIQUIDATION,
BANKRUPTCY, REARRANGEMENT, DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE
ANY LIENS, MORTGAGES, DEEDS OF TRUST, SECURITY INTERESTS, COLLATERAL RIGHTS,
JUDGMENTS OR OTHER ENCUMBRANCES ON ASSETS OF ANY BORROWER HELD BY ANY GUARANTOR.

ARTICLE VI


MISCELLANEOUS


6.1                  WAIVER.  NO FAILURE TO EXERCISE, AND NO DELAY IN
EXERCISING, ON THE PART OF LENDER, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS OF
LENDER HEREUNDER SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW.  NO
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO
DEPARTURE THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR
WAIVER SHALL EXTEND BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE
OR DEMAND GIVEN IN ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER
ACTION IN THE SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND. 
PURSUANT TO NEVADA REVISED STATUTES (“NRS”) SECTION 40.495(2), EACH GUARANTOR
HEREBY WAIVES THE PROVISIONS OF NRS SECTION 40.430.


6.2                  NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS
REQUIRED OR PERMITTED HEREUNDER (EACH, A “NOTICE”) SHALL BE GIVEN IN WRITING AND
SHALL BE EFFECTIVE FOR ALL PURPOSES IF HAND DELIVERED OR SENT BY (A) CERTIFIED
OR REGISTERED UNITED STATES MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
(B) A REPUTABLE OVERNIGHT COURIER FOR NEXT BUSINESS DAY DELIVERY, OR
(C) EXPEDITED PREPAID DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED STATES
POSTAL SERVICE, WITH PROOF OF ATTEMPTED DELIVERY, AND BY TELECOPIER (WITH ANSWER
BACK ACKNOWLEDGED), ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND PERSON AS
SHALL BE DESIGNATED FROM TIME TO TIME BY ANY

14


--------------------------------------------------------------------------------



PARTY HERETO, AS THE CASE MAY BE, IN A NOTICE TO THE OTHER PARTIES HERETO IN THE
MANNER PROVIDED FOR IN THIS SECTION 6.2):

Guarantor:

 

DLJ MB IV HRH, LLC

 

 

c/o DLJ Merchant Banking Partners

 

 

11 Madison Avenue

 

 

New York, New York 10010

 

 

Attention: Ryan Sprott

 

 

Facsimile No.: (212) 743-1667

 

 

 

with a copy to:

 

Latham & Watkins LLP

 

 

885 Third Avenue

 

 

Suite 1000

 

 

New York, New York 10022

 

 

Attention: Michelle Kelban, Esq.

 

 

Facsimile No.: (212) 751-4864

 

 

 

with a copy to:

 

Latham & Watkins LLP

 

 

633 West Fifth Street

 

 

Suite 4000

 

 

Los Angeles, California 90071

 

 

Attention: Paul Fuhrman, Esq.

 

 

Facsimile No.: (213) 891-8763

 

 

 

Guarantor:

 

Morgans Hotel Group Co.

 

 

475 Tenth Avenue

 

 

New York, New York 10018

 

 

Attention:  Marc Gordon, Chief Investment Officer

 

 

Facsimile No.: (212) 277-4270

 

 

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

29th Floor

 

 

New York, New York 10019

 

 

Attention: Stephen Gellman, Esq.

 

 

Facsimile No.: (212) 403-2000

 

 

 

Lender:

 

Column Financial, Inc.

 

 

11 Madison Avenue

 

 

New York, New York 10010

 

 

Attention: Edmund Taylor

 

 

Facsimile No.: (212) 352-8106

 

15


--------------------------------------------------------------------------------


 

with a copy to:

 

Column Financial, Inc.

 

 

One Madison Avenue

 

 

New York, New York 10019

 

 

Legal and Compliance Department

 

 

Attention: Casey McCutcheon, Esq.

 

 

Facsimile No.: (917) 326-8433

 

 

 

with a copy to:

 

Thelen Reid Brown Raysman & Steiner, LLP

 

 

875 Third Avenue

 

 

New York, New York 10022

 

 

Attention: Jeffrey B. Steiner, Esq.

 

 

Facsimile No.: (212) 603-2001

 

 

Hard Rock/Rand Peppas

 

A Notice shall be deemed to have been given in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming. 
provided, that within three (3) Business Days thereafter, a hard copy of such
Notice shall have been delivered pursuant to the provisions of clause (a), (b)
or (c) of this Section 6.2.


6.3                  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS GUARANTY
SHALL BE GOVERNED, ENFORCED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS
OF LAW).


6.4                  INVALID PROVISIONS.  IF ANY PROVISION OF THIS GUARANTY IS
HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS
EFFECTIVE DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE FULLY
SEVERABLE AND THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS GUARANTY,
AND THE REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FROM THIS GUARANTY, UNLESS SUCH CONTINUED
EFFECTIVENESS OF THIS GUARANTY, AS MODIFIED, WOULD BE CONTRARY TO THE BASIC
UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


6.5                  AMENDMENTS.  THIS GUARANTY MAY BE AMENDED ONLY BY AN
INSTRUMENT IN WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED REPRESENTATIVE OF
THE PARTY AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE ENFORCED.


6.6                  PARTIES BOUND; ASSIGNMENT; JOINT AND SEVERAL.  THIS
GUARANTY SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS AND LEGAL REPRESENTATIVES;
PROVIDED, HOWEVER, THAT NO GUARANTOR MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, ASSIGN ANY OF ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER

16


--------------------------------------------------------------------------------



EXCEPT AS MAY OTHERWISE BE PERMITTED UNDER THE LOAN AGREEMENT.  THE OBLIGATIONS,
LIABILITIES, REPRESENTATIONS, COVENANTS AND AGREEMENTS OF GUARANTORS HEREUNDER
ARE JOINT AND SEVERAL.


6.7                  HEADINGS.  SECTION HEADINGS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL IN NO WAY AFFECT THE INTERPRETATION OF THIS GUARANTY.


6.8                  RECITALS.  THE RECITAL AND INTRODUCTORY PARAGRAPHS HEREOF
ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE CONSIDERED PRIMA
FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


6.9                  COUNTERPARTS.  TO FACILITATE EXECUTION, THIS GUARANTY MAY
BE EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR REQUIRED.  IT SHALL
NOT BE NECESSARY THAT THE SIGNATURE OF, OR ON BEHALF OF, EACH PARTY, OR THAT THE
SIGNATURE OF ALL PERSONS REQUIRED TO BIND ANY PARTY, APPEAR ON EACH
COUNTERPART.  ALL COUNTERPARTS SHALL COLLECTIVELY CONSTITUTE A SINGLE
INSTRUMENT.  IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS GUARANTY TO
PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART CONTAINING THE RESPECTIVE
SIGNATURES OF, OR ON BEHALF OF, EACH OF THE PARTIES HERETO. ANY SIGNATURE PAGE
TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING THE
LEGAL EFFECT OF THE SIGNATURES THEREON AND THEREAFTER ATTACHED TO ANOTHER
COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL SIGNATURE
PAGES.


6.10                RIGHTS AND REMEDIES.  IF ANY GUARANTOR BECOMES LIABLE FOR
ANY INDEBTEDNESS OWING BY ANY BORROWER TO LENDER, BY ENDORSEMENT OR OTHERWISE,
OTHER THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY MANNER
IMPAIRED OR AFFECTED HEREBY AND THE RIGHTS OF LENDER HEREUNDER SHALL BE
CUMULATIVE OF ANY AND ALL OTHER RIGHTS THAT LENDER MAY EVER HAVE AGAINST SUCH
GUARANTOR.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE EXERCISE BY LENDER OF
ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER INSTRUMENT, OR AT LAW OR IN
EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR SUBSEQUENT EXERCISE OF ANY OTHER
RIGHT OR REMEDY.


6.11                ENTIRETY.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN ANY GUARANTOR AND/OR ANY BORROWER AND LENDER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND
LENDER.


6.12                WAIVER OF RIGHT TO TRIAL BY JURY.  EACH GUARANTOR AND LENDER
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND TO THE EXTENT PERMITTED BY

17


--------------------------------------------------------------------------------



APPLICABLE LAW, WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY
SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE,
THE LOAN AGREEMENT, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH
GUARANTOR AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. 
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH GUARANTOR AND LENDER.


6.13                COOPERATION.  EACH GUARANTOR ACKNOWLEDGES THAT LENDER AND
ITS SUCCESSORS AND ASSIGNS MAY (A) SELL THIS GUARANTY, THE NOTE AND THE OTHER
LOAN DOCUMENTS TO ONE OR MORE INVESTORS AS A WHOLE LOAN, (B) PARTICIPATE THE
LOAN SECURED BY THIS GUARANTY TO ONE OR MORE INVESTORS, (C) DEPOSIT THIS
GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS WITH A TRUST, WHICH TRUST MAY
SELL CERTIFICATES TO INVESTORS EVIDENCING AN OWNERSHIP INTEREST IN THE TRUST
ASSETS, OR (D) OTHERWISE SELL THE LOAN OR ONE OR MORE INTERESTS THEREIN TO
INVESTORS (THE TRANSACTIONS REFERRED TO IN CLAUSES (A) THROUGH (D) ARE
HEREINAFTER EACH REFERRED TO AS “SECONDARY MARKET TRANSACTIONS”).  EACH
GUARANTOR SHALL, AT NO COST TO SUCH GUARANTOR OTHER THAN FOR SUCH GUARANTOR’S
LEGAL AND ACCOUNTING FEES, REASONABLY COOPERATE WITH LENDER IN EFFECTING ANY
SUCH SECONDARY MARKET TRANSACTION AND SHALL REASONABLY COOPERATE TO IMPLEMENT
ALL REQUIREMENTS IMPOSED BY ANY RATING AGENCY INVOLVED IN ANY SECONDARY MARKET
TRANSACTION.  EACH GUARANTOR SHALL, AT NO COST TO SUCH GUARANTOR OTHER THAN FOR
SUCH GUARANTOR’S LEGAL AND ACCOUNTING FEES, PROVIDE SUCH INFORMATION AND
DOCUMENTS RELATING TO SUCH GUARANTOR, ANY BORROWER, ANY PROPERTY AND ANY TENANTS
THEREOF OR THE IMPROVEMENTS, TO THE EXTENT IN SUCH GUARANTOR’S POSSESSION OR
ABLE TO BE OBTAINED BY SUCH GUARANTOR FROM ANY BORROWER OR OTHERWISE USING
REASONABLE EFFORTS, AS LENDER MAY REASONABLY REQUEST IN CONNECTION WITH SUCH
SECONDARY MARKET TRANSACTION.  IN ADDITION, EACH GUARANTOR SHALL MAKE AVAILABLE
TO LENDER ALL INFORMATION CONCERNING ITS BUSINESS AND OPERATIONS THAT LENDER MAY
REASONABLY REQUEST IN CONNECTION WITH SUCH SECONDARY MARKET TRANSACTION.  LENDER
SHALL BE PERMITTED TO SHARE ALL SUCH INFORMATION OR INFORMATION PREVIOUSLY
PROVIDED BY ANY GUARANTOR WITH THE INVESTMENT BANKING FIRMS, RATING AGENCIES,
ACCOUNTING FIRMS, LAW FIRMS AND OTHER THIRD-PARTY ADVISORY FIRMS INVOLVED WITH
THE LOAN AND THE LOAN DOCUMENTS OR THE APPLICABLE SECONDARY MARKET TRANSACTION
PROVIDED SUCH PARTIES ARE HELD TO CUSTOMARY CONFIDENTIALITY STANDARDS.  IT IS
UNDERSTOOD THAT THE INFORMATION PROVIDED BY ANY GUARANTOR TO LENDER MAY
ULTIMATELY BE INCORPORATED INTO THE OFFERING DOCUMENTS FOR THE SECONDARY MARKET
TRANSACTION AND THUS VARIOUS INVESTORS MAY ALSO SEE SOME OR ALL OF THE
INFORMATION.  LENDER AND ALL OF THE AFORESAID THIRD-PARTY ADVISORS AND
PROFESSIONAL FIRMS SHALL BE ENTITLED TO RELY ON THE INFORMATION SUPPLIED BY, OR
ON BEHALF OF, ANY GUARANTOR IN THE FORM AS PROVIDED BY SUCH GUARANTOR.  LENDER
MAY PUBLICIZE THE EXISTENCE OF THE LOAN IN CONNECTION WITH ITS MARKETING FOR A
SECONDARY MARKET TRANSACTION OR OTHERWISE AS PART OF ITS BUSINESS DEVELOPMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY, IN THE
EVENT OF A SECONDARY MARKET TRANSACTION, GUARANTORS SHALL BE ENTITLED TO DEAL
WITH AND RELY UPON ONLY ONE SERVICER FOR ALL OWNERS OF INTEREST IN THE LOAN IN
CONNECTION WITH ALL MATTERS RELATING TO THE LOAN AND SHALL NOT INCUR ANY COSTS
GREATER THAN THOSE THAT WOULD BE INCURRED IF THE LEAD LENDER WERE THE ONLY
LENDER (INCLUDING ENFORCEMENT COSTS).  ANY SUCH TRANSACTION SHALL BE AT LENDER’S

18


--------------------------------------------------------------------------------



SOLE COST AND EXPENSE, INCLUDING, WITHOUT LIMITATION, THE COST OF ANY REPORTS,
CERTIFICATIONS OR OPINIONS REQUIRED OF GUARANTORS IN CONNECTION WITH ANY SUCH
TRANSACTION.  NO SUCH TRANSACTION SHALL RESULT IN A MATERIAL INCREASE IN THE
OBLIGATIONS OR POTENTIAL LIABILITY OF GUARANTORS UNDER THIS GUARANTY AND THE
LOAN DOCUMENTS BY REASON OF ANY REQUESTED ADDITIONAL COVENANT, REPRESENTATION,
WARRANTY, INDEMNITY OR CERTIFICATION OR OTHERWISE.


6.14                REINSTATEMENT IN CERTAIN CIRCUMSTANCES.  IF AT ANY TIME ANY
PAYMENT OF THE PRINCIPAL OF OR INTEREST UNDER THE NOTE OR ANY OTHER AMOUNT
PAYABLE BY ANY BORROWER UNDER THE LOAN DOCUMENTS IS RESCINDED OR MUST BE
OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF SUCH BORROWER OR OTHERWISE, THE GUARANTORS’ OBLIGATIONS HEREUNDER WITH
RESPECT TO SUCH PAYMENT SHALL BE REINSTATED AS THOUGH SUCH PAYMENT HAS BEEN DUE
BUT NOT MADE AT SUCH TIME.


6.15                USA PATRIOT ACT NOTICE.  LENDER HEREBY NOTIFIES GUARANTORS
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L.
107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH GUARANTOR, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH GUARANTOR AND OTHER
INFORMATION THAT WILL ALLOW LENDER TO IDENTIFY EACH GUARANTOR IN ACCORDANCE WITH
THE PATRIOT ACT.


6.16                FULLY RECOURSE.  THE GUARANTEED OBLIGATIONS ARE JOINT AND
SEVERAL RECOURSE OBLIGATIONS OF GUARANTORS AND NOT RESTRICTED BY ANY LIMITATION
ON PERSONAL LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
GUARANTY, IN THE LOAN AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, NO PRESENT OR
FUTURE CONSTITUENT MEMBER OTHER THAN (I) A GUARANTOR, AND (II) WITH RESPECT TO
THE DLJ GUARANTOR, DLJ MERCHANT BANKING PARTNERS IV, L.P., MBP IV PLAN
INVESTORS, L.P., DLJMB HRH CO-INVESTMENTS, L.P., DLJ OFFSHORE PARTNERS IV, L.P.,
AND DLJ MERCHANT BANKING PARTNERS IV (PACIFIC), L.P. (SUCH LIMITED PARTNERSHIPS,
COLLECTIVELY, THE “DLJMB PARTIES”) AS PROVIDED IN THAT CERTAIN COMMITMENT LETTER
OF THE DLJMB PARTIES OF EVEN DATE HEREWITH ADDRESSED TO THE DLJ GUARANTOR, NOR
ANY PRESENT OR FUTURE SHAREHOLDER, OFFICER, DIRECTOR, EMPLOYEE, TRUSTEE,
BENEFICIARY, ADVISOR, MEMBER, PARTNER, PRINCIPAL, PARTICIPANT OR AGENT OF OR IN
ANY GUARANTOR OR OF OR IN ANY PERSON THAT IS OR BECOMES A CONSTITUENT MEMBER,
OTHER THAN GUARANTORS AND SUCH DLJMB PARTIES, SHALL HAVE ANY PERSONAL LIABILITY,
DIRECTLY OR INDIRECTLY, UNDER OR IN CONNECTION WITH THIS GUARANTY, OR ANY
AMENDMENT OR AMENDMENTS HERETO MADE AT ANY TIME OR TIMES, HERETOFORE OR
HEREAFTER, AND LENDER ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY
WAIVES ANY AND ALL SUCH PERSONAL LIABILITY.

ARTICLE VII


FINANCIAL REPRESENTATION, WARRANTIES AND COVENANTS


7.1                  AGREEMENT OF GUARANTORS.  EACH GUARANTOR HEREBY MAKES THE
REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH ON EXHIBIT B ATTACHED HERETO
AND MADE A PART HEREOF, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS ARE
INTENDED TO AND SHALL FORM A PART OF THIS GUARANTY FOR ALL PURPOSES.

19


--------------------------------------------------------------------------------


 

[No Further Text on This Page]

20


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has executed and delivered this Construction
Guaranty of Completion as of the date first set forth above.

MORGAN GUARANTOR:

 

 

 

MORGANS GROUP LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

Morgans Hotel Group Co.,

 

 

a Delaware corporation

 

 

as Managing Member

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

DLJ GUARANTOR:

 

 

 

DLJ MB IV HRH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss:

COUNTY OF

)

 

 

On the        day of                      , in the year 2007, before me, the
undersigned, a notary public in and for said state, personally appeared
                       , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public

 

 

 

STATE OF

)

 

 

)

ss:

COUNTY OF

)

 

 

On the         day of                       , in the year 2007, before me, the
undersigned, a notary public in and for said state, personally appeared
                        , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public

 


--------------------------------------------------------------------------------


EXHIBIT B

FINANCIAL REPRESENTATIONS, WARRANTIES AND COVENANTS


1.             GUARANTOR’S FINANCIAL CONDITION.      (A)           AS OF THE
DATE HEREOF AFTER GIVING EFFECT TO THIS GUARANTY AND, IN THE CASE OF THE DLJ
GUARANTOR, THE EQUITY AND OTHER COMMITMENTS OF THE DLJMB PARTIES INSOFAR AS
RELATE TO THE DLJ GUARANTOR, AND THROUGHOUT THE TERM OF THE LOAN, SUCH GUARANTOR
IS AND WILL BE SOLVENT AND HAS AND WILL HAVE (I) ASSETS WHICH, FAIRLY VALUED,
EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING CONTINGENT LIABILITIES AS
DETERMINED IN ACCORDANCE WITH GAAP) AND DEBTS, AND (II) PROPERTY AND ASSETS
SUFFICIENT TO SATISFY AND REPAY ITS OBLIGATIONS AND LIABILITIES.

(b)           At all times throughout the term of this Guaranty, the Guarantors
shall maintain (i) Guarantors Net Worth in excess of $400,000,000.00 in the
aggregate, and (ii) a minimum amount of Guarantors Effective Liquidity in excess
of $200,000,000.00 in the aggregate. Within one-hundred twenty (120) days
following the end of each calendar year, and, upon Lender’s written request,
within forty-five (45) days following the end of any calendar quarter, each
Guarantor shall deliver or cause to be delivered to Lender a complete copy of
such Guarantor’s and, in the case of the DLJ Guarantor, the DLJMB Parties’
annual, and, if requested, quarterly financial statements audited by a “Big
Four” accounting firm, BDO Seidman LLP, or other independent certified public
accountant reasonably acceptable to Lender prepared in accordance with GAAP,
including in each case statements of profit and loss and a balance sheet for
such Guarantor and the DLJMB Parties, as the case may be, together with a
certificate of each Guarantor (which certificate in the case of the Morgans
Guarantor shall pertain only to the Morgans Guarantor, and in the case of the
DLJ Guarantor shall pertain only to the DLJ Guarantor and the DLJMB Parties) (i)
setting forth in reasonable detail such Guarantor’s and each DLJMB Parties’ Net
Worth as of the end of the prior calendar year or quarter, as the case may be,
based thereon, and then Effective Liquidity, and (ii) certifying that such
financial statements are true, correct, accurate and complete in all material
respects and fairly present the financial condition and results of the
operations of such Guarantor, and, in the case of DLJ Guarantor, the DLJMB
Parties, provided, however, that in the event the DLJ Guarantor, any DLJMB Party
or the Morgans Guarantor is not otherwise required to, and does not, cause to be
prepared such audited financial statements in the ordinary course of its
business, it may deliver the unaudited statements which are delivered to its
investors or otherwise prepared in the ordinary course of its business,
accompanied by such certification.

(c)           Such Guarantors shall not, and DLJ Guarantor shall not cause or
permit and further represents and covenants that the DLJMB Parties shall not, at
any time while a default in the payment of the Guaranteed Obligations has
occurred and is continuing beyond any applicable grace period or following any
notice thereof, (i) enter into or effectuate any transaction with any Affiliate
of such Guarantors or any of DLJMB Parties, as the case may be, which would
reduce such Guarantors’ or DLJMB Party’s then Net Worth or Effective Liquidity,
or (ii) sell, pledge, mortgage or otherwise Transfer to any other Person
(including any of its Affiliates) any assets or


--------------------------------------------------------------------------------


any interest therein, other than (in the case of either clauses (i) or (ii) of
this Section (c)) (x) if in the ordinary course of  business, consistent with
past practice and for reasonably equivalent value, or (y) for reasonably
equivalent value.

(d)           As used in this Section 1 and Section 4 below, the following terms
shall have the following meanings:

“Distributable Cash” means, with respect to any Person, and subject to the
following proviso, the amount of all capital surplus, retained earnings or net
profits of such Person held in the form of cash or cash equivalents (including
cash reserves established from undistributed net profits from any prior fiscal
period), then freely and lawfully distributable to the holders of all equity
interests of such Person as dividends or distributions or in redemption of such
equity interests in accordance with all laws and operative agreements, documents
or instruments governing the formation and capitalization of such Person, the
receipt of which by the holders of such equity interests, if so paid, will not
give rise to any liability of the recipient to return or to repay such amounts
to such Person, and the payment or distribution of which by such Person to such
equity holders (i) will not violate any term or condition of any agreement or
instrument to which such Person is subject or by which its properties or assets
is bound, and (ii) has been consented to or approved by all other Persons not
controlled by Morgans Guarantor whose consent to or approval of such payment or
distribution is required under any of such operative, governing or other
agreements, documents or instruments; provided that Lender is given, from time
to time, such information as it may reasonably request (including income
statements and balance sheets of any such Person that satisfy the requirements
for  financial statements set forth in Section 1(c) above, together with a
certificate of the chief financial officer of Morgans confirming that, to the
best of his or her knowledge, the foregoing calculations and financial
statements are accurate in all material respects) confirming the foregoing.

“Effective Liquidity” means, with respect to any Person, as of a given date, the
sum of (i) all unrestricted cash and cash equivalents held by such Person and,
in the case of Morgans Guarantor, the Distributable Cash of its direct or
indirect wholly owned subsidiaries membership or other equity interests in which
are not pledged to or otherwise encumbered by any lien, charge or other
encumbrance in favor any Person other than Morgans Guarantor or Lender; (ii) the
aggregate amount of available borrowing of such Person under credit facilities
and other lines of credit; and (iii) except as provided in the following
sentence, the aggregate maximum amount, if any, of all committed and undrawn or
uncalled capital available to such Person (as to any Person its “Available
Capital”) under the terms of any partnership, limited liability, statutory
business trust, or similar agreement of such Person from any Constituent Member
(other than (x) any Constituent Member of another Constituent Member that is
publicly traded, and (y) in the case of the DLJ Guarantor, any limited partner
of DLJMB HRH Co-Investments, L.P., a DLJMB Party (“Co-Investments LP”)), less,
(iv) the aggregate amount of any accrued but unpaid liabilities or obligations
of such Person under the facilities or agreements described in the preceding
clauses (ii) and (iii), other than (for purposes of this clause (iv)) the
principal amount of Indebtedness under any such


--------------------------------------------------------------------------------


facilities.  In addition, and notwithstanding anything herein to the contrary,
the Available Capital of Co-Investments LP for purposes of determining its
Effective Liquidity shall equal, as of a given date, either (i) Co-Investments
LP’s Available Capital, or (ii), if greater, and subject to the following
proviso, an aggregate amount not exceeding one hundred fifty (150%) percent of
the aggregate Available Capital of the other DLJMB Parties, provided that Lender
is given, from time to time, such information as it may reasonably request
(including an opinion of counsel to Co-Investments LP in respect of the
following clause (y)) to confirm that the limited partners of Co-Investments LP
(x) are financially capable of funding such amount, and (y) are and remain
obligated to make capital contributions to Co-Investments LP in such aggregate
amounts in order to cause the DLJ Guarantor or DLJMB Parties to pay and perform
the Guaranteed Obligations.

“Guarantors Effective Liquidity” means, with respect to the Guarantors, as of a
given date, the sum of the Effective Liquidity of (i) the DLJ Guarantor and,
without duplication,  each of the DLJMB Parties, and (ii) the Morgans Guarantor.

“Guarantors Net Worth” means, with respect to the Guarantors, as of a given
date, the sum of (i) the Net Assets of the Morgans Guarantor, and (ii) the Net
Worth of (x) the DLJ Guarantor and (y), without duplication, each of the DLJMB
Parties, including for purposes of this computation, and subject to the
following proviso, the Net Worth of any limited partner of Co-Investments LP
that shall have entered into an equity commitment letter satisfactory to Lender,
for the express benefit of Lender, pursuant to which such limited partner of
Co-Investments LP agrees to, and recognizes the rights of Lender in place and
instead of the general partner or manager of Co-Investments LP to require such
limited partner of Co-Investments LP to, make contributions to Co-Investments LP
directly to Lender, in an aggregate amount not  exceeding one hundred fifty
(150%) percent of the aggregate Net Worth of the DLJMB Parties other than
Co-Investments LP, provided that Lender is given, from time to time, such
information as it may reasonably request (including an opinion of counsel to
Co-Investments LP in respect of the following clause (B)) to confirm (A) the Net
Worth of the limited partners of Co-Investments LP, and (B) that they are and
remain obligated to make capital contributions to Co-Investments LP in such
aggregate amounts in order to cause the DLJ Guarantor or DLJMB Parties to pay
and perform the Guaranteed Obligations.

“Net Assets” means, with respect to the Morgans Guarantor only, as of a given
date, an amount equal to the aggregate fair market value of Morgans Guarantor’s 
assets and properties (i) as reasonably determined by Lender in good faith
applying such customary and reasonable market factors as Lender shall then apply
to similar assets and properties, or (ii) at the election of Morgans Guarantor,
as determined by appraisals prepared by an independent MAI real estate “state
certified general appraiser” (as defined under regulations or guidelines issued
pursuant the Financial Institutions Reform Recovery Enforcement Act of 1989, 12
U.S.C. 1811 et. Seq., as amended) selected by the Morgans Guarantor and approved
by Lender (which approval shall not be unreasonably withheld, delayed, or
conditioned) at Morgans Guarantor’s sole cost and expense and not more than
ninety (90) days prior to such date, minus the amount of all Indebtedness of


--------------------------------------------------------------------------------


Morgans Guarantor and its consolidated subsidiaries as of such date, but in no
event shall such amount be less than zero.

“Net Worth” shall mean, with respect to any Person as of a given date, (i) such
Person’s total assets as of such date, less (ii) such Person’s total liabilities
as of such date, in each case, as they would be reflected in a balance sheet
prepared in accordance with GAAP.


2.             FINANCIAL AND OTHER INFORMATION; DIVIDENDS AND DISTRIBUTIONS. 
EACH GUARANTOR WITH RESPECT TO (I) ITSELF, SEVERALLY AND NOT JOINTLY, AND (II)
IN THE CASE OF DLJ GUARANTOR, THE DLJMB PARTIES, REPRESENTS, WARRANTS AND
COVENANTS TO LENDER DURING THE TERM OF THE LOAN THAT:


(A)           ALL FINANCIAL DATA AND OTHER FINANCIAL INFORMATION THAT, AS OF ANY
APPLICABLE DATE, HAS BEEN DELIVERED TO LENDER WITH RESPECT TO SUCH GUARANTOR,
AND IN THE CASE OF DLJ GUARANTOR, THE DLJMB PARTIES (I) IS TRUE, COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATES OF SUCH REPORTS,
(II) ACCURATELY REPRESENT, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION OF
SUCH GUARANTOR AND THE DLJMB PARTIES AS OF THE DATE OF SUCH REPORTS, AND
(III) HAS BEEN PREPARED IN ACCORDANCE WITH GAAP THROUGHOUT THE PERIODS COVERED,
EXCEPT AS DISCLOSED THEREIN; AND


(B)           EXCEPT FOR THE PAYMENT OF EMPLOYEE SALARIES AND BENEFITS AND OTHER
ADMINISTRATIVE EXPENSES AND DIVIDENDS OR OTHER DISTRIBUTIONS IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR WITH LENDER’S PRIOR WRITTEN
CONSENT EXERCISED IN ITS SOLE DISCRETION, IT SHALL NOT SELL, PLEDGE, MORTGAGE OR
OTHERWISE TRANSFER ANY OF ITS MATERIAL ASSETS, OR ANY INTEREST THEREIN, ON TERMS
MATERIALLY LESS FAVORABLE THAN WOULD BE OBTAINED IN AN ARMS-LENGTH TRANSACTION
FOR FAIR CONSIDERATION, OR, WITH RESPECT TO ANY SUCH TRANSACTIONS BETWEEN OR
AMONG THE DLJMB PARTIES AND ANY OF THEIR RESPECTIVE AFFILIATES, ON TERMS
MATERIALLY LESS FAVORABLE TO SUCH DLJMB PARTIES THAN WOULD BE OBTAINED IN
COMPARABLE TRANSACTIONS WITH PERSONS WHO ARE NOT AFFILIATES.


3.             CONFIDENTIALITY; COOPERATION.  LENDER AGREES TO TREAT ALL
FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION OF ANY GUARANTOR AND THE
DLJMB PARTIES THAT ARE NOT PUBLICLY AVAILABLE, CONFIDENTIALLY, PROVIDED THAT,
EACH GUARANTOR RECOGNIZES THAT LENDER SHALL, AND HEREBY AUTHORIZES LENDER TO,
INCLUDE SUCH FINANCIAL INFORMATION OR EXTRACTS THEREFROM IN ANY DISCLOSURE
DOCUMENTS OR SIMILAR DISCLOSURE WITH RESPECT TO ANY SYNDICATION OF THE LOAN, SO
LONG AS IN EACH CASE THE AFFECTED GUARANTOR SHALL HAVE THE RIGHT, PRIOR TO THEIR
DISSEMINATION,  TO REVIEW AND APPROVE ANY SUCH DISCLOSURE DOCUMENTS OR SIMILAR
DOCUMENTS (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED) AND THE RECIPIENTS OF ANY SUCH DISCLOSURE DOCUMENTS ARE SUBJECT TO
CUSTOMARY OBLIGATIONS TO PRESERVE THE CONFIDENTIALITY OF SUCH INFORMATION, TO
THE EXTENT APPLICABLE TO SUCH SYNDICATION.  IN CONNECTION THEREWITH AND WITH
RESPECT TO ALL SUCH FINANCIAL INFORMATION, EACH GUARANTOR SHALL COOPERATE WITH
AND INDEMNIFY AND HOLD HARMLESS LENDER TO THE SAME EXTENT PROVIDED IN SECTION
9.2 OF THE LOAN AGREEMENT AS IF IT WERE A PARTY THERETO AND EACH REFERENCE TO
“BORROWERS” THEREIN WERE INSTEAD A REFERENCE TO SUCH GUARANTOR.


4.             SUBSTITUTE GUARANTORS.  IF AT ANY TIME, SUBJECT TO ALL OF THE
TERMS AND CONDITIONS OF THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT,  A
GUARANTOR SHALL SEEK TO BE RELEASED FROM ITS OBLIGATIONS UNDER THIS GUARANTY AND
SUBSTITUTE ANY REPLACEMENT GUARANTOR FOR THE GUARANTEED OBLIGATIONS FOLLOWING
ANY TRANSFER OF AN INTEREST (DIRECT OR INDIRECT) IN HR HOLDINGS, ANY


--------------------------------------------------------------------------------



GUARANTOR TRANSFER OR OTHERWISE (ANY SUCH REPLACEMENT GUARANTOR PERMITTED UNDER
THE LOAN DOCUMENTS OR OTHERWISE CONSENTED TO BY LENDER, BEING REFERRED TO HEREIN
AS A “SUBSTITUTE GUARANTOR”), THEN (A) THE REQUIREMENTS OF THE FIRST SENTENCE OF
SECTION 1(B) ABOVE SHALL BE MODIFIED SUCH THAT, AS TO EACH PERSON PROVIDING ANY
GUARANTY PURSUANT TO THE LOAN AGREEMENT, INCLUDING ANY SUBSTITUTE GUARANTOR, AT
ALL TIMES THAT SUCH GUARANTY SHALL BE REQUIRED TO BE OUTSTANDING IN ACCORDANCE
WITH THE LOAN AGREEMENT, (X) SUCH PERSON’S NET WORTH (OR IN THE EVENT THAT THE
MORGANS GUARANTOR SHALL REMAIN A GUARANTOR HEREUNDER AT SUCH TIME, AS TO THE
MORGANS GUARANTOR ONLY, ITS NET ASSETS, AND IN THE EVENT THAT THE DLJ GUARANTOR
SHALL REMAIN A GUARANTOR HEREUNDER AT SUCH TIME, THE NET WORTH OF THE DLJ
GUARANTOR AND THE DLJMB PARTIES CALCULATED IN ACCORDANCE WITH CLAUSE (II) OF THE
DEFINITION OF “GUARANTORS NET WORTH” ABOVE) SHALL EQUAL NOT LESS THAN AN AMOUNT
EQUAL TO THE LESSER OF (1) $200,000,000.00 OR (2) THE PRODUCT OF $400,000,000.00
AND SUCH PERSON’S THEN PERCENTAGE INTEREST (DIRECTLY OR INDIRECTLY) IN ALL
PROFITS AND LOSSES OF HR HOLDINGS, AND (Y) SUCH PERSON’S EFFECTIVE LIQUIDITY
SHALL BE IN EXCESS OF AN AMOUNT EQUAL TO THE LESSER OF (1) $100,000,000.00 OR
(2) THE PRODUCT OF $200,000,000.00 AND SUCH PERSON’S THEN PERCENTAGE INTEREST
(DIRECTLY OR INDIRECTLY) IN ALL PROFITS AND LOSSES OF HR HOLDINGS, AND (B) THE
PROVISIONS OF THIS EXHIBIT B WITH RESPECT TO FINANCIAL REPORTING, FINANCIAL
CONDITION, TRANSACTIONS, DIVIDENDS AND DISTRIBUTIONS, CONFIDENTIALITY AND
COOPERATION SHALL APPLY TO ALL SUCH PERSONS, PROVIDED THAT, IN ALL CASES AT
LEAST ONE OF THE PERSONS PROVIDING ANY GUARANTY IS A QUALIFIED REAL ESTATE
GUARANTOR.

5.             Conflicts.  Nothing in this Exhibit B shall be read in any manner
or construed or deemed to alter, modify, amend or waive any term or condition of
any Loan Document, except to the extent this Exhibit B is expressly incorporated
by reference therein, including by Section 7.1 of the Guaranty.  In the event of
any conflicts between the terms and conditions hereof and the terms and
conditions of any Loan Document, the terms and conditions of the other Loan
Documents shall control and be binding in all respects.


--------------------------------------------------------------------------------